    Case 20-32548-hdh7 Doc 26 Filed 11/14/20                      Entered 11/14/20 23:29:51            Page 1 of 170
ntcclm (rev. 12/15)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                                        §
Examination Management Services, Inc.                         §    Case No.: 20−32548−hdh7
                                                              §    Chapter No.: 7
                                           Debtor(s)          §


                                            NOTICE TO FILE CLAIM
TO THE DEBTOR, CREDITORS AND OTHER PARTIES IN INTEREST:

        1. Notice was previously given that an order for the relief under the U.S. Bankruptcy Code had been entered on
           a petition filed by or against the above referenced debtor.
        2. The original notice states that there were no apparent assets and the creditors should not file proofs of claim.
           However, assets have now been recovered from which it appears that payment to creditors may be possible.
           Accordingly, February 8, 2021 is fixed as the last day for filing proofs of claim. Governmental units should
           refer to 11 USC section 502(b)(9) to determine the last day for filing a proof of claim.
        3. A creditor must now file a proof of claim within the time limit in order to share in any distribution from the
           estate, except as provided in 11 U.S.C Section 501(c). A proof of claim must conform substantially to
           Official Form 410. A Proof of Claim form ("Official Form 410") can be filed online at the Bankruptcy
           Court's Website: (http://www.txnb.uscourts.gov) or at any bankruptcy clerk's office. It is necessary to file a
           claim even if the debtor has scheduled you correctly as a creditor on the lists filed with the Court. If you have
           previously filed a proof of claim in this case, this notice does not require you to refile your claim. To receive
           acknowledgement of receipt by the clerk, enclose a copy of the claim and an adequate sized self−addressed
           stamped envelope.
        4. Claims must be filed with the:
                      U.S. Bankruptcy Court 1100 Commerce Street
                      Room 1254
                      Dallas, TX 75242

FILE YOUR CLAIM ONLINE

The United States Bankruptcy Court for the Northern District of Texas now accepts claims in all cases electronically
via the Online Claim Filing System. The Court strongly encourages e−Filing your Proof of Claim.

E−filing is fast, free and does not require a login or password.

To learn more and begin filing your Proof of Claim, please visit our website at:
http://www.txnb.uscourts.gov

CLAIMS ADDRESSED OR SENT TO THE DEBTOR, TRUSTEE, OR UNITED STATES TRUSTEE WILL NOT
BE FILED.



DATED: 11/12/20                                    FOR THE COURT:
                                                   Robert P. Colwell, Clerk of Court

                                                   by: /s/Chris Tello, Deputy Clerk
Trustee: Daniel J. Sherman
        Case 20-32548-hdh7 Doc 26 Filed 11/14/20                                     Entered 11/14/20 23:29:51                        Page 2 of 170
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 20-32548-hdh
Examination Management Services, Inc.                                                                                  Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: ctello                                                                Page 1 of 169
Date Rcvd: Nov 12, 2020                                               Form ID: NOA                                                           Total Noticed: 8513
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 14, 2020:
Recip ID                 Recipient Name and Address
db                     + Examination Management Services, Inc., 3050 Regent Blvd., Suite 400, Irving, TX 75063-5808
cr                     + Dallas County, Linebarger Goggan Blair & Sampson, LLP, c/o Sherrel K Knighton, 2777 N. Stemmons Frwy Ste 1000, Dallas, TX
                         75207-2328
cr                     + Healthcare Realty Services Incorporated, c/o Theodore J. Riney, Riney Packard, PLLC, 5420 LBJ Frwy Ste 220, Dallas, TX 75240-6388
intp                   + Sherman & Yaquinto, LLP, 509 N. Montclair Avenue, Dallas, TX 75208-5450
19177060                 11717 LLC, BURT STREET PROFESSIONAL BLDG, OMAHA, NE 68154
19177061               + 1519 SURVEYING LLC, 5054 FRANKLIN AVENUE SUITE A, WACO, TX 76710-6920
19177062               + 1ST FLORDA LOCKSMITH SERVICES LLC, PO BOX 57824, JACKSONVILLE, FL 32241-7824
19177063               + 1ST IMPRESSION COMMERCIAL CLEANING LLC, 3501 WHITWORTH DRIVE, GREENSBORO, NC 27405-9762
19177064               + 24-7 ONSITE DRUG AND ALCOHOL TESTING, 226 S ENTERPRIZE PKWY STE 114, CORPUS CHRISTI, TX 78405-4120
19177066               + 2815 CDRS LLC, 2815 CAMINO DEL RIO SOUTH STE 100, SAN DIEGO, CA 92108-3816
19177067               + 360 CONSULTING JV, 3010 LBJ FREEWAY, SUITE 1200, DALLAS, TX 75234-2710
19177068               + 4OCTET NETWORKS LLC, 491 SE 9TH AVE, POMPANO BEACH, FL 33060-8055
19177071               + 5 STAR LIFE INSURANCE COMPANY, 421 SOUTH 9TH STREET, LINCOLN, NE 68508-2245
19177072               + 510 MEDICAL WALK-IN, 510 NORTH STREET, PITTSFIELD, MA 01201-4135
19177074                 5882 INC, BRANCH 410, JACKSONVILLE, FL 32216
19177075                 5882 INC, 450-106 SR 13N 115, ST JOHNS, FL 32259
19177079               + A 1 FINGERPRINTING AND DRUG SCREENING LLC, 3643 CORTEZ RD STE 130 W, BRADENTON, FL 34210-3159
19177082               + A AND D COMPLIANCE SERVICES LLC, 375 CHARMONY FRONTAGE ROAD, STERLING, CO 80751-2456
19177076               + A AND D TESTING LLC, PO BOX 586, TEXICO, NM 88135-0586
19177077               + A AND D TESTS INC, 5100 MIDWAY DRIVE, 300, TEMPLE, TX 76502-1471
19177078               + A AND D TESTS INC, P O BOX 21701, WACO, TX 76702-1701
19177083               + A AND G TESTING, LLC, 27139 HWY 86, GORDO, AL 35466-3577
19177085                 A AND P ENTERPRISES LLC, 714 7TH STREET SE, SIDNEY, MT 59270
19177080               + A BETTER PARAMEDIC, 413 SW 3RD ST, HALLANDALE, FL 33009-6202
19177081               + A DAVES LOCK AND SAFE, 2019 EMERSON AVENUE N, MINNEAPOLIS, MN 55411-2582
19177908                 A&T, ATT - PO BOX 78425, PHOENIX, AZ 85062-8425
19177976              #+ A'Zia Jackson, 624 W CANTERBURY RD, D, ST LOUIS, MO 63132-4662
19177089               + A-1 FIRE AND SECURITY EQUIP CO, 1618 EXCHANGE PKWY, WACO, TX 76712-6903
19177086               + A.R.M. ENTERPRISES LLC, 721 FOREST TRAIL, VIRGINIA BEACH, VA 23452-5211
19177087               + A.T. DIRECT EXAMS LLC, 1270 W BLACK WOLF RD, ROUND LAKE, IL 60073-2321
19177088               + A1 ALCOHOL AND DRUG COLLECTIONS LLC, 1098 LAMOILLE HWY 5, ELKO, NV 89801-4355
19177090               + AAA PORTABLE WELDING, 1477 PRAUSE RD, CHINA SPRING, TX 76633-3088
19177091               + AAARON OWENS, 10105 Caminito Zar, San Diego, CA 92126-4004
19177092              #+ AAJ TECHNOLOGIES, 6301 NW 5TH WAY STE 1700, FORT LAUDERDALE, FL 33309-6176
19177099               + AARONS SELF STORAGE, 400 TEXAS CENTRAL PKWY, WACO, TX 76712-6515
19177102               + ABC VENDING, 7417 LAGOON DRIVE, ROWLETT, TX 75088-5337
19177105               + ABIGAIL LOEWENSTEIN, 106 LEACH ST APT 3, SALEM, MA 01970-6131
19177107                 ABM JANITORIAL SERVICES SOUTH CENTRAL INC, PO BOX 419860, BOSTON, MA 02241-9860
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51           Page 3 of 170
District/off: 0539-3                                User: ctello                                            Page 2 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                       Total Noticed: 8513
19177108            ABM JANITORIAL SERVICES SOUTH CENTRAL INC, P O BOX 951864, DALLAS, TX 75395-1864
19177109        +   ABOUT WOMEN OB-GYN, PC, 2296 OPTIZ BLVD STE 440, WOODBRIDGE, VA 22191-3355
19177110        +   ABQ DRUG TESTING INC, 8338 COMANCHE RD NE BLDG B, ALBUQUERQUE, NM 87110-2357
19177112        +   ABRAMS AND ABRAMS PC, 1200 N ASHLAND AVENUE, SUITE 403, CHICAGO, IL 60622-8311
19177114        +   ABSOLUTE CONSTRUCTION, 4204 BLACKPOOL TR, BILLINGS, MT 59106-9634
19177115        +   ABSOLUTE DIAGNOSTICS LLC, 1207 N 19TH STREET, MONROE, LA 71201-5435
19177116        +   ABSOLUTE MOBILE DRUG TESTING LLC, 1159 WOODTRACE LANE, AUBURN, GA 30011-4726
19177119        +   ACCESS - HAWAII, 2071 WEST FAIRVIEW AVE, MONTGOMERY, AL 36108-4118
19177118        +   ACCESS - HAWAII, 91-238 KAUHI STREET, KAPOLEI, HI 96707-1803
19177120        +   ACCESS COMPLIANCE LLC, 776A WATERVLIET-SHAKER ROAD, LATHAM, NY 12110-2209
19177122        +   ACCOUNTEMPS, 12400 COLLECTIONS CENTER DRIVE, CHICAGO, IL 60693-0124
19177123            ACCOUNTEMPS, P O BOX 743295, LOS ANGELES, CA 90074-3295
19177124            ACCOUNTEMPS, FILE 73484, SAN FRANCISCO, CA 94160-3484
19177126        +   ACCU-TEST OF NORTHERN COLORADO, 2529 N LINCOLN AVE STE C, LOVELAND, CO 80538-3244
19177125        +   ACCUSHIELD LLC, 2030 POWERS FERRY RD STE 360, ATLANTA, GA 30339-5016
19177127        +   ACE PHYSICAL THERAPY, 171 PLEASANT STREET, CONCORD, NH 03301-2625
19177128        +   ACME FIRE EXTINGUISHER CO INC, 1305 FRUITVALE AVE, OAKLAND, CA 94601-2927
19177129            ACORD, PO BOX 1529, PEARL RIVER, NY 10965
19177130        +   ACS SECURITY SYSTEMS INC, 403 TRESCA ROAD, JACKSONVILLE, FL 32225-6566
19177131        +   ACTION 9-A INC, 10416 NEW BERLIN ROAD, JACKSONVILLE, FL 32226-2216
19177133        +   ACTION FIRE PROS LLC, P O BOX 797, WAXAHACHIE, TX 75168-0797
19177132        +   ACTION FIRE PROS LLC, P O BOX 1425, HEWITT, TX 76643-1425
19177134        +   ACTIVE HEALTH AND WELLNESS CENTER, 3027 MISHAWAKA AVE, SOUTH BEND, IN 46615-2347
19177138        +   ADAM RAMRAM, 61 PINE STREET, LEOMINSTER, MA 01453-3832
19177143        +   ADC TESTING CENTERS INC, 1706 WEST 6TH AVE, EUGENE, OR 97402-4306
19177144        +   ADELE EICHEL, 497 Brooklyn Rd, MT TABOR, VT 05739-9616
19177148        +   ADENA HEALTH SYSTEM, DEPT L637, COLUMBUS, OH 43260-0001
19177147        +   ADENA HEALTH SYSTEM, PO BOX 932035, CLEVELAND, OH 44193-0007
19177145        +   ADENA HEALTH SYSTEM, 272 HOSPITAL ROAD, CHILICOTHE, OH 45601-9031
19177146        +   ADENA HEALTH SYSTEM, 4457 ST RT 159, CHILLICOTHE, OH 45601-8620
19177151            ADP INC, P O BOX 842875, BOSTON, MA 02284-2875
19177152            ADP INC, P O BOX 7247-0372, PHILADELPHIA, PA 19170-0372
19177150            ADP INC, AVADANIAN AND ASSOCATES LLC, BLAIRSVILLE, GA 30512-3776
19177149            ADP INC, ATTN: PSS BILLING DEPARTMENT, AUGUSTA, GA 30909
19177153            ADP INC, P O BOX 78415, PHOENIX, AZ 85062-8415
19177172        +   ADTS, 1660 KENSINGTON AVE, CHEEKTOWAGA, NY 14215-1437
19177171        +   ADTS, 1278 KENSINGTON AVE, BUFFALO, NY 14215-1712
19177173            ADTS, 164 S US HWY 17 STE 11B, EAST PALATKA, FL 32131-4025
19177174        +   ADTS, 6100 ST JOHNS AVENUE, SUITE 2, PALATKA, FL 32177-6859
19177175        +   ADTS, 6025 LABATH AVE SUTIE 104, ROHNERT PARK, CA 94928-7012
19177176        +   ADVANCE REALTY INC, 4500 HUGH HOWELL ROAD SUITE 780, TUCKER, GA 30084-4737
19177177        +   ADVANCED MEDICAL EXPRESS CLINIC, PO BOX 224, BROOKFIELD, MO 64628-0224
19177178            ADVANCED MEDICAL INC, 5959 SHALLOWFORD RD, CHATTANOOGA, TN 37421-2228
19177179        +   ADVANCED MEDICAL SERVICES, 409 E BRADLEY STREET, SUITE 3, LARAMIE, WY 82072-3103
19177183            ADVANCED OCCUPATIONAL MEDICINE, 1821 WHITE ROAD, KALAMAZOO, MI 49008-4805
19177182        +   ADVANCED OCCUPATIONAL MEDICINE, 2401 GULL ROAD, KALAMAZOO, MI 49048-1491
19177184            ADVANCED OCCUPATIONAL MEDICINE, POST OFFICE BOX 2588, PORTAGE, MI 49081 2588
19177185       #+   ADVANCED SPECIMEN COLLECTIONS LLC, 231 WILSON PIKE CIRCLE 206, BRENTWOOD, TN 37027-5286
19177187        +   ADVANTAGE DIRTY BLINDS, 3875 GATTY STREET, SAN DIEGO, CA 92154-1644
19177188        +   ADVANTAGE DIRTY BLINDS, 547 PICCARD AVENUE, SAN DIEGO, CA 92154-1734
19177189        +   ADVENT HEALTH CENTRA CARE, 2600 WESTHALL LANE BOX 300, MAITLAND, FL 32751-7107
19177190        +   ADVENTIST HEALTH MED CLINICS, 1350 NE 122ND AVENUE, PORTLAND, OR 97230-2011
19177191        +   ADVENTIST HEALTH MED CLINICS, P O BOX 92900, PORTLAND, OR 97292-0900
19177192        +   ADVISORNET FINANCIAL, 701 FOURTH AVE SOUTH STE 1500, MINNEAPOLIS, MN 55415-1657
19177194        +   ADVOCATE OCCUPATIONAL HEALTH, 205 W TOUHY, PARK RIDGE, IL 60068-4256
19177193            ADVOCATE OCCUPATIONAL HEALTH, P O BOX 70003, CHICAGO, IL 60673-0003
19177195       #+   AEIOU, 170 UNIVERSITY DRIVE, AMHERST, MA 01002-2272
19177196        +   AEIOU, P O BOX 143, BATTLEBORO, VT 05302-0143
19177197            AEIOU, P O BOX 14181, BELFAST, ME 04915-4032
19177201            AFC OCC MED PAY ALABAMA, PO BOX 936377, ATLANTA, GA 31193-6377
19177200            AFC OCC MED PAY ALABAMA, P O BOX 930171, ATLANTA, GA 31193-0171
19177202        +   AFC OCC MED PAY ALABAMA, 3700 CAHABA BEACH RD, BIRMINGHAM, AL 35242-5225
19177203            AFC OCC MED PAY ALABAMA, PO BOX 734383, DALLAS, TX 75373-4383
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 4 of 170
District/off: 0539-3                              User: ctello                                           Page 3 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                      Total Noticed: 8513
19177204        + AFFILIATED AIR INC, PO BOX 2090, ROANOKE, TX 76262-4090
19177206        + AFFILIATED COMUNITY MED CTRS, 520 SIBLEY AVE S, LITCHFIELD, MN 55355-3030
19177211        + AFFILIATED COMUNITY MED CTRS, PO BOX 1318, WILLMAR, MN 56201-1318
19177212          AFFILIATED COMUNITY MED CTRS, 101 WILLMAR AVE SW, WILLMAR, MN 56201-3591
19177205        + AFFILIATED COMUNITY MED CTRS, 295 TENTH AVENUE, GRANITE FALLS, MN 56241-1456
19177207        + AFFILIATED COMUNITY MED CTRS, 300 SOUTH BRUCE STREET, MARSHALL, MN 56258-1934
19177209        + AFFILIATED COMUNITY MED CTRS, 206 MAIN STREET, NEW LONDON, MN 56273-9572
19177208        + AFFILIATED COMUNITY MED CTRS, 600 PETERSON PARKWAY, NEW LONDON, MN 56273-7823
19177210        + AFFILIATED COMUNITY MED CTRS, 1100 E. BROADWAY, REDWOOD FALLS, MN 56283-2247
19177213        + AFFINITY EMPOWERING AND EHEALTH, 5400 SHAWNEE ROAD, SUITE 306, ALEXANDRA, VA 22312-2300
19177214        + AFFIRM BACKGROUND SCREENING, 310 STUNTZ AVENUE, SUITE 101, ASHLAND, WI 54806-1984
19177217        + AHS MORRISTOWN MEMRIAL HOSPITAL, ATTN: AP BOX 925, MORRISTOWN, NJ 07963
19177218        + AIDA PICONE, 18653 VENTURA BLVD, TARZANA, CA 91356-4103
19177221        + AIG Procurement Services, Inc., Two Peach Tree Hill Road, Livingston, NJ 07039-5701
19177222        + AIG Procurement Services, Inc., 80 Pine Street, New York, NY 10005-1702
19177229          AINSWORTH FAMILY CLINIC PC, 913 E ZERO STREET, AINSWORTH, NE 69210-1556
19177230        + AIRPORT MEDICAL CLINIC, 3775 BRICKWAY BLVD STE 110, SANTA ROSA, CA 95403-9050
19177235        + AJM AND ASSOCIATES INC, 7951 CONKLIN, DOWNEY, CA 90242-4107
19177234        + AJM AND ASSOCIATES INC, PO BOX 2148, DOWNEY, CA 90242-0148
19177236        + AKME DRUG TESTING LLC, 1701 CENTRAL AVENUE, 213, ASHLAND, KY 41101-7767
19177237        + AKME DRUG TESTING LLC, P O BOX 461, PROCTORVILLE, OH 45669-0461
19177238          ALABAMA DEPARTMENT OF REVENUE, BUSINESS PRIVILEGE TAX SECTION, MONTGOMERY, AL 36132-7320
19177244          ALABAMA DEPARTMENT OF REVENUE, EFT UNIT, MONTGOMERY, AL 36132-7950
19177245        + ALABAMA MEDSCREEN INC, 3100 LORNA RD STE 104, BIRMINGHAM, AL 35216-5450
19177251          ALARM CENTER, PO BOX 7654, WACO, TX 76714 7654
19177252          ALASKA AIRLINES, P O BOX 68900, SEATTLE, WA 98168-0900
19177254          ALASKA DEPT OF REVENUE, 550 WEST 7TH AVE, STE 500, ANCHORAGE, AK 99501-3555
19177255          ALASKA DEPT OF REVENUE, PO BOX 110420, 333 W WILLOUGHBY, 11TH FL SIDE B, JUNEAU, AK 99811-0420
19177259        + ALCOHOL AND DRUG TESTING SERVICES, 6100 ST JOHNS AVENUE, SUITE 2, PALATKA, FL 32177-6859
19177260        + ALCOHOL AND DRUG TESTING SERVICES, 6025 LABATH AVENUE, ROHNERT PARK, CA 94928-2046
19177275        + ALEXANDRIA GALAN, 78-10 68 RD 2nd fl, Middle Village, NY 11379-2837
19177281        + ALEXIAN BROTHERS MEDICAL GROUP, 25 EAST SCHAUMBURG ROAD, SUITE 200, SCHAUMBURG, IL 60194-3548
19177280          ALEXIAN BROTHERS MEDICAL GROUP, 25466 NETWORK PLACE, CHICAGO, IL 60673-1254
19177300        + ALEXY 19 LLC, 701 OAKMONT LANE N, FORT WORTH, TX 76112-1002
19177303        + ALICE HYDE MEDICAL CENTER, 133 PARK STREET, MALONE, NY 12953-1241
19177304          ALICE HYDE MEDICAL CENTER, PO BOX 729, MALONE, NY 12953-0729
19177325        + ALL ISLANDS ON-SITE DRUG AND ALCOHOL TESTING LLC, PO BOX 342012, KAILUA, HI 96734-8996
19177326        + ALL OF US SCRIPPS_MEA2, 10550 N TORREY PINES ROAD, LA JOLLA, CA 92037-1000
19177327        + ALL PRO TECHNOLOGY LLC, P.O. BOX 941067, PLANO, TX 75094-1067
19177328        + ALLEGHENY GENERAL HOSPITAL, 320 EAST NORTH AVENUE, PITTSBURGH, PA 15212-4772
19177329        + ALLEGHENY GENERAL HOSPITAL, P O BOX 645266, PITTSBURGH, PA 15264-5250
19177330          ALLEGHENY VALLEY HOSPITAL, PO BOX 951871, CLEVELAND, OH 44193-0020
19177332        + ALLIANCE SCREENING AND OCCUPATIONAL SERVICES, 1131-D NORTH CARBON ST, MARION, IL 62959-1095
19177333        + ALLIANCE SCREENING AND OCCUPATIONAL SERVICES, 714 N CARBON ST STE 6, MARION, IL 62959-1288
19177334          ALLIANZ LIFE INS CO OF N AMERICA, 5701 GOLDEN HILLS DR, MINNEAPOLIS, MN 55416-1297
19177335          ALLIANZ LIFE INS CO OF N AMERICA, ATTN: LORI STASIK, MINNEAPOLIS, MN 55459-0060
19177336        + ALLIED 100, 1800 US HWY 51N, WOODRUFF, WI 54568-9558
19177337        + ALLIED NATIONAL, 911 BROADWAY, KANSAS CITY, MO 64105-1508
19177339        + ALLIED NATIONAL, 4551 W 107TH STREET 100, OVERLAND PARK, KS 66207-4037
19177340          ALLIED WASTE SERVICES, P O BOX 538107, ATLANTA, GA 30353-8107
19177343        + ALLIED WASTE SERVICES, P O BOX 8449, MISSOULA, MT 59807-8449
19177341          ALLIED WASTE SERVICES, PO BOX 677839, DALLAS, TX 75267-7839
19177342          ALLIED WASTE SERVICES, P O BOX 841820, DALLAS, TX 75284-1820
19177354          ALLSTREAM, P O BOX 3034, PORTLAND, OR 97208-3034
19177355          ALLSTREAM, P O BOX 34802, SEATTLE, WA 98124-1802
19177356        + ALLY TESTING, PO BOX 492, SPRINGFIELD, MO 65801-0492
19177363        + ALONZO MENDEZ CARPET, 3813 POLARIS DRIVE, LA MESA, CA 91941-8035
19177364        + ALPHA CHECKPOINT OF ROCHESTER INC, 3171 CHILI AVENUE SUITE 350, ROCHESTER, NY 14624-5444
19177365        + ALPINE BOTTLED WATER AND COFFEE LLC, P O BOX 181046, MEMPHIS, TN 38181-1046
19177366        + ALPINE BOTTLED WATER AND COFFEE LLC, P O BOX 342467, MEMPHIS, TN 38184-2467
19177367        + ALPINE MEDICAL CENTER, 202 NORTH 2ND STREET, ALPINE, TX 79830-4704
19177369        + ALTMED MEDICAL CENTER, PO BOX 2041, MANASSAS, VA 20108-0815
19177370        + ALTMED MEDICAL CENTER, 7524 DIPLOMAT DR. STE 101, MANASSAS, VA 20109-2685
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51               Page 5 of 170
District/off: 0539-3                                   User: ctello                                                  Page 4 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                             Total Noticed: 8513
19177371            ALTMED MEDICAL CENTER, 8712 SUDLEY ROAD, MANASSAS, VA 20110-4405
19177372            ALTO FAMILY MEDICAL CLINIC, 123 BUSY BEE STREET, ALTO, TX 75925-6258
19177374        +   ALTRU HEALTH SYSTEM, 1300 S COLUMBIA RD, GRAND FORKS, ND 58201-4012
19177376            ALTRU HEALTH SYSTEM, ALTRU CLINIC, GRAND FORKS, ND 58206-6003
19177375            ALTRU HEALTH SYSTEM, P O BOX 430, GRAND FORKS, ND 58206
19177377            ALTRU HEALTH SYSTEM, PO BOX 13780, GRAND FORKS, ND 58208-3780
19177373        +   ALTRU HEALTH SYSTEM, 1001 7TH ST NE, DEVILS LAKE, ND 58301-2719
19177378        +   ALVAREZ AND MARSAL HEALTHCARE INDUSTRY GROUP LLC, 600 MADISON AVENUE 8TH FLOOR, NEW YORK, NY
                    10022-1758
19177387            AM BEST COMPANY INC, ORDER DEPT, OLDWICK, NJ 08858-0700
19177388            AM BEST COMPANY INC, PO BOX 828806, PHILADELPHIA, PA 19182-8806
19177426       #+   AMANDA WINCHESTER, 1211 HARVARD DRIVE, ROSWELL, NM 88203-2208
19177431        +   AMAZON CAPITAL SERVICES INC, 410 TERRY AVENUE NORTH, SEATTLE, WA 98109-5210
19177432            AMAZON CAPITAL SERVICES INC, PO BOX 035184, SEATTLE, WA 98124-5184
19177455        +   AMBOLDS, 1125 FRANKLIN AVENUE, WACO, TX 76701-1831
19177456        +   AMBUCARE CLINIC, POST OFFICE BOX 1897, MARION, IN 46952-8297
19177457        +   AMBUCARE CLINIC, 3387 US HIGHWAY 41, TERRE HAUTE, IN 47802-4188
19177458        +   AMC DRUG TESTING, 8646 EAGLE CREEK CIRCLE SUITE 103, SAVAGE, MN 55378-1572
19177459        +   AME PLUMBING HEATING AND COOLING, PO BOX 1035, JACKSON, NJ 08527-1035
19177500        +   AMERICA'S BEST SIGNS, LLC, 2621 N SHERWOOD FOREST DRIVE, BATON ROUGE, LA 70814-5316
19177466            AMERICAN ACADEMY HOLDINGS, LLC, P O BOX 639237, CINCINNATI, OH 45263-9237
19177467            AMERICAN ACADEMY HOLDINGS, LLC, 2480 S 2850 WEST STE B, SALT LAKE CITY, UT 84120
19177468        +   AMERICAN BENEFIT LIFE INSURANCE COMPANY, PO BOX 341989, AUSTIN, TX 78734-0034
19177469            AMERICAN DRIVING RECORDS, P O BOX 7289, PASADENA, CA 91109-7389
19177471        +   AMERICAN FIRE AND SAFETY INC, 3310 E ADAMS, TEMPLE, TX 76501-9620
19177472        +   AMERICAN GENERAL LIFE COMPANIES, P O BOX 387, FARMINGTON, CT 06034-0387
19177482            AMERICAN GENERAL LIFE COMPANIES, CLAIMS MANAGER, NEPTUNE, NJ 07754
19177481            AMERICAN GENERAL LIFE COMPANIES, SYLVIA LANE-MAIL CODE 237N, NASHVILLE, TN 37202-9710
19177475        +   AMERICAN GENERAL LIFE COMPANIES, P O BOX 401, MILWAUKEE, WI 53201-0401
19177473        +   AMERICAN GENERAL LIFE COMPANIES, 2727 A ALLEN PARKWAY 4A4, HOUSTON, TX 77019-2115
19177474        +   AMERICAN GENERAL LIFE COMPANIES, P O BOX 3206, HOUSTON, TX 77253-3206
19177484        +   AMERICAN MEDICAL GROUP INC., 2410 N. FOWLER, HOBBS, NM 88240-2312
19177486        +   AMERICAN NATIONAL INSURANCE CO, ONE MOODY PLAZA, GALVESTON, TX 77550-7999
19177487        +   AMERICAN NATIONAL INSURANCE CO, P O BOX 1720, GALVESTON, TX 77553-1720
19177485            AMERICAN NATIONAL INSURANCE CO, CLAIMS MANAGER, GALVESTON, TX 77574
19177488            AMERICAN NATIONAL INSURANCE CO, CO MCLEOD,MOSCARINO,WITHAM AND FLYNN LLC, LOS ANGELES, CA 90017
19177490            AMERICAN PUBLIC LIFE, PO BOX 11407, BIRMINGHAM, AL 35246-1613
19177491            AMERICAN PUBLIC LIFE, PO BOX 925, JACKSON, MS 39205-0925
19177495        +   AMERICAN UNITED LIFE INS, PO BOX 6097, MACON, GA 31208-6097
19177493            AMERICAN UNITED LIFE INS, ATTN: JUDY DEWITT, INDIANAPOLIS, IN 46206
19177494            AMERICAN UNITED LIFE INS, P O BOX 368, INDIANAPOLIS, IN 46206-0368
19177496        +   AMERICAN UNITED LIFE INS, PO BOX 2608, WACO, TX 76702-2608
19177502        +   AMG EMPLOYER SOLUTIONS, 5412 HWY 10 E ATTN BILLING DEPT, STEVENS POINT, WI 54482-8559
19177505        +   AMH FAMILY PRACTICE, 109 WEST 11TH, NELIGH, NE 68756-1079
19177503        +   AMH FAMILY PRACTICE, P O BOX 109, NELIGH, NE 68756-0109
19177504        +   AMH FAMILY PRACTICE, PO BOX 229, NELIGH, NE 68756-0229
19177506        +   AMICA, 10 AMICA CENTER BLVD, LINCOLN, RI 02865-1165
19177508        +   AMICA, 100 AMICA WAY, LINCOLN, RI 02865-1156
19177507            AMICA, LINCOLN 1, LINCOLN, RI 02865
19177512        +   AMLI AT ESCENA, 6401 ESCENA BLVD, IRVING, TX 75039-4200
19177522        +   AMY GUNDERSON, 14601 27TH AVENUE N SUITE 101, PLYMOUTH, MN 55447-4834
19177526        +   AMY KANNER MD, P O BOX 420902, SAN DIEGO, CA 92142-0902
19177540            ANCHORAGE NEIGHBORHOOD HEALTH CENTER, 4951 BUSINESS PARK BLVD, ANCHORAGE, AK 99503-7174
19177566        +   ANDREW BELFER, 7 COLONIAL DRIVE, UPPER BROOKVILLE, NY 11545-2811
19177580            ANDROSCOGGIN VALLEY HOSPITAL, 59 PAGE HILL ROAD, BERLIN, NH 03570-3542
19177594        +   ANGELA DIJOHN, 3589 MOIR FARM ROAD, SANDY RIDGE, NC 27046-7507
19177620        +   ANGIE D WILLIAMS-HIGHTOWER, 3462 BECHELLI LANE, SUITE C, REDDING, CA 96002-2460
19177619        +   ANGIE D WILLIAMS-HIGHTOWER, 20311 ALFRESCO AVE, RED BLUFF, CA 96080-9708
19177622        +   ANGLEA ABRAMS, 8374 curzon ave, Cincinnati, OH 45216-1339
19177636        +   ANNA DARAKCHYAN, 21823 LOPEZ ST, WOODLAND HILLS, CA 91364-3119
19177650     ++++   ANNETTE WYRICK, 2117 WOOD WAY, JENKINS TOWNSHIP PA 18640-1301 address filed with court:, Annette Wyrick, 14 Wood
                    St, Jenkins Township, PA 18640
19177663            ANTHONY J BROGDON, ANTHONY BROGDON, PANAMA CITY, FL 32405
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51          Page 6 of 170
District/off: 0539-3                               User: ctello                                           Page 5 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                      Total Noticed: 8513
19177684        +   ANY LAB TEST NOW, 1135 JEFFERSON DAVIS HWY, FREDERICKSBURG, VA 22401-4413
19177686        +   ANY LAB TEST NOW ILM, 1319 MILITARY CUTOFF ROAD, STE D, WILMINGTON, NC 28405-3634
19177688        +   ANY LAB TEST NOW SARASOTA - VENICE, 2300 BEE RIDGE RD STE 302, SARASOTA, FL 34239-6273
19177687        +   ANY LAB TEST NOW SARASOTA - VENICE, 512 PINE CONE LANE, NOKOMIS, FL 34275-2055
19177689        +   API, PO BOX 20177, KEIZER, OR 97307-0177
19177692        +   APP MEDICAL SERVICES INC, 1955 SHERMER ROAD, NORTHBROOK, IL 60062-5380
19177691            APP MEDICAL SERVICES INC, 315 N CENTER ST, BLOOMINGTON, IL 61701-3902
19177693            APPLEDORE MEDICAL GROUP - SEACOAST REDICARE, PO BOX 745706, ATLANTA, GA 30374-5706
19177694            APPLEDORE MEDICAL GROUP - SEACOAST REDICARE, PO BOX 403561, ATLANTA, GA 30384-3561
19177695        +   APPLICANT INSIGHT, PO BOX 458, NEW PORT RICHEY, FL 34656-0458
19177696        +   APPLICINT INC, 1441 MAIN STREET, 210, RAMONA, CA 92065-2128
19177697            APPLICINT INC, ATTN: TERRI SANDOVAL, SAN DIEGO, CA 92120
19177698            APPLICINT INC, PO BOX 398286, SAN FRANCISCO, CA 94139-8286
19177699            APPLICINT INC, PO BOX 398997, SAN FRANCISCO, CA 94139-8997
19177713            AQUA CHILL GULF COAST, PO BOX 300964, HOUSTON, TX 77230-0964
19177714            AQUA CHILL HOUSTON, P O BOX 300964, HOUSTON, TX 77230-0964
19177715            AQUA CHILL HOUSTON, P O BOX 28355, TEMPE, AZ 85285-8355
19177716        +   AR JOURNEY LAB LLC, 504 LILLIAN, BENTON, AR 72015-3835
19177719        +   ARC HEALTH AND WELLNESS, P O BOX 2073, SPARKS, NV 89432-2073
19177718        +   ARC HEALTH AND WELLNESS, P O BOX 70987, RENO, NV 89570-0987
19177722        +   ARCPOINT LABS, 2719 MIDDLEBURG DRIVE STE 201, COLUMBIA, SC 29204-2414
19177725        +   ARCPOINT LABS, 1560 WELLS ROAD STE 1, ORANGE PARK, FL 32073-1722
19177721        +   ARCPOINT LABS, 5510 HIGHWAY 280 S STE 215, BIRMINGHAM, AL 35242-6583
19177724        +   ARCPOINT LABS, 8174 MALL ROAD, FLORENCE, KY 41042-1414
19177723        +   ARCPOINT LABS, 111 STOW AVENUE SUITE 106, CUYAHOGA FALLS, OH 44221-2572
19177726        +   ARCPOINT LABS, 5911 MEREDITH DRIVE SUITE D, URBANDALE, IA 50322-1903
19177720        +   ARCPOINT LABS, 3315 N BALLARD ROAD SUITE C, APPLETON, WI 54911-8499
19177727        +   ARCPOINT LABS OF APPLE VALLEY, 14690 GALAXIE AVENUE, SUITE 110, APPLE VALLEY, MN 55124-8522
19177728        +   ARCPOINT LABS OF EASTERN CAROLINA, 2315 B EXECUTIVE CIRCLE, GREENVILLE, NC 27834-3700
19177729        +   ARCPOINT LABS OF IRVING, 8925 STERLING STREET STE 255, IRVING, TX 75063-2503
19177730        +   ARCPOINT LABS OF JACKSONVILLE, 6639 SOUTHPOINT PKWY STE 106, JACKSONVILLE, FL 32216-8042
19177731        +   ARCPOINT LABS OF KING OF PRUSSIA, 1012 W 9TH AVENUE STE 115, KING OF PRUSSIA, PA 19406-1093
19177733        +   ARCPOINT LABS OF PANAMA CITY, 913 HARRISON AVENUE, PANAMA CITY, FL 32401-2527
19177734        +   ARCPOINT LABS OF PITTSBURGH NORTH, 8158 PERRY HIGHWAY, PITTSBURGH, PA 15237-5214
19177735        +   ARCPOINT LABS OF PLANO, 720 E PARK BLVD 102, PLANO, TX 75074-8844
19177736        +   ARCPOINT LABS OF READING PA, 2208 QUARRY DRIVE, READING, PA 19609-1158
19177737        +   ARCPOINT LABS OF ROCK HILL, 725 CHERRY ROAD SUITE 140, ROCK HILL, SC 29732-3143
19177738        +   ARCPOINT LABS OF SEATTLE, 2414 SW ANDOVER ST STE E 130, SEATTLE, WA 98106-1160
19177739        +   ARCPOINT LABS OF SOUTHBORO-FRAMINGHAM, 352 TURNPIKE RD STE 105, SOUTHBOROUGH, MA 01772-1756
19177740        +   ARCPOINT LABS OF TAMPA, 2901 W BUSCH BLVD STE 206, TAMPA, FL 33618-4564
19177741        +   ARCPOINT LABS OF TRENTON HAMILTON, 1542 KUSER RD, SUITE B4, HAMILTON, NJ 08619-3829
19177742        +   ARCPOINT LABS OF TRENTON HAMILTON, 17 MORTON COURT, LAWRENCEVILLE, NJ 08648-2113
19177743        +   ARCPOINT LABS OF WEST FORT WORTH, 8470 CAMP BOWIE WEST BLVD, FORT WORTH, TX 76116-6205
19177744        +   ARCPOINT OF CHICAGO, 36 W RANDOLPH ST STE 705, CHICAGO, IL 60601-3513
19177746       #+   ARGUS FINANCIAL GROUP INC, 3602 MURILLO CIRCLE, AUSTIN, TX 78703-1547
19177755            ARIBA INC, P O BOX 642962, PITTSBURGH, PA 15264-2962
19177769       #+   ARKANSAS INSURANCE DEPARTMENT, 1200 WEST THIRD ST, LITTLE ROCK, AR 72201-1904
19177770            ARKANSAS INSURANCE DEPARTMENT, TRUST FUND-INSURANCE DEPT, LITTLE ROCK, AR 72201-1904
19177778        +   ARNOT MEDICAL SERVICES PLLC, 571 ST JOSEPHS BLVD 2ND FLOOR, ELMIRA, NY 14901-3230
19177779            AROSH LP, 1580 POINTS WEST BLVD, COPPELL, TX 75019
19177781            ARROW CAPITAL SOLUTIONS INC, PO BOX 844324, DALLAS, TX 75284-4324
19177780        +   ARROW CAPITAL SOLUTIONS INC, 9201 E DRY CREEK ROAD, CENTENNIAL, CO 80112-2818
19177782        +   ARROWHEALTH CORPORATION, 13234 W STEED RIDGE ROAD, PEORIA, AZ 85383-1979
19177785        +   ARTEFACT PRODUCT GROUP LLC, 619 WESTERN AVENUE SUITE 500, SEATTLE, WA 98104-1440
19177790            ASANTE PHYSICIAN PARTNERS, PO BOX 743556, LOS ANGELES, CA 90074-3556
19177792            ASCENSION MICHIGAN, P O BOX 848671, BOSTON, MA 02284-8671
19177795        +   ASCENSION MICHIGAN, 22255 GREENFIELD ROAD, 422, SOUTHFIELD, MI 48075-3730
19177794        +   ASCENSION MICHIGAN, P O BOX 50671, KALAMAZOO, MI 49005-0671
19177793            ASCENSION MICHIGAN, 3198 SOLUTIONS CENTER, CHICAGO, IL 60677-3001
19177796        +   ASCENSION ST MICHAEL'S HOSPITAL, 5412 HIGHWAY 10 EAST, STEVENS POINT, WI 54482-8559
19177805        +   ASHLEY CLARKE, 2683 DEKLE ROAD, REGISTER, GA 30452-3854
19177806        +   ASHLEY CLINIC LLC, 505 S. PLUMMER, CHANUTE, KS 66720-1950
19177807            ASHLEY CLINIC LLC, P O BOX 946, CHANUTE, KS 66720-0946
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                 Page 7 of 170
District/off: 0539-3                                      User: ctello                                                      Page 6 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                                 Total Noticed: 8513
19177851        +   ASPIRING HEALTH SOLUTIONS, LLC, P.O. BOX 2015, CATOOSA, OK 74015-2914
19177853        +   ASSET RISK INC, 24901 NORTHWESTERN HWY, SOUTHFIELD, MI 48075-2203
19177852        +   ASSET RISK INC, 6318 DIXIE HIGHWAY, BRIDGPORT, MI 48722-9566
19177854        +   ASSURANCE SCREENING AND SOLUTIONS LLC, 2632 STATE ROUTE 72, JONESTOWN, PA 17038-8101
19177855        +   ASSURANCE TESTING SERVICES INC, 10534 NW 57TH ST, COARL SPRINGS, FL 33076-2812
19177857            ASSURANCE TESTING SERVICES INC, 2901 SOUTH CONGRESS AVE, PALM SPRINGS, FL 33461-2133
19177858        +   ASSURED MEDICAL EXAMS LLC, 1217 S WELLINGTON CT, BUFFALO GROVE, IL 60089-1599
19177859        +   ASSURED MEDICAL EXAMS LLC, 4422 N RAVENSWOOD, CHICAGO, IL 60640-5803
19177861        +   ASSURED OCCUPATIONAL SOLUTIONS INC, P O BOX 783, EL DORADO, KS 67042-0783
19177863        +   ASTORINO, TRACY, 17003 PATTERSON DR, OMAHA, NE 68135-2646
19177916        +   ATD VENTURES INC, 23151 MOULTON PKWY, LAGUNA HILLS, CA 92653-1206
19177917        +   ATHENS OBSTETRICS AND GYNECOLOGY, 5780 PEACHTREE DUNWOODY ROAD, ATLANTA, GA 30342-1554
19177918        +   ATIYE, ARLENE, 804 JAMESON ST, WEATHERFORD, TX 76086-2636
19177919        +   ATLANTA AREA COUNCIL BSA, 1800 CIRCLE 75 PKWY SE ATTN KATHERINE BA, ATLANTA, GA 30339-3055
19177920        +   ATLANTIC COAST REALTY LLC, 1 REALTY WAY, EAST PROVIDENCE, RI 02914-1333
19177921        +   ATLANTIC MEDICINE INC, 4019 172 Street, Flushing, NY 11358-2723
19177923            ATLANTICARE PHYSICIAN GROUP, P O BOX 786061, PHILADELPHIA, PA 19178-6061
19177926        #   ATMOS ENERGY, PO BOX 790311, ST LOUIS, MO 63179-0311
19177925       ++   ATMOS ENERGY, P O BOX 650205, DALLAS TX 75265-0205 address filed with court:, ATMOS ENERGY, P O BOX 78108,
                    PHOENIX, AZ 85262-8108
19177924        +   ATMOS ENERGY, PO BOX 650205, DALLAS, TX 75265-0205
19177902            ATT, P O BOX 10226, NEWARK, NJ 07193-0226
19177877        +   ATT, One AT&T Way, Bedminster, NJ 07921-2694
19177876            ATT, P O BOX 830022, BALTIMORE, MA 21283-0022
19177875            ATT, P O BOX 830022, BALTIMORE, MD 21283-0022
19177890            ATT, PO BOX 70529, CHARLOTTE, NC 28272-0529
19177900            ATT, PO BOX 9001310, LOUISVILLE, KY 40290-1310
19177913            ATT, PO BOX 5076, SAGINAW, MI 48605-5076
19177883            ATT, P O BOX 5020, CAROL STREAM, IL 60197-5020
19177891        +   ATT, 7872 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0078
19177904            ATT, ACCT: 0573521319001, OMAHA, NE 68103-2971
19177905            ATT, PO BOX 2971, OMAHA, NE 68103-2971
19177889            ATT, %SOUTHWEST CREDIT SYSTEMS LP, CARROLLTON, TX 75007
19177896            ATT, P O BOX 660324, DALLAS, TX 75266-0324
19177874        +   ATT, 712 E. Huntland Drive, Austin, TX 78752-3798
19177907            ATT, 8000 885 3972, PHOENIX, AZ 85062-8425
19177910            ATT, PO BOX 78628, PHOENIX, AZ 85062-8628
19177898            ATT, PO BOX 30000, LOS ANGELES, CA 90030-1001
19177928            AUBURN FAMILY HEALTH CENTER P C, 2115 14TH STREET STE 100, AUBURN, NE 68305-1797
19177930        +   AUDIT-TEL, 7293 BEECHMONT AVE, CINCINNATI, OH 45230-4125
19177944            AURORA HEALTH CARE, PO BOX 341308, MILWAUKEE, WI 53234-1308
19177958        +   AVERA MCKENNAN, 116 EAST 11TH STREET, SPENCER, IA 51301-4300
19177959        +   AVERA MCKENNAN, 2700 23RD STREET, STE C, SPIRIT LAKE, IA 51360-1158
19177960        +   AVERA MCKENNAN, 2700 23RD STREET, SPIRIT LAKE, IA 51360-1158
19177961            AVERA MCKENNAN, 508 10TH STREET, WORTHINGTON, MN 56187-2343
19177953            AVERA MCKENNAN, 400 22ND AVENUE, BROOKINGS, SD 57006-2497
19177956        +   AVERA MCKENNAN, 2400 S MINNESOTA AVE, STE 400, SIOUX FALLS, SD 57105-3761
19177957            AVERA MCKENNAN, PO BOX 86370, SIOUX FALLS, SD 57118-6370
19177954        +   AVERA MCKENNAN, PO BOX 408, GREGORY, SD 57533-0408
19177955            AVERA MCKENNAN, 405 WHITTECARE AVE, GREGORY, SD 57533-1340
19177962            AVERA MEDICAL GROUP, PO BOX 937, HARTINGTON, NE 68739-0937
19177964            AVERA MEDICAL GROUP, 300 NORTH 2ND STREET, SUITE 100, ONEILL, NE 68763-1519
19177963        +   AVERA MEDICAL GROUP, 555 E JOHN ST, ONEILL, NE 68763-1355
19177968        +   AVERA MEDICAL GROUP CREIGHTON, 1000 WEST 4TH STREET, SUITE 8, YANKTON, SD 57078-3700
19177965        +   AVERA MEDICAL GROUP CREIGHTON, 1503 MAIN STREET, CREIGHTON, NE 68729-3007
19177966            AVERA MEDICAL GROUP CREIGHTON, PO BOX 255, CREIGHTON, NE 68729-0255
19177967            AVERA MEDICAL GROUP CREIGHTON, 401 JAMES STREET, VERDIGRE, NE 68783-6149
19177969            AVERA ST ANTHONY HOSPITAL, AVERA MEDICAL GROUP O'NEILL, O'NEILL, NE 68763
19177970        +   AVIATION ROAD PROPERTIES, 21 COMPUTER DRIVE EAST, ALBANY, NY 12205-1188
19177973        +   AXA Equitable Life Insurance Company, Chief Procurement Officer, 525 Washington Blvd., Jersey City, NJ 07310-1606
19177974        +   AXA Equitable Life Insurance Company, General Counsel, 1290 Avenue of the Americas, New York, NY 10104-1472
19177972            AXA Equitable Life Insurance Company, 8501 IMB Drive, Suite 150, Charlotte, NC 28262
19177093        +   Aaliyah Childers, 2826 S University Parks Dr, 416, Waco, TX 76706-6559
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 8 of 170
District/off: 0539-3                                        User: ctello                                      Page 7 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19177095       #+   Aaron Judd, 303 Mooreland Drive, New Whiteland, IN 46184-1340
19177096        +   Aaron Kleidon, 5908 Haven Lake Way, Fort Worth, TX 76244-5137
19177097        +   Aaron Knox, 6005 Mapleside Ln APT 1204, Arlington, TX 76017-6191
19177098        +   Aaron Moon, 1162 Ardoon St., Jacksonville, FL 32208-4381
19177100        +   Abbe Schaeffer, 1091 Lovely Lane, North Fort Myers, FL 33903-4230
19177101        +   Abby Whitmarsh, 5001 Havenside Way, Mansfield, TX 76063-6830
19177103       #+   Abeni Money, 2730 Park Lake Dr, Waco, TX 76708-1569
19177104        +   Abigail Dominguez, 2911 Tar Springs Ave, Bakerfield, CA 93313-5704
19177106        +   Abigail Waters, 10101 Cordoba Court, Unit A, Waco, TX 76708-6261
19177113        +   Abrashae Hutchinson, 5000 Sanger Avenue, 2311, Waco, TX 76710-8740
19177117        +   Abt Associates Inc., 6130 Executive Blvd., Rockville, MD 20852-4907
19177135        +   Adam Andreassen, 21599 Dolores Way Ne, Aurora, OR 97002-9702
19177136        +   Adam Bennett, 2300 Misty Dr, Waco, TX 76712-8228
19177140        +   Adam Reeves, 7351 N Mulberry St, Kansas City, MO 64118-1089
19177141        +   Adam Yost, 2626 frankford rd, Dallas, TX 75287-4537
19177154        +   Adraina Parsons, 6541 La Sol Lane, Woodway, TX 76712-4304
19177155        +   Adrian Mata, 6207 Holly Crest Lane, Sachse, TX 75048-5560
19177156        +   Adrian Smith, 263 Lakeview Rd, Eddy, TX 76524-2518
19177159        +   Adriana Garcia, 683 East 25th Street, Apt. 1, Paterson, NJ 07504-1905
19177160        +   Adriana May, 2425 S 21st St, Apt 352, Waco, TX 76706-3482
19177161        +   Adrianna Guajardo, 2900 Primrose Dr, Waco, TX 76706-3789
19177162        +   Adrianna Tovar, 1901 Bell St., Waco, TX 76711-2034
19177164        +   Adriene Cherry, 2024 pacino dr, Ft Worth, TX 76134-4159
19177165        +   Adrienne Lewandowski, 7369 Hunters Creek, Holland, NY 14080-9810
19177166        +   Adrienne Willis, 507 Bomber Rd., apt. A, Fort Worth, TX 76108-1100
19177167        +   Adrievia Roberson, 5800 university blvd w, 225, Jacksonville, FL 32216-0802
19177180            Advanced Medical, Inc., PO Box 22394, Chattanooga, TN 37422-2394
19177198       #+   Aerial Franklin, 609 Park Wood Circle, Hewitt, TX 76643-3299
19177216        +   Agnes Franco, 2215 Reverend Richard Wilson D, Kenner, LA 70062-7639
19177219        +   Aidaly Trejo, 2121 Ramada Dr., Waco, TX 76712-8436
19177220        +   Aidris Mondine, 606 N 15th St, Waco, TX 76707-3511
19177224        +   Ailean Bennett, 4014 Wickham ave, Bronx, NY 10466-2233
19177225        +   Aimee Messerschmidt, 219 N 3rd St, Missouri Valley , IA 51555-1609
19177226        +   Aimee Roberts, 3164 Heritage Parkway, Elgin, IL 60124-3804
19177227        +   Aimee Rodriguez, 618 Ovenbird Thicket Dr., Laredo, TX 78045-8869
19177231        +   Aisha Barnes, 12021 Mccormick Rd. 103, Jacksonville, FL 32225-5540
19177232        +   Aisha Gowins, 317 Lexington Ave, 3A, Brooklyn, NY 11216-1267
19177233        +   Ajahni Barnes, 2209 Homestead Pl, Garland, TX 75044-7515
19177246        +   Alabama Medscreen, Inc., 3321 Lorna Road, Suite 600, Hoover, AL 35216-7406
19177247        +   Alan Mcgregor, 5804 Broken Spur, McKinney, TX 75070-6468
19177248        +   Alana Walker, 342 Mill Creek Circle, Waco, TX 76712-6405
19177249        +   Alandrea McCrary, 1007 Donald Street, Waco, TX 76705-1424
19177250        +   Alanis Rivera Hernandez, 1912 S 5th St, 441, Waco, TX 76706-2508
19177253        +   Alaska Airlines, Inc., 19300 International Blvd., Seattle, WA 98188-5303
19177256        +   Alba Frias, 1 Kingsbury St, Apt 1Wo, Worcester, MA 01610-2087
19177257        +   Albrasha Rhynes, 3029 Homan Ave, Waco, TX 76707-1825
19177261        +   Alegria Mezrahi, 1401 ocean ave, 1h, Brooklyn, NY 11230-3907
19177262        +   Alejandro Avilez, 314 Los Angeles Pl, San Diego, CA 92114-5318
19177263            Alejandro Gonzalez, 84 Sherwood Ave, Hamilton, NJ 08619-4314
19177264        +   Alessaundra Parsons, 1612 Libby Ln, Belton, TX 76513-9449
19177265        +   Alex Clark, 1838 palo duro dr, Garland, TX 75040-5430
19177266        +   Alex Llamas, 9633 Linden Ave, Bloomington, CA 92316-1456
19177267            Alex Somerville, 83B Ball Road, Syracuse, NY 13215-1601
19177269        +   Alexa Archambeau, 3821 Maple, Waco, TX 76707-1034
19177270        +   Alexandra Aguilera, 2847 chappel hill rd, Waco, TX 76705-3700
19177271        +   Alexandra Augustin, 1044 E 85th Street, Brooklyn, NY 11236-4230
19177272            Alexandra Macias, 1009 W Aller St, Upland, CA 91786
19177274        +   Alexandria Akers, 344 Richland Dr., Waco, TX 76710-6248
19177276        +   Alexandria Lewis, 3121 Evangeline Rd, Fort Worth, TX 76140-8648
19177277        +   Alexandria Rusky, 844 CIRCLE DRIVE, TERRELL, TX 75160-5008
19177278       #+   Alexandria Venoya Williams, 15876 Ute Rd, Apple Valley, CA 92307-3122
19177279        +   Alexia Ackerman, 5600 Madison Rd, Alliance, NE 69301-6079
19177282        +   Alexis Bastion, 213 Browns Road, Walden, NY 12586-3027
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 9 of 170
District/off: 0539-3                                        User: ctello                                      Page 8 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19177284        +   Alexis Davis, 30 Oneill Ave, Bayshore , NY 11706-6826
19177285        +   Alexis Davis, 320 Bennett Street, Marlin, TX 76661-3070
19177287        +   Alexis Johnson, 223 Royal Dr, Marlin, TX 76661-2038
19177288        +   Alexis Johnson, 814 Linn St., Waco, TX 76704-1944
19177289        +   Alexis Keener, 3129 N 26th St, Waco, TX 76708-1942
19177290        +   Alexis Lawson, P.O. Box 20395, Waco, TX 76702-0395
19177291       #+   Alexis Lenore, 116 Bobcat Dr, Bellmead, TX 76705-6161
19177292        +   Alexis Levine, 6801 Tennyson Dr., 261, Waco, TX 76710-7732
19177293        +   Alexis Mcneal, 2425 S 21st St, Apt 107, Waco, TX 76706-3430
19177294        +   Alexis Turkin, 202 Woodbridge Blvd, Apt 211, Temple, TX 76504-2123
19177296       #+   Alexis Villa, 222 Western Dr., Woodway, TX 76712-2743
19177298        +   Alexius Watkins, 7937 Almar Place, Jacksonville, FL 32208-2523
19177302        +   Alfynee Williams, 503 N. Oak Drive 203, Waco, TX 76705-1330
19177305        +   Alice Mozell, 5011 Foothill Blvd, Oakland, CA 94601-5329
19177306        +   Alicia Allyar, 14942 Lefferts Blvd, South Ozone Park, NY 11420-4027
19177308        +   Alicia Bailey, 1600 Lake Shore Dr Apt 712, Waco, TX 76708-3708
19177309        +   Alicia Garner, 1244 Payne Drive, Lancaster, TX 75134-2359
19177310        +   Alicia Holmes, 4503 Lasalle Avenue, Baltimore, MD 21206-4238
19177311        +   Alicia Martinez, 3721 Shelby Ave., Waco, TX 76711-1445
19177312        +   Alicia Mccowan, 678 hcr 3373, Hubbard, TX 76648-2838
19177313        +   Alicia Suarez, 4308 Rance Lane, Waco, TX 76708-5854
19177314        +   Alicia Zabel, 1853 V Rd, Lewis, KS 67552-5239
19177315        +   Alicya Rose, 2650 S 14th St, Waco, TX 76706-3572
19177316        +   Alimmah Payne, 653 Georgia Ave, Apt 1B, Brooklyn , NY 11207-6789
19177319        +   Alisha Eckles, 1001 N MLK Blvd, Apt 1801, Waco, TX 76704-1782
19177322        +   Alison Gray Prince, 932 Hunting Horn Way, Evans, GA 30809-4828
19177323        +   Alissa Plummer, 1518 Alston Drive, Waco, TX 76705-7706
19177324            Aliyah Kacal, 4219 Box Ranch rd, Bruceville, TX 76630
19177344        +   Allisha Gibson, 1817 Windsor Ave, Waco, TX 76708-3403
19177345        +   Allison Anleu, 522 Nye St., Hudson, WI 54016-2113
19177346        +   Allison Brown, 3117 Fadal Ave, Waco, TX 76708-2418
19177347        +   Allison Duke, 34 East Eagle Road, Apt B16, Havertown, PA 19083-1437
19177348        +   Allison Heefner, 3001 S New Road 7206, Waco, TX 76706-3830
19177349       #+   Allison Heeke, 1202 Maxfield St, Waco, TX 76705-2557
19177357        +   Allyson Covington, 109 27th Avenue Dr SW, Cedar rapids, IA 52404-4226
19177358        +   Allyssa Holly, 8917 NE 15TH Ave 79, Vancouver, WA 98665-9115
19177359        +   Alonda Anderson, 914 Lebouef St, New Orleans, LA 70114-2511
19177360        +   Alondra Navarrete, 3900 Speight Ave, Waco, TX 76711-1721
19177361        +   Alondra Ortega, 1100 N. 6th St. V5, Waco, TX 76707-3804
19177362        +   Alonya Gonzalez, 12031 Sturdivant St, Meadows Place, TX 77477-1624
19177379        +   Alyce Mack, P.O. Box 121824, Arlington, TX 76012-7824
19177380        +   Alysha Guzman, 4621 Ridgeline Dr., Antioch, CA 94531-9389
19177381       #+   Alysha Johnson, 5101 Hawthorne Drive, 105, Waco, TX 76710-5822
19177383        +   Alyssa Guerrero, 700 Shetland Ct, Robinson, TX 76706-5336
19177384        +   Alyssa Lopez, 827 N 66th St, Waco, TX 76710-4213
19177385        +   Alyssa Nash, 703 CR 150, Riesel, TX 76682-4500
19177386        +   Alyssa Ruiz, 1725 N Lake Brazos Dr, APT 1008, Waco, TX 76704-1486
19177389        +   Amada Olivas, 1314 Shawnee Ave, Kansas City, KS 66105-1541
19177390        +   Amanda Abbott, 9 Kingsbury Street, Derry, NH 03038-1654
19177391       #+   Amanda Avila, 300 Ave A, Moody, TX 76557-3614
19177392        +   Amanda Brown, 708 Clover Park, Arlington, TX 76013-1428
19177393        +   Amanda Bunch, 300 Applewood Ln, Hewitt, TX 76643-3057
19177395        +   Amanda Caywood, 557 Quail Haven Rd, China Spring, TX 76633-2839
19177397        +   Amanda Cooper, 5825 Skylark, Corpus Christi, TX 78408-2124
19177398        +   Amanda Dallas, 129 Brewster st, Robinson, TX 76706-4601
19177399        +   Amanda Damron, 1379 N. Vicha Rd., Axtell, TX 76624-2119
19177403        +   Amanda Davis, 1325 2nd St NE, Washington, DC 20002-3582
19177402        +   Amanda Davis, 1302 Avenue F, Moody, TX 76557-3521
19177405        +   Amanda Fitzgerald, 1611 CR 2954, Alba, TX 75410-5566
19177407        +   Amanda Franco, 536 HIGHLAND AVE, ATTLEBORO, MA 02703-6813
19177408        +   Amanda Glover, 456 Glendale Ave., Glen Burnie, MD 21061-1926
19177409        +   Amanda Gordon, 1902 BIshopville Hwy, Camden, SC 29020-9710
19177410        +   Amanda Hartman, 7342 Gibbs Ln, Huntingdon, PA 16652-3742
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                  Page 10 of 170
District/off: 0539-3                                       User: ctello                                                         Page 9 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                    Total Noticed: 8513
19177412        +   Amanda Kilday, 153 Cris laur AV, Harahan, LA 70123-5024
19177413        +   Amanda London, 8750 CR 1610, Roff, OK 74865-6051
19177414        +   Amanda Noel, 716 Ellis Blvd NW, Cedar Rapids, IA 52405-2717
19177415        +   Amanda O'Neal, 12 Clifton Dr., Patchogue, NY 11772-4026
19177417        +   Amanda Pesina, 224 Sam Dr, Robinson, TX 76706-6263
19177418        +   Amanda Rager, 398 Sunland Park, Robinson, TX 76706-5678
19177420        +   Amanda Richardson, 5721 Roxanne Dr., Waco, TX 76710-5731
19177421            Amanda Taber, 50458 Dummy Line Road, Franklinton, LA 70438
19177422        +   Amanda Tucker, 304 N. Coates Ave. E, Mt. Calm, TX 76673-3053
19177423        +   Amanda Ulmer, 561 Muddy Springs Rd, Lexington, SC 29073-8764
19177424        +   Amanda Warren, 405 8th Street, Moody, TX 76557-3849
19177425       #+   Amanda Williford, 3590 Eagle Trace, 202, Memphis, TN 38125-1725
19177427        +   Amanda Wyzen, 58 English Lane, Egg Harbor Township, NJ 08234-7034
19177429        +   Amaris Beatty, 591 Legacy Park Lane, Powder Springs, GA 30127-6792
19177430        +   Amaunnie Terry, 2601 Gentilly Blvd, New Orleans, LA 70122-3043
19177433        +   Amber Barnard, 3629 Gorman Ave, Waco, TX 76710-5126
19177434        +   Amber Campos, 4008 Sleeper Ave, Waco, TX 76707-1047
19177438        +   Amber Hansen, 117 Crestwood Dr., Hewitt, TX 76643-3834
19177439        +   Amber Harper, 22527 Hwy 36, Cheshire, OR 97419-9715
19177440        +   Amber Hernandez, 4607 lexington, waco, TX 76705-2376
19177441        +   Amber Hopwood, 1712 McFerrin Avenue, Waco, TX 76708-2174
19177442        +   Amber Jarrard, 506 East Bowie, Mart, TX 76664-1606
19177444        +   Amber London, 3410 Parrott, Waco, TX 76707-1748
19177446        +   Amber Mabry, 1737 Red Gate Rd, Mart, TX 76664-5336
19177447        +   Amber Mclain, 9126 Gholson Rd, Waco, TX 76705-5430
19177449        +   Amber Morgan, 2026 S. 7th Street apt 63, waco, TX 76706-2438
19177450        +   Amber Pringle, 939 Vail Highland, Hewitt, TX 76643-3635
19177452        +   Amber Snider, 1104 West 11th Street, McGregor, TX 76657-1931
19177453        +   Amber Torrez, 1377 Speegle Rd, Woodway, TX 76712-2953
19177454        +   Amberniqua Montgomery, 1001 Cloverleaf Rd, 15, Waco, TX 76705-2358
19177460        +   Ameka Hatcher, 1811 Brewster Rd, Jacksonville, FL 32207-6543
19177461        +   Amela Husovic, 30-74 48th st, apt 2a, Astoria, NY 11103-1502
19177463        +   Amelia Brummel, 8714 Springside Ct., Rancho Cucamonga, CA 91730-3177
19177464       #+   America Gutierrez, 13760 Rosecroft Way, San Diego, CA 92130-5106
19177483        +   American General Life Insurance Company, Leigh Hayes, 340 Seven Spring Way, Brentwood, TN 37027-5696
19177498        +   American-Amicable Life, Insurance Company of Texas, 425 Austin Ave., Waco, TX 76701-2147
19177501        +   Ameritas Life Insurance Corporation, 5900 O Street, Lincoln, NE 68510-2234
19177509            Amica Life Insurance Company, 10 Amica Way, Lincoln, RI 02865-1155
19177511        +   Amiya Green, 51 Valley View Dr, cartersville, GA 30120-2686
19177514        +   Amphone Le, 4712 Andalusia Ave, San Diego, CA 92117-3118
19177515        +   Amrita Phadnis, 9 Gloria Lane, Monroe, NJ 08831-0168
19177516       #+   Amy Ashcraft, 407 E Adams St, Riesel, TX 76682-2910
19177517        +   Amy Bohannon, 3309 north robinson drive, apt 102, robinson, TX 76706-4412
19177518        +   Amy Brummett, 6217 Leon Dr., Waco, TX 76708-5317
19177519        +   Amy Call, 24 township road 1233, Proctorville, OH 45669-8413
19177521        +   Amy Eden, 903 W 5th St, Apt 5, Clifton, TX 76634-1405
19177523        +   Amy Guthrie, 29011 Carstens Ridge, San Antonio, TX 78260-4414
19177524        +   Amy Hartlieb, 11544 Boone Dr, Indianapolis, IN 46229-9606
19177525        +   Amy Hoeft, 106 Church Street, Riesel, TX 76682-2912
19177527        +   Amy Kennedy, 12519 45th Ave. S.E, Everett, WA 98208-9009
19177528        +   Amy Leighton, 1905 River Haven Rd., Clendenin, WV 25045-5605
19177529        +   Amy Lopez, 1901 Berlinger Drive, Waco, TX 76710-2652
19177531        +   Amy Showers, 2336 South Scoville, Berwyn, IL 60402-2441
19177532        +   Amy Smith, 310 romana circle, Hewitt, TX 76643-3017
19177533        +   Amy Turnesa, 3 Pleasant St., Whitman, MA 02382-2117
19177534            Amy Wolfsen, 2206 Killian Ridge Rd, Columbia, SC 29203
19177535        +   Amy Young, 12916 27th Dr SE, Everett, WA 98208-6712
19177536        +   Ana Hernandez, 6596 S. 12th St Rd, Robinson, TX 76706-7238
19177537        +   Ana Martinez, 3308 Roosevelt Ave, Fort Worth, TX 76106-3605
19177538            Ana Mendoza, 13716 Stagecoach Rd, Magnolia, TX 77355-3856
19177539        +   Ananda Lee, 1601 N. 37th St., Waco, TX 76707-1723
19177542       #+   Andrea Bailey, 8638 Bell Ridge Dr, Olive Branch, MS 38654-6223
19177543        +   Andrea Baker, 2900 Old Dallas Rd, Lacy Lakeview, TX 76705-1245
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 11 of 170
District/off: 0539-3                                        User: ctello                                    Page 10 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19177544        +   Andrea Boston, 3650 Ring Lane, 119, Jacksonville, FL 32207-5878
19177545        +   Andrea Branigan, 3001 S New Road, 1206, Waco, TX 76706-3750
19177546        +   Andrea Cheeks, 6319 Woodway Dr 133, Fort Worth, TX 76133-4010
19177547        +   Andrea Cox, 14300 Chisolm Dr., Waco, TX 76712-9635
19177548        +   Andrea Hart, 1800 Primrose Dr., Apt 347T, Waco, TX 76706-3414
19177549        +   Andrea Heintz, 10100 Panther Way, Apt 205, Waco, TX 76712-8276
19177550        +   Andrea Kessler, 4345 Douglas Ave, Golden Valley, MN 55416-3522
19177551        +   Andrea Maciel, 4121 Dale Rd Apt 148, Modesto, CA 95356-9514
19177552        +   Andrea Martinez, 11 Pienza Dr, American Canyon, CA 94503-1403
19177555        +   Andrea Orridge, 496 Westmount St, Rochester, NY 14615-3218
19177556        +   Andrea Penny, 4916 Inwood Dr, Beverly Hills, TX 76711-1021
19177557       #+   Andrea Rogers, 7901 Sierra Altos Pl NW, Albuquerque, NM 87114-5898
19177558        +   Andrea Taylor, 101 Spring Flower Lane, Waco, TX 76705-1028
19177559        +   Andrea Techaira, 356 Solano Street Madera Ca, 93638, Madera, CA 93638-8215
19177561        +   Andrea Thomas, 2119 Sanger Ave, Waco, TX 76707-3471
19177562        +   Andrea Whetten, 156 Rincon Loop, Tijeras, NM 87059-7476
19177563        +   Andrea Wilson, 2839 73rd Ave, Oakland, CA 94605-2515
19177564       #+   Andres Zapata, 908 Freedom Ct, Temple, TX 76502-6069
19177567        +   Andrew Chapman, 186 CR 215, Reagan, TX 76680-2539
19177568        +   Andrew Clark, 3819 Bowser Avenue, Dallas, TX 75219-4302
19177569       #+   Andrew Flynn, 4911 Haverwood Lane apt 3423, Dallas, TX 75287-4444
19177570        +   Andrew Jesko, 2820 Glen Ellen Dr, Flower Mound, TX 75022-8006
19177571        +   Andrew Martinez, 1601 Spring St. Apt 158, Waco, TX 76704-3041
19177572            Andrew Nielsen, 5849 Lyle ST, Westworth Village, TX 76114-4131
19177574        +   Andrew Seay, 3638 Heritage Trail, Celina, TX 75009-5509
19177576        +   Andrew Toledo, 3805 Pine Ave., Waco, TX 76708-3043
19177578        +   Andriyell Onidas, 2113 Centanni Dr, St. Bernard, LA 70085-5807
19177579       #+   Andromeda Isayev, 24050 SE Stark St, 1032, Gresham, OR 97030-8105
19177581        +   Andrumada King, 130 SW 112th St, Apt C102, Seattle, WA 98146-2322
19177584        +   Angel Akers, P.O. Box 702, 208 Main St, Mediapolis, IA 52637-9415
19177586            Angel Goins, 2518 Camberwell Court, Windsor Mill, MD 21244-1905
19177587        +   Angel Isom, 10579 Oak Leaf Dr., Olive Branch, MS 38654-5197
19177588        +   Angel Keefer, 516 Hawkins Court, Robinson, TX 76706-5165
19177589        +   Angel Vicente, 13033 Berrywood Trl, Keller, TX 76244-8136
19177590       #+   Angel Walker, 5002 Leeshire Trl, Tucker, GA 30084-3008
19177591        +   Angel Walker, 1901 Richter, 5208, Waco, TX 76711-4018
19177592        +   Angel Wilson, 4512 Kendall Lane, Waco, TX 76705-7704
19177593        +   Angela De Los Santos, 2824 Samson Dr, Lorena, TX 76655-4075
19177596        +   Angela Fraize, 6733 Hayling Way, Denton, TX 76210-0013
19177597        +   Angela Inubiaraiye, 3121 McFerrin, Waco, TX 76708-2428
19177598        +   Angela Janca, 2532 SW Shunga Drive, Topeka, KS 66611-1543
19177599        +   Angela McCabe, 2827 Eagle Point Rd, Middleburg, FL 32068-7220
19177600        +   Angela Mills, 2705 Lakemont Drive, Flower Mound, TX 75022-8021
19177601        +   Angela Nickens, 400 Johnson Drive, McGregor, TX 76657-1444
19177603        +   Angela Ross, 6241 magnolia springs lane, Jacksonville, FL 32258-5116
19177607        +   Angela Thompson, 1208 Clark St, Marlin, TX 76661-2648
19177608        +   Angela West, 1500 Brookleaf Dr., Arlington, TX 76018-3056
19177609        +   Angela West, 1209 Oak Knoll Ln, Elm Mott, TX 76640-3568
19177610        +   Angeles Adame, 3506 Harrison, Bellmead, TX 76705-3019
19177611       #+   Angelica Delacruz, 237 Crescent Creek Ln, Bruceville, TX 76630-3330
19177612       #+   Angelica Maldonado, 2000 Algonquin St, Waco, TX 76707-2130
19177613        +   Angelica Miller, 2438 Buckellen Ln, Moody, TX 76557-3994
19177615        +   Angelie Noel, 9919 battersea park drive, Bakersfield, CA 93312-5628
19177616        +   Angelika Cutino, 2449 Aberdeen Way, Unit G, Richmond, CA 94806-3133
19177617        +   Angelina Lara, 711 Neil Drive, Apt 229, Waco, TX 76710-6002
19177618        +   Angelle Fitch, 162 Wayne Ave., Houma, LA 70360-2454
19177621        +   Angie Nakal, 828 Winchester Ave, Hillside, NJ 07205-3123
19177623        +   Anissa Cortez, 3006 Park Square Dr, Irving, TX 75060-8008
19177624        +   Anita Aguilar, 1901 Live Oak Avenue, Waco, TX 76708-3427
19177627        +   Anitra Robinson, 1324 N 66th, Waco, TX 76710-4130
19177629        +   Ann Hinners, 1364 110th St, Manning, IA 51455-7500
19177630        +   Ann Massaro, 10311 Ashley St., Huntley, IL 60142-2349
19177631        +   Ann Runyon, 382 Spaniel Lane, Clayton, NC 27520-5887
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 12 of 170
District/off: 0539-3                                        User: ctello                                    Page 11 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19177632        +   Ann Schneider, 255 Jasmine Cir, Lindenhurst, IL 60046-4946
19177633        +   Ann Withers, 701 Cove Drive, West Tawakoni, TX 75474-3107
19177637        +   Anna Hernandez, 10222 Lafferty Oaks, Houston, TX 77013-5212
19177641        +   Anna Starr, 9458 Berkley Glen Way, Elk Grove, CA 95624-6014
19177642        +   Anna Warnock, 435 Crescent st, Waco, TX 76705-1842
19177644        +   Annamica Lochan, 8722 167th Street, Jamaica, NY 11432-3636
19177645        +   Anne French, 918 Cole Rd, Jacksonville, FL 32218-2503
19177646       #+   Annette Abbott, 3839 Briargrove Lane, 4115, Dallas, TX 75287-6393
19177647        +   Annette Alvarado, 2601 Herring Ave., Waco, TX 76708-2766
19177648        +   Annette Williams, 1909 Morrow Ave, Apt E, Waco, TX 76707-2974
19177649        +   Annette Wilson, 10104 Ashdale Ln, Santee, CA 92071-1634
19177651        +   Annie Brochero, 3439 88th St, Jackson Heights, NY 11372-3438
19177652        +   Annmarie Janz, 404 Brasher Ln., Euless, TX 76040-4184
19177653        +   Annmarie Jones, 1606 Dulatown Road, Lenoir, NC 28645-8156
19177654        +   Anntainate Walker, 1100 N 6th St, Apt W1, Waco, TX 76707-3805
19177655        +   Ansonia Wallace, 808 South 8th St, Cordele, GA 31015-2801
19177657        +   Anthony Boscia, 4348 Plaza Dr, Apt 106, Holiday, FL 34691-2809
19177659        +   Anthony Davis, 706 Delmar Blvd, Hammond, LA 70403-3606
19177658        +   Anthony Davis, 3200 MANCHESTER CIRCLE, Bedford, TX 76021-2905
19177660        +   Anthony Ecdao, 15137 Hesta Street, Poway, CA 92064-2609
19177661        +   Anthony Falisi, 3320 Preakness Dr, Flower Mound, TX 75028-3983
19177662        +   Anthony Green, 2658 Sandra Lane, Jacksonville, FL 32208-2570
19177664        +   Anthony Rodriguez, 3721 Wingate Drive, Waco, TX 76706-4234
19177665        +   Anthony Shorb, 310 S Clay, Riley, KS 66531-9755
19177666        +   Anthonysia Fairley, 333 Georgia ave, 4C, Brooklyn, NY 11207-4027
19177667        +   Antinisha Smith, 6005 mapleside ln., Apt. 1204, arlington, TX 76017-6191
19177668        +   Antoinette Avery, 4088 Barnes Rd, 803, Jacksonville, FL 32207-7062
19177669        +   Antoinette Casiano, 3513 N21st, Waco, TX 76708-2035
19177670        +   Antoinette DeJournett, 5601 Edenfield rd apt 901, Jacksonville, FL 32277-9430
19177671        +   Antoinette Fallin, 1295 South Cawston 27, Hemet, CA 92545-9162
19177673        +   Antoinette Roberson, 4536 Woodbluff Drive, Mesquite, TX 75150-8284
19177674        +   Antoinette Tom, 29200 Huntwood Ave, 228, Hayward, CA 94544-6582
19177675        +   Antonia Lopez, 1631 Mourning Dove Lane, Lorena, TX 76655-3140
19177676        +   Antonio Longmiles, 4401 Rocking K, Waco, TX 76705-2787
19177677        +   Antonio Mullins, 1112 Forrest St, Waco, TX 76704-2918
19177679        +   Antranette Marshall, 7512 Shelby Cross Cl., Memphis, TN 38125-2812
19177680        +   Antweneque Duffey, 2704 Windor ave, waco, TX 76708-3225
19177681        +   Antwion Williams, 3781 Harvill Lane, Apt 5, Riverside, CA 92503-4656
19177682        +   Anuli Love, 44 Merrick Street, Pawtucket, RI 02860-3636
19177690            App Medical Services, 1955 Shermer Road, Suite 150, Northbrook, IL 60062-5352
19177700            Applicint, Inc., 6549 Mission Gorge Road, San Diego, CA 92120-2306
19177702        +   April Bohne, PO Box 416, West, TX 76691-0416
19177703        +   April Boyer, 237 Washington Street, Klamath Falls, OR 97601-3167
19177705        +   April Crespo, 1200 Hoosier Park, Waco, TX 76706-5693
19177706        +   April Ford, 23243 Conifer Dr, Denham Springs, LA 70726-8207
19177707        +   April Fox, 700 Avenue G, Moody, TX 76557-3535
19177708        +   April Guillot, 28967 Abyss Lane, Denham Springs, LA 70726-3157
19177711        +   April Sublett, 14350 E 540 Rd, Claremore, OK 74019-3388
19177712       #+   April Tatum, 725 Ruby Ave., 87, Waco, TX 76710-6067
19177717        +   Araceli Cervantes, 516 Gambrell St, Fort Worth, TX 76115-2514
19177745        +   Arely Contreras, 720 W Spurgeon St, Fort Worth, TX 76115-2445
19177748        +   Ariana Johnson, 1515 San Francisco Ct, Apt 212, Arlington, TX 76012-4011
19177749        +   Ariana Sanchez, 3516 Bagby Ave, Waco, TX 76711-2004
19177750        +   Ariana Taylor, 4141 Horizon N. Parkway, apt 1415, Dallas, TX 75287-2833
19177751        +   Ariana Wiggins, 2736 Lake Shore Dr Apt 2603, Waco, TX 76708-1051
19177752        +   Ariana Zanek, 2736 Lake Shore dr, Apt:2102, Waco, TX 76708-1049
19177753        +   Arianna Crawford, 2530 s 25TH sT, Waco, TX 76706-3946
19177756        +   Ariel Palin, 78 Cheshire Drive, Galloway, NJ 08205-3669
19177757        +   Ariel Roberts, 15335 park row, APT801, houston, TX 77084-2891
19177758        +   Ariel Simms, 1364 High Plains Dr. W, Jacksonville, FL 32218-7630
19177759        +   Ariel Villarrial, 1018 Melrose Dr, Waco, TX 76710-4238
19177760        +   Ariel Wheeler, 319A Romana Circle, Hewit, TX 76643-3157
19177762        +   Arielle Smith, 249 Baldwin Road, Pittsburgh, PA 15207-1918
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51      Page 13 of 170
District/off: 0539-3                                        User: ctello                                       Page 12 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                    Total Noticed: 8513
19177763        +   Aritha Miller, 3305 North 163 Plaza Apt 302, Omaha, NE 68116-2147
19177772        +   Arlene Collier, 2024 Real Dr., Waco, TX 76712-8453
19177773        +   Arlene Johnson, 642 Freedom Avenue, Johnstown, PA 15904-2142
19177774        +   Arlene Padilla, 6813 Old Briarstown Rd., Waco, TX 76710-4249
19177775       #+   Arlene Smith, 5101 Sanger Ave. Apt. 709, Waco, TX 76710-5870
19177777        +   Arnesia Williams, 612 S. Commerce St, Mart, TX 76664-1609
19177784        +   Arryonshay Davis, 1714 Dallas Circle, D, WACO, TX 76704-1493
19177786        +   Arthi Ranganathan, 13028 Brokers Tip Ln, Frisco, TX 75035-0966
19177788        +   Aryia Coleman, 1410 Nottingham St, Huntsville, TX 77340-5680
19177789        +   Aryian Boswell, 1420 Greentree Valley Ct 7, Memphis, TN 38119-6105
19177797        +   Ashantae Jackson, 942 Parkview Circle, Hewitt, TX 76643-3247
19177798        +   Asharae Coleman, 1209 N 5TH ST, Waco, TX 76707-3822
19177800        +   Ashlea Felkner, 1409 Benton Dr., Waco, TX 76706-3547
19177801        +   Ashlee Newman, 2220 Skylark Dr, Waco, TX 76712-8411
19177802        +   Ashleigh Livingston, 20 woodcrest drive, Middletown, NY 10940-7422
19177803        +   Ashleigh Upchurch, 200 Chanute St, Waco, TX 76705-1513
19177804        +   Ashley Brown, 4212 Lanyard drive 2104, Fort Worth, TX 76106-1006
19177809        +   Ashley Dampier, 420 Johnson Rd, Naylor, GA 31641-3734
19177811        +   Ashley Dunn, 2504 Mountain Ave., Corpus Cove, TX 76522-3367
19177812        +   Ashley Elrod, 8331 Fredericksburg Rd 706, San Antonio, TX 78229-3334
19177815        +   Ashley Galan, 1701 Gurley Avenue, Waco, TX 76706-1944
19177816        +   Ashley Gaston, 34 Scott Circle, Waco, TX 76705-8543
19177818        +   Ashley Gonzalez, 2116 Maple Avenue, Waco, TX 76707-1420
19177820        +   Ashley Harris, 2135 N Smallwood st, Baltimore, MD 21216-3221
19177822        +   Ashley Johnson, 3205 West Rim, Kileen, TX 76549-3322
19177823        +   Ashley Jordan, 202 Lee Lane, Lorena, TX 76655-9659
19177824        +   Ashley Packer, 117 Imperial Drive, Thomasville, GA 31792-6726
19177825        +   Ashley Pierce, 502 Westfield Ct., Eagle Point, OR 97524-5405
19177827        +   Ashley Robinson, 2525 E Lakeshore Dr, 608, Waco, TX 76705-7804
19177829        +   Ashley Scott, 4000 Acree St, Waco, TX 76711-1111
19177831       #+   Ashley Steigerwald, 5156 Race Pointe Pl, Woodbridge, VA 22193-4959
19177832        +   Ashley Sylvester, 336 Calcutta Dr, West Columbia, SC 29172-2518
19177833        +   Ashley Tate, 407 North Water St, Masontown, PA 15461-1745
19177834        +   Ashley Vasquez, 3012 William Brewster Dr, Irving, TX 75062-4262
19177835        +   Ashley Walton, 186 CR 3590, waco, TX 76633-4532
19177836        +   Ashley Williams, 1800 Primrose Dr, 3325, Waco, TX 76706-3429
19177837        +   Ashley Woodard, 5635 w swift ave, fresno, CA 93722-3731
19177838        +   Ashli Ashcraft Minosky, 308 9th st, Moody, TX 76557-3549
19177839        +   Ashli Thornton, 1516 Gurley Lane Apt 2205, Waco, TX 76706-3531
19177840        +   Ashlie Devaney, 618 Brint Lane, Waco, TX 76706-6210
19177841        +   Ashlyn Bracone, 1103 Northlake Dr., Greenwood, SC 29649-9225
19177842        +   Ashok Malani, 1920 Chiford Lane, Fort Worth, TX 76131-2143
19177843        +   Ashton Argetsinger, 172 Pearl Drive, Hewitt, TX 76643-3186
19177844        +   Ashton Chavarria, 5915 Old Lorena Road, Lorena, TX 76655-3418
19177845        +   Ashton Livengood, 10024 Pebble Ridge Dr North, Jacksonville, FL 32220-1325
19177849        +   Asi'Liah Robinson, 11584 Longwood Key Dr E, Jacksonville, FL 32218-3471
19177846        +   Asia Campbell, 5806 Kingman St, Waco, TX 76710-5730
19177847        +   Asia Middleton, 9009 Western Lake Drive, 710, Jacksonville, FL 32256-0726
19177848        +   Asika Kumar, 885 Elmridge way, Sacramento, CA 95834-1556
19177860        +   Assured Medical Exams, LLCX, 1217 S. Wellington Ct., Buffalo Grove, IL 60089-1599
19177862       #+   Astariya Harris, 3427 Laurel Ave, apt D, Oakland, CA 94602-3847
19177927        +   Aubrie Jenkins, 2716 Summer Ave, Waco, TX 76708-2443
19177929        +   Audi Richardson, 400 Bennett, Marlin, TX 76661-3003
19177931        +   Audra Cross, 9202 east county road 76, Guthrie, OK 73044-7642
19177932       #+   Audrey Bimbi, 2301 Woodgate Dr, Apt 517, Woodway, TX 76712-6740
19177933        +   Audrey Cunanan, 2931 Caspian Ave, Long Beach, CA 90810-2818
19177934       #+   Audrey Elsbernd, 633 Wyncroft Lane, Apt 1, Lancaster, PA 17603-6960
19177936        +   Audrey Foster, 8575 elk grove florin rd, Elk Grove, CA 95624-9532
19177937        +   Audrey Trulock, 9409 Panther Way, Waco, TX 76712-8687
19177938        +   Audrey Willett, 227 HCR 1258, Whitney, TX 76692-3539
19177939        +   Audrie Bledsoe, 924 S. Austin Street, De Leon, TX 76444-2604
19177941        +   Augustus Rust, 1133 W Washington Street, 213, stephenville, TX 76401-4180
19177942        +   Aundrea Stevens, 3301 Ethel Ave, Waco, TX 76707-1823
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 14 of 170
District/off: 0539-3                               User: ctello                                          Page 13 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19177943       #+   Aurieona Sterling, 932 Brown Ave, Waco, TX 76706-3204
19177945        +   Aurora Perez, 3003 Cole Avenue, Waco, TX 76707-2532
19177946        +   Austin Cockrell, 413 Woodland Ave, Smithville, MO 64089-9389
19177947        +   Austin Nash, 703 County Road 150, Riesel, TX 76682-4500
19177948            Auto-Owners Life Insurance Company, PO Box 30660, Lansing, MI 48909-8160
19177950        +   Autumn Gentry, 172 Pearl Dr, Hewitt, TX 76643-3186
19177951        +   Autumn Wehunt, 620 N Hewitt Dr., 3, Hewitt, TX 76643-2909
19177977        +   Azjhia Deckard, 1537 Clark Ave, Waco, TX 76708-2112
19177978        +   Azucena Gallegos, 14615 Otay Lakes Rd., Jamul, CA 91935-7005
19177979        +   Azucena Sotelo, 108 County Road 4016, Chilton, TX 76632-3071
19177981        +   B.R. Medtests, Inc., 5239 W. Fayetteville Rd., College Park, GA 30349-5413
19177985        +   BADLANDS MEDICAL INC, 738 LEAVITT AVENUE, JORDAN, MT 59337-3742
19177984        +   BADLANDS MEDICAL INC, P O BOX 443, JORDAN, MT 59337-0443
19177988        +   BAIN PAPER COMPANY, 224 COTTON DRIVE, WACO, TX 76712-6725
19177989        +   BAKERSFIELD DRUG TESTING, 2204 Q STREET, SUITE A, BAKERSFIELD, CA 93301-2946
19177990            BALDWIN FAMILY HEALTH CARE, 2063 MOMENTUM PLACE, CHICAGO, IL 60689-5320
19177992            BALIONI, LYDIA, PO BOX 1339, HOPEWELL JUNCTION, NY 12533-1339
19177991        +   BALIONI, LYDIA, 634 ROUTE 82, HOPEWELL JCTN, NY 12533-5748
19177993        +   BALLARD NEIGHBORHOOD DOCTORS, 7701 15TH AVENUE NW, SEATTLE, WA 98117-5414
19177996        +   BANANCO LLC, 2005 W CYPRESS CREEK RD SUITE 202, FORT LAUDERDALE, FL 33309-1835
19177998            BANKDIRECT CAPITAL FINANCE, TWO CONWAY PARK, LAKE FOREST, IL 60045
19177997            BANKDIRECT CAPITAL FINANCE, PO BOX 660448, DALLAS, TX 75266-0448
19177999        +   BANNER OCCUPATIONAL HEALTH AZ LLC, PO BOX 29614, PHOENIX, AZ 85038-9614
19178001            BAPTIST HEALTH MEDICAL GROUP INC, PO BOX 950243, LOUISVILLE, KY 40295-0243
19178002            BAPTIST HEALTH MEDICAL GROUP INC, PO BOX 950248, LOUISVILLE, KY 40295-0248
19178003        +   BAPTIST HEALTH SERVICES, 8600 SOUTH 36TH TERRACE, FORT SMITH, AR 72908-8768
19178005        +   BARAGA COUNTY MEMORIAL HOSPITA, 770 NORTH MAIN STREET, L'ANSE, MI 49946-1126
19178021            BARNES AND THORNBURG LLP, 888 HARRISON STREET, SUITE 600, FORT WAYNE, IN 46802-2206
19178020        +   BARNES AND THORNBURG LLP, 110 E WAYNE ST, FORT WAYNE, IN 46802-2611
19178022        +   BARNES CARE, P O BOX 502808, ST LOUIS, MO 63150-2808
19178023            BARNES CARE, PO BOX 956404, ST LOUIS, MO 63195-6404
19178024            BARRACUDA NETWORKS INC, DEPT LA 22762, PASADENA, CA 91185-2762
19178027        +   BARRY W LEEDER INC, 2129 HACIENDA WAY J, SACRAMENTO, CA 95825-0362
19178028        +   BATON ROUGE DIGITAL PRODUCTS, 11842 CLOVERLAND CT, BATON ROUGE, LA 70809-4271
19178029        +   BATON ROUGE DIGITAL PRODUCTS, 10995 COURSEY BOULEVARD, BATON ROUGE, LA 70816-4054
19178030            BATON ROUGE WATER CO, UTILITY PAYMENT PROCESSING, BATON ROUGE, LA 70896-9025
19178032        +   BAY BRIDGE ADMINISTRATORS LLC, P O BOX 161690, AUSTIN, TX 78716-1690
19178033        +   BAY MEDIATION AND ARBITRATION SERVICES LLC, 5775 GLENRIDGE DR NE STE E100, ATLANTA, GA 30328-5333
19178035            BAYHEALTH MEDICAL CENTER, P O BOX 822645, PHILADELPHIA, PA 19182-2645
19178036        +   BAYLOR SCOTT WHITE HEALTH, 5701 AIRPORT RD MS-AR-M200, TEMPLE, TX 76502-7092
19178037            BCS GROUP LLC, 4005 HARDIN RD, CLIFTON, TN 38425
19177980        +   BD HEATING AIR CONDITIONING, P O BOX 250, DENHAM SPRINGS, LA 70727-0250
19178038       #+   BDT CONCEPTS INC, P O BOX 5457, JACKSONVILLE, FL 32247-5457
19178039            BEACON OCCUPATIONAL HEALTH AND SAFETY SERVICES INC, LOCKBOX 631101 PO BOX 3852, SEATTLE, WA
                    98124-3852
19178042        +   BEAU BAGLEY, 1102 ABELIA COURT, COVINGTON, LA 70433-5047
19178045        +   BEECKEN PETTY O'KEEFE COMPANY, 131 S DEARBORN ST STE 2800, CHICAGO, IL 60603-5581
19178046        +   BELCREST SERVICES LTD, 2535 E WASHINGTON, EAST PEORIA, IL 61611-1863
19178047        +   BELCREST SERVICES LTD, 1120 E WAR MEMORIAL DR, PEORIA, IL 61616-7757
19178052        +   BELINGTON COMMUNITY MEDICAL SERVICES ASSOCIATION I, 3 HEALTH CARE DRIVE, PHILIPPI, WV 26416-9405
19178055        +   BELLIN HEALTH OCCUPATIONAL HEALTH SOLUTIONS, 215 NORTH WEBSTER AVENUE, GREEN BAY, WI 54301-4818
19178057        +   BELLIN HEALTH OCCUPATIONAL HEALTH SOLUTIONS, 744 SOUTH WEBSTER AVENUE, GREEN BAY, WI 54301-3505
19178056        +   BELLIN HEALTH OCCUPATIONAL HEALTH SOLUTIONS, 1630 COMMANCHE AVENUE, GREEN BAY, WI 54313-5753
19178054            BELLIN HEALTH OCCUPATIONAL HEALTH SOLUTIONS, P O BOX 8602, CAROL STREAM, IL 60197-8602
19178059            BELOIT MEDICAL CENTER P A, 1005 N LINCOLN, BELOIT, KS 67420-1215
19178058        +   BELOIT MEDICAL CENTER P A, BOX 587, BELOIT, KS 67420-0587
19178060        +   BENEDICTA ROWENA SAURA, 5329 E BERGH DR, ANAHEIM, CA 92807-3136
19178061        +   BENEFITS HOSPITALS INC, 500 5TH AVE SOUTH, GREAT FALLS, MT 59405-2059
19178063        +   BENSON, BERTOLODO, BAKER CARTER, CHTD, 7408 WEST SAHARA AVENUE, LAS VEGAS, NV 89117-2740
19178069        +   BERKSHIRE MEDICAL CENTER, P O BOX 3448, PITTSFIELD, MA 01202-3448
19178068        +   BERKSHIRE MEDICAL CENTER, PO BOX 4999, PITTSFIELD, MA 01202-4999
19178075        +   BEST BUY BUSINESS ADVANTAGE, 7601 PENN AVENUE SOUTH, RICHFIELD, MN 55423-8500
19178074            BEST BUY BUSINESS ADVANTAGE, PO BOX 731247, DALLAS, TX 75373-1247
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51           Page 15 of 170
District/off: 0539-3                               User: ctello                                           Page 14 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                        Total Noticed: 8513
19178076        + BEST MED CONSULTANTS PA, 55 EAST ROUTE 70 STE 3, MARLTON, NJ 08053-1769
19178085          BETHEL FAMILY CLINIC, P O BOX 1908, BETHEL, AR 99559-1908
19178086          BETHESDA HEALTHCARE INC, ATTN:NONHOSPITAL RECEIVABLES, CINCINNATI, OH 45263 0185
19178089          BETTY FITZERALD, 619 E THORTON AVE., DES MOINES, IA 50315-2958
19178095          BGE, P O BOX 13070, PHILADELPHIA, PA 19101-3070
19178097          BHMA OCCUPATIONAL MEDICINE, PO BOX 746469, ATLANTA, GA 30374-6469
19178098        + BHMA OCCUPATIONAL MEDICINE, 1901 SOUTH SHADY STREET, MOUNTIN CITY, TN 37683-2021
19178099        + BHS LLC, 34 VINTAGE COURT, HAMILTON, NJ 08619-2761
19178125          BI-STATE PROFESSIONAL SERVICS INC, 17838 CHESTERFIELD AIRPORT, CHESTERFIELD, MO 63005-1216
19178124        + BI-STATE PROFESSIONAL SERVICS INC, 17838 CHESTERFIELD AIRPORT RD, CHESTERFIELD, MO 63005-1216
19178126        + BI-STATE PROFESSIONAL SERVICS INC, 1883 Highway CC, nixa, MO 65714-8015
19178127          BI-STATE PROFESSIONAL SERVICS INC, 1900 S VENTURA, SPRINGFIELD, MO 65804-2714
19178103        + BID PLYMOUTH OCCUPATIONAL HEALTH, 45 RESNIK ROAD SUITE 201, PLYMOUTH, MA 02360-4838
19178104        + BIG CZECH OIL, FUEL RE-TIRE-MENT CENTER, 201 W OAK ST, WEST, TX 76691-1442
19178105        + BIG SPRINGS MEDICAL ASSOCIATION INC, PO BOX 19214, BELFAST, ME 04915-4087
19178106        + BIG SPRINGS MEDICAL ASSOCIATION INC, 110 SOUTH 2ND STREET, ELLINGTON, MO 63638-9400
19178107          BIGFORK VALLEY HOSPITAL, 258 PINE TREE DRIVE, BIGFORK, MN 56628
19178108        + BILL L WALLACE MD PC, 2480 WINDY HILL ROAD SUITE 200, MARIETTA, GA 30067-8688
19178112        + BILLINGS CARPET WATER DAMAGE RESTORATION, P O BOX 22594, BILLINGS, MT 59104-2594
19178113        + BILLINGS CLINIC, 2800 TENTH AVENUE NORTH, BILLINGS, MT 59101-0799
19178114        + BILLINGS CLINIC, 1020 N 27TH ST, BILLINGS, MT 59101-0756
19178115        + BILLINGS CLINIC, P O BOX 35100, BILLINGS, MT 59107-5100
19178116        + BILLINGS CLINIC, P O BOX 31315, BILLINGS, MT 59107-1315
19178117        + BILLINGS CLINIC, P O BOX 31598, BILLINGS, MT 59107-1598
19178122        + BIO-MED TESTING SERVICE INC, 3110 25TH STREET SE, SALEM, OR 97302-1333
19178129        + BIYUN S TRAETOW PHLEBOTOMY SERVICES, 5834 BURKE MANOR COURT, BURKE, VA 22015-3120
19178131        + BJC HEALTH SYSTEM, 751 SAPPINGTON BRIDGE ROAD, SULLIVAN, MO 63080-2354
19178130          BJC HEALTH SYSTEM, PO BOX 958417, ST LOUIS, MO 63195-8417
19178132        + BJC MEDICAL GROUP, P O BOX 2567, MARYLAND HEIGHTS, MO 63043-8567
19178133          BJC MEDICAL GROUP, PO BOX 959354, ST LOUIS, MO 63195-9534
19178134          BJM LLC, 9501 NE 13TH ST, Clyde Hill, WA 98004
19178135        + BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC, 601 RIVERSIDE AVE, JACKSONVILLE, FL 32204-2901
19178136          BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC, P O BOX 5000, PORTLAND, OR 97208-5000
19178137        + BLACK TIE MOVING, 1000 W CROSBY RD STE 114, CARROLLTON, TX 75006-6961
19178138        + BLACK TIE MOVING, 6136 FRISCO SQUARE BLVD STE 400, FRISCO, TX 75034-3251
19178140        + BLAKE LADDUSAW, P O BOX 613, KINGSLEY, IA 51028-0613
19178139        + BLAKE LADDUSAW, PO BOX 613, KINGLSEY, IA 51028-0613
19178142        + BLAKEMAN, JERE L, 35 TIFFANY LANE, CANYON, TX 79015-1831
19178143        + BLINDSINAHURRY LLC, 178 WEST BLVD, ROXIE, MS 39661-4201
19178145        + BLUE RIDGE SCIENTIFIC TRANSPORT, PO BOX 803, FOREST, VA 24551-0803
19178146        + BLUE WATER DRUG COLLECTIONS, INC., 222 2ND AVE SW, SIDNEY, MT 59270-4020
19178147        + BLUESNAP INC, 800 SOUTH STREET STE 640, WALTHAM, MA 02453-1492
19178149        + BMC SOFTWARE INC, NUMARA DIVISION, ATLANTA, GA 31193-0001
19178150          BMC SOFTWARE INC, P O BOX 301165, DALLAS, TX 75303-1165
19178151        + BMC SOFTWARE INC, 2101 CITYWEST BOULEVARD, HOUSTON, TX 77042-2828
19178157          BON SECOURS MEMORIAL REGIONAL MEDICAL CENTER INC, PO BOX 409438, ATLANTA, GA 30384-9438
19178165        + BORIS J SAWULA MD PC, 538 LITCHFIELD STREET, TORRINGTON, CT 06790-6675
19178166        + BOULEVARD FAMILY WEALTH, 9465 WILSHIRE BLVD STE 840, BEVERLY HILLS, CA 90212-2609
19178168        + BOX BUTTE GENERAL HOSPITAL, 2091 BOX BUTTE, SUITE 700, ALLIANCE, NE 69301-4458
19178167        + BOX BUTTE GENERAL HOSPITAL, PO BOX 810, ALLIANCE, NE 69301-0810
19178170          BR MEDTESTS INC, 4627 BRUNNING CT BR 581, DUNWOODY, GA 30338-3118
19178169        + BR MEDTESTS INC, 5032 CLARK HOWELL HIGHWAY, COLLEGE PARK, GA 30349-6064
19178192        + BRASS CENTERVIEW 2012 LLC, P O BOX 204127, DALLAS, TX 75320-4127
19178193        + BRASS CENTERVIEW 2012 LLC, 10010 SAN PEDRO SUITE 450, SAN ANTONIO, TX 78216-3864
19178195        + BRAZOS MEDIA TECHNOLOGIES LLC, 3617 FRANKLIN AVE, WACO, TX 76710-7364
19178202        + BREATHE EASY MEDICAL TESTING LLC, 6011 ROCKAWAY CREEK ROAD, MCDAID, FL 32568-1845
19178205        + BRENDA HALEY, 8201 PRAIRIE AVENUE, UBANDALE, IA 50322-2467
19178207        + BRENDA HICKS, 11265 S. Bell Ave, Chicago, IL 60643-4148
19178214        + BRENTWOOD FAMILY CARE CENTER INC, 5046 THOROUGHBRED LANE, BRENTWOOD, TN 37027-4225
19178243        + BRIDGEANCE PHLEBOTOMY, 801 S WEST ST, OLNEY, IL 62450-1334
19178246        + BRIDGETT GRUETTE, 5181 Alamo Avenue, Atascadero, CA 93422-3509
19178298          BRODSTONE MEMORIAL HOSPITAL, SUPERIOR FAMILY MEDICAL CENTER, SUPERIOR, NE 68978-0407
19178302        + BROOKE KELLY, 43 STREAM CROSSING WAY, GREER, SC 29650-5120
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 16 of 170
District/off: 0539-3                             User: ctello                                          Page 15 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                       Total Noticed: 8513
19178307          BROOKMAT, CORP., co ARDENBROOK INC AGENT, FREMONT, CA 94536-6408
19178308        + BROOKVILLE PEDIATRIC INTERNAL MEDICINE PC, 8485 ALGOMA AVENUE NE, ROCKFORD, MI 49341-8104
19178309          BROWARD COUNTY, DEPARTMENT OF AVIATION, FORT LAUDERDALE, FL 33315
19178311        + BROWN BIGELOW INC, 345 PLATO BLVD E, ST PAUL, MN 55107-1269
19178310          BROWN BIGELOW INC, PO BOX 1450 NW 8554, MINNEAPOLIS, MN 55485-8554
19178312        + BROWN, TOMIKA, PO BOX 781123, LOS ANGELES, CA 90016-9123
19178321        + BULGER SAFE LOCK INC, 11502 LAKE CITY WAY NE, SEATTLE, WA 98125-5391
19178322        + BULLSEYE GLASS LLC, P O BOX 4030, WACO, TX 76708-0400
19178323        + BURBANK OCCUPATIONAL HEALTH CENTER, 3413 W PACIFIC AVENUE 102, BURBANK, CA 91505-1555
19178324       #+ BURCH CRACCHIOLO PA, P O BOX 16882, PHOENIX, AZ 85011-6882
19178325       #+ BURCH CRACCHIOLO PA, 702 E OSBORN RD STE 200, PHOENIX, AZ 85014-5281
19178326        + BURKARD LIMITED, 1490 WILLIAM FLOYD PKWY SUITE 105, SHIRLEY, NY 11967-1820
19178327        + BURNETT MEDICAL CENTER, 257 W ST GEORGE AVE., GRANTSBURG, WI 54840-7827
19178329        + BURWELL FAMILY PRACTICE PC, 410 S 8TH AVENUE, BURWELL, NE 68823-5254
19178328        + BURWELL FAMILY PRACTICE PC, P O BOX 906, BURWELL, NE 68823-0906
19178330        + BUSINESS HEALTH RESOURCES INC, 2248 NE DIVISION ST, BEND, OR 97703-3510
19178331        + BUTLER COUNTY CLINIC, 336 SOUTH 9TH STREET, DAVID CITY, NE 68632-2116
19178332          BUTLER MEDICAL ASSOCIATES, BUTLER PROFESSIONAL BUSINESS, BUTLER, PA 16003
19178333        + BUTTERFIELD ONSITE DRUG TESTING, PO BOX 1570, SHERWOOD, OR 97140-1570
19178334        + BVIP BAYWEST LLC, 225 NE MIZNER BLVD STE 400, BOCA RATON, FL 33432-4092
19178335          BVIP BAYWEST LLC, CO CUSHMAN WAKEFIELD, ST LOUIS, MO 63141
19178336        + BVIP Baywest LLC, 504 Rhett Street, Suite 200, Greenville, SC 29601-2455
19177982        + Bachel Dugas, 2300 Landon Branch Rd, Waco, TX 76708-2308
19177983       #+ Badia Haynes, 3140 Franklin St. 1212, Jacksonville, FL 32206-2433
19177986        + Bailey Brown, 1925 Post Oak Dr., Waco, TX 76705-3574
19177987       #+ Bailey McCoy, 5767 Pawnee Court, Hamilton, OH 45011-8272
19177994        + Balquisa Haqqani, 59 Deer Creek Rd., Pomona, CA 91766-4935
19177995        + Baltahazar Evrensel, 6114 NE 33rd Circle, Vancouver, WA 98661-0222
19178006        + Barbara Baker, 6020 Costen Lane, Fort Worth, TX 76114-3134
19178007        + Barbara Diaz, 7504 nw 177th terrace, miami Lakes, FL 33015-7162
19178008       #+ Barbara Egbert, 830 Market St, Gloucester City, NJ 08030-1820
19178010       #+ Barbara Faircloth, 7225 Wild Wing Dr, Fort Worth, TX 76120-1633
19178011        + Barbara Ferguson, 816 S. Jackson Street, McGregor, TX 76657-2046
19178012        + Barbara Fisher, 1104 Big Oak Drive, Lake Wales, FL 33898-6800
19178013        + Barbara Jones, 9108 High Plain, Dallas, TX 75249-1138
19178014        + Barbara Knowles, 714 W Margaret, Robinson, TX 76706-4921
19178015        + Barbara Lookadoo, 78 Glory Drive, Columbus, NC 28722-0075
19178016        + Barbara Morgan, 163 Country Club Drive, Calimesa, CA 92320-2076
19178018        + Barbara Robinson, 338 Green Spence Rd, Midville, GA 30441-4653
19178026        + Barry Garibaldi, 3009 43rd St., Metairie, LA 70001-2946
19178034        + Bay West Tampa Investors, LLC, 770 Township Line Road, Suite 150, Yardley, PA 19067-4231
19178040        + Beatrice Fernando, 7R Foss Ave, Saugus, MA 01906-3703
19178041        + Beatriz Sanchez, 2705 Nw 31st St, Fort Worth, TX 76106-5241
19178048        + Belinda Adams, 3329 S.W.Crestview Rd, Port Saint Lucie, FL 34953-3536
19178050        + Belinda Soto, 21 lyncrest Street, Valley Stream, NY 11581-1443
19178051          Belinda Warren, 4255 Lakerim Rd, San Diego, CA 92131
19178053        + Bella Alvarado, 2221 Trice Ave, Waco, TX 76707-2045
19178062        + Benjamin Wolfson, 3039 Merlin Dr. N., Jacksonville, FL 32257-5829
19178065        + Bereatha Leggett Coble, 8232 June Av N, Brooklyn Park, MN 55443-2540
19178066        + Berenice Sacramento, 9959 Adleta Blvd 120, Dallas, TX 75243-8108
19178070       #+ Bernadette Arbor, 2718 Denise Dr, Waco, TX 76706-3723
19178071       #+ Bernadette Jones, 1205 Unique Drive, Apt 42, Arlington, TX 76015-1558
19178072        + Bernadine Schwabline, 101 Phyllis Drive, Glen Burnie, MD 21060-8129
19178073        + Bernice Butler, 1957 Woodlawn Drive Apt E, Gwynn Oak, MD 21207-4261
19178077        + Betelihem Assefa, 3333 Rainer Ave S., Apt. 311, Seattle, WA 98144-6824
19178078        + Beth Andersen, 9926 S. 100th Street, Omaha, NE 68128-3070
19178079       #+ Beth Kreider, 823 Aubin St, Peshtigo, WI 54157-1020
19178082        + Bethany Geiger, 3741 mission Blvd, San Diego, CA 92109-7140
19178083          Bethany Morgan, 671 wall ridge RD, Moody, TX 76557-3423
19178084       #+ Bethany Winslow, 3024 Beauford St, Robinson, TX 76706-7447
19178087        + Betsy Copenhaver, 54 N Main Street, Stewartstown, PA 17363-4038
19178090        + Beverly Baker, 10569 N MacArthur Blvd, Apt 1154, Irving, TX 75063-5145
19178091        + Beverly Hektner, 7105 Cook Circle, North Richland Hills, TX 76182-3523
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 17 of 170
District/off: 0539-3                                        User: ctello                                                     Page 16 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                  Total Noticed: 8513
19178092       #+ Beverly Mason, 844 Spindrift Way, San Jose, CA 95134-1302
19178093        + Beverly Ray, 8822 Tierra Park, Houston, TX 77034-3635
19178096        + Bhavya Sayapaneni, 5012 Engleswood Trail, Lewisville, TX 75056-6381
19178123          Bi-State Professional Services, Inc., 17838 Chesterfield Airport Rd., Chesterfield, MO 63005-1216
19178100        + Bianca Collins, 2425 S 21st St, Apt 14-339, Waco, TX 76706-3452
19178101        + Bianca Garcia, 207 E 6th St., McGregor, TX 76657-2154
19178102        + Bianca Manning, 822 Long Ave, Bogalusa, LA 70427-5619
19178110        + Billie Kamicker, 1731 1ST street, New Brighton, PA 15066-1003
19178111        + Billie Rice, 8525 Weit Court, Apt. B, Omaha, NE 68127-5507
19178118        + Billy Nabors, 1704 Gurley Ave, Waco, TX 76706-1945
19178119        + Billy Tanksley, 2340 Kendrick Lane, Waco, TX 76711-1936
19178120        + Binsu Wang, 11810 apple harvest ln, cypress, TX 77433-5447
19178128        + Bithiah Hall, 1205 Deer Springs, Port Orange, FL 32129-5031
19178141        + Blake Moss, 14115 Lora Street, Smithville, MO 64089-8480
19178148        + Bluvince Sapitula, 2808 Romora Bay Dr., Pittsburg, CA 94565-7921
19178153        + Bobbiann Mccullough, 700 Walnut Ridge Drive, Apt D 1004, Irving, TX 75038-1000
19178154       #+ Bobbie Jordan, 3333 N 61ST ST, Kansas City, KS 66104-1468
19178155       #+ Bobbie Wallace, 9200 Coral Lane, Fort Worth, TX 76140-5654
19178158        + Bonnie Abeyta, 409 Whitehall Rd., Woodway, TX 76712-3853
19178160        + Bonnie Birts, 3058 Larkspur Circle, Snellville, GA 30078-3822
19178161        + Bonnie Clark, 5 Silver Ridge, Veazie, ME 04401-7086
19178162        + Bonnie Dannheim, 121 Salt Rising Rd, Bolivar, NY 14715-9642
19178164        + Bonnie Shotter, 1054 Walnut St, Monaca, PA 15061-1544
19178171        + Brad Jarnagin, 8732 Oakdale Dr, Johnston, IA 50131-2206
19178172        + Bradley Kroyer, 3149 Breton St., Robinson, TX 76706-7474
19178173        + Brahna Bryant, 411 Foliage Circle, Red Oak, TX 75154-4231
19178175        + Branch Banking Trust Company, 2400 Reynolda R, Floor 2, Winston Salem, NC 27106-4606
19178174        + Branch Banking Trust Company, Legal Dept., 3200 Beechleaf Ct. Ste 1000, Raleigh, NC 27604-1021
19178177        + Brandi Haynes, 434 Owen Lane, Apt. 66, Waco, TX 76710-5534
19178178        + Brandi Kowalinski, 1233 S. 107th St., West Allis, WI 53214-2408
19178179        + Brandie Walker, 2525 E Lakeshore Dr, 708, Waco, TX 76705-7804
19178180        + Brandon Acton, 5100 Hawthorne Dr Apt 108, Waco, TX 76710-5810
19178183       #+ Brandon Munyon, 5647 Vista Drive, West Des Moines, IA 50266-7581
19178184        + Brandon Perry, 1008 S 16th ST., Waco, TX 76706-1908
19178185        + Brandon Stephenson, 4426 Lake Shore Drive, Apt B, Waco, TX 76710-1961
19178186        + Brandy Ali, 4713 River Valley Way, Bowie, MD 20720-3432
19178187        + Brandy Hill, 1317 Waweenoc Ave, Dallas, TX 75216-8225
19178188        + Brandy Marsh, 3516 S Indian Meridian, Choctaw, OK 73020-6031
19178189        + Brandy Robinson, 3416 Appletree Ct., Fort Worth, TX 76140-2004
19178190        + Brandy Tallon, 5625 Everett Ave, Kansas City, KS 66102-1452
19178194        + Brass Centerview 2016, LLC, 10010 San Pedro, Suite 105, San Antonio, TX 78216-3854
19178196       #+ Bre'anna Peoples, 215 Rose St., Waco, TX 76704-2208
19178198       #+ Breanda Brooks, 2924 Park Ave, Waco, TX 76711-1672
19178199       #+ Breanna Cathey, 1150 Ohio Ave, Apt. 4, Long Beach, CA 90804-3600
19178201        + Breanna Thomas, 6709 Old Briarstown Rd, Waco, TX 76710-4247
19178203        + Brenda Casas, 5136 Ben Day Murrin Rd, 911, Ft Worth, TX 76126-5428
19178204        + Brenda Coleman, 13404 Spirit Falls Drive, Frisco, TX 75033-0957
19178206       #+ Brenda Hawkins, 905 Tahoe Trail, Hewitt, TX 76643-3633
19178208        + Brenda Lindberg, 131 Center Loop, Whitney, TX 76692-4519
19178209        + Brenda White, 215 Halladay Rd., Mexico, NY 13114-3358
19178210        + Brendan Hollandsworth, 2365 Misty Dr, D, Waco, TX 76712-8266
19178211        + Brenna Henry, 115 Victory Drive, Waco, TX 76711-1026
19178212       #+ Brenna King, 1308 Park Blvd, Unit A, Cleburne, TX 76033-6949
19178215        + Breond'asia Hicks, 716 Turner St., Waco, TX 76704-1760
19178217        + Brett Oakes, 1220 Pleasant Street, Council Bluffs, IA 51503-6816
19178219       #+ Bria Thompson, 1815 N 10TH ST, Waco, TX 76707-2309
19178220        + Bria Torres, 13307 Louisville St, Houston, TX 77015-3635
19178222        + Brian Coplen, 100 susan kay, lorena, TX 76655-9756
19178225        + Brian Parkos, 17200 Westgrove Dr. 616, Addison, TX 75001-7125
19178227        + Brian Vidrik, 9635 Livenshire Drive, Dallas, TX 75238-2853
19178228        + Brian Zabala, 133 Spring St., Trenton, NJ 08618-4838
19178229       #+ Briana Dominguez, 3410 Kodiak Diamond, San Antonio, TX 78245-2367
19178230        + Briana Gonzalez, 1820 Harrison Ave, Apt 5C, Bronx, NY 10453-4527
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51             Page 18 of 170
District/off: 0539-3                                        User: ctello                                              Page 17 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                           Total Noticed: 8513
19178231        +   Briana Little, 3102 Carlotta Road, Middleburg, FL 32068-3955
19178232       #+   Briana Smith, 2737 Briargrove Dr 205, Houston, TX 77057-5256
19178233        +   Brianda Buenrostro, 12223 Sharpview Dr., Houston, TX 77072-2330
19178234        +   Brianna Bravo, 3721 Morrow Ave, Waco, TX 76710-5104
19178236       #+   Brianna Johnson, 2425 S 21st St, Apt 114, Waco, TX 76706-3430
19178237        +   Brianna Lang, 4401 rocking k, Waco, TX 76705-2787
19178238        +   Brianna Mosley, 4615 beach channel drive apt 1, Far Rockaway, NY 11691-1101
19178239        +   Brianna Plaza, 7235 guider dr, 205, woodbury, MN 55125-5347
19178240        +   Brianna Salyer, 137 Towne West Dr, Lorena, TX 76655-3157
19178241       #+   Brianna Sterling, 11179 Old Dalls rd, West, TX 76691-2077
19178242       #+   Brianna Watts, 711 n ave i, Clifton, TX 76634-1507
19178244       #+   Bridget Gulley, 3169 Prairie Creek CT, Grand Prairie, TX 75052-6069
19178247        +   Bridgette Gavin, 13166 Royal Pines ave, Riverview, FL 33579-9321
19178248        +   Bridie Spare, 1968 West 8th st, Wyoming, PA 18644-9434
19178249       #+   Briel Bonner, 1600 Lake Shore Dr., Apt. 726, Waco, TX 76708-3708
19178252        +   Brigham and Women's Hospital, 900 Commonwealth Avenue, Boston, MA 02215-1213
19178254        +   Brionca Morman, 2539 Spring Pond Ln, Jacksonville, FL 32221-3837
19178255        +   Brionna Pedroza, 1032 N Lilac Ave 27, Rialto, CA 92376-4079
19178256        +   Brisleydi Iglesias, 425 PORTER AVE apt 304, Buffalo, NY 14201-1211
19178258        +   Britney Bevins, 7557 Arlington Expressway, unit K-202, Jacksonville, FL 32211-5919
19178260        +   Britney Tutchton, 100 Powers Rd, Apt 2, Winston Salem, NC 27106-3655
19178261        +   Britni Roe, 1423 Potter Ave, RIchland, WA 99354-3130
19178262        +   Britnye Lee, 720 pine st, Greensboro, NC 27401-4422
19178263        +   Brittainy Jenkins, 701 W Elizabeth Dr, Robinson, TX 76706-4912
19178264        +   Brittany Addison, 40 Englefield Square, Owings, MD 21117-4411
19178266        +   Brittany Ashley, 104 Wildcat Dr, Waco, TX 76705-6167
19178267        +   Brittany Bailey, 5724 Hawthorne Drive, Waco, TX 76710-5725
19178268       #+   Brittany Butler, 101 w freedley st apt 1f, Norristown, PA 19401-3359
19178269        +   Brittany Cobbs, 1020 Yale, Waco, TX 76711-1378
19178270        +   Brittany Cook, 100 Highland Dr, Apt 713, Hillsboro, TX 76645-2481
19178271        +   Brittany Cordova, 605 Orchard Ave, Apt. 26N, Hayward, CA 94544-2055
19178272        +   Brittany Evanitus, 523 sunshine rd, Shickshinny, PA 18655-2910
19178273        +   Brittany Finkenbiner, 2130 Cumberland ave, waco, TX 76707-1411
19178274        +   Brittany Garner, 4502 Lake Shore Dr, 732, Waco, TX 76710-1843
19178275        +   Brittany Goldstein, 152 Lopez, Waco, TX 76705-3146
19178276        +   Brittany Gorman, 8740 S Country Drive Apt 204, Oak Creek, WI 53154-7519
19178277        +   Brittany Green, 1800 PRIMROSE DR, Waco, TX 76706-3429
19178279        +   Brittany Gustafson, 59 Sudbury Road, Glenmont, NY 12077-2948
19178280        +   Brittany Holmes, 904 Rosedale, Hewitt, TX 76643-4001
19178282        +   Brittany James, 3909 65th Ave N, 201, Brooklyn Center, MN 55429-2168
19178284        +   Brittany Kelly, 2506 Hilltop Dr Apt 308, Waco, TX 76710-1002
19178285        +   Brittany King, 3832 Hay Ave, Waco, TX 76711-1419
19178287        +   Brittany Parker, 4918 Valley Ridge DR, 3054, IRVING, TX 75062-7735
19178288        +   Brittany Rhodes, PO BOX 51578, Fort Worth, TX 76105-8578
19178289        +   Brittany Rodriguez, 213 Cindy Ann St, Lorena, TX 76655-9750
19178291        +   Brittany Smith, 800 N. 14th St., Waco, TX 76707-3642
19178292        +   Brittany Vincent, 1600 Windsor Avenue, Waco, TX 76708-3529
19178294        +   Brittany Wheatley, 1323 Snug Harbor Dr., Casselberry, FL 32707-6719
19178295       #+   Brittney Conway, 1800 N. MLK Jr. Blvd., 7106, Waco, TX 76704-1474
19178296        +   Brittney George, 748 forest shade rd, Crestline, CA 92325-9594
19178297        +   Brittney Holloman, 11254 Terra Vista Pkwy, 73, Rancho Cucamonga, CA 91730-7446
19178299        +   Brooke Casarez, 9600 Golf Lakes Trail, 1083, Dallas, TX 75231-5015
19178300       #+   Brooke Dobbins, 602 Burbank Road, Indianapolis, IN 46219-5018
19178301        +   Brooke Johnson, 521 River Park Rd, McGregor, TX 76657-9721
19178303        +   Brooke Mitchell, 515 N 27th St, Waco, TX 76707-3315
19178304        +   Brooke Wiggins, 10546 Wellington Springs Way, Jacksonville, FL 32221-1171
19178305            Brookmat Corp., co Ardenbrook, Inc., Agent, 4725 Thornton Avenue, Fremont, CA 94536-6408
19178313        +   Bruce Housam, 607 S. Hatch St, Spokane, WA 99202-2341
19178314        +   Brunshae Holmes, 7229 ferguson rd, 2506, Dallas, TX 75228-6636
19178316            Bryan Glasel, 13028 8th Ave West, Apt J203, Everett, WA 98204
19178317        +   Bryan Watson, 8532 Spring Ave, Kansas City, KS 66109-1036
19178318       #+   Bryanna Bradford, 7014 Favor St, Oakland, CA 94621-3116
19178319        +   Bryanna Warren, 24 villanova ct, Sicklerville, NJ 08081-1956
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 19 of 170
District/off: 0539-3                               User: ctello                                          Page 18 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19178320        +   Bryanne Smith, 1309 Carrollton Ave, Apt 104, Metairie, LA 70005-1866
19178506        +   C'Detra Kinsey, 2908 Shalako Dr, Fort Worth, TX 76116-3211
19178340        +   CABELL COUNTY SCHOOLS, PO BOX 446, HUNTINGTON, WV 25709-0446
19178341        +   CADUCEUS OCCUPATIONAL MEDICINE LLC, 3 CASCADE POINTE, ATLANTA, GA 30331-8501
19178342        +   CADUCEUS OCCUPATIONAL MEDICINE LLC, 535 N CENTRAL AVENUE, HAPEVILLE, GA 30354-1603
19178343            CAH ACQUISITION COMPANY, PO BOX 19277, BELFAST, ME 04915-4087
19178344            CAH ACQUISITION COMPANY, 101 INDUSTRIAL ROAD, HILLSBORO, KS 67063-9602
19178351            CALIFORNIA EMERGENCY PHYSICIAN, PO BOX 45741, SAN FRANCISCO, CA 94145-0741
19178357            CALIFORNIA FRANCHISE TAX BOARD, 7575 METROPOLITAN DR, STE 201, SAN DIEGO, CA 92108-4421
19178360            CALIFORNIA STATE CONTROLLER, P O BOX 942850, SACRAMENTO, CA 94250-5873
19178362        +   CALLAWAY DISTRICT HOSPITAL AND MEDICAL CLINICS, P O BOX 100, CALLAWAY, NE 68825-0100
19178364        +   CAM SAFETY LLC, P O BOX 1366, GRANBURY, TX 76048-8366
19178369        +   CAMRI JO DRUZIN, 70900 CRESCENT ROAD, ST CLAIRSVILLE, OH 43950-9394
19178387            CANNAMM, 9636 51 AVENUE STE 200, EDMONTON, CANADA T6E 6A5
19178388        +   CANOPY EMPLOYMENT SCREENINGS, 814 NORTH CREEK DR STE B, CONWAY, AR 72032-4711
19178389        +   CANTOR STONEBURNER FORD GRANA BUCKNER, 7130 GLEN FOREST DR. SUITE 400, RICHMOND, VA 23226-3754
19178390        +   CAPE COD ORTHOPAEDICS SPORT MEDICINE, 130 NORTH STREET, HYANIS, MA 02601-3825
19178392        +   CAPROCK STUDIO PHOTOGRAPHY LLC, 7800 PRESTON ROAD 119, PLANO, TX 75024-3240
19178395        +   CARDIAC CONSULTANTS PA, 3345 PLAZA 10 DRIVE STE E, BEAUMONT, TX 77707-2553
19178396        +   CARDINAL MEDICAL IMAGING LLC, 3301 SPRING STUEBNER RD STE 120, SPRING, TX 77389-5195
19178397        +   CARE FIRST MEDIAL CENTER INC, 3307 BROADWAY SUITE 140, MOUNT VERNON, IL 62864-2387
19178398        #   CARE MEDICAL GROUP, 4280 MERIDIAN STREET SUITE 120, BELLINGHAM, WA 98226-6464
19178399            CAREERBUILDER LLC, 13047 COLLECTION CENTER DR, CHICAGO, IL 60693-0130
19178401            CARILION HEALTHCARE CORPORATION, PO BOX 11652, ROANOKE, VA 24022-1652
19178404        +   CARL MARKS ADVISORY GROUP LLC, 900 THIRD AVENUE 33RD FLR, NEW YORK, NY 10022-4775
19178416            CARLE PHYSICIAN GROUP, P O BOX 6004, URBANA, IL 61803-6004
19178415            CARLE PHYSICIAN GROUP, P O BOX 6002, URBANA, IL 61803-6002
19178414            CARLE PHYSICIAN GROUP, PO BOX 4024, CHAMPAIGN, IL 61824-4024
19178419        +   CARLISA DICKERSON, 10075 GATE PARKWAY, UNIT 605, JACKSONVILLE, FL 32246-4421
19178425        +   CARLSON SERVICE COMPANY LLC, 101 WASHINGTON STREET, SCANDIA, KS 66966-8052
19178426        +   CARLY SMITH, PO BOX 952, GLADSTONE, OR 97027-0952
19178442        +   CAROLINA UNDERWRITERS FORUM, 401 N TRYON STREET, CHARLOTTE, NC 28202-2196
19178443            CAROLINA UNDERWRITERS FORUM, ATTN: ANGIE OWENS MASON, CHARLOTTE, NC 28208
19178444        +   CAROLINA UNDERWRITERS FORUM, 9645 THORN BLADE DRIVE, CHARLOTTE, NC 28270-4414
19178445            CAROLINA UNDERWRITERS FORUM, 10840 BALLANTYNE PARKWAY, CHARLOTTE, NC 28277
19178446        +   CAROLINA UNDERWRITERS FORUM, 11916 BRIDGEVIEW LANE, CHARLOTTE, NC 28277-3114
19178447        +   CAROLINA UNDERWRITERS FORUM, 8910 PAYTON RANDOLPH DR, CHARLOTTE, NC 28277-8814
19178453            CAROMONT OCCUPATIONAL MEDICINE LLC, PO BOX 1747, GASTONIA, NC 28053-1747
19178452        +   CAROMONT OCCUPATIONAL MEDICINE LLC, 2555 COURT DRIVE SUITE 120, GASTONIA, NC 28054-2177
19178454        +   CARPET CUSHION COMPANY, 2895 MARKET STREET, SAN DIEGO, CA 92102-3104
19178460        +   CARRIS HEALTH LLC, 101 WILLMAR AVENUE SW, WILLMAR, MN 56201-3556
19178463        +   CARTERET MEDICAL GROUP LLC, 3500 ARENDELL STREET, MOREHEAD CITY, NC 28557-2901
19178465        +   CASCADE INTERNAL MEDICINE SPECIALISTS LLC, 2239 NE DOCTORS DRIVE 200, BOND, OR 97701-7185
19178466        +   CASE BARNETT LAW CORPORATION, 245 FISCHER AVE STE B4, COSTA MESA, CA 92626-4537
19178479        +   CASSAUNDRA JENSEN, 805 HUNTERS RETREAT, COLLIERVILLE, TN 38017-1429
19178485        +   CATAWBA VALLEY MEDICAL CENTER, 810 FAIRGROVE CHURCH ROAD, HICKORY, NC 28602-9617
19178490        +   CATHOLIC FINANCIAL LIFE, 3499 LEXINGTON AVENUE N, ST PAUL, MN 55126-7055
19178493        +   CATHY COX, 537 OAKLAND ROAD, MAYNARDVILLE, TN 37807-3350
19178495        +   CATHYE DAVIS FABREGA, 1212 BAY HIGHLANDS DRIVE, ANNAPOLIS, MD 21403-4734
19178500        +   CAVALIER INSURANCE MARKETING SERVICES LLC, 2801 TOWNSGATE RD SUITE 350, WESTLAKE VILLAGE, CA
                    91361-5838
19178503            CBC RESTAURANT CORP, P O BOX 203881, DALLAS, TX 75320-3881
19178505            CCH INCORPORATED, PO BOX 4307, CAROL STREAM, IL 60197-4307
19178507        +   CDT SERVICES, 418 E 1ST STREET, DUMAS, TX 79029-3218
19178508        +   CDW DIRECT LLC, PO BOX 75723, CHICAGO, IL 60675-5723
19178509            CDW DIRECT LLC, 75 REMITANCE DRIVE STE 1150, CHICAGO, IL 60675-1150
19178511            CDW DIRECT LLC, BOX 88626, MILWAUKEE, WI 83288-0626
19178512        +   CDW DIRECT LLC, P O BOX 708820, SANDY, UT 84070-8820
19178513        +   CDW Direct, LLC, 200 N. Milwaukee Ave., Vernon Hills, IL 60061-1577
19178338            CE EXAMINING INC, 1632 CAROL STREET, DOWNERS GROVE, IL 60515-1863
19178517        +   CECIL L PARKER JR MD PC, 2866 DAUPHIN ST V, MOBILE, AL 36606-2482
19178522        #   CEDAR CREST EMERGICENTER, 1101 SOUTH CEDAR CREST BLVD, ALLENTOWN, PA 18103-7902
19178530        +   CENTER FOR OCCUPATIONAL HEALTH 1, 602 S.E. WALLOCK ST., LAWTON, OK 73501-5403
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51        Page 20 of 170
District/off: 0539-3                              User: ctello                                       Page 19 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                    Total Noticed: 8513
19178532            CENTRACARE HEALTH SYSTEM - LONG PRAIRIE, 1406 6TH AVENUE NORTH, SAINT CLOUD, MN 56303-1901
19178531            CENTRACARE HEALTH SYSTEM - LONG PRAIRIE, 50 CENTRACARE DRIVE, LONG PRAIRIE, MN 56347-2100
19178534            CENTRAL ALABAMA PARAMEDICAL SERVICES LLC, 4200 CARMICHAEL COURT NORTH, MONTGOMERY, AL 36106-3621
19178536       #+   CENTRAL MEDICAL SERVICES OF SOUTHERN NEW MEXICO LL, 2170 E LOHMAN AVENUE STE A, LAS CRUCES, NM
                    88001-8411
19178537        +   CENTRAL NEBRASKA MEDICAL CLINIC, 145 MEMORIAL DRIVE, BROKEN BOW, NE 68822-1378
19178538        +   CENTRAL NEBRASKA MEDICAL CLINIC, 404 WEST MAIN, SARGENT, NE 68874-6114
19178540            CENTRAL RECORDS MANAGEMENT, PO BOX 20817, WACO, TX 76702-0817
19178539            CENTRAL RECORDS MANAGEMENT, EMBASSY RECORDS MANAGEMENT AND STORAGE, BRYAN, TX 77805
19178541            CENTRAL WASHINGTON OCCUPATIONAL MEDICINE, PO BOX 11382, BELFAST, ME 04915-4004
19178542            CENTURY LINK.1, PO BOX 15124, ALBANY, NY 12212-5124
19178549            CENTURY LINK.1, BUSINESS SERVICES, LOUISVILLE, KY 40285-6169
19178550            CENTURY LINK.1, PO BOX 9351, MINNEAPOLIS, MN 55440-9351
19178551            CENTURY LINK.1, PO BOX 1301, MINNEAPOLIS, MN 55483-0001
19178560            CENTURY LINK.1, PO BOX 1509, SAN ANTONIO, TX 78295-1509
19178548            CENTURY LINK.1, PAYMENT CNTR, DENVER, CO 80244-0001
19178545            CENTURY LINK.1, PO BOX 173754, DENVER, CO 80217-3754
19178544            CENTURY LINK.1, PO BOX 173638, DENVER, CO 80217-3638
19178543            CENTURY LINK.1, P O BOX 17360, DENVER, CO 80217-0360
19178546            CENTURY LINK.1, P O BOX 173821, DENVER, CO 80217-3821
19178553            CENTURY LINK.1, P O BOX 29039, PHOENIX, AZ 85038-9039
19178552            CENTURY LINK.1, PO BOX 89013, PHOENIX, AZ 85038-9013
19178556            CENTURY LINK.1, P O BOX 29060, PHOENIX, AZ 85038-9060
19178559            CENTURY LINK.1, BUSINESS SERVICES, PHOENIX, AZ 85072-2187
19178558            CENTURY LINK.1, P O BOX 52124, PHOENIX, AZ 85072-2124
19178561            CENTURY LINK.1, ACCT 2538561334566, SEATTLE, WA 98111-4480
19178564            CENTURY LINK.1, P O BOX 91104, SEATTLE, WA 98111-9204
19178563            CENTURY LINK.1, P O BOX 91103, SEATTLE, WA 98111-9203
19178562            CENTURY LINK.1, PO BOX 12480, SEATTLE, WA 98111-4480
19178571            CENTURYLINK, DEPT COOR, DUBLIN, OH 43016
19178582        +   CERIDIAN HCM INC, 3311 EAST OLD SHAKOPEE RD, MINNEAPOLIS, MN 55425-1640
19178581        +   CERIDIAN HCM INC, P O BOX 772830, CHICAGO, IL 60677-0130
19178584        +   CERTIFIED LANGUAGES INTERNATIONAL, 4800 SW MACADAM AVENUE SUITE 400, PORTLAND, OR 97239-3973
19178588        +   CGH MEDICAL CENTER, 101 E MILLER ROAD, STERLING, IL 61081-1252
19178590        +   CHAD GROSS, 2236 VETERANS MEMORAL BLVD NW, ANDOVER, MN 55304-6067
19178593        +   CHAD M GOLIGHTLY ESQ, 5555 KIETZKE LANE STE 150, RENO, NV 89511-4024
19178600            CHAMBERSBURG HOSPITAL, ATTN BILLING DEPT, CHAMBERSBURG, PA 17201
19178602        +   CHAMPION JANITORIAL, 664 N GLENVILLE DRIVE, RICHARDSON, TX 75081-2832
19178603            CHAMPLAIN MEDICAL URGENT CARE, 150 KENNEDY DRIVE, SOUTH BURLINGTON, VT 05403-6749
19178604        +   CHAN, CHOLAMONI, 806 NORWOOD LN, WOODBRIDGE, VA 22191-1314
19178605            CHANCELLOR INTERNAL MEDICINE, 12006 KILARNEY DRIVE, FREDERICKSBURG, VA 22407-7207
19178616        +   CHAPARREL GLASS CO INC, 604 N LUCAS DRIVE, GRAPEVINE, TX 76051-5058
19178626        +   CHARLES B SEXTON, 2116 HUNTERS RDG, CARROLLTON, TX 75006-2857
19178627        +   CHARLES E PADGETT MD, 1211 COOLIDGE ST SUITE 405, LAFAYETTE, LA 70503-2638
19178641        +   CHARLOTTE TERRY, 48 TIMBER LANE, TEXARKANA, TX 75501-9521
19178649            CHARTWELL EXECUTIVE SEARCH LLC, P O BOX 679174, DALLAS, TX 75267-9174
19178651        +   CHASE COUNTY COMMUNITY HOSPITAL, 600 W 12TH STREET, IMPERIAL, NE 69033-3130
19178652            CHASE COUNTY COMMUNITY HOSPITAL, P O BOX 819, IMPERIAL, NE 69033-0819
19178657        +   CHATFIELD ELECTRIC, 948 SHILOH TRAIL, CHINA SPRING, TX 76633-2742
19178658        +   CHAU-KHA, CAROLYN, 14469 CORTE LAMPARA, SAN DIEGO, CA 92129-3819
19178661        +   CHECKPOINT INC, 24326 MISSION BLVD 3, HAYWARD, CA 94544-1058
19178667        +   CHELSEA ANN CHAPMAN, 3916 S HURON STREET, ENGLEWOOD, CO 80110-4527
19178684        +   CHERRY COUNTY CLINIC, 512 NORTH GREEN ST, VALENTINE, NE 69201-1982
19178695        +   CHESAPEAKE MEDICAL SOLUTIONS PA, 31516 WINTERPLACE PARKWAY STE 103, SALISBURY, MD 21804-2417
19178704        +   CHEYENNE COUNTY HOSPITAL ASSOCIATION INC, 1625 DORWART DRIVE, SIDNEY, NE 69162-2505
19178702        +   CHEYENNE COUNTY HOSPITAL ASSOCIATION INC, 645 OSAGE STREET, SIDNEY, NE 69162-1707
19178703        +   CHEYENNE COUNTY HOSPITAL ASSOCIATION INC, 1000 POLE CREEK CROSSING, SIDNEY, NE 69162-2901
19178710            CHI KENTUCKYONE HEALTH, MEDICAL GROUP EAST, PITTSBURGH, PA 15264-5245
19178709            CHI KENTUCKYONE HEALTH, PO BOX 645133, PITTSBURGH, PA 15264-5133
19178711            CHI LAKEWOOD HEALTH CENTER, 600 MAIN AVENUE SOUTH, BAUDETTE, MN 56623-2855
19178712        +   CHI ST ALEXIUS CARRINGTON, PO BOX 461, CARRINGTON, ND 58421-0461
19178713            CHI ST ALEXIUS HEALTH, PO BOX 2698, BISMARCK, ND 58502-2698
19178714            CHI ST ALEXIUS HEALTH, BEACH MEDICAL CLINIC, CHICAGO, IL 60677-6305
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 21 of 170
District/off: 0539-3                                User: ctello                                          Page 20 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                       Total Noticed: 8513
19178716       #+   CHICAGOLAND DRUG TESTING INC, 32 UNO CIRCLE, JOLIET, IL 60435-6632
19178718        +   CHIPMAN CORPORATION, 1320 AIR WING ROAD, SUITE A, SAN DIEGO, CA 92154-7707
19178720        +   CHLIC-CHICAGO, 5476 COLLECTIONS CENTER DR, CHICAGO, IL 60693-0001
19178740        +   CHRISTIANSTEVEN SOFTWARE LLC, 11020 DAVID TAYLOR DR STE 317, CHARLOTTE, NC 28262-1103
19178781        +   CHRISTOPHER GREATER AREA RURAL HEALTH PLANNING COR, PO BOX 155, CHRISTOPHER, IL 62822-0155
19178796        +   CHS OCCUPATIONAL HEALTH, PO BOX 3604, MUNSTER, IN 46321-0703
19178797        +   CHS OCCUPATIONAL HEALTH, 901 RIDGE ROAD, MUNSTER, IN 46321-1721
19178803        +   CIBER GLOBAL LLC, 3270 WEST BIG BEAVER ROAD STE 120, TROY, MI 48084-2901
19178808            CIMARRON MEMORIAL HOSPITAL, P O BOX 1059, BOISE CITY, OK 73933-1059
19178810            CINCINNATI BELL TELEPHONE, DEPT 1811, CINTI, OH 45274-1811
19178811            CINCINNATI BELL TELEPHONE, P O BOX 741811, CINTI, OH 45274-1811
19178814            CINCINNATI LIFE INSURANCE CO, ATTN: JEREMY M SINGER CLU FALU FLMI, FAIRFIELD, OH 45014-5141
19178812            CINCINNATI LIFE INSURANCE CO, P O BOX 145496, CINCINNATI, OH 45250-5496
19178813            CINCINNATI LIFE INSURANCE CO, POST OFFICE BOX 631205, CINCINNATI, OH 45263-1205
19178817        +   CINDY J GONZALEZ, 409 KEARSARGE ST, DESOTO, TX 75115-1208
19178821        +   CINDY PROSSER, 1272 BRAGDON RD, LAKE CITY, SC 29560-6214
19178827            CINTAS CORPORATION, P O BOX 740855, CINCINNATI, OH 45274-0855
19178828        +   CINTAS FIRE PROTECTION, 2520 READING RD., CINCINNATI, OH 45206-1912
19178830            CINTAS FIRE PROTECTION, P O BOX 636525, CINCINNATI, OH 45263-6525
19178833            CIRRO ENERGY US RETAILERS LLC, PO BOX 660004, DALLAS, TX 75266-0004
19178834        +   CISNEROS PARAMEDICAL SERVICE, 2325 TAYLOR ST, BROWNSVILLE, TX 78520-6721
19178838        +   CITIMEDICAL I PLLC, 63-36 99TH STREET 1ST FLOOR, REGO PARK, NY 11374-1979
19178837        +   CITIMEDICAL I PLLC, 75 NORTH HANGAR ROAD, JAMAICA, NY 11430-1826
19178836        +   CITIMEDICAL I PLLC, PO BOX 300506, JAMAICA, NY 11430-0506
19178841        +   CITY OF ATLANTA, 3493 DONALD LEE LOLLOWELL PKWY, ATLANTA, GA 30331-1213
19178842            CITY OF ATLANTA, PO BOX 920500, ATLANTA, GA 30392-0500
19178844            CITY OF BELLEVUE, P O BOX 740664, LOS ANGELES, CA 90074-0664
19178843        +   CITY OF BELLEVUE, 450- 110TH AVE NE, BELLEVUE, WA 98004-5514
19178845            CITY OF CHAMBLEE, OPERATIONAL TAX OFFICE, CHAMBLEE, GA 30341
19178847            CITY OF CHARLESTON, CHARLESTON TAXES AND FEES, CHARLESTON, WV 25356
19178849        +   CITY OF CHARLESTON, 180 LOCKWOOD BLVD, CHARLESTON, SC 29403-5148
19178851            CITY OF CINCINNATI, 805 CENTRAL AVENUE STE 600, CINCINNATI, OH 45202-5756
19178850            CITY OF CINCINNATI, POLICE RECORDS, CINCINNATI, OH 45202
19178852            CITY OF CINCINNATI, PO BOX 637876, CINCINNATI, OH 45263-7876
19178854        +   CITY OF COVINGTON, 20 WEST PIKE ST, COVINGTON, KY 41011-2298
19178853        +   CITY OF COVINGTON, 638 MADISON AVENUE, COVINGTON, KY 41011-2422
19178855            CITY OF HEWITT, WATER DEPARTMENT, HEWITT, TX 76643
19178858        +   CITY OF INDIANAPOLIS, 50 N ALABAMA ST, INDIANAPOLIS, IN 46204-5305
19178860        +   CITY OF INDIANAPOLIS, 200 E WASHINGTON ST 2260 CCB, INDIANAPOLIS, IN 46204-3333
19178857        +   CITY OF INDIANAPOLIS, 200 E WASHINGTON ST E100, INDIANAPOLIS, IN 46204-3348
19178859        +   CITY OF INDIANAPOLIS, 200 E WASHINGTON ST ROOM 2260, INDIANAPOLIS, IN 46204-3330
19178861            CITY OF IRVING, P O BOX 840534, DALLAS, TX 75284-0534
19178862            CITY OF LENEXA, FALSE ALARM REDUCTION PROGRAM, KANSAS CITY, MO 64187-3123
19178865            CITY OF LOS ANGELES, LOS ANGELES WORLD AIRPORTS, LOS ANGELES, CA 90054-0078
19178864            CITY OF LOS ANGELES, PO BOX 513996, LOS ANGELES, CA 90051-3996
19178866            CITY OF LOS ANGELES, OFFICE OF FINANCE, VAN NUYS, CA 91401
19178868        +   CITY OF OAKLAND, 2651 73RD AVE, OAKLAND, CA 94605-2871
19178867        +   CITY OF OAKLAND, 250 FRANK H OGAWA PLAZA 1320, OAKLAND, CA 94612-2011
19178870            CITY OF PORTLAND, REVENUE BUREAU, PORTLAND, OR 97201-5840
19178872            CITY OF VANCOUVER, FINANCIAL SERVICES, VANCOUVER, WA 98668-8995
19178875            CITY OF WACO, WACO CONVENTION VISITORS, WACO, TX 76702-2570
19178876            CITY OF WACO, PO BOX 2649, WACO, TX 76702-2649
19178874        +   CITY OF WACO, 201 W WACO DR, WACO, TX 76707-3859
19178873        +   CITY OF WACO, 225 W WACO DRIVE, WACO, TX 76707-3836
19178878            CITY OF WILMINGTON, 800 N FRENCH STREET, WILMINGTON, DE 19801-3537
19178877        +   CITY OF WILMINGTON, 300 N WALNUT, WILMINGTON, DE 19801-3973
19178879        +   CITY OF WILMINGTON, PO BOX 15526, WILMINGTON, DE 19850-5526
19178880        +   CITY-OF-LOS ANGELES, 6053 W CENTURY BLVD, LOS ANGELES, CA 90045-6404
19178882        +   CJ COOPER ASSOCIATES INC, PO BOX 125, HIAWATHA, IA 52233-0125
19178883        +   CJ COOPER ASSOCIATES INC, 1655 PROGRESS DRIVE, HIAWATHA, IA 52233-4713
19178884            CJ COOPER ASSOCIATES INC, 3279 7TH AVE. STE 100, MARION, IA 52302-0241
19178885        +   CLAIMFOX INC, 905 MARCONI AVENUE, RONKONKOMA, NY 11779-7211
19178886        +   CLAIMFOX INC, PO BOX 1267, RONKONKOMA, NY 11779-0736
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51          Page 22 of 170
District/off: 0539-3                              User: ctello                                          Page 21 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                       Total Noticed: 8513
19178891          CLARK COUNTY DEPARTMENT OF AVIATION, PO BOX 11005, LAS VEGAS, NV 89111-1005
19178892        + CLARK COUNTY MOBILE DRUG TESTING, 18706 NORTH EAST 92ND AVENUE, BATTLEGROUND, WA 98604-5383
19178893       ++ CLARK COUNTY TREASURER, PO BOX 5000, VANCOUVER WA 98666-5000 address filed with court:, CLARK COUNTY
                  TREASURER, P O BOX 9808, VANCOUVER, WA 98666
19178895          CLARK FORK VALLEY HOSPITAL, 10 KRUGER ROAD, PLAINS, MT 59859-0768
19178894        + CLARK FORK VALLEY HOSPITAL, P O BOX 768, PLAINS, MT 59859-0768
19178901          CLAY COUNTY MEDICAL CENTER, CLAY CENTER FAMILY PHYSICIAN, CLAY CENTER, KS 67432-1564
19178905          CLEARSTAR INC, PO BOX 392611, PITTSBURGH, PA 15251-9611
19178903        + CLEARSTAR INC, 418 PIRKLE FERRY RD SUITE 109, CUMMING, GA 30040-2529
19178904       #+ CLEARSTAR INC, 1990 WEST NEW HAVEN AVENUE, MELBOURNE, FL 32904-3924
19178906        + CLEARWATER MEDICAL CLINIC, 1522 17TH STREET, LEWISTON, ID 83501-3652
19178908        + CLEMSON REDFERN HEALTH CENTER, 735 MCMILLAN ROAD, CLEMSON, SC 29634-0001
19178909          CLEMSON REDFERN HEALTH CENTER, PO BOX 344054, CLEMSON, SC 29634-4054
19178911        + CLICKDIMENSIONS, 5901-B PEACHTREE DUNWOOD RD, STE 500, ATLANTA, GA 30328-7172
19178912        + CLICKDIMENSIONS, ONE DUNWOODY PARK STE 103, DUNWOODY, GA 30338-6708
19178916        + CLINICAL LABORATORIES OF HI, PO BOX 652, KEALAKEKUA, HI 96750-0652
19178915          CLINICAL LABORATORIES OF HI, PO BOX 30430, HONOLULU, HI 96820-0430
19178914          CLINICAL LABORATORIES OF HI, P O BOX 30230, HONOLULU, HI 96820-0230
19178917          CLINICAL REFERENCE LABORATORY, P O BOX 802273, KANSAS CITY, MO 64180-2273
19178918          CLINICAL REFERENCE LABORATORY, ATTN: EVELYN VALENTINE, LENEXA, KS 66215
19178920          CLINICS OF NORTH TEXAS LLP, INDUSTRIAL DEPARTMENT, WICHITA FALLS, TX 76307-8487
19178922        + CLOUD COUNTY HEALTH CENTER INC, 1100 HIGHLAND DRIVE, CONCORDIA, KS 66901-3923
19178924          CMMC, PO BOX 5315, BELFAST, ME 04915-5300
19178926        + CMMC, 310 WENDELL AVE STE 2, LEWISTOWN, MT 59457-2267
19178925        + CMMC, 408 WENDELL AVE, LEWISTOWN, MT 59457-2261
19178927          CNA SURETY, 8137 INNOVATION WAY, CHICAGO, IL 60682-0081
19178928          CNA SURETY, PO BOX 957312, ST LOUIS, MO 63195-7312
19178929        + COALFIRE CONTROLS LLC, 11000 WESTMOOR CIR STE 450, WESTMINSTER, CO 80021-2753
19178930          COAST TO COAST DRUG TESTING LLC, BLDG A110, SUITE 467, SCOTTSDALE, AZ 85250
19178932          COASTAL CAROLINA HEALTH CARE, PO BOX 27652, SALT LAKE CITY, UT 84127-0652
19178933          COASTAL CAROLINA HEALTH CARE PA, P O BOX 27652, SALT LAKE CITY, UT 84127-0652
19178934        + COASTAL OCCUPATIONAL MEDICINE, 3605 MEETING STREET ROAD C, CHARLESTON, SC 29405-8095
19178935        + COBLE, JULIA, 368 MOORES CAMP HIGHWAY, BENTON, KY 42025-8244
19178939          COFENSE INC, P O BOX 392374, PITTSBURG, PA 15251-9374
19178938        + COFENSE INC, 1602 VILLAGE MARKET BLVD SE STE 400, LESSBURG, VA 20175-4722
19178940        + COFFEY COUNTY HOSPITAL, 801 N 4TH, BURLINGTON, KS 66839-2602
19178941        + COFFEY COUNTY MEDICAL CENTER, 309 SANDERS STREET, BURLINGTON, KS 66839-2616
19178942        + COFFEYVILLE FAMILY PRACTICE, 209 WEST 7TH, COFFEYVILLE, KS 67337-4954
19178943          COHEN SOUTHWIND GP, 6750 Poplar Ave Ste 107, MEMPHIS, TN 38138-7407
19178944          COHEN SOUTHWIND LLC, co CBRE, MEMPHIS, TN 38118
19178945          COHEN SOUTHWIND LLC, co CBRE, MEMPHIS, TN 38119
19178946        + COLE, MARY, 1382 HARMONY RD, JONESBOROUGH, TN 37659-3249
19178947        + COLGLAZIER CLINIC, P O BOX 97, GRANT, NE 69140-0097
19178948        + COLLECTION PLUS, 2129 HACIENDA WAY SUITE J, SACRAMENTO, CA 95825-0362
19178951        + COLLEEN PREVO, 13566 NW KOLLENBORN LANE, PORTLAND, OR 97229-4593
19178952        + COLLIGO LLC, 437 S OSBORNE, DANSVILLE, MI 48819-9710
19178953          COLORADO DEPARTMENT OF LABOR AND EMPLOYMENT, UNEMPLOYMET INSURANCE EMPLOYER SERVICES,
                  DENVER, CO 80201-0956
19178955        + COLORADO WEST HEALTHCARE SYSTEM, 2004 N 12TH ST, GRAND JUNCTION, CO 81501-2982
19178957          COLORADO WEST HEALTHCARE SYSTEM, GRAND VALLEY OCCUPATIONAL MEDICINE, GRAND JUNCTION, CO 81501
19178959        + COLORADO WEST HEALTHCARE SYSTEM, 2351 G ROAD, GRAND JUNCTION, CO 81505-9641
19178960        + COLSTRIP MEDICAL CENTER, P O BOX 508, COLSTRIP, MT 59323-0508
19178961        + COLSTRIP MEDICAL CENTER, P O BOX 1858, COLSTRIP, MT 59323-1858
19178963          COLTON PUBLIC UTILITIES, P.O. BOX 1367, COLTON, CA 92324-0831
19178965        + COLUMBIAN MUTUAL LIFE INS CO, PO BOX 1381, BINGHAMTON, NY 13902-1381
19178983        + COMMONWEALTH OF PENNSYLVANIA, 1101 S FRONT STREET, HARRISBURG, PA 17104-2570
19178986          COMMONWEALTH OF PENNSYLVANIA, PO BOX 2649, HARRISBURG, PA 17105-2649
19178984        + COMMONWEALTH OF PENNSYLVANIA, 2601 NORTH THIRD ST, HARRISBURG, PA 17110-2046
19178987          COMMONWEALTH OF PENNSYLVANIA, 1800 ELMERTON AVE, HARRISBURG, PA 17110-9758
19178985        + COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF LABOR AND INDUSTRY, HARRISBURG, PA 17121-0001
19178988        + COMMONWEALTH PRIMARY CARE, 1800 GLENSIDE DRIVE STE 105, RICHMOND, VA 23226-3769
19178989        + COMMONWEALTH PRIMARY CARE, P O BOX 6907, RICHMOND, VA 23230-0907
19178992          COMMUNITY HEALTH CENTER OF SOUTHEAST KANSAS, 3011 N MICHIGAN STREET, PITTSBURG, KS 66762-2546
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                  Page 23 of 170
District/off: 0539-3                                      User: ctello                                                     Page 22 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                                  Total Noticed: 8513
19178991          COMMUNITY HEALTH CENTER OF SOUTHEAST KANSAS, PO BOX 1832, PITTSBURG, KS 66762-1832
19178993        + COMMUNITY HEALTH PARTNERS INC, 112 WEST LEWIS STREET, LIVINGSTON, MT 59047-3011
19178995          COMMUNITY HEALTHCARE SYSTEM INC, 120 W 8TH ST PO BOX 460, ONAGA, KS 66521-0460
19178996          COMMUNITY MEMORIAL HEALTHCARE INC, BLUE RAPIDS MEDICAL CLINIC, BLUE RAPIDS, KS 66411-1419
19178997          COMMUNITY MEMORIAL HEALTHCARE INC, COMMUNITY PHYSICIANS CLINIC, MARYSVILLE, KS 66508
19178999        + COMMUNITY OCCUPATIONAL MEDICINE LLC, 22818 OLD US 20, ELKHART, IN 46516-9150
19179000        + COMMUNITY OCCUPATIONAL MEDICINE LLC, 2301 N BENDIX DR STE 500, SOUTH BEND, IN 46628-3488
19179002        + COMPANY CARE, 1895 KINGSLEY AVE. STE 803, ORANGE PARK, FL 32073-4410
19179001        + COMPANY CARE, 5000 N 26TH ST STE 200, LINCOLN, NE 68521-4767
19179003        + COMPREHENSIVE DRUG SCREENING, 473 N MAJOR RD, BELTON, SC 29627-8953
19179005        + COMPREHENSIVE HEALTH SERVICES LLC, 8600 ASTRONAUT BLVD, CAPE CANAVERAL, FL 32920-4306
19179006        + COMPREHENSIVE MEDICAL INC, 3600 POWER INN ROAD SUITE G, SACRAMENTO, CA 95826-3826
19179007        + COMPREHENSIVE PLANNING INC, 1301 W LONG LAKE RD 155, TROY, MI 48098-6378
19179008        + COMSYS Information Technology, Services LLC, dba TAPFIN Process Solutions, 4400 Post Oak Parkway, Ste 1800, Houston, TX
                  77027-3416
19179023          CONCENTRA, OCCUPATIONAL HLTH CTRS OF THE SOUTHWEST, CRANSTON, RI 02920-0942
19179022        + CONCENTRA, P O BOX 20127, CRANSTON, RI 02920-0920
19179072          CONCENTRA, PO BOX 130, WINDSOR, CT 06095-0130
19179038          CONCENTRA, P O BOX 32060, HARTFORD, CT 06150-2060
19179066        + CONCENTRA, PO BOX 2489, SECAUCUS, NJ 07096-2489
19179059          CONCENTRA, ALINE QUINN OUTCOMEASSUR, PITTSBURGH, PA 15215
19179060          CONCENTRA, P O BOX 77070, PITTSBURGH, PA 15215-0070
19179061          CONCENTRA, PO BOX 77080, PITTSBURGH, PA 15215-0080
19179062          CONCENTRA, PO BOX 360883, PITTSBURGH, PA 15251-6883
19179029          CONCENTRA, PO BOX 8960, ELKRIDGE, MD 21075-8960
19179028        + CONCENTRA, P O BOX 8750, ELKRIDGE, MD 21075-8750
19179015          CONCENTRA, CONCENTRA MEDICAL CENTERS, BALTIMORE, MD 21227
19179014          CONCENTRA, PO BOX 82878, ATLANTA, GA 30354-0878
19179033        + CONCENTRA, P O BOX 82758, HAPEVILLE, GA 30354-0758
19179032        + CONCENTRA, PO BOX 82838, HAPEVILLE, GA 30354-0838
19179036          CONCENTRA, PO BOX 82730, HAPEVILLE, GA 30354-0730
19179034          CONCENTRA, PO BOX 82549, HAPEVILLE, GA 30354-0549
19179013          CONCENTRA, PO BOX 82432, ATLANTA, GA 30354-0432
19179031        + CONCENTRA, P O BOX 6068, FT LAUDERDALE, FL 33310-6068
19179049        + CONCENTRA, 315 14TH AVENUE NORTH, NASHVILLE, TN 37203-3416
19179050        + CONCENTRA, 2531 ELM HILL PIKE, NASHVILLE, TN 37214-3154
19179046        + CONCENTRA, 3141 DIRECTORS ROW, MEMPHIS, TN 38131-0405
19179048          CONCENTRA, PO BOX 18735, MEMPHIS, TN 38181-0735
19179047          CONCENTRA, PO BOX 18135, MEMPHIS, TN 38181-0135
19179021          CONCENTRA, PO BOX 31420, CLEVELAND, OH 44131-0420
19179020        + CONCENTRA, 6133 ROCKSIDE ROAD, CLEVELAND, OH 44131-2223
19179040          CONCENTRA, 6133 ROCKSIDE ROAD 202, INDEPENDENCE, OH 44131-2242
19179068          CONCENTRA, DBA CONCENTRA MEDICAL CENTERS, SOUTHFIELD, MI 48086-5106
19179067          CONCENTRA, PO BOX 5012, SOUTHFIELD, MI 48086-5012
19179016          CONCENTRA, SW --CONCENTRA MEDCIAL CENTERS, BROOKFIELD, WI 53008 1297
19179043        + CONCENTRA, PO BOX 369, LOMBARD, IL 60148-0369
19179044        + CONCENTRA, P O BOX 488, LOMBARD, IL 60148-0488
19179045          CONCENTRA, PO BOX 1456, MARYLAND HEIGHTS, MO 63043-0456
19179070          CONCENTRA, P O BOX 28445, ST LOUIS, MO 63146-0945
19179039          CONCENTRA, P O BOX 100, HARVEY, LA 70059-0100
19179037        + CONCENTRA, PO BOX 23160, HARAHAN, LA 70183-0160
19179041          CONCENTRA, PO BOX 16508, LITTLE ROCK, AR 72231-6508
19179051        + CONCENTRA, 302 QUADRUM DRIVE, OKLAHOMA, OK 73108-1100
19179053          CONCENTRA, P O BOX 75430, OKLAHOMA CITY, OK 73147-0430
19179056        + CONCENTRA, PO BOX 75428, OKLAHOMA CITY, OK 73147-0428
19179055        + CONCENTRA, P O BOX 75427, OKLAHOMA CITY, OK 73147-0427
19179054        + CONCENTRA, P O BOX 75410, OKLAHOMA CITY, OK 73147-0410
19179052          CONCENTRA, PO BOX 75388, OKLAHOMA CITY, OK 73147-0388
19179011        + CONCENTRA, 5080 SPECTRUM DR, ADDISON 75001-6443
19179010        + CONCENTRA, PO BOX 9005, ADDISON, TX 75001-9005
19179042          CONCENTRA, POST OFFICE BOX 9008, LITTLETON, CO 80160-9008
19179024          CONCENTRA, PO BOX 11020, DENVER, CO 80211-0020
19179027          CONCENTRA, P O BOX 11050, DENVER, CO 80211-0050
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51         Page 24 of 170
District/off: 0539-3                             User: ctello                                         Page 23 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                      Total Noticed: 8513
19179025          CONCENTRA, POST OFFICE BOX 11030, DENVER, CO 80211-0030
19179058        + CONCENTRA, 1818 E SKY HARBOR CIR N 150, PHOENIX, AZ 85034-0637
19179057        + CONCENTRA, 2502 E WASHINGTON 206, PHOENIX, AZ 85034-1412
19179012          CONCENTRA, CONCENTRA MEDICAL CENTERS, ALBUQUERQUE, NM 87109
19179069          CONCENTRA, NEVADA OCCUPATIONAL HEALTH CEN, SPARKS, NV 89432
19179065          CONCENTRA, PO BOX 4300, RANCHO CUCAMONGA, CA 91729-4300
19179064          CONCENTRA, PO BOX 3700, RANCHO CUCAMONGA, CA 91729-3700
19179063          CONCENTRA, P O BOX 2099, RANCHO CUCAMONGA, CA 91729-2099
19179030        + CONCENTRA, 7265 N FIRST STREET 105, FRESNO, CA 93720-2956
19179073          CONCIERGE HEALTH CENTER LLC, BRANCH 523, ST LOUIS, MO 63119
19179074        + CONCISE DRUG TESTING CENTERS, 5400 S UNIVERSITY DRIVE SUITE 305-C, DAVIE, FL 33328-5345
19179075          CONEMAUGH MEMORIAL HOSPITAL, 1086 FRANKLIN STREET, JOHNSTOWN, PA 15905-4398
19179076          CONFLUENCE HEALTH, P O BOX 361, WENATCHEE, WA 98807-0361
19179077          CONNECTICUT DEPT OF REVENUE SERV, HARTFORD, CT 06104
19179078          CONNECTICUT DEPT OF REVENUE SERV, P O BOX 2974, HARTFORD, CT 06104-2974
19179080        + CONNECTICUT OCCUPATIONAL MEDICINE PARTNERS, 975 FARMINGTON AVENUE, BRISTOL, CT 06010-3960
19179081       #+ CONNECTICUT OCCUPATIONAL MEDICINE PARTNERS, 675 TOWER AVENUE SUITE 404B, HARTFORD, CT 06112-1272
19179086        + CONNOR, DOROTHY, 106 CHANTICLEER VILLAGE DR, MYRTLE BEACH, SC 29579-6478
19179089          CONSOLIDATED COMMUNICATIONS, INC, PO BOX 66523, ST LOUIS, MO 63166-6523
19179088          CONSOLIDATED COMMUNICATIONS, INC, PO BOX 414500, KANSAS CITY, MO 64141-4500
19179091       #+ CONSOLIDATED HEALTH SRVCS INC, 655 SAINT ANDREWS BLVD, CHARLESTON, SC 29407-7165
19179092        + CONSOLIDATED HEALTH SRVCS INC, 4717 JENN DRIVE, MYRTLE BEACH, SC 29577-5700
19179093          CONSOLIDATED HEALTH SRVCS INC, 1601 N OAK STREET, MYRTLE BEACH, SC 29577-3579
19179096        + CONSPIRE, 3533 JIM WRIGHT FREEWAY, FORT WORTH, TX 76106-3201
19179095        + CONSPIRE, 1495 GARDEN OF THE GODS ROAD, COLORADO SPRINGS, CO 80907-3429
19179098          CONSTANGY BROOKS SMITH PROPHETE LLP, P O BOX 102476, ATLANTA, GA 30368-0476
19179103          CONSUMERINFO.COM INC, P O BOX 886133, LOS ANGELES, CA 90088-6133
19179102        + CONSUMERINFO.COM INC, 475 ANTON BOULEVARD, COSTA MESA, CA 92626-7037
19179104        + CONVENIENT MEDICAL CARE - RUTLAND, 25 NORTH MAIN STREET, RUTLAND, VT 05701-6100
19179105          CONVENIENT OCCUPATIONAL HEALTH LLC, 199 EAST 1ST STREET, GARNER, AR 72052
19179106        + CONVENIENT OCCUPATIONAL HEALTH LLC, P O BOX 41, GARNER, AR 72052-0041
19179107        + CONVERGEONE INC, 3344 HWY 149, EAGAN, MN 55121-2316
19179108          CONVERGEONE INC, NW 5806, MINNEAPOLIS, MN 55485-5806
19179109        + COOK COUNTY NORTH SHORE, 515 5TH AVE. WEST, GRAND MARAIS, MN 55604-3017
19179110        + COOK, SHAUNA, 4404 14TH AVENUE SOUTH, GREAT FALLS, MT 59405-8016
19179111        + COPIES OF INTEGRITY LLC, PO BOX 1447, BASSETT, VA 24055-1447
19179117          CORDOVA COMM MED CTR, 602 CHASE AVENUE, CORDOVA, AK 99574-0160
19179116        + CORDOVA COMM MED CTR, PO BOX 160, CORDOVA, AK 99574-0160
19179118        + CORE 4 SOLUTIONS, 7625 ANAGRAM DRIVE, EDEN PRAIRIE, MN 55344-7310
19179129        + COUNTRY VISION CABLE, 2750 CAPITAL DRIVE, EUGENE, OR 97403-1840
19179131          COUNTY OF SAN BERNARDINO, DEPT OF HEALTH,ENVIROMENTAL HEALTH, SAN BERNARDINO, CA 92415-0160
19179130        + COUNTY OF SAN BERNARDINO, 340 NORTH MT VIEW AVENUE, SAN BERNARDINO, CA 92415-1029
19179134          COURSEY CONDOS LLC, co PROPERTY MANAGEMENT OF LOUISIANA LLC, CENTRAL, LA 70739
19179133          COURSEY CONDOS LLC, co MIKE FALGOUST ASSOCIATES, LLC, BATON ROUGE, LA 70809
19179135        + COURSEY CONDOS LLC, 17711 NE 84TH CIRCLE, VANCOUVER, WA 98682-9450
19179147          COVENANT MEDICAL CENTER, DEPT 771797, DETROIT, MI 48277-1797
19179148        + COVENANT MEDICAL CENTER, PO BOX 78552, MILWAUKEE, WI 53278-8552
19179149        + COVENANT MEDICAL CENTER INC, PO BOX 99, CEDAR FALLS, IA 50613-0010
19179150          COVENANT MEDICAL CENTER INC, MERCYONE NORTHEAST IOWA CLINIC, WATERLOO, IA 50702
19179152          COVENTBRIDGE (USA) INC, DEPT. AT 952056, ATLANTA, GA 31192-2056
19179155        + COVENTBRIDGE (USA) INC, 9485 REGENCY SQUARE BLVD, JACKSONVILLE, FL 32225-8111
19179153          COVENTBRIDGE (USA) INC, DEPT 2546, DALLAS, TX 75312-2546
19179154          COVENTBRIDGE (USA) INC, P O BOX 122546 DEPT 2546, DALLAS, TX 75312-2546
19179157        + COVERALL NORTH AMERICA INC, 350 SW 12TH AVENUE, DEERFIELD BEACH, FL 33442-3106
19179156        + COVERALL NORTH AMERICA INC, 2955 MOMENTUM PLACE, CHICAGO, IL 60689-5329
19179159          COX BUSINESS, P O BOX 78000, DETROIT, MI 48278-1104
19179158          COX BUSINESS, PO BOX 919292, DALLAS, TX 75391-9292
19179163          COX HEALTH, ATTN: ACCOUNTS PAYABLE, SPRINGFIELD, MO 65802
19179164        + COX HEALTH, 3800 S NATIONAL AVENUE SUITE 540, SPRINGFIELD, MO 65807-5284
19179165        + COX HEALTH, PO BOX 4046, SPRINGFIELD, MO 65808-4046
19179166        + COXHEALTH REGIONAL SERVICE CLINIC, 3800 S NATIONAL AVE, SPRINGFIELD, MO 65807-5249
19179167        + COZYROC LLC, 1900 FRENCH DRIVE, RALEIGH, NC 27612-3426
19179168        + CP LCF III LLC, 14567 N. OUTER 40, SUITE 350, CHESTERFIELD, MO 63017-5775
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 25 of 170
District/off: 0539-3                                 User: ctello                                           Page 24 of 169
Date Rcvd: Nov 12, 2020                              Form ID: NOA                                        Total Noticed: 8513
19179169        +   CP LCF III LLC, 10151 CORPORATE SQUARE DR STE 300, ST LOUIS, MO 63132-2948
19179171        +   CP LCF III LLC (was Crown Road Holding), 815 BRAZOS ST STE 500, AUSTIN, TX 78701-2509
19179172        +   CPT NETWORK SOLUTIONS INC, 1062 W. SOUTH THORNDALE AVE, BENSENVILLE, IL 60106-1142
19179175        +   CRESCENT CITY SURGICAL CENTRE OPERATING COMPANY LL, 3017 GALLERIA DRIVE, METAIRIE, LA 70001-2009
19179176            CRESTWOOD BUSINESS CENTER LLC, co AL ANGELO COMPANY, VANCOUVER, WA 98660
19179177        +   CRESTWOOD BUSINESS CENTER LLC, co AL ANGELO COMPANY, 400 E Mill Plain Blvd, VANCOUVER, WA 98660-3393
19179179        +   CREW PROPERTY MANAGEMENT LLC, PO BOX 668, HEWITT, TX 76643-0668
19179180        +   CREW PROPERTY MANAGEMENT LLC, 500 MALL DRIVE, WACO, TX 76712-3955
19179184        +   CROMWELL, LUZ, 2003 W HWY 66, GALLUP, NM 87301-6807
19179186        +   CROSSROADS TESTING SERVICES, 265 W OSCEOLA AVENUE, ROSE CITY, MI 49677-1333
19179185        +   CROSSROADS TESTING SERVICES, PO BOX 86, REED CITY, MI 49677-0086
19179187            CROSSROADS URGENT CARE PPLC, P O BOX 671244, DALLAS, TX 75267-1244
19179188        +   CROUSE, MARILL, 3875 THURSTON CRT, LAS CRUCES, NM 88012-0628
19179190            CRUMP LIFE INSURANCE SERVICES INC, FRANK MARMOREK, BOSTON, MA 02109
19179191        +   CRUMP LIFE INSURANCE SERVICES INC, 4135 NORTH FRONT STREET, HARRISBURG, PA 17110-1616
19179192            CRUMP LIFE INSURANCE SERVICES INC, ATTN: MARCIE BUSATH, SALT LAKE CITY, UT 84101
19179198            CRYSTAL CLEAR WATER CO, 3717 DELAWARE AVE, DES MOINES, IA 50313-2596
19179214            CRYSTAL ROCK WATER COMPANY, PO BOX 10028, WATERBURY, CT 06725-0028
19179215        +   CRYSTAL ROCK WATER COMPANY, 1050 BUCKINGHAM STREET, WATERTOWN, CT 06795-6602
19179213            CRYSTAL ROCK WATER COMPANY, PO BOX 660579, DALLAS, TX 75266-0579
19179225        +   CRYSTAL SPRING WATER CO, 1600 CLOISTER DRIVE, LANCASTER, PA 17601-2390
19179219            CRYSTAL SPRING WATER CO, PO BOX 530578, ATLANTA, GA 30353-0578
19179220            CRYSTAL SPRING WATER CO, PO BOX 1888, BEDFORD PARK, IL 60499-1888
19179221            CRYSTAL SPRING WATER CO, PO BOX 4100, CAROL STREAM, IL 60197-4100
19179222            CRYSTAL SPRING WATER CO, PO BOX 4115, CAROL STREAM, IL 60197-4115
19179226            CRYSTAL SPRING WATER CO, PO BOX 515326, LOS ANGELES, CA 90051-6626
19179223            CRYSTAL SPRING WATER CO, PO BOX 1780, CLACKAMAS, OR 97015-1780
19179228        +   CRYSTAL SPRING WATER CO, 802 N E DAVIS STREET, PORTLAND, OR 97232-2932
19179232        +   CSC Credit Services, Inc., 14 Orchard Road, Suite 200, Lake Forest, CA 92630-8313
19179234        +   CT CORPORATION, 10 WEYBOSSET STREET, PROVIDENCE, RI 02903-2818
19179238            CULLIGAN BOTTLED WATER, P O BOX 77043, MINNEAPOLIS, MN 55480-7743
19179235            CULLIGAN BOTTLED WATER, P O BOX 5277, CAROL STREAM, IL 60197-5277
19179236            CULLIGAN BOTTLED WATER, 135 S. LASALLE DEPT 8511, CHICAGO, IL 60674-8193
19179240        +   CULLIGAN BOTTLED WATER, 25 EAST THIRD, SPOKANE, WA 99202-1407
19179239        +   CULLIGAN BOTTLED WATER, 3728 E LONGFELLOW AVE, SUITE 1, SPOKANE, WA 99217-6703
19179241            CULLIGAN OF OMAHA, LOCKBOX PROCESSING, WICHITA, KS 67201-2932
19179242        +   CURRENT CONSULTING GROUP LLC, 8230 NW 49TH COURT, CORAL SPRINGS, FL 33067-2801
19179247        +   CURVATURE INC, 14416 COLLECTIONS CENTER DRIVE, CHICAGO, IL 60693-0001
19179248        +   CUSTOM BENEFIT PLANS LIFE DIVISION LLC, 616 EASTON ROAD, WILLOW GROVE, PA 19090-2513
19179250            CUSTOM DATA PRODUCTS, P O BOX 21929, WACO, TX 76702-1929
19179249        +   CUSTOM DATA PRODUCTS, 524 ESTHER STREET, WACO, TX 76710-6021
19179251        +   CUSTOM DRUG TESTING INC, 11 AMHERST DR, AUBURN, MA 01501-2167
19179275            CYRACOM LLC, PO BOX 74008083, CHICAGO, IL 60674-8083
19178345        +   Caitlin Easley, 6148 Round Lake Rd N, Jacksonville, FL 32277-1558
19178346        +   Caitlin Goolsby, 2200 Rosewood Dr, Waco, TX 76710-1532
19178348        +   Calesha McKee, P.O. 163, Chilton, TX 76632-0163
19178363        +   Calvin Washington, 7713 Wimbledon Ave, Baton Rouge, LA 70810-1771
19178365        +   Cameron Krull, 8647 Primrose St, De Soto, KS 66018-9294
19178366        +   Cameron Mann, 620 North Hewitt Drive, 137, Hewitt, TX 76643-2927
19178367        +   Cameron Moore, 617 E 11th Street, Apt 3, Erie, PA 16503-1397
19178370        +   Candace Honey, 105 San Pedro St, Waco, TX 76705-3153
19178371        +   Candace Kendrick, 2418 pecan ridge dr, b, Bryan, TX 77802-2248
19178372        +   Candace Longmiles, 4401 Rocking k, Waco, TX 76705-2787
19178374        +   Candace Mckinnies, 1833 esther st, Harvey, LA 70058-3509
19178375        +   Candace Melendez, 1601 Sam Houston St, Waco, TX 76705-2389
19178376        +   Candace Poe, 217 Barber St, Asheboro, NC 27203-3623
19178377       #+   Candace Simmons, 931 Wooded Acres Dr., C, Waco, TX 76710-4570
19178378        +   Candance Hayes, 1408 Chapel Creek Rd, Waco, TX 76712-8121
19178379        +   Candanice Suprak, 446 Clinton Court, Amherst, WI 54406-9203
19178380        +   Candece Waples, 7670 Old Marlin Rd, Waco, TX 76705-5040
19178381        +   Candice Burnett, 8548 Springtree Rd, Jacksonville, FL 32210-9602
19178382        +   Candice Guerra, 110 Darden Dr, Robinson, TX 76706-4604
19178384        +   Candice Miller, 4217 Dunsmuir Ave, Dunsmuir, CA 96025-1723
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                             Entered 11/14/20 23:29:51                     Page 26 of 170
District/off: 0539-3                                          User: ctello                                                          Page 25 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                                       Total Noticed: 8513
19178385       #+   Candice Rogers, 822 n 46th street, Philadelphia, PA 19139-1918
19178386        +   Candice Thorn, 711 Keith Avenue, Anniston, AL 36207-5866
19178393        +   Cara Srinivas, 171 kelley blvd, North Attleboro, MA 02760-4120
19178394        +   Cardell Drisdle, 6905 penhurst, Fort Worth, TX 76133-6420
19178400        +   Cargin Madison, 119 Bentwood, Robinson, TX 76706-9623
19178402        +   Carina Galvan, 1306 east calhoun, Waco, TX 76704-2804
19178403        +   Carissa Cabrera, 8545 Midpark Rd, A 16, Dallas, TX 75240-4052
19178405        +   Carl Peterson, 301 Burnes Drive, Hopkins, MN 55343-9201
19178406        +   Carla Brown, 7465 John F Kennedy Dr E, Jacksonville, FL 32219-3503
19178407        +   Carla Carey, 1276 Vining Drive, San Leandro, CA 94579-2359
19178408        +   Carla Connor, 822 Willow Dale Ln, Elm Mott, TX 76640-3575
19178409        +   Carla De La Cruz, 2107 Bristol Ct., Merced, CA 95340-3378
19178410        +   Carla Ortega, 1277 Holly-Vista blvd, San Bernardino, CA 92404-2539
19178412        +   Carla Ross, 3457 Hwy 17 N, Demossville, KY 41033-9140
19178417        +   Carlesa Harris, 3531 Big Bend Dr, Memphis, TN 38116-4903
19178418        +   Carlie Treat, 2482 Bantam Road, Bethel, OH 45106-9334
19178420        +   Carlissa Ivey, 9047 San Jose Blvd, 906, Jacksonville, FL 32257-5043
19178421        +   Carlos Altiery Feliciano, 1504 Cumberland Ave., Waco, TX 76707-1521
19178422        +   Carlos Gonzalez, 200 9th street, Moody, TX 76557-3577
19178423        +   Carlos Mario Corella, 914 Deforest Ave, Iowa City, IA 52240-2140
19178424        +   Carlos Mendoza, 560 Evening Star Rd, McGregor, TX 76657-3689
19178429        +   Carmen Bayer, 1812 Bluebonnet Dr., Ft. Worth, TX 76111-1517
19178430        +   Carmen Bradley, 2108 NE 22 Terrace, Fort Lauderdale, FL 33305-2616
19178432        +   Carol Hanson, 722 E Ave E, Bismarck, ND 58501-3975
19178433        +   Carol Harms, 166 Martin Dr, China Spring, TX 76633-2937
19178434        +   Carol Lachance, 4 Cobral Way, Wareham, MA 02571-1118
19178435        +   Carol Lechler, 208 E. San Benito, Waco, TX 76706-4856
19178436        +   Carol Liberman, 4260 Northrise Dr, Apt 222, Las Cruces, NM 88011-7298
19178437        +   Carol Penney, 78 Borrellly BLvd., Sewell, NJ 08080-2416
19178438        +   Carol Williams, 503 County Lake Rd, Starkville, MS 39759-5137
19178439        +   Carole Watson, 85002 Durrance Ave P O Box 134, Yulee, FL 32041-0134
19178441       #+   Carolina Moratti, 606 Mountain Ave, Middlesex, NJ 08846-2457
19178448        +   Carolyn Bloom, 17814 Oakridge Canyon Lane, Richmond, TX 77407-2536
19178450        +   Carolyn Foster, 161 Main St, South Dennis, MA 02660-3607
19178451        +   Carolyn O'Reilly, 1103 County Road 19, Norwich, NY 13815-3227
19178455        +   Carrie Casarez, 124 Red Oak Rd., McGregor, TX 76657-1045
19178456        +   Carrie Davis, 7659 Eagle Valley Pass, Indianapolis, IN 46214-1555
19178457        +   Carrie Perkins, 4001 country birch cv, Memphis, TN 38115-6666
19178458        +   Carrie Pombo, 3000 Sandling Ave, Denair, CA 95316-8568
19243155        +   Carrollton Farmers Branch ISD, c/o Perdue Brandon Fielder et al., 1919 S Shiloh Rd Suite 310, LB 40, Garland, TX 75042-8234
19178462        +   Carson Fulton, 1801 Lisburn Court, Garner, NC 27529-5052
19178464        +   Casandra Raley, 843 Round Hill Rd, Pelham, AL 35124-1519
19178467        +   Casey Billingsley, 524 Connie Drive, Hewitt, TX 76643-2954
19178468        +   Casey Brewton, 2408 Alturas Dr., Bakersfield, CA 93305-2403
19178470        +   Casey Martinez, 4201 South 3rd st, Waco, TX 76706-6903
19178471        +   Cashon Williams, 2528 Massey Lane, Robinson, TX 76706-7451
19178473            Cassandra Hurley, 8766 E Pleasant Maple St, Carlisle, IN 47838-8024
19178474        +   Cassandra Limon, 5708 Geddes ave., Fort Worth, TX 76107-5814
19178475       #+   Cassandra Mendoza, 10511 Equestrian Trail, 317, Fort Worth, TX 76244-6679
19178476        +   Cassandra Oages, 2201 sanborn, Amarillo, TX 79107-5529
19178477        +   Cassandra Potthoff, 7217 Bryn Mawr Dr, Urbandale, IA 50322-3145
19178478        +   Cassandra Williams, 11392 Leyden St, Thornton, CO 80233-5534
19178480        +   Cassaundra Jenson, 805 Hunters Retreat, Collierville, TN 38017-1429
19178481        +   Cassie Brown, 515 W 6th St, Colby, KS 67701-2012
19178482        +   Cassie Chaney, 414 Campground Rd, Waco, TX 76705-3113
19178484        +   Catashia Wells, 250 Cherry Ridge Dr, Jacksonville, FL 32222-2876
19178486       #+   Catherine Freeman, 310 Shirley Dr, Waco, TX 76705-1137
19178487        +   Catherine Miller, 716 East 6th, Brule, NE 69127-3544
19178489        +   Cathleen Stevens, 306 Walnut, Battle Creek, IA 51006-5017
19178492        +   Cathy Cook, 5137 Tennyson Drive A, Waco, TX 76710-4719
19178497        +   Causeway Partners L.L.C., Regions Bank Building, Suite 1040, 3525 North Causeway Blvd., Metairie, LA 70002-3629
19178498            Causeway Partners L.L.C., REGIONS BANK BLDG SUITE 1040, METAIRIE, LA 70002
19178501        +   Cayla Flowers, 402 David Davis, Mcgregor, TX 76657-2217
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 27 of 170
District/off: 0539-3                                        User: ctello                                                        Page 26 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                     Total Noticed: 8513
19178502        +   Cayline Mosier, 112 Deer Ridge CV, Atoka, TN 38004-1003
19178514        +   Ceaira Kelly, 204 Green St, 5A, Marlin, TX 76661-4305
19178515        +   Cecelia Lindo, 114-51 210th Street, Cambria Heights, NY 11411-1011
19178516       #+   Cecil Hash, 138 Sisken Dr, West Columbia, SC 29169-3475
19178519        +   Cecilia Ferreira, 6841 Conner Drive, Valley Springs, CA 95252-9104
19178520        +   Cecilia Wells, 12545 Reginald Dr, Jacksonville, FL 32246-1108
19178521       #+   Cecily Jackson, 702 W.Yeagua st, Groesbeck, TX 76642-1654
19178523        +   Cedellia Bowen, 15921 Langsdale st, Frisco, TX 75036-7140
19178524        +   Ceirra Johnson, 4801 Sanger Ave, Apt 64, Waco, TX 76710-5860
19178525        +   Celaine Florence, P O Box 1905, 1310 Cheyenn Lane, Santa Ynez, CA 93460-9671
19178528        +   Celia Campos, 1546 Marlow Rd, Santa Rosa, CA 95401-4427
19178529        +   Celia Garcia, 2616 Grim Ave, Waco, TX 76707-2663
19178533            Central Alabama Paramedical, Services, LLC, 4208 Carmichael Court North, Montgomery, AL 36106-3621
19178579        +   CenturyLink Communications, LLC, 931 14th Street, 900, Denver, CO 80202-2994
19178580        +   Cerectia Wambwa, 5421 Boca Aqua Dr, apt 135, Fort Worth, TX 76112-1924
19178583        +   Ceridian HCM, Inc., 3311 E. Old Shakopee Rd., Minneapolis, MN 55425-1640
19178585            Cesar Acosta, 29621 N Mckinley, Hargill, TX 78549
19178589        +   Chad Cockerham, 9314 Regal Drive, Waco, TX 76712-8417
19178591        +   Chad Gross, 2236 Veterans Memorial Blvd NW, Andover, MN 55304-6067
19178592        +   Chad Johnson, 2997 SW Lars Terr, beaverton, OR 97003-3190
19178595        +   Chaelynn Huitink, 1075 Commercial Lane, Niangua, MT 65713-7504
19178598            Chala Copeland, 7429 TILLEY LN, Waldenburg, AR 72475
19178599        +   Chalen Snodgrass, 330 Williams Rd., Lorena, TX 76655-3402
19178601            Chamet Jackson, 2920 Siletz River Hwy, Lincoln City, OR 97367
19178606        +   Chandra Kanneganti, 513 Boulder Dr., Southlake, TX 76092-3719
19178607       #+   Chandra Kuti, 1141 Devonshire Drive, Desoto, TX 75115-3781
19178608        +   Chandrah Jackson, 101 Ida Lasseter Circle, Perry, GA 31069-3176
19178609        +   Chanelle Coward, 28 Sanford street, Berkley, MA 02779-1324
19178610       #+   Chanelle Mendoza, 10 St Croix Pl, apt P, Greensboro, NC 27410-5047
19178611        +   Chanise Shaw, 125 Royal Dr, Marlin, TX 76661-2036
19178612        +   Chantay Purcell, 1935 Clay Ave Unit A, Waco, TX 76706-1819
19178613        +   Chantel Denkins, 2500 Alexander Ave, Waco, TX 76708-2704
19178614        +   Chantell Cabezas, P.O. Box 943, Twin Peaks, CA 92391-0943
19178615        +   Chantera Lazard, 1410 James Ave, Apt 415, Waco, TX 76706-2098
19178617        +   Charanjit Singh, 1462 parkington lane, Tracy, CA 95377-7978
19178619        +   Chardonnay Cooper, 3800 Pascal Ave, J, Baltimore, MD 21226-1103
19178620        +   Charee Martin, 5759 Pine land Dr, 1066, Dallas, TX 75231-9212
19178621        +   Charity Richard, 2405 J.J. Flewellen Rd., Apt. 1104, Waco, TX 76704-1210
19178622        +   Charleen Farrell, 1531 NE LIsa Court, Prinville, OR 97754-9373
19178623        +   Charlene Campbell, 434 Jax Estates Dr N, Jacksonville, FL 32218-2507
19178624        +   Charlene Howitt, 4823 Ave. E., Kearney, NE 68847-8361
19178625        +   Charles Ard, 415 Owen Ln, Apt 1402, Waco, TX 76710-8925
19178628        +   Charles Faison, 4825 Melbourne Rd, Baltimore, MD 21229-4432
19178629        +   Charles Groseth, 901 Thornbury Ct, Allen, TX 75013-5359
19178630        +   Charles Hayes, 529 Hougton, Marlin, TX 76661-2437
19178631        +   Charles J. Colby Ruth, Colby Trust Number 2, Colby Management Co., 6581 University Ave., Windsor Heights, IA 50324-1728
19178634        +   Charles Lee, 2301 Lake Air Dr, Waco, TX 76710-1608
19178635            Charles Okolonji, 232 W 132ND ST, APT 6, New York, NY 10027-7830
19178636        +   Charles Rose, 27 Pebble Beach Blvd., Jackson, NJ 08527-4053
19178637        +   Charlie Blackhawk, 3500 NE Loop 820, room 3007, Fort Worth, TX 76137-3609
19178638        +   Charlie Nelson, 400 Ivy Ave, 114, Waco, TX 76706-2548
19178639        +   Charlotte Greer, P.O Box 104, Vallejo, CA 94590-0010
19178640        +   Charlotte Shirriel, 5207 Vaughan Ct, Waldorf, MD 20602-1527
19178642        +   Charlynn Porter, 360 Paul Drive, Smyrna, DE 19977-1063
19178644        +   Charnesa Jackson, 20 Stanley Place 3FL, Yonkers, NY 10705-1165
19178645        +   Charnice Turner, 223 chateau ave, Kennedale, TX 76060-2109
19178646        +   Charnita Jones, 6457 Skyler Jean Dr, Jacksonville, FL 32244-3667
19178650        +   Charu Gupta, 9307 Vista Cir, Irving, TX 75063-5063
19178654        +   Chasidy Logan, 8231 Princeton Square Blvd, Apt 1505, Jacksonville, FL 32256-8340
19178655        +   Chasity Bridges, 470 Wilderness Trl., North Augusta, SC 29860-7423
19178656        +   Chastity Francis, 9207 Royal Lane, Waco, TX 76712-8472
19178659        +   Chaunterria Baker, 4723 Colchester Rd, Jacksonville, FL 32208-1110
19178662        +   Chee Henderson, 7839 W 61st Terr, Overland Park, KS 66202-3035
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51     Page 28 of 170
District/off: 0539-3                                        User: ctello                                      Page 27 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                   Total Noticed: 8513
19178663        +   Cheled Thomas, 1501 S 29th Apt. 102, Nederland, TX 77627-7848
19178664        +   Chelesa Knight, 2818 rio grande pass, Mesquite, TX 75150-4840
19178666        +   Chelsea Alionar, 4849 SEA GALE WAY N, KEIZER, OR 97303-6369
19178669        +   Chelsea Dragoo, 312 Linenwood Lane S, Hewitt, TX 76643-3032
19178670        +   Chelsea Giles, 226 Degrate St., Lorena, TX 76655-4365
19178672        +   Chelsea Hoffman, 3720 Dahlia Drive, Grand Prairie, TX 75052-6813
19178673        +   Chelsea Johnson, 149 Bess Ln, Covington, TN 38019-4203
19178674        +   Chelsea Moore, 896 Millers Bend St, 101, Memphis, TN 38126-6532
19178676        +   Chelsea Willingham, 303 2nd St, Moody, TX 76557-3604
19178677        +   Chelsey Brown, 110 church street, mount union, PA 17066-9158
19178678        +   Chelsy Tobin, 463 Westfield Blvd 612, Temple, TX 76502-5333
19178679        +   Chemere Smith, 3200 Creek wood Ln, Fort Worth, TX 76123-3007
19178680        +   Cheri Fruge, 8021 Newport Ave, Omaha, NE 68122-1647
19178681        +   Cherilyn Parsons, 2490 Cattlebaron DR, Apt A, Fort Worth, TX 76108-9623
19178682        +   Cherokee Bryant, 3239 Justina Rd, Apt 48, Jacksonville, FL 32277-3129
19178683        +   Cherrell Ballou, 10312 Hiawatha Dr, Waco, TX 76712-8311
19178685        +   Cheryl Baer, 20 Dolloff Street, Laconia, NH 03246-3823
19178686        +   Cheryl Demar, 3633 Grim Ave, Waco, TX 76710-5138
19178688        +   Cheryl Hallowell, 3704 Maple Lane, Tillamook, OR 97141-2738
19178689        +   Cheryl Lailberte, 7 Rose Lane, North Grafton, MA 01536-1109
19178690        +   Cheryl Lopez, 1 North Franklin St., 11, Montpelier, VT 05602-2446
19178691        +   Cheryl Parker, 1321 Crooked Creek Dr, Lufkin, TX 75904-4309
19178694        +   Cheryln Baran, 65 Lake Ave Apt C6, Lancaster, NY 14086-2677
19178696        +   Chesney Binder, 2826 S. University Parks Dr., Apt. 1023, Waco, TX 76706-6567
19178697        +   Chesney Easter, 19125 Madison Ave, Castro Valley, CA 94546-3561
19178700        +   Cheyanne Waltz, 5915 Sw 4th Street, Des Moines, IA 50315-5720
19178701        +   Cheyenne Borom, 2425 S 21st Street, 112, Waco, TX 76706-3430
19178705        +   Cheyenne Elkins, 1095 COUNTY ROAD 311, MCGREGOR, TX 76657-3306
19178706        +   Cheyenne Faircloth, 3604 Maple avenue, Waco, TX 76707-1118
19178708        +   Cheyenne Zarecor, 329 Travis Lane, Hewitt, TX 76643-3102
19178717        +   Chilleta Williams, 1633 Plexor Ln, Knightdale, NC 27545-7285
19178719        +   Chiquita Lewis, 2928 Nara Vista Trail, Fort Worth, TX 76119-2632
19178722        +   Chris Antwine, 508 mlk dr, Ardmore, OK 73401-7514
19178723        +   Chris Cervantes, 1574 matthew dr, Fairfield, CA 94533-4166
19178724        +   Chris Lomas, 4585 central ave, Riverside, CA 92506-2385
19178725        +   Chrisnida Hird, 8647 Primrose Street, De Soto, KS 66018-9294
19178726       #+   Chrissy Aycock, 240 Gerhard, Riesel, TX 76682-2807
19178727        +   Christa Holmes, 504 Perrin St Greenville SC 29, Greenville, SC 29611-4715
19178728        +   Christa Turner, 1233 Grant st jacksonville fl 32202, JACKSOVNILLE, FL 32202-1720
19178730       #+   Christen Pena, 123 lyndon circle, Waco, TX 76706-3557
19178731        +   Christi Brake, PO Box 175, Eddy, TX 76524-0175
19178732        +   Christia Hill, 9018 Hemlock Dr, Overland Park, KS 66212-2962
19178733        +   Christian Castillo, 3409 Rolando Ave., Waco, TX 76711-1517
19178734        +   Christian Garza, 3308 Ferndale Dr, Waco, TX 76706-4255
19178735        +   Christian John, 2303 L Don Dodson Dr. Apt 201, Bedford, TX 76021-8115
19178736        +   Christian Johnson, 521 east ward, Robinson, TX 76706-5811
19178737        +   Christian Jones, 4930 Galleon Dr NE, Tacoma, WA 98422-1934
19178738        +   Christiana Udoji, 1722 arthur avenue, nashville, TN 37208-2139
19178739        +   Christianna Reyna, 2020 Maple Ave., Waco, TX 76707-1418
19178741        +   Christina Allen, 258 White Drive, Simpsonville, SC 29681-4267
19178742        +   Christina Arthen, 412 Slocum Ave, Neptune, NJ 07753-3829
19178743        +   Christina Avendano, 8901 Jones Rd, 603A, Houston, TX 77065-4511
19178744        +   Christina Bangle, 5885 Edenfield Rd J13, Jacksonville, FL 32277-1241
19178745        +   Christina Browner, 4469 Dairy Drive, Jacksonville, FL 32246-6523
19178746        +   Christina Busch, 3550 hilcrest dr, Apt 233, Waco, TX 76708-3102
19178747        +   Christina Calixte, 612 East 28th St, 4D, Brooklyn, NY 11210-2413
19178748        +   Christina Ceko, 1526 murray street, Whitestone, NY 11357-2626
19178749       #+   Christina Combest, 4824 smallwood road, 203, columbia, SC 29223-3247
19178750        +   Christina Cummings, 206 N Lumpkin, Mart, TX 76664-1159
19178751        +   Christina Galindo, 825 N. 34th, Waco, TX 76710-5440
19178752        +   Christina Heller, 5101 Sanger Ave, Apartment 1505, Waco, TX 76710-5874
19178754       #+   Christina Johnson, 1721 S. 7th St., Apt. 11, Waco, TX 76706-1450
19178756        +   Christina Jones, 2478 Baltic Dr, Fairfield, CA 94533-1612
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                  Page 29 of 170
District/off: 0539-3                                      User: ctello                                                      Page 28 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                                   Total Noticed: 8513
19178757        +   Christina Keller, 3015 S Townsend, Santa Ana, CA 92704-6643
19178758        +   Christina Lord, 13700 Sutton Park Dr N, Apt 1114, Jacksonville, FL 32224-4201
19178759       #+   Christina Marshall, 401 W. Seminole Blvd., Apt. 24, Sanford, FL 32771-1250
19178760        +   Christina Mason, 1303 Hurricane Hill Rd, Ripley, TN 38063-8355
19178761        +   Christina Perez, 111 Sherwood Ln, Westampton, NJ 08060-3735
19178762        +   Christina Peters, 25 Latham Farm Rd, Smithfield, RI 02917-1001
19178763        +   Christina Pierce, 12130 W. 136th St., Apt 327, Overland Park, KS 66221-7578
19178764        +   Christina Soto, 1195 Forest Bluff Trl, Round Rock, TX 78665-3913
19178765        +   Christina Wilson, 2705 Cumberland Ave, Waco, TX 76707-1321
19178766        +   Christine Bryant, 714 Parkview Circle, Hewitt, TX 76643-3274
19178767            Christine Hatter, 168 East Market Street, Rhinebeck, NY 12572-1717
19178769       #+   Christine Huxman, 3606 John St, Council Bluffs, IA 51501-8146
19178770        +   Christine Lamonica, 5 Dennis Rd, Wappingers Falls, NY 12590-3000
19178771        +   Christine Macato, 1901 richter avenue, Southwind Apt.2111, Waco, TX 76711-4020
19178773        +   Christine Niemi, 6260 Red Pine Ln, Erie, PA 16506-5018
19178775            Christine Sampson, 22607 144th Ave, Springfield Gardens, NY 11413-3506
19178776        +   Christopher Alcala, 2853 Taurus Circle, Riverside, CA 92503-6034
19178777        +   Christopher Bourassa, 22 Roxbury Rd, New Britain, CT 06053-3218
19178779        +   Christopher Crawford, 19 Vincy Drive, Cromwell, CT 06416-1556
19178780       #+   Christopher Davis, 34 Lake Jackson Dr., Mascotte, FL 34753-8806
19178782        +   Christopher Hampton, 8014 Woodway Dr, 1020, Waco, TX 76712-3800
19178783       #+   Christopher Hughes, 2 Chippeway Ct, Palm Coast, FL 32137-8934
19178784            Christopher McIntyre, 7228 Russell Croft Ct., PORT TOBACCO, MD 20677-3442
19178785        +   Christopher Roberts, 2904 Whistler Dr, Waco, TX 76712-8845
19178786        +   Christopher Sloan, 5089 galbraith circle, stone mountian, GA 30088-1725
19178787       #+   Christopher Thomson, 1411 SE 174th Place, Portland, OR 97233-4746
19178788        +   Christopher Torres, 1908 Sunnydell Ave, Waco, TX 76711-1959
19178789        +   Christopher Washington, 1516 gurley lane, 2103, Waco, TX 76706-3527
19178791        +   Christy Overby, 807 Atlantic Ave., Waycross, GA 31501-3249
19178792        +   Christy Pierce, 310 Wiese St, PO Box 117, Cranfills Gap, TX 76637-0117
19178794       #+   Chrystal Medlock, 911 E McLennan Ave, Mart, TX 76664-1226
19178795        +   Chrystal Walts, 3929 Roadrunner Trail, Mart, TX 76664-5506
19178798        +   Chyna Coates, 3514 65th ave, Oakland, CA 94605-2112
19178799        +   Chynna Bowen, 1700 San Pablo Rd S, Apt 720, Jacksonville, FL 32224-2048
19178800        +   Ciana Robinson, 6513 Burling Street, Waco, TX 76712-7577
19178801        +   Cianna Ramos, 1623 Crockett St, Bellmead, TX 76705-2160
19178802        +   Ciarra Johnnene, 3266 Cooksey Lane, Waco, TX 76706-7106
19178805        +   Ciera Mack, 6945 Morse Avenue, Apt. 833, Jacksonville, FL 32244-8001
19178806        +   Cierra Hill, 907 E Texas Avenue, mart, TX 76664-1521
19178807        +   Cierra Morgan, 811 Melrose Dr., Waco, TX 76710-4233
19178815        +   Cindy Askew, 1303 Regatta Place, Dallas, TX 75232-1188
19178816        +   Cindy Gonzalez, 409 Kearsarge St, Desoto, TX 75115-1208
19178818        +   Cindy Miller, 127 Samaonville Road, Kerhonkson, NY 12446-2647
19178819        +   Cindy Nickerson, P O Box 35904, Tulsa, OK 74153-0904
19178820            Cindy Onyekwere, 2625 N Highway 360 1307, Grand Prairie, TX 75050
19178823        +   Cindy Shockley, 6528 Tejas Dr, Waco, TX 76712-4300
19178824            Cindy Wallace, 500 IH 35 Frontage Road, Waco, TX 76710
19178825        +   Cinnaman Sanford, 825 Jackson street, Mcgregor, TX 76657-2045
19178832        +   Cinthia Cervantes, 8615 Fletcher Parkway, La Mesa, CA 91942-5201
19178839        +   Citlalli Avendano, 14700 Murphy Ave, San Martin, CA 95046-9583
19178840            City Commercial Management, CityCom Property Services, PO Box 548, Rancho Cucamonga, CA 91730-0548
19178887        +   Clare Giles, 5637 Orange Ave, Port Orange, FL 32127-6226
19178888        +   Clarence Sexton, 1521 James Hill Way, Hoover, AL 35226-4713
19178889       #+   Clarissa Cheek, 110 Pebbles Ln, Waco, TX 76708-7302
19178890        +   Clarissa Crain, 122 Stillwaters Rd, Hartwell, GA 30643-5841
19178898        +   Clarrissa Brown, 419 S Cedar Ridge, Robinson, TX 76706-5681
19178899        +   Claudia Lynn, 1924 Ruidosa Drive, Waco, TX 76712-8651
19178913       #+   Clifford Demings, 195 Carr Lane, Lorena, TX 76655-3380
19178919        +   Clinical Reference Laboratory, Inc., 8433 Quivira Road, Lenexa, KS 66215-2802
19223168        +   Clinical Reference Laboratory, Inc., Allen G. Jones, 8433 Quivira Road, Lenexa, KS 66215-2802
19178923            Clyde Nahwooksy, 406 SW Indiahoma Rd, Indiahoma, OK 73552
19178936        +   Cody Betters, 1716 McFerrin Avenue, Waco, TX 76708-2174
19178937        +   Cody Knox, 610 Bean Ave, Mora, MN 55051-1403
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                   Page 30 of 170
District/off: 0539-3                                        User: ctello                                                      Page 29 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                   Total Noticed: 8513
19178949       #+   Colleen Hanks, 2500 Marketplace Dr, Apt 138, Waco, TX 76711-2449
19178950       #+   Colleen Johnson, 8075 millerburg blvd, Lonsdale, MN 55046-4263
19178962        +   Colton Nevil, P.O. Box 200 Lott, TX 76656, Lott, TX 76656-0200
19178964        +   Colton Tatro, 1305 Ave E, Moody, TX 76557-3512
19179004        +   Comprehensive Drug Testing, Inc., 4510 E. Pacific Coast Hwy, Long Beach, CA 90804-3279
19179082        +   Connie Parkman, 1403 wilson ave, Waverly, IA 50677-2136
19179083        +   Connie Place, 8911 Ne 164th Cir, Battle Ground, WA 98604-5200
19179084        +   Connie Steele, 719 Parkside Drive, Wauseon, OH 43567-9268
19179085        +   Connie Turner, 2113 Jomar St, San Angelo, TX 76901-1447
19179087        +   Conrad T. Brickman, dba Aviation Road Properties, 21 Computer Drive East, Albany, NY 12205-1188
19179094        +   Consolidated Rail Corporation, Three Commercial Place, Norfolk, VA 23510-2108
19179097        +   Constance Graves, 7211 Crane Ave, 116, Jacksonville, FL 32216-9045
19179099        +   Consuelo Burns, 3721 WINDSOR ST, Waco, TX 76708-3047
19179100        +   Consuelo Ferrer, 6320 Royal Oaks Drive, Fort Worth, TX 76119-7618
19179101        +   Consuelo Negrete, 1413 Forest Glen Drive Apt. 12, Hacienda Heights, CA 91745-3074
19179113        +   Cora Germany, 85 Deer Run Trl, Newport News, VA 23602-3380
19179119        +   Coree Jeffreys, 1539 Tavern Rd., 96, Alpine, CA 91901-3840
19179120        +   Corey McFarlane, 105 Scott Adam Rd, Cockeysville, MD 21030-3211
19179121       #+   Corey Meyer, 700 10th Ave N, 104, Sartell, MN 56377-2266
19179122        +   Corina Tovar, 7007 GONZALES ST, Houston, TX 77020-6947
19179123        +   Corinne Blackman, 736 Elm Ave., Selkirk, NY 12158-1208
19179124        +   Corlys Gehling, 11119 Iowa Plz Lot 340, Omaha, NE 68142-1148
19179125        +   Cortney Harris, 1189 Tabor Ave, Apt. 25, Fairfield, CA 94533-3146
19179126       #+   Cortney Mcpherson, 102 Pecan, Moody, TX 76557-3745
19179132        +   Courntey Cordell, 101 Purvis St, 5A, Waco, TX 76705-2050
19179136        +   Coursey Condos, LLC, Mike Falgoust Assocaites LLC, 10202 Jefferson Hwy Bldg. C., Baton Rouge, LA 70809-3183
19179137        +   Coursey Condos, LLC, Mike Falgoust Associates LLC, 10202 Jefferson Hwy, Bldg. C, Baton Rouge, LA 70809-3183
19179139        +   Courtney Bagley, 1208 Shaun Drive, Cedar Park, TX 78613-7114
19179142       #+   Courtney Graham, 6225 Jessica Court, liberty township, OH 45044-9153
19179143        +   Courtney Lavigne, 26315 Bobby Gill RD, Denham Springs, LA 70726-6593
19179144        +   Courtney Porter, 5770 Rover Dr, Jacksonville, FL 32244-1430
19179145        +   Courtney Rogers, 310 Ward St, Marlin, TX 76661-2825
19179173        +   Craelyn Childers, 915 speight apt 319, waco, TX 76706-2340
19179181        +   Crista Flack, 608 Riddle Street, Waco, TX 76704-1749
19179182        +   Cristina Barrientos, 903 clark st, Marlin, TX 76661-2529
19179183        +   Cristina Lopez, 2115 Ross ave, Fort Worth, TX 76164-8172
19179189        +   Crown Road Holdings, LP, PO Box 631191, Irving, TX 75063-0014
19179193        +   Crump Life Insurance Services, Inc., 389 Interpace Parkway, 4th Floor, Parsippany, NJ 07054-1132
19179195        +   Crystal Bridget, 2513 Normont Circle, Fort Worth, TX 76103-3215
19179197        +   Crystal Carduff, 129 Turnpike Road, Ashland, PA 17921-9028
19179199       #+   Crystal Contreras, 1107 Calumet, WACO, TX 76704-1626
19179201       #+   Crystal Dixon, 91 Modern Way, Iowa City, IA 52240-3074
19179200        +   Crystal Dixon, 808 E Sanford St, 133, Arlington, TX 76011-7931
19179202        +   Crystal Easterly, 502 allison, groesbeck, TX 76642-1929
19179203        +   Crystal Ebert, 55 Mountain View Ave, Albany, NY 12205-2803
19179204        +   Crystal Henderson, 1605 Marie Rd, Corova, TN 38016-4934
19179206        +   Crystal Hill, 1116 Cedar Street, Neptune Beach, FL 32266-3750
19179207        +   Crystal Jackson, 3700 Mapleshade Lane, Apartment 2024, Plano, TX 75075-6010
19179208        +   Crystal Lopez, 575 Castle Hill Avenue, Apt. 9L, Bronx, NY 10473-1521
19179209        +   Crystal Martinez, 213 Rachel Rd, McGregor, TX 76657-2209
19179210        +   Crystal McCoy, 3322 Trimble Ave, Cincinnati, OH 45207-1620
19179211        +   Crystal Mendoza, 1226 Baylor Ave apt 122, Waco, TX 76706-2181
19179212        +   Crystal Reyes, 389 Tulip Ln, Elm Mott, TX 76640-3573
19179230        +   Crystal Webb, 1024 Greenwood Ln, Waco, TX 76705-5230
19179231       #+   Crystalyn Chapman, 4613 Athens Ave, Waco, TX 76710-4959
19179243        +   Curtis Castleberry, 203 James Dr., Heath, TX 75032-8837
19179245        +   Curtishia Williams, 1736 East 24th Street, Jacksonville, FL 32206-2620
19179254            Cyaire Thornton, 2203 Kirby Lee St, Hewitt, TX 76643
19179255        +   Cynetra Mcneill, 5295 Riverchase Drive, Apt. 206, Phenix City, AL 36867-7507
19179256            Cynquetta Cofer, 103 E Seymder St, Philadelphia, PA 19144-5901
19179257        +   Cynthea Mitchell, 8414 Chason Rd. West, Jacksonville, FL 32244-5468
19179258       #+   Cynthia Alvarado, 525 W. Westchester Pkwy, Apt 322, Grand Prairie, TX 75052-2827
19179259        +   Cynthia Bagley, 3030 Doughton St S, Salem, OR 97302-5520
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51               Page 31 of 170
District/off: 0539-3                                   User: ctello                                                Page 30 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                             Total Noticed: 8513
19179260        +   Cynthia Barnard, 209 Liverpool Ave, Egg Harbor City, NJ 08215-1319
19179263        +   Cynthia Cook, 10436 Crystal Springs Rd, Jacksonville, FL 32221-1150
19179264        +   Cynthia Dall, 3531 mack rd, Fairfield, OH 45014-5550
19179265        +   Cynthia Gawley, 2121 Meridian Park Blvd, 6305, Concord, CA 94520-5710
19179266        +   Cynthia Gorostieta, 120 Palm Dr, Marlin, TX 76661-2023
19179268            Cynthia Himidian, 18526 Mavakk Street 'L', Northridge, CA 91324
19179269        +   Cynthia McLaughlin, 295 Clinton Street, Lockport, NY 14094-2409
19179270        +   Cynthia Moore, 9626 5TH ST, Crawford, TX 76638-3109
19179271        +   Cynthia Mulvihill, 3505 Innsbruck Lane, Crete, IL 60417-1125
19179272        +   Cynthia Ponder, 526 Old Brookfield Rd E, Valdosta, GA 31602
19179276        +   D D W DRUG TESTING SERVICES INC, 214 LENOX AVE STE 1 2ND FLOOR, NEW YORK, NY 10027-6336
19179313        +   D'Andrea Felipa, 1130 Cooks Ln, Baltimore, MD 21229-1232
19179285     ++++   DAKESHA HAYES, 7845 PARADISE ISLAND BLVD APT 4018, JACKSONVILLE FL 32256-3789 address filed with court:, Dakesha
                    Hayes, 8787 Southside Blvd., Apt. 4018, Jacksonville, FL 32256
19179288        +   DALANGIN, SENRITA, 385 MARSHALL ASH ST, BOLINGBROOK, IL 60490-2122
19179289        +   DALENE LONDON, 8300 CENTRAL PARK DR, WACO, TX 76712-6667
19179292            DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, 5001 N MACARTHUR BLVD, IRVING, TX 75038-3899
19179294        +   DALTON-COBB, NINA, 12397 ROBIN DR, PLATO, MO 65552-8725
19179318        +   DANIEL CASTELLANOS, 1680 FAIR OAKS WAY, MABLETON, GA 30126-5758
19179319        +   DANIEL J SANCHEZ MD PA, 1210 N WASHINGTON, PLAINVILLE, KS 67663-1632
19179324        +   DANIELL WALDEN, 1174 Tulsa st, UniondLE, NY 11553-1739
19179338        +   DANIELS MEMORIAL HEALTHCARE CENTER, 105 5TH AVE EAST, SCOBEY, MT 59263-7832
19179363            DARTMOUTH HITCHCOCK CLINIC, P O BOX 419114, BOSTON, MA 02241-9114
19179365        +   DARTMOUTH HITCHCOCK CLINIC, 14 TSIENNETO ROAD SUITE 300, DERRY, NH 03038-1647
19179366        +   DARTMOUTH HITCHCOCK CLINIC, 2300 SOUTHWOOD, NASHUA, NH 03063-1899
19179362        +   DARTMOUTH HITCHCOCK CLINIC, PO BOX 10247, ONE BEDFORD FARMS, BEDFORD, NH 03110-0247
19179368        +   DATA DALLAS CORPORATION, 1111 W MOCKINGBIRD LN, SUITE 300, DALLAS, TX 75247-5017
19179370        +   DATASITE LLC, 733 S MARQUETTE AVENUE, MINNEAPLOIS, MN 55402-2309
19179369            DATASITE LLC, PO BOX 74007252, CHICAGO, IL 60674-7252
19179371        +   DATASPAN HOLDINGS, PO BOX 741383 co LSQ FUNDING GROUP, ATLANTA, GA 30374-1383
19179372            DATASPAN HOLDINGS, PO BOX 845507, DALLAS, TX 75284-5507
19179374            DATAWATCH, PO BOX 83428, WOBURN, MA 01813-3428
19179375        +   DATCS, PO BOX 5819, LONGVIEW, TX 75608-5819
19179378        +   DAVENPORT MOUNT VERNON PARTNERS LP, 1400 QUAIL STREET, SUITE 195, NEWPORT BEACH, CA 92660-2769
19179380        +   DAVID CARLSTONE, 3903 N O'CONNOR ROAD, IRVING, TX 75062-7630
19179393        +   DAVIS, DENYCE, 4413 E ATHERTON RD, BURTON, MI 48519-1400
19179411            DC TREASURER, 825 N CAPIT0L STREET, WASHINGTON, DC 20002
19179410            DC TREASURER, CORPORATIONS DIVISION, WASHINGTON, DC 20002
19179412            DC TREASURER, DC OFFICE OF TAX AND REVENUE 6TH FL, WASHINGTON, DC 20002
19179409            DC TREASURER, DCRA, WASHINGTON, DC 20002
19179408            DC TREASURER, OFFICE OF TAX AND REVENUE, N E WASHINGTON, DC 20002-4265
19179413        +   DC TREASURER, 1910 MASSACHUSETTS AVE SE - BLDG 27, WASHINGTON, DC 20003-2542
19179415        +   DC TREASURER, 2000 14TH STREET NW ROOM 302, WASHINGTON, DC 20009-4487
19179414        +   DC TREASURER, 2000 14TH STREET NW THIRD FLOOR, WASHINGTON, DC 20009-4473
19179416        +   DC TREASURER, 1100 4TH ST SW, WASHINGTON, DC 20024-4451
19179417            DC TREASURER, OCME ATTN RECORDS, WASHINGTON, DC 20024
19179418            DC TREASURER, 401 E ST SW ATTN MEDICAL RECORDS, WASHINGTON, DC 20024
19179419            DC TREASURER, OFFICE OF TAX REVENUE, WASHINGTON, DC 20044
19179424            DC TREASURER, P O BOX 679, WASHINGTON, DC 20044-0679
19179420        +   DC TREASURER, P O BOX 419, WASHINGTON, DC 20044-0419
19179421            DC TREASURER, DCREG CORPORATIONS, WASHINGTON, DC 20090
19179422            DC TREASURER, OFFICE OF TAX AND REVENUE, WASHINGTON, DC 20090
19179425            DC TREASURER, OFFICE OF TAX AND REVENUE, WASHINGTON, DC 20090-6019
19179423        +   DC TREASURER, P O BOX 92300 CORPORATION DIVISION, WASHINGTON, DC 20090-2300
19179407        +   DC TREASURER, 7175 COLUMBIA GATEWAY DRIVE, COLUMBIA, MD 21046-2534
19179468        +   DE-BRA KUEMPEL INC, 3976 SOUTHERN AVENUE, CINCINNATI, OH 45227-3562
19179469            DE-BRA KUEMPEL INC, PO BOX 701620, CINCINNATI, OH 45270-1620
19179426        +   DEACONESS CLINIC, 329 W COLUMBIA STREET, EVANSVILLE, IN 47710-1757
19179430            DEAN MEDICAL GROUP, P O BOX 78625, MILWAUKEE, WI 53278-0625
19179429        +   DEAN MEDICAL GROUP, 1802 W BELTLINE HIGHWAY, MADISON, WI 53713-2334
19179431            DEAN MEDICAL GROUP, SSM HEALTH MEDICAL GROUP, ST LOUIS, MO 63195-5978
19179461        +   DEBRA A NEESE, 2424 COCOA AVE, PANAMA CITY, FL 32405-7100
19179476        +   DECATUR DIAGNOSTIC LABORATORY INC, 2828 HWY 31 SOUTH, DECATUR, AL 35603-1538
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51         Page 32 of 170
District/off: 0539-3                             User: ctello                                         Page 31 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                      Total Noticed: 8513
19179477          DECATUR MEMORIAL, 2300 N EDWARD STREET, DECATUR, IL 62526-4192
19179480        + DEEPAK TALLAPRAGADA, 266 E HUNTLEY AVENUE, MOUNTAIN HOUSE, CA 95391-1502
19179489          DELAWARE DEPARTMENT OF LABOR, EMPLOYMENT TRAINING TAX FUND, PHILADELPHIA, PA 19101-1780
19179490          DELAWARE DEPARTMENT OF LABOR, P O BOX 9953, WILMINGTON, DE 19809-0953
19179491        + DELAWARE DIVISION OF REVENUE, 540 S DUPONT HIGHWAY, DOVER, DE 19901-4523
19179492        + DELAWARE DIVISION OF REVENUE, 20653 DUPONT BLVD, STE 2, GEORGETOWN, DE 19947-3187
19179493        + DELAWARE INCORPORATORS REGISTRATION SERVICE LLC, 301 N MARKET STREET SUITE 1410, WILMINGTON, DE
                  19801-2529
19179494        + DELAWARE VALLEY HOME OFFICE LIFE UNDERWRITERS ASSO, 600 DRESHER ROAD, HORSHAM, PA 19044-2204
19179495        + DELAWARE VALLEY HOME OFFICE LIFE UNDERWRITERS ASSO, 600 DRESHER ROAD, C2N, HORSHAM, PA 19044-2204
19179500          DELL FINANCIAL SERVICES LLC, PAYMENT PROCESSING CENTER, CAROL STREAM, IL 60197-5292
19179506          DELL MARKETING LP, P O BOX 676021, DALLS, TX 75267-6021
19179504          DELL MARKETING LP, PO BOX 676021, DALLAS, TX 75267-6021
19179505          DELL MARKETING LP, co DELL USA LP, DALLAS, TX 75312-0729
19179539       #+ DENNIS DANIEL, 160 EMBASSY DRIVE APT 107, FORT MILL, SC 29715-7336
19179542          DENVER INTERNATIONAL AIRPORT, PO BOX 492065, DENVER, CO 80249-2065
19179546          DEPARTMENT OF ASSESSMENTS AND TAXATION, 301 WEST PRESTON STREET, BALTIMORE, MD 21201-2395
19179548          DEPARTMENT OF ASSESSMENTS AND TAXATION, CHARTER DIVISION, BALTIMORE, MD 21297-1052
19179549        + DEPARTMENT OF ASSESSMENTS AND TAXATION, 2395 MIDWAY RD MS-135, CARROLLTON, TX 75006-2521
19179554        + DEPARTMENT OF LABOR INDUSTRI, P O BOX 24106, SEATTLE, WA 98124-0106
19179551          DEPARTMENT OF LABOR INDUSTRI, P O BOX 34226, SEATTLE, WA 98124-1226
19179553          DEPARTMENT OF LABOR INDUSTRI, PO BOX 34388, SEATTLE, WA 98124-1388
19179550          DEPARTMENT OF LABOR INDUSTRI, P O BOX 44699, OLYMPIA, WA 98504-4699
19179557          DEPARTMENT OF MOTOR VEHICLES, 120 STATE STREET, MONTPELIER, VT 05603-0001
19179555          DEPARTMENT OF MOTOR VEHICLES, FINANCIAL RESPONSIBILITY OFFICE, BLYTHEWOOD, SC 29016
19179556          DEPARTMENT OF MOTOR VEHICLES, RECORDS SECTION, CARSON CITY, NV 89711-0250
19179559          DEPARTMENT OF MOTOR VEHICLES, PO BOX 825339, SACRAMENTO, CA 94232-5339
19179558        + DEPARTMENT OF MOTOR VEHICLES, PO BOX 944231, SACRAMENTO, CA 94244-2310
19179560          DEPARTMENT OF MOTOR VEHICLES, PO BOX 944247, SACRAMENTO, CA 94244-2470
19179563        + DEPARTMENT OF REVENUE, PO BOX 69703, HARRISBURG, PA 17106-9703
19179570          DEPARTMENT OF REVENUE, P O BOX 23192, JACKSON, MS 39225-3192
19179569          DEPARTMENT OF REVENUE, PO BOX 23191, JACKSON, MS 39225-3191
19179567          DEPARTMENT OF REVENUE, MONTANA DEPARTMENT OF REVENUE, HELENA, MT 59604-6339
19179564        + DEPARTMENT OF REVENUE, P O BOX 8021, HELENA, MT 59604-8021
19179565          DEPARTMENT OF REVENUE, P O BOX 6308, HELENA, MT 59604-6308
19179566          DEPARTMENT OF REVENUE, P O BOX 6309, HELENA, MT 59604-6309
19179562        + DEPARTMENT OF REVENUE, 3510 SOUTH MICHIGAN, CHICAGO, IL 60653-1020
19179561          DEPARTMENT OF REVENUE, LOUISIANA DEPT OF REVENUE, BATON ROUGE, LA 70821-9011
19179573          DEPARTMENT OF TREASURY, PUERTO RICO DEPT OF HEALTH, SAN JUAN, PR 00910
19179605          DEWITT MCKINNEY, P O BOX 965, BECKLEY, WV 25802-0965
19179606        + DFW FACILITY SERVICES, P O BOX 2673, SHERMAN, TX 75091-2673
19179608        + DIAGNOSTIC RADIOLOGY ASSOCIATES OF FLINT, PO BOX 6550, SAGINAW, MI 48608-6550
19179613       #+ DIANA PENA, 1720 Maple lane, 27, Kent, WA 98030-7415
19179624        + DIANNE ENGLISH, 4236 Roxbury Dr, Valdosta, GA 31605-7079
19179626        + DICKINSON COUNTY HEALTHCARE SYSTEM, 1721 S STEPHENSON AVENUE, IRON MOUNTAIN, MI 49801-3637
19179627        + DICKINSON COUNTY HEALTHCARE SYSTEM, PO BOX 2098, KINGSFORD, MI 49802-2098
19179629        + DILLON FAMILY MEDICINE PA, 603 N 6TH AVENUE PO BOX 1069, DILLON, SC 29536-1069
19179636        + DIRECT HEALTH SOLUTIONS HR LLC, 11811 SHAKER BLVD STE 123, CLEVELAND, OH 44120-1927
19179638          DISTRICT OF COLUMBIA, 941 NORTH CAPITAL HILL ST NE, 6TH FL, WASHINGTON, DC 20002
19179640          DISTRICT OF COLUMBIA GOVERNMENT, OFFICE OF TAX AND REVENUE, WASHINGTON, DC 20044-7792
19179639          DISTRICT OF COLUMBIA GOVERNMENT, CONSUMER REGULATORY AFFAIRS - CORP DIV, WASHINGTON, DC 20090
19179642        + DISTRICT OF COLUMBIA GOVERNMENT OFFICE OF TAX AND, PO BOX 3759, WASHINGTON, DC 20027-0259
19179641          DISTRICT OF COLUMBIA GOVERNMENT OFFICE OF TAX AND, PO BOX 96019, WASHINGTON, DC 20090-6019
19179643        + DIVERSIFIED DRUG TESTING, PO BOX 144, BEATRICE, NE 68310-0144
19179645          DLP RUTHERFORD PHYSICIAN PRACTICES LLC, P O BOX 14616, BELFAST, ME 04915-4041
19179644        + DLisha Degrate, 304 Carver, Waco, TX 76704-1423
19179646        + DNT HEALTH CHECK, 400 12TH STREET, SUITE 23, MODESTO, CA 95354-2415
19179647        + DOCTOR'S CARE, 2811 WEST MARKET STREET, JOHNSON CITY, TN 37604-5127
19179649          DOCTORS CARE OF SOUTH CAROLINA, P O BOX 63418, CHARLOTTE, NC 28263-3418
19179648          DOCTORS CARE OF SOUTH CAROLINA, P O BOX 63089, CHARLOTTE, NC 28263-3089
19179651          DOCTORS CARE OF SOUTH CAROLINA, PO BOX 890945, CHARLOTTE, NC 28289-0945
19179650          DOCTORS CARE OF SOUTH CAROLINA, PO BOX 890790, CHARLOTTE, NC 28289-0790
19179653        + DOCTORS CARE OF SOUTH CAROLINA, 1818 HENDERSON STREET, COLUMBIA, SC 29201-2619
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51           Page 33 of 170
District/off: 0539-3                               User: ctello                                           Page 32 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                        Total Noticed: 8513
19179652          DOCTORS CARE OF SOUTH CAROLINA, 2320 WILMA RUDOLPH BLVD, CLARKSVILLE, TN 37040-8960
19179654        + DOCTORS CARE OF SOUTH CAROLINA, 2811 WEST MARKET STREET, JOHNSONT CITY, TN 37604-5127
19179655          DOCTORS ON CALL PC, GUY J KOVACEVICH, AVON, CO 81620
19179656          DOCTORS ON DUTY MEDICAL CLINICS, P O BOX 2300, SALINAS, CA 93902-2300
19179657          DOCTORS REVIEW SERVICE, P O BOX 3224, FARMINGDALE, NY 11735-0675
19179659        + DOCTORS URGENT CARE NEXTCARE, 2550 NORTH THUNDERBIRD CIRCLE, MESA, AZ 85215-1219
19179658          DOCTORS URGENT CARE NEXTCARE, P O BOX 843833, LOS ANGELES, CA 90084-3833
19179664        + DOCUMENT MOUNTAIN, 102 S MAIN STREET D, KIRKLIN, IN 46050-9060
19179667          DOLORES G BROWN, 9400 FAIRWAY VIEW PL APT 1211, RANCHO CUCAMONGA, CA 91730-0938
19179669        + DOMENECH, JOSE, 40 ADDISON RD, FISHKILL, NY 12524-1439
19179675          DON FLOBERG, 1550 POLY DRIVE, BILLINGS, MT 59102-1740
19179686        + DONNA M SHACKELFORD, 8824 LONG PEAK CIRCLE, WINDSOR, CO 80550-2576
19179698        + DOOLEY, TROY, 810 DONNA DRIVE, JACKSON, MO 63755-2514
19179713        + DOT MEDICAL AND DRUG TESTING SERVICES INC, 3435 ROY ORR BLVD 200, GRAND PRAIRIE, TX 75050-4229
19179714          DOTNETNUKE CORP, PO BOX 670293, DALLAS, TX 75267-0293
19179719          DOUGLAS COUNTY TREASURER, P O BOX 2855, OMAHA, NE 68103-2855
19179723        + DOUGLAS R LONG, 714 WYNFIELD TRACE, NORCROSS, GA 30092-4556
19179725        + DR MOLLY B TROSTEL DO INTERNAL MEDICINE INC, 881 HILLS PLAZA DRIVE SUITE 530, EBENSBURG, PA 15931-4220
19179726        + DRAGNET ENTERPRISES, 2507 S 42ND STREET, KANSAS CITY, KS 66106-3607
19179727        + DRS MORRIS HILL MEDICAL CLINIC LLC, 1525 MADISON STREET STE 2, FREDONIA, KS 66736-1704
19179728        + DRS SAUER AND LEIBENSPERGER FAMILY PRACTICE, 27 HECKEL RD STE 107, MCKEES ROCKS, PA 15136-1672
19179729        + DRUG ALCHOL TESTING INDUSTRY ASSOC, 1325 G STREET NW, WASHINGTON, DC 20005-3104
19179731        + DRUG ALCOHOL TESTING, 2470 WRONDEL WAY, RENO, NV 89502-3701
19179732        + DRUG ALCOHOL TESTING ASSOCIATES, 1011 N MILDRED ROAD, CORTEZ, CO 81321-2435
19179733        + DRUG AND ALCOHOL TESTING 24 7 LLC, 1574 WEST BROADWAY STE 103, MADISON, WI 53713-1826
19179735        + DRUG FREE WORKFORCE, 9781 WAYNE AVE, PALMENTTO BAY, FL 33157-5540
19179736        + DRUG INFORMATION SYSTEMS INC, 2625 BROADWAY, HELENA, MT 59601-4912
19179737        + DRUG INFORMATION SYSTEMS INC, P O BOX 232, HELENA, MT 59624-0232
19179738        + DRUG SCREENING PLUS LLC, 3431 W PINHOOK ROAD SUITE B, LAFAYETTE, LA 70508-3614
19179739        + DRUG TEST COMPLIANCE - CORPLIA LLC, 2005 PALMER AVENUE 345, LARCHMONT, NY 10538-2437
19179740        + DRUG TESTING CENTERS OF AMERICA CORPORATE OFFICE L, 100 LEE STREET WEST, CHARLESTON, WV 25302-2342
19179741        + DRUG TESTING NETWORK INC, 958 POSTAL WAY STE 6-B, VISTA, CA 92083-6991
19179742        + DRUG TESTING SERVICES INC, 1570 HUMBOLDT ST, DENVER, CO 80218-1691
19179743        + DRUG TESTING SERVICES INC, 1780 S BELLAIRE STREET 302, DENVER, CO 80222-4319
19179745        + DRUG TESTING SOLUTIONS, 3521 BEVERLY DRIVE, DALLAS, TX 75205-2801
19179748          DS SERVICES OF AMERICA INC, ALHAMBRA, DALLAS, TX 75266-0579
19179747          DS SERVICES OF AMERICA INC, KENTWOOD SPRINGS, DALLAS, TX 75266-0579
19179749        + DTM SOLUTIONS LLC, P O BOX 202, ALHAMBRA, CA 91802-0202
19179753          DUKE ENERGY, P O BOX 9001076, LOUISVILLE, KY 40290-1076
19179756        + DUNRITE OCCUPATIONAL SERVICES INC, 22976 Outer Drive, DEARBORN, MI 48124-4279
19179762          DUVAL COUNTY TAX COLLECTOR, PO BOX 44009, JACKSONVILLE, FL 32231-4009
19179771        + DYNAMIC DOCUMENT IMAGING, 912 PALM VIEW DR, LOS ANGELES, CA 90042-1439
19179770        + DYNAMIC DOCUMENT IMAGING, 31500 GRAPE ST STE 3-147, LAKE ELSINORE, CA 92532-9709
19179277        + Da'Ron Williams, 5601 Edenfield Rd., APT 409, Jacksonville, FL 32277-9424
19179280        + Daisha Lunn, 804 Faulkner Lane, Waco, TX 76704-1841
19179281        + Daisy Rojas, 22029 Bonita st, Carson, CA 90745-3438
19179282        + Daisy Santiago, 4019 North Marmora Ave, 2nd FL, Chicago, IL 60634-1728
19179283        + Daisy Thompson, 8005 St Charles Ave, New Orleans, LA 70118-2757
19179284       #+ Dakeisha Whitehead, 4704 Hibiscus Ave., Tallahassee, FL 32305-1006
19179287        + Dakota Seidmann, 3209 Oak Ridge Ln, Waco, TX 76708-1560
19179290        + Dalila Lares, 156 Flat Creek Dr, Robinson, TX 76706-5800
19179291        + Daliza Salcedo, 11530 lincoln street, South Ozone Park, NY 11420-2615
19179293          Dalton Palmer, 3538 Nevada Ave E, Port Orchard, WA 98366-8080
19179295       #+ Damanicia Daniel, 3813 N 24th Street, Waco, TX 76708-1657
19179296        + Damary Melendez, 610 Noahs Rd, Apt 413, Pleasantville, NJ 08232-4268
19179297        + Dameca Lurry, 430 Meridian Rd., Thomasville, GA 31792-0488
19179298       #+ Damika Berry, 6701 May Dr, Apt 1 B, Waco, TX 76710-5509
19179300        + Damon Bush, 227 Hill County Rd. 4307, Itasca, TX 76055-5522
19179302        + Damon Steele, 1220 Oak Shadows Dr, Sherwood, AR 72120-9553
19179303        + Damon Van Vorous, 1823 Sunkist Ave, Waukesha, WI 53188-2101
19179304        + Dan Harrison, 1487 Shoup Court NW, Kennesaw, GA 30152-4803
19179305        + Dana Amsbaugh, 384 Aberdeen Road, Elizabethtown, PA 17022-9356
19179307        + Dana Edge, 1504 Bridge Street, Gatesville, TX 76528-2210
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51   Page 34 of 170
District/off: 0539-3                                        User: ctello                                   Page 33 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                Total Noticed: 8513
19179308        +   Dana Gray, 315 Tabor Drive, Arlington, TX 76002-5478
19179309        +   Dana Leach, 13305 Evergreen Dr, Keller, TX 76244-8166
19179310        +   Dana Martin, 604 Theresa, Waco, TX 76705-1149
19179311       #+   Dana Rhymes, 3925 Homan Ave, Waco, TX 76707-1647
19179312        +   Dana Timean, 21 Palisade Ave. Apt.326, Jersey City, NJ 07306-1291
19179314        +   Danelle Wilson, 5700 Boca Raton Blvd, 1805, Fort Worth, TX 76112-2424
19179316        +   Daniel Brannen, 910 Hurst Rd, Axtell, TX 76624-1362
19179317        +   Daniel Bucher, N64 W26361 Hillveiw Dr, Sussex, WI 53089-3416
19179320        +   Daniel Leitner, 9916 Iron Horse Trail, Waco, TX 76708-6164
19179321        +   Daniel Williams, 2525 E Lakeshore Drive Apt 15, Waco, TX 76705-1789
19179322            Daniel Zink, 447 OWings Creek Loop, Hamilton, MT 59840
19179327       #+   Danielle Coleman, 3206 Fadal Ave, waco, TX 76708-2421
19179328        +   Danielle Daney, 4 PINECROFT COURT, COLUMBIA, SC 29229-7609
19179331       #+   Danielle Gaines, 2525 E. Lake Shore Dr. Apt. 1204, Waco, TX 76705-7805
19179332        +   Danielle Jackson, 605 Red Cloud Dr, Harker Heights, TX 76548-7402
19179333        +   Danielle Livoti, 1025 Abbey Pl Blvd, Fort Wayne, IN 46804-3504
19179335       #+   Danielle Ramos, 1908 Ramada Dr, Waco, TX 76712-8431
19179337        +   Danielle Speziale, 64 Stevenson Road, Hewlett, NY 11557-1504
19179339        +   Danish Azeem, 73 Parkview Loop, Staten Island, NY 10314-1664
19179340        +   Danishia Beverly, 3221 Gardenbrook Rd, Jacksonville, FL 32208-8440
19179341            Danniele Manney, 13598 N. I-35, San Antonio, TX 78233
19179342       #+   Danshelle Day, 37523 Park Forest Ct., Palmdale, CA 93552-4647
19179343        +   Daphne Tatum, 602 Hewitt, Groesbeck, TX 76642-1831
19179344        +   Daphnie May, 1140 Essex Drive, Cedar, TX 75104-4106
19179345        +   Daquisha Betters, 3004 sarah st, Waco, TX 76706-4013
19179347        +   Darci Iannuccilli, 340 Stumptown Loop, Whitefish, MT 59937-3170
19179348        +   Darean Jones, 2400 Corporation Pkwy, Waco, TX 76712-6909
19179350        +   Darla Kleiner, 35 Cherry Lane, Columbus, NC 28722-7479
19179352        +   Darlene Coleman, 6123 Christian St., Philadelphia, PA 19143-2901
19179354        +   Darlene Price, 1121 Martin Luther King Blvd, Picayune, MS 39466-5449
19179355        +   Darlynn Willis, 303 Broad St., Hartford, KS 66854-9433
19179356        +   Darneisha Wayne, 4267 Boyce Ave, Memphis, TN 38111-7901
19179357        +   Darnell Horne, 6525 Mammoth Springs Dr, Waco, TX 76708-3401
19179358        +   Darrell Harris, 3309 Robinson dr apt 204, Waco, TX 76706-4413
19179359        +   Darrell Hervey, P.O. Box 961265, Riverdale, GA 30296-6903
19179360        +   Darrell Lawson, 6541 Shady Brook Ln, 3310, Dallas, TX 75206-9124
19179361        +   Darshine Thompson, 2900 Briggs ave, 9, Bronx, NY 10458-2816
19179367        +   Dasia Walker, 915 Speight Ave, Apt 304, Waco, TX 76706-2339
19179376        +   Datria Wade, 1006 E Jessamine St, Fort Worth, TX 76104-6510
19179377       #+   Dauna Smith, 255 Whispering Woods Lane Apt 2, St. Augustine, FL 32084-5910
19179382        +   David Feldman, 3306 NW 67th Street, Coconut Creek, FL 33073-3280
19179383        +   David Hoechstetter, 1137 Goodman St., Pittsburgh, PA 15218-1116
19179384        +   David Lloyd, 7330 Coers Blvd., Converse, TX 78109-1037
19179385        +   David Martinez, 10731 Bayhill Den, San Antonio, TX 78245-2405
19179386        +   David Mccommons, 1150 Sigman RD NE, Conters, GA 30012-3806
19179387        +   David Mullins, 1610 Travis St., Bellmead, TX 76705-2137
19179388        +   David Pollard, 227 State St, Modesto, CA 95354-1339
19179389        +   David Whiteman, 3350 Mermoor Drive, 203, Palm Harbor, FL 34685-1187
19179390        +   David Zirl, 16357 Hilow Road, Los Gatos, CA 95032-4603
19179392        +   Davinder Heera, 9404 Packard Way, Burke, VA 22015-3147
19179394        +   Dawanda Sample, 853 white clover ln, Memphis, TN 38109-5635
19179398        +   Dawn Ryan, 7301 River Ridge Dr, Canton, GA 30114-2042
19179399        +   Dawn Salmeri, 756 s 48th st, Springfield, OR 97478-6858
19179400        +   Dawn Smith, 6029 YEARY ST, LAKE WORTH, TX 76135-3307
19179401       #+   Dawn Winger, 0600 W 400 N, Hartford City, IN 47348-9593
19179403        +   Dawnya Mcnair, 7724 Briarstone Court, Fort Worth, TX 76112-4634
19179404        +   Dayshavett Spencer, 119 Peachtree Ct.c, Kennedale, TX 76060-5470
19179405        +   Dazhane Franklin, 267 7th Street W, 306, Saint Paul, MN 55102-2409
19179406        +   Dazhia Mata, 3008 Homan Ave, Waco, TX 76707-1826
19179428        +   DeAirreyah Carter, 1516 Gurley Lane, Apt. 9101, Waco, TX 76706-3575
19179485        +   DeJuana McGann, 2441 Dovesong Trace Drive, Ruskin, FL 33570-5116
19179604        +   DeWayne Wright, 7005 Dale Street, Pensacola, FL 32503-7248
19179432        +   Dean Thompson, 3228 Mexico Dr., Nashville, TN 37218-3119
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51    Page 35 of 170
District/off: 0539-3                                        User: ctello                                     Page 34 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                  Total Noticed: 8513
19179433        +   Deandrea Jones, 1418 Chinaberry Dr., Lewisville, TX 75077-2169
19179434        +   Deangelo Brooks, 8010 Joshua Tree Ct., Arlington, TX 76002-4769
19179435        +   Deanie Coplen, 215 Washington Ave Apt 122, Waco, TX 76701-1441
19179437        +   Deanna Burnett, 4700 Marshall St, Fort Worth, TX 76119-7527
19179439        +   Deanna George, 14321 Fish Eagle Dr. E, Jacksonville, FL 32226-5858
19179440        +   Deanna Gilliam, 603. PARKVIEW COURT, Kennedale, TX 76060-5839
19179442            Deanna Neely, 22312 INDIAN BRIDGE RD, CALIFORNIA, MD 20619-2205
19179443        +   Deanna Rolando, 8 Whitmore Pl Apt 2, Oakland, CA 94611-4633
19179445        +   Deanndra Johnson, 1100 N. 6th Apt. J, WAco, TX 76707-3853
19179447        +   Deasia Robinson, 700 S 4TH ST APT 407, WACO, TX 76706-1071
19179449       #+   Deazhia Medlock, 911 East Mclennan Ave, Mart, TX 76664-1226
19179450        +   Debbie Grant, 9308 Stoney Harbor Dr., Fort Washington, MD 20744-1404
19179451        +   Debbra Pierre, 3404 W. Loyola Dr., Kenner, LA 70065-2416
19179452        +   Deborah Celiberti, 3508 Jon Warn Ct, Powhatan, VA 23139-7117
19179454        +   Deborah Lusk, 14219 71st AVE SE, Snohomish, WA 98296-6920
19179455        +   Deborah Marr, 116 Vance Crescent Dr, Mooresville, NC 28117-9136
19179456        +   Deborah Mcnerney, 910 So 68 St, Omaha, NE 68106-1126
19179457        +   Deborah Rabideau, 2430 Berryville Pike, Lot 50, Winchester, VA 22603-5881
19179458        +   Deborah Sullivan, 901 Vaughn Ave., Toms River, NJ 08753-3658
19179459        +   Deborah Tyler, 103 Bordeaux Dr, Aledo, TX 76008-6466
19179460        +   Deborah Veracruz, 120 Twilight, Waco, TX 76705-1717
19179462        +   Debra Bagley, 1106 Hooks St, APT 7, Lacy Lakeview, TX 76705-1419
19179463        +   Debra Boswell, 310 Sinclair Street, Fayateville, NC 28301-7667
19179464        +   Debra Carter, P.O. Box 1692, Red Oak, TX 75154-1564
19179465        +   Debra Debellis, 88 Newbridge road, East Meadow, NY 11554-2128
19179466        +   Debra Howard, 1111 Digital 101, Richardson, TX 75081-1948
19179467        +   Debra Jarvis, 152 Brittany Run, Waco, TX 76712-2700
19179470            Debra Loving, 4585 SW Mueller Dr, G201, Beaverton, OR 97078-8045
19179471        +   Debra Meintz, 626 Maple St, Palmyra, WI 53156-9218
19179472        +   Debra Mount, 120 Bayer Ave, Deptford, NJ 08096-4509
19179473        +   Debra Pietryga, 18863 Edna St, Omaha, NE 68136-1246
19179474       #+   Debra West, 117 Mississippi Lane, Champlin, MN 55316-1055
19179475        +   Debra Wozniak, 1700 West Virginia Place, Oak Creek, WI 53154-7484
19179478       #+   Deeanna Hinkle, 2910 W 5th St, Grand Island, NE 68803-4158
19179479        +   Deedee Wilson, 117 Austin Street, McGregor, TX 76657-1005
19179481        +   Deidra Brandon, 1725 N Martin Luther King Jr Blvd, Apt 611, Waco, TX 76704-1418
19179482        +   Deidra Gomez, 4616 Selkirk Dr, Fort Worth, TX 76109-5242
19179486        +   Delaina Escott, 320 Richland Dr. Apt. D, Waco, TX 76710-6237
19179487        +   Delakia Wagoner, 4312 Gram Ln, Waco, TX 76705-2662
19179496        +   Delia Martinez, 2503 STRAIGHT CREEK DR., Houston, TX 77017-6116
19179497        +   Delilah Cruz, 2411 McKenzie Ave, Waco, TX 76708-2744
19179498        +   Delivia Stewart, 1034 mcevers, Memphis, TN 38111-6507
19179507        +   Delores Lopez, 907 Del Rancho, Ontario, CA 91762-6212
19179508        +   Delores Ramirez, 3512 Frederick Ave, Waco, TX 76707-1740
19179510        +   Demarcus Phillips, 8541 Briargrove Dr, Woodway, TX 76712-2304
19179511        +   Demarcus Taylor, 5711 Preston Oaks Rd., 144, Dallas, TX 75254-8700
19179513       #+   Demetria Hicks, 3109 Fernridge Dr, Apt. A, Albany, GA 31721-1950
19179514        +   Demetria Huddleston, 323 E. Glen Ave, Syracuse, NY 13205-2348
19179515        +   Demondre Woolfolk, 4319 Idylwood Ln, Waco, TX 76705-3545
19179517        +   Dena Rabinowitz, 802 roebling ave, Trenton, NJ 08611-1024
19179518        +   Denecia Drakes, 3120 Ethel Ave, Waco, TX 76707-1820
19179519       #+   Denetrice Holmes, 1617 Lexington St, Waco, TX 76711-1701
19179520        +   Denia Johnson, 1367 Revere Ave., San Francisco, CA 94124-3340
19179521        +   Denise Brannon, 10101 Barcelona Ct, Waco, TX 76708-5673
19179523        +   Denise Castillo, 1700 Breezy Dr., 175, Waco, TX 76712-8246
19179525        +   Denise Dundas, 5911 California Ave Sw Apt 103, Seattle, WA 98136-1682
19179526        +   Denise Esquivel, 116 Lathrop, Houston, TX 77020-3352
19179527        +   Denise Hammer, 401 E 7th St, Valley Mills, TX 76689-4607
19179528        +   Denise Leonardo, 6 hoy terrace, Milton, MA 02186-4736
19179530        +   Denise Nealey, 9420 Wagner Road, Jacksonville, FL 32219-2630
19179531        +   Denise Neufeldt, 2335 Ashbrook Lane, Grayslake, IL 60030-4410
19179532        +   Denise O'Neal, 804 Sherman St, Waco, TX 76704-1752
19179534        +   Denise Patterson, 3700 Gorman, Waco, TX 76710-5129
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51        Page 36 of 170
District/off: 0539-3                                       User: ctello                                         Page 35 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                      Total Noticed: 8513
19179535        +   Denise Seabury, 39 Norway Park, Buffalo, NY 14208-2520
19179536        +   Denisha Scott, 216 Valley View Dr, Waxahachie, TX 75167-4838
19179537        +   Denishia Reese, 2817 Airport Freeway, 513, Bedford, TX 76021-7991
19179538        +   Dennis Blycker, 28 Elm St, Westerly, RI 02891-2126
19179540        +   Dennis Pitre, 3301 N Forest Park Dr., Oklahoma City, OK 73121-2233
19179541        +   Dennise Irving, 1011 Charles St, Linden, NJ 07036-1959
19179543        +   Denysha Belardo, 5836 Dickson Rd, Jacksonville, FL 32211-4600
19179544        +   Deomides Blando, 3114 War Path Ct E, Jacksonville, FL 32246-3896
19179545        +   Deon Harper, 502 Mansfield Dr, Richmond, VA 23223-5831
19179574        +   Derek Barrios, 12745 Robison BLVD 9, Poway, CA 92064-4417
19179575        +   Derek Czarny, 9744 Forney Trail, Fort Worth, TX 76244-5884
19179576        +   Derek Hoggett, 750 Westwood Dr, Marlin, TX 76661-2205
19179577        +   Derek Knight, 1 East Park Street, Johnston, RI 02919-6311
19179578        +   Deron Ribellia, 1118 Se Bacarra St, Hillsboro, OR 97123-4686
19179579        +   Derricka Weatherspoon, 315 Agnes Ave, Marlin, TX 76661-2320
19179580        +   Derrico Brown, 6001 Westridge Lane, 1625, Fort Worth, TX 76116-0507
19179581        +   Deryn Dabney, 11480 Daytona Court, Jacksonville, FL 32218-3493
19179582        +   Descelia Ringgold, 16 Water Street, PO Box 161, Warwick, MD 21912-0161
19179583        +   Deserae Becerra, 612 Westview Dr, Waco, TX 76710-6043
19179584        +   Deseree Lannen, 3309 Bagby Ave, Waco, TX 76711-2030
19179585        +   Deshanique Hall, 3725 Windsor Ave, Waco, TX 76708-3047
19179586       #+   Deshawn Wallace, 2409 Eutaw Place, Baltimore, MD 21217-5083
19179587        +   Deshia Saucer, 2495 Turtle Terrace, Grayson, GA 30017-2832
19179588       #+   Desijrae Miller, 2624 Alvin Drive, Waco, TX 76708-1537
19179591        +   Desiree Farver, 2602 Fenwick Village Dr, Savannah, GA 31419-8470
19179592        +   Desiree Hurtado, 1605 Mitchell Ave., Waco, TX 76708-2951
19179593        +   Desiree Steele, 1617 Steele st, Jacksonville, FL 32209-6132
19179594        +   Desiree Weilbacher, 1433 South Main Chapel Way Unit C234, Gambrills, MD 21054-1873
19179595        +   Destine Beringer, 12405 Tobinhood Lane, Snohomish, WA 98290-8686
19179596        +   Destiny Akridge, 924 N 12th st, Waco, TX 76707-3624
19179597        +   Destiny Curry, 804 N Patricia St, Waco, TX 76705-1167
19179598        +   Destiny Price, 1600 Lakeshore Dr, 823, Waco, TX 76708-3709
19179601        +   Devie Allen, 407 howard st, Moody, TX 76557-3624
19179602            Devin Miller, 1001 N. NKL Blvd., 403, Waco, TX 76704
19179603            Devona Reed, 4510 South 3rd Apt. 7D, Waco, TX 76706
19179607        +   Dhaima Gray, 4464 Gray Hawk Street, Orange Park, FL 32065-2672
19179609        +   Diamond Daniel, 730 Rogers Ave, Apt 1U, Brooklyn, NY 11226-2564
19179610        +   Diana Botello, 2716 Baylor Ave, Waco, TX 76711-1639
19179611        +   Diana Isoveanu, 117 W 58th St Apt 8g, New York, NY 10019-1548
19179612       #+   Diana Mayoral, 711 Whalers Dr., Absecon, NJ 08201-2839
19179614        +   Diana Pereira, 1642 Acushnet Ave, New Bedford, MA 02746-2150
19179616        +   Diana Wagner, 6637 E Bethany LeRoy Rd, Stafford, NY 14143-9565
19179617        +   Diane Dyess, 4012 Acree St, Waco, TX 76711-1111
19179618        +   Diane Gruslin, 46 Burnell Drive, Palm Coast, FL 32137-9492
19179619        +   Diane Johnson, 78 Sarah Lane, Middletown, NY 10941-4021
19179620        +   Diane Loredo, 2265 Adventure Lane, Chula Vista, CA 91915-1940
19179621        +   Diane Patrick, 3600 Scroggins Dr 9g, Bellmead, TX 76705-2585
19179623        +   Dianesue Riel, 153 Bond Rd, Charlton, MA 01507-1393
19179625        +   Dianne Johnson, 7525 Nita Avenue, Canoga Park, CA 91303-1042
19179628        +   Dilbar Sultanova, 6 Evergreen Trail, Farmington, CT 06032-2142
19179630        +   Dina Stroud, 441 Country Springs, Lorena, TX 76655-3304
19179631        +   Dionne Randolph, 6230 Clearbrook Dr, Flowery Branch, GA 30542-7505
19179632        +   Diosafine Deocampo, 1239 Visalia Court, Chula Vista, CA 91913-1441
19179633        +   Diosalis Coronado Torres, 821 N 31 St, Waco, TX 76707-3219
19179634        +   Diosha Peoples, 1606 N. 9TH ST, WACO, TX 76707-3731
19179660        +   DoctorsCare, 2320 WILMA RUDOLPH BLVD, CLARKSVILLE, TN 37040-8960
19179661        +   DoctorsCare, 2302 MADISON ST, CLARKSVILLE, TN 37043-5453
19179663        +   Document Mountain, by Cornerstone, PO Box 215, Kirkin, IN 46050-0215
19179668        +   Domanic Sams, 2416 Shadow Lane, 69, Anitoch, CA 94509-3156
19179670        +   Dominic Perez, 11017 SE 241st Pl, L104, KENT, WA 98030-5362
19179671        +   Dominick Traina, 3724 libby lane, Wantagh, NY 11793-1419
19179672        +   Dominiquia Davis, 1220 Ross Ave., Waco, TX 76706-1777
19179676        +   Donald Brady, 406 Covington Rd, Havertown, PA 19083-5526
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51             Page 37 of 170
District/off: 0539-3                                   User: ctello                                              Page 36 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                           Total Noticed: 8513
19179677        +   Donald Bunney, 6713 Woodbury Road, Baltimore, MD 21209-2709
19179678        +   Donald Coleman, 1806 Storrs Ave, Utica, NY 13501-5722
19179679        +   Donald Oliver, 2816 Naples Dr, Hurst, TX 76054-2261
19179680       #+   Donald Snider, 945 Frazier Driver, Walla Walla, WA 99362-1516
19179681        +   Donna Davis, 200 Boyden Ave, Apt. 172, Maplewood, NJ 07040-2495
19179684            Donna Krause, 7113 S 75th, Lavista, NE 68128
19179687        +   Donna Marino, 17 Boxwood Lane, Langhorne, PA 19047-5748
19179688        +   Donna Mellinger, 460 Banning Street, Cope, SC 29038-9117
19179689       #+   Donna Perrin, 179 S. Harrison Street, 206, East Orange, NJ 07018-1521
19179690        +   Donna Rowe, 200 S First, Hewitt, TX 76643-3444
19179691            Donna Spock, 1621 South Shore Road, Unit 82, Ocean View, NJ 08230
19179693       #+   Donna Walters, 1702 Legendary Reef Way, St Paul, TX 75098-0030
19179694        +   Donna Willaert, 4224 Wexford Downs Way, Acworth, GA 30101-7350
19179695        +   Donna Wright, 304 Chelsea Crossing, Bonaire, GA 31005-3655
19179696        +   Dontressa Ashford, 241 Hoskins Avenue Drive, Charlotte, NC 28208-1659
19179697        +   Donyale Escobar, 1741 Anza Avenue, Vista, CA 92084-3236
19179699        +   Dora Morton, 4007 Trotwood Trl, Killeen, TX 76543-2727
19179700        +   Dorathy Bradley, 231 SW Beauregard Glen, Lake City, FL 32024-9300
19179702        +   Doris Asbury, 2142 Creek Walk Drive, Murfreesboro, TN 37130-1803
19179703        +   Dorlisa Casteel, 9516 S. Shields Blvd 21, 21, Moore, OK 73160-3109
19179704        +   Dormeka McCoy, 29 MCCOY RD, Cuba, AL 36907-9762
19179706        +   Dorothea Schockey, 5225 Buffalo Gap Trail, Fort Worth, TX 76126-3046
19179707       #+   Dorothy Alston, 16 Wayne Avenue, Cape May Court House, NJ 08210-1835
19179708        +   Dorothy Coulter, 120 Susan Kay, Lorena, TX 76655-9756
19179710        +   Dorothy Hamilton, 307 W Jackson St, Lamar, SC 29069-9754
19179712        +   Dorthy Parton, 3613 TAMBER RIDGE DR, COVINGTON, KY 41015-2498
19179724       #+   Dovie Hanzlicek, 1704 Ave D, Moody, TX 76557-3632
19179734        +   Drug Free Sport, 2537 Madison Ave., Kansas City, MO 64108-2334
19179750            Duane Ashford, 10704 INWOOD ST, Jamaica, NY 11435-5306
19179754        +   Dulce Paloblanco, 712 N 13th St, Waco, TX 76707-3628
19179755        +   Duley Ingram, 5117 N 60th St, Omaha, NE 68104-2156
19179757        +   Dunrite Occupational Services, Inc., Roderick E. Slaughter, 2056 Oakman Blvd., Detroit, MI 48238-3808
19179758        +   Dunte Brown, 506 W Warren St, Waco, TX 76643-3209
19179759        +   Dusanka Bodjanac, 3542 Luneta Lane, Fallbrook, CA 92028-9434
19179760        +   Dusty Lukes, 1557 State St, Apt 1, Schenectady, NY 12304-3170
19179763       #+   Dwayne Gray, 815 E. 5th Street, McGregor, TX 76657-1817
19179764        +   Dwayne Moore, 3805 Morrow, Waco, TX 76710-5106
19179765        +   Dwonna Ellis, 869 prospect st, Jacksonville, FL 32254-3141
19179766        +   Dylan Morris, 35 Humboldt ave, 3, Pawtucket, RI 02860-3518
19179767        +   Dylan Walker, 3825 Eddy Gatesville Pkwy, Moody, TX 76557-3900
19179768        +   Dylon Sisson, 1805 NE 34th St., Moore, OK 73160-0616
19179772        +   EAR NOSE THROAT ASSOCIATES, 2340 KNOB CREEK ROAD SUITE 704, JOHNSON CITY, TN 37604-2977
19179773        +   EAR NOSE THROAT ASSOCIATES PC, 10021 DUPONT CIRCLE COURT, FORT WAYNE, IN 46825-1604
19179776        +   EAST ALABAMA OCCUPATIONAL MEDICINE LLC, 2515 E GLENN AVENUE SUITE 106, AUBURN, AL 36830-6455
19179778            EAST BATON ROUGE SHERIFFS OFFICE, P O BOX 91285, BATON ROUGE, LA 70821-9285
19179777        +   EAST BATON ROUGE SHERIFFS OFFICE, P O BOX 3277, BATON ROUGE, LA 70821-3277
19179779        +   EAST JORDAN FAMILY HEALTH CENTER, 601 BRIDGE STREET, EAST JORDAN, MI 49727-9383
19179780        +   EAST TUCSON INTERNAL MEDICINE AND GERIATRICS INC, 6556 E CARDONELET DR, TUCSON, AZ 85710-2117
19179781        +   EASTERN CAROLINA DRUG TESTING INC, PO BOX 8797, ROCKY MOUNT, NC 27804-6797
19179782            EASTERN OKLAHOMA EAR NOSE THROAT INC, 5020 E 68TH STREET, TULSA, OK 74136-3356
19179783        +   EASY ROOTER PLUMBING DRAIN CLEANING, 34748 BOROS BLVD, BEAUMONT, CA 92223-7467
19179785            EASYPERMIT POSTAGE, P O BOX 371874, PITTSBURGH, PA 15250-7874
19179784            EASYPERMIT POSTAGE, P O BOX 856042, LOUISVILLE, KY 40285-6042
19179801        +   EDUARDO E LARIN, 8376 OAK RIDGE DR., GOODRICH, MI 48438-8747
19179805        +   EDWARD LANE, 882 BRYDEN RD, COLUMBUS, OH 43205-1729
19179807        +   EDWARD SILVEYRA, 3699 WHIRLWAY LANE, CHINO HILLS, CA 91709-2543
19179815            EISENHOWER OCCUPATIONAL HEALTH SERVICES, DEPT 8265, LOS ANGELES, CA 90084-8265
19179814            EISENHOWER OCCUPATIONAL HEALTH SERVICES, PO BOX 843123, LOS ANGELES, CA 90084-3123
19179819            ELAINE LAFFERTY, 2301 OXFORD LANDE, CASPER, WY 08260
19179818        +   ELAINE LAFFERTY, 2301 OXFORD LANE, CASPER, WY 82604-3215
19179822            ELEMENT DALLAS FORT WORTH AIRPORT NORTH, 3550 W IH 635, IRVING, TX 75063
19179832            ELITE MEDICAL EXAMS LLC, 1813 DATE PALM DRIVE, PALMDALE, CA 93551-5012
19179833            ELITE URGENT CARE AND FAMILY HEALTH, PO BOX 23725, BELFAST, ME 04915-4488
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 38 of 170
District/off: 0539-3                               User: ctello                                          Page 37 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19179834       #+   ELITE URGENT CARE AND FAMILY HEALTH, 820 WEST 42ND STREET STE 2300, SCOTTSBLUFF, NE 69361-5016
19179863        +   ELKHORN VALLEY FAMILY MEDICINE, 304 E. DOUGLAS STREET, O NEILL, NE 68763-1830
19179873        +   ELY BUILDERS LLC, 8941 BEAUTYLEAF WAY, JACKSONVILLE, FL 32244-7476
19179875        +   EMBASSY RECORDS MANAGEMENT AND STORAGE LLC, PO BOX 5449, BRYAN, TX 77805-5449
19179877        +   EMC CORPORATION, 176 SOUTH STREET, HOPKINTON, MA 01748-2230
19179876        +   EMC CORPORATION, 4246 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0042
19179878            EMC CORPORATION, P O BOX 39000, SAN FRANCISCO, CA 94139-3354
19179882            EMERGENCY MEDICINE OF FLORIDA, PO BOX 636467, CINCINNATI, OH 45263-6467
19179897        +   EMPLOYEE ON BOARDING SPECIALTIES LLC, 1651 CAREY AVENUE, CHEYENNE, WY 82001-4423
19179900        +   EMPLOYMENT BACKGROUND INVESTIGATIONS INC, 700 RED BROOK BLVD 200, OWINGS MILLS, MD 21117-5185
19179899            EMPLOYMENT BACKGROUND INVESTIGATIONS INC, PO BOX 69200, BALTIMORE, MD 21264-9200
19179902        +   EMPLOYMENT TESTING SERVICES INC, 3805 SOUTH DOUGLAS HIGHWAY, GILLETTE, WY 82718-6554
19179903        +   EMSI HAWAII, INC, 1188 BISHOP ST, HONOLULU, HI 96813-3301
19179904        +   EMSI Hawaii, Inc., 1188 Bishop Street, Suite 3408, Honolulu, HI 96813-3314
19179905        +   EMURGENT CARE LLC, 109B E ELLENDALE AVENUE, DALLAS, OR 97338-1794
19179906       #+   ENERGETIX CORPORATION, 87 ST. PAULS ROAD NORTH, HEMPSTEAD, NY 11550-1131
19179914            ENTRUST SECURITY DIGITAL IDENTITIES INFORMATION, P O BOX 972894, DALLAS, TX 75397-2894
19179916        +   ENVOY INC, 410 TOWNSEND STREET, SUITE 410, SAN FRANCISCO, CA 94107-1581
19179917        +   EP OFFICE HOLDINGS LP, 4635 SOUTHWEST FRWY STE 630, HOUSTON, TX 77027-7119
19179920        +   EPARAMED PARTNERS LLC, 13920 BREGER AVE, SYLMAR, CA 91342-1737
19179919        +   EPARAMED PARTNERS LLC, 6063 VINELAND AVE, N HOLLYWOOD, CA 91606-4917
19179921        +   EPARAMED PARTNERS LLC, 1839-D West Vista Way, VISTA, CA 92083-2107
19179918        +   EPARAMED PARTNERS LLC, 6060 SUNRISE VISTA, CITRUS HEIGHTS, CA 95610-7053
19179923        +   EPS PHOENIX MEDICAL SOLUTIONS LLC, PO BOX 80644, LAFAYETTE, LA 70598-0644
19179926            EQUIFAX INFORMATION SVCS LLC, PO BOX 71221, CHARLOTTE, NC 28272-1221
19179925            EQUIFAX INFORMATION SVCS LLC, PO BOX 105835, ATLANTA, GA 30348-5835
19179929        +   ERI ECONOMIC RESEARCH INSTITUTE INC, PO BOX 3524, SEATTLE, WA 98124-3524
19179947        +   ERIKA ERAZO, 170 RALSTON STREET, SAN FRANCISCO, CA 94132-3022
19179964        +   ERS INC, 625 1ST AVE SW, CEDAR RAPIDS, IA 52405-3931
19179966            ESCAL INSTITUTE OF ADVANCED TECHNOLOGIES INC, P O BOX 419108, BOSTON, MA 02241-9108
19179970            ESCREEN INC, DEPARTMENT CH 17207, PALATINE, IL 60055-7207
19179968        +   ESCREEN INC, P O BOX 25902, OVERLAND PARK, KS 66225-5902
19179967            ESCREEN INC, P O BOX 734764, DALLAS, TX 75373-4764
19179976            ESSENTIA HEALTH, P.O. BOX 64618, ST PAUL, MN 55164-0618
19179974            ESSENTIA HEALTH, PO BOX 856582, MINNEAPOLIS, MN 55485-6582
19179975            ESSENTIA HEALTH, PO BOX 1450 NW7813, MINNEAPOLIS, MN 55485-7813
19179973        +   ESSENTIA HEALTH, 400 EAST THIRD STREET, DULUTH, MN 55805-1951
19179985        +   EUREKA WATER, P O BOX 26730, OKLAHOMA CITY, OK 73126-0730
19179990        +   EVERGREEN CLINIC, 2181 HWY 2 E SUITE 9, KALISPELL, MT 59901-2858
19179991        +   EVERGREEN PLACE PARTNERSHIP, 1501 N UNIVERSITY, SUITE 214, LITTLE ROCK, AR 72207-5231
19179992            EVERGY, PO BOX 219330, KANSAS CITY, MO 64121-9330
19179994        +   EVOLENT HEALTH LLC, 800 N GLEBE ROAD STE 500, ARLINGTON, VA 22203-2151
19179995            EVOLENT HEALTH LLC, P O BOX 505384, ST LOUIS, MO 63150-5384
19179997            EWR MEDPORT LTD, 340 AIRIS DRIVE SUITE 205, NEWARK, NJ 07114
19179996            EWR MEDPORT LTD, NEWARK LIBERTY INTL AIRPORT, NEWARK, NJ 07114
19179998       #+   EXAM ASAP COM, 2000S IH35, SUITE Q8B, ROUND ROCK, TX 78681-6917
19180000            EXAM CORP, CHICAGO CENTRAL 888, DES PLAINES, IL 60018
19180001            EXAM CORP, CHICAGO CENTRAL 888, NILES, IL 60714
19180004            EXAM SERVICES OF CENTRAL FLORIDA LLC, 8818 COMMODITY CIRCLE, ORLANDO, FL 32819-9067
19180005        +   EXAMINERS DIRECT LLC, 17556 BIRCHWOOD DRIVE, BOCA RATON, FL 33487-2236
19180006            EXAMONE, P O BOX 201395, DALLAS, TX 75320-1395
19180008            EXAMS EXPRESS INC, BRANCH 32, EVERGREEN PARK, IL 60805-2243
19180007            EXAMS EXPRESS INC, BRANCH 100, EVERGREEN PARK, IL 60805-2243
19180011            EXAMS PLUS INC, BRANCH 568, INDIANAPOLIS, IN 46236
19180014            EXCELA HEALTH PHYSICIAN PRACTICES, PO BOX 645643, PITTSBURGH, PA 15264-5254
19180013        +   EXCELA HEALTH PHYSICIAN PRACTICES, 134 INDSTRL PARK RD 2300B, GREENSBURG, PA 15601-7843
19180012        +   EXCELA HEALTH PHYSICIAN PRACTICES, 501 W OTTERMAN ST STE B, GREENSBUR, PA 15601-2126
19180015        +   EXHIBITUS INC, 5361 ROYAL WOODS PARKWAY, TUCKER, GA 30084-1875
19180016        +   EXPRESS HEALTHCARE LLC, P O BOX 549, RIVERDALE, MD 20738-0549
19180018        +   EXXON MOBIL, 22777 SPRINGWOODS VILLAGE PKWY, SPRING, TX 77389-1425
19179774        +   Earl Kriewall, 5100 Bellefontaine Dr., Arlington, TX 76017-2122
19179775        +   Earlene Randolph, 5309 Larch St., Little Rock, AR 72209-1934
19179786        +   Eatricia Williams, 506 Highcrest, Dallas, TX 75232-3647
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                               Entered 11/14/20 23:29:51                       Page 39 of 170
District/off: 0539-3                                           User: ctello                                                             Page 38 of 169
Date Rcvd: Nov 12, 2020                                        Form ID: NOA                                                          Total Noticed: 8513
19179787        +   Eboni Moore, 6302 Handsome Lake Dr, San Antonio, TX 78238-1520
19179789        +   Ebony Carey, 4489 Old Dallas Rd, Elm Mott, TX 76640-3692
19179790        +   Ebony Collins, 869 Anna Street, Elizabeth, NJ 07201-1901
19179791       #+   Ebony Edwards, 4085 Hartel St, Beaumont, TX 77705-4027
19179793        +   Ebony Scott, 1427 N 5th St., Waco, TX 76707-2410
19179794        +   Echo Gibson, 706 Fairway Rd, Waco, TX 76712-3308
19179795        +   Edgar Ramirez, 4309 Hampshire Blvd, Fort Worth, TX 76103-4121
19179796        +   Edith Cadena, 731 N. 59th St., Waco, TX 76710-4342
19179797        +   Edith Corley, 8408 Cloverglen Ln, Fort Worth, TX 76123-1612
19179798        +   Edith Torres, 39341 Jefferson dr, Palmdale, CA 93551-5819
19179800        +   Edna Smith, 1521 22nd St, Des Moines, IA 50311-3221
19179802       #+   Eduardo Hernandez, 116 South 11th Street, Lebanon, PA 17042-5121
19179803        +   Eduardo Wade, 215 hebard st, Rochester, NY 14605-2334
19179804        +   Edward Coleman, 8602 Holland, Rowlett, TX 75089-7831
19179806        +   Edward Lutz, 3160 Whitemarsh Circle, Farmers Branch, TX 75234-2239
19179808        +   Edwina Ditmore, 1178 SW Boswell Ave, Topeka, KS 66604-1449
19179809        +   Eewanya Williams, PO Box 741134, San Diego, CA 92174-1134
19179810        +   Ehimwenma Agho, 2 Custer Ave, Newark, NJ 07112-2542
19179811        +   Eileen Castillo, 1700 breezy dr, 175, Waco, TX 76712-8246
19179813        +   Eileen Pattenaude, 7109 Truchas Peak Trail, Fort Worth, TX 76131-3154
19179816        +   Elaine Economou, 379 Second Avenue, Lyndhurst, NJ 07071-1424
19179817        +   Elaine Gutierrez, 57190 225th St, Glewood, IA 51534-6007
19179820        +   Elba Cano, 111 Woodpecker Road, Egg Harbor Township, NJ 08234-1728
19179821        +   Elbert Wilkey, 3001 Melisa Drive, Fort Washington, MD 20744-2532
19179823        +   Eleuteria Aguirre, 4503 Osage Dr., Baytown, TX 77521-8203
19179825       #+   Elijah Budd, E-7 Meadows Ct, Alliance, NE 69301-4340
19179827        +   Elisabeth Anderson, 9006 Regal Rd, Waco, TX 76712-8613
19179829        +   Elise Tate, 136 Ellis Farm Rd, Hewitt, TX 76643-3777
19179831        +   Elisha Townsend, 3301 N 24, Waco, TX 76708-1917
19179837        +   Elizabeth Barr, 566 Remington Circle, Moody, TX 76557-4042
19179838        +   Elizabeth Bowles, 22350 Gore Street, Leonardtown, MD 20650-2571
19179840        +   Elizabeth Cook, 209 West St., P.o. Box 323, Alden, IA 50006-0323
19179841       #+   Elizabeth Croce, 15 Reed Street, Kingston, MA 02364-1120
19179842        +   Elizabeth Curless, 222 High Street, Lyndonville, VT 05851-9301
19179843        +   Elizabeth Duncan, 14788 Ranch Rd, Forney, TX 75126-5802
19179844        +   Elizabeth Gomez, 3116 Tampico St, San Antonio, TX 78207-5759
19179845        +   Elizabeth Hovick, 705 4th St, Clearfield, IA 50840-8026
19179846        +   Elizabeth Jenkins, 750 Quince Orchard Blvd, Gait, Galthersburg, MD 20878-1530
19179847        +   Elizabeth Jordan, 2849 Madison Drive Apt C, Waco, TX 76706-4332
19179848        +   Elizabeth Kaiser, 3609 Ann Arbor LN, Denton, TX 76207-1299
19179849        +   Elizabeth Koestler, 234 Clark Farms Rd, Madison, MS 39110-8113
19179850        +   Elizabeth Konheim, 10 Lyndale Park, Westport, CT 06880-1228
19179851        +   Elizabeth Manzano, 381 Raby Road, Eddy, TX 76524-3945
19179852        +   Elizabeth Mata, 2631 Lauren Ashley, San Antonio, TX 78237-4460
19179853        +   Elizabeth Reed, 525 E Ward, Waco, TX 76706-5811
19179855        +   Elizabeth Rodriquez, 1410 N 3rd, Garden City, KS 67846-4505
19179856        +   Elizabeth Rooters, 6000 Ohio Dr., 1115, Plano, TX 75093-7318
19179857        +   Elizabeth Sims, 1581 W 36th St, 7, Jacksonville, FL 32209-8301
19179859        +   Elizabeth Trahan, PO Box 17353, Smithfield, RI 02917-0704
19179860        +   Elizabeth Welsch, 457 Catalina Drive, Woodway, TX 76712-3915
19179861        +   Elizabeth Wiita, 331 Inverness Dr, Vallejo, CA 94589-2429
19179862        +   Elizabeth Yahyai, 2155 Corte Vista, 98, Chula Vista, CA 91915-4127
19179865        +   Ellen Hargle, 1402 SE 24th Avenue, Mineral Wells, TX 76067-6720
19179866        +   Ellen Richardson, 7004 Deer Run Dr., Watauga, TX 76137-6721
19179867        +   Ellen Turner, 1307 Cloyne Dr, Arlington, TX 76002-3728
19179868        +   Ellen W. Slights, Esq., United States Attorney s Office, District of Delaware, 1007 N. Orange Street, Suite 700, Wilmington, DE
                    19801-1260
19179869        +   Ellie Sobol, 13210 Ed Dr, Denham Springs, LA 70726-7421
19179870        +   Elsie Adorno, 42 Woodfield Dr, Washingtonville, NY 10992-1142
19179871        +   Elva Hernandez, 3367 Polo Club Dr. North, Fort Worth, TX 76133-5744
19179872        +   Elvia Hunter, 2549 Hunting Dr, Fort Worth, TX 76119-4614
19179874        +   Emaleigh Gower, 8054 Hwy 11, Carriere, MS 39426-8919
19179883        +   Emilee Bautista, 200 Crescent Dr., Hewitt, TX 76643-3660
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 40 of 170
District/off: 0539-3                                        User: ctello                                                        Page 39 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                     Total Noticed: 8513
19179884        +   Emily Ballard, 1403 E Kensingston Dr. 108, Mart, TX 76664-1821
19179885        +   Emily Bryan, 1821 Jefferson Rd., Jacksonville, FL 32246-8725
19179886        +   Emily Couch, 515 George St., Greensburg, PA 15601-2615
19179888        +   Emily Rodriguez, 1605 N 11th St, Waco, TX 76707-2313
19179889        +   Emily Romero, 207 Greenbriar Drive, Robinson, TX 76706-6113
19179894        +   Emmanuel Garcia, 1813 Irving St, Waco, TX 76711-2049
19179895        +   Emmanuel Ramos, 8 Tammy Court,, Piscataway, NJ 08854-5954
19179908        +   Enney Chichester, 23A Old Mill Court, Rockville Centre, NY 11570-3967
19179911        +   Enrica Knapp, 9400 International Blvd, Apt. 107, Oakland, CA 94603-1467
19179922        +   EppTech - Pioneer Resting, LLC, 111 S. Jefferson, Suite 145, Casper, WY 82601-2653
19179924        +   Equifax Consumer Services LLC, 1550 Peachtree Street, Atlanta, GA 30309-2468
19179927        +   Erayla Lewis, 5009 Littlepage Street, Fort Worth, TX 76107-7609
19179928        +   Erendida Aguirre, 1024 South Street, Myrtle, MS 38650-9307
19179930        +   Eric Gustafson, 1200 Fuller Wiser Road, 132, Euless, TX 76039-8320
19179931        +   Eric Hulse, 2087 Bonnie Lane, Springfield, OR 97477-6508
19179932        +   Eric Reeves, 15026 Manor Creek Drive, Chesterfield, MO 63017-7710
19179933        +   Erica Degrate, 1006 W. Pruitt St, Bryan, TX 77803-1625
19179934        +   Erica Green, 24 Elba St., Rochester, NY 14608-2919
19179935        +   Erica Gremillion, 109 Evergreen Ct, Luling, LA 70070-3015
19179936        +   Erica Murguia, 1412 N 4th St, Waco, TX 76707-2404
19179937        +   Erica Newbern, 47 Washington Douglas Circle, Apt A, Jackson, TN 38301-3114
19179941        +   Erica Williams, 1016 Hatton St, Waco, TX 76704-2003
19179942        +   Ericka Jordan, 4309 shady glen dr, Waco, TX 76708-1122
19179943            Ericka Joseph, 18901 Suffolk Dr, St. Albans, NY 11412-3010
19179945        +   Erie Family Life Insurance Company, General Counsel, 100 Erie Insurance Place, Erie, PA 16530-0001
19179946        +   Erik Wheeler, 950 Henry Orr Pkwy 1504, Sparks, NV 89436-4027
19179949        +   Erika Griffin, 715 Cleveland Ave, Apt 503, Waco, TX 76706-1303
19179950        +   Erika Hall, 2132 Dallas St., Waco, TX 76704-1008
19179951        +   Erika Lyons, 1016 E Bessie, Fort Worth, TX 76104-1533
19179952        +   Erika Porter, 1720 E. Park Place, Oklahoma City, OK 73117-3656
19179953        +   Erika Williams, 202 OAK KNOLL CIRCLE APT 272D, LEWISVILLE, TX 75067-8860
19179954        +   Erin Bean, 2508 N 32nd, Waco, TX 76708-2687
19179955        +   Erin Brush, 122 Old South Dr, Crestview, FL 32536-5583
19179956        +   Erin Burgio, 54 Spring Street, Brockport, NY 14420-2044
19179957        +   Erin Hoffman, 20 Ten Broeck Road, Hudson, NY 12534-4640
19179958        +   Erin Horak, 206 Timberlane Terrace, Euless, TX 76039-2216
19179959        +   Erin James, 1717 E Belt Line Rd, Apt 01-1317, Coppell, TX 75019-4231
19179960       #+   Erin Raley, 69 Bolling Dr, Waco, TX 76705-1578
19179961        +   Erin Wallace, 7954 Railroad Ave., Jacksonville, FL 32219-3071
19179962        +   Ernest Hayes, 4612 Cole Ave, Waco, TX 76710-4610
19179963        +   Ernest Patterson, 1913 Jeran, Waco, TX 76711-1928
19179965        +   Esau Alarcon, 1324 Clarence St., Haltom City, TX 76117-5813
19179977       #+   Estelle Agoh, 2605 Windy Point Court, Little Elm, TX 75068-6434
19179978        +   Ester Diaz, P.O. Box 681061, San Antonio, TX 78268-1061
19179979        +   Ethan Cabrera, 2520 monty st, forney, TX 75126-1657
19179980        +   Ethel Roberts, 1950 NW Polk City Dr., Ankeny, IA 50023-8873
19179981        +   Eugene Tuka, 1108 52nd Street West, Billings, MT 59106-2353
19179982        +   Eula Mae Collins, 8410 Rochester Road, Gasport, NY 14067-9215
19179986        +   Euricka Francis, 713 Roessner Drive, Union, NJ 07083-8783
19179987        +   Eva Hudgins, 1100 Judy St., Fort Worth, TX 76108-2922
19179989        +   Evelyne Jean, 1312 Roselle st., Linden, NJ 07036-2531
19179993        +   Evlin Mala, 4328 Redlands Street, Union City, CA 94587-5626
19179999       #+   Exam ASAP, LLC, 2000 S IH 35 Q8B, Round Rock, TX 78681-6917
19180003        +   Exam Services of Central California, 8818 Commodity Circle 41, Orlando, FL 32819-9067
19180009            Exams Express Inc., 3317 W. 9th Street, Suite 103, Evergreen Park, IL 60805
19180017            Exxon Company, USA, Post Office Box 4692, Houston, TX 77210-4692
19180019            ExxonMobil Global Services Company, ExxonMobil Business Support Center Argen, C.M. Della Paollera 265, Buenos Aires, Argentina,
                    1001 ADA
19180022        +   FADS, 203-D EAST THIRD ST, FARMVILLE, VA 23901-1546
19180023        +   FADS, 1414 WEST THIRD STREET, FARMVILLE, VA 23901-2648
19180024        +   FAIRBANKS TOXICOLOGY, 1008 16TH AVENUE 100, FAIRBANKS, AK 99701-6078
19180025            FAIRFAXMD PLLC, 10721 MAIN ST STE 3300, FAIRFAX, VA 22030-6908
19180026        +   FAIRVIEW CLINICS, 15650 CEDAR AVE S, APPLE VALLEY, MN 55124-6546
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51             Page 41 of 170
District/off: 0539-3                                  User: ctello                                              Page 40 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                           Total Noticed: 8513
19180030            FAIRVIEW CLINICS, BASS LAKE, MAPLE GROVE, MN 55311-3647
19180028            FAIRVIEW CLINICS, BURNSVILLE, BURNSVILLE, MN 55337-4522
19180027            FAIRVIEW CLINICS, BLOOMINGTON AND FAIRVIEW URGENT CARE, BLOOMINGTON, MN 55420-4773
19180033            FAIRVIEW CLINICS, PO BOX 9372, MINNEAPOLIS, MN 55440-9372
19180029        +   FAIRVIEW CLINICS, 750 E 34TH STREET SUITE 1550, HIBBING, MN 55746-3553
19180038            FALCON ER URGENT CARE, 1241 FREEDOM RD STE 1A, CRANBERRY TWP, PA 16066-4965
19180040            FALLON MEDICAL COMP HOSPITAL, P O BOX 1119, BAKER, MT 59313-1119
19180039        +   FALLON MEDICAL COMP HOSPITAL, P O BOX 820, BAKER, MT 59313-0820
19180043        +   FAMILY CARE OF WILLIAMSBURG, 117 BULIFANTS BLVD STE A, WILLIAMSBURG, VA 23188-5712
19180044        +   FAMILY CHOICE URGENT CARE, PO BOX 10276, LOVES PARK, IL 61131-3176
19180045            FAMILY CHOICE URGENT CARE, PO BOX 572065, SALT LAKE CITY, UT 84157-2065
19180046        +   FAMILY DOCTOR CLINIC, 291 LIBERTY STREET, HOUMA, LA 70360-4423
19180048            FAMILY HEALTH CENTER OF BOONE COUNTY, 401 W BLVD N SUITE A B, COLUMBIA, MO 65203-2600
19180047            FAMILY HEALTH CENTER OF BOONE COUNTY, 1001 WEST WORLEY, COLUMBIA, MO 65203-2037
19180049            FAMILY HEALTH CENTER,, 3019 SOUTH MAIN, PERRYTON, TX 79070-5357
19180051        +   FAMILY MEDICAL CENTER OF HASTINGS, 1021 W. 14TH STREET, HASTINGS, NE 68901-3046
19180052        +   FAMILY MEDICAL SPECIALTIES, 715 N BROWN ST., ALMA, NE 68920-2132
19180054            FAMILY MEDICAL SPECIALTIES, 516 WEST 14TH AVE STE 100, HOLDREGE, NE 68949-1215
19180053        +   FAMILY MEDICAL SPECIALTIES, 414 EAST AVENUE, HOLDREGE, NE 68949-2215
19180055        +   FAMILY PRACTICE ASSOCIATES, 620 EAST 26TH STREET, KEARNEY, NE 68847-4675
19180056            FAMILY PRACTICE ASSOCIATES, PO BOX 2290, KEARNEY, NE 68848-2290
19180057        +   FAMILY PRACTICE ASSOCIATES, 3130 E RACE SUITE 100, SEARCY, AR 72143-4991
19180058            FAMILY PRACTICE ASSOCIATES OF TAOS, PO BOX 9641, BELFAST, ME 04915-9641
19180059     ++++   FAMILY PRACTICE ASSOCIATES OF TAOS, 630 PASEO DEL PUEBLO SUR STE 150, TAOS NM 87571-7002 address filed with
                    court:, FAMILY PRACTICE ASSOCIATES OF TAOS, 5436 NDCBU, TAOS, MN 87571
19180060        +   FAMILY PRACTICE ASSOCIATES OF TAOS, 630 PASEO DEL PUESLO SUR 150, TAOS, NM 87571-7002
19180061        +   FANG, CUI CUI, 135-50 ROOSEVELT AVENUE 1918, FLUSHING, NY 11354-5338
19180062        +   FANG, YONG LIANG, 39-06 MAIN ST 1918, FLUSHING, NY 11354-5404
19180064        +   FARM BUREAU LIFE INS CO OF MICHIGAN, 7373 W SAGINAW HWY, LANSING, MI 48917-1124
19180077        +   FARMERS INSURANCE GROUP, 13010 MORRIS RD, BLDG 1, STE 200, Alpharetta, GA 30004-3873
19180070        +   FARMERS INSURANCE GROUP, 28850 CABOT DRIVE SUITE 500, NOVI, MI 48377-2964
19180073        +   FARMERS INSURANCE GROUP, 16850 WEST 119TH STREET, OLATHE, KS 66061-7787
19180069            FARMERS INSURANCE GROUP, ATTN: STEPHANIE MAY, LITTLE ROCK, AR 72211
19180071        +   FARMERS INSURANCE GROUP, 2401 NW 23RD ST 4A, OKLAHOMA CITY, OK 73107-2431
19180072            FARMERS INSURANCE GROUP, PO BOX 268994, OKLAHOMA CITY, OK 73126-8994
19180076        +   FARMERS INSURANCE GROUP, 8801 S YALE STE 300, TULSA, OK 74137-3660
19180083        +   FARMERS UNDERWRITERS, 1905 W 57TH STREET 3, SIOUX FALLS, SD 57108-2893
19180082        +   FARMERS UNDERWRITERS, 11605 WEST DODGE RD STE 1, OMAHA, NE 68154-2566
19180079            FARMERS UNDERWRITERS, ATTN: DAN KRUEGER, AUSTIN, TX 78728
19180084            FARMERS UNDERWRITERS, FARMERS VENDOR FAIR, WHEAT RIDGE, CO 80033
19180081            FARMERS UNDERWRITERS, 2651 W GUADALUPE RD STE 207, MESA, AZ 85202-7238
19180080        +   FARMERS UNDERWRITERS, 3660 W SAN JOSE AVE 130, FRESNO, CA 93711-6619
19180086        +   FASTEST LABS, 230 WILLIAM F MCCLELLAN HWY FLR 2, BOSTON, MA 02128-1174
19180087        +   FASTEST LABS OF NW CHICAGO, 1701 HOWARD ST SUITE G, ELK GROVE VILLAGE, IL 60007-2479
19180088        +   FASTEST LABS OF OMAHA, 10731 MOCKINGBIRD DRIVE, OMAHA, NE 68127-1941
19180089        +   FASTEST LABS OF TORRANCE, 18156 CRENSHAW BLVD, TORRANCE, CA 90504-5114
19180090            FASTMED URGENT CARE, 935 SHOTWELL RD SUITE 108, CLAYTON, NC 27520-5598
19180094        +   FAX.COM, 6922 HOLLYWOOD BLVD STE 500, HOLLYWOOD, CA 90028-6125
19180095            FAX.COM, PO BOX 513000, LOS ANGELES, CA 90051-1000
19180096        +   FBL FINANCIAL GROUP INC, 5400 UNIVERSITY AVENUE, WEST DES MOINES, IA 50266-5997
19180097        +   FEAPAC OF GEORGIA, 13010 MORRIS RD BLDG 1 SUITE 200, ALPHARETTA, GA 30004-3873
19180099        +   FEDERAL SECURITY TECHNOLOGIES, 254 WARREN AVE, EAST PROVIDENCE, RI 02914-4726
19180108            FEDEX, FEDEX BILLING ONLINE, PITTSBURGH, PA 15250-7599
19180106            FEDEX, P O BOX 371461, PITTSBURGH, PA 15250-7461
19180102            FEDEX, P O BOX 1140, MEMPHIS, TN 38101-1140
19180103            FEDEX, DEPT CH P O BOX 10306, PALATINE, IL 60055-0306
19180104            FEDEX, P O BOX 94515, PALATINE, IL 60094-4515
19180100        +   FEDEX, 4103 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0041
19180101            FEDEX, P O BOX 660481, DALLAS, TX 75266-0481
19180105            FEDEX, P O BOX 7221, PASADENA, CA 91109-7321
19180109        +   FEDEX, PO BOX 11527, TAMUNING, GU 96931-1527
19180125        +   FENG, JIN, 3704 KEEFER CT, FAIRFAX, VA 22033-1305
19180128        +   FERGUSON MEDICAL GROUP, P.O.BOX 1068, SIKESTON, MO 63801-1068
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 42 of 170
District/off: 0539-3                               User: ctello                                          Page 41 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19180127            FERGUSON MEDICAL GROUP, ST FRANCIS HEALTHCARE SYSTEM, KANSAS CITY, MO 64180-1143
19180129        +   FERROUS METAL PROCESSING CO, 11103 MEMPHIS AVENUE, BROOKLYN, OH 44144-2098
19180130        +   FH L FAMILY PRACTICE LLC, 109 SARTIN DRIVE, EDMONTON, KY 42129-8170
19180133       #+   FIDELITY FIRE INC, P O BOX 1243, REDLANDS, CA 92373-0401
19180134       #+   FIDELITY FIRE INC, PO BOX 8461, REDLANDS, CA 92375-1661
19180135            FIDELITY LIFE ASSOC, PO BOX 1917, BRATTLEBORO, VT 05302-1917
19180136            FIDELITY SECURITY LIFE., P O BOX 632530, CINCINNATI, OH 45263-2530
19180137        +   FIELDPRINT INC, 400 LIPPINCOTT DR 115, MARLTON, NJ 08053-4161
19180138            FIELDPRINT INC, ATTN: REBECCA RUDOLPH, WARMINSTER, PA 18974
19180141            FILGO OIL CO, P O BOX 565421, DALLAS, TX 75356-5421
19180143        +   FILLMORE COUNTY HOSPITAL, P O BOX 268, GENEVA, NE 68361-0268
19180146            FILLMORE COUNTY MEDICAL CENTER PC, 1840 F STREET, GENEVA, NE 68361-2211
19180145        +   FILLMORE COUNTY MEDICAL CENTER PC, P O BOX 268, GENEVA, NE 68361-0268
19180147        +   FILLMORE COUNTY MEDICAL CENTER PC, P O BOX 6971, LINCOLN, NE 68506-0971
19180150        +   FINANCIAL ADDITIONS INC, 1011 WHITEHEAD ROAD EXT, EWING, NJ 08638-2430
19180148            FINANCIAL ADDITIONS INC, 39018 TREASURY CENTER, CHICAGO, IL 60694-9000
19180149        +   FINANCIAL ADDITIONS INC, 14881 QUORUM DRIVE, SUITE 330, DALLAS, TX 75254-7051
19180151        +   FINSIGHT GROUP INC, 589 8TH AVENUE 20TH FLOOR, NEW YORK CITY, NY 10018-3075
19180153            FIRST ADVANTAGE BACKGROUND SERVICES CORP, P O BOX 403532, ATLANTA, GA 30384-3532
19180156        +   FIRST CARE, 2406 DECKER BLVD, COLUMBIA, SC 29206-2362
19180157            FIRST CARE, 12995 S CLEVELAND AVENUE 184, FORT MYERS, FL 33907-7703
19180158        +   FIRST CARE, 1429 18TH AVE EAST, TUSCALOOSA, AL 35404-3949
19180159        +   FIRST CARE CLINIC INC, 105 WEST 13TH STREET, HAYS, KS 67601-3613
19180160        +   FIRST CARE HEALTH CENTER, P O BOX 1 - 115 VIVIAN ST, PARKER RIVER, ND 58270-0001
19180161        +   FIRST CARE MEDICAL CENTER, 12995 S CLEVELAND AVENUE, FORT MYERS, FL 33907-7703
19180163        +   FIRST CARE MEDICAL PC, 2605 2ND AVENUE, KEARNEY, NE 68847-4416
19180162        +   FIRST CARE MEDICAL PC, 2714 2ND AVENUE, SUITE A, KEARNEY, NE 68847-4437
19180164        +   FIRST CARE MEDICAL PC, 104 W SENECA, RAVENNA, NE 68869-1363
19180165        +   FIRST CHOICE TESTING CENTERS, 4587 FORT HENRY DRIVE, KINGSPORT, TN 37663-2232
19180166            FIRST CHOICE TESTING CENTERS, 9080 BARBEE LANE, SUITE 102, KNOXVILLE, TN 37923-6256
19180169        +   FIRST CLASS EXAMINATION SERVICES, 19425 SOLEDAD RD SUITE B184, CANYON COUNTRY, CA 91351-2632
19180172        +   FIRST MEDICAL URGENT CARE - OCCUPATIONAL HEALTH, 1153 E MAIN STREET PO BOX 2563, LANCASTER, OH
                    43130-5563
19180171        +   FIRST MEDICAL URGENT CARE - OCCUPATIONAL HEALTH, 1201 RIVER VALLEY BLVD, LANCASTER, OH 43130-1653
19180175        +   FIRSTCARE MEDICAL GROUP, 50 PROMPTON AVENUE, VERONA, NJ 07044-2917
19180173            FIRSTCARE MEDICAL GROUP, PO BOX 12267N, NEWARK, NJ 07101-5267
19180174        +   FIRSTCARE MEDICAL GROUP, P O BOX 801225, SANTA CLARITA, CA 91380-1225
19180176        +   FISCHER, DENISE, 6041 Dusenburg Road, Delray Beach, FL 33484-1551
19180179        +   FITZGIBBON FAMILY HEALTH, P O BOX 504971, SAINT LOUIS, MO 63150-4971
19180177            FITZGIBBON FAMILY HEALTH, PO BOX 801303, KANSAS CITY, MO 64180-1303
19180178        +   FITZGIBBON FAMILY HEALTH, 2305 SOUTH HIGHWAY 65, MARSHALL, MO 65340-3702
19180180        +   FLIGHT LINE DRUG TESTING, 650 SW 34TH STREET SUITE 301, FORT LAUDERDALE, FL 33315-3646
19180184        +   FLORIDA TOXICOLOGY ASSOCIATES INC, 746 NE 3RD AVE, FORT LAUDERDALE, FL 33304-2620
19180187            FLU SHOTS OF AMERICA, P O BOX 810478, DALLAS, TX 75381-0478
19180188        +   FLU SHOTS OF AMERICA, P O BOX 810478, FARMERS BRANCH, TX 75381-0478
19180186        +   FLU SHOTS OF AMERICA, P O BOX 201529, ARLINGTON, TX 76006-1529
19180189        +   FMLASOURCE INC, 455 N CITYFRONT PLAZA DR 13TH FL, CHICAGO, IL 60611-5322
19180190        +   FOLSOM, KRYSTAL, 2509 280th, Hornick, IA 51026-8038
19180191        +   FOLSOM, KRYSTAL, 2509 280th St, Hornick, IA 51026-8038
19180193        +   FOOTHILLS MEDICAL CENTER, P O BOX 1420, LAS CRUCES, NM 88004-1420
19180194        +   FOOTHILLS MEDICAL CENTER, 3530 FOOTHILLS RD STE N, LAS CRUCES, NM 88011-3621
19180196        +   FORMCENTER, 231 CROTON AVE, CORTLANDT MANOR, NY 10567-5219
19180197            FORMFOX INC, P O BOX 801461, KANSAS CITY, MO 64180-1461
19180198            FORT SMITH HMA PHYSICIAN MANAGEMENT LLC, PO BOX 402330, ATLANTA, GA 30384-2330
19180199            FORT SMITH HMA PHYSICIAN MANAGEMENT LLC, ATTN: MISSY MANESS, FORT SMITH, AR 72902
19180200        +   FORT SMITH HMA PHYSICIAN MANAGEMENT LLC, 8600 SOUTH 36TH TERRACE, FORT SMITH, AR 72908-8768
19180201        +   FP Gimel OH, L.P, 6389 QUAIL HOLLOW, SUITE 201, MEMPHIS, TN 38120-1427
19180203        +   FP-GIMEL OH LP, 6389 QUAIL HOLLOW SUITE 201, MEMPHIS, TN 38120-1427
19180202            FP-GIMEL OH LP, COLLIERS INTERNATIONAL, CINCINNATI, OH 45202
19180206        +   FRANCES MAHON DEACONESS HOSPITAL, 621 3RD STREET SOUTH, GLASGOW, MT 59230-2699
19180207            FRANCES MAHON DEACONESS HOSPITAL, GLASGOW CLINIC, GLASGOW, MT 59230
19180214        +   FRANK FENTON MD, 2335 S COMMERCE RD, WALLED LAKE, MI 48390-2136
19180216        +   FRANZ FAMILY PROPERTIES LLC, 3550 HAMPSHIRE AVENUE NORTH, CRYSTAL, MN 55427-2255
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51               Page 43 of 170
District/off: 0539-3                                  User: ctello                                                Page 42 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                             Total Noticed: 8513
19180224          FREEMAN HEALTH SYSTEM, P O BOX 2325, JOPLIN, MO 64803-2325
19180222        + FREEMAN HEALTH SYSTEM, 1102 WEST 32ND STREET, JOPLIN, MO 64804-3599
19180223        + FREEMAN HEALTH SYSTEM, 3201 MCCLELLAND BLVD, JOPLIN, MO 64804-3524
19180230          FRONTIER, PO BOX 42486, PHILADELPHIA, PA 19101-2486
19180228          FRONTIER, PO BOX 830030, BALTIMORE, MD 21283-0030
19180231          FRONTIER, PO BOX 79146, PHOENIX, AZ 85062-9146
19180234        + FRONTLINE SOURCE GROUP INC, 901 MAIN STREET STE 4010, DALLAS, TX 75202-3737
19180235          FRONTLINE SOURCE GROUP INC, PO BOX 224808, DALLAS, TX 75222-4808
19180236        + FSSolutions, 100 Highpoint Drive, Suite 102, Chalfront, PA 18914-3926
19180237          FTL PARAMEDICAL LLC, 424 CENTRAL STRET, LEOMINSTER, MA 01453-6126
19180238        + FTL Paramedical, LLC, 424 Central Street, Leominster, MA 01453-6126
19180240        + FULL TEAM AHEAD INC, 7328 195TH ST, FRESH MEADOW, NY 11366-1840
19180021        + Fabio Garcia, 1644 Lomaland Dr, apt 137, El Paso, TX 79935-3821
19180034        + Faith Gillis, 259 NESBIT RD, OAKDALE, PA 15071-1715
19180035        + Faith Mcgrath, 24748 Pappas Rd., Ramona, CA 92065-4914
19180036        + Faith Simmons, 1120 James Ave, Waco, TX 76706-2188
19180037        + Faizah Ummah, 167 Beach 29th street, Far Rockaway, NY 11691-2038
19180041        + Fallon Wahlstrom, 4024 N Story Rd, Apt. 837A, Irving, TX 75038-5909
19180063       #+ Faraz Ahmed, 3117 W Wallen Ave, Chicago, IL 60645-5762
19180065        + Farm Bureau Life Insurance, Company of Michigan, 7373 W. Saginaw Hwy, Lansing, MI 48917-1124
19180067          Farm Bureau of Michigan, PO Box 30400, Lansing, MI 48909-7900
19180078        + Farmers New World Life Insurance Company, Farmers Group Inc., 6301 Owensmouth Ave., Woodland Hills, CA 91367-2216
19180085        + Farrah Currie, 60 lesa dr, jackson, TN 38305-3043
19180092       #+ Fatimah Patterson, 9815 Walnut St apt 305, Dallas, TX 75243-8859
19180093        + Fautima Garcia, 2118 hollow circle, San Antonio, TX 78227-2351
19180111       #+ Felicia Davis, 707 Jennifer Circle, Irving, TX 75060-2850
19180112        + Felicia Francis Burch, 2801. Las Vegas Trail, Apt 207, Fort Worth, TX 76116-3180
19180113        + Felicia Hurtado, 4416 McCart Ave., Fort Worth, TX 76115-1924
19180115        + Felicia Martinez, 2728 Baylor, Waco, TX 76711-1639
19180120       #+ Felicity Arechiga, 5151 Tennyson Dr, C, Waco, TX 76710-4731
19180121        + Felicity Lovins, 10708 Granada Dr., Waco, TX 76708-6150
19180122        + Felipita Quinones, 1187 Hallberry Dr., Fayetteville, NC 28314-1827
19180123        + Felisha Willis, 2210 Cumberland Ave., Waco, TX 76707-1413
19180124       #+ Felissa Maddox, 2250 Fuller Wiser Rd, 11103, Euless, TX 76039-4293
19180126        + Feona Forrester, 520 jefferson ave, 3C, BROOKLYN, NY 11221-1647
19180131        + Fidelity Guaranty Life, Insurance Company, 2 Ruan Center, 601 Locust Street, 14th Flr., Des Moines, IA 50309-3706
19180139        + Fieldprint, Inc., 400 Lippincott Drive, Suite 115, Marlton, NJ 08053-4161
19180142        + Filimon Olvera, 1600 Lakeshore Dr, Apt 522, Waco, TX 76708-3706
19180154        + First Advantage LNS Occupational, Health Solutions, Inc., 1000 Alderman Dr., Alpharetta, GA 30005-4101
19180167        + First Choice Testing Centers LLC, Robert Browning, 9080 Barbee Lane, Suite 102, Knoxville, TN 37923-6256
19180168        + First Class Examination Services, 19425 Soledad Canyon Road B184, Canyon Country, CA 91351-2632
19180181        + Florence Ojuri, 32 Court St, New Bedford, MA 02740-5101
19180182        + Flori Rhodes, 113 Lac Sauvage, Luling, LA 70070-4273
19180185        + Floyd Purdy, 3480 Gila Drive, San Jose, CA 95148-1726
19180192        + Fonda Sullivan, 7921 Green Valley Dr, North Richland Hills, TX 76182-7314
19180195        + Forensic Drug Alcohol Testing, LLC, 14150 Parkeast Circle, Suite 130, Chantilly, VA 20151-2296
19180204        + Frances Garland, 3351 Cobblestone, La Verne, CA 91750-3615
19180208        + Frances Rivera, 2004 Dutton Ave, Waco, TX 76706-2807
19180210        + Frances Velich, 8218 Park Lane, Garden Ridge, TX 78266-2761
19180213        + Francisco Zapata, 741 county road 118, Riesel, TX 76682-2952
19180215        + Frankniqua Robinson, 725 Niel Dr., 250, Waco, TX 76710-6015
19180217          Fred Hutchinson Cancer Research Center, 1100 Fairway Ave. N., Seattle, WA 98109
19180218        + Frederick Schubert, 9610 Meadowlark Ln, Chanhassen, MN 55317-8694
19180220          Freedom Life Insurance, Company of America, 300 Burnett Street, Suite 200, Ft. Worth, TX 76102-2734
19180225       #+ Frenequea Lewis, 815 Columbus Ave., Apt. 3413, Waco, TX 76701-1286
19180226        + Freniben Patel, 937 Carthage Way, Arlington, TX 76017-6552
19180227        + Frenisy Maldonado, 13030 Orleans Street, Houston, TX 77015-3609
19180242        + G Bozzini, 456 Chestnut Street, Brentwood, CA 94513-6391
19180241        + G W EXAMS INC, 708 S GLENWOOD AVENUE, DALTON, GA 30721-3359
19180246          GABBIE MEDICAL CLINIC, DEPT 09 035, TEXARKANA, TX 75505-9600
19180267        + GASTROENTEROLOGY ASSOCIATES OF ROCHESTER LLP, 2440 RIDGEWAY AVE SUITE 100, ROCHESTER, NY 14626-4145
19180268        + GATE CITY RUBBER STAMP CO INC, 316 SOUTH GREENE STREET, GREENSBORO, NC 27401-2616
19180271       #+ GAYANE AROYAN, 1169 N EDGEMONT ST, APT 1, LOS ANGELES, CA 90029-2621
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51         Page 44 of 170
District/off: 0539-3                               User: ctello                                         Page 43 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                      Total Noticed: 8513
19180243        +   GC COMMUNICATIONS INC, 427 MARSHALL AVENUE N, LITCHFIELD, MN 55355-2113
19180274        +   GEIS REALTY GROUP INC, 996 OLD EAGLE SCHOOL ROAD, SUITE 1117, WAYNE, PA 19087-1806
19180280        +   GENERAL FIRE SAFETY, 3210 E. 14TH, DES MOINES, IA 50316-1355
19180281        +   GENERAL PAPER COMPANY, PO BOX 77610, BATON ROUGE, LA 70879-7610
19180282        +   GENERAL RADIOLOGY ASSOCIATES, 1080 HARRINGTON STREET, MT CLEMENS, MI 48043-2901
19180283        +   GENESIS DRUG TESTING, PO BOX 452307, LAREDO, TX 78045-0057
19180285        +   GENESIS OCCUPATIONAL HEALTH, POST OFFICE BOX 790, ZANESVILLE, OH 43702-0790
19180284            GENESIS OCCUPATIONAL HEALTH, PO BOX 1246, MOLINE, IL 61266-1246
19180286            GENESIS OCCUPATIONAL HLTH, co FIRST FEDERAL CREDIT CONTROL, COLUMBUS, OH 43220-0790
19180287        +   GENESIS OCCUPATIONAL HLTH, PO BOX 1246, MOLINE, IL 61266-1246
19180289        +   GENESYS REGIONAL MEDICAL CENTER, ONE GENESYS PARKWAY, GRAND BLANC, MI 48439-8066
19180301            GEORGE RICE, 122 LINDENWOOD LANE N, HEWITT, TX 76643
19180306        +   GEORGE WASHINGTON UNIVERSITY, 45155 RESEARCH PL 2ND FL, ASHBURN, VA 20147-4192
19180307        +   GEORGE'S RESTAURANT BAR 2, 1201 HEWITT DRIVE STE 100, WACO, TX 76712-8834
19180312        +   GEORGIA ASSOCIATION OF HOME OFFICE UNDERWRITERS, 5135 AMBERDEN HALL DR, SUWANEE, GA 30024-7508
19180311            GEORGIA ASSOCIATION OF HOME OFFICE UNDERWRITERS, MUNRICH RE, ATLANTA, GA 30346
19180319            GEORGIA DEPARTMENT OF REVENUE, ROME REGIONAL OFFICE, ROME, GA 30161-6494
19180313            GEORGIA DEPARTMENT OF REVENUE, PROCESSING CENTER, ATLANTA, GA 30348-5136
19180316            GEORGIA DEPARTMENT OF REVENUE, PO BOX 740239, ATLANTA, GA 30374-0239
19180326            GERMANIA LIFE INS CO, PO BOX 645, BRENHAM, TX 77834-0645
19180345        +   GLENSIDE MEDICAL ASSOCIATES, 4000 A GLENSIDE DR., RICHMOND, VA 23228-4102
19180348        +   GLOBAL SCREENING LLC, 110 FEATHERBED LANE, STE 6, WINCHESTER, VA 22601-4456
19180352        +   GLORIA J SCHAIBLE, 722 WOODCREEK CIRCLE, SALINE, MI 48176-1175
19180354        +   GNA Corporation, General Counsel, 3100 Albert Lankfort Dr., Lynchburg, VA 24501-4948
19180355        +   GOLD CROSS SERVICES, 1717 S REDWOOD RD, SALT LAKE CITY, UT 84104-5110
19180356            GOLD CROSS SERVICES, P O BOX 27768, SALT LAKE CITY, UT 84127-0768
19180357        +   GOLDBERG LLC, 8445 OAKTON LA. APT 4D, ELLICOTT CITY, MD 21043-7335
19180358        +   GOLDBERG SIMPSON LLC, 9301 DAYFLOWER STREET, PROSPECT, KY 40059-9803
19180359            GOLDEN TRIANGLE URGENT CARE LLC, P O BOX 671478, DALLAS, TX 75267-1478
19180364        +   GOOD NEIGHBOR, P O BOX 481, BRAINARD, MN 56401-0481
19180362        +   GOOD NEIGHBOR, 14387 EDGEWOOD DRIVE NORTH, BAXTER, MN 56425-8460
19180363            GOOD NEIGHBOR, 555 EDGEWOOD DR NORTH, BAXTER, MN 56425
19180365            GOOD SAMARITAN HOSPITAL, 1160 E SAINT CLAIR STREET, VINCENNES, IN 47591-4853
19180368        +   GORDON MARKETING LLC, 20236 HAGUE ROAD, NOBLESVILLE, IN 46062-9540
19180369        +   GORDON MEMORIAL HOSPITAL DISTR, 300 EAST 8TH STREET, GORDON, NE 69343-1199
19180370            GORDON MEMORIAL HOSPITAL DISTR, DBA GORDON CLINIC PC, GORDON, NE 69343-1198
19180372        +   GOTHENBURG MEMORIAL HOSPITAL DISTRICT, 910 20TH STREET, GOTHENBURG, NE 69138-1253
19180371        +   GOTHENBURG MEMORIAL HOSPITAL DISTRICT, PO BOX 469, GOTHENBURG, NE 69138-0469
19180373        +   GOVDOCS INC, 355 RANDOLPH AVE STE 200, SAINT PAUL, MN 55102-3762
19180374            GOVERNMENT PERSONNEL MUTUAL, PO BOX 659567, SAN ANTONIO, TX 78265-9567
19180377        +   GPM LIFE, 2211 NE LOOP 410, SAN ANTONIO, TX 78217-4630
19180382            GRAHAM COUNTY HOSPITAL, PO BOX 21556, BELFAST, ME 04915-4112
19180383        +   GRAHAM COUNTY HOSPITAL, P O BOX 339, HILL CITY, KS 67642-0339
19180387            GRANITE FALLS MUNICIPAL HOSPITAL, 345 TENTH AVENUE, GRANITE FALLS, MN 56241-1499
19180388        +   GREAT FALLS MEDICAL SERVICES, LLC, 1118 Central Ave, GREAT FALLS, MT 59401-3738
19180390            GREAT LAKES PARAMEDICAL INC, 9635 M ST, OMAHA, NE 68127-2007
19180393            GREATER ORLANDO AVIATION AUTHORITY, P O BOX 917082, ORLANDO, FL 32891-7082
19180392            GREATER ORLANDO AVIATION AUTHORITY, P O BOX 864634, ORLANDO, FL 32886-4634
19180394        +   GREATER SANDHILLS FAMILY HEALTHCARE PC, 418 E 5TH ST, ATKINSON, NE 68713-4885
19180395        +   GREATER SANDHILLS FAMILY HEALTHCARE PC, 110 W 2ND ST, STUART, NE 68780-1701
19180396            GREATER SANDHILLS FAMILY HEALTHCARE PC, P O BOX 70, STUART, NE 68780-0070
19180397        +   GREEN, RHONDA, 794 OLIVE HAMLETT RD, BENTON, KY 42025-6100
19180402        +   GREGORY, CHRISTINE, 1016 CHURCH ST, MILLVILLE, NJ 08332-2816
19180405            GROVE CITY MEDICAL CENTER, 610 N BROAD ST EXT, GROVE CITY, PA 16127-1603
19180408        +   GUAM MARIANAS CORPORATION, 417 South Sabana Drive, Barrigada, GU 96913-1223
19180409        +   GUARDIAN MEDICAL LOGISTICS, 2120 POWERS FERRY ROAD SE, STE 300, ATLANTA, GA 30339-5020
19180410            GUARDIAN MEDICAL LOGISTICS, PO BOX 219241, KANSAS CITY, MO 64121-9241
19180411        +   GUARDIAN PROPERTIES OF COLLEGE AVE LLC, 650 E CARMEL DR 280, CARMEL, IN 46032-2867
19180413            GULF COAST IMMEDIATE CARE, PO BOX 13207, BELFAST, ME 04915-4023
19180414        +   GULF COAST IMMEDIATE CARE, 345 MIRACLE STRIP PA, FT WALTON BEACH, FL 32548-5210
19180415        +   GULF SOUTH RESOURCES INC, 410 E LAUREL AVENUE, FOLEY, AL 36535-2620
19180416        +   GUMBO SOFTWARE INC, 809 W HOWE ST, SEATTLE, WA 98119-2955
19180419        +   GUNDERSEN PALMER LUTHERAN HOSPITALS AND CLINICS, 121 EAST MAIN STREET, OSSIAN, IA 52161-7705
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                         Entered 11/14/20 23:29:51                  Page 45 of 170
District/off: 0539-3                                      User: ctello                                                      Page 44 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                                   Total Noticed: 8513
19180420        + GUNDERSEN PALMER LUTHERAN HOSPITALS AND CLINICS, 112 JEFFERSON STREET, WEST UNION, IA 52175-1022
19180421        + GUPANA, DAISY, 13948 MIDDLE CREEK PLACE, CENTREVILLE, VA 20121-3550
19180424          GUTHRIE MEDICAL GROUP, ONE GUTHRIE SQUARE, SAYRE, PA 18840-1699
19180423          GUTHRIE MEDICAL GROUP, PO BOX 826908, PHILADELPHIA, PA 19182-6908
19180425        + GVMC LLC, 680 WILSHIRE PLACE, SUITE 302, LOS ANGELES, CA 90005-3950
19180426        + GVMC LLC, 3435 WILSHIRE BLVD SUITE 1035, LOS ANGELES, CA 90010-1911
19180427          GVTC, P O BOX 660608, DALLAS, TX 75266-0608
19180247        + Gabreial Lachman, 3345 Crestwood ST, Baton Rouge, LA 70816-5008
19180250        + Gabriela Pena, 1810 Faulkner ln, Waco, TX 76704-2074
19180251        + Gabriella Ramirez, 2921 Summer Ave., Waco, TX 76708-2446
19180252        + Gabrielle Concepcion, 12167 Old Salem CT, Woodbridge, VA 22192-6258
19180255        + Gabrielle Waples, 503 N Oak Ave, Apt 201, Waco, TX 76705-1330
19180256       #+ Gabrielle White, 1837 Church Lane, Philadephia, PA 19141-1319
19180257        + Gagandeep Chhina, 4028 Branigan Lake Way, Rancho Cordova, CA 95742-7774
19180258        + Gail Doll, 4212 Rybolt Rd, Cincinnati, OH 45248-2114
19180259        + Gail Parisi, 33 Cornelia Lane, Lake Grove, NY 11755-2508
19180263        + Gamonni Bright, 500 Acme Street, Jacksonville, FL 32211-7476
19180264        + Gari Thrash, 608 S Andrews, Robinson, TX 76706-5712
19180265        + Garnett Commerical Real Estate Inc., Jack L. Garnett, CCIM, 7807 Baymeadows Rd. E., Ste 405, Jacksonville, FL 32256-9668
19180266          Gary Stout, 3109 Oaklawn Drive, Temple, TX 76502-1720
19180269        + Gavin Clark, 1024 Greenvalley Road, Watsonville, CA 95076-0614
19180270        + Gavin Spain, 584 Southridge Way, Irving, TX 75063-4200
19180272        + Gayla Reid, 112 Flintrock, Hewitt, TX 76643-3857
19180276        + Gemille James, 15713 Tison Rd, Jacksonville, FL 32218-1230
19180277        + Gena Davis, 1407 Chapelwood, Waco, TX 76712-8126
19180278       #+ Gena Smith, 2826 Yucca Dr., Enid, OK 73701-1254
19180279        + Genelle Gil, 16254 Plum Street, Fontana, CA 92336-1444
19180288        + Genesis Rivera, 811 N 13th St, Waco, TX 76707-3629
19180290       #+ Geneva Fowler, 1516 1/2 S. 12th W., Missoula, MT 59801-4826
19180291        + Geneva Mckinney, 518 N Ave V, Clifton, TX 76634-1114
19180293        + Genworth North America Corporation, 6620 West Broad Street, Richmond, VA 23230-1716
19180294        + Geny Amado, 14 Donnelly St, Providence, RI 02914-3803
19180295        + Genzyme Corporation, 500 Kendall Street, Cambridge, MA 02142-1108
19180298        + Geocel Enterprises, Inc., 3470 Wilshire Blvd., Suite 1003, Los Angeles, CA 90010-3910
19180299        + George Lama, 339 5TH AVE, San Francisco, CA 94118-2309
19180300        + George Ochs, 3408 Olson Rd, Spring Hill, FL 34607-2634
19180302        + George Rice, 112 Lindenwood Ln N, Hewitt, TX 76643-3034
19180303        + George Sarty, 208 Henry St, Pensacola, FL 32507-2322
19180305        + George Smith, 5002 Ledgestone Drive, Fort Worth, TX 76132-2017
19180308        + Georgetta Landfried, 369 Bannock Street, Fort Collins, CO 80524-3647
19180309        + Georgette Stanfer, 4300 Meyers, 1404, Waco, TX 76705-2065
19180320       #+ Georgianna Berry, 1205 Sewanee Dr, Marlin, TX 76661-2040
19180321        + Gerald Davis, 1218 La Vega, Waco, TX 76705-2561
19180322        + Gerald Horne, 1406 Saratoga Rd, Apt B, Waco, TX 76705-2689
19180323        + Gerald Rivera, 2540 8th St, Apt 16, National City, CA 91950-2964
19180324        + Gerardo Sumulong, 8691 SPRINGHOUSE WAY, Elk Grove, CA 95624-1231
19180325        + Geri Garcia, 525 N Old Temple Rd, Hewitt, TX 76643-3736
19180330        + Gilbert Green, 1242 Evarts St NE, Washington, DC 20018-3711
19180331        + Gimarys Cintron Rivera, 817 Colcord Ave, Apt 2303, Waco, TX 76707-2462
19180332        + Gina Columbus, 313 Ruth Dr, Hewitt, TX 76643-3747
19180333        + Gina Lieder, 201 Bowie Lane, Hewitt, TX 76643-3133
19180335        + Gina Valio, 407 Banbury Lane, Savoy, IL 61874-9355
19180336        + Ginene Simmons, 237 North Broadway, Apt. 3E, Yonkers, NY 10701-2653
19180337        + Ginevie Maes, 2157 honey dr, 16, san diego, CA 92139-2191
19180338        + Giorgio Tyeskey, 18306 160th Pl. SE, Renton, WA 98058-7304
19180339        + Giseel Milan, 1324 Ogden Avenue 4F, Bronx, NY 10452-2714
19180340        + Given Garcia, 1712 Orange Hill Dr, Brandon, FL 33510-2633
19180341        + Gladys Ragland, 117 Peaceful Ln, Waco, TX 76705-1711
19180343        + Glenda Askey, 2424 Big Spring Dr, Fort Worth, TX 76120-5618
19180344        + Glenn Domine, 801 F Elise Ct., Waukesha, WI 53189-5832
19180349        + Gloria Baker, 2300 Lucas Drive, Fort Worth, TX 76112-7921
19180350        + Gloria Flores, 4219 Kendall Lane, Waco, TX 76705-3559
19180351        + Gloria Garza, 5100 Hawthorne Drive, 718, Waco, TX 76710-5820
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51             Page 46 of 170
District/off: 0539-3                                   User: ctello                                               Page 45 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                            Total Noticed: 8513
19180353        +   Gloria Williams, 9757 GOOD LUCK RD 11, LANHAM, MD 20706-3327
19180360        +   Goldie Hill, 907 E TEXAS AVE, MART, TX 76664-1521
19180361        +   Gomez Johnson, 926 East 226th Street, Bronx, NY 10466-4618
19180375        +   Government Personnel Mutual, Life Insurance Company, 2211 NE Loop 410, San Antonio, TX 78217-4630
19180379        +   Grace Lord, 13700 Sutton Park Dr N 1114, Jacksonville, FL 32224-4201
19180380        +   Grace Sawyer, 1018 N Commons View Dr, Huffman, TX 77336-3114
19180381        +   Gracee Prater, 190 Soules Circle, 64, Eddy, TX 76524-2553
19180398        +   Gregory Esposito, 1017 Trinity Meadows Ln, Robinson, TX 76706-7179
19180399        +   Gregory Lindstrom, 105 Trailwood Ln, Coppell, TX 75019-5351
19180401        +   Gregory Sek, 1150 Babcock RD. L5, San Antonio, TX 78201-6932
19180403        +   Greivin Brenes, 11487 Birch St, Lynwood, CA 90262-3455
19180404        +   Greshauna Peterson, 135 New Rose Street, Apt B, Trenton, NJ 08618-3807
19180406        +   Guadalupe Dotson, 2616 Lasker avenue, waco, TX 76707-1330
19180407        +   Guadalupe Lara, 1201 N 9TH ST, D202, Waco, TX 76707-3711
19180428        +   Gwendolyn Castillo, 1200 Sunderland Ln, Fort Worth, TX 76134-3733
19180429        +   Gwendolyn Ray, 602 E. Hopkins, Mexia, TX 76667-3638
19180430        +   Gwynette Lewis, 809 EVERGREEN WAY, Yorktown, IN 47396-9496
19180433        +   H BEECHER COLLECTIONS, P O BOX 699, WEST TISBURY, MA 02575-0699
19180431        +   H H PARAMEDICAL SERVICES, LLC, 6561 GLENWAY AVENUE, CINCINATI, OH 45211-4409
19180432        +   H H PARAMEDICAL SERVICES, LLC, 2087 BONNIE LANE, SPRINGFIELD, OR 97477-6508
19180435        +   HAIGOOD AUTOMOTIVE, 3421 Franklin Avenue, WACO, TX 76710-7323
19180440        +   HALAWNA JOHNSON, 6109 WIGMORE LANE UNIT H, ALEXANDRIA, VA 22315-5205
19180448            HALL BOOTH SMITH PC, 191 PEACHTREE STREET NE SUITE 2900, ATLANTA, GA 30303-1775
19180450            HALLET FINANCIAL GROUP INC., P O BOX 312, WAYZATA, MN 55391-0312
19180449        +   HALLET FINANCIAL GROUP INC., 505 HIGHWAY 169 N STE 560, MINNEAPOLIS, MN 55441-6523
19180453            HALLMARK HEALTH SYSTEM INC, MELROSE WAKEFIELD HOSPITAL, MELROSE, MA 02176
19180454            HALO BRANDED SOLUTIONS INC, 3182 MOMENTUM PLACE, CHICAGO, IL 60689-5331
19180455       ++   HALO BRANDED SOLUTIONS INC, ATTN PAYROLL, PO BOX 657, STERLING IL 61081-0657 address filed with court:, HALO
                    BRANDED SOLUTIONS INC, 1980 INDUSTRIAL DR, STERLING, IL 61081
19180456        +   HALO BRANDED SOLUTIONS INC, 307 LAKE AIR DRIVE, WACO, TX 76710-5835
19180457        +   HAMPTON INN SUITES - WACO/SOUTH, 2501 MARKET PLACE DRIVE, WACO, TX 76711-2402
19180459        +   HANK GEORGE INC, 3267 SOUTH 43RD STREET, MILWAUKEE, WI 53219-4804
19180465        +   HANOVER HOSPITAL, 205 S HANOVER STREET, HANOVER, KS 66945-8924
19180466        +   HANOVER MEDICAL GROUP HANOVER WORKS, 400 YORK STREET, HANOVER, PA 17331-3357
19180468            HANOVER WORKS OCCUP HLTH SER, 300 HIGHLAND AVENUE, HANOVER, PA 17331-2297
19180467        +   HANOVER WORKS OCCUP HLTH SER, 400 YORK STREET, HANOVER, PA 17331-3357
19180469        +   HARDING, MATILDA, 14425 INDEPENDENCE DR, PLAINFIELD, IL 60544-2517
19180473        +   HARMONY HEALTHWORKS INC, 101 FIFTH STREET SE, SUITE J, BARBERTON, OH 44203-4225
19180474        +   HARNEY DISTRICT HOSPITAL, 557 W WASHINGTON ST, BURNS, OR 97720-1497
19180478        +   HAROLD SCHAEFER MD, 8769 24TH AVENUE, BROOKLYN, NY 11214-6089
19180481        +   HARRINGTON ONSITE DRUG TESTING, 242 NOBLE ROAD, SUITE 101, CLARKS SUMMIT, PA 18411-9406
19180482        +   HARRISON, JOANNE, 10251 E OBISPO AVE, MESA, AZ 85212-2394
19180488        +   HARTFORD SPRINGFIELD UNDERWRITING ASSOCIATION, PO BOX 494, WILBRAHAM, MA 01095-0494
19180487            HARTFORD SPRINGFIELD UNDERWRITING ASSOCIATION, P O BOX 230659, HARTFORD, CT 06123-0659
19180486        +   HARTFORD SPRINGFIELD UNDERWRITING ASSOCIATION, 175 KING ST, ARMONK, NY 10504-1606
19180489        +   HARUTUNIAN, MARIA, 5830 SATSUMA AVE, NORTH HOLLYWOOD, CA 91601-1445
19180492            HAWAII DEPT OF TAXATION, PO BOX 259, HONOLULU, HI 96809-0259
19180494            HAWAII INSURANCE DIVISION, ATTN: LICENSING BRANCH, HONOLULU, HI 96811-3614
19180493            HAWAII INSURANCE DIVISION, ATTN: LICENSING BRANCH, HONOLULU, HI 96813
19180495        +   HAWAII INSURANCE DIVISION, 250 SOUTH KING ST, HONOLULU, HI 96813-4505
19180496        +   HAWKEYE INFORMATION SYSTEM INC, P O BOX 2167, FORT COLLINS, CO 80522-2167
19180497            HAYDEL FAMILY PRACTICE, 502 BARROW STREET, HOUMA, LA 70360-4606
19180501        +   HAYS MEDICAL GROUP, 2220 CENTERBURY DR, HAYS, KS 67601-2370
19180502        +   HAYS MEDICAL GROUP, P O BOX 159, HAYS, KS 67601-0159
19180503        +   HCI METROMEDIC WALK IN, 429 PLYMOUTH AVENUE, FALL RIVER, MA 02721-4231
19180505        +   HEALING HANDS CHIROPRACTIC CENTER, 2950 HEBRON PARK DR STE E, HEBRON, KY 41048-8511
19180506            HEALING HANDS CHIROPRACTIC CENTER, P O BOX 51, HEBRON, KY 41048-0051
19180507            HEALTH ASSESSMENTS INC, 711 MILLER ST EXT SUITE 2, STATESBORO, GA 30458-4308
19180508        +   HEALTH COR, 73-01 GRAND AVE., MASPETH, NY 11378-1523
19180513            HEALTH RESEARCH SYSTEMS INC, 102 ARCHWAY COURT, LYNCHBURG, VA 24502-2889
19180510        +   HEALTH RESEARCH SYSTEMS INC, 529 6TH AVE, HUNTINGTON, WV 25701-1911
19180512            HEALTH RESEARCH SYSTEMS INC, 529 6TH ST, HUNTINGTON, WV 25701-1524
19180511        +   HEALTH RESEARCH SYSTEMS INC, PO BOX 524, HUNTINGTON, WV 25710-0524
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 47 of 170
District/off: 0539-3                             User: ctello                                          Page 46 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                       Total Noticed: 8513
19180509        + HEALTH RESEARCH SYSTEMS INC, 1922 Bethel Road, COLUMBUS, OH 43220-1802
19180521          HEALTH-LINK PARAMEDICAL SVS INC, C/O SCOTT COVINGTON, DOTHAN, AL 36301
19180522        + HEALTH-LINK PARAMEDICAL SVS INC, 2946 ROSS CLARK CIRCLE, DOTHAN, AL 36301-1161
19180515        + HEALTHCARE REALTY, 3310 WEST END AVENUE SUITE 700, NASHVILLE, TN 37203-1097
19180514          HEALTHCARE REALTY, PO BOX 843866, DALLAS, TX 75284-3866
19180518        + HEALTHCARE TECHNOLOGIES OF MID-MICHIGAN INC, 5370 MILLER ROAD SUITE 11, SWARTZ CREEK, MI 48473-1536
19180517        + HEALTHCARE TECHNOLOGIES OF MID-MICHIGAN INC, PO BOX 315, SWARTZ CREEK, MI 48473-0315
19180519        + HEALTHGROUP OF ALABAMA/OCCUPATIONAL HEALTH GROUP, 1963 MEMORIAL PARKWAY, SUITE 24, HUNTSVILLE,
                  AL 35801-5035
19180520        + HEALTHGROUP OF ALABAMA/OCCUPATIONAL HEALTH GROUP, P O BOX 7187, HUNTSVILLE, AL 35807-1187
19180537          HEALTHPORT TECHNOLOGIES LLC, PO BOX 9205, OLD BETHPAGE, NY 11804-9005
19180539          HEALTHPORT TECHNOLOGIES LLC, PO BOX 409875, ROANOKE, VA 24016
19180523        + HEALTHPORT TECHNOLOGIES LLC, 120 BLUEGRASS VALLEY PARKWAY, ALPHARETTA, GA 30005-2204
19180524        + HEALTHPORT TECHNOLOGIES LLC, P O BOX 1812, ALPHARETTA, GA 30023-1812
19180528        + HEALTHPORT TECHNOLOGIES LLC, PO BOX 409840, ATLANTA, GA 30384-9840
19180527        + HEALTHPORT TECHNOLOGIES LLC, PO BOX 409875, ATLANTA, GA 30384-9875
19180533          HEALTHPORT TECHNOLOGIES LLC, PO BOX 409900, ATLANTA, GA 30384-9900
19180531          HEALTHPORT TECHNOLOGIES LLC, PO BOX 409822, ATLANTA, GA 30384-9822
19180530          HEALTHPORT TECHNOLOGIES LLC, P O BOX 409740, ATLANTA, GA 30384-9740
19180526        + HEALTHPORT TECHNOLOGIES LLC, P O BOX 409675, ATLANTA, GA 30384-9675
19180529          HEALTHPORT TECHNOLOGIES LLC, P O BOX 4097240, ATLANTA, GA 30384-9740
19180532          HEALTHPORT TECHNOLOGIES LLC, P O BOX 25987, ATLANTA, GA 30384-9875
19180525        + HEALTHPORT TECHNOLOGIES LLC, P O BOX 30384, ATLANTA, GA 30384-0001
19180534        + HEALTHPORT TECHNOLOGIES LLC, 5410 LANCASTER AVENUE, BROOKLYN HEIGHTS, OH 44131-1832
19180540        + HEALTHPORT TECHNOLOGIES LLC, 1414 GAUSE BLVD STE 10, SLIDELL, LA 70458-2265
19180535        + HEALTHPORT TECHNOLOGIES LLC, 2001 N OREGON STREET, EL PASO, TX 79902-3320
19180536        + HEALTHPORT TECHNOLOGIES LLC, 3280 JOE BATTLE BLVD - MEDICAL RECORDS, EL PASO, TX 79938-2622
19180538        + HEALTHPORT TECHNOLOGIES LLC, 1155 MILL STREET, RENO, NV 89502-1576
19180541          HEALTHSTAR PHYSICIANS PC, P O BOX 5479, BELFAST, ME 04915-5400
19180542        + HEALTHWORKS - IA, 1501 4TH ST SW, MASON CITY, IA 50401-2737
19180544        + HEALTHWORKS - PA, 2649 SCHOENERSVILLE ROAD, BETHLEHEM, PA 18017-7326
19180543        + HEALTHWORKS - PA, 400 NORTH 17TH ST SUITE 207, ALLENTOWN, PA 18104-5052
19180545        + HEALTHWORKS - PA, 1000 4TH ST SW, MASON CITY, IA 50401-2800
19180546          HEALTHWORKS LLC, P O BOX 538022, ATLANTA, GA 30353-8022
19180549          HEALTHWORKS LLC, PO BOX 2469, JACKSON, MS 39225-2469
19180550          HEALTHWORKS LLC, PO BOX 22506, JACKSON, MS 39225-2506
19180547          HEALTHWORKS LLC, 415 SOUTH 28TH AVENUE, HATTIEBURG, MS 39401-7283
19180548          HEALTHWORKS LLC, 5909 HIGHWAY 49, HATTIESBURG, MS 39401
19180551        + HEALTHWORKS LLC, PO BOX 60062, NEW ORLEANS, LA 70160-0062
19180555        + HEALTHWORKS-WNY LLP, 55 MELROY AVE, LACKAWANNA, NY 14218-1658
19180556        + HEALTHWORKS-WNY LLP, 1900 RIDGE ROAD, WEST SENECA, NY 14224-3332
19180552        + HEALTHWORKS-WNY LLP, PO BOX 752, BUFFALO, NY 14240-0752
19180553        + HEALTHWORKS-WNY LLP, PO BOX 8000 DEPARTMENT 425, BUFFALO, NY 14267-0002
19180554        + HEALTHWORKS-WNY LLP, 14973 COLLECTIONS CENTER DRIVE, CHICAGO, IL 60693-0149
19180590        + HELP/SYSTEMS LLC, 6455 CITY WEST PARKWAY, EDEN PRARIE, MN 55344-3246
19180591          HELP/SYSTEMS LLC, NW 5955, MINNEAPOLIS, MN 55485-5955
19180594          HENRY SCHEIN INC., DEPT CH 10560, PALATINE, IL 60055-0560
19180593          HENRY SCHEIN INC., DEPT CH 10241, PALATINE, IL 60055-0241
19180595        + HENSEL ELECTRIC COMPANY, 501 TOWNE OAKS DRIVE, WACO, TX 76710-5956
19180597          HERDEL MEDICAL SERVICES, 1020 ANDERSON DRIVE SUITE 203, ABERDEEN, WA 98520-1055
19180599          HERINGTON HOSPITAL, HERINGTON AREA HEALTH CLINIC, JUNCTION CITY, KS 66441-1386
19180598        + HERINGTON HOSPITAL, 100 EAST HELEN, HERINGTON, KS 67449-1697
19180600        + HERITAGE PLACE LLC, 4500 HUGH HOWELL ROAD SUITE 780, TUCKER, GA 30084-4737
19180603        + HERNANDEZ, JOSE, 7201 MIAMI LAKES DR, APT 206, MIAMI LAKES, FL 33014-6954
19180605        + HEWLETT-PACKARD FINANCIAL SERVICES COMPANY, 200 CONNELL DRIVE SUITE 5000, BERKELEY HEIGHTS, NJ
                  07922-2816
19180604          HEWLETT-PACKARD FINANCIAL SERVICES COMPANY, PO BOX 402582, ATLANTA, GA 30384-2582
19180609          HIGHWOODS REALTY LP, P O BOX 100488, ATLANTA, GA 30384-0488
19180611          HILL COUNTRY MEMORIAL HOSPITAL, P O BOX 835, FREDERICKSBURG, TX 78624-0835
19180610          HILL COUNTRY MEMORIAL HOSPITAL, 812 RUEBEN STREET, FREDERICKSBURG, TX 78624
19180612          HINCKLEY SPRINGS, P O BOX 530578, ATLANTA, GA 30353-0578
19180614        + HITACHI VANTARA CORPORATION, P.O. BOX 99257, CHICAGO, IL 60693-9257
19180615        + HITACHI VANTARA CORPORATION, 2535 AUGUSTINE DRIVE, SANTA CLARA, CA 95054-3003
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 48 of 170
District/off: 0539-3                              User: ctello                                           Page 47 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                        Total Noticed: 8513
19180619          HITRUST SERVICES CORP, PO BOX 248855, DEPT 107, OKLAHOMA CITY, OK 73124-8855
19180618        + HITRUST SERVICES CORP, 6175 MAIN STREET STE 420, FRISCO, TX 75034-3488
19180620          HM Life Insurance Company, 120 5th avenue, Suite 111, Pittsburgh, PA 15222-3004
19180621          HND Enterprise, 4017 W. Martin Luther King Jr. Blvd., Tampa, FL 33614
19180622        + HODGE-ROBERTS, JUDY, 301 SHADY BROOK DR, CAPE GIRARDEAU, MO 63701-9308
19180623        + HOEMKE, DEBRA, 404 MAPLE ST, HOWELL, MI 48843-2128
19180624        + HOFFMAN, CAROL ANN, 5885 LEISURE SOUTH DR SE, KENTWOOD, MI 49548-6855
19180625        + HOLLAND HART LLP, PO BOX 8749, DENVER, CO 80201-8749
19180626          HOLLAND HART LLP, PO BOX 17283, DENVER, CO 80217-0283
19180627        + HOLLY BACON, 5172 ARBOR HILL ROAD, CANTON, GA 30115-8163
19180635        + HOLTON CUMMUNITY HOSPITAL, 1110 COLUMBINE DRIVE, HOLTON, KS 66436-8824
19180636        + HOLY FAMILY MEMORIAL INC, 2300 WESTERN AVENUE, MANITOWOC, WI 54220-3712
19180637          HOLY FAMILY MEMORIAL INC, PO BOX 2170, MANITOWOC, WI 54221-2170
19180639        + HOLY ROSARY HEALTHCARE, 2600 WILSON STREET, MILES CITY, MT 59301-5016
19180638          HOLY ROSARY HEALTHCARE, PO BOX 912980, DENVER, CO 80291-2980
19180640        + HOPE C SMITH MD, 8255 W 88TH STREET, INDIANAPOLIS, IN 46278-1119
19180642          HORIZON FAMILY MEDICAL GROUP, P O BOX 36363, NEWARK, NJ 07188-6363
19180647        + HOSPITAL DISTRICT 1 OF CRAWFORD COUNTY, 302 N. HOSPITAL DRIVE, GIRARD, KS 66743-2000
19180649          HOSPITAL DISTRICT NO 1 MARION CO, ST LUKE HOSPITAL AND LIVING CENTER, MARION, KS 66861-1256
19180648          HOSPITAL DISTRICT NO 1 MARION CO, ST LUKE MEDICAL CLINIC, MARION, KS 66861
19180650        + HOT SHRED, 390 SOUTH MCLENNAN LOOP, ELM MOTT, TX 76640-3725
19180654          HUDSON ENERGY SERVICES LLC, PO BOX 731137, DALLAS, TX 75373-1137
19180655        + HUDSON ENERGY SERVICES LLC, 5251 WESTHEIMER ROAD SUITE 1000, HOUSTON, TX 77056-5414
19180657        + HUDSON PHYSICIANS, 403 STAGELINE ROAD, HUDSON, WI 54016-1789
19180656          HUDSON PHYSICIANS, 402 WISCONSIN STREET, HUDSON, WI 54016
19180658        + HUDSON VENTURES LP, 2000 SPROUL ROAD, BROOMALL, PA 19008-3509
19180659          HUDSON VENTURES LP, C/O GEIS REALTY GRP - THE WOODS, WAYNE, PA 19087
19180660        + HUGHES SAFE LOCK, P O BOX 1208, DENHAM SPRINGS, LA 70727-1208
19180662        + HUMBOLDT COUNTY MEMORIAL HOSPITAL, 1000 NORTH 15TH STREET, HUMBOLDT, IA 50548-1075
19180663        + HUMCAP LP, 5401 VILLAGE CREEK DRIVE, PLANO, TX 75093-4812
19180664        + HURON CLINIC FOUNDATION, LTD, P O BOX 16113, BELFAST, ME 04915-4056
19180665        + HURON CONSULTING SERVICES LLC, 4795 PAYSPHERE CIRCLE, CHICAGO, IL 60674-0001
19180666        + HUTCHINSON HEALTH, 1095 HIGHWAY 15 SOUTH, HUTCHINSON, MN 55350-3182
19180667        + HUTCHINSON JR, ROY, 15435 DALE RD, CHAGRIN FALLS, OH 44022-3824
19180436        + Hailey Duncan, 819 O Street, Lincoln, CA 95648-1591
19180438        + Hailey Patton, 407 Peer Dr, Hewitt, TX 76643-3218
19180442        + Haleigh Fahrner, 9912 Burgundy Lane, Woodway, TX 76712-3102
19180444        + Haley Bonds, 404 S 2nd St, Valley Mills, TX 76689-4429
19180445        + Haley Parker, 516 Hawkins Court, Robinson, TX 76706-5165
19180446        + Haley Rhoades, 121 JL Brazzil Loop, Waco, TX 76705-5310
19180458        + Han Myat, 906 South Marguerita Avenue, Apartment B, Alhambra, CA 91803-2192
19180460        + Hanley Chan, 917 California Dr, Burlingame, CA 94010-3605
19180462        # Hannah Baker, 8612 Red Mile Trail, APT K, FLorence, KY 41042-7360
19180464        + Hannah Holloway, 1177 rockspring wy, Antioch, CA 94531-8350
19180470        + Harley Beckett, 295 gabbys lane, Cameron, WV 26033-1615
19180471        + Harley Maddison, 509 N Hewitt Dr, 61, Hewitt, TX 76643-3080
19180472        + Harley Probst, 825 Melrose Drive, Waco, TX 76710-4233
19180476        + Harold Marshall, 3009 San Marcos Dr., Fort Worth, TX 76116-4830
19180479        + Harpreet Kaur, 4220 Southfork Ranch Rd, Waco, TX 76705-5984
19180483        + Harshavardhan Ilani, 2661 Virginia Pkwy, Flower Mound, TX 75022-4516
19180485        + Hartford Fire Insurance Company, One Hartford Plaza, Hartford, CT 06115-1703
19180484        + Hartford Fire Insurance Company, One Hartford Plaza, Hartford, CT 06155-0001
19180499        + Hayley Wollard, 55 Wisteria St, Waco, TX 76708-9639
19180557        + Heather Angrick, 8003 B Marlin Dr, Clay, NY 13041-8926
19180558        + Heather Arnold, 3569 W 400 N, Winchester, IN 47394-8400
19180559        + Heather Bell, 237 lamson St, Jacksonville, FL 32211-8047
19180560        + Heather Brissette, 54 New York Ave, Chicopee, MA 01020-4515
19180562        + Heather Cain, 1031 Cydnie ST, Kennedale, TX 76060-6477
19180563        + Heather Green, 1221 Vincent St APT 1001, Fort Worth, TX 76120-4129
19180564        + Heather Lackey, 9108 S Central Park Avenue, Evergreen Park, IL 60805-1463
19180565        + Heather Ledger, 5723 Pleasant Hollow Trail, Shepherd, MT 59079-3314
19180566        + Heather Lloyd, 2816 Ne 143rd Street, Vancouver, WA 98686-2224
19180567        + Heather Montgomery, 5141 W. 64TH PLACE, Chicago, IL 60638-5736
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51             Page 49 of 170
District/off: 0539-3                                   User: ctello                                              Page 48 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                           Total Noticed: 8513
19180569       #+   Heather Pforter, 1503 Spring St, Apt. 016, Waco, TX 76704-3001
19180570        +   Heather Phillips, 125 sunset cir, 47, Benicia, CA 94510-2080
19180571        +   Heather Rebollar, 111 N Sherman, Elm Mott, TX 76640-9758
19180572       #+   Heather Snowden, 510 Woodhaven DR, Springtown, TX 76082-6410
19180575        +   Heather Warren, 3606 Redbird St, Bellmead, TX 76705-2545
19180576        +   Heather Woolsey, 3400 N Robinson Dr, Trailer 12, Waco, TX 76706-4702
19180577        +   Heather Wright, 4321 N Jobe Rd, Brownsville, IN 47325-9405
19180578        +   Heather Wright, 13439 Montserrat Ct., Chino Hills, CA 91709-1327
19180580        +   Heaven Lawrence, 173 Water St, Elm Mott, TX 76640-3472
19180581        +   Hector Diaz, 45111 Rachel Ave, Lancaster, CA 93535-2749
19180582        +   Heena Shah, 924 Aventura Drive, Mount Juliet, TN 37122-6437
19180583        +   Heidi Brauer, 16726 Jefferson St, Omaha, NE 68135-5349
19180584        +   Heidi Delgadillo, 109 N Lakeview, Waco, TX 76705-1962
19180586        +   Heidi Reyes, 1725 N 12th St, Waco, TX 76707-2323
19180587        +   Helan Najib, 1718 Tulare dr, Allen, TX 75002-6469
19180592        +   Henrietta Morgan, 2706 Green Oaks Drive, Garland, TX 75040-3247
19180601        +   Herlicia Johnson, 2016 Ashcrescent St, Ft Worth, TX 76104-6209
19180602            Hermann Valcin, 423 ne cir terr, 202-25, Miami, FL 33179
19180608            Highwoods Realty Limited Partnership, P O BOX 100488, ATLANTA, GA 30384-0488
19180616        +   Hitatchi Data System Credit Corporation, 2825 Lafayette Street, Bldg. 34, Santa Clara, CA 95050-2639
19180617        +   Hitatchi Data Systems Credit corp, 2825 Lafayette Street, Santa Clara, CA 95050-2639
19180628        +   Holly Blaine, 505 SE 2ND ST, ANKENY, IA 50021-3205
19180629        +   Holly Chiasson, 856 Cherokee trl, Waco, TX 76712-2544
19180630        +   Holly Crump, 1721 Highway 105, Baldwin, GA 30511-2530
19180631        +   Holly Deerinwater, 3117 Buckskin Ln., Robinson, TX 76706-7431
19180632       #+   Holly North, 35080 Rayville Dr., Denham Springs, LA 70706-1704
19180633        +   Holly Taylor, P.O. Box 406, Nolanville, TX 76559-0406
19180634        +   Holly Zaunbrecher, 243 Magnolia Way, League City, TX 77573-4640
19180641        #   Hope Martin, 9733 Cloveridge Dr., Independence, KY 41051-6705
19180643        +   Hortense Walker, 3619 Monmouth rd, Hephzibah, GA 30815-6415
19180644        +   Horton International, 20 Church Street, Hartford, CT 06103-1246
19180652        +   Htet Nyunt, 2066 Wheaton Way, Sandy Springs, GA 30328-4954
19180653        +   Hubert Lumbala, 4013 N Beltline Rd Apt 1022, Irving, TX 75038-7127
19180661        +   Hugo Rousselin, 626 Cano Street, Allen, TX 75002-2807
19180668        +   I3SCREEN, 9501 NORTHFIELD BLVD, DENVER, CO 80238-3536
19180674        +   IBM, P O BOX 7247-0276, PHILADELPHIA, PA 19170-0001
19180669        +   IBM, 91222 COLLECTION CTR DR, CHICAGO, IL 60693-0001
19180670            IBM, P O BOX 91222, CHICAGO, IL 60693-9122
19180671            IBM, PO BOX 676673, DALLAS, TX 75267-6673
19180672            IBM, PO BOX 679358, DALLAS, TX 75267-9358
19180673            IBM, POST OFFICE BOX 841593, DALLAS, TX 75284-1593
19180675        +   IBM Credit LLC, 7100 Highlands Parkway, Smyrna, GA 30082-4859
19180677        +   IDABEL DRUG TESTING CENTER LLC, 121 N CENTRAL AVENUE SUITE E, IDABEL, OK 74745-3834
19180685            IDAHO STATE TAX COMMISSION, 440 FALLS AVE, TWIN FALLS, ID 83301-3320
19180682        +   IDAHO STATE TAX COMMISSION, 150 SHOUP AVE, STE 16, IDAHO FALLS, ID 83402-3653
19180683        +   IDAHO STATE TAX COMMISSION, 1118 F STREET, LEWISTON, ID 83501-1930
19180678            IDAHO STATE TAX COMMISSION, PO BOX 83784, BOISE, ID 83707-3784
19180680            IDAHO STATE TAX COMMISSION, PO BOX 56, BOISE, ID 83756-0056
19180681            IDAHO STATE TAX COMMISSION, 1910 NORTHWEST BLVD, STE 100, COEUR D'ALENE, ID 83814-2371
19180687            IDAHO WORKCARE, P O BOX 51385, IDAHO FALLS, ID 83405-1385
19180692            IEBT CORPORATION, PO BOX 266, MOGADORE, OH 44260-0266
19180696            IIX-INSURANCE INFORMATION EXCHANGE, GENERAL POST OFFICE, NEW YORK, NY 10087-7828
19180695        +   IIX-INSURANCE INFORMATION EXCHANGE, 1716 BRIARCREST DRIVE, SUITE 200, BRYAN, TX 77802-2764
19180699            ILLINOIS VALLEY COMMUNITY HOSP, 925 WEST STREET, PERU, IL 613542799
19180703        +   IMMEDICENTER, 500 UNION BLVD., TOTOWA, NJ 07512-2579
19180704        +   IMPERIAL CONSULTING LLC, 210 N MORGAN AVENUE, BROUSSARD, LA 70518-3923
19180706        +   IMS INNOVATIVE MANAGEMENT SOLUTIONS, 3241 ROBINSON ROAD, SUITE B, MIDLOTHIAN, TX 76065-7157
19180705        +   IMS-INNOVATIVE MANAGEMENT SOLUTIONS, 8344 EAST R L THORTON FWY, DALLAS, TX 75228-7132
19180709        +   IN OUT EXPRESS CARE, 1290 DIAMOND SPRINGS ROAD, VA BEACH, VA 23455-3701
19180707        +   IN OUT EXPRESS CARE, 593 ABERDEEN ROAD, HAMPTON, VA 23661-1332
19180708        +   IN OUT EXPRESS CARE, PO BOX 2198, LOVES PARK, IL 61130-0198
19180712        +   INDEED INC, 177 BROAD STREET 6TH FLOOR, STAMFORD, CT 06901-2064
19180710            INDEED INC, MAIL CODE 5160, DALLAS, TX 75266-0367
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 50 of 170
District/off: 0539-3                             User: ctello                                         Page 49 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                      Total Noticed: 8513
19180711          INDEED INC, DEPT 2652 PO BOX 122652, DALLAS, TX 75312-2652
19180713        + INDEPENDENT COLLECTIONS INC, 2153 WEALTHY SE 157, EAST GRAND RAPIDS, MI 49506-3033
19180714        + INDEPENDENT COLLECTIONS INC, 976 3 MILE RD, WALKER, MI 49544-8203
19180717        + INDIAN STREAM HEALTH CENTER, 141 CORLISS LANE, COLEBROOK, NH 03576-3245
19180720          INDIANA STATE CENTRAL COLLECTION UNIT, P O BOX 6219, INDIANAPOLIS, IN 46206-6219
19180721       #+ INDUSTRIAL FIRE PROTECTION, 2610 CANTO ROMPEOLAS, SAN CLEMENTE, CA 92673-6419
19180722        + INDUSTRIAL MEDICAL GROUP OF SANTA MARIA VALLEY, 3070 SKYWAY DRIVE. SUITE 106, SANTA MARIA, CA
                  93455-1871
19180723        + INDUSTRIAL MEDICINE ASSOCIATES PC, 660 WHITE PLAINS ROAD SUITE 630, TARRYTOWN, NY 10591-5107
19180724        + INDUSTRIAL MEDICINE ASSOCIATES PC, 280 DOBBS FERRY ROAD, WHITE PLAINS, NY 10607-1900
19180727          INFO CUBIC, ACH, Greenwood Village, CO 80112
19180726        + INFO CUBIC, 116 INVERNESS EAST SUITE 206, ENGLEWOOD, CO 80112-5125
19180728          INFOR (US) INC, NW 7418 PO BOX 1450, MINNEAPOLIS, MN 55485-7418
19180729       #+ INGRAM AND BALL PLLC, 2412 RING ROAD STE 200, ELIZABETHTOWN, KY 42701-5913
19180731          INOVA HEALTH CARE SERVICES, PO BOX 37555, BALTIMORE, MD 21297-3555
19180733        + INOVA HEALTH CARE SERVICES, 5501 BACKLICK RD STE 250, SPRINGFIELD, VA 22151-3936
19180735        + INOVALON INC, 4321 COLLINGTON RD, BOWIE, MD 20716-2259
19180734          INOVALON INC, P O BOX 743963, ATLANTA, GA 30384-3963
19180737        + INSURAMED INC, 1635 FIELDSTONE DR S, SHOREWOOD, IL 60404-8183
19180738          INSURANCE ADMINSTRATIVE SOLUTIONS, PO BOX 10852, CLEARWATER, FL 33757-8852
19180739          INSURANCE ADMINSTRATIVE SOLUTIONS, 17757 US HWY 19 N SUITE 660, CLEARWATER, FL 33764-6598
19180740        + INSURANCE ADMINSTRATIVE SOLUTIONS, 8545 126TH AVE N, LARGO, FL 33773-1509
19180741        + INTEG, P O BOX 23007, WACO, TX 76702-3007
19180742        + INTEGRIS BASS OCCUPATIONAL MED, PO BOX 3928, ENID, OK 73702-3928
19180743          INTEGRIS MEDICAL GROUP, PO BOX 12463, BELFAST, ME 04915-4015
19180744        + INTEGRIS MEDICAL GROUP, 401 SOUTH THIRD, ENID, OK 73701-5737
19180745        + INTELLIMATICS, LLC, 106 N DENTON TAP RD 210-306, COPPELL, TX 75019-2148
19180746          INTERCARE PSYCHIATRIC SERVICES, ATTN: MEDICAL RECORDS, PITTSBURGH, PA 15241-1041
19180747        + INTERMOUNTAIN WORKMED, 1992 W 2000 N 2B, LAYTON, UT 84041-4974
19180748        + INTERMOUNTAIN WORKMED, 1355 W 3400 S, OGDEN, UT 84401-3376
19180749          INTERMOUNTAIN WORKMED, PO BOX 30180, SALT LAKE CITY, UT 84130-0180
19180750          INTERNAL MEDICINE ASSOCIATES PC, 214-22 73RD AVE, OAKLAND GARDENS, NY 11364-2914
19180751        + INTERNAL MEDICINE ASSOCIATES PC, 243 BOYLE ROAD, SELDEN, NY 11784-1929
19180761          INTERNAL REVENUE SERVICE, LB I : HMP 1672, PITTSBURGH, PA 15222
19180754          INTERNAL REVENUE SERVICE, P O BOX 192, COVINGTON, KY 41011
19180755          INTERNAL REVENUE SERVICE, P O BOX 660095, DALLAS, TX 75266-0095
19180762        + INTOXIMETERS INC, P O BOX 870836, KANSAS CITY, MO 64187-0837
19180765          INTRADO ENTERPRISE COLLABORATION INC, PO BOX 281866, ATLANTA, GA 30384-1866
19180766        + INTRADO ENTERPRISE COLLABORATION INC, 15272 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0001
19180767        + INVESTOR GROUP SERVICES LLC, 855 BOYLSTON STREET 6TH FLOOR, BOSTON, MA 02116-2622
19180771        + IOWA HOME OFFICE UNDERWRITERS ASSOCIATION, PO BOX 42111, URBANDALE, IA 50323-0981
19180772        + IPIPELINE, 222 VALLEY CREEK BLVD, EXTON, PA 19341-2385
19180773          IPSWITCH INC, P O BOX 414562, BOSTON, MA 02241-4562
19180774        + IPSWITCH INC, 10 MAGUIRE ROAD SUITE 220, LEXINGTON, MA 02421-3120
19180776          IPSWITCH INC, P O BOX 3726, NEW YORK, NY 10008-3726
19180777        + IQVIA INC, 100 IMS DRIVE, PARSIPPANY, NJ 07054-2957
19180778          IQVIA INC, PO BOX 8500-784290, PHILADELPHIA, PA 19178-4290
19180785        + IRON MOUNTAIN INC, 1 FEDERAL STREET, 7TH FLOOR, BOSTON, MA 02110-2003
19180789        + IRVING FALSE ALARM REDUCTION PROGRAM, 825 WEST IRVING BLVD, IRVING, TX 75060-2845
19180788        + IRVING FALSE ALARM REDUCTION PROGRAM, P O BOX 840534, DALLAS, TX 75284-0534
19180798        + ISHARE MEDICAL LLC, 3150 MERCIER STE 608A, KANSAS CITY, MO 64111-3754
19180799        + ISI COMMERCIAL REFRIGERATION LP, P O BOX 654020, DALLAS, TX 75265-4020
19180804        + ISRAEL STEINBERG, 4 LEIPNIK WAY, MONROE, NY 10950-5448
19180803        + ISRAEL STEINBERG, 4 LEIPNIK WAY UNIT 301, MONROE, NY 10950-5449
19180807        + IU HEALTH ARNETT OCCUPATIONAL SERVICES, 3443 WEST THIRD STREET, BLOOMINGTON, IN 47404-4851
19180808        + IU HEALTH ARNETT OCCUPATIONAL SERVICES, 4319 REIABLE PARKWAY, CHICAGO, IL 60686-0001
19180809        + IU HEALTH BLOOMINGTON, P O BOX 1149, BLOOMINGTON, IN 47402-1149
19180810        + IU HEALTH BLOOMINGTON, 3443 WEST THIRD STREET, BLOOMINGTON, IN 47404-4851
19180676        + Ibsa Omer, 10201 Cedar Lake Rd Apt 202, Minnetonka, MN 55305-3236
19180689        + Idelle Loyd, 2325 Charboneau Dr, Waco, TX 76710-1103
19180690        + Idemia Identity Security USA, LLC, 296 Concord Road, Suite 300, Billerica, MA 01821-3487
19180693        + Ieesha Mason, 2525 E Lakeshore Dr, Apt 1603, Waco, TX 76705-7807
19180694        + Ieshia Quinton, 201 Robin Loop, Waco, TX 76705-1533
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                         Entered 11/14/20 23:29:51                 Page 51 of 170
District/off: 0539-3                                      User: ctello                                                   Page 50 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                                Total Noticed: 8513
19180700        +   Iman Brown, 503 n oak st, 102, lacy lakeview, TX 76705-1330
19180701       #+   Imani Young, 2304 NE 32nd PL, Ocala, FL 34479-2920
19180715        +   India Burnell, 1821 Live Oak Ave., Waco, TX 76708-3425
19180716        +   India Jefferson, 815 N. LaBrea Ave, Apt 406, Inglewood, CA 90302-2205
19180725        +   Inez Clark, 508 Telluride, Waco, TX 76712-8770
19180730        +   Iniyah Manning, 870 Anna Street, Elizabeth, NJ 07201-1902
19180758        +   Internal Revenue Service, Attn: Insolvency, 1352 Marrows Road, 2nd Floor, Newark, DE 19711-5477
19180779        +   Ira Katz, 3545 St Johns Bluff RD S, Suite 257, Jacksonville, FL 32224-2682
19180780        +   Irene Legaspi, 12722 SE 312 St, APT A303, Auburn, WA 98092-3382
19180781       #+   Iris Gunn, 1101 Exchange Place, 1214, Durham, NC 27713-1898
19180782        +   Iris Pitre, 6304 Lawndale Drive, Fort Worth, TX 76134-2834
19180783        +   Irma Casillas, 1529 Bosque Blvd., Waco, TX 76707-3029
19180784        +   Irma Venegas, 12421 Chelwood NE Place, Albuquerque, NM 87112-4625
19180787        +   Irvin Vides, 938 w. Chestnut ave apt C, Lompoc, CA 93436-5702
19180790        +   Isabel Aquino, 172 w north ave, fresno, CA 93706-5517
19180791        +   Isabel Torres, 5101 Sanger Ave. Apt. 402, Waco, TX 76710-5868
19180792        +   Isabella Avila, 555 Howard Dr, Moody, TX 76557-4074
19180793        +   Isabella Grover, 4290 Tannery Rd, Campbell, NY 14821-9758
19180794        +   Isabella Herrera, 6628 Deming Dr., Woodway, TX 76712-7580
19180795        +   Isaira Fernandez, 2296 Belmont ave apt 3, Bronx, NY 10457-1702
19180796            Isamar Perez, 1002 Carter St, Milford, TX 76670
19180797        +   Isaura Davis, 4905 Wildcreek Way, Fort Worth, TX 76179-4246
19180800        +   Isiah West, 3946 hwy 182 E, 11D, Columbus, MS 39702-9242
19180801        +   Isis Roberson, PO Box 352071, Jacksonville, FL 32235-2071
19180802        +   Ismael Almaguer, 1204 Cherry Ave, Sunnyside, WA 98944-1704
19180806        +   Itumie Cheatham, 4000 N. 19th St. 242, Waco, TX 76708-1614
19180811        +   Ivany Smith, 2620 Windsor Ave, Waco, TX 76708-3342
19180812        +   Ivelissa Canela, 25503 85th Ave, Floral Park, NY 11001-1045
19180813        +   Ivette Nuncio, 1008 Donald St, Waco, TX 76705-1425
19180816        +   Iyonica Moore, 3524 Leland Ave, Waco, TX 76708-3151
19180818        +   J A G EXAM SERVICES INC, 952 E CHAMBERS STREET, SUITE 5, OGDEN, UT 84403-5107
19180819            J E M TESTING INC, Branch 186, MIAMI, FL 33175
19180820            J H BUCKNER ASSOCIATES, 6943 HELSEM WAY, DALLAS, TX 75230-1982
19180817        +   J K CONSULTANTS INC, 2605 NICHOLSON ROAD SUITE 1140, SEWICKLEY, PA 15143-8896
19180822        +   J.E.M. Testing, Inc., 3900 NW 79th Ave., Bldg. 4, Suite 417, Miami, FL 33166-6569
19180827        +   JACK W CLARK, 2186 SPRINGFIELD CENTER RD, AKRON, OH 44312-1963
19180830            JACKSON LEWIS PC, PO BOX 416019, BOSTON, MA 02241-6019
19180834            JACOBS CATHEY COMPANY, POST OFFICE BOX 7305, WACO, TX 76714-7305
19180835            JACOBSON MEMORIAL HOSPITAL, P O BOX 367, ELGIN, ND 58533-0367
19180888        +   JAMES J DALLA RIVA MD PC, 6812 STATE ROUTE 162 SUITE 30, MARYVILLE, IL 62062-8562
19180950        +   JAN-PRO OF SOUTHEAST LOUISIANA, 200 COMMERCIAL SQUARE, SLIDELL, LA 70461-5433
19180929        +   JANET O'DELL, 4492 WILSIE ROAD, FRAMETOWN, WV 26623-7131
19180941        +   JANICE SIMCIC, 4804 MILLS CREEK LANE, NORTH RIDGEVILLE, OH 44039-2327
19180987            JASON'S DELI, P O BOX 54436, NEW ORLEANS, LA 70154-4436
19180983        +   JASON'S DELI, 4021 BELTLINE RD., ADDISON, TX 75001-5829
19180986        +   JASON'S DELI, 7707 N MACARTHUR BLVD, IRVING, TX 75063-8089
19180984            JASON'S DELI, DEPT 271, HOUSTON, TX 77210
19180985            JASON'S DELI, P.O. BOX 4869, HOUSTON, TX 77210-4869
19180988        +   JASONS LAWNCARE AND LANDSCAPING, PO BOX 878, LORENA, TX 76655-5508
19181008        +   JDK ASSOCIATES LLC, 944 BIRMINGHAM DRIVE, BATON ROUGE, LA 70819-4003
19181018        +   JEFF FORTE, 125 NELLS ROCK RD, SHELTON, CT 06484-3880
19181021        +   JEFFERSON COMMUNITY HEALTH CENTER INC, 825 22ND STREET, FAIRBURY, NE 68352-1221
19181020            JEFFERSON COMMUNITY HEALTH CENTER INC, CENTER, FAIRBURY, NE 68352
19181022            JEFFERSON COMMUNITY HEALTH CENTER INC, 2200 H STREET, FAIRBURY, NE 68352-1119
19181023        +   JEFFERSON COUNTY TAX COLLECTOR, P O BOX 2112, BEAUMONT, TX 77704-2112
19181026        +   JEFFREY KERR, 4450 126TH AVENUE, CLEAR LAKE, MN 55319-9476
19181028        +   JEFFREY ROBERTSON, 3209 GLENHURST COURT, PLANO, TX 75093-3448
19181061        +   JENNIFER JJ ELLIS, 2454 LAFAYETTE STREET, WINTERVILLE, NC 28590-8677
19181151            JFK International Air Terminal LLC, Terminal 4, JFK International Airport, Jamaica, NY 11430
19181153        +   JGC HOLDINGS LLC, 950 OFFICE PARK RD STE 300, WEST DES MOINES, IA 50265-2548
19181152            JGC HOLDINGS LLC, c/o BENCHMARK REAL ESTATE GROUP, DES MOINES, IA 50301
19181163        +   JIMERSON BIRR PA, ONE INDEPENDENT DRIVE SUITE 1400, JACKSONVILLE, FL 32202-5011
19181182        +   JOANNE GALLAGHER, 283 MACE MARTIN RD, WEWAHITCHKA, FL 32465-6950
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 52 of 170
District/off: 0539-3                                User: ctello                                          Page 51 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                       Total Noticed: 8513
19181190        +   JOE AND MARTIN INJURY ATTOR LLC, 11915 PLAZA DR STE 301, MURRELLS INLET, SC 29576-9356
19181192        +   JOEL HARVEY HELLER, 3503 WALDROW DRIVE, GREENSBORO, NC 27408-3149
19181196        +   JOHN F ASUQUO, PO BOX 4041, MORGAN TOWN, WV 26504-4041
19181198        +   JOHN HANCOCK LIFE, 200 BERKLEY STREET, BOSTON, MA 02116-5023
19181207        +   JOHN NELSON CONSULTING LLC, 965 FRANKLIN AVE, GREAT FALLS, MT 59405-8229
19181211        +   JOHN SHARP MD, P O BOX 320, MARLINTON, WV 24954-0320
19181220        +   JOHNSON COUNTY HOSPITAL, 202 HIGH ST STE 100, TECUMSEH, NE 68450-2443
19181219            JOHNSON COUNTY HOSPITAL, PO BOX 538, TECUMSEH, NE 68450-0538
19181221        +   JOHNSON MEMORIAL HEALTH SERVICES, 1282 WALNUT STREET, DAWSON, MN 56232-2333
19181222        +   JOHNSON, SHELLEY, 37703 WILLOW DR, EASTLAKE, OH 44095-1058
19181225        +   JOLLY, SHARONDA, 19297 LOONEY RD, ATHENS, AL 35613-5144
19181233        +   JONES LANG LASALLE AMERICAS INC, 200 E RANDOLPH STREET SUITE 4300, CHICAGO, IL 60601-6537
19181234        +   JONES, KELLY, 25100 Sandhill Blvd., W204, Punta Gorda, FL 33983-7904
19181248        +   JOSE SACADES JR, 142 LILLIE VALLEY RD, WACO, TX 76705-2103
19181255        +   JOSEPH H MARTIN JR MD LLC, PO BOX 54306, ATLANTA, GA 30308-0306
19181268        +   JOSIE PINCH, 1925 BELVEDERE DR, BILLINGS, MT 59102-2718
19181282        +   JTD SERVICES INC, 9632 CHAMBLIN DR, AFFTON, MO 63123-6208
19181283            JTD SERVICES INC, 15770 N. DALLAS PARKWAY, DALLAS, TX 75248-3329
19181284        +   JTD SERVICES INC, 8713 AIRPORT FREEWAY SUITE 318, FT WORTH, TX 76180-7611
19181285        +   JTD SERVICES INC, 4413 82ND ST SUITE 102, LUBBOCK, TX 79424-3366
19181286        +   JTD Services, Inc., 15770 N. Dallas Parkway, Suite 300, Dallas, TX 75248-6600
19181299            JUDY ELEY MD, 208 3625 SHAGANAPPI TRAIL NW, CALGARY, CANADA AB T3A 0E2
19181311        +   JULIE A FORNER, 5149 W BURTON DRIVE, PHOENIX, AZ 85043-6596
19181322        +   JUNEAU URGENT AND FAMILY CARE, 8505 OLD DAIRY ROAD, JUNEAU, AK 99801-6921
19181324        +   JUNIATA VALLEY OCCUPATIONAL HEALTH PLLC, 27 SANDY LANE STE 250, LEWISTOWN, PA 17044-1372
19181325        +   JUNTUNEN, NORMA, 1411 10TH AVENUE SOUTH, GRAND FORKS, ND 58201-4351
19181326            JUPITER MEDICAL CENTER PHYSICIANS GROUP INC, PO BOX 9218, JUPITER, FL 33468-9218
19180824        +   Jabril Hamidullah, 124 Tremont Ave, Pleasantville, NJ 08232-3628
19180825        +   Jacelyn Johnson, 3720 Homan Ave., Waco, TX 76707-1644
19180826        +   Jacinda Horn, 1882 Wildcat Circle, Waco, TX 76705-5685
19180828        +   Jackie Hisey, 7861 19th Street, Westminster, CA 92683-4050
19180832        +   Jacob Huffman, 105 David Reese Dr, Lorena, TX 76655-9751
19180833        +   Jacob Tuka, 1108 52nd Street West, Billings, MT 59106-2353
19180836       #+   Jacoby Kemp, 607 Theresa St., Lacy Lakeview, TX 76705-1148
19180837        +   Jacqueline Bell, 1400 Kuroki street, Fort Worth, TX 76104-5741
19180839        +   Jacqueline Brindamour, 81 Orton Marotta Way, apt 3014, Boston, MA 02127-2534
19180840        +   Jacqueline Bush, 10253 Biltmore Dr, Waco, TX 76708-6297
19180841        +   Jacqueline Cummings, 412 Mahon Hollow Dr, Waco, TX 76704-1730
19180842        +   Jacqueline Doiron, 12 Pollier Way, AUBURN, MA 01501-1134
19180843        +   Jacqueline Hamilton, 1813 Louis Street, Waco, TX 76705-2764
19180845        +   Jacqueline Mullane, 4 locust run lane, ocala, FL 34472-2567
19180846        +   Jacqueline Rogers, 5612 Cedar Oak Rd, Grandview, TX 76050-4314
19180847        +   Jacqueline Roh, 2135 E Broadway Unit C, Waukesha, WI 53186-8145
19180848        +   Jacqueline Salonen, 2049 118th Lane NE, Blaine, MN 55449-6055
19180849        +   Jacqueline Savino, 134 Ny Way Dr, Pickens, SC 29671-8821
19180850        +   Jacquelyn Bertolino, 12 abby lane, shirley, NY 11967-4420
19180851        +   Jacquelyn Davis, 9120 Seal Beach Dr, Hesperia, CA 92344-5509
19180853        +   Jada Hopwood, 2221 Autumn Woods Dr, Waco, TX 76711-1979
19180854        +   Jade Alexander, 527 Main St, Norwalk, IA 50211-1517
19180855        +   Jade Carroll, 2105 Dan Rowe Street, Waco, TX 76704-1019
19180856        +   Jade Nicholas, 401 n old temple rd., Hewitt, TX 76643-3734
19180857        +   Jade Smith, 620 N. Hewitt Dr., Apt 3, Hewitt, TX 76643-2909
19180858        +   Jadericca Green, 1024 delano street, Waco, TX 76704-1665
19180859        +   Jahmilya Jones, 708 Chamber St, Marlin, TX 76661-2408
19180860        +   Jahmyah Walker, 5000 Sanger Ave., 2021, Waco, TX 76710-8767
19180862        +   Jai'Tavia Walker, 6728 Tierra Dr, Waco, TX 76712-6975
19180861        +   Jaime Lydic, 74 Gompers Ave, Indiana, PA 15701-2222
19180863        +   Jake Duke, 1311 Sandlin Rd., Fulton, MS 38843-2205
19180865        +   Jakob Meeker, 548 N Dison, Robinson, TX 76706-5110
19180867        +   Jaleesa Crawford, 3579 Bigelow St., Memphis, TN 38127-5605
19180868        +   Jaleesa Randall, 119 Bentwood, Robinson, TX 76706-9623
19180869        +   Jalisa Penagraph, 9521 Jeremiah Dr., apt 216, Fort Worth, TX 76108-5939
19180871        +   Jameese Conegie, 602 Hughes st, Greenville, MS 38701-5756
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                      Entered 11/14/20 23:29:51                Page 53 of 170
District/off: 0539-3                                    User: ctello                                                  Page 52 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                               Total Noticed: 8513
19180872        +   Jameil Corsey, 10 nanticoke ct, marlton, NJ 08053-5613
19180875        +   James Arcidiacono, 113 rhett court, Elkton, MD 21921-2056
19180876        +   James Bartley, 2133 Hannah Way, Rocklin, CA 95765-4780
19180877        +   James Black, 3400 Alta Vista Dr, Waco, TX 76706-4243
19180878        +   James Bogle, 1604 Bedford St, Rahway, NJ 07065-2036
19180879        +   James Collins, 4331 Errun ln, Cincinnati, OH 45217-1737
19180880       #+   James Finch, 2512 Central Drive, Apt. 1327, Bedford, TX 76021-4853
19180882        +   James Griffin, 1208 Clark St., Marlin, TX 76661-2648
19180883        +   James Hale, 4509 Scottwood Dr, Waco, TX 76708-1240
19180885        +   James Hartley, 3223 Oakdale Rd., W. Columbia, SC 29170-2633
19180887        +   James Hurley, 9327 PAN RIDGE ROAD, PARKVILLE, MD 21234-1528
19180889       #+   James Mason, 3177 Oakes Dr, Hayward, CA 94542-1235
19180891        +   James Thomason, 501 Topeka Dr, Woodway, TX 76712-3945
19180893        +   James Wright, 3400 Robinson Dr 129, Waco, TX 76706-4717
19180894        +   James Ziebell, 8700 Black Oak St., Austin, TX 78729-3701
19180895        +   Jamesha Rose, 1531 Live Oak, Waco, TX 76708-3502
19180896        +   Jami Mcpherson, 724 county rd 338, Moody, TX 76557-3486
19180897        +   Jamica Haney, 3221 SE 22nd, Apt 202, Des Moines, IA 50320-1990
19180900        +   Jamie Cross, 4300 Meyers Ln, 1301, Waco, TX 76705-2063
19180901        +   Jamie Foster, 2742 Madison Dr, Apt C, Waco, TX 76706-4307
19180902        +   Jamie Sorrells, 2510 washington ave, Bedford, IN 47421-4906
19180903        +   Jamie Strickland, 188 CR 51313, Rosehill, MS 39356-5507
19180904        +   Jamie Vildosola, 1831 Ontario St, Oxnard, CA 93035-3512
19180905        +   Jamika Bell, 1100 N. 6th St, Q1, Waco, TX 76707-3804
19180907        +   Jamila Iskander, 2 Railroad Ave, 141, Glyndon, MD 21071-7506
19180908        +   Jan Robinson, 3 Prospect Dr, Sinking Spring, PA 19608-8975
19180911        +   Janae Black, 4510 S. 3rd. St, Apt. 7C, Waco, TX 76706-7437
19180914        +   Jane Brophy, 12518 Davan Drive, Silver Spring, MD 20904-3501
19180915        +   Jane Hines, 567 Bear Ridge Trail, Fleetwood, NC 28626-9441
19180916        +   Jane Kelly, 1601 Utah Ave South, Saint Louis Park, MN 55426-1923
19180919        +   Jane Owens, 696 Longwood Road, Lexington, KY 40503-4135
19180920       #+   Jane Peters, 6150 Alma Road, 2309, McKinney, TX 75070-7324
19180921        +   Jane Philipps, P O Box 339, Hannacroix, NY 12087-0339
19180923        +   Janelle Abosch, 5961 Anise Drive, Sarasota, FL 34238-5145
19180924        +   Janelle Polzin, 503 W Broadway Street, Polk City, IA 50226-1191
19180926        +   Janet Darden, 5725 Humbert Ave, Fort Worth, TX 76107-6918
19180928        +   Janet Lopez, 40254 Benwood Ct, Temecula, CA 92591-1618
19180930        +   Janet Silva, 401 windsor st, King City, CA 93930-3322
19180931        +   Janet Washington, 6132 Newtown Ave, Philadelphia, PA 19111-5909
19180932        +   Janet Wehrli, 5023 s 178th st, OMAHA, NE 68135-3421
19180933        +   Janet Williams, 4057 Pheasant HIll Dr, Valdosta, GA 31601-9135
19180934        +   Janette Jolly, 620 Beverly Cox Dr, Waco, TX 76705-5402
19180935        +   Janice Gholson, 1088 Cal-Kolola Rd, Caledonia, MS 39740-9506
19180936        +   Janice Hayles, 1809 Clark Ave, Waco, TX 76708-7106
19180937        +   Janice Howard, 7392 Easterly Ln, Memphis, TN 38125-4116
19180938        +   Janice Infante, 7525 153rd st, 539, flushing, NY 11367-4001
19180939        +   Janice Ledgerwood, 34851 N Augustana Ave, Ingleside, IL 60041-9556
19180940        +   Janice Pennington, 128 N Harrington St, Ainsworth, NE 69210-1524
19180942        +   Janice Yurchak, 2019 Rockfield Rd, Pittsburgh, PA 15243-1409
19180943        +   Janie Ochoa, 3425 James Ave, Waco, TX 76711-1536
19180944            Janine Eastman, 3492 Hwy S, Apt 214, Douglasville, GA 30135
19180945        +   Janine Whitaker, 185 Hogan Ave, Vallejo, CA 94589-1919
19180946        +   Janique Dixon, 2121 Handley Drive, Fort Worth, TX 76112-5145
19180947        +   Janis Lottinger, 242 Kingsland Dr, Covington, LA 70435-0282
19180949        +   Jannetta Lewis, 4632 Concord, Bellmead, TX 76705-2320
19180952        +   Janyah Britton, 1424 Center St, Unit B, Oakland, CA 94607-2027
19180953        +   Jaquan Perryman, 4312 Windtree Dr.S, Jacksonville, FL 32257-1431
19180954        +   Jarcor, LLC, Benchmark Real Estate Group, PO Box 6, Des Moines, IA 50301-0006
19180955        +   Jarcor, LLC (C I COLBY R COLBY TRUST), Colby Management Co., 6581 University Ave., WINDSOR HEIGHTS, IA 50324-1728
19180956        +   Jared Robinson, 5825 Dew Plant Way, Fort Worth, TX 76123-3210
19180957        +   Jaren Gillis, 6637 La Sol Ln, Waco, TX 76712-4305
19180959       #+   Jasmin Horton, 123 Harrington Ave., Apt 1C, Crown Point, IN 46307-3843
19180960        +   Jasmine Benson, 4034 barmer drive, Jacksonville, FL 32210-5030
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 54 of 170
District/off: 0539-3                                        User: ctello                                    Page 53 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19180961        +   Jasmine Davis, 401 Monument Rd. Apt. 200, Jacksonville, FL 32225-6474
19180962        +   Jasmine Fajardo, 2600 Brame St., Bellmead, TX 76705-2871
19180963        +   Jasmine Griffin, 1201 Oak Street, teague, TX 75860-1919
19180964        +   Jasmine Jackson, 52 Meadowbrook Dr., Conway, AR 72032-2624
19180965        +   Jasmine London, 215 Weldon Dr., Waco, TX 76712-2934
19180966        +   Jasmine Marks, 3153 Blackwell Dr., Baton Rouge, LA 70805-7106
19180967        +   Jasmine Murray, 802 Rennard Lane, Morrisville, PA 19067-6816
19180968        +   Jasmine Nunley, 2714 S 14th St., Waco, TX 76706-3542
19180970        +   Jasmine Pichardo, 10021 Desperado DR, Waco, TX 76708-6195
19180971        +   Jasmine Scott, 401 Monument Rd Apt 200, Jacksonville, FL 32225-6474
19180973        +   Jasmine Washington, 6355 Morse Ave., 1302, Jacksonville, FL 32244-3726
19180974        +   Jasmine Yap, 436 Sagewood Drive, Hewitt, TX 76643-3346
19180975        +   Jasmyne Ross, 829 Andalusia Trail, Desoto, TX 75115-6313
19180976        +   Jason Carnahan, 223 1st St NW, Elk River, MN 55330-1552
19180979        +   Jason Lo, 6505 Brentfield Ct, Dallas, TX 75248-2273
19180980        +   Jason Martinez, 102 Goodwin LN, Moody, TX 76557-3621
19180982       #+   Jason Wilcox, 11111 Avis Ct., Moreno Valley, CA 92557-4970
19180989        +   Jasuling Cartagena, 1416 S 26th Street, 1416, Waco, TX 76706-2918
19180990        +   Jatana Guinzy, 253 South 4th St, Axtell, TX 76624-1294
19180991        +   Java Hawkins, 2317 Grandview DR, Fort Worth, TX 76112-4913
19180992            Javed Venture Holdings, LLC, 85 I-10 North, Suite 109, Beaumont, TX 77707
19180993        +   Javier Gonzalez, 3400 Ocee St 409, Houston, TX 77063-5321
19180994        +   Javier Salinas, 39334 Willowvale Rd., Palmdale, CA 93551-3918
19180995        +   Javier Vargas, 536 hoffmeyer ln, Robinson, TX 76706-5547
19180998        +   Jaymie Cartlidge, 117 Brewster st, Robinson, TX 76706-4601
19180999        +   Jayse Leon, 39 toledo Ave, 2L, Pawtucket, RI 02860-4727
19181001        +   Jazmin Gilbert, 1708 n 22nd, Waco, TX 76707-2007
19181002        +   Jazmine Jones, 601 Bobwhite Dr, Apt 507, Fort Worth, TX 76112-8676
19181003        +   Jazmon Middleton, 509 Lenox St., Waco, TX 76704-1513
19181004       #+   Jazmyn Isaacs, 9713 timberview dr, Woodway, TX 76712-3255
19181005        +   Jazmyn Mcgee, 504 Gift St., Marlin, TX 76661-2430
19181006            Jazmyne Johnson, 1881 LoneOak Park, West Point, MS 39773
19181007        +   Jazzmin Pearman, 34 La Cascata, Clementon, NJ 08021-4903
19181009        +   Jean Blalock, 4705 Country Hills Dr, Tampa, FL 33624-1604
19181010        +   Jeanelle Brewer, 6625 Landmark Dr, Apt 606, Waco, TX 76710-7535
19181011        +   Jeanette Cabbagestalk, 4910 Ridge st, Dalzell, SC 29040-8851
19181012        +   Jeanette Hanna, 417 SO 111th Street, Omaha, NE 68154-3202
19181014        +   Jeanne Mariani, 26 High Hill Drive, Pittsford, NY 14534-2954
19181015        +   Jeanne Pierre, 4017 Irish Setter Dr., Fort Worth, TX 76123-2599
19181016        +   Jeannette Reyes, P.O. Box 144, Elm Mott, TX 76640-0144
19181019        +   Jeff Schroeder, 3126 E Ave, Cody, WY 82414-6200
19181024        +   Jeffery Sousa, 5008 Habersham Ln, Tampa, FL 33619-5380
19181025        +   Jeffrey Fahey, 7107 Oakridge Drive, Harrisburg, PA 17111-5093
19181027            Jeffrey Reyes, 1725 Nth 12th st, Waco, TX 76707
19181029        +   Jeffrey Robertson, 3209 Glenhurst Ct, Plano, TX 75093-3448
19181030        +   Jeffrey Rodrigo, 687 John Dr, Corona, CA 92879-8610
19181031        +   Jeffrey Smith, 530 Old Mill Creek Drive, Waco, TX 76712-6455
19181032        +   Jeimy Torres, 4512 Erath Ave, Waco, TX 76710-4920
19181034        +   Jelessa Walker, 108 Westside, Crockett, TX 75835-1440
19181036        +   Jenghis Gaerlan, 252 Leghorn Avenue, San Diego, CA 92114-5731
19181037        +   Jenifer Sanchez, 902 Dogwood, Waco, TX 76706-5235
19181038       #+   Jenipher Riesenhuber, 3509 Long Creek Drive, Fort Collins, CO 80528-7036
19181041        +   Jennie Garcia, 2308 Richter ave, Waco, TX 76711-1957
19181042        +   Jennifer Burleson, 2160 State Hwy 31, P.O. Box 36, Hubbard, TX 76648-0036
19181043        +   Jennifer Char, 651 32nd Ave, San Francisco, CA 94121-2714
19181044        +   Jennifer Comfort, 166 Bedstone Dr, Saint Johns, FL 32259-8211
19181047        +   Jennifer Down, 1725 Silverlake Rd 10, Everett, WA 98208-2534
19181049        +   Jennifer Dubois, 2608 N 13th St, Temple, TX 76501-1319
19181051        +   Jennifer Dyson, 722 Randy Dr, Woodway, TX 76712-2843
19181052        +   Jennifer Ford, 7258 BELAIRE LN, Lancaster, CA 93536-7366
19181054        +   Jennifer Hackle, 505 Hawthorne Avenue., Cincinnati, OH 45205-2227
19181058        +   Jennifer Holter, 10192 Miller Ave., Canal Winchester, OH 43110-7888
19181059       #+   Jennifer Howard, 703 South Avenue J, Clifton, TX 76634-2442
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51        Page 55 of 170
District/off: 0539-3                                       User: ctello                                         Page 54 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                      Total Noticed: 8513
19181063        + Jennifer Mcdaniels, 2106 S 9th Street, Temple, TX 76504-7346
19181064        + Jennifer Moroch, 9508 Victory Garden, Las Vegas, NV 89149-1613
19181065        + Jennifer Morris, 2322 Washington Ave, Waco, TX 76701-1021
19181066          Jennifer Murphy, 1310 Osterville West Barnstable Road, Marstons Mills, MA 02648-1212
19181067        + Jennifer Nevills, 4140 DAWSON DR, APT B, BATON ROUGE, LA 70805-1425
19181069        + Jennifer Pelletier, 5057 Julington Creek Road, Jacksonville, FL 32258-3413
19181070        + Jennifer Rodwell, 3612 Parrish St., Waco, TX 76705-2539
19181071        + Jennifer Ryan, 18 Rogers Dr, Landing, NJ 07850-1631
19181072        + Jennifer Sabol, 114 E Walnut Ave, Altoona, PA 16601-5206
19181073        + Jennifer Sanchez, 608 N. Rita, Waco, TX 76705-1139
19181074        + Jennifer Scott, 2518 Lyle Ave, Waco, TX 76708-2775
19181076        + Jennifer Stark, 206 w railroad st, Norway, IA 52318-8800
19181077        + Jennifer Strong, 1800 Schworm St, Apt. 4, Ottumw, IA 52501-3456
19181078        + Jennifer Tronieri, 13 Heath Court, Sicklerville, NJ 08081-1137
19181079        + Jennifer Trotter, 1517 Woodmont Ave, Rowlett, TX 75089-1957
19181081        + Jennifer Van Buren, 189 Teakwood Cir West, Middleburg, FL 32068-4080
19181082        + Jennifer Viard, 103 Renaissance Court, Magnolia, TX 77354-4547
19181083        + Jennifer Wittkorn, 2003 Eisenhower Rd., Hays, KS 67601-2535
19181084        + Jennifer Wolfgang, po box 61, 127 S Main St, Portville, NY 14770-0061
19181085        + Jenny Martinez, 126 Hosmer Drive, Syracuse, NY 13209-1941
19181087        + Jeralan Minnick, 453 Highland Dr., Cedar Hill, TX 75104-2872
19181089        + Jeremiah De Guzman, 5 Hanford, Concord, CA 94518-2023
19181090        + Jeremy Prince, 1612 Cloister Way, Plano, TX 75075-6604
19181091        + Jeremy Williams, 3105 N 29th, Waco, TX 76708-2407
19181093        + Jermarcus Long, 605 Barbara Jean Dr, Hewitt, TX 76643-2947
19181094        + Jerry Cesario, 1621 W 25th St 194, San Pedro, CA 90732-4301
19181095       #+ Jessa Skarbek, 1094 SKARBEK RD, Punxsutawney, PA 15767-4230
19181097        + Jesse Gwin, 1101 Greenheart Drive, New Carlisle, OH 45344-1116
19181098        + Jesse Smith, 10624 S. Eastern Ave., A-212, Henderson, NV 89052-2982
19181100        + Jessi Robinson, 235 w. Main street, B, Elm Mott, TX 76640-3822
19181101        + Jessica Alexander, 493 Parkers Levee Road, Martin, TN 38237-8578
19181102        + Jessica Armstead, 1331 Parkdale, Waco, TX 76710-4148
19181103        + Jessica Asebedo, 815 Columbus Ave., 2205, Waco, TX 76701-1287
19181104        + Jessica Avila, 706 w 3rd St, McGregor, TX 76657-1524
19181105        + Jessica Barnes, 7284 Rampart Ridge Cir S, Jacksonville, FL 32244-8568
19181106          Jessica Benoit, 202 RIVER WAY CT, APT 301, OWINGS MILLS, MD 21117-5730
19181108        + Jessica Campbell, 8730 S County Dr, Apt 203, Oak Creek, WI 53154-3880
19181110        + Jessica Coronado, P.O. Box 99, Riesel, TX 76682-0099
19181111        + Jessica Cringan, 1141 Knotty Oaks Drive, Woodway, TX 76712-2317
19181112        + Jessica Elliott, 1745 Dibble Cir E, Jacksonvile, FL 32246-8711
19181113        + Jessica Faircloth, 2061 Mt. Olive Church Rd, Nichols, SC 29581-4613
19181114        + Jessica Fling, 3412 Bluff Rd, Mullins, SC 29574-6020
19181115        + Jessica Golden, 1320 Broad Street Apt 801, Jacksonville, FL 32202-3932
19181116        + Jessica Gomez, 700 S. Valley Mills Dr., Apt. 205, Waco, TX 76711-1102
19181117        + Jessica Guerrero, 105 1st Street, Saint Augustine, FL 32080-6364
19181118        + Jessica Hill, 1619 Lititz RD, Manheim, PA 17545-8841
19181119        + Jessica Holland, 213 Main St., Elberon, IA 52225-8719
19181120        + Jessica Ibarra, 208 Browning Ave, Pomona, CA 91767-1733
19181121        + Jessica Ingham, 518 North Tower Rd, Logan, IA 51546-1071
19181124        + Jessica McCombs, 2031 Route 302, Circleville, NY 10919-3215
19181125        + Jessica Meyer, 69 Lakeside Dr, Solon, IA 52333-9091
19181126        + Jessica Mitchell, 3613 Parrish, Waco, TX 76705-2538
19181127        + Jessica Moore, 105 george naylor lane, Finger, TN 38334-1721
19181128        + Jessica Morales, 1106 Pembrook Dr, Waco, TX 76710-4158
19181129        + Jessica Moreno, 1137 Shawnee Trace, Grand Prairie, TX 75051-3016
19181130        + Jessica Moreno, 929 Wooded Acres Dr, Apt. D, Waco, TX 76710-4515
19181131        + Jessica Ruiz, 3 Bolling Dr, Waco, TX 76705-8513
19181132        + Jessica Sauer, 15 Halls Rd, Great Bend, PA 18821-9435
19181134          Jessica Smith, 805 Water Tower Rd., Axtell, TX 76624-1118
19181135       #+ Jessica Smith, 303 W. Lyndale Ave., Robinson, TX 76706-5501
19181137        + Jessica Thomas, 7310 Oakstone Dr, Dallas, TX 75249-1311
19181138        + Jessica Torres, 14 Clove Street, Providence, RI 02908-1202
19181139        + Jessica Urive, 3913 N. 24th St, Waco, TX 76708-1659
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                             Entered 11/14/20 23:29:51                      Page 56 of 170
District/off: 0539-3                                          User: ctello                                                          Page 55 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                                       Total Noticed: 8513
19181141        +   Jessica Waldorf, 13711 94th Ave. E., Puyallup, WA 98373-5523
19181142        +   Jessica Willenbring, 3107 22nd Ave S, Minneapolis, MN 55407-1904
19181143        +   Jessica Williams, 1004 Lenox Street, Waco, TX 76704-1523
19181144        +   Jessica Williams, 375 Riverview Rd, Waco, TX 76706-7333
19181145        +   Jessica Yefremov, 1928 w 16th ave, Spokane, WA 99224-4204
19181146        +   Jessical Coleman, 197 Olive Street, Lexington, MS 39095-5103
19181148        +   Jestonia Davis, 2425 South 21st Apt 341 Waco TX 76706, Waco, TX 76706-3481
19181149        +   Jetblue Airways Corporation, 27-01 Queens Plaza North, Long Island City, NY 11101-4020
19181150        +   Jewel Breckenridge, 2304 Old Buddha Rd, Bedford, IN 47421-7758
19181154        +   Jhaslin Cashaw, 1412 N. 6th Street, Waco, TX 76707-2423
19181155        +   Jheraldo Wiley, 1920 W. Tarrant Road, 23L, Grand Prairie, TX 75050-7630
19181158       #+   Jill Davis, 1401 5th St, Harlan, IA 51537-1705
19181159        +   Jill Horwath, 3228 Overhill Drive, Jacksonville, FL 32277-3687
19181161        +   Jill Lutkevich, 6460 Old Taft Road, Duluth, MN 55803-9383
19181162            Jillda Edwards, 3041 Cumming Hwy, Cumming, GA 30040
19238122        +   Jimerson Birr, P.A., One Independent Drive, Suite 1400, One Independent Drive, Suite 1400, Jacksonville, FL 32202-5011
19181164        +   Jimmeka Gill, 3829 N. 22nd St., Waco, TX 76708-1640
19181165        +   Jimmeshia Gill, 3829 N 22nd St, Waco, TX 76708-1640
19181166        +   Jimmie Derr, 137 Summer Harvest, Lorena, TX 76655-3261
19181167        +   Jimmy Ayala, 2012 Behrens Circle, Bellmead, TX 76705-2411
19181168        +   Jimmy Zuniga, 23 Melody ln, QueensWestbury, NY 11590-6334
19181169        +   Jin Wu, 1906 141st PL SW, Lynnwood, WA 98087-6056
19181170        +   Jing Yan, 1615 70th ST, 2R, Brooklyn, NY 11204-5168
19181171        +   Jo Del Bosque, 1700 Breezy Drive, 280, Waco, TX 76712-8239
19181172        +   Jo Myers, 7011 Hihgland Blvd, Omaha, NE 68138-3233
19181173        +   Joan Hogan, 1600 Cloister Way, Plano, TX 75075-6604
19181174        +   Joann Baumeister, 306 E. 5th Street, Paxton, NE 69155-1132
19181175        +   Joann Quero, 92 connell ave, Brockton, MA 02302-2543
19181176        +   Joann Sparkman, 700 Buster Chatham Road Apt. 20, Waco, TX 76705-5473
19181177        +   Joann Vitrano, 1815 2nd Street South, St Petersburg, FL 33705-2701
19181179       #+   Joanna Essex, 1702 Dallas Cir, A, Waco, TX 76704-1491
19181180        +   Joanna Mcqueen, 3400 Robinson Dr 23, Waco, TX 76706-4703
19181181        +   Joanna Sweat, 1447 Gilchrist Ave, Waycross, GA 31501-6813
19181183        +   Joanne Jorgensen, 1603 Calvin Street, Davenport, IA 52804-3117
19181184        +   Jocelyn Bailey, 1600 Lakeshore Drive, 1111, Waco, TX 76708-3712
19181186        +   Jodi Stachowiak, 3720 S. 83rd St., Milwaukee, WI 53220-1630
19181187        +   Jodie Aber, 419 peer dr, Hewitt, TX 76643-3218
19181188        +   Jody Kloesel, 310 N. Avenue B, Shiner, TX 77984-5720
19181191        +   Joe Russo, 19662 N Pisque Lane, Woodlawn, IL 62898-2111
19181193        +   John Boito, 602 Shaman Court, Winter Haven , FL 33880-4992
19181194        +   John Catalanotte, 48472 Stafford Road, Tickfaw, LA 70466-4620
19181195       #+   John Donovan, 3619 Dearborn st, Oceanside, CA 92057-8622
19181197        +   John Guerrero, 128 Victory Dr, Waco, TX 76711-1029
19181199        +   John Hancock Life Insurance Company, 197 Clarendon Street, Boston, MA 02116-5010
19181201        +   John Henry, 3405 Kenwood, Waco, TX 76706-4207
19181204        +   John Kelly, 719 Estates Dr, Woodway, TX 76712-3525
19181205        +   John Lundberg, 3816 Berrybush Ln, Fort Worth, TX 76137-6002
19181206        +   John Mark Gooss, 3 Mitchell Circle, Newark, DE 19713-2521
19181208        +   John Nichols, 4432 Cinnabar Court, 1A, Greensboro, NC 27409-8653
19181209        +   John Pelaez, 209 Sand Piper Dr., Egg Harbor Township, NJ 08234-1720
19181210        +   John Rivera, 6309 Falling Star, El Paso, TX 79912-3707
19181213       #+   John Tennyson, 592 Cragside Lane, 301, Westerville, OH 43082-7591
19181214        +   John Vernon, 2425 S. 21st, 108, Waco, TX 76706-3430
19181215        +   John Whitley, 3623 West Chantrey 5, Memphis, TN 38128-5449
19181218        +   Johnny Richard, 4106 Amhurst Drive, Highland Village, TX 75077-3198
19181224            Jolene Olivo, 5557 So 380th Ave, Silver Creek, NE 68063
19181226        +   Jon Rose, 16820 SE 41st Circle, Vancouver, WA 98683-9319
19181227        +   Jonathan Bernal, 5324 Quail Run St, Fort Worth, TX 76107-3222
19181228        +   Jonathan Botts, 601 Twin Oaks Dr. Apt 1004, Temple, TX 76504-2146
19181231        +   Jonathan Howard, 5272 Burkhalter Rd, Blackshear, GA 31516-8204
19181232        +   Jonathan Snow, PO BOX 144, Eufaula, OK 74432-0144
19181242        +   Jordan Tatro, 1305 Ave E, Moody, TX 76557-3512
19181243        +   Jordany Simon, 287 E Crogan ST Apt 6334, Lawrenceville, GA 30046-9001
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51           Page 57 of 170
District/off: 0539-3                                User: ctello                                         Page 56 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                      Total Noticed: 8513
19181244        +   Jordyn Gamble, 1919 S 5th St., 21, Waco, TX 76706-2515
19181246        +   Jose Carreon, 2439 Echo Fork, San Antonio, TX 78251-2417
19181247        +   Jose Mata, 32732 FM 1577, San Benito, TX 78586-6642
19181249        +   Jose Vela, 1421 Burmiester Rd, Fort Worth, TX 76134-3619
19181250        +   Jose' Vidal, 43 White Hall Dr, Palm Coast, FL 32164-3921
19181254        +   Joseph Forde, 1057 America Ave, West Babylon, NY 11704-4303
19181256       #+   Joseph Jensen, 508 Navajo Trail, Mcgregor, TX 76657-1075
19181258        +   Joseph Velasquez, 2216 Sunstone dr. NW, Albuquerque, NM 87120-8021
19181259        +   Josephine Castaneda, 1001 Briar, 178, Waco, TX 76710-4282
19181262        +   Joshua Bland, 1184 Culpepper Ln, China Spring, TX 76633-3192
19181264        +   Joshua Hawley, 213 Edgewood Dr., Mauldin, SC 29662-1945
19181266       #+   Joshua Jones, 8824 Old McGregor Road, Apt 109, Waco, TX 76712-6484
19181269        +   Josie Sanchez, 4112 Hiland Dr., Waco, TX 76711-1141
19181271        +   Journee Hardin, 501 Lottie St ., Waco, TX 76704-2470
19181272        +   Joy Burnett, 300 DENAE CT, Canton, GA 30115-3428
19181275       #+   Joy Musselman, 4 Washburne Lane, Galena, IL 61036-9696
19181277        +   Joyce Cole, 13249 155th St., Jamaica, NY 11434-3617
19181279        +   Joyce Lall, 11940 147th St, Apt 2, Jamaica, NY 11436-1528
19181280        +   Joyce Meeks, 4786 E. 1047 N., Demotte, IN 46310-8928
19181287        +   Juan Caballero, 434 Da Vinci Ln, Wylie, TX 75098-8468
19181288       #+   Juan Dolores, 1776 Stacey Ct, El Centro, CA 92243-1746
19181289        +   Juan Suarez, 1212 so 29th st., Waco, TX 76711-1618
19181290        +   Juana Khan, 8724 Panther Dr, Woodway, TX 76712-3618
19181291        +   Juanakee Lane, 7386 Alcedo Circle, Sacramento, CA 95823-2834
19181293        +   Juanita Jackson, 140 Longwood Cir, Hewitt, TX 76643-4063
19181294        +   Juanita Johnson, 11911 Greenville Ave 1317, Dallas, TX 75243-3660
19181295        +   Jude Russell, 915 freestone Drive, Arlington, TX 76017-5918
19181296        +   Judith Davis, 540 Asbury Dr, Saginaw, TX 76179-0950
19181297        +   Judith Henderson, 16008 Chantilly Way, Abingdon, VA 24210-8450
19181298        +   Judy Cohen, 101 Pointe Dr., 401, Northbrook, IL 60062-1016
19181300        +   Judy Norris, 413 Loop Rd., Wrightsville, GA 31096-5919
19181301        +   Judy Pool, 7004 Deer Run Dr., Watauga, TX 76137-6721
19181302       #+   Judy Sales, 743 Green Ridge Pky, Apt H, Brownsburg, IN 46112-2452
19181303        +   Judy Welch, 3917 Colcord, Waco, TX 76707-1627
19181304        +   Julia Chaness, 121 Warner Rd, Fayetteville, NY 13066-1323
19181305        +   Julia Hollister, 900 LCR 106, Mt. Calm, TX 76673-3566
19181306        +   Julia Mcconnell, 5701 Edmond Ave, 202, Waco, TX 76710-4303
19181308        +   Julia Stokes, 3404 MAPLE AVE, WACO, TX 76707-1114
19181309        +   Julianne Dunn, 3886 Painter Rd, California, KY 41007-9376
19181312        +   Julie Brinkman, 1501 W Hall Ave, Slidell, LA 70460-2532
19181313        +   Julie Corral, 2782 Cooksey Lane, Waco, TX 76706-7104
19181314        +   Julie Granados, 813 Springdale Circle, Lorena, TX 76655-3499
19181315            Julie Hall, 100 Yuchi Trail N. Fort Worth Tx. 76108, Fort Worth, TX 76108
19181316        +   Julie Morrison, 1513 10th St, Gering, NE 69341-2818
19181317       #+   Julie Piller, 605 Brushton Ave, Greensburg, PA 15601-1561
19181318        +   Julio Cerrato, 500 tip seaman dr., Tuckerton, NJ 08087-2564
19181319        +   Julissa Martinez, 2513 Colonial Avenue, Waco, TX 76707-2613
19181320        +   June Coleman, 300 McCreary Road, 4315, Wylie, TX 75098-4986
19181321       #+   June Owens, 3408 N 21st ST, Waco, TX 76708-2034
19181327        +   Justin Anderson, 223 Roney Ave, Vallejo, CA 94590-6437
19181328        +   Justin Brown, 3529 Pine Ave, Waco, TX 76708-3156
19181329            Justin Clavin, 3307 W 11th St, Ozark, MO 65721
19181330        +   Justin Jonassen, 1719 Grand Ave, Des Moines, IA 50309-3004
19181331        +   Justin Luther, 1303 Pegasus Dr, Arlington, TX 76013-8305
19181332        +   Justin Thomason, 841 N 59th St, Waco, TX 76710-4344
19181333        +   Justina Harrison, 6028 Parkland Court, Apt 203, Forestville, MD 20747-2134
19181334        +   Justine Yaun, 627 Melvins Road, Telford, PA 18969-2121
19181335        +   Justinian Regos, 306 hound run pl, Casselberry, FL 32707-4710
19181336        +   K ELECTRIC COMPANY, 8505 DIRECTORS ROW, DALLAS, TX 75247-5501
19181337        +   K I M MOBILE COLLECTION CORP, 75 CANAL ST, PORT JERVIS, NY 12771-1658
19181339        +   K K PARAMEDICAL INC, 97-15 109TH STREET, SOUTH RICHMOND HILL, NY 11419-1012
19181338            K K PARAMEDICAL INC, Branch 528, EAST MEADOW, NY 11554
19181349        +   KAISER PERMANENTE - PORTLAND, 10220 SE SUNNYSIDE, CLACKAMAS, OR 97015-8969
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 58 of 170
District/off: 0539-3                                User: ctello                                         Page 57 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                      Total Noticed: 8513
19181350        +   KAISER PERMANENTE - PORTLAND, 7201 N INTERSTATE AVE, PORTLAND, OR 97217-5523
19181351        +   KAISER PERMANENTE - PORTLAND, 500 NE MULTNOMAH ST, PORTLAND, OR 97232-2099
19181372        +   KANSAS DRUG TESTING, 2707 SW 29TH STREET, TOPEKA, KS 66614-2001
19181434        +   KATHLEEN LONG, 2054 Wyndham Hollow Court, Jacksonville, FL 32246-8473
19181463        +   KAUFMAN CHIROPRACTIC CLINIC INC PS, 18920 BOTHELL WAY NE SUITE 100, BOTHELL, WA 98011-1981
19181482        +   KC RISK SELECTORS CLUB, 13718 WINCHESTER AVE, GRANDVIEW, MO 64030-3818
19181486        +   KC RISK SELECTORS CLUB, 617 W MAPLE STREET, RAYMORE, MO 64083-9160
19181481            KC RISK SELECTORS CLUB, ATTN: RICK KITCHEN, COLUMBIA, MO 65203
19181484            KC RISK SELECTORS CLUB, ATTN JOHN WILLIAMS, OLATHE, KS 66062
19181488        +   KC RISK SELECTORS CLUB, 3000 W 50TH STREET, WESTWOOD, KS 66205-1735
19181485            KC RISK SELECTORS CLUB, C/O KAYE SMITH, PRAIRIE VILLAGE, KS 66208
19181483        +   KC RISK SELECTORS CLUB, 13282 HIGH DRIVE, LEAWOOD, KS 66209-1667
19181487            KC RISK SELECTORS CLUB, ATTN: PATRICK SCANLON, SHAWNEE, KS 66226
19181490        +   KEARNEY CLINIC PC, 211 WEST 33RD STREET, KEARNEY, NE 68845-3485
19181495        +   KEITH ARCENEAUX, 9349 PIETA LANE, BATON ROUGE, LA 70809-9670
19181501        +   KELLER FIRE AND SAFETY, 1138 KANSAS AVENUE, KANSAS CITY, KS 66105-1226
19181507        +   KELLY COMPLIANCE INC, 8 LEED RD., WINFIELD, KS 67156-5600
19181505        +   KELLY COMPLIANCE INC, 759 N WEST STREET, WICHITA, KS 67203-1240
19181506        +   KELLY COMPLIANCE INC, PO BOX 781838, WICHITA, KS 67278-1838
19181516            KELLY SERVICES INC, DBA: KELLY TEMPORARY SERVICES, PHILADELPHIA, PA 19182-0405
19181513            KELLY SERVICES INC, PO BOX 530437, ATLANTA, GA 30353-0437
19181514            KELLY SERVICES INC, 1212 SOLUTIONS CENTER, CHICAGO, IL 60677-1002
19181515            KELLY SERVICES INC, P O BOX 31001-0422, PASADENA, CA 91110-0422
19181518            KELLY WILDER, 4479 VERMONT RT 12 6, BERLIN, VT 05602
19181531        +   KEMPER CORPORATE SERVICES, PO BOX 1208, BIRMINGHAM, AL 35201-1208
19181532            KEMPER CORPORATE SERVICES, PO BOX 223687, DALLAS, TX 75222-3687
19181534        +   KEMPER FAIRFIELD LLC, 9450 W BRYAN MAWR STE 750, ROSEMONT, IL 60018-5253
19181548            KENTON COUNTY AIRPORT BOARD, PO BOX 752000, CINCINNATI, OH 45275-2000
19181560        +   KENTUCKY STATE TREASURER, 1595 FLEMMINGBURG RD, MOREHEAD, KY 40351-9168
19181554        +   KENTUCKY STATE TREASURER, 911 LEAWOOD DRIVE, FRANKFORT, KY 40601-3319
19181552        +   KENTUCKY STATE TREASURER, 275 E MAIN ST 1E-A, FRANKFORT, KY 40601-2321
19181555        +   KENTUCKY STATE TREASURER, 100 MILLCREEK PARK, FRANKFORT, KY 40601-6700
19181553        +   KENTUCKY STATE TREASURER, 919 VERSAILLES ROAD, FRANKFORT, KY 40601-4740
19181557            KENTUCKY STATE TREASURER, DEPARTMENT OF INSURANCE, FRANKFORT, KY 40602-0517
19181551        +   KENTUCKY STATE TREASURER, P O BOX 1360, FRANKFORD, KY 40602-1360
19181556        +   KENTUCKY STATE TREASURER, REVENUE CABINET, FRANKFORT, KY 40619-0001
19181558            KENTUCKY STATE TREASURER, KENTUCKY DEPARTMENT OF REVENUE, FRANKFORT, KY 40620-0021
19181559        +   KENTUCKY STATE TREASURER, 8366 STATE RTE 45N, HICKORY, KY 42051-9142
19181561            KENTUCKY STATE TREASURER, 1000 WESTERN KENTUCKY PARKWAY, NORTONVILLE, KY 42442
19181550        +   KENTUCKY STATE TREASURER, 1055 NORTH MULBERRY, ELIZABETHTOWN, KY 42701-2049
19181549        +   KENTUCKY STATE TREASURER, 1118 JAMESTOWN ST, COLUMBIA, KY 42728-1016
19181562        +   KENTWOOD FAMILY PHYSICIANS PC, 5070 CASCADE RD SE SUITE 250, GRAND RAPIDS, MI 49546-8422
19181575        +   KESHAV PUTTASWAMY, 1407 116TH AVENUE NE 112, BELLEVUE, WA 98004-3819
19181581       #+   KEYS MEDICAL STAFFING LLC, 770 N. HALSTED ST, SUITE 100, CHIGAGO, IL 60642-7889
19181610        +   KIMBERLA K BRANSON, 1114 RATLIFF CT., BOONVILLE, IN 47601-9483
19181614        +   KIMBERLY BETH CUMBERLEDGE, 7083 JONES RUN ROAD, LUMBERPORT, WV 26386-8236
19181635            KINASHA CORPORATION NV, C/O WEAVER REALTY, JACKSONVILLE, FL 32256
19181636            KINASHA CORPORATION NV, C/O WEAVER REALTY GROUP, JACKSONVILLE, FL 32257
19181641        +   KIRKLAND ELLIS LLP, 300 NORTH LASALLE ST, CHICAGO, IL 60654-5412
19181642        +   KIRSCHNER, VICKI, 9755 MCCAW ROAD, WEST PADUCAH, KY 42086-9480
19181646        +   KIRVEN, MELODY, 612 POLLOCK ST, RICHMOND, VA 23222-2849
19181649            KITTSON MEMORIAL CLINIC, ATTN: ROLAND LARTER M.D., HALLOCK, MN 56728
19181650        +   KITTSON MEMORIAL CLINIC, 1010 S BIRCH, HALLOCK, MN 56728-4215
19181651        +   KITTSON MEMORIAL CLINIC, 205 ROOSEVELT AVE, KARLSTAD, MN 56732-4022
19181648        +   KITTSON MEMORIAL CLINIC, P O BOX 700, HALLOCK, MN 56728-0700
19181654        +   KLEEN AIR, P O BOX 207, GROESBECK, TX 76642-0207
19181655            KMCMEDASSIST LLC, P O BOX 2212, LOVES PARK, IL 61131-0212
19181657        +   KNIGHTS OF COLUMBUS, 1 COLUMBUS PLAZA, NEW HAVEN, CT 06510-3326
19181656        +   KNIGHTS OF COLUMBUS, 108 E 10 STREET, ELLIS, KS 67637-1767
19181660        +   KNOXVILLE MEDICAL AND INDUSTRIAL CLINIC, 4306 ASHVILLE HWY, KNOXVILLE, TN 37914-3601
19181661        +   KOCHER, CONNIEANN, 10083 SUNSET PALISADES WAY 102, LAS VEGAS, NV 89183-3927
19181663        +   KONZA LAB CONNECTION INC, 312 TUTTLE CREEK BLVD SUITE F TUTTLE CRE, MANHATTAN, KS 66502-7089
19181669        +   KRAMP, MARY F, 2620 HINSON ROAD, MARTINSVILLE, IN 46151-7485
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51        Page 59 of 170
District/off: 0539-3                               User: ctello                                      Page 58 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                   Total Noticed: 8513
19181695        + KROHN CLINIC LTD, 610 W ADAMS ST, BLACK RIVER FALLS, WI 54615-9110
19181697          KRONOS INCORPORATED, PO BOX 845748, BOSTON, MA 02284-5748
19181696          KRONOS INCORPORATED, PO BOX 743208, ATLANTA, GA 30374-3208
19181709        + KTCM LLC, 634 OLD LIVERPOOL RD, LIVERPOOL, NY 13088-6081
19181711          KURTZ REVNESS PC, THREE GLENHARDIE CORPORATE CENTER, WAYNE, PA 19087
19181719          KYLE E JONES MD PA, P O BOX 99, PARIS, TX 75461-0099
19181718        + KYLE E JONES MD PA, 4025 LAMAR AVENUE, PARIS, TX 75462-5212
19181341        + Kabreya Leveston, 2201 Skylark, Waco, TX 76712-8412
19181342        + Kacie Robledo, 6 BLUEBONNET LOOP, BELTON, TX 76513-9206
19181343        + Kadara Robinson, 3145 Maple Hill Dr., Memphis, TN 38118-1725
19181345          Kadisha Jackson, 1821A Algonquin St., Waco, TX 76707
19181346        + Kai Johnson, 7451 Delaware Lane, Vancouver, WA 98664-1407
19181353        + Kaitlyn Dearen, 255 HCR 2201, Aquilla, TX 76622-2446
19181354        + Kaitlyn Goode, 176 Cedar Creek Dr, Waco, TX 76705-5200
19181355        + Kaitlyn Samples, 2188 HWY 84 W, Mexia, TX 76667-2512
19181356        + Kala Bates, 1869 Hartridge Street, Jacksonville, FL 32209-7013
19181359        + Kalifa King, 2502 Jackson Street, Apt 8B, Philadelphia, PA 19145-3143
19181361        + Kamaria Jacobs, 2513 Lindsey Ct, Tallahassee, FL 32310-6040
19181362        + Kambrea Harris, 801 Hubert St, Waco, TX 76704-1933
19181365        + Kandi Stedman, 1240 Trailwood Dr., Hurst, TX 76053-4320
19181366        + Kandice Iglehart, 3917 Roselawn DR, Waco, TX 76710-7132
19181367        + Kandra Toliver, 2119 Parrott Ave., Waco, TX 76707-2033
19181369        + Kandyce Simons, 540 Kristi St., Robinson, TX 76706-5119
19181375        + Kara Burton, 1160 E Purcell Lane, Pueblo West, CO 81007-1202
19181377        + Kara Stanford, PO BOX 1025, Hearne, TX 77859-1025
19181378        + Kara Wiley, 2703 Elk rd, waco, TX 76705-5082
19181379        + Karen Adams, 13344 sw 44 st, Miramar, FL 33027-3151
19181380        + Karen Baker, 4213 Grayhawk Court, Keller, TX 76244-6338
19181381        + Karen Baxter, 112 Hudson St, South Glens Falls, NY 12803-4941
19181383        + Karen Cox, 626 NW Quanah Road, Cache, OK 73527-4610
19181384        + Karen Cromer, 143 Saffle Rd, Robinson, TX 76706-7168
19181385        + Karen Finnell, 807 Hampton Ave, Greenville, SC 29601-1129
19181386        + Karen Gamez, 1345 Meriweather Place, De Soto, TX 75115-2908
19181387        + Karen Hart, 223 March Rd, West Columbia, SC 29172-2859
19181388        + Karen Homsy, 1877 Sunnydale Ave, Simi Valley, CA 93065-5925
19181389        + Karen Johnson, 5417 Pageford Drive, Durham, NC 27703-5879
19181390        + Karen Klisaris, 205 NE 3rd Street, Earlham, IA 50072-7724
19181394        + Karen Prisby, 9507 Valley Ranch Parkway East, 1018, Irving, TX 75063-4927
19181395       #+ Karen Rhoades, 1302 N 43rd St, C, Waco, TX 76710-4968
19181396        + Karen Roberts, 29A SE 10th Terrace, Dania, FL 33004-4322
19181397        + Karen Saddler, 445 Roosevelt Circle, Jackson, MS 39213-2419
19181399        + Karen Simmons, 3273 Timber Grove Dr, Baton Rouge, LA 70816-3809
19181400        + Karen Wales, 2025 Stradivarius Lane, Carrollton, TX 75007-2216
19181402        + Kari Grulke, 435 4th Ave Nw, Milaca, MN 56353-1527
19181403        + Kari Lee, 1511 Cooper St, denham springs, LA 70726-5301
19181405        + Karina Windom, 2913 Alexander ave, waco, TX 76708-2676
19181406        + Karisa Holloway, 2625 S. 24th St., Waco, TX 76706-3941
19181408        + Karissa Robbins, 2425 stewart drive, Waco, TX 76708-1132
19181409        + Karl Fields, 6275 Rancho Mission Road, San Diego, CA 92108-1851
19181410        + Karla Bisono, 7357 Riverside Station Blvd, Secaucus, NJ 07094-4457
19181411        + Karla Sierra, 8766 Gray Fox Ct., Fort Worth, TX 76123-2538
19181412        + Karlens Denis, 9440 210th ST, Apt 2C, Queens Village, NY 11428-1521
19181413        + Karma Maxfield, 4520 CR 1295, Tyler, TX 75704-5804
19181414       #+ Karmela Beeks, 321 Harbor Links Ct., Fairburn, GA 30213-3981
19181415       #+ Karon Davis, 3301 Bagby Avenue, Waco, TX 76711-2030
19181416        + Karon Walton, 1058 Williston Rd., Aiken, SC 29803-2901
19181418        + Katee Adkins, 721 Charing Terr, Towson, MD 21204-2455
19181419        + Katelyn Faulk, 3112 Mitchell Ave., Waco, TX 76708-2665
19181421        + Katherine Bielss, 924 south 17th st, waco, TX 76706-1913
19181422        + Katherine Capote, 471 Audubon Ave, 3, New York, NY 10040-4678
19181424        + Katherine Feliz, 205 Elzey Ave, Elmont, NY 11003-1542
19181425       #+ Katherine Hardy, 149 Amy Joy Drive, China Spring, TX 76633-2960
19181427        + Katherine Nouchanthavong, 128 E 35th Court, Des Moines, IA 50317-7335
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51    Page 60 of 170
District/off: 0539-3                                        User: ctello                                     Page 59 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                  Total Noticed: 8513
19181428        + Katherine Peebles, 6056 Rousseau Creek Rd, Thomson, GA 30824-5044
19181429        + Katherine Powers, 3657 Herman Ave, San Diego, CA 92104-4201
19181430        + Katherine Rangel, 2242 santa rosa drive, fairfield, CA 94533-2249
19181432        + Kathleen Ackerman, 81 West Eighth St., Oneida Castle, NY 13421-2572
19181433        + Kathleen Alfano, 50 Country Club Way, Ipswich, MA 01938-3003
19181435        + Kathleen Martinez, 4024 N. 30th, Waco, TX 76708-1591
19181436        + Kathryn Bautista, 200 crescent, Hewitt, TX 76643-3660
19181440        + Kathryn Mahlman, 155 Pickering Place, Walnut Creek, CA 94598-3201
19181441        + Kathryn Pitcher, 2733 MacArthur Dr, Waco, TX 76708-2388
19181442        + Kathryn Richard, 2968 Palomino Trl., Robinson, TX 76706-7403
19181443        + Kathy Bryant, 1109 Gholson Rd, Waco, TX 76704-1966
19181444        + Kathy Elless, 4486 Business 287 J, Iowa Park, TX 76367-7054
19181445        + Kathy Melton, 1312 Cherry Garden Road, Baltimore, MD 21221-6301
19181446       #+ Kathy Moss, 2366 Blue Spruce Dr, Blanchard, OK 73010-6602
19181448        + Kathy T. McNight, 2035 Prospect Hill Drive, Mt. Pleasant, SC 29464-6219
19181449        + Kathy Wilkeson, 32714 Prospect Road, Dade City, FL 33525-8614
19181452        + Katie Smith, 298 CR 412, Lott, TX 76656-3936
19181453        + Katina Greene, 29339 Naylor Mill Rd., Apt 347, Salisbury, MD 21801-1337
19181455        + Katja Da Silva, 2383 Ignacio Ct, Santa Rosa, CA 95401-6431
19181456        + Katlyn Hupp, 456 country club rd, Washington, PA 15301-2714
19181457        + Katlyn Poole, 211 Susanna St, Waco, TX 76705-1375
19181458        + Katrina Bell, 11 Tallwood Ln, Fort Worth, TX 76134-3425
19181459        + Katrina Foster, 3202 Summerlyn Court, B, Greensboro, NC 27409-8830
19181460        + Katrina Harris, Po Box 1181, Vass, NC 28394-1181
19181461        + Katrina Palmore, 617 heights dr apt 617D, Fort Worth, TX 76112-0749
19181462        + Katy Hooper, 901 Wooded Acres Dr, Apt 955D, Waco, TX 76710-4528
19181464        + Kaycie Crawford, 113 Pratricia Dr, Hewitt, TX 76643-3815
19181465        + Kayla Allen, 1605 Travis Street, Bellmead, TX 76705-2136
19181468        + Kayla Chiu, 3034 Marston Way, San Jose, CA 95148-3118
19181470       #+ Kayla King, 400 E Spring Valley Rd, Hewitt, TX 76643-3805
19181471        + Kayla Lee, 2401 Gurley Ave, Waco, TX 76706-2838
19181474       #+ Kayla Rivera, 108 linden ln, Hewitt, TX 76643-3816
19181475        + Kayla Turner, 7959 Abington Woods Ave, Arlington, TN 38002-8933
19181476        + Kaylanee Morales, 907 Avenue B, Eagle Pass, TX 78852-3926
19181478        + Kaylynn Beckner, 16017 Guyton Rd, Moody, TX 76557-3955
19181479        + Kaysey Phelps, 8014 W hwy 84, APT 1027, Woodway, TX 76712-3890
19181480        + Kaysie Williams, 300 Curwick Dr, Bourbonnais, IL 60914-1462
19181491        + Keasa Flores, 831 west finger board rd, Staten Island, NY 10305-1538
19181492        + Keisha Davis, 4410 Laplata Ave, Apt. K, Baltimore, MD 21211-1251
19181494        + Keith Abel, 2499 17th Ave North, St Petersburg, FL 33713-4903
19181497        + Keith Bernardino, 4 Brumiss Terr, Daly City, CA 94014-1344
19181498        + Keithtria Brown, 3112 Buck Skin, Robinson, TX 76706-7422
19181499        + Keiuna Sharp, 629 Cheltenham Dr., Everman, TX 76140-2941
19181500        + Kelcee Geeslin, 244 Palisades Road, Waco, TX 76712-2807
19181502       #+ Kelley Lind, 7 George Street, Westerly, RI 02891-2314
19181504        + Kellie Ash, 16252 North Galvez Ave, Prairieville, LA 70769-5922
19181509       #+ Kelly Fassler, 1020 E. 15th Street, North Platte, NE 69101-7321
19181510        + Kelly Harris, 2261 Mourning Dove Lane, Lorena, TX 76655-3141
19181511        + Kelly Mcgowan, 2016 Broadway, Waco, TX 76704-1002
19181512        + Kelly Ramirez, 2209 N44th, Waco, TX 76710-2018
19181517        + Kelly Shiell, 259 Walker Ave, Clarendon Hills, IL 60514-1347
19181520        + Kellye Jackson, 1308 Westview Dr 38, Gatesville, TX 76528-1103
19181522        + Kelsey Gilstrap, 205 Dearborn st, Waco, TX 76704-1427
19181524        + Kelsey Hansen, 35207 SE Gunderson Rd, Sandy, OR 97055-8231
19181526       #+ Kelsey Sehon, 2371 Old Bethany Rd, Bruceville, TX 76630-3234
19181527        + Kelsey Smolinsky, 414 Sunnydale Dr., McGregor, TX 76657-9727
19181528        + Kelsey West, 732 W. 4th St., McGregor, TX 76657-1535
19181530        + Kelvin Riomales, 5350 Satinstone Dr, Hemet, CA 92545-2152
19181533        + Kemper Corporate Services, Inc., 200 East Randolph Street, Chicago, IL 60601-6509
19181536          Kenda Schramm, 1418 Frederick St, Cumberland, MD 21502-1032
19181537        + Kendra Daniel, 428 Owen Lane, Apt 56, Waco, TX 76710-5530
19181538        + Kendra Johnson, 5615 Seaboard Ave, 63, Jacksonville, FL 32244-2139
19181539        + Kendra Mckee, 403 Curtice St. W, Apt 2, St. Paul, MN 55107-3502
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                              Entered 11/14/20 23:29:51                      Page 61 of 170
District/off: 0539-3                                          User: ctello                                                            Page 60 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                                         Total Noticed: 8513
19181540        +   Kendra Michaels, 400 Beechwood, Ewing, NJ 08618-2524
19181541        +   Kendra Patterson, 2960 Doral Ct, Decatur, IL 62521-9078
19181542        +   Kenetha Dorsey, 103 Lida Ct, Grand Prairie, TX 75050-8063
19181543        +   Kenisha Stapleton, 1141 KENDALL TOWN BLVD, 5106, JACKSONVILLE, FL 32225-7258
19181545        +   Kennesha Bennett, 1004 Fuschie St, Marlin, TX 76661-3221
19181546        +   Kenni Winegarner, 541 S. All Hallows, Wichita, KS 67213-2208
19181547        +   Kentara Davis, 7621 Ripple Creek ct, Fort Worth, TX 76120-3429
19181563        +   Kenya Amos, 10217 Mickler Ln, Waco, TX 76708-2146
19181564        +   Kenya Gibson, 1803 N 10th St, Waco, TX 76707-2309
19181565        +   Kenya Graves, 6005 Barton Hills Dr. 401, Fort Worth, TX 76112-1308
19181566        +   Kenyetta Montgomery, 103 n Andrews, Waco, TX 76706-5414
19181567        +   Keora Quarterman, 7660 Melissa ct n, JACKSONVILLE, FL 32210-8706
19181568        +   Keosha Williamson, 1104 Barlow st, Waco, TX 76705-2501
19181570        +   Keri Marsh, 6056 Grand Champion, Fort Worth, TX 76179-2317
19181571        +   Keri Tagg, 24 Huckins Drive, Newmarket, NH 03857-1831
19181572        +   Kerriann Blake, 10882 NW 9 Court, Plantation, FL 33324-7333
19181573       #+   Kerry Milbourn, 2421 Big Sky Dr, Papillion, NE 68046-3292
19181574        +   Kesha Degrate, 1012 Hatton St., Waco, TX 76704-2003
19181578        +   Kevin Mira, 2881 Bear ST Apt 111, Costa Mesa, CA 92626-4304
19181579        +   Keya Brown, 6333 Hamilton St, Omaha, NE 68132-1229
19181580        +   Keyashia Maladdie, 3615 E Brookview Dr, Waco, TX 76710-5043
19181583        +   Khadijah Merritt, 611 Jefferson Walk Circle, Jefferson, GA 30549-5581
19181585        +   Khalilah Tyler, 661 greentree cir, Fairfield, CA 94534-4148
19181586        +   Khamil Jackson, 5509 Brookdale dr, Apt 110, brooklyn Park, MN 55443-3057
19181587        +   Khristy Jones, 12 Delaware, Huntsville, TX 77320-1766
19181589        +   Khyrsten Martinez, 2525 E. Lakeshore Dr, Waco, TX 76705-1789
19181591        +   Kiah Brown, 1201 S 336th Pl, Apt. K-108, Federal Way, WA 98003-6054
19181592        +   Kiana Avelino, 14166 Close Street, Whittier, CA 90604-2458
19181593        +   Kiana Baker, 313A Romana Cir, Hewitt, TX 76643-3099
19181594        +   Kiana Goodlow, 3254 Teakwood Dr, Indianapolis, IN 46227-3238
19181596        +   Kiara Carter, 701 N 60th St, Waco, TX 76710-4350
19181597       #+   Kiara Gunn, 18211 Kelly Blvd., Apt. 1023, Dallas, TX 75287-4681
19181599        +   Kiearra Dukes, 724 Palisades drive, Desoto, TX 75115-6366
19181600        +   Kierstyn Jones, 823 Old Ranch Rd, China Spring, TX 76633-3204
19181601       #+   Kim Anderson, 3716 101st Ct Nw, Gig Harbor, WA 98332-7912
19181602        +   Kim Blackwell, 1217 Heatherwood, Hewitt, TX 76643-3970
19181603        +   Kim Buckley, 42 13th Fire Road, S China, ME 04358-4150
19181604        +   Kim Davis, 1779 Kirby Parkway, Suite 1 339, Memphis, TN 38138-3666
19181606        +   Kim Levi, 7702 Retama Terr Ln, Humble, TX 77338-2902
19181607        +   Kim Luna, 4005 Harrison St, Waco, TX 76705-3143
19181609        +   Kim Wannarka, 15467 526th Ave., Vernon Center, MN 56090-2057
19181612        +   Kimberly Arnold, 13 Wheatland Drive, Billings, MT 59102-6707
19181613        +   Kimberly Arthur, 4160 Nw 50th drive, 1105, Gainesville, FL 32606-4603
19181615        +   Kimberly Bryant, 368 Richland Drive, Apt B, Waco, TX 76710-6222
19181616        +   Kimberly Caraveo, 3460 Jason Rd, Springhill, FL 34608-3610
19181617       #+   Kimberly Carter, 965 Tanbark Rd, Lexington, KY 40515-1872
19181618        +   Kimberly Casey, 780 E 2045 Ave, Ramsey, IL 62080-4482
19181619        +   Kimberly Daniels, 3524 Sharon Rd., West Middlesex, PA 16159-3634
19181622        +   Kimberly Glover, 11725 Champlin dr 308, Champlin, MN 55316-2393
19181623        +   Kimberly Gray, 2180 Sheridan Ln, Jacksonville, FL 32207-5534
19181624        +   Kimberly Hampton, 2400 Pecan Springs Rd., Cleburne, TX 76031-8822
19181625        +   Kimberly Holness, 6910 SW 36th Street, Miramar, FL 33023-6019
19181626        +   Kimberly Mcnamee, 558 Championship Dr, Harleysville, PA 19438-2177
19181627        +   Kimberly Moore, 21917 138TH RD, Springfield Gardens, NY 11413-2710
19181628        +   Kimberly Rodriguez, 2655 Rooks Head Pl, Waldorf, MD 20602-2057
19181629        +   Kimberly Schroeder, 4101 W Adams Ave. 427, Temple, TX 76504-3528
19181630        +   Kimberly Wickman, 211 The Land, Waco, TX 76708-7083
19181631        +   Kimberly Yelverton, 717 Sailsbury Drive, Rocky Mount, NC 27801-6122
19181632        +   Kimble Tillman, 20139 Ingomar st, Winnetka, CA 91306-2518
19181633        +   Kimbrell Foley, 5641 Maceo Ln, Fort Worth, TX 76112-7633
19181637        +   Kinasha Corporation, N.V., c/o Regency Centers, Inc., 121 West Forsyth Street, Suite 200, Jacksonville, FL 32202-3842
19181640        +   Kirby Mcdowell, 521 S. Moore St., Ottumwa, IA 52501-5304
19181645        +   Kirstin Poston, 183 indian paintbrush, eddy, TX 76524-2515
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                  Page 62 of 170
District/off: 0539-3                                       User: ctello                                                        Page 61 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                     Total Noticed: 8513
19181647        +   Kissinger Rai, 148 Beech Street, Valley Stream, NY 11580-4942
19181652        +   Kiya Wallace, 190 County Rd 1677, Alba, TX 75410-6447
19181653        +   Klarisa Kaminskaya, 2775 E 12 St 528, Brooklyn, NY 11235-4634
19181658        +   Knights of Columbus Insurance Company, Underwriting Dept., 1 Columbus Plaza, New Haven, CT 06510-3326
19181666       #+   Korey Short, 1630 E 13th St, Jacksonville, FL 32206-3323
19181667        +   Korie Janowiak, 2319 Canary Dr, Rocklin, CA 95765-5922
19181668        +   Kory White, 4533 Bell Road, Newburgh, IN 47630-2369
19181671        +   Krista Bass, 9808 Houston Dr, Waco, TX 76712-8965
19181673        +   Kristen Lazarony, 9134 Shepard Rd, Batavia, NY 14020-9742
19181674        +   Kristen Mcqueen, 1304 E. Baltimore, Fort Worth, TX 76104-6108
19181675        +   Kristen Reyes, 28 Presidential Dr, Haverhill, MA 01835-7111
19181676        +   Kristi Dixon, 11420 N 144th St, Waverly, NE 68462-2003
19181677        +   Kristi Graham, 3910 Lake Point Dr, Norton Shores, MI 49441-4689
19181678        +   Kristi McKinley, 404 Holly Park Dr 2106, Arlington, TX 76014-2057
19181680        +   Kristian Morgan, 12 miller st, morristown, NJ 07960-5081
19181681        +   Kristie Brewer, 2803 Riverside Pkwy, 4602, Grand Prairie, TX 75050-8747
19181682        +   Kristie Radenslaben, 116 Sherman St, Brainard, NE 68626-3517
19181685        +   Kristin Tucker, 4304 killian st, Fort Worth, TX 76119-3826
19181686        +   Kristin Yarbrough, 124 CR 4015, Chilton, TX 76632-3130
19181687        +   Kristina Briggs, 1320 Behrens Cir. 254, Bellmead, TX 76705-2865
19181688        +   Kristina Clemente, 1504 S. Geddes Street, Syracuse, NY 13207-1221
19181689        +   Kristina Contreras, 2101 S. 23rd St., Waco, TX 76706-6318
19181690        +   Kristina Gill, 4557 33rd Street, Apt 4, San Diego, CA 92116-4422
19181692        +   Kristina Martensen, 4320 River Glen Dr, Joliet, IL 60431-8945
19181694        +   Kristy Haskins, 312 E Main St, Rosebud, TX 76570-3367
19181702        +   Krystal Lawson, 3623 Wheeler, Waco, TX 76705-2565
19181703        +   Krystal Smith, 7903 Nathan Sawyer Drive, Southaven, MS 38671-4657
19181704       #+   Krystal Willis, 1703 Spanish Circle, Apt 402, Hurst, TX 76053-2603
19181705        +   Krystin Little, 1301 Leisenring Ave., Connellsville, PA 15425-2941
19181706       #+   Krystina Beattie, 2051 Wittington Place, 2139, Farmers Branch, TX 75234-1958
19181707        +   Krystina Messer, 1721 S 7th st, Waco, TX 76706-6816
19181708        +   Krystle Smith, 1196 Langdon Blvd, Rockville Center, New York, NY 11570-3316
19181710        +   Kurt Nigbor, 152 Royal Lane R, Hewitt, TX 76643-2963
19181713        +   Kyara Perkins, 1147 Tinkers Cove Ln, Jacksonville, FL 32211-8136
19181716        +   Kyle Bernard, 309 moss lane, River Ridge, LA 70123-2827
19181717        +   Kyle Cockerham, 9314 Regal Drive, Hewitt, TX 76712-8417
19181720       #+   Kyle Ford, 9220 Regal Dr, Waco, TX 76712-8468
19181721        +   Kyly Noska, 656 E Washington Ave, El Cajon, CA 92020-5326
19181722        +   Kymberly Grant, 1704 Langston Rd, Clinton, SC 29325-3704
19181723        +   Kynnishia Polite, 120 Ralph McGill Blvd, 807, Atlanta, GA 30308-3325
19181724        +   Kyrie Dobbs, 3333 N 61st Street, Kansas City, KS 66104-1468
19181725        +   Kyrstin Calabrese, 240 Parliman Rd, Gilboa, NY 12076-2402
19181757            LA QUINTA INN, 446 SOUTHBRIDGE ST, AUBURN, MA 01501
19182102        +   LA QUINTA INN, 24 BEAVER STREET, MILFORD, MA 01757-3666
19181745        +   LA QUINTA INN, 131 RIVER RD, ANDOVER, MA 01810-1005
19182348        +   LA QUINTA INN, 36 JEFFERSON BOULEVARD, WARWICK, RI 02888-1036
19182232        +   LA QUINTA INN, 8 KEEWAYDIN DR, SALEM, NH 03079-2839
19182076        +   LA QUINTA INN, 21 FRONT ST, MANCHESTER, NH 03102-3227
19182207        +   LA QUINTA INN, 340 PARK AVENUE, PORTLAND, ME 04102-2734
19182283        +   LA QUINTA INN, 1285 WILLISTON ROAD, SOUTH BURLINGTON, VT 05403-5721
19182291        +   LA QUINTA INN, 813 FAIRFAX ROAD, ST ALBANS, VT 05478-1885
19182138        +   LA QUINTA INN, 65 COLUMBUS BLVD, NEW BRITAIN, CT 06051-2226
19182367            LA QUINTA INN, 34 ELLA GRASSO TURNPIKE, WINDSOR LOCKS, CT 06096
19182140        +   LA QUINTA INN, 400 SARGENT DRIVE, NEW HAVEN, CT 06511-5907
19181876        +   LA QUINTA INN, 116 NEWTOWN RD, DANBURY, CT 06810-4123
19182296        +   LA QUINTA INN, 135 HARVARD AVENUE, STAMFORD, CT 06902-6304
19181912        +   LA QUINTA INN, 38 TWO BRIDGES ROAD, FAIRFIELD, NJ 07004-1530
19182350        +   LA QUINTA INN, 1850 STATE ROUTE 23 NORTH, WAYNE, NJ 07470-6576
19181752        +   LA QUINTA INN, 94 BUSINESS PARK DR, ARMONK, NY 10504-1702
19181906        +   LA QUINTA INN, 540 SAW MILL RIVER ROAD, ELMSFORD, NY 10523-1023
19181795        +   LA QUINTA INN, 10 AERO ROAD, BOHEMIA, NY 11716-2902
19182042        +   LA QUINTA INN, 833 NEW LOUDON ROAD RT 9, LATHAM, NY 12110-2106
19182199        +   LA QUINTA INN, 16 PLAZA BOULEVARD, PLATTSBURGH, NY 12901-6439
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51     Page 63 of 170
District/off: 0539-3                                User: ctello                                   Page 62 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                Total Noticed: 8513
19182007        +   LA QUINTA INN, 581 HARRY L DRIVE, JOHNSON CITY, NY 13790-1470
19182364        +   LA QUINTA INN, 6619 TRANSIT ROAD, WILLIAMSVILLE, NY 14221-7213
19182221        +   LA QUINTA INN, 1956 LYELL AVENUE, ROCHESTER, NY 14606-2319
19182118        +   LA QUINTA INN, 8507 UNIVERSITY BLVD, MOON TOWNSHIP, PA 15108-4206
19181908        +   LA QUINTA INN, 7820 PERRY HWY, ERIE, PA 16509-6628
19181957        +   LA QUINTA INN, 990 EISENHOWER BOULEVARD, HARRISBURG, PA 17111-2311
19181826        +   LA QUINTA INN, 199 WALKER ROAD, CHAMBERSBURG, PA 17201-3500
19182344        +   LA QUINTA INN, 11770 BUSINESS PARK DRIVE, WALDORF, MD 20601-2954
19182049        +   LA QUINTA INN, 22769 THREE NOTCH ROAD, LEXINGTON PARK, MD 20619-3073
19182006        +   LA QUINTA INN, 7300 CRESTMOUNT ROAD, JESSUP, MD 20794-9346
19181940        +   LA QUINTA INN, 6323 GOVERNER RITCHIE HWY, GLEN BURNIE, MD 21061-1606
19182052        +   LA QUINTA INN, 1734 W NURSEY ROAD, LINTHICUM, MD 21090-2907
19181770        +   LA QUINTA INN, 4 PHILADELPHIA COURT, BALTIMORE, MD 21237-4600
19182217        +   LA QUINTA INN, 9040 PAMS AVENUE, RICHMOND, VA 23237-2931
19182339        +   LA QUINTA INN, 2800 PACIFIC AVE, VIRGINIA BEACH, VA 23451-3024
19182340        +   LA QUINTA INN, 192 NEWTOWN RD, VIRGINIA BEACH, VA 23462-2401
19182146        +   LA QUINTA INN, 1387 N MILITARY HWY, NORFOLK, VA 23502-2229
19181955        +   LA QUINTA INN, 2138 WEST MERCURY BLVD, HAMPTON, VA 23666-3111
19182210        +   LA QUINTA INN, 1450 TYLER AVENUE, RADFORD, VA 24141-3828
19181806        +   LA QUINTA INN, 1014 OLD AIRPORT ROAD, BRISTOL, VA 24201-8364
19182373        +   LA QUINTA INN, 1800 E MAIN ST, WYTHEVILLE, VA 24382-3450
19182369        +   LA QUINTA INN, 2020 GRIFFITH STREET, WINSTON SALEM, NC 27103-5509
19181946        +   LA QUINTA INN, 1201 LANADA RD, GREENSBORO, NC 27407-2705
19181820        +   LA QUINTA INN, 191 CRESCENT COMMONS, CARY, NC 27518-2600
19182121            LA QUINTA INN, 1001 AERIAL INN RALEIGH AIRPORT, MORRISVILLE, NC 27560
19181897        +   LA QUINTA INN, 4414 DURHAM CHAPEL HILL BLVD, DURHAM, NC 27707-2509
19181830        +   LA QUINTA INN, 3127 SLOAN DRIVE, CHARLOTTE, NC 28208-2447
19181831        +   LA QUINTA INN, 4900 SOUTH TRYON ST, CHARLOTTE, NC 28217-2404
19181797        +   LA QUINTA INN, 165 HIGHWAY 105 EXTENSION, BOONE, NC 28607-4207
19181859        +   LA QUINTA INN, 1607 FAIRGROVE CHURCH ROAD, CONOVER, NC 28613-8612
19181852        +   LA QUINTA INN, 7333 GARNERS FERRY RD, COLUMBIA, SC 29209-2110
19181853        +   LA QUINTA INN, 1538 HORSESHOE DRIVE, COLUMBIA, SC 29223-6279
19181828        +   LA QUINTA INN, 11 ASHLEY POINTE DR, CHARLESTON, SC 29407-7553
19181829        +   LA QUINTA INN, 2499 LA QUINTA LANE, CHARLESTON, SC 29420-4249
19182127        +   LA QUINTA INN, 1561 21ST AVENUE N, MYRTLE BCH, CS 29577-7441
19182126        +   LA QUINTA INN, 4709 NORTH KINGS HIGHWAY, MYRTLE, SC 29577-2501
19182128        +   LA QUINTA INN, 1601 B HIGHWAY 17 N, N MYRTLE BEACH, SC 29582-2229
19181947        +   LA QUINTA INN, 31 OLD COUNTRY RD, GREENVILLE, SC 29607-4121
19181948        +   LA QUINTA INN, 65 WEST ORCHARD PARK DR, GREENVILLE, SC 29615-3538
19181744        +   LA QUINTA INN, 3430 CLEMSON BLVD, ANDERSON, SC 29621-1357
19181862        +   LA QUINTA INN, 1184 DOGWOOD DR, CONYERS, GA 30012-5454
19182077        +   LA QUINTA INN, 2170 DELK RD, MARIETTA, GA 30067-8761
19182281        +   LA QUINTA INN, 2971 MAIN ST WEST, SNELLVILLE, GA 30078-7408
19182145        +   LA QUINTA INN, 5945 OAKBROOK PARKWAY, NORCROSS, GA 30093-1703
19181894        +   LA QUINTA INN, 2370 STEPHENS CENTER DRIVE, DULUTH, GA 30096-2360
19181731        +   LA QUINTA INN, 184 NORTH POINT WAY, ACWORTH, GA 30102-2084
19181890        +   LA QUINTA INN, 1000 LINNENKOHL DRIVE, DOUGLASVILLE, GA 30134-1700
19182013        +   LA QUINTA INN, 2625 GEORGE BUSBEE PARKWAY, KENNESAW, GA 30144-4965
19182058        +   LA QUINTA INN, 4832 BILL GARDNER PARKWAY, LOCUST GROVE, GA 30248-2448
19181754        +   LA QUINTA INN, 2535 CHANTILLY DRIVE NE, ATLANTA, GA 30324-3712
19181755        +   LA QUINTA INN, 4820 MASSACHUSETTS BLVD, ATLANTA, GA 30337-6603
19182297        +   LA QUINTA INN, 225 LANIER DRIVE, STATESBORO, GA 30458-1690
19181758        +   LA QUINTA INN, 3020 WASHINGTON ROAD, AUGUSTA, GA 30907-3811
19181891        +   LA QUINTA INN, 101 TRAVEL CENTER BLVD, DUBLIN, GA 31021-1565
19182346        +   LA QUINTA INN, 109 WILLIE LEE PKWY, WARNER ROBINS, GA 31088-8970
19182073        +   LA QUINTA INN, 4615 CHAMBERS ROAD, MACON, GA 31206-4735
19182074        +   LA QUINTA INN, 3944 RIVER PLACE DR, MACON, GA 31210-1758
19182200        +   LA QUINTA INN, 414 GRAY STREET, POOLER, GA 31322-2604
19182263        +   LA QUINTA INN, 6805 ABERCORN ST, SAVANNAH, GA 31405-5888
19182264        +   LA QUINTA INN, 8484 ABERCORN ST, SAVANNAH, GA 31406-3425
19182265        +   LA QUINTA INN, 6 GATEWAY BLVD SOUTH, SAVANNAH, GA 31419-7552
19181812        +   LA QUINTA INN, 165 WARREN MASON BLVD, BRUNSWICK, GA 31520-1265
19182018        +   LA QUINTA INN, 104 MAYCREEK DRIVE, KINGSLAND, GA 31548-5448
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 64 of 170
District/off: 0539-3                                User: ctello                                         Page 63 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                      Total Noticed: 8513
19182333        +   LA QUINTA INN, 1800 CLUBHOUSE DRIVE, VALDOSTA, GA 31601-3500
19181856        +   LA QUINTA INN, 3201 1 MACON RD, COLUMBUS, GA 31906-1727
19181857        +   LA QUINTA INN, 2919 WARM SPRINGS RD, COLUMBUS, GA 31909-5248
19181879        +   LA QUINTA INN, 2725 INTERNATIONAL SPEEDWAY, DAYTONA BEACH, FL 32114-1121
19181880        +   LA QUINTA INN, 816 NORTH ATLANTIC AVE, DAYTONA BEACH, FL 32118-3716
19182002        +   LA QUINTA INN, 4686 LENOIR AVE SOUTH, JACKSONVILLE, FL 32216-4033
19182003        +   LA QUINTA INN, 8555 BLANDING BLVD, JACKSONVILLE, FL 32244-5797
19182005        +   LA QUINTA INN, 8255 DIX ELLIS TRAIL, JACSONVILLE, FL 32256-8279
19182004        +   LA QUINTA INN, 3199 HARTLEY RD, JACKSONVILLE, FL 32257-6232
19182308        +   LA QUINTA INN, 2850 APALACHEE PKWY, TALLAHASSE, FL 32301-3608
19182309        +   LA QUINTA INN, 2905 NORTH MONROE, TALLAHASSEE, FL 32303-3676
19182178        +   LA QUINTA INN, 1030 EAST 23RD ST, PANAMA CITY, FL 32405-5329
19182179        +   LA QUINTA INN, 7115 COASTAL PALMS BLVD, PANAMA CITY BEACH, FL 32408-4986
19182180        +   LA QUINTA INN, 17710 W PANAMA CITY BEACH PKWY, PANAMA CITY BEACH, FL 32413-6042
19182187        +   LA QUINTA INN, 7750 NORTH DAVIS HIGHWAY, PENSACOLA, FL 32514-7573
19181936        +   LA QUINTA INN, 920 NW 69TH TERRACE, GAINESVILLE, FL 32605-3106
19182029        +   LA QUINTA INN, 1060 GREENWOOD BLVD, LAKE MARY, FL 32746-5404
19182168        +   LA QUINTA INN, 626 LEE ROAD, ORLANDO, FL 32810-5610
19182170        +   LA QUINTA INN, 7931 DAETWYLER DR, ORLANDO, FL 32812-4809
19182169        +   LA QUINTA INN, 7160 N FRONTAGE RD, ORLANDO, FL 32812-9011
19182171        +   LA QUINTA INN, 5621 MAJOR BOULEVARD, ORLANDO, FL 32819-7960
19182172        +   LA QUINTA INN, 11805 RESEARCH PKWY, ORLANDO, FL 32826-3220
19182173        +   LA QUINTA INN, 2051 CONSULATE DRIVE, ORLANDO, FL 32837-8341
19182084        +   LA QUINTA INN, 7200 GEORGE T EDWARDS DRIVE, MELBOURNE, FL 32940-6608
19182097        +   LA QUINTA INN, 7925 NW 154TH ST, MIAMI, FL 33016-5813
19181967        +   LA QUINTA INN, 2620 N 26TH AVE, HOLLYWOOD, FL 33020-1957
19181863        +   LA QUINTA INN, 3100 N UNIVERSITY DRIVE, CORAL SPRING, FL 33065-5045
19182098        +   LA QUINTA INN, 3501 NORTHWEST LE JEUNE ROAD, MIAMI, FL 33142-5647
19182099        +   LA QUINTA INN, 10821 CARIBBEAN BOULEVARD, MIAMI, FL 33189-1203
19181925        +   LA QUINTA INN, 5727 NORTH FEDERAL HWY, FT LAUDERDALE, FL 33308-2628
19181926        +   LA QUINTA INN, 999 W CYPRESS CREEK RD, FT LAUDERDALE, FL 33309-1988
19181927        +   LA QUINTA INN, 5070 N STATE RD 7, FT LAUDERDALE, FL 33319-3316
19182197        +   LA QUINTA INN, 7901 SW 6TH STREET, PLANTATION, FL 33324-3207
19182198        +   LA QUINTA INN, 8101 PETERS RD, PLANTATION, FL 33324-4011
19182306        +   LA QUINTA INN, 13600 NW 2ND ST, SUNRISE, FL 33325-6246
19182305        +   LA QUINTA INN, 13651 NORTHWEST SECOND STREET, SUNRISE, FL 33325-6202
19182354        +   LA QUINTA INN, 1910 PALM BEACH LAKES BLVD, WEST PALM BEACH, FL 33409-3504
19182355        +   LA QUINTA INN, 5981 OKEECHOBEE BOULEVARD, WEST PALM BEACH, FL 33417-4323
19181802        +   LA QUINTA INN, 310 GRAND REGENCY BLVD, BRANDON, FL 33510-3940
19182310        +   LA QUINTA INN, 4730 W SPRUCE STREET, TAMPA, FL 33607-1414
19182311        +   LA QUINTA INN, 4811 US HWY 301 NORTH, TAMPA, FL 33610-7300
19182313        +   LA QUINTA INN, 9202 NORTH 30TH STREET, TAMPA, FL 33612-8716
19182312        +   LA QUINTA INN, 3701 E FOWLER AVE, TAMPA, FL 33612-6489
19182314        +   LA QUINTA INN, 3826 WEST WATERS AVENUE, TAMPA, FL 33614-2011
19182294        +   LA QUINTA INN, 4999 34TH ST N, ST PETERSBURG, FL 33714-3050
19181838        +   LA QUINTA INN, 3301 ULMERTON RD, CLEARWATER, FL 33762-3314
19181839        +   LA QUINTA INN, 21338 US HIGHWAY 19 NORTH, CLEARWATER, FL 33765-2828
19182030        +   LA QUINTA INN, 1024 LAKELAND PARK CENTER DR, LAKELAND, FL 33809-3844
19181929        +   LA QUINTA INN, 4850 S CLEVELAND, FT MYERS, FL 33907-1320
19181918        +   LA QUINTA INN, 20091 SUMMERLIN RD, FORT MYERS, FL 33908-3763
19181928        +   LA QUINTA INN, 9521 MARKET PLACE RD, FT MEYERS, FL 33912-0309
19182202        +   LA QUINTA INN, 812 KINGS HIGHWAY, PORT CHARLOTTE, FL 33980-4218
19182131        +   LA QUINTA INN, 1555 5TH AVE SOUTH, NAPLES, FL 34102-3437
19182132        +   LA QUINTA INN, 185 BEDZEL CIRCLE, NAPLES, FL 34104-0501
19181796        +   LA QUINTA INN, 28600 TRIALS EDGE BLVD, BONITA SPRINGS, FL 34134-7584
19182155        +   LA QUINTA INN, 3530 S W 36TH AVENUE, OCALA, FL 34474-4474
19181930        +   LA QUINTA INN, 2655 CROSSROADS PARKWAY, FT PIERCE, FL 34945-2627
19181935        +   LA QUINTA INN, 1207 BOOTS BLVD, FULTONDALE, AL 35068-1697
19181968        +   LA QUINTA INN, 60 STATE FARM PKWY, HOMEWOOD, AL 35209-7179
19181788        +   LA QUINTA INN, 513 CAHABA PARK CIRCLE, BIRMINGHAM, AL 35242-5011
19181789        +   LA QUINTA INN, 120 RIVERCHASE PKY E, BIRMINGHAM, AL 35244-1811
19182331        +   LA QUINTA INN, 4122 MCFARLAND BLVD EAST, TUSCALOOSA, AL 35405-3833
19181881        +   LA QUINTA INN, 918 BELTLINE RD SW, DECATUR, AL 35601-6270
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51         Page 65 of 170
District/off: 0539-3                               User: ctello                                       Page 64 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                    Total Noticed: 8513
19182075        +   LA QUINTA INN, 105 WESTCHESTER ROAD, MADISON, AL 35758-7100
19181989        +   LA QUINTA INN, 3141 UNIVERSITY DR NW, HUNTSVILLE, AL 35816-3155
19181987        +   LA QUINTA INN, 4870 UNIVERSITY DRIVE, HUNTSVILLE, AL 35816-1863
19181988        +   LA QUINTA INN, 4890 UNIVERSITY DR NW, HUNTSVILLE, AL 35816-1848
19182208            LA QUINTA INN, 261 INTERSTATE COMMERCIAL PARK LOOP, PRATTVILLE, AL 36066
19182116        +   LA QUINTA INN, 5225 CARMICHAEL RD, MONTGOMERY, AL 36106-2904
19182117        +   LA QUINTA INN, 1280 EAST BLVD, MONTGOMERY, AL 36117-1628
19181889        +   LA QUINTA INN, 3593 ROSS CLARK CIRCLE, DOTHAN, AL 36303-5919
19181877        +   LA QUINTA INN, 8946 SAWWOOD STREET, DAPHNE, AL 36527-7602
19181952        +   LA QUINTA INN, 213 W FORT MORGAN ROAD, GULF SHORES, AL 36542-4083
19182262        +   LA QUINTA INN, 6104 HIGHWAY 43, SATSUMA, AL 36572-2121
19182112        +   LA QUINTA INN, 816 WEST I-65 SERVICE RD S, MOBILE, AL 36609-1391
19182113        +   LA QUINTA INN, 5170 MOTEL COURT, MOBILE, AL 36619-4244
19181837        +   LA QUINTA INN, 251 HOLIDAY DRIVE, CLARKSVILLE, TN 37040-5013
19181921        +   LA QUINTA INN, 4207 FRANKLIN COMMONS COURT, FRANKLIN, TN 37067-4040
19182045        +   LA QUINTA INN, 140 DIXIE AVENUE, LEBANON, TN 37090-5358
19182280        +   LA QUINTA INN, 2537 HIGHWOOD BOULEVARD, SMYRNA, TN 37167-9302
19182133        +   LA QUINTA INN, 4311 SIDCO DR, NASHVILLE, TN 37204-4509
19182135        +   LA QUINTA INN, 2345 ATRIUM WAY, NASHVILLE, TN 37214-5100
19182134        +   LA QUINTA INN, 531 DONELSON PIKE, NASHVILLE, TN 37214-3716
19181832        +   LA QUINTA INN, 100 WEST 21ST STREET, CHATTANOOGA, TN 37408-2528
19181833        +   LA QUINTA INN, 7017 SHALLOWFORD ROAD, CHATTANOOGA, TN 37421-6726
19182019        +   LA QUINTA INN, 10150 AIRPORT PARKWAY, KINGSPORT, TN 37663-3960
19182273        +   LA QUINTA INN, 2428 WINFIELD DUNN PARKWAY, SEVIERVILLE, TN 37764-2100
19182021        +   LA QUINTA INN, 7210 SADDLE RACK STREET, KNOXVILLE, TN 37914-9575
19182022        +   LA QUINTA INN, 258 HARRY LANE BOULEVARD, KNOXVILLE, TN 37923-4919
19182023            LA QUINTA INN, 258 PETERS ROAD NORTH, KNOXVILLE, TN 37923
19182085        +   LA QUINTA INN, 2979 MILLBRANCH RD, MEMPHIS, TN 38116-1927
19182086        +   LA QUINTA INN, 1236 PRIMACY PARKWAY, MEMPHIS, TN 38119-0201
19182087        +   LA QUINTA INN, 2839 NEW BRUNSWICK ROAD, MEMPHIS, TN 38133-4202
19182088        +   LA QUINTA INN, 6069 MACON COVE, MEMPHIS, TN 38134-7600
19181999        +   LA QUINTA INN, 2370 NORTH HIGHLAND, JACKSON, TN 38305-4914
19181869        +   LA QUINTA INN, 4038 HIGHWAY 127 NORTH, CROSSVILLE, TN 38571-7600
19181969            LA QUINTA INN, 721 SOUTH WEST ACCESS DR, HORN LAKE, MS 38637
19182330        +   LA QUINTA INN, 1013 N GLOSTER ST, TUPELO, MS 38804-1201
19181803        +   LA QUINTA INN, 215 DANDE ROAD, BRANDON, MS 39042-2771
19181815        +   LA QUINTA INN, 152 SOLDIERS COLONY RD, CANTON, MS 39046-9199
19182336        +   LA QUINTA INN, 4160 S FRONTAGE RD, VICKSBURG, MS 39180-4467
19182000        +   LA QUINTA INN, 593 BEASLEY ROAD, JACKSON, MS 39206-3044
19182185        +   LA QUINTA INN, 501 S PEARSON ROAD, PEARL, MS 39208-5906
19182001        +   LA QUINTA INN, 616 BRIARWOOD DR, JACKSON, MS 39211-2601
19182090        +   LA QUINTA INN, 1400 ROEBUCK DRIVE, MERIDIAN, MS 39301-6600
19181958        +   LA QUINTA INN, 6563 US HIGHWAY 49, HATTIESBURG, MS 39401-3006
19182123        +   LA QUINTA INN, 7001 HIGHWAY 63, MOSS POINT, MS 39563-9467
19182062        +   LA QUINTA INN, 4125 PRESTON HIGHWAY, LOUISVILLE, KY 40213-1652
19182063        +   LA QUINTA INN, 1501 ALLIANT AVENUE, LOUISVILLE, KY 40299-6371
19182218        +   LA QUINTA INN, 1751 LEXINGTON ROAD, RICHMOND, KY 40475-2803
19182048        +   LA QUINTA INN, 1920 STATON WAY, LEXINGTON, KY 40511-1351
19181916        +   LA QUINTA INN, 350 MEIJER DRIVE, FLORENCE, KY 41042-4899
19182176        +   LA QUINTA INN, 3960 COLEMAN CROSSING CIRCLE, PADUCAH, KY 42001-6516
19181800        +   LA QUINTA INN, 1953 MEL BROWNING ST, BOWLING GREEN, KY 42104-0311
19181892        +   LA QUINTA INN, 6145 PARK CENTER CIRCLE, DUBLIN, OH 43017-4701
19182216        +   LA QUINTA INN, 2447 BRICE ROAD, REYNOLDSBURG, OH 43068-3455
19181951        +   LA QUINTA INN, 3962 JACKPOT ROAD, GROVE CITY, OH 43123-8636
19181858        +   LA QUINTA INN, 5510 TRABUE ROAD, COLUMBUS, OH 43228-9772
19182072        +   LA QUINTA INN, 268 EAST HIGHLAND ROAD, MACEDONIA, OH 44056-2102
19182150        +   LA QUINTA INN, 25105 COUNTY CLUB BOULEVARD, NORTH OLMSTED, OH 44070-5312
19181991        +   LA QUINTA INN, 6161 QUARRY LANE, INDEPENDENCE, OH 44131-2203
19181840        +   LA QUINTA INN, 4222 WEST 150TH ST, CLEVELAND, OH 44135-1308
19181816        +   LA QUINTA INN, 5335 BROADMOOR CIRCLE NW, CANTON, OH 44709-4026
19182079        +   LA QUINTA INN, 9918 ESCORT DRIVE, MASON, OH 45040-9444
19181836        +   LA QUINTA INN, 11029 DOWLIN DRIVE, CINCINNATI, OH 45241-1833
19182287        +   LA QUINTA INN, 12150 SPRINGFIELD PIKE, SPRINGDALE, OH 45246-1607
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51               Page 66 of 170
District/off: 0539-3                                    User: ctello                                                Page 65 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                             Total Noticed: 8513
19181920        +   LA QUINTA INN, 2150 WEST HOLIDAY ROAD, FRANKFORT, IN 46041-9102
19181949        +   LA QUINTA INN, 1281 SOUTH PARK DR, GREENWOOD, IN 46143-9061
19182196        +   LA QUINTA INN, 2251 MANCHESTER DR, PLAINFIELD, IN 46168-8780
19181992        +   LA QUINTA INN, 5120 VICTORY DR, INDIANAPOLIS, IN 46203-5947
19181993        +   LA QUINTA INN, 401 E WASHINGTON STREET, INDIANAPOLIS, IN 46204-2688
19181995        +   LA QUINTA INN, 7304 EAST 21ST STREET, INDIANAPOLIS, IN 46219-1778
19181994        +   LA QUINTA INN, 2349 POST DRIVE, INDIANAPOLIS, IN 46219-1979
19181997        +   LA QUINTA INN, 2650 EXECUTIVE DRIVE, INDIANAPOLIS, IN 46241-5037
19181996        +   LA QUINTA INN, 5316 W SOUTHERN AVE, INDIANAPOLIS, IN 46241-5510
19181998        +   LA QUINTA INN, 3880 WEST 92ND ST, INDIANAPOLIS, IN 46268-3101
19182091        +   LA QUINTA INN, 8210 LOUISIANA CT, MERRILLVILLE, IN 46410-6354
19182282            LA QUINTA INN, 23040 LINCOLN WAY W, SOUTH BEND, IN 46628
19181756        +   LA QUINTA INN, 306 TOURING DRIVE, AUBURN, IN 46706-2069
19181932        +   LA QUINTA INN, 2902 EAST DUPONT ROAD, FT WAYNE, IN 46825-1667
19181910        +   LA QUINTA INN, 8015 DIVISION STREET, EVANSVILLE, IN 47715-7194
19182026        +   LA QUINTA INN, 312 MEIJER DRIVE, LAFAYETTE, IN 47905-4689
19182347        +   LA QUINTA INN, 30900 VAN DYKE AVENUE, WARREN, MI 48093-8721
19181817        +   LA QUINTA INN, 41211 FORD RD, CANTON TOWNSHIP, MI 48187-3658
19182284        +   LA QUINTA INN, 12888 REECK ROAD, SOUTHGATE, MI 48195-2270
19181843        +   LA QUINTA INN, 1390 NORTHWEST 118TH ST, CLIVE, IA 50325-8202
19181819        +   LA QUINTA INN, 1201 AVENUE H, CARTER LAKE, IA 51510-1595
19181878        +   LA QUINTA INN, 3330 E KIMBERLY RD, DAVENPORT, IA 52807-2511
19181883        +   LA QUINTA INN, 2801 HILLSIDE DR, DELAFIELD, WI 53018-2176
19181807        +   LA QUINTA INN, 20391 WEST BLUEMOUND ROAD, BROOKFIELD, WI 53045-5961
19182275        +   LA QUINTA INN, 2932 KOHLER MEMORIAL DRIVE, SHEBOYGAN, WI 53081-3134
19182136        +   LA QUINTA INN, 15300 WEST ROCK RIDGE ROAD, NEW BERLIN, WI 53151-7958
19182153        +   LA QUINTA INN, 7141 SOUTH 13TH ST, OAK CREEK, WI 53154-1814
19181941        +   LA QUINTA INN, 5110 N PORT WASHINGTON RD, GLENDALE, WI 53217-5462
19182104     ++++   LA QUINTA INN, 11333 W SILVER SPRING DR, MILWAUKEE WI 53225-3113 address filed with court:, LA QUINTA INN, 5442
                    NORPTH LOVERS LANE ROAD, MILWAUKEE, WI 53225
19182349        +   LA QUINTA INN, 1910 STEWART AVE, WAUSAU, WI 54401-5380
19182300        +   LA QUINTA INN, 4917 MAIN ST, STEVENS POINT, WI 54481-8552
19182174        +   LA QUINTA INN, 1886 RATH LANE, OSHKOSH, WI 54902-2624
19181747        +   LA QUINTA INN, 3920 WEST COLLEGE AVENUE, APPLETON, WI 54914-3908
19182105        +   LA QUINTA INN, 10420 WAYZATA BOULEVARD, MINNETONKA, MN 55305-1509
19181791        +   LA QUINTA INN, 7815 NICOLETT AVENUE SOUTH, BLOOMINGTON, MN 55420-1226
19181808        +   LA QUINTA INN, 7011 NORTHLAND CIRCLE, BROOKLYN PARK, MN 55428-1542
19182212        +   LA QUINTA INN, 1416 ELKVALE RD, RAPID CITY, SD 57703-9509
19181913        +   LA QUINTA INN, 2355 46TH STREET SOUTH, FARGO, ND 58104-8792
19181942        +   LA QUINTA INN, 4051 GARDEN VIEW DRIVE, GRAND FORKS, ND 58201-7554
19182106        +   LA QUINTA INN, 1605 35TH AVE SW, MINOT, ND 58701-8406
19181786        +   LA QUINTA INN, 5720 FRONTAGE RD, BILLINGS, MT 59101-6366
19181787        +   LA QUINTA INN, 3040 KING AVE W, BILLLINGS, MT 59102-6436
19181945        +   LA QUINTA INN, 600 RIVER DRIVE SOUTH, GREAT FALLS, MT 59405-1886
19181963        +   LA QUINTA INN, 701 WASHINGTON, HELENA, MT 59601-3259
19181779        +   LA QUINTA INN, 6445 JACKRABBIT LN, BELGRADE, MT 59714-9174
19181801        +   LA QUINTA INN, 620 NIKLES DRIVES, BOZEMAN, MT 59715-2586
19182108        +   LA QUINTA INN, 5059 N RESERVE ST, MISSOULA, MT 59808-1401
19182009        +   LA QUINTA INN, 255 MONTCLAIR DR, KALISPELL, MT 59901-3229
19181751        +   LA QUINTA INN, 1415 W DUNDEE RD, ARLINGTON HEIGHTS, IL 60004-1424
19181905        +   LA QUINTA INN, 1900 OAKTON STREET, ELK GROVE VILLAGE, IL 60007-2132
19181953        +   LA QUINTA INN, 5688 NORTHRIDGE DR, GURNEE, IL 60031-4910
19181966        +   LA QUINTA INN, 2280 BARRINGTON RD, HOFFMAN ESTATES, IL 60169-2062
19182081        +   LA QUINTA INN, 5210 WEST SOUTHWICK DR, MATTESON, IL 60443-2256
19182365        +   LA QUINTA INN, 855 79TH ST, WILLOWBROOK, IL 60527-5608
19182114        +   LA QUINTA INN, 5450 27TH STREET, MOLINE, IL 61265-9716
19182188        +   LA QUINTA INN, 4389 VENTURE DRIVE, PERU, IL 61354-1014
19181792        +   LA QUINTA INN, 505 BROCK DR, BLOOMINGTON, IL 61701-2640
19181827        +   LA QUINTA INN, 1900 CENTER DR, CHAMPAIGN, IL 61820-7821
19181961        +   LA QUINTA INN, 5781 CAMPUS COURT, HAZELWOOD, MO 63042-2327
19181962        +   LA QUINTA INN, 318 TAYLOR ROAD, HAZELWOOD, MO 63042-2027
19182293        +   LA QUINTA INN, 11805 LACKLAND RD, ST LOUIS, MO 63146-4205
19181793        +   LA QUINTA INN, 3402 NW JEFFERSON ST, BLUE SPRINGS, MO 64015-8002
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51    Page 67 of 170
District/off: 0539-3                               User: ctello                                  Page 66 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                               Total Noticed: 8513
19182148        +   LA QUINTA INN, 2214 TANEY, NORTH KANSAS CITY, MO 64116-3224
19182010        +   LA QUINTA INN, 6901 N W 83RD STREET, KANSAS CITY, KS 64152-2066
19182008        +   LA QUINTA INN, 3320 SOUTH RANGELINE ROAD, JOPLIN, MO 64804-4427
19181854        +   LA QUINTA INN, 901 CONLEY RD, COLUMBIA, MO 65201-6438
19181855        +   LA QUINTA INN, 2500 I-70 DRIVE S W, COLUMBIA, MO 65203-4687
19181804        +   LA QUINTA INN, 1835 W HWY 76, BRANSON, MO 65616-2136
19182289        +   LA QUINTA INN, 1610 EAST EVERGREEN, SPRINGFIELD, MO 65803-4351
19182290        +   LA QUINTA INN, 2535 SOUTH CAMPBELL, SPRINGFIELD, MO 65807-3501
19182175        +   LA QUINTA INN, 10610 MARTY STREET, OVERLAND PARK, KS 66212-2595
19182047        +   LA QUINTA INN, 9461 LENEXA DR, LENEXA, KS 66215-3893
19182361        +   LA QUINTA INN, 7335 EAST KELLOGG, WICHITA, KS 67207-1628
19182362        +   LA QUINTA INN, 5500 WEST KELLOGG DR, WICHITA, KS 67209-2399
19182234        +   LA QUINTA INN, 201 E DIAMOND DR, SALINA, KS 67401-8624
19181888        +   LA QUINTA INN, 2400 WYATT EARP BLVD, DODGE CITY, KS 67801-3042
19182161        +   LA QUINTA INN, 10760 M STREET, OMAHA, NE 68127-1961
19182162        +   LA QUINTA INN, 3330 N 104TH AVE, OMAHA, NE 68134-3788
19182050        +   LA QUINTA INN, 4433 NORTH 27TH STREET, LINCOLN, NE 68521-4111
19182151        +   LA QUINTA INN, 2600 EAGLE WINGS PLACE, NORTH PLATTE, NE 69101-6986
19182152        +   LA QUINTA INN, P.O. BOX 821, NORTH PLATTE, NE 69103-0821
19182095        +   LA QUINTA INN, 3100 I-10 SERVICE RD, METAIRIE, LA 70001-2091
19182096            LA QUINTA INN, 5900 VETERANS BLVD, METAIRIE, LA 70003
19181799        +   LA QUINTA INN, 14221 HIGHWAY 90, BOUTTE, LA 70039-3517
19181950        +   LA QUINTA INN, 50 TERRY PARKWAY, GRETNA, LA 70056-2599
19182012        +   LA QUINTA INN, 2610 WILLIAMS BLVD, KENNER, LA 70062-5540
19182142        +   LA QUINTA INN, 12340 I-10 SERVICE ROAD, NEW ORLEANS, LA 70128-3503
19182143        +   LA QUINTA INN, 301 CAMP ST, NEW ORLEANS, LA 70130-2803
19181970        +   LA QUINTA INN, 189 SYNERGY BLVD, HOUMA, LA 70360-1765
19182120        +   LA QUINTA INN, 2018 ALLISON ST, MORGAN CITY, LA 70380-2256
19181954        +   LA QUINTA INN, 42126 VETERANS AVE, HAMMOND, LA 70403-1427
19182279        +   LA QUINTA INN, 794 E I-10 SERVICE RD, SLIDELL, LA 70461-5502
19182027        +   LA QUINTA INN, 2100 NE EVANGELINE THRUWAY, LAFAYETTE, LA 70501-1928
19181809        +   LA QUINTA INN, 104 SWEETLAND PARKWAY, BROUSSARD, LA 70518-4125
19181870        +   LA QUINTA INN, 9565 EGAN HIGHWAY, CROWLEY, LA 70526-8109
19182141        +   LA QUINTA INN, 611A QUEEN CITY DRIVE, NEW IBERIA, LA 70560-8374
19182057        +   LA QUINTA INN, 1320 MLK HWY 171N, LK CHARLES, LA 70601-2051
19182028        +   LA QUINTA INN, 1201 W PRIEN LAKE ROAD, LAKE CHARLES, LA 70601-8370
19182304        +   LA QUINTA INN, 2600 SOUTH RUTH ST, SULPHUR, LA 70665-7465
19181772        +   LA QUINTA INN, 2333 S ACADIAN THRUWAY, BATON ROUGE, LA 70808-2304
19181773        +   LA QUINTA INN, 10555 RIEGER RD, BATON ROUGE, LA 70809-4516
19181774        +   LA QUINTA INN, 1617 O'NEAL LANE, BATON ROUGE, LA 70816-1607
19181798        +   LA QUINTA INN, 309 PRESTON BOULEVARD, BOSSIER CITY, LA 71111-4969
19182277            LA QUINTA INN, 6700 FINANCIAL CIRCLE, SHREVEPORT, LA 71129
19182046        +   LA QUINTA INN, 1308 ENTRANCE ROAD, LEESVILLE, LA 71446-9497
19182195        +   LA QUINTA INN, 3103 EAST MARKET STREET, PINE BLUFF, AR 71601-6896
19181899        +   LA QUINTA INN, 2303 JUSCTION CITY ROAD, EL DORADO, AR 71730-8217
19182318        +   LA QUINTA INN, 5102 NORTH STATE LINE ROAD, TEXARKANA, AR 71854-1028
19181813        +   LA QUINTA INN, 408 WEST COMMERCE DRIVE, BRYANT, AR 72022-2493
19181861        +   LA QUINTA INN, 2350 SANDERS ST, CONWAY, AR 72032-2802
19182129        +   LA QUINTA INN, 4311 WARDEN ROAD, N. LITTLE ROCK, AR 72116-8056
19182149        +   LA QUINTA INN, 4100 E MCCAIN BLVD, NORTH LITTLE ROCK, AR 72117-2523
19182053        +   LA QUINTA INN, 617 SOUTH BROADWAY, LITTLE ROCK, AR 72201-4119
19182054        +   LA QUINTA INN, 1010 BRECKENRIDGE, LITTLE ROCK, AR 72205-1503
19182055        +   LA QUINTA INN, 200 S SHACKLEFORD RD, LITTLE ROCK, AR 72211-5723
19181783        +   LA QUINTA INN, 1001 SE WALTON BLVD, BENTONVILLE, AR 72712-6775
19182288        +   LA QUINTA INN, 1300 SOUTH 48TH STREET, SPRINGDALE, AR 72762-5874
19182227        +   LA QUINTA INN, 111 E HARRELL DRIVE, RUSSELLVILLE, AR 72802-2256
19181931        +   LA QUINTA INN, 6700 BOSTON ST, FT SMITH, AR 72903-4818
19182147        +   LA QUINTA INN, 930 ED NOBLE DR, NORMAN, OK 73072-4807
19182374            LA QUINTA INN, 11500 WEST I-40, YUKON, OK 73099
19182158            LA QUINTA INN, 800 S MERIDIAN, OKLAHOMA CITY, OK 73108
19182101        +   LA QUINTA INN, 5653 TINKER DIAGONAL, MIDWEST CITY, OK 73110-2821
19182159            LA QUINTA INN, 4829 NIORTHWEST EXPRESSWAY, OKLAHOMA CITY, OK 73132
19182119        +   LA QUINTA INN, 2140 RIVERWALK DRIVE, MOORE, OK 73160-2770
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 68 of 170
District/off: 0539-3                                User: ctello                                        Page 67 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                     Total Noticed: 8513
19181748        +   LA QUINTA INN, 2432 VETERANS BLVD, ARDMORE, OK 73401-9568
19181749        +   LA QUINTA INN, 1502 WOERZ AVE, ARDMORE, OK 73401-5061
19182044        +   LA QUINTA INN, 1408 NW 40TH STREET, LAWTON, OK 73505-3601
19181842        +   LA QUINTA INN, 2715 CHAPMAN ROAD, CLINTON, OK 73601-9501
19182371        +   LA QUINTA INN, 3410 WILLIAMS AVE, WOODWARD, OK 73801-7403
19181771        +   LA QUINTA INN, 1410 SE WASHINGTON BLVD, BARTLESVILLE, OK 74006-4533
19181822        +   LA QUINTA INN, 2009 SOUTH CHEROKEE, CATOOSA, OK 74015-3216
19182302        +   LA QUINTA INN, 5285 WEST 6TH AVENUE, STILLWATER, OK 74074-6742
19182328        +   LA QUINTA INN, 23 NORTH 67 EAST AVENUE, TULSA, OK 74115-8700
19182329        +   LA QUINTA INN, 6030 EAST SKELLY DRIVE, TULSA, OK 74135-6406
19182125        +   LA QUINTA INN, 3031 MILITARY BOULEVARD, MUSKOGEE, OK 74401-2212
19182082        +   LA QUINTA INN, 1137 SOUTH GEORGE NIGH EXPRESSWAY, MCALESTER, OK 74501-7143
19181896        +   LA QUINTA INN, 417 CRISWELL BLVD, DURANT, OK 74701-1054
19182274        +   LA QUINTA INN, 5401 ENTERPRISE COURT, SHAWNEE, OK 74804-1475
19181732        +   LA QUINTA INN, 2828 E ARLINGTON ST, ADA, OK 74820-2909
19182223            LA QUINTA INN, 689 EAST I H 30, ROCKWALL, TX 75087
19182276        +   LA QUINTA INN, 2912 HWY 75 NORTH, SHERMAN, TX 75090-0506
19181824        +   LA QUINTA INN, 1419 NORTH US HWY 67, CEDAR HILL, TX 75104-4019
19181868        +   LA QUINTA INN, 2020 REGAL DR, CORSICANA, TX 75109-5761
19182094            LA QUINTA INN, 118 US HIGHWAY 80 AT BELTLINE RD, MESQUITE, TX 75149
19181769        +   LA QUINTA INN, 12875 SEAGOVILLE RD, BALCH SPRINGS, TX 75180-4031
19181871        +   LA QUINTA INN, 4440 N CENTRAL EXPRESSWAY, DALLAS, TX 75206-6525
19181872        +   LA QUINTA INN, 2421 WALNUT HILL LANE, DALLAS, TX 75229-5601
19181873        +   LA QUINTA INN, 14925 LANDMARK BLVD, DALLAS, TX 75254-6709
19181874            LA QUINTA INN, BRE/LQ PO BOX 840708, DALLAS, TX 75284-0708
19181875            LA QUINTA INN, PO BOX 840708, DALLAS, TX 75284-0708
19182124        +   LA QUINTA INN, 1620 ROTAN AVENUE, MOUNT PLEASANT, TX 75455-2000
19182181        +   LA QUINTA INN, 3205 NE LOOP 286, PARIS, TX 75460-3437
19182319        +   LA QUINTA INN, 5201 STATE LINE AVE, TEXARKANA, TX 75503-2930
19182059        +   LA QUINTA INN, 3416 MARTIN LUTHER KING BLVD, LONGVIEW, TX 75602-4307
19182060        +   LA QUINTA INN, 908 E HAWKINS PKWAY, LONGVIEW, TX 75605-7952
19182078        +   LA QUINTA INN, 5301 E END BLVD S, MARSHALL, TX 75672-8380
19182332        +   LA QUINTA INN, 1601 WSW LOOP 323, TYLER, TX 75701-8533
19182051        +   LA QUINTA INN, 204 W CENTENNIAL BLVD, LINDALE, TX 75771-8817
19182177        +   LA QUINTA INN, 3000 SOUTH LOOP 256, PALESTINE, TX 75801-6903
19182070        +   LA QUINTA INN, 2119 SOUTH FIRST ST, LUFKIN, TX 75901-5941
19182130        +   LA QUINTA INN, 3215 SOUTH ST, NACOGDOCHES, TX 75964-7264
19181750        +   LA QUINTA INN, 4001 SCOTS LEGACY DR, ARLINGTON, TX 76015-4214
19181778        +   LA QUINTA INN, 1809 HIGHWAY 121, BEDFORD, TX 76021-8188
19182351        +   LA QUINTA INN, 1915 WALL STREET, WEATHERFORD, TX 76086-6259
19182360            LA QUINTA INN, 7888 I-30 WEST, WHITE SETTLEMENT, TX 76108
19181933        +   LA QUINTA INN, 4900 BRYANT IRVIN RD, FT WORTH, TX 76132-3616
19181934        +   LA QUINTA INN, 5800 QUEBEC STREET, FT WORTH, TX 76135-4522
19181917        +   LA QUINTA INN, 3346 FOREST HILL CIRCLE, FOREST HILL, TX 76140-1105
19181885        +   LA QUINTA INN, 4465 NORTH I-35, DENTON, TX 76207-3417
19182363        +   LA QUINTA INN, 1128 NORTH CENTRAL FREEWAY, WICHITA FALLS, TX 76306-6124
19182299        +   LA QUINTA INN, 105 CHRISTY PLAZA, STEPHENVILLE, TX 76401-3781
19182317        +   LA QUINTA INN, 1604 WEST BARTON AVENUE, TEMPLE, TX 76504-2457
19181781        +   LA QUINTA INN, 229 WEST LOOP 121, BELTON, TX 76513-3328
19182017        +   LA QUINTA INN, 1112 SOUTH FORT HOOD STREET, KILLEEN, TX 76541-7452
19182343        +   LA QUINTA INN, 1110 S 9TH ST, WACO, TX 76706-2350
19182372        +   LA QUINTA INN, 6003 WOODWAY DRIVE, WOODWAY, TX 76712-6131
19181811        +   LA QUINTA INN, 103 MARKET PLACE, BROWNWOOD, TX 76801-1657
19182235        +   LA QUINTA INN, 2307 LOOP 306, SAN ANGELO, TX 76904-7625
19181971        +   LA QUINTA INN, 5520 E SAM HOUSTON PKWY N, HOUSTON, TX 77015-3263
19181973            LA QUINTA INN, 4015 SW FRWY ( HWY 59 ), HOUSTON, TX 77027
19181974        +   LA QUINTA INN, 11999 EAST FREEWAY, HOUSTON, TX 77029-1932
19181972        +   LA QUINTA INN, 1625 WEST LOOP SOUTH, HOUSTON, TX 77027-3001
19181975        +   LA QUINTA INN, 10137 NORTH FREEWAY, HOUSTON, TX 77037-1248
19181976        +   LA QUINTA INN, 9911 BUFFALO SPEEDWAY, HOUSTON, TX 77054-1396
19181977        +   LA QUINTA INN, 8776 AIRPORT BLVD, HOUSTON, TX 77061-3433
19181978        +   LA QUINTA INN, 9034 WEST SAM HOUSTON PRKY NORTH, HOUSTON, TX 77064-6307
19181979        +   LA QUINTA INN, 13290 FM 1960 WEST, HOUSTON, TX 77065-4005
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51        Page 69 of 170
District/off: 0539-3                               User: ctello                                       Page 68 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                    Total Noticed: 8513
19181980        +   LA QUINTA INN, 415 FM 1960, HOUSTON, TX 77073-1811
19181981        +   LA QUINTA INN, 6790 SOUTHWEST FREEWAY, HOUSTON, TX 77074-2102
19181982        +   LA QUINTA INN, 2451 SHADOW VIEW LANE, HOUSTON, TX 77077-7001
19181983        +   LA QUINTA INN, 11113 KATY FREEWAY, HOUSTON, TX 77079-2102
19181984        +   LA QUINTA INN, 11130 NORTHWEST FREEWAY, HOUSTON, TX 77092-7307
19181985        +   LA QUINTA INN, 15225 KATY FREEWAY, HOUSTON, TX 77094-1909
19181860        +   LA QUINTA INN, 4006 SPRAY BERRY LANE, CONROE, TX 77303-5317
19181841            LA QUINTA INN, 1004 HWY 59 SOUTH, CLEVELAND, TX 77327
19181986        +   LA QUINTA INN, 18201 KENSWICK DRIVE, HUMBLE, TX 77338-8152
19182139        +   LA QUINTA INN, 22025 US HWY 59, NEW CANEY, TX 77357-8257
19182321        +   LA QUINTA INN, 14000 MEDICAL COMPLEX DRIVE, TOMBALL, TX 77377-6245
19182320        +   LA QUINTA INN, 28673 I-45 NORTH, THE WOODLANDS, TX 77381-1156
19182011            LA QUINTA INN, 22455 KATY FREEMAN, KATY, TX 77450
19182109        +   LA QUINTA INN, 5719 HIGHWAY 6, MISSOURI CITY, TX 77459-4094
19182224        +   LA QUINTA INN, 28332 SOUTHWEST FREEWAY, ROSENBERG, TX 77471-9679
19182295        +   LA QUINTA INN, 12727 SOUTHWEST FREEWAY, STAFFORD, TX 77477-3806
19182182        +   LA QUINTA INN, 3490 E SAM HOUSTON PARKWAY SOUTH, PASADENA, TX 77505-2330
19182183        +   LA QUINTA INN, 2205 PASADENA FREEWAY, PASADENA, TX 77506-1601
19181775            LA QUINTA INN, 5215 I-10 EAST, BAYTOWN, TX 77521
19181845        +   LA QUINTA INN, 1126 S HWY 332 WEST, CLUTE, TX 77531-5399
19181938        +   LA QUINTA INN, 1402 SEAWALL BOULEVARD, GALVESTON, TX 77550-8199
19182025        +   LA QUINTA INN, 1105 HWY 146 SOUTH, LA PORTE, TX 77571-6119
19182186        +   LA QUINTA INN, 9002 BROADWAY, PEARLAND, TX 77584-7722
19182268        +   LA QUINTA INN, 3636 NASA RD 1, SEABROOK, TX 77586-6312
19182352        +   LA QUINTA INN, 520 WEST BAY AREA WAY, WEBSTER, TX 77598-4120
19182164        +   LA QUINTA INN, 2220 HIGHWAY 62 SOUTH, ORANGE, TX 77630-9113
19182201        +   LA QUINTA INN, 7540 MEMORIAL BOULEVARD, PORT ARTHUR, TX 77642-8179
19182069        +   LA QUINTA INN, 104 N LHS DRIVE, LUBERTON, TX 77657-8619
19182338        +   LA QUINTA INN, 165 EAST COURTLAND ST, VIDOR, TX 77662-4910
19182368        +   LA QUINTA INN, 226 SPUR 5, WINNIE, TX 77665-7307
19181777            LA QUINTA INN, 220 I-10 NORTH, BEAUMONT, TX 77702-2112
19181776        +   LA QUINTA INN, 5820 WALDEN RD, BEAUMONT, TS 77707-5500
19181805        +   LA QUINTA INN, 2950 WOOD RIDGE BLVD, BRENHAM, TX 77833-4450
19181848        +   LA QUINTA INN, 607 TEXAS AVE, COLLEGE STATION, TX 77840-1916
19181849        +   LA QUINTA INN, 1838 GRAHAM RD, COLLEGE STATION, TX 77845-9687
19182337        +   LA QUINTA INN, 7603 NORTH NAVARRO, VICTORIA, TX 77904-2628
19182203        +   LA QUINTA INN, 910 HIGHWAY 35 NORTH, PORT LAVACA, TX 77979-2373
19181794            LA QUINTA INN, 36756 I-10, BOERNE, TX 78006
19182016        +   LA QUINTA INN, 1940 SIDNEY BAKER HIGHWAY 16, KERRVILLE, TX 78028-2531
19182032        +   LA QUINTA INN, 7220 BOB BULLOCK LOOP 20, LAREDO, TX 78041-2058
19182033        +   LA QUINTA INN, 3610 SANTA URSULA, LAREDO, TX 78041-4496
19182137            LA QUINTA INN, 365 HIGHWAY 46 SOUTH, NEW BRAUNFELS, TX 78130
19182272        +   LA QUINTA INN, 1501 HIGHWAY 46 SOUTH, SEGUIN, TX 78155-2312
19182236        +   LA QUINTA INN, 5922 IH-10 WEST, SAN ANTONIO, TX 78201-2898
19182237        +   LA QUINTA INN, 100 WEST CESAR E CHAVEZ BLVD, SAN ANTONIO, TX 78204-1125
19182238        +   LA QUINTA INN, 900 DOLOROSA, SAN ANTONIO, TX 78207-4526
19182239        +   LA QUINTA INN, 850 HALM BLVD, SAN ANTONIO, TX 78216-4706
19182251            LA QUINTA INN, 6410 1-35 NORTH, SAN ANTONIO, TX 78218-4405
19182240            LA QUINTA INN, 6075 EAST 1-10, SAN ANTONIO, TX 78219
19182241        +   LA QUINTA INN, 3180 GOLDIAD ROAD, SAN ANTONIO, TX 78223-4337
19182242            LA QUINTA INN, 7202 S PAM AMERICAN EXPRESSWAY, SAN ANTONIO, TX 78224
19182243        +   LA QUINTA INN, 6511 MILITARY DR WEST, SAN ANTONIO, TX 78227-3615
19182244        +   LA QUINTA INN, 4431 HORIZON HILL BLVD, SAN ANTONIO, TX 78229-2258
19182245            LA QUINTA INN, 12822 I-35 NORTH, SAN ANTONIO, TX 78233
19182246        +   LA QUINTA INN, 7134 NW LOOP 410, SAN ANTONIO, TX 78238-4116
19182247        +   LA QUINTA INN, 5622 UTEX BLVD, SAN ANTONIO, TX 78249-1611
19182248        +   LA QUINTA INN, 11155 WEST LOOP 1604 NORTH, SAN ANTONIO, TX 78254-9720
19182250        +   LA QUINTA INN, 18502 HARDY OAK BOULEVARD, SAN ANTONIO, TX 78258-4271
19182249        +   LA QUINTA INN, 25042 I-10 WEST, SAN ANTONIO, TX 78257-9522
19181740            LA QUINTA INN, 2400 E MAIN ST, ALICE, TX 78332
19182080        +   LA QUINTA INN, 12909 IH 37, MATHIS, TX 78368-1514
19182204        +   LA QUINTA INN, 201 BUDDY GANEM DRIVE, PORTLAND, TX 78374-3226
19181864        +   LA QUINTA INN, 546 SOUTH PADRE ISLAND DR, CORPUS CHRISTI, TX 78405-4109
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51       Page 70 of 170
District/off: 0539-3                               User: ctello                                     Page 69 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                  Total Noticed: 8513
19181865          LA QUINTA INN, 5155 I-37 NORTH, CORPUS CHRISTI, TX 78408
19181866        + LA QUINTA INN, 10446 IH37 ACCESS ROAD B, CORPUS CHRISTI, TX 78410-4656
19181867        + LA QUINTA INN, 6225 S PADRE ISLAND DRIVE, CORPUS CHRISTI, TX 78412-4011
19182083        + LA QUINTA INN, 1100 SOUTH 10TH, MCALLEN, TX 78501-5042
19181733          LA QUINTA INN, 909 EAST FONTAGE ROAD, ALAMO, TX 78516
19181810        + LA QUINTA INN, 5051 NORTH EXPRESSWAY, BROWNSVILLE, TX 78520-9407
19181956          LA QUINTA INN, 1002 S EXPWY, HARLINGEN, TX 78552
19182089        + LA QUINTA INN, 7007 E EXPRESSWAY 83, MERCEDES, TX 78570-4676
19182107        + LA QUINTA INN, 805 TRAVIS ST, MISSION, TX 78572-6646
19182160        + LA QUINTA INN, 8280 N EXPRESSWAY, OLMITO, TX 78575-9800
19182189        + LA QUINTA INN, 4603 N CAGE, PHARR, TX 78577-7799
19182190        + LA QUINTA INN, 4607 NORTH CAGE BLVD, PHARR, TX 78577-7799
19182213        + LA QUINTA INN, 128 N EXPRESSWAY 77, RAYMONDVILLE, TX 78580-4012
19181825        + LA QUINTA INN, 1010 EAST WHITESTONE BLVD, CEDAR PARK, TX 78613-9059
19181939        + LA QUINTA INN, 333 NORTH IH-35, GEORGETOWN, TX 78628-3669
19182258        + LA QUINTA INN, 1619 I-35 NORTH, SAN MARCOS, TX 78666-6735
19182226        + LA QUINTA INN, 2004 N IH 35, ROUND ROCK, TX 78681-2006
19181760        + LA QUINTA INN, 10701 LAKELINE MALL DRIVE, AUSTIN, TX 78717-5985
19181761        + LA QUINTA INN, 150 PARKER DRIVE, AUSTIN, TX 78728-1238
19181762        + LA QUINTA INN, 1603 EAST OLTORF (I-35), AUSTIN, TX 78741-3814
19181763        + LA QUINTA INN, 4200 I-35 SOUTH, AUSTIN, TX 78745-1252
19181764        + LA QUINTA INN, 5812 I-35 NORTH, AUSTIN, TX 78751-1502
19181765        + LA QUINTA INN, 7622 IH 35 NORTH, AUSTIN, TX 78752-1630
19181766        + LA QUINTA INN, 11901 NORTH MOPAC, AUSTIN, TX 78759-3513
19181882        + LA QUINTA INN, 2005 VETERANS BLVD, DEL RIO, TX 78840-3039
19181898        + LA QUINTA INN, 2525 EAST MAIN ST, EAGLE PASS, TX 78852-4498
19181895        + LA QUINTA INN, 1912 SOUTH DUMAS AVENUE, DUMAS, TX 79029-6003
19181742        + LA QUINTA INN, 2108 S COULTER ST, AMARILLO, TX 79106-2514
19181741        + LA QUINTA INN, 1708 1-40 EAST, AMARILLO, TX 79110
19182066        + LA QUINTA INN, 601 AVE Q, LUBBOCK, TX 79401-2613
19182067        + LA QUINTA INN, 4115 MARSHA SHARP FWY, LUBBOCK, TX 79407-2416
19182068        + LA QUINTA INN, 5006 AUBURN, LUBBOCK, TX 79416-3031
19181729        + LA QUINTA INN, 3501 WEST LAKE DR, ABILENE, TX 79601-1731
19181730        + LA QUINTA INN, 3018 CAT CLAW AVENUE, ABILENE, TX 79606-1500
19182100        + LA QUINTA INN, 4130 WEST WALL, MIDLAND, TX 79703-7718
19181746        + LA QUINTA INN, 1012 NE 1ST PLACE, ANDREWS, TX 79714-4019
19181785        + LA QUINTA INN, 1102 IH20 WEST, BIG SPRING, TX 79720-0008
19181919        + LA QUINTA INN, 1537 N HWY 285, FORT STOCKTON, TX 79735-4401
19182156          LA QUINTA INN, 5001 EAST HIGHWAY 80, ODESSA, TX 79761
19182157        + LA QUINTA INN, 4122 FAUDREE ROAD, ODESSA, TX 79765-8511
19181900        + LA QUINTA INN, 6140 GATEWAY EAST, EL PASO, TX 79905-2004
19181901        + LA QUINTA INN, 7550 REMCON CR, EL PASO, TX 79912-3513
19181902        + LA QUINTA INN, 7944 GATEWAY EAST, EL PASO, TX 79915-1816
19181903        + LA QUINTA INN, 9125 GATEWAY WEST, EL PASO, TX 79925-7038
19181904        + LA QUINTA INN, 11033 GATEWAY WEST, EL PASO, TX 79935-5003
19181759        + LA QUINTA INN, 1011 S ABILENE STREET, AURORA, CO 80012-3687
19182357        + LA QUINTA INN, 10179 CHURCH RANCH WAY, WESTMINSTER, CO 80021-5484
19182064        + LA QUINTA INN, 902 DILLON ROAD, LOUISVILLE, CO 80027-9448
19182031        + LA QUINTA INN, 7190 WEST HAMPDEN AVE, LAKEWOOD, CO 80227-5326
19182358        + LA QUINTA INN, 345 120TH AVENUE WEST, WESTMINSTER, CO 80234-2906
19181886        + LA QUINTA INN, 4460 PEORIA STREET, DENVER, CO 80239-4802
19181887        + LA QUINTA INN, 6801 TOWER RD, DENVER, CO 80249-6327
19182298        + LA QUINTA INN, 3155 INGLES LANE, STEAMBOAT SPRINGS, CO 80487-1765
19182278        + LA QUINTA INN, 560 SILVERTHORNE LN BOX 2069, SILVERTHORNE, CO 80498-2069
19181924        + LA QUINTA INN, 3709 EAST MULBERRY ST, FT COLLINS, CO 80524-8595
19182065        + LA QUINTA INN, 1450 CASCASE AVE AVE, LOVALAND, CO 80538-6636
19181850        + LA QUINTA INN, 2750 GEYSER DR, COLORADO SPRINGS, CO 80906-4025
19181851        + LA QUINTA INN, 4385 SINTON RD, COLORADO SPRINGS, CO 80907-4235
19182209        + LA QUINTA INN, 4801 N ELIZABETH STREET, PUEBLO, CO 81008-2065
19182322        + LA QUINTA INN, 2833 TOUPAL DR, TRINIDAD, CO 81082-8739
19181943        + LA QUINTA INN, 2761 CROSSROADS BLVD, GRAND JCT, CO 81506-8712
19182219        + LA QUINTA INN, 600 WAPITI COURT, RIFLE, CO 81650-3474
19181821        + LA QUINTA INN, 400 WEST F STREET, CASPER, WY 82601-1329
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51     Page 71 of 170
District/off: 0539-3                                User: ctello                                   Page 70 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                Total Noticed: 8513
19182222        +   LA QUINTA INN, 2717 DEWARE DRIVE, ROCK SPRING, WY 82901-5653
19181990        +   LA QUINTA INN, 2501 SOUTH 25TH ST EAST, IDAHO FALLS, ID 83406-5704
19181814        +   LA QUINTA INN, 901 SPECHT AVENUE, CALDWELL, ID 83605-6910
19181823        +   LA QUINTA INN, 280 WEST APPLEWAY, CD'A, ID 83814-9326
19181846        +   LA QUINTA INN, 333 IRONWOOD AVE, COEUR D ALENE, ID 83814-1405
19181847        +   LA QUINTA INN, 2209 E SHERMAN AVE, COEURDALENE, ID 83814-5336
19182122        +   LA QUINTA INN, 185 WARBONNET DR, MOSCOW, ID 83843-4025
19182259        +   LA QUINTA INN, 415 CEDAR ST, SANDPOINT, ID 83864-1414
19182165        +   LA QUINTA INN, 1100 WEST 780 NORTH, OREM, UT 84057-3753
19182167        +   LA QUINTA INN, 1100 WEST 780 NORTH, OREN, UT 84057-3753
19182166        +   LA QUINTA INN, 521 WEST 1300 SOUTH, OREM, UT 84058-7379
19182356        +   LA QUINTA INN, 3540 SOUTH 2200 WEST, WEST VALLEY CITY, UT 84119-3896
19182111        +   LA QUINTA INN, 815 SOUTH MAIN STREET, MOAB, UT 84532-2962
19182292        +   LA QUINTA INN, 91 EAST 2680 SOUTH, ST GEORGE, UT 84790-7138
19182191        +   LA QUINTA INN, 4727 EAST THOMAS ROAD, PHOENIX, AZ 85018-7711
19182192        +   LA QUINTA INN, 2510 W GREENWAY RD, PHOENIX, AZ 85023-4298
19182193        +   LA QUINTA INN, 4929 MCDOWELL RD, PHOENIX, AZ 85035-4105
19182194        +   LA QUINTA INN, PO BOX 15860, PHOENIX, AZ 85060-5860
19182092        +   LA QUINTA INN, 6530 E SURPERSTITION SPRINGS BLVD, MESA, AZ 85206-4323
19182093        +   LA QUINTA INN, 902 W GROVE AVE, MESA, AZ 85210-4930
19182267        +   LA QUINTA INN, 8888 EAST SHEA BLVD, SCOTTSDALE, AZ 85260-6769
19182316        +   LA QUINTA INN, 911 SOUTH 48TH STREET, TEMPE, AZ 85281-5102
19182324        +   LA QUINTA INN, 6404 EAST BROADWAY, TUCSON, AZ 85710-3589
19182325        +   LA QUINTA INN, 102 N ALVERNON WAY, TUCSON, AZ 85711-2802
19182326        +   LA QUINTA INN, 750 WEST STARR PASS BOULEVARD, TUCSON, AZ 85713-1405
19182327        +   LA QUINTA INN, 6020 W HOSPITALITY RD, TUCSON, AZ 85743-8492
19182323        +   LA QUINTA INN, 7001 S TUCSON BLVD, TUCSON, AZ 85756-6931
19181915        +   LA QUINTA INN, 2015 S BEULAH BLVD, FLAGSTAFF, AZ 86001-8749
19182271        +   LA QUINTA INN, 6176 HWY 179, SEDONA, AZ 86351-7973
19181735        +   LA QUINTA INN, 2116 YALE BLVD SE, ALBUQUERQUE, NM 87106-4233
19181736        +   LA QUINTA INN, 2011 MENAUL BOULEVARD NE, ALBUQUERQUE, NM 87107-1716
19181737            LA QUINTA INN, 7439 PAN AMERICAN FREEWAY NE, ALBUQUERQUE, NM 87109
19181738        +   LA QUINTA INN, 2424 SAN MATEO BLVD NE, ALBUQUERQUE, NM 87110-4053
19181739        +   LA QUINTA INN, 6101 ILIFF ROAD N W, ALBUQUERQUE, NM 87121-0913
19181937        +   LA QUINTA INN, 3880 E HIGHWAY 66, GALLUP, NM 87301-4589
19181914        +   LA QUINTA INN, 675 SCOTT AVE, FARMINGTON, NM 87401-7149
19182261        +   LA QUINTA INN, 4298 CERRILLOS ROAD, SANTA FE, NM 87507-7268
19182034        +   LA QUINTA INN, 1500 HICKORY DR, LAS CRUCES, NM 88005-6553
19182035        +   LA QUINTA INN, 790 AVENIDA DE MESILLA, LAS CRUCES, NM 88005-6571
19181884        +   LA QUINTA INN, 4300 E PINE ST, DEMING, NM 88030-8614
19181844        +   LA QUINTA INN, 4521 N PRINCE ST, CLOVIS, NM 88101-9715
19182225        +   LA QUINTA INN, 200 E 19TH STREET, ROSWELL, NM 88201-5101
19181965        +   LA QUINTA INN, 3312 N LOVINGTON HWY, HOBBS, NM 88240-1087
19182037        +   LA QUINTA INN, 4288 NORTH NELLIS BLVD, LAS VEGAS, NV 89115-2469
19182038        +   LA QUINTA INN, 9570 W SAHARA, LAS VEGAS, NV 89117-5301
19182039        +   LA QUINTA INN, 4975 S VALLEY VIEW, LAS VEGAS, NV 89118-1708
19182040        +   LA QUINTA INN, 6560 SURREY STREET, LAS VEGAS, NV 89119-3907
19182041        +   LA QUINTA INN, 7101 CASCADE VALLEY COURT, LAS VEGAS, NV 89128-0455
19182036        +   LA QUINTA INN, 3970 S PARADISE ROAD, LAS VEGAS, NV 89169-0904
19181907        +   LA QUINTA INN, 1591 GREAT BASIN BLVD, ELY, NV 89301-3136
19182215        +   LA QUINTA INN, 4001 MARKET ST, RENO, NV 89502-3110
19182061        +   LA QUINTA INN, 5249 WEST CENTURY BLVD, LOS ANGELES, CA 90045-5917
19182024        +   LA QUINTA INN, 3 CENTERPOINTE DR, LA PALMA, CA 90623-1050
19181959        +   LA QUINTA INN, 12441 CARSON ST, HAWAIIAN GARDENS, CA 90716-1605
19182301        +   LA QUINTA INN, 25201 THE OLD ROAD, STEVENSON RANCH, CA 91381-2246
19182163        +   LA QUINTA INN, 3555 INLAND EMPIRE BLVD, ONTARIO, CA 91764-4908
19181835        +   LA QUINTA INN, 150 BONITA RD, CHULA VISTA, CA 91910-3097
19181818        +   LA QUINTA INN, 760 MACADAMIA DRIVE, CARLSBAD, CA 92011-3205
19182342        +   LA QUINTA INN, 630 SYCAMORE AVE, VISTA, CA 92083-7910
19182254        +   LA QUINTA INN, 4610 DE SOTO STREET, SAN DIEGO, CA 92109-3815
19182255        +   LA QUINTA INN, 2380 MOORE STREET, SAN DIEGO, CA 92110-3016
19182253        +   LA QUINTA INN, 641 CAMINO DEL RIO SOUTH, SAN DIEGO, CA 92108-3512
19182256        +   LA QUINTA INN, 10185 PASEO MONTRIL, SAN DIEGO, CA 92129-2929
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 72 of 170
District/off: 0539-3                                User: ctello                                            Page 71 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                         Total Noticed: 8513
19181964        +   LA QUINTA INN, 12000 MARIPOSA ROAD, HESPERIA, CA 92345-1612
19182252        +   LA QUINTA INN, 205 E HOSPITALITY LANE, SAN BERNARDINO, CA 92408-3411
19182260        +   LA QUINTA INN, 2721 HOTEL TERRACE, SANTA ANA, CA 92705-5603
19181743        +   LA QUINTA INN, 1752 SOUTH CLEMETINE STREET, ANAHEIM, CA 92802-2902
19182335        +   LA QUINTA INN, 5818 VALENTINE RD, VENTURA, CA 93003-6638
19182341        +   LA QUINTA INN, 5438 WEST CYPRESS AVE, VISALIA, CA 93277-8340
19181768        +   LA QUINTA INN, 3232 RIVERSIDE DR, BAKERSFIELD, CA 93308-6346
19181767        +   LA QUINTA INN, 8858 SPECTRUM PARKWAY, BAKERSFIELD, CA 93308-9441
19182184        +   LA QUINTA INN, 2615 BUENA VISTA DR, PASO ROBLES, CA 93446-8562
19181790        +   LA QUINTA INN, 651 NORTH MAIN STREET, BISHOP, CA 93514-2425
19182315        +   LA QUINTA INN, 500 EAST STUEBER ROAD, TEHACHAPI, CA 93561-8164
19181923        +   LA QUINTA INN, 2926 TULARE ST, FRESNO, CA 93721-1440
19182115        +   LA QUINTA INN, 2401 DEL MONTE AVE, MONTEREY, CA 93940-3870
19182103        +   LA QUINTA INN, 1390 EL CAMINO REAL, MILLBRAE, CA 94030-1411
19182228            LA QUINTA INN, 20 AIRPORT BLVD, S SAN FRANCISCO, CA 94080-6515
19181922        +   LA QUINTA INN, 46200 LANDING PKWY, FREMONT, CA 94538-6463
19181960        +   LA QUINTA INN, 20777 HESPERIAN, HAYWARD, CA 94541-5879
19182056        +   LA QUINTA INN, 7700 SOUTH FRONT ROAD, LIVERMORE, CA 94551-8229
19181893        +   LA QUINTA INN, 6275 DUBLIN BLVD, DUBLIN, CA 94568-7573
19182154        +   LA QUINTA INN, 8465 ENTERPRISE WAY, OAKLAND, CA 94621-1317
19181784        +   LA QUINTA INN, 920 UNIVERSITY AVE, BERKELEY, CA 94710-2023
19182257        +   LA QUINTA INN, 2585 SEABOARD AVE, SAN JOSE, CA 95131-1006
19182303        +   LA QUINTA INN, 2710 WEST MARCH LANE, STOCKTON, CA 95219-6571
19182043        +   LA QUINTA INN, 14750 S HARLAN RD, LATHROP, CA 95330-9719
19182233        +   LA QUINTA INN, 4909 SISK ROAD, SALIDA, CA 95368-9437
19182211        +   LA QUINTA INN, 11131 FOLSOM BLVD, RANCHO CORDOVA, CA 95670-6132
19182229        +   LA QUINTA INN, 200 JIBBOOM STREET, SACRAMENTO, CA 95811-0108
19182230        +   LA QUINTA INN, 4604 MADISON AVE, SACRAMENTO, CA 95841-2515
19182214        +   LA QUINTA INN, 2180 HILLTOP DRIVE, REDDING, CA 96002-0512
19182366        +   LA QUINTA INN, 8815 SOUTHWEST SUN PLACE, WILSONVILLE, OR 97070-9611
19182370        +   LA QUINTA INN, 120 ARNEY ROAD NE, WOODBURN, OR 97071-9465
19182205        +   LA QUINTA INN, 4319 NW YEON, PORTLAND, OR 97210-1427
19182206        +   LA QUINTA INN, 11207 NE HOLMAN STREET, PORTLAND, OR 97220-1019
19182231        +   LA QUINTA INN, 890 HAWTHORNE AVE SE, SALEM, OR 97301-9683
19181734        +   LA QUINTA INN, 251 AIRPORT RD SE, ALBANY, OR 97322-4581
19182144            LA QUINTA INN, 45 SE 32ND, NEWPORT, OR 97365
19181909        +   LA QUINTA INN, 155 DAY ISLAND ROAD, EUGENE, OR 97401-7911
19182359        +   LA QUINTA INN, 2020 LEIGH WAY, WHITE CITY, OR 97503-1099
19181753        +   LA QUINTA INN, 434 VALLEY VIEW RD, ASHLAND, OR 97520-9349
19181944        +   LA QUINTA INN, 243 NE MORGAN LANE, GRANTS PASS, OR 97526-3427
19181782        +   LA QUINTA INN, 61200 SOUTH HWY 97, BEND, OR 97702-2522
19182020        +   LA QUINTA INN, 10530 N E NORTHUP WAY, KIRKLAND, WA 98033-7911
19182071        +   LA QUINTA INN, 4300 ALDERWOOD MALL BLVD, LYNNWOOD, WA 98036-6772
19182269        +   LA QUINTA INN, 2224 8TH AVENUE, SEATTLE, WA 98121-1906
19182270        +   LA QUINTA INN, 2824 S 188TH STREET, SEATTLE, WA 98188-5131
19181911        +   LA QUINTA INN, 12619 4TH AVE WEST, EVERETT, WA 98204-5782
19181780        +   LA QUINTA INN, 125 E KELLOGG RD, BELLINGHAM, WA 98226-8109
19182307        +   LA QUINTA INN, 1425 EAST 27TH STREET, TACOMA, WA 98421-2200
19182334        +   LA QUINTA INN, 1500 NE 134TH ST, VANCOUVER, WA 98685-2712
19182353        +   LA QUINTA INN, 1905 NORTH WENATCHEE AVENUE, WENATCHEE, WA 98801-1053
19182220        +   LA QUINTA INN, 1513 SMITTY'S BLVD, RITZVILLE, WA 99169-2271
19182285        +   LA QUINTA INN, 3808 N SULLIVAN 34, SPOKANE, WA 99216-1606
19182286        +   LA QUINTA INN, 9601 N NEWPORT HWY, SPOKANE, WA 99218-1220
19182014        +   LA QUINTA INN, 4220 WEST 27TH PLACE, KENNEWICK, WA 99338-2800
19182015        +   LA QUINTA INN, 2600 SOUTH QUILLAN PLACE, KENNEWICK, WA 99338-1988
19182345        +   LA QUINTA INN, 520 NORTH SECOND, WALLA WALLA, WA 99362-1879
19182377        +   LA QUINTA INN AND SUITES, 1201 LANADA ROAD, GREENSBORO, NC 27407-2705
19182378        +   LA QUINTA INN AND SUITES, 1561 21ST AVENUE N, MYRTLE BEACH, SC 29577-7441
19182375        +   LA QUINTA INN SUITES OKC AIRPORT, 3048 N GRAND BLVD, OKLAHOMA CITY, OK 73107-1818
19182376        +   LA QUINTA INN SUITES OKC AIRPORT, 808 S MERIDIAN AVE, OKLAHOMA CITY, OK 73108-1604
19182400            LA QUINTA INNS SUITES, LA QUINTA INN ROCHESTER, ROCHESTER, NY 14606
19182389        +   LA QUINTA INNS SUITES, 1910 WEST PARK DR, DURHAM, NC 27713-5261
19182391        +   LA QUINTA INNS SUITES, 920 NW 69TH TERRACE, GAINSVILLE, FL 32605-3106
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 73 of 170
District/off: 0539-3                                User: ctello                                          Page 72 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                       Total Noticed: 8513
19182398            LA QUINTA INNS SUITES, LA QUINTA INN SUITES ORLANDO, ORLANDO, FL 32812
19182402        +   LA QUINTA INNS SUITES, 9202 NORTH 30TH STREET, TAMPA, FL 33612-8716
19182403        +   LA QUINTA INNS SUITES, 4122 MCFARLAND BLVD EAST, TUSCALOOSA, AL 35405-3833
19182396        +   LA QUINTA INNS SUITES, 1236 PRIMACY PARKWAY, MEMPHIS, TX 38119-0201
19182399        +   LA QUINTA INNS SUITES, 501 S PEARSON ROAD, PEARL, MS 39208-5906
19182385        +   LA QUINTA INNS SUITES, 20391 WEST BLUEMOUND ROAD, BROOKFIELD, WI 53045-5961
19182404        +   LA QUINTA INNS SUITES, 2660 N GREENWICH COURT, WICHITA, KS 67226-8226
19182388        +   LA QUINTA INNS SUITES, 2400 W WYATT EARP BLVD, DODGE CITY, KS 67801-3042
19182382        +   LA QUINTA INNS SUITES, 2333 S ACADIAN THRUWAY, BATON ROUGE, LA 70808-2304
19182390        +   LA QUINTA INNS SUITES, 2303 JUNCTION CITY TOAD, EL DORADO, AR 71730-8217
19182397        +   LA QUINTA INNS SUITES, 4829 NORTHWEST EXPRESSWAY, OKLAHOMA CITY, OK 73132-5224
19182392            LA QUINTA INNS SUITES, 12721 I-635, GARLAND, TX 75041
19182394        +   LA QUINTA INNS SUITES, 10137 NORTH FREEWAY, HOUSTON, TX 77037-1248
19182383            LA QUINTA INNS SUITES, 220 I-10 NORTH, BEAUMONT, TX 77702-2112
19182387            LA QUINTA INNS SUITES, 5155 I-37 NORTH, CORPUS CHRISTI, TX 78408
19182380        +   LA QUINTA INNS SUITES, 300 EAST 11TH STREET, AUSTIN, TX 78701-2412
19182381        +   LA QUINTA INNS SUITES, 4200 I-35 SOUTH, AUSTIN, TX 78745-1202
19182393        +   LA QUINTA INNS SUITES, 7077 SOUTH CLINTON ST, GREENWOOD VILLAGE, CO 80112-3629
19182386        +   LA QUINTA INNS SUITES, 4385 SINTON RD, COLORADO SPRINGS, CO 80907-4235
19182379        +   LA QUINTA INNS SUITES, 2116 YALE BLVD SE, ALBUQUERQUE, NM 87106-4233
19182401            LA QUINTA INNS SUITES, LA QUINTA INN SACREMENTO DOWNTOWN, SACREMENTO, CA 95814
19182395        +   LA QUINTA INNS SUITES, 4300 ALDERWOOD MALL BLVD, LYNNWOOD, WA 98036-6768
19182384        +   LA QUINTA INNS SUITES, 125 E KELLOGG RD, BELLINGHAM, WA 98226-8109
19182405        +   LAB EXPRESS LLC, 1800 NE EVANGELINE THRUWAY, SUITE H6, LAFAYETTE, LA 70501-2847
19182407            LABCORP CORPORATION OF AMERICA HOLDING, PO BOX 12140, BURLINGTON, NC 27216-2140
19182408            LABCORP CORPORATION OF AMERICA HOLDING, PO BOX 8029, BURLINGTON, NC 27216-8029
19182406        +   LABCORP CORPORATION OF AMERICA HOLDING, PO BOX 2280, BURLINGTON, NC 27216-2280
19182409        +   LABCORP CORPORATION OF AMERICA HOLDING, P O BOX 1280, MORRISVILLE, NC 27560-1280
19182411        +   LABORATORY CORP OF AMERICA, 231 MAPLE AVE, BURLINGTON, NC 27215-5848
19182415            LABORATORY CORP OF AMERICA, P O BOX 2240, BURLINGTON, NC 27216-2240
19182412            LABORATORY CORP OF AMERICA, P O BOX 12140, BURLINGTON, NC 27216-2140
19182413            LABORATORY CORP OF AMERICA, P O BOX 12190, BURLINGTON, NC 27216-2190
19182414            LABORATORY CORP OF AMERICA, P O BOX 2200, BURLINGTON, NC 27216-2200
19182416            LABORATORY CORP OF AMERICA, PO BOX 8029, BURLINGTON, NC 27216-8029
19182417            LABORATORY CORP OF AMERICA, SERVICE INC, CHARLOTTE, NC 28265 0891
19182422        +   LABS MADE EASY, 2006 DEER TRACK LN, HAMMONTON, NJ 08037-9176
19182427        +   LACKEY CLINIC, 1620 OLD WILLIAMSBURG ROAD, YORKTOWN, VA 23690-3910
19182434        +   LAGRANGE MEDICAL CENTER, 6170 JOILET RD, COUNTRYSIDE, IL 60525-3971
19182437        +   LAKE REGION HEALTHCARE, 712 CASCADE ST S, FERGUS FALLS, MN 56537-2900
19182438       ++   LAKE REGION URGENT CARE PC, ATTN CARLA NEWMAN, 273 GRANDVIEW AVE, UNIT #4, HONESDALE PA 18431-1163
                    address filed with court:, LAKE REGION URGENT CARE PC, 103 SPRUCE STREET SUITE 201, HAWLEY, PA 18428
19182439        +   LAKE REGIONAL OCCUPATIONAL MEDICINE, 54 HOSPITAL DRIVE STE 102, OSAGE BEACH, MO 65065-3050
19182441        +   LAKE VIEW MEDICAL CLINIC, 325 11TH AVENUE, TWO HARBORS, MN 55616-1360
19182442            LAKE VIEW MEDICAL CLINIC, LAKE VIEW CLINICS, TWO HARBORS, MN 55616-1200
19182440            LAKE VIEW MEDICAL CLINIC, P O BOX 3467, DULUTH, MN 55803-3467
19182450        +   LAKELAND HEALTHCARE, 1234 NAPIER AVENUE, ST JOSEPH, MI 49085-2112
19182451            LAKELAND HEALTHCARE, PO BOX 410, ST JOSEPH, MI 49085-0410
19182452        +   LAKES REGION GENERAL HOSPITAL, 80 HIGHLAND STREET, LACONIA, NH 03246-3298
19182456        +   LAKESHORE EMPLOYEE TESTING, 202 E MAIN ST 6, FREDONIA, NY 14063-1437
19182457        +   LAKESIDE CENTER LLC, 8823 SAN JOSE BLVD, SUITE 101, JACKSONVILLE, FL 32217-4288
19182458            LAKESIDE CENTER LLC, CUSHMAN WAKEFIELD OF FL, TAMPA, FL 33631-3267
19182459        +   LAKEWOOD ALARM LLC, PO BOX 192628, DALLAS, TX 75219-8524
19182465       #+   LALITA PRASAD, 2331 YORKSHIRE DR, ANTIOCH, CA 94531-6679
19182472        +   LANCE GEISS, P.O. BOX 880, WILLISTON, ND 58802-0880
19182475            LANGUAGE LINE SERVICES INC, PO BOX 101500, ATLANTA, GA 30392-1500
19182477            LANGUAGE LINE SERVICES INC, PO BOX 16012, MONTEREY, CA 93942-6012
19182478        +   LANIER FIRE EXTINGUISHER, P O BOX 1082, CUMMING, GA 30028-1082
19182479        +   LANIER FIRE EXTINGUISHER, 2945 WINCHESTER SR, CUMMING, GA 30041-9039
19182488        +   LARA, VICTOR, 2838 TRENT COURT, GRAND PRAIRIE, TX 75052-4580
19182487        +   LARA, VICTOR, 2838 TRENT CT, GRAND PRAIRIE, TX 75052-4580
19182489        +   LAREDO ANTIDOPING AGENCY LLC, 302 CROSSROADS AVE STE F, LAREDO, TX 78045-9303
19182532        +   LATROBE AREA HOSPITAL INC, 134 INDUSTRIAL PK, STE 2400, GREENSBURG, PA 15601-7848
19182534            LATROBE AREA HOSPITAL INC, ONE MELLON WAY, LATROBE, PA 15650-1197
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51           Page 74 of 170
District/off: 0539-3                                User: ctello                                           Page 73 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                        Total Noticed: 8513
19182535            LATROBE AREA HOSPITAL INC, P O BOX 1100, LATROBE, PA 15650-5011
19182573        +   LAW OFFICES OF CHARLES D NAYLOR, 11 GOLDEN SHORE DRIVE SUITE 350, LONG BEACH, CA 90802-4279
19182577        +   LE BLEU ENTERPRISES, 621 N REGIONAL RD, GREENSBORO, NC 27409-9044
19182578        +   LE CHEERLEADING BOOSTER CLUB, PO BOX 1343, LITTLE ELM, TX 75068-1343
19182588        +   LEAVITT PARTNERS LLC, 299 SOUTH MAIN SUITE 2300, SALT LAKE CITY, UT 84111-2299
19182590        +   LED ENTERPRISES INC, 11131 SHADY TRAIL, DALLAS, TX 75229-4617
19182593        +   LEEANN B KRONCICH, 2362 WERNER ST, MARQUETTE, MI 49855-2314
19182615            LESLIE VOCATIONAL CONSULTING, STERLING CENTER, LANCASTER, PA 17601
19182624        +   LEVELONE TECHNOLOGY LLC, PO BOX 21747, WACO, TX 76702-1747
19182625        +   LEWIS BRISBOIS BISGAARD SMITH LLP, 550 WEST ADAMS STREET SUITE 300, CHICAGO, IL 60661-3607
19182626            LEWIS BRISBOIS BISGAARD SMITH LLP, 633 W 5TH, SUITE 4000, LOS ANGELES, CA 90071-2074
19182629        +   LEXINGTON MEDICAL ASSOCIATES PC, 139 E 57TH ST 8TH FLOOR, NEW YORK CITY, NY 10022-2102
19182630        +   LEXINGTON REGIONAL HEALTH CENTER, PO BOX 19220, BELFAST, ME 04915-4087
19182631        +   LEXINGTON REGIONAL HEALTH CENTER, 1201 N ERIE STREET PO BOX 980, LEXINGTON, NE 68850-0980
19182641            LEXIS NEXIS, P O BOX 7247-7780, PHILADELPHIA, PA 19170-7780
19182640            LEXIS NEXIS, P O BOX 7247-6157, PHILADELPHIA, PA 19170-6157
19182639            LEXIS NEXIS, P O BOX 7247-0377, PHILADELPHIA, PA 19170-0377
19182632        +   LEXIS NEXIS, 1000 ALDERMAN DRIVE, ALPHARETTA, GA 30005-4101
19182633            LEXIS NEXIS, RISK SOLUTIONS INC, ATLANTA, GA 31193-4899
19182634            LEXIS NEXIS, P O BOX 934899, ATLANTA, GA 31193-4899
19182638        +   LEXIS NEXIS, P O BOX 8808, DAYTON, OH 45401-8808
19182635            LEXIS NEXIS, PO BOX 2314, CAROL STREAM, IL 60132-2314
19182636        +   LEXIS NEXIS, 12770 COIT ROAD, DALLAS, TX 75251-1336
19182637            LEXIS NEXIS, P O BOX 733106, DALLAS, TX 75373-3106
19182643            LEXISNEXIS RISK SOLUTIONS, PO BOX 538358, ATLANTA, GA 30353-8358
19182644            LEXISNEXIS RISK SOLUTIONS, 28330 NETWORK PLACE, CHICAGO, IL 60673-1283
19182645        +   LFUCG, 200 EAST MAIN STREET, LEXINGTON, KY 40507-1310
19182646            LFUCG, DIVISON OF REVENUE, LEXINGTON, KY 40512-4058
19182650        +   LIBERTY LIFE ASSURANCE CO BOSTON, PO BOX 7400, DOVER, NH 03821-7400
19182653        +   LIDMA, 3227 S CHEROKEE LANE STE 1320, WOODSTOCK, GA 30188-7013
19182652        +   LIDMA, 248 CREEKSTONE RIDGE, WOODSTOCK, GA 30188-3732
19182654        +   LIFE DATA SERVICES, LLC, 94-644 KIPOU STREET, HONOLULU, HI 96797-1339
19182655        +   LIFE INSURANCE SERVICES INC, 2115 REXFORD ROAD STE 216, CHARLOTTE, NC 28211-5453
19182656        +   LIFE INSURANCE SERVICES INC, 8680 NAVAJO ROAD SUITE 213, SAN DIEGO, CA 92119-2000
19182657            LIFE QUOTES INC, 8205 SOUTH CASE AVENUE, DARIEN, IL 60516
19182659        +   LIFE STATUS 360 LLC, 200 SOUTH VIRGINIA STREET, SUITE 710, RENO, NV 89501-2418
19182660            LIFECARE MEDICAL CENTER, 715 DELMORE DRIVE, ROSEAU, MN 56751-1599
19182662        +   LIFELINE MEDICAL INC, 22 SHELTER ROCK LANE, DANBURY, CT 06810-8267
19182665        +   LIFELINE MEDICAL INC, 715 DANBURY RD, RIDGEFIELD, CT 06877-2742
19182664        +   LIFELINE MEDICAL INC, 715 DANBURY RD SUITE 103, RIDGEFIELD, CT 06877-2742
19182661        +   LIFELINE MEDICAL INC, 15241 TELCOM DRIVE, BROOKSVILLE, FL 34604-0718
19182666        +   LIKOWSKI, SUSAN, 2460 HARMONY DRIVE, CHARLOTTESVILLE, VA 22901-8992
19182668        +   LILLIS PITHA LLP, 465 CALIFORNIA STREET, 5TH FLOOR, SAN FRANCISCO, CA 94104-1814
19182671        +   LINCOLN FAMILY MEDICINE PC, 302 N HWY 65 PO BOX 338, LINCOLN, MO 65338-0338
19182674        +   LINCOLN LIFE AND ANNUITY OF NEW YORK, 85 ALLEN STREET STE 210, ROCHESTER, NY 14608-1856
19182673            LINCOLN LIFE AND ANNUITY OF NEW YORK, PO BOX 7247-0347, PHILADELPHIA, PA 19170-0347
19182675        +   LINCOLN PARTNERS ADVISORS LLC, 500 W MADISON STREET STE 3900, CHICAGO, IL 60661-4595
19182676        +   LINCOLN PRANIKOFF, 1646 JOSEPH STREET, NEW ORLEANS, LA 70115-5035
19182677        +   LINCOLN WATERS EDGE, 1701 ROYAL LANE, FARMERS BRANCH, TX 75229-3107
19182691        +   LINDA NUETZI, 9485 REGENCY SQUARE BLVD, STE 310, JACKSONVILLE, FL 32225-8155
19182697        +   LINDA SNOW, 58 North Reed Avenue, Apt. C, MOBILE, AL 36604-1347
19182699        +   LINDA WEITZ, 655 MIDDLE COUNTRY ROAD APT 4A2, CORAM, NY 11727-3340
19182701        +   LINDAN COMRADA, 360 MONROE ST APT 1, EUGENE, OR 97402-5076
19182703        +   LINDO, CECELIA, 114-51 210TH STREET, CAMBRIA HEIGHTS, NY 11411-1011
19182712            LINKEDIN CORP, 62228 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0622
19182713        +   LINKSQUARES INC, 33 ARCH STREET 17TH FLOOR, BOSTON, MA 02110-1452
19182714        +   LINTON MEDICAL CENTER, 511 ELM STREET, LINTON, ND 58552-7428
19182727            LISA JANSEN MD, 1720 HOWARD AVENUE, WINDSOR, ONTARIO, CANADA NBX 5A6
19182744            LITTLE RIVER HEALTHCARE, PO BOX 674240, DALLAS, TX 75267-4240
19182745            LITTLE RIVER HEALTHCARE, PO BOX 204759, DALLAS, TX 75320-4759
19182746        +   LITTLE RIVER HEALTHCARE, 1905 SW HK DODGEN LOOP, TEMPLE, TX 76502-1814
19181727            LL EXAMS PLUS INC, ATTN: APS, LOUISVILLE, KY 40243
19181726        +   LL EXAMS PLUS INC, 12701 Towne Park Way, LOUISVILLE, KY 40243-2384
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                      Entered 11/14/20 23:29:51                Page 75 of 170
District/off: 0539-3                                    User: ctello                                                   Page 74 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                                Total Noticed: 8513
19181728        + LL Exams Plus, Inc., 130 N. Evergreen Road, Suite 203, Louisville, KY 40243-1488
19182748        + LLOYD K RICHLESS MD, 251 7TH STREET, SUITE 201B, NEW KENSINGTON, PA 15068-6597
19182751        + LOCKHEED MARTIN CORPORATION, 5600 W SAND LAKE RD, ORLANDO, FL 32819-8907
19182750          LOCKHEED MARTIN CORPORATION, VENDOR REFUND DESK/SHU HUA CHEN, LAKELAND, FL 33813
19182752        + LOERA, NORMA, 7854 MONTARA AVE, RANCHO CUCAMONGA, CA 91730-2525
19182755        + LOGICMANAGER, INC, 5-11 DRYDOCK AVE STE 2080, BOSTON, MA 02210-2523
19182760        + LONE STAR MOBILE DRUG TESTING SERVICES, PO BOX 1705, FRIENDSWOOD, TX 77549-1705
19182776        + LORI SHAFER, 328 WILLIS DRIVE, BUNKER HILL, WV 25413-4255
19182809        + LOU'S CLINICAL LAB INC, PO BOX 394, ODESSA, TX 79760-0394
19182791        + LOUIS KATZ MD, 20 5TH AVENUE SUITE 1A, NEW YORK, NY 10011-8853
19182792        + LOUISA FAMILY PRACTICE PLC, P O BOX 1367, LOUISA, VA 23093-1367
19182798          LOUISIANA DEPT OF REVENUE, P O BOX 751, BATON ROUGE, LA 70821-0751
19182802          LOUISIANA OCCUPATIONAL HEALTH SERVICES, PO BOX 11767, ALEXANDRIA, LA 71315-1767
19182807        + LOURDES OCCUPATIONAL HEALTH CENTER, P O BOX 94331, SEATTLE, WA 98124-6631
19182805        + LOURDES OCCUPATIONAL HEALTH CENTER, 9915 SANDIFUR PARKWAY, PASCO, WA 99301-8941
19182806        + LOURDES OCCUPATIONAL HEALTH CENTER, P O BOX 2568, PASCO, WA 99302-2568
19182811        + LT Exams, Inc., dba Medicexams, 549 Chaucer Way, Stockbridge, GA 30281-7919
19182819          LUIS OROZCO, 6119 SCOTT AVE N., BROOKLYN CTR., MN 55429-2355
19182820        + LUISA M ESPINOZA, 724 WESTEFIELD AVE APT 3, ELIZABETH, NJ 07208-1300
19182823        + LUSTER, SANDRA, 138 HOLLY HILL DR, BEREA, KY 40403-1654
19182828        + LYLES PARAMED EXAMS LLC, 3081 KENSINGTON CT SW, ATLANTA, GA 30331-5485
19182835          LYNZY STOVER, 4134 BOWMAN AVENUE, INDIANAPOLIS, IN 46227-3768
19182429        + LaCresha Moore, 4019 Huaco Lane, Waco, TX 76710-4921
19182444        + LaKeisha Garrett, 4108 Seacor Ct., Oakland, CA 94605-3714
19182453        + LaKesha Dickerson, 3601 N. 27th St., Waco, TX 76708-1840
19182454        + LaKeshia Jackson, 5305 Fieldstone Dr, Raleigh, NC 27609-4711
19182467        + LaMesha Roddy, 1556 Birkenhead Lane, Lancaster, TX 75134-4114
19182495        + LaSandra Duncan, 16331 Peach Orchard Dr., Humble, TX 77396-3955
19182503        + LaTaira Marable, 7009 Greenview Circle North, Fort Worth, TX 76120-1343
19182505        + LaTanya Bennett, 2717 Oakley Ave, Baltimore, MD 21215-5310
19182512        + LaTesha Alexander, 4925 Saint Lawrence Road, Fort Worth, TX 76103-1334
19182513       #+ LaTesha Oliver, 8824 Old Mcgregor, 202, Waco, TX 76712-6485
19182410        + Labella Barnes, 701 Parkway Ave, Apt. B-7, Ewingtownship, NJ 08618-2730
19182418        + Laboratory Corporation, of America Holdings, 500 Perimeter Park, Suite C, Morrisville, NC 27560-9638
19182419        + Laboratory Corporation of America Holdings, 500 Perimeter Park, Suite C, Morrisville, NC 27560-9638
19182420       #+ Labrashia Malone, 200 Alamosa Drive, Hewitt, TX 76643-3060
19182421        + Labrelle Hines, 2225 Pine Ave., Waco, TX 76708-3321
19182423        + Lacette Brown, 1716 Verbeke st, Harrisburg, PA 17103-1242
19182424        + Lacey Proffitt, 8300 FM 71 West, Sulphur Springs, TX 75482-0193
19182425       #+ Lachambria Medlock, 2224 N 41ST, Waco, TX 76708-3006
19182431        + Lacy Richardson, 1002 E YEAGUA ST, GROESBECK, TX 76642-2006
19182443        + Lakeish Ned, 1232 Limerick Drive, Fort Worth, TX 76134-2109
19182445        + Lakeisha Maddox, 3617 Lawndale Ave., Fort Worth, TX 76133-3018
19182446        + Lakeisha Miller, 190 Royal Oak Dr., Pantotoc, MS 38863-6845
19182447        + Lakeisha Ross, 12325 Kerrison Way, 127, Crowley, TX 76036-4196
19182448        + Lakeitha Fernandes, 160 Boylston St. 2252, Chestnut Hill, MA 02467-2016
19182461        + Lakeyua Ross, 4976 Prairie Ranch Dr 132, Grand Prairie, TX 75052-0907
19182462        + Lakia Allen, 4 lanford Rd, Newark, DE 19720-3837
19182463       #+ Lakiesha Drake, 1500 Live Oak Ave., Waco, TX 76708-3515
19182464        + Lakisha Gordon, 1163 Sutter Avenue 2b, Brooklyn, NY 11208-3766
19182466        + Lamar Ellison, 1117 Lake Summit Drive, Little Elm, TX 75068-1427
19182468        + Lamonica Hollins, 11911 Martin Luther King Blvd., 116, Houston, TX 77048-3705
19182469        + Lamont Bowling, 19 Terrell Lane, Willingboro, NJ 08046-3604
19182470        + Lamontica Rollins, 218 Bowers St, Waco, TX 76704-3126
19182471          Lana Lewis, 5813 S Love Street, Tacoma, WA 98409
19182480        + Lanikia Childs, 1516 gurley lane, 9202, waco, TX 76706-3575
19182481       #+ Laporshia Bethea, 1704 Florence ave Lc10, Dillon, SC 29536-7829
19182482        + Laquatisha Ross, 1722 Dallas Circle, D, Waco, TX 76704-8407
19182483        + Laqueeda Hurth, 302 S. Pearl St, Mart, TX 76664-1429
19182484        + Laquita Franklin, 3121 Spruce Ave, Kansas City, MO 64128-1762
19182486        + Laquitha Neal, 1600 S. MLK Blvd., Apt. 164, Waco, TX 76704-2904
19182490       #+ Laresha Carter, 2821 Madison Dr., APT B, Waco, TX 76706-4321
19182491        + Larikia Dobie, 8061 Welback, Jacksonville, FL 32244-8444
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51         Page 76 of 170
District/off: 0539-3                                        User: ctello                                          Page 75 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                       Total Noticed: 8513
19182492        +   Larissa L Dixon, 2705 Lawrence Road, 262, Arlington, TX 76006-3751
19182494        +   Larry Wells, 3521 Homan Ave, Waco, TX 76707-1743
19182496        +   Lashai Gunn, 843 Maple Crest Drive, Middle River, MD 21220-1719
19182498        +   Lashawn Jamerson, 3913 Pin Oak Terrace, 405, Irving, TX 76040-7505
19182500       #+   Lashell Dixon, 2701 MacArthur Blvd, Apt. 1021, Lewisville, TX 75067-4166
19182501        +   Lashundra Grant, 5291 Jordan Dr, Memphis, TN 38116-9430
19182502       #+   Lastiricia Fayne, 1924 Savoy Dr, Arlington, TX 76006-6891
19182504        +   Latangie Goodwin, 1139 Sweetwater Dr, Burleson, TX 76028-6197
19182507        +   Latasha Fleming, 1725 MLK BLVD, apt 504, Waco, TX 76704-1417
19182508        +   Latasha Mollett, 4360 LAKESHORE DR., APT 4360, WACO, TX 76710-1910
19182509        +   Latasha Thomas, 3600 Scroggins, Apt 2B, Waco, TX 76705-2583
19182510        +   Latee Jones, 600 Rogers St, McGregor, TX 76657-1851
19182511        +   Latefa Hughes, 133 Grove Rd, Cincinnati, OH 45215-1303
19182514        +   Latesha Wooden, 1039 E. Northern Pkwy, Baltimore, MD 21212-3240
19182516        +   Latisha Simmons, 2709 Morrow Ave., Waco, TX 76707-3367
19182520        +   Latonya Stott, 468 Garland, Beaumont, TX 77705-5346
19182521        +   Latoshia Atiles, 270 BALDWIN RD, APT 2, Hempstead, NY 11550-6903
19182522        +   Latoya Brinkley, 300 Fisseler St, Waco, TX 76704-1444
19182523        +   Latoya Broils, 506 CHEROKEE STREET, ELM MOTT, TX 76640-9734
19182524        +   Latoya Bryant, 3405 Neptune Ave, Apt. 936, Brooklyn, NY 11224-5021
19182525       #+   Latoya Dean, 500 Rolling Hills PL 117, Lancaster, TX 75146-1001
19182528       #+   Latoya Smith, 768 Joseph Club Dr SW, Mableton, GA 30126-1654
19182530        +   Latoya Walker, 7528 Arlington Expy, Jacksonville, FL 32211-7335
19182537        +   Laura Dugan, 638 Dewey Ct, Fort Mill, SC 29715-7003
19182539        +   Laura Puga, 3515 ave m, Fort Worth, TX 76105-3411
19182541        +   Laura Silvas, 533 N Dison Dr, Robinson, TX 76706-5109
19182544        +   Laura Vargas, 6801 Tennyson, 126, Waco, TX 76710-7708
19182545        +   Laura Villa, 1118 melrose Dr., Waco, TX 76710-4153
19182546        +   Laura Villasenor, 1703 S. 13th St., Temple, TX 76504-7363
19182547        +   Laura Walker, 775 Permento Ave, Jacksonville, FL 32221-4480
19182549        +   Laurel Brittain, 5012 Northfork Rd, Fort Worth, TX 76119-6597
19182550       #+   Laurel Seymour, 1002 W Leon, Gatesville, TX 76528-1203
19182551        +   Lauren Daniels, 3505 Timberwood Circle, 1164, Arlington, TX 76015-3134
19182552        +   Lauren Dickson, 2622 S. Wall St, Spokane, WA 99203-1846
19182554        +   Lauren Feeney, 314 Thorn Tree Drive, Boone, NC 28607-8002
19182555        +   Lauren Gedzius, 3528 West Waco Drive 101, Waco, TX 76710-5456
19182557        +   Lauren Hickman, 301 fair oaks blvd apt 314, Euless, TX 76039-2702
19182559        +   Lauren Pernie, 514 W Grand St, Whitewright, TX 75491-2037
19182561        +   Lauren Smith, 1081 Natures Hammock Rd S, Jacksonville, FL 32259-2892
19182562        +   Lauren Tinney, 473 HCR 1330, Hillsboro, TX 76645-5043
19182563        +   Lauren Wells, 5304 Baker Drive, The Colony, TX 75056-1811
19182564        +   Lauren White, 2001 S. Sherwood Forest Blvd., Apt. 108, Baton Rouge, LA 70816-8410
19182565        +   Laurie Boutte, 3840 Misty Glen Ct., Bedford, TX 76021-4028
19182567            Laurie Painten, 380 MERRIMACK ST, STE 1A, METHUEN, MA 01844-5871
19182569       #+   Lauryn Taylor, 4301 Gram Ln., Waco, TX 76705-2661
19182570        +   Laverne Williams, 317 Hillcrest Court, Hampton, GA 30228-3508
19182571        +   Lavernia Chambers, 4311 Crystal Lake Dr, Pompano Beach, FL 33064-1296
19182572       #+   Lavetta Pope, 1718 Tina Marie Rd B, Arlington, TX 76012-8678
19182574        +   Lawrence Avant, 5209 Highlands Dr, McKinney, TX 75070-7625
19182575        +   Lawrence Bernard, 300 Travis Lane, Hewitt, TX 76643-3101
19182576        +   Layama Crayton, 4729 Erath St., Fort Worth, TX 76119-4917
19182581        +   Leah Brander, 245 Birch Drive, Foley, MN 56329-8729
19182582        +   Leah Fisck, 9260 SW 10th Ave, Trenton, FL 32693-5475
19182583        +   Leah Harrison, 1423 prospect, Suisun City, CA 94585-3062
19182584        +   Leah Mattingley, 5350 8th Ave. N, St. Pete, FL 33710-6510
19182585        +   Leah Nealey, 42977 Lemonwood Dr., Lancaster, CA 93536-4720
19182586        +   Leah Winterowd, 14948 Myrtle Beach Ln, Frisco, TX 75035-0187
19182591        +   Lee Brinks, 2314 E. 17th St., Panama City, FL 32405-6311
19182592        +   Lee Tauriello, 318 Walden Ridge Ct, Winston Salem, NC 27127-6833
19182594       #+   Leeanne Parsons, 2509 E. Lake Shore Dr. Apt. 1908, Waco, TX 76705-7814
19182595        +   Legal and General America, Inc., 3275 Bennett Creek Avenue, Frederick, MD 21704-7608
19182596        +   Lehyana Robinson, 1521 Landau Rd., Jacksonville, FL 32225-8278
19182597        +   Leigh Lechler, 603 Sturgis, Robinson, TX 76706-5825
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51            Page 77 of 170
District/off: 0539-3                                    User: ctello                                           Page 76 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                        Total Noticed: 8513
19182598        +   Lemisha Butler, 4845 Jones Rd, Fairburn, GA 30213-2033
19182599        +   Lena Sarni, 122 Glen ave, Penndel, PA 19047-5134
19182600        +   Lenora Price, 1801 Caddy Cir. 1012, Fort Worth, TX 76140-6322
19182602        +   Leonard Martinez, 2124 Sanger Ave, Apt 203, waco, TX 76707-3427
19182603        +   Leonard Ross, 2237 N 43rd St, Waco, TX 76710-2016
19182604        +   Leonardi Terolli, 45 barry ave, Manchester, NH 03103-5377
19182605        +   Lesitha Thankachan, 5665 ARAPAHO RD, APT NO:2821, APT 2821, DALLAS, TX 75248-3488
19182606        +   Lesley Freeman, 3500 Meyers Ln., 56, Waco, TX 76705-1877
19182607        +   Leslie Barron Mata, 3125 Willing AVE, Fort Worth, TX 76110-3833
19182608            Leslie Flood, 721 W 46th Street, Sand Springs, OK 74063
19182609        +   Leslie Garcia, 2426 McFerrin Ave, Waco, TX 76708-2539
19182610        +   Leslie Gitani, 12405 Venice Blvd. 256, Los Angeles, CA 90066-3803
19182611        +   Leslie Hunter, 9058 Image Circle, Apartment 2055, FortWorth, TX 76116-8335
19182612        +   Leslie Martin, 100 E Miller Dr. Apt 6, Bloomington, IN 47401-6575
19182613        +   Leslie Mendez, 34 OSBORNE PL, Rockville Centre, NY 11570-4023
19182614        +   Leslie Mendoza, 2000 S 5th St Apt 546, Waco, TX 76706-2544
19182616        +   Leslie Womack, 203 Vistaview Dri, Elgin, SC 29045-9404
19182617        +   Lesly Rosales, 2410 Ranch Hollow CT, Katy, TX 77494-6436
19182618        +   Lester Williams, 4033 Woodgreen Drive, Las Vegas, NV 89108-5468
19182619        +   Leticia Jimenez, 181 E. Cascade Dr., Rialto, CA 92376-3501
19182620        +   Leticia Lopez, 810 S 9th ave, Yakima, WA 98902-4424
19182627        +   Lewis Wildman, 8 pine valley road, Jackson, NJ 08527-4015
19182628        +   Lexi Wilson, 9000 Chapel Rd, Apt 20104, Waco, TX 76712-8755
19182642        +   Lexis Warren, 201 Ritchie Rd, 716, Hewitt, TX 76643-4316
19182647        +   Li Sun, 1101 Bach, Colleyville, TX 76034-8280
19182648       #+   Lia Castillo, 4029 Meadow Brook Rd, Waco, TX 76710-4927
19182651        +   Lidia Siller, 2004 Dutton Ave, Waco, TX 76706-2807
19182667        +   Lilian Kamau, 5421 Yellowstone trl, Fort Worth, TX 76137-5303
19182669        +   Lin Dong, 19233 Underhill Ave, Fresh Meadows, NY 11365-2332
19182670        +   Lin Livingston, 6000 Harrison Way, Watauga, TX 76148-2021
19182672        +   Lincoln Financial Group, 100 N. Green Street, Greensboro, NC 27401-2551
19182678        +   Linda Allen, 2520 Longview St 405, Austin, TX 78705-4238
19182679        +   Linda Anderson, 229 MAGNOLIA AVENUE, Baldwin, FL 32234-1203
19182680        +   Linda Camerato, 211 7th Avenue, Plattsmouth, NE 68048-2249
19182681        +   Linda Chagoya, 4311 Weber st. 117, Fort Worth, TX 76106-3037
19182682        +   Linda Davis, 2705 Windsor Ave, Waco, TX 76708-3224
19182683        +   Linda Fees, 907 West 15th St., Lexington, NE 68850-1102
19182684        +   Linda Ferguson, 335 CR 3799, Paradise, TX 76073-5140
19182685        +   Linda Gonzales, 2105 Madera Dr., Waco, TX 76705-3581
19182686        +   Linda Heidemann, 1824 N Clarkson, Fremont, NE 68025-3004
19182688            Linda Isaacs, 1333 North Creek Dr., Fort Worth, TX 76179-1035
19182690        +   Linda Malchak, 6553 State Park Rd 55, Lone Oak, TX 75453-5260
19182692        +   Linda Osier, 2713 65th Ave N, Brooklyn Center, MN 55430-2016
19182693        +   Linda Pruitt, 3803 Block Drive, Irving, TX 75038-7679
19182694        +   Linda Reed, 6750 Midway Rd, Springtown, TX 76082-7308
19182695        +   Linda Rosas, 3825 N 22nd Street, Waco, TX 76708-1640
19182696        +   Linda Skutt, 3797 Akers Dr, Mount Airy, MD 21771-8254
19182700        +   Linda Wilkins, 2307 Starlight Drive, Anderson, IN 46012-1945
19182704        +   Lindsay Nein, 705 POWELL BLVD, ALBERTVILLE, AL 35950-2879
19182705        +   Lindsay Tomac, 2255 S University Parks Dr, Waco, TX 76706-6598
19182706        +   Lindsey Brown, 4157 Creekmeadow, Carrollton, TX 75010-1110
19182707        +   Lindsey Gaynor, 3274 Hermitage Road, Jacksonville, FL 32277-2647
19182708        +   Lindsey Hockenberry, 1471 BARNS LANE, Bellefonte, PA 16823-7316
19182710        +   Lindsey Knudson, 2118 Retreat Center Rd, Axtell, TX 76624-1588
19182711        +   Lindsey Pangaliman, 1700 Breezy Dr, 135, Waco, TX 76712-8248
19182715        +   Lisa Arellano, 9100 Geranium, El Paso, TX 79907-2946
19182716        +   Lisa Carpenter, 1872 Mary Ware Dr, Waco, TX 76705-5939
19182717        +   Lisa Casarez, 932 Martin Ave, Waco, TX 76706-3229
19182718        +   Lisa Cipale, 712 davis ave, des moines, IA 50315-7317
19182720        +   Lisa Courter, 2301 OLD STATE ROUTE 32, Unit D, Batavia, OH 45103-1900
19182721        +   Lisa Cross, 5 May Road, Oppelo, AR 72110-9314
19182722        +   Lisa Delgrande, 1438 Romano Drive, Bridgeville, PA 15017-2656
19182723        +   Lisa Fink, 73 Briarvue Ln, Palm Coast, FL 32137-8742
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                             Entered 11/14/20 23:29:51                     Page 78 of 170
District/off: 0539-3                                         User: ctello                                                          Page 77 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                                       Total Noticed: 8513
19182724        +   Lisa Fleming, 9 Mayfair Dr, Bella Vista, AR 72715-5390
19182725        +   Lisa Fulbright, 9600 Golf Lakes Trail, 1138, Dallas, TX 75231-5093
19182726        +   Lisa Hamlette, 401 E Front Street, Plainfield, NJ 07060-1341
19182728        +   Lisa Juandiego, 1327 N 13th, Waco, TX 76707-3133
19182730        +   Lisa Madden, 1222 Frst Hills Dr, Vincennes, IN 47591-3602
19182731            Lisa McWethy, 135 Symmes AVE STE 187, North Bend, OH 45052-9620
19182733        +   Lisa Myers, 296 Bubert Lane, McGregor, TX 76657-3509
19182734        +   Lisa Rudisill, 321 Arcadia, Hurst, TX 76053-6136
19182735        +   Lisa Rutherford, 201 N Criswell st, Mart, TX 76664-1120
19182737        +   Lisa Suarez, 2025 Swatara St, Harrisburg, PA 17104-1941
19182738        +   Lisa Thomas, 1555 Monte Vista Street, Pasadena, CA 91106-1233
19182739        +   Lisa Ward, 19920 Lindeman Ln, Leander, TX 78641-9000
19182740        +   Lisa Williams, 1125 N.W. 45th Avenue, Lauderhill, FL 33313-6623
19182742        +   Lisandra Jero, 748 Ottawa, Axtell, TX 76624-1332
19182743       #+   Lissa Martinez, 436 Linden Ave, apt 3, York, PA 17404-2999
19182749        +   LoAna Lopez, 1704 Holly Vista, Waco, TX 76711-1734
19182757            LogMeIn USA Inc, P O BOX 50264, LOS ANGELES, CA 90074-0264
19182756        +   LogMeIn USA Inc, 7414 HOLLISTER AVENUE, GOLETA, CA 93117-2583
19182753        +   Logan Legette, 709 Chair Road, Hemingway, SC 29554-6132
19182754        +   Logan Prock, 1300 S 11th St, Waco, TX 76706-6702
19182758        +   Lois Hessenius, 221 5th Ave S E, Le Mars, IA 51031-1752
19182759        +   Lolita Stallworth, 1101 N 66 Street, Waco, TX 76710-4125
19182761        +   Lonnetta Germany, 6017 Jaguar Ct, Jacksonville, FL 32244-2435
19182762        +   Loren Knapp, 34249 Birch Rd, Barstow, CA 92311-3419
19182763        +   Lorena Ustanik, 10100 Panther Way, Apt 118, Waco, TX 76712-8273
19182765        +   Loretta Beneby, 14254 Tortoise Place, Victorville, CA 92394-7444
19182766        +   Loretta Harrison, 116 s 5th, Otis, KS 67565-6010
19182767        +   Lori Collis, 2955 Fieldbrook Place, Clearwater, FL 33761-2599
19182769       #+   Lori Hedrick, 454 Private Road 3551, Valley Mills, TX 76689-2945
19182770        +   Lori Henderson, 100 Goodwin ln, Moody, TX 76557-3621
19182771        +   Lori Jones, 1309 valley road, north hampton, PA 18067-9446
19182772        +   Lori Kato, 301 Texas Ave, Hewitt, TX 76643-3110
19182774        +   Lori Reeves, 2003 Camden Ct, Arlington, TX 76013-4802
19182775        +   Lori Riley, 377 Lincoln Road, 2F, Brooklyn, NY 11225-4358
19182777        +   Lori Simpson, 108 Oak Haven Trail, Dobson, NC 27017-6334
19182779        +   Loriann Mccormack, 883 Spruce Lane, Harleysville, PA 19438-1029
19182780        +   Lorinda Janes, 269 Antares Ave, Lompoc, CA 93436-1426
19182781        +   Lornamae Rumble, 8660 Nw 21st Ct, Sunrise, FL 33322-3814
19182782        +   Lorraine Lacey, 27 S. Morningside Drive, Binghamton, NY 13905-1335
19182783        +   Lorraine Wolfe, 2830 Summit Arbors Circle, Apt 13-101, Memphis, TN 38128-0946
19182784            Lorrie Drucker, 57 Ridge Rd, Highland Mills, NY 10930-2207
19182785        +   Lorrin Tynes, 116 S Lakeview Dr, Lacy Lakeview, TX 76705-1855
19182786        +   Loryn Hutchins, 1315 E Amado Rd, Palm Springs, CA 92262-6477
19182789        +   Lou Walmsley, 157 Harding Dr, Fairless Hills, PA 19030-2018
19182808        +   LouRhonda Davis, 910 Lucas St, Marlin, TX 76661-3264
19182790        +   Louie Asuncion, 3205 Halfpenny St., Corpus Christi, TX 78414-3510
19182793        +   Louisa Kyle, 15 West Garber St, Mount Union, PA 17066-1514
19182812        +   Lucas Living Trust Dated 01/18/95, c/o Slip Management System, Inc., 11949 W. Jefferson Blvd., Ste 101, Culver City, CA 90230-6336
19182814        +   Lucille James, 206 Kennedy Dr., Venus, TX 76084-1135
19182815        +   Lucy Feeley, 15796 W Caribbean Ln, Surprise, AZ 85379-6238
19182816        +   Lucy Ramirez, 271 Tesla, San Antonio, TX 78228-6051
19182817        +   Lucyann Sanchez, 3615 Memorial Drive, Waco, TX 76711-1425
19182818       #+   Luis Cervantes, 158 Milestone Dr., East Stroudsburg, PA 18302-6772
19182821        +   Luisa Ponce, 1172 lilac ridge dr, Perris, CA 92571-9434
19182822        +   Lus Saucedo, 3513 Leland Avenue, Waco, TX 76708-3124
19182824        +   Luz Landaverde, 3812 N 23rd St, Waco, TX 76708-1649
19182825        +   Lydia Aduamah, 217 Buckhead Ln, Douglassville, PA 19518-9625
19182826        +   Lydia Balioni, 634 Route 82, Hopewell Junction, NY 12533-5748
19182827        +   Lydia Sprague, 8134 W Lisbon Ave, Milwaukee, WI 53222-3827
19182830        +   Lynette Dunn, 41 West 200 North, Alpine, UT 84004-1308
19182831        +   Lynn Becker, 10 Mystic Road, Clementon, NJ 08021-5315
19182832        +   Lynn Foley, 1830 Cromwell Drive, Salinas, CA 93906-7210
19182833        +   Lynn Sadlier, 25 Valley Run Drive, Attleboro, MA 02703-6231
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                      Entered 11/14/20 23:29:51               Page 79 of 170
District/off: 0539-3                                    User: ctello                                                 Page 78 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                              Total Noticed: 8513
19182834        +   Lynne Brooks, 34 clearlake, Columbus, NE 68601-6334
19182836        +   M D A T SERVICES INC, 99 GEORGE KING BLVD 1, CAPE CANAVERAL, FL 32920-3321
19182837        +   M J ELECTRIC, PO BOX 686, IRON MOUNTAIN, MI 49801-0686
19182839        +   MACON OCCUPATIONAL MEDICINE, 124 THIRD STREET, MACON, GA 31201-3404
19182847        +   MADISON KILSARIS, 730 NE 4TH STREET, EARLHAM, IA 50072-1148
19182849        +   MADISON MEMORIAL HOSPITAL, 450 E MAIN STREET, REXBURG, ID 83440-2048
19182850        +   MADISON MEMORIAL HOSPITAL, PO BOX 700, REXBURG, ID 83440-0700
19182851       ++   MADISON VALLEY MEDICAL CENTER, 305 NORTH MAIN STREET, ENNIS MT 59729-8001 address filed with court:, MADISON
                    VALLEY MEDICAL CENTER, 305 NORTH MAIN, ENNIS, MT 59729
19182854        +   MAG LAB, 1120 E. FOURTH STREET, PITTSBURGH, KS 66762-4404
19182853        +   MAG LAB, 200 E CENTENNIAL DRIVE, SUITE 10A, PITTSBURG, KS 66762-6567
19182855        +   MAGELLAN MIDSTREAM PARTNERS LP, ONE WILLIAMS CENTER PO BOX 22186, TULSA, OK 74172-0172
19182860        +   MAGNOLIA WEALTH STRATEGIES, 440 BELLE POINTE DRIVE, MADISONVILLE, LA 70447-3161
19182861        +   MAIKAI ENTERPRISES LLC, 1616 W CAPE CORAL PKWY, CAPE CORAL, FL 33914-6979
19182862        +   MAIL 'N' MORE, 690 SARATOGA ROAD, BURNT HILLS, NY 12027-9402
19182864            MAILFINANCE, 25881 NETWORK PLACE, CHICAGO, IL 60673-1258
19182865            MAILFINANCE, P O BOX 123682, DALLAS, TX 75312-3682
19182866            MAILFINANCE, P O BOX 45840, SAN FRANCISCO, CA 94145-0840
19182867            MAILFINANCE, P O BOS 45850, SAN FRANCISCO, CA 94145-0850
19182874        +   MAL RIDDELL DO CLINIC, 1300 SUNSET DRIVE STE B, GRENADA, MS 38901-4081
19182875        +   MAL RIDDELL DO CLINIC, P O BOX 1263, GRENADA, MS 38902-1263
19182884        +   MAMMOTH HOSPITAL, PO BOX 100, MAMMOTH LAKES, CA 93546-0100
19182885        +   MAMMOTH HOSPITAL, 85 SIERRA PARK ROAD, MAMMOTH LAKES, CA 93546-2073
19182889        +   MANNM, 3917 WEST ROAD STE A, LOS ALAMOS, NM 87544-2292
19182892            MANPOWER, BOX 68-6003, MILWAUKEE, WI 53267-6003
19182890            MANPOWER, 21271 NETWORK PLACE, CHICAGO, IL 60673-1212
19182891            MANPOWER, PO BOX 894714, LOS ANGELES, CA 90189-4714
19182937        +   MARIA RAMIREZ, 5016 HARTFORD DR, RIVERS OAKS, TX 76114-3001
19182941     ++++   MARIA RODRIGUEZ, 2124 NE 19TH ST APT 132, GRESHAM OR 97030-4487 address filed with court:, Maria Rodriguez, 2060 NE
                    19th St., Gresham, OR 97030
19182950        +   MARIANNE M ANDERSON, 400 BENZING ROAD, ANTIOCH, TN 37013-4137
19182952            MARIAS HEALTHCARE SERVICES INC, PO BOX 990, SHELBY, MT 59474-0990
19182951        +   MARIAS HEALTHCARE SERVICES INC, PO BOX 915, SHELBY, MT 59474-0915
19182962        +   MARIETTA OCCUPATIONAL HEALTH PARTNERS LLC INC, 401 MATTHEW ST, MARIETTA, OH 45750-1635
19182979        +   MARK BASEL PHOTOGRAPHY, 1224 QUINCY ST NE, MINNEAPOLIS, MN 55413-1258
19182981        +   MARK BONVILLE, 4293 E TORREY PINES LANE, CHANDLER, AZ 85249-7153
19182993            MARKETSPHERE CONSULTING LLC, P O BOX 30123, OMAHA, NE 68103-1223
19182995        +   MARLEN COSTELLO, 517 22nd St, Oakland, CA 94612-1613
19182999        +   MARPLE TOWNSHIP, PO BOX 38, BRIDGEPORT, PA 19405-0038
19183005        +   MARRIOTT TAMPA WESTSHORE, 1001 N WESTSHORE BLVD, TAMPA, FL 33607-4707
19183006            MARSH MCLENNAN AGENCY, PARK 80 WEST PLAZA TWO, SADDLE BROOK, NJ 07663-5832
19183007        +   MARSHA MOONA, 1263 FETELEY AVE., BRONX, NY 10472-2801
19183016        +   MARSHFIELD CLINIC, 511 MAPLE ST, WISCONSIN RAPIDS, WI 54494-4834
19183013        +   MARSHFIELD CLINIC, P O BOX 190, PARK FALLS, WI 54552-0190
19183014            MARSHFIELD CLINIC, 1700 W STOUT ST, RICE LAKE, WI 54868-5000
19183017            MARSHFIELD LABS, MARSHFIELD LABORATORIES, MARSHFIELD, WI 54449-5795
19183023        +   MARTHA'S VINEYARD HOSPITAL, PO BOX 1477 ONE HOSPITAL RD, OAK BLUFFS, MA 02557-1477
19183025        +   MARTIN G MCELYA DO PA, 5917 BELTLINE RD, DALLAS, TX 75254-7703
19183028        +   MARTINEZ URGENT CARE INC, 210A BOBBY JONES EXPRESSWAY, MARTINEZ, GA 30907-5142
19183044        +   MARY JO KELLEY, 17 Pearl Street SE, Moultrie, GA 31788-1953
19183046        +   MARY LANNING MEMORIAL HOSPITAL, 715 N ST JOSEPH AVENUE, HASTINGS, NE 68901-4497
19183068        +   MARYLAND ENDOCRINE PA, 10710 CHARTER DRIVE SUITE 410, COLUMBIA, MD 21044-3276
19183069        +   MARYLAND OFFICE OF THE COMPTROLLER, 80 CALVERT STREET, ANNAPOLIS, MD 21401-1931
19183071        +   MASS MOBILE DRUG TESTING, PO BOX 546, RAYNHAM CENTER, MA 02768-0546
19183072        +   MASSACHUSETTS DEPT OF REVENUE, DEPARTMENT OF REVENUE, PO BOX 7010, BOSTON, MA 02204-7010
19183075            MASSACHUSETTS PORT AUTHORITY, PO BOX 3471, BOSTON, MA 02241-3471
19183076        +   MASTER CLEAN, 6214 FREY RD, SHEPHERD, MT 59079-4471
19183077        +   MATHER ENTERPRISES, 14160 WEST 107TH STREET, LENEXA, KS 66215-4035
19183092        +   MAYER, ANGELA, 161-31 99 STREET, HOWARD BEACH, NY 11414-3820
19183095            MAYO CLINIC, PFS INQUIRIES, JACKSONVILLE, FL 32224
19183108            MAYO CLINIC, P O BOX 31285, TAMPA, FL 33631-3285
19183096            MAYO CLINIC, PO BOX 3162, MILWAUKEE, WI 53201-3162
19183097            MAYO CLINIC, P O BOX 1658, MINNEAPOLIS, MN 55480-1658
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51              Page 80 of 170
District/off: 0539-3                                   User: ctello                                               Page 79 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                            Total Noticed: 8513
19183101            MAYO CLINIC, ROCHESTER, ROCHESTER, MN 55903-4020
19183100            MAYO CLINIC, P O BOX 4003, ROCHESTER, MN 55903-4003
19183099        +   MAYO CLINIC, 200 1ST STREET S.W., ROCHESTER, MN 55905-0002
19183094            MAYO CLINIC, 100 FIRST DRIVE NW, AUSTIN, MN 55912
19183107            MAYO CLINIC, PO BOX 790339, ST LOUIS, MO 63179-0339
19183106        #   MAYO CLINIC, P O BOX 790125, ST LOUIS, MO 63179-0125
19183105        #   MAYO CLINIC, PO BOX 790124, ST LOUIS, MO 63179-0124
19183098            MAYO CLINIC, PATIENT FINANCIAL SERVICES, PHOENIX, AZ 85072-2557
19183102        +   MAYO CLINIC, 13400 E SHEA BLVD, SCOTTSDALE, AZ 85259-5499
19183103        +   MAYO CLINIC, 7678 E GREENWAY RD 100, SCOTTSDALE, AZ 85260-1758
19183104        +   MAYO CLINIC, 15150 N HAYDEN ROAD, SCOTTSDALE, AZ 85260-2514
19183111            MAYO CLINIC HEALTH SYSTEM, MCHS MN LAKE MILLS CLINIC, LAKE MILLS, IA 50450-1849
19183112            MAYO CLINIC HEALTH SYSTEM, MCHS SE MINNESOTA, MINNEAPOLIS, MN 55486-0022
19183110            MAYO CLINIC HEALTH SYSTEM, MCHS AUSTIN, AUSTIN, MN 55912-2941
19183109            MAYO CLINIC HEALTH SYSTEM, MCHS ALBERT LEA, ALBERT LEA, MN 56007
19183115            MCAFEE TAFT, 211 NORTH ROBINSON STE 1000, OKLAHOMA CITY, OK 73102-7103
19183117        +   MCC DRUG ALCOHOL INC, 1330 N 12TH STREET, GRAND JUNCTION, CO 81501-7603
19183116        +   MCC DRUG ALCOHOL INC, 1236 N 7TH ST, GRAND JUNCTION, CO 81501-3002
19183118            MCCLAREN FACILITY - PP, PO BOX 775373, CHICAGO, IL 60677-5373
19183119        +   MCCONE COUNTY HEALTH CENTER INC, P O BOX 278, CIRCLE, MT 59215-0278
19183120        +   MCCONE COUNTY HEALTH CENTER INC, 605 SULLIVAN AVE, CIRCLE, MT 59215-7514
19183121        +   MCCOOK CLINIC PC, 1401 EAST H SUITE B, MCCOOK, NE 69001-3590
19183122        +   MCCOY MCCOY LLC ATTORNEYS AT LAW, 20 CHURCH STREET 17TH FLOOR, HARTFORD, CT 06103-1246
19183123       ++   MCDERMOTT WILL & EMERY LLP, 444 WEST LAKE STREET SUITE 4000, CHICAGO IL 60606-0029 address filed with court:,
                    MCDERMOTT WILL EMERY LLP, 444 WEST LAKE ST STE 4000, CHICAGO, IL 60606-0029
19183125        +   MCFARLAND CLINIC PC, 1215 DUFF AVENUE, AMES, IA 50010-5469
19183126            MCFARLAND CLINIC PC, PO BOX 402004 PAYMENT PROCESSING CNTR, DES MOINES, IA 50940-2004
19183127        +   MCGRAW, BARBARA, 1010 W LOUISE ST, GRAND ISLAND, NE 68801-6468
19183129        +   MCGUIREWOODS LLP, 800 EAST CANAL STREET, RICHMOND, VA 23219-3956
19183130        +   MCKENZIE MEMORIAL HOSPITAL, 120 DELAWARE ST, SANDUSKY, MI 48471-1087
19183134            MCLAREN MEDICAL MANAGEMENT INC, MCLAREN OCCUPATIONAL URGENT C, DETROIT, MI 48277 0672
19183135            MCLAREN MEDICAL MANAGEMENT INC, PO BOX 77000, DETROIT, MI 48277-0672
19183132        +   MCLAREN MEDICAL MANAGEMENT INC, 1459 S CENTER ROAD, BURTON, MI 48509-1726
19183133            MCLAREN MEDICAL MANAGEMENT INC, PO BOX 775395, CHICAGO, IL 60677-5395
19183136        +   MCLAREN OAKLAND MEDICAL CENTER, 50820 SCHOENHERR RD, SHELBY TOWNSHIP, MI 48315-3129
19183137        +   MCLENNAN COUNTY TAX OFFICE, PO BOX 406, WACO, TX 76703-0406
19183138            MCLEOD OCCUPATIONAL HEALTH, CENTRAL BILLING OFFICE, FLORENCE, SC 29501-0567
19183139            MCLEOD OCCUPATIONAL HEALTH, PO BOX 100551, FLORENCE, SC 29502-0551
19183140        +   MCLEOD PHYSICIAN ASSOCIATES, PO BOX 3239, FLORENCE, SC 29502-3239
19183141        +   MCLEOD PHYSICIAN ASSOCIATES, 355 S GEORGETOWN HWY, JOHNSONVILLE, SC 29555-8083
19183142        +   MEA DRUG TESTING, 1740 CLIFF GOOKIN BLVD, TUPELO, MS 38801-6497
19183148        +   MEA MEDICAL CLINICS, 1740 CLIFF GOOKIN BLVD, TUPELO, MS 38801-6497
19183149        +   MEA MEDICAL CLINICS, 1018 N GLOSTER 2D, TUPELO, MS 38804-1299
19183144        +   MEA MEDICAL CLINICS, 935 HWY 51, MADISON, MS 39110-8407
19183147        +   MEA MEDICAL CLINICS, 308 CORPORATE OFFICE, RIDGELAND, MS 39157-8803
19183143        +   MEA MEDICAL CLINICS, 1777 ELLIS AVE, JACKSON, MS 39204-3616
19183145        +   MEA MEDICAL CLINICS, 342 GILCHRIST, PEARL, MS 39208-6671
19183146        +   MEA MEDICAL CLINICS, 1132 HWY 49 SOUTH, RICHLAND, MS 39218-9446
19183151        +   MEA PRIMARY CARE PLUS, 308 CORPORATE DRIVE, RIDGELAND, MS 39157-8803
19183150            MEA PRIMARY CARE PLUS, 1132 HWY 49 S, RICHLAND, MS 39218-9446
19183158        +   MED CENTRAL HLTH RESOURCES INC, 3424 CLEMSON BLVD., ANDERSON, SC 29621-1357
19183159            MED CENTRAL HLTH RESOURCES INC, MED CENTRAL MEDICAL CLINIC, DONALDS, SC 29638
19183160            MED CENTRAL HLTH RESOURCES INC, MED CENTRAL MEDICAL CLINIC OF, WARE SHOALS, SC 29692
19183161            MED FIRST IMMEDIATE CARE AND FAMILY PRACTICE, PO BOX 8728, BELFAST, ME 04915-8728
19183163            MED PLUS MUSCLE SHOALS INC, 108 AVALON AVE, MUSCLE SHOALS, AL 35661-2800
19183164        +   MED SURG PLUS PC, 100 NORTH 15TH ST, RICHMOND, IN 47374-4355
19183170            MED-EX PARAMEDICAL, 654 PROTAGE TRAIL, SUITE 4, CUYAHOGA FALLS, OH 44221-3034
19183172        +   MED-EX PARAMEDICAL, 6888 S CLINTON STREET, SUITE 302, GREENWOOD VILLAGE, CO 80112-3984
19183175        +   MED-EX PARAMEDICAL, 261 S MAIN ST, SODA SPRINGS, ID 83276-1627
19183176        +   MED-EX PARAMEDICAL, 261 SOUTH MAIN, SODA SPRINGS, ID 83276-1627
19183169            MED-EX PARAMEDICAL, 613 USTICK ROAD, BOISE, ID 83704
19183174        +   MED-EX PARAMEDICAL, 1010 EAST MCDOWELL RD SUITE 401, PHOENIX, AZ 85006-2610
19183171        +   MED-EX PARAMEDICAL, 201 W GUADALUPE ROAD SUITE 302, GILBERT, AZ 85233-3333
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51           Page 81 of 170
District/off: 0539-3                               User: ctello                                           Page 80 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                        Total Noticed: 8513
19183178        + MED-EX PARAMEDICAL, 310 NORTH WILMONT RD, TUCSON, AZ 85711-2618
19183168          MED-EX PARAMEDICAL, 4004 CARLISLE BLVD NE SUITE S, ALBUQUERQUE, NM 87107-4544
19183173        + MED-EX PARAMEDICAL, 2110 E FLAMINGO ROAD, 220, LAS VEGAS, NV 89119-5193
19183225        + MED-TECH SOLUTIONS INC, P.O. BOX 320118, FLOWOOD, MS 39232-0118
19183234        + MED-TRAC INC, 1631 STATE STREET, NEW HAVEN, CT 06511-1411
19183165          MEDCOLUMBUS LLC, P O BOX 73515, CLEVELAND, OH 44193-0002
19183166        + MEDCOR INC, PO BOX 807, MCHENRY, IL 60051-9013
19183180        + MEDEXA INC, 2 ADRIAN AVENUE, APT 57A, BRONX, NY 10463-6572
19183182        + MEDEXAM4INS.COM LLC, 30 N GOULD STREET, SUITE N, SHERIDAN, WY 82801-6317
19183181          MEDEXAM4INS.COM LLC, 8961 DOUGLAS FIR CIRCLE, RIVERSIDE, CA 92508-3094
19183183          MEDEXPRESS INC DELAWARE, PO BOX 11241, BELFAST, ME 04915-4003
19183184          MEDEXPRESS URGEN CARE PC - PENNSYLVANIA, P O BOX 14000 ATTN 7964C, BELFAST, ME 04915-4033
19183185          MEDEXPRESS URGENT CARE INC WEST VIRGINIA, P O BOX 7959, BELFAST, ME 04915-7900
19183186          MEDEXPRESS URGENT CARE PC, PO BOX 7964, BELFAST, ME 04915-7900
19183187          MEDEXPRESS URGENT CARE PC MARYLAND, P O BOX 7958, BELFAST, ME 04915-7900
19183188          MEDEXPRESS URGENT CARE PC VIRGINIA, PO BOX 7962, BELFAST, ME 04915-7900
19183189        + MEDGROUP OCCUPATIONAL MEDICINE AND URGENT CARE, 13916 CEDAR ROAD, UNIVERSITY HEIGHTS, OH
                  44118-3204
19183190       ++ MEDIACOM COMMUNICATIONS CORPORATION, ONE MEDIACOM WAY, CHESTER NY 10918-4850 address filed with court:,
                  MEDIACOM, PO BOX 5744, CAROL STREAM, IL 60197-5744
19183192          MEDICAL ACCESS PC, 12321 MIDDLEBROOK RD STE 101, GERMANTOWN, MD 20874-1512
19183193        # MEDICAL ASSOCIATES CLINIC, P O BOX 1865, DUBUQUE, IA 52004-1865
19183194        + MEDICAL ASSOCIATES OF NWA, P O BOX 10197, FAYETTEVILLE, AR 72703-0038
19183195        + MEDICAL EXAMS AND SERVICES, 2425 SAGE ROAD 110, HOUSTON, TX 77056-5018
19183196          MEDICAL ON-SITE TEAM, 3111 W DR MARTIN LUTHER KING BLVD, TAMPA, FL 33607
19183197        + MEDICAL ON-SITE TEAM, 3853 NORTHDALE BLVD STE 140, TAMPA, FL 33624-1861
19183199        + MEDICAL PLAZA MOBILE SURVEILLANCE, 1009 S BROADWAY STREET, LA PORTE, TX 77571-5327
19183200          MEDICAL PLAZA MOBILE SURVEILLANCE, PO BOX 670, LA PORTE, TX 77572-0670
19183201          MEDICAL RECORD COPY SOLUTION LLC, 25 MAUCHLY,SUITE 313, IRVINE, CA 92618-2361
19183202        + MEDICAL RECORDS NOW INC, 228 CALLE BOLERO, OCEANSIDE, CA 92057-6150
19183203        + MEDICAL SCREENING SERVICES INC, 3350 FAIRVIEW ST., PASADENA, TX 77504-1904
19183205        + MEDICAL SPECIALISTS ASSOCIATES, 5461 LA SIERRA DRIVE, DALLAS, TX 75231-4107
19183206        + MEDICAL SURGICAL COMPCARE ENVIVA PLLC, 219 W 6TH AVE, CORSICANA, TX 75110-5243
19183207       #+ MEDICOPY SERVICES, PO BOX 331787, NASHVILLE, TN 37203-7517
19183208        + MEDICOPY SERVICES, PO BOX 331668, NASHVILLE, TN 37203-7516
19183211          MEDIHORIZONS INC, P O BOX 912702, DENVER, CO 80291-2702
19183210          MEDIHORIZONS INC, P O BOX 20170, CHEYENNE, WY 82003-7004
19183212        + MEDIPRO DIRECT INC, PO BOX 725, BANKS, OR 97106-0725
19183213          MEDITEST OF MAINE, 545 MAIN STREET, WATERBORO, ME 04087-3001
19183216        + MEDPHYSICALS PLUS LLC, 4141 B STREET, SUITE 210, ANCHORAGE, AK 99503-5939
19183219          MEDPHYSICALS PLUS LLC, EN SOLDOTNA, ANCHORAGE, AK 99503
19183218          MEDPHYSICALS PLUS LLC, EN WASILLA, ANCHORAGE, AK 99503
19183220          MEDPHYSICALS PLUS LLC, EN ANCHORAGE, ANCHORAGE, AK 99503
19183217          MEDPHYSICALS PLUS LLC, EN FAIRBANKS, ANCHORAGE, AK 99503
19183222        + MEDPRO GROUP, 2201 BENDEN DRIVE, WOOSTER, OH 44691-5355
19183224          MEDSOUTH RECORD MANAGEMENT LLC, PO BOX 1630, MANDEVILLE, LA 70470-1630
19183223        + MEDSOUTH RECORD MANAGEMENT LLC, 5 SANCTUARY BLVD STE 102, MANDEVILLE, LA 70471-5304
19183228        + MEDTOX DIAGNOSTICS INC, 1238 ANTHONY ROAD, BURLINGTON, NC 27215-8936
19183229        + MEDTOX DIAGNOSTICS INC, P O BOX 60575, CHARLOTTE, NC 28260-0575
19183230          MEDTOX LABORATORIES, PO BOX 8107, BURLINGTON, NC 27216-8107
19183231          MEDTOX LABORATORIES, NW 8939, MINNEAPOLIS, MN 55485-8939
19183232          MEDTOX LABORATORIES, NW 8939, MPLS, MN 55485-8939
19183236        + MEDWORKS-JOLIET, 815 CAMPUS DRIVE, JOLIET, IL 60435-8573
19183235        + MEDWORKS-JOLIET, 1051 ESSINGTON RD STE 140, JOLIET, IL 60435-2820
19183237        + MEDXAMS, 212 LINDENWOOD DR, FT WORTH, TX 76107-1134
19183251       #+ MEGHAN LOVE, 10 CLIFF WAY, LARCHMONT, NY 10538-2538
19183252        + MEHRING, TARA, 541 MARY TODD LN, MODESTO, CA 95354-2149
19183273          MELISSA DATA CORP, 22382 AVENIDA EMPRESA, RANCHO SANTA MARGARITA, CA 92688-2112
19183285        + MELISSA M STARKEY, 384 BROAD STREET, WESTON, WV 26452-1613
19183303        + MEMORIAL CARE MEDICAL FOUNDATION, 17360 BROOKHURST ST, Fountain Valley, CA 92708-3720
19183305        + MEMORIAL COMMUNITY HEALTH INC, 1423 7TH STREET, AURORA, NE 68818-1141
19183304        + MEMORIAL COMMUNITY HEALTH INC, 609 O STREET, AURORA, NE 68818-1100
19183306        + MEMORIAL HOSPITAL FOR CANCER AND ALLIED DISEASES, 633 THIRD AVE, NEW YORK, NY 10017-6706
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51           Page 82 of 170
District/off: 0539-3                              User: ctello                                           Page 81 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                        Total Noticed: 8513
19183308          MEMORIAL HOSPITAL FOR CANCER AND ALLIED DISEASES, 1275 YORK AVENUE, NEW YORK, NY 10065-6007
19183307        + MEMORIAL HOSPITAL FOR CANCER AND ALLIED DISEASES, P O BOX 27627, NEW YORK, NY 10087-7627
19183310          MEMORIAL HOSPITAL MAINE HEALTH, PO BOX 5001, NORTH CONWAY, NH 03860-5001
19183309        + MEMORIAL HOSPITAL MAINE HEALTH, 3073 WHITE MOUNTAIN HWY, NORTH CONWAY, NH 03860-7101
19183311          MEMPHIS LIGHT GAS WATER DIV, POST OFFICE BOX 388, MEMPHIS, TN 38145-0388
19183312        + MENDONCA, SHERRIE, 2021 CARLETON DR, TURLOCK, CA 95382-2114
19183320          MERCY CLINIC OCCUPATIONAL MEDICINE, PO BOX 776075, CHICAGO, IL 60677-6075
19183321          MERCY HEALTH SYSTEM, PO BOX 1076, JANESVILLE, WI 53547-1076
19183322          MERCY IOWA CITY PHYSICIAN AND CLINIC SERVICES, P O BOX 2300, IOWA CITY, IA 52244-2300
19183319        + MERCY MEDICAL CENTER, 801 FIFTH STREET, SIOUX CITY, IA 51101-1399
19183318        + MERCY MEDICAL CENTER, PO BOX 203, SIOUX CITY, IA 51102-0203
19183317          MERCY MEDICAL CENTER, P O BOX 1824, CEDAR RAPIDS, IA 52406-1824
19183324        + MERCY MEDICAL CENTER, 1213 - 15TH AVE W, WILLISTON, ND 58801-3800
19183325          MERCY MEDICAL SERVICES, PO BOX 328, SIOUX CITY, IA 51102-0328
19183326          MERCY MEDICAL SERVICES, 3500 SINGING HILLS BLVD, SIOUX CITY, IA 51106-5127
19183328        + MERCY OCCUPATIONAL HEALTH HOWLAND, 1950 NILES CORTLAND RD NE, WARREN, OH 44484-1077
19183327          MERCY OCCUPATIONAL HEALTH HOWLAND, PO BOX 639173, CINCINNATI, OH 45263-9173
19183329          MERCY SPRINGFIELD, PO BOX 776071, CHICAGO, IL 60677-6071
19183330          MERCY ST VINCENT OCC HEALTH, P O BOX 636473, CINCINNATI, OH 45263-6473
19183331        + MEREDITH SUDBOROUGH, 4330 SE FLEMING STREET, SOUTH BEACH, OR 97366-9692
19183333        + MERIDIAN OCCUPATIONAL HEALTH PC, PO BOX 414288, BOSTON, MA 02241-4288
19183334        + MERIT INSURANCE SERVICES, 639 PROSPECT AVENUE, WEST HARTFORD, CT 06105-4276
19183335        + MERITUS HEALTH, 11116 MEDICAL CAMPUS ROAD, HAGERSTOWN, MD 21742-6710
19183337        + MERRY MAIDS, 7215 BOULEVARD 26, NORTH RICHLAND HILLS, TX 76180-8605
19183340        + METROPLEX DIAGNOSTICS, 5203 PAULSEN STREET, SAVANNAH, GA 31405-4804
19183346          MIB INC, 160 UNIVERSITY AVENUE, WESTWOOD, MA 02090-2307
19183345        + MIB INC, 50 BRAINTREE HILL PARK, BRAINTREE, MA 02184-8803
19183344          MIB INC, P O BOX 845487, BOSTON, MA 02284-5487
19183355        + MICHAEL D BURTON DO, 1446 KENNEDY DRIVE, KEY WEST, FL 33040-4008
19183358        + MICHAEL KLEINE, 35 Cherry Lane, Columbus, NC 28722-7479
19183368        + MICHAEL YORK, 1451 HIGH STREET STE 203, WASHINGTON, MO 63090-6447
19183373        + MICHAEL'S KEYS INC, 206 W BEDFORD EULESS RD, HURST, TX 76053-4009
19183379        + MICHELLE BEERY, 2010 S HOLLAND SYLVANIA RD, MAUMEE, OH 43537-1321
19183405          MICHIGAN CENTER FOR ORTHOPEDIC SURGERY, P O BOX 14000, BELFAST, ME 04915-4033
19183406        + MICHIGAN DEPT OF TREASURY, 430 W ALLEGAN, LANSING, MI 48922-0001
19183407        + MICHIGAN FARM BUREAU, 7373 W SAGINAW HWY, LANSING, MI 48917-1124
19183413        + MICRO-TEL CENTER, 3700 HOLCOMB BRIDGE RD SUITE 5, PEACHTREE CORNERS, GA 30092-4784
19183410          MICROSOFT CORPORATION, LOCKBOX 849008, DALLAS, TX 75207
19183409          MICROSOFT CORPORATION, Lockbox: Dept. 842467, DALLAS, TX 75207
19183411        + MICROSOFT CORPORATION, ONE MICROSOFT WAY, REDMOND, WA 98052-8300
19183416          MID AMERICA CLINICAL LABS, P O BOX 643522, PITTSBURG, PA 15264-3522
19183415          MID AMERICA CLINICAL LABS, PO BOX 740658, CINCINNATI, OH 45274-0658
19183414          MID AMERICA CLINICAL LABS, 866704 RELIABLE PARKWAY, CHICAGO, IL 60686-0001
19183417        + MID DAKOTA CLINIC, P O BOX 5538, BISMARCK, ND 58506-5538
19183418        + MID VALLEY HOSPITAL, 810 JASMINE STREET, OMAK, WA 98841-9578
19183419        + MID-AMERICA LOCKSMITHS, 13410 SANTA FE TRAIL DR, LENEXA, KS 66215-3655
19183425        + MID-OHIO VALLEY MEDICAL GROUP INC, 604 ANN STREET, PARKERSBURG, WV 26101-5122
19183426       #+ MID-OHIO VALLEY MEDICAL GROUP INC, P O BOX 1669, PARKERSBURG, WV 26102-1669
19183427        + MID-OHIO VALLEY MEDICAL GROUP INC, 800 GRAND CENTRAL MALL, SUITE 4, VIENNA, WV 26105-4199
19183429          MID-STATE HEALTH CENTER, 101 BOULDER POINT DRIVE SUITE 1, PLYMOUTH, NH 03264-3170
19183430        + MID-STATE OCCUPATIONAL HEALTH SERVICES, 2605 REACH ROAD, WILLIAMSPORT, PA 17701-4392
19183431        + MID-SUFFOLK MEDICAL CARE PC, 6277 JERICHO TPKE, COMMACK, NY 11725-2837
19183432        + MID-SUFFOLK MEDICAL CARE PC, 10 NICOLA LANE, NESCONSET, NY 11767-1550
19183433          MID-SUFFOLK MEDICAL CARE PC, 3505-B VETS MEM HWY, RONKONKOMA, NY 11779
19183420        + MIDDLETOWN MEDICAL PC, 111 MALTESE DRIVE, MIDDLETOWN, NY 10940-2141
19183421          MIDDLETOWN MEDICAL PC, RAJAN GULATI MD, MIDDLETOWN, NY 10940-2107
19183422          MIDLAND HEALTH TESTING SERVICES INC, BRANCH 368, WAUWATOSA, WI 53226
19183424        + MIDLANDS OCCUPATIONAL MEDICINE, 611 WEST FRANCIS STREET, SUITE 100, NORTH PLATTE, NE 69101-0614
19183428        + MIDRANGE PERFORMANCE GROUP, 100 APRAPAHOE AVE SUITE 14, BOULDER, CO 80302-5862
19183434        + MIDWEST DNA DRUG TESTING INC, 3710 BROADWAY SUITE 311, QUINCY, IL 62305-2822
19183435       #+ MIDWEST DNA DRUG TESTING INC, 1305 WABASH AVE STE F, SPRINGFIELD, IL 62704-4976
19183436        + MIDWEST LOCK AND SAFE, 3001 MERLE HAY ROAD, DES MOINES, IA 50310-1234
19183437        + MIDWEST OCCUPATIONAL HEALTH ASSOCIATES, 1025 SOUTH SIXTH STREET, SPRINGFIELD, IL 62703-2403
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51         Page 83 of 170
District/off: 0539-3                              User: ctello                                       Page 82 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                    Total Noticed: 8513
19183438            MIDWEST OCCUPATIONAL HEALTH ASSOCIATES, PO BOX 19217, SPRINGFIELD, IL 62794-9217
19183440        +   MIDWEST OFFICE AUTOMATIONS, 3200 LINE DRIVE, SIOUX CITY, IA 51106-5160
19183439        +   MIDWEST OFFICE AUTOMATIONS, 9305 H COURT, OMAHA, NE 68127-1247
19183441        +   MIDWEST ROI INC, 3520 S MORGAN STREET, SUITE 108, CHICAGO, IL 60609-1533
19183443        +   MIDWEST ROI INC, 3718 WEST 64TH STREET, CHICAGO, IL 60629-4743
19183448        +   MIKE STAAS SERVICES INC, 4914 FORT, WACO, TX 76710-5959
19183449        +   MIKE STAAS SERVICES INC, 326 N INDUSTRIAL, WACO, TX 76710-5961
19183453        +   MILE HIGH DRUG TEST CONSULTANTS LLC, 1250 S BUCKLEY RD SUITE 1125, AURORA, CO 80017-4180
19183455            MILLENNIUM PHYSICIAN GROUP, PO BOX 11126, BELFAST, ME 04915-4002
19183457        +   MILLENNIUM PHYSICIAN GROUP, 2675 WINKLER AVE, 2ND FLOOR, FORT MYERS, FL 33901-9329
19183458       #+   MILLENNIUM PHYSICIAN GROUP, 2343 AARON STREET, PORT CHARLOTTE, FL 33952-5305
19183456        +   MILLENNIUM PHYSICIAN GROUP, 2400 S MCCALL ROAD, ENGLEWOOD, FL 34224-5137
19183459        +   MILLER FRIEL PLLC, 1200 NEW HAMPSHIRE AVE NW STE 800, WASHINGTON, DC 20036-6805
19183460        +   MILLIMAN SOLUTIONS LLC, 15800 W BLUEMOUND RD STE 100, BROOKFIELD, WI 53005-6003
19183463            MINERT ASSOCIATES, 623 E SCHILLER LN, MERIDIAN, ID 83642-5033
19183464        +   MINGO COUNTY BOARD OF EDUCATION, ROUTE 2, BOX 310, WILLIAMS, WV 25661-9679
19183466            MINNESOTA DEPARTMENT OF REVENUE, MAIL STATION 1275, ST PAUL, MN 55145-1275
19183467            MINNESOTA DEPARTMENT OF REVENUE, MAIL STATION 1765, ST PAUL, MN 55145-1765
19183473        +   MINNESOTA OCCUPATIONAL HEALTH, 710 COMMERCE DR, WOODBURY, MN 55125-4919
19183471            MINNESOTA OCCUPATIONAL HEALTH, PO BOX 860557, MINNEAPOLIS, MN 55486-0557
19183474        +   MINOR MED PA, 1119 SW GAGE BLVD, TOPEKA, KS 66604-1782
19183479        +   MIRANDA MANSFIELD, 6025 WESTHAVEN DRIVE, INDIANAPOLIS, IN 46254-2967
19183488        +   MITCHELL DAVIS, 38911 WESLEY AVE, BENNETT, CO 80102-8466
19183490            MOBERLY HOSPITAL COMPANY LLC, PO BOX 9645, BELFAST, ME 04915-9645
19183491        +   MOBILE DRUG TESTING GROUP LLC, 405 SHERIDAN TRAIL, IRVING, TX 75063-4552
19183492        +   MOBILE DRUG TESTING., 4109 NAVAHO AVENUE, MEMPHIS, TN 38118-2165
19183493        +   MOBILE MEDIC HEALTH SERVICES LLC, 611 N WYMORE RD, WINTER PARK, FL 32789-2856
19183495       #+   MOBILE MEDICAL ASSOCIATES LLC, 401 ALVARADO DR SE, SUITE F, ALBUQUERQUE, NM 87108-2939
19183497        +   MOBILE SITE COLLECTIONS LLC, 9812 BROOKLYNS WAY SOUTH, SEMMES, AL 36575-6274
19183496        +   MOBILE SITE COLLECTIONS LLC, PO BOX 91661, MOBILE, AL 36691-1661
19183501        +   MON HEALTH WEDGEWOOD WESTOVER, 6000 MEMORIAL CHURCH DRIVE, MORGANTOWN, WV 26501-1503
19183500            MON HEALTH WEDGEWOOD WESTOVER, 1929 MASON DIXON HIGHWAY, CORE, WV 26541
19183503        +   MONADNOCK COMMUNITY HOSPITAL, 82 PETERBOROUGH ST, JEFFREY, NH 03452-5860
19183504        +   MONADNOCK COMMUNITY HOSPITAL, 452 OLD STREET ROAD, PETERBOROUGH, NH 03458-1295
19183524            MONONGAHELA VALLEY HOSPITAL INC., ATTN: INSURANCE OFFICE/CASHIER, MONONGAHELA, PA 15063
19183525        +   MONROE MEDICAL CLINIC, 100 S SECOND ST, MONROE, LA 71201-8565
19183526            MONTANA DAKOTA, PO BOX 5600, BISMARCK, ND 58506-5600
19183527        +   MONTANA DEPT OF REVENUE, SAM W MITCHELL BLDG, PO BOX 5805, HELENA, MT 59604-5805
19183529        +   MONTANA OCCUPATIONAL HEALTH, 2075 CHARLOTTE ST SUITE 3, BOZEMAN, MT 59718-2729
19183528        +   MONTANA OCCUPATIONAL HEALTH, 536 COTTONWOOD ROAD, SUITE 102, BOZEMAN, MT 59718-9505
19183531            MONTGOMERY COUNTY MEMORIAL HOSPITAL, HEARTLAND OCCUPATIONAL MEDICINE, RED OAK, IA 51566-1300
19183534        +   MOORE, JESSIE, 3667 FERMAN RD, COLUMBUS, OH 43207-4126
19183539        +   MORRIS COUNTY HOSPITAL, 600 N WASHINGTON STREET, COUNCIL GROVE, KS 66846-1499
19183540        +   MORRIS COUNTY HOSPITAL, 604 N WASHINGTON, COUNCIL GROVE, KS 66846-1422
19183541        +   MORRIS NICHOLS ARSHT TUNNELL LLP, 1201 N MARKET ST 16TH FLOOR, WILMINGTON, DE 19801-1146
19183542        +   MOTIONWORKS INDUSTRIAL SAFETY LLC, 3410 SOUTH 4TH STREET, CHICKASHA, OK 73018-7502
19183546        +   MOTUS LLC, 60 SOUTH STREET, SUITE 1200, BOSTON, MA 02111-2719
19183547        +   MOUNT DESERT ISLAND HEALTH CENTERS, 10 WAYMAN LANE, BAR HARBOR, ME 04609-1625
19183548        +   MOUNTAIN MEDICAL SERVICES PLLC, PO BOX 13395, BELFAST, ME 04915-4024
19183549        +   MOUNTAIN MEDICAL SERVICES PLLC, 1927 SARANAC AVENUE, LAKE PLACID, NY 12946-1113
19183550            MOUNTAIN UTAH FAMILY MEDICINE, 850 N MAIN ST STE 3, RICHFIELD, UT 84701
19183551        +   MOUNTAIN UTAH FAMILY MEDICINE, 879 N MAIN, RICHFIELD, UT 84701-1840
19183552            MOUNTRAIL COUNTY MEDICAL CENTER INC, PO BOX 15906, BELFAST, ME 04915-4054
19183554        +   MOUNTRAIL COUNTY MEDICAL CENTER INC, 615 6TH STREET SE, STANLEY, ND 58784-4444
19183553        +   MOUNTRAIL COUNTY MEDICAL CENTER INC, P O BOX 399, STANLEY, ND 58784-0399
19183555        +   MR ELECTRIC OF MCLENNAN COUNTY, P O BOX 1146, HEWITT, TX 76643-1146
19183557            MUNSON OCCUPATIONAL HEALTH, MEDICINE, TRAVERSE CITY, MI 49685
19183558        +   MURICI, HAJRI, 347 BURGHER AVE, STATEN ISLAND, NY 10305-2334
19183566        +   MUTUAL TRUST LIFE INS, 1200 JORIE BLVD, OAKBROOK, IL 60523-2269
19183569        +   MYERS, MELISSA, 2 TURRENT SHELL LANE, HILTON HEAD ISLAND, SC 29926-1957
19183572        +   MYRA BROWN, 1380 112TH AVE NE STE 206, BELLEVUE, WA 98004-3759
19182838        +   Mable JURJEVICH, 123 Planters Dr. SW, Lilburn, GA 30047-5182
19182840       #+   Macquenie Palmer, 5000 Sanger Ave., Apt 1414, Waco, TX 76710-8732
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 84 of 170
District/off: 0539-3                                        User: ctello                                    Page 83 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                 Total Noticed: 8513
19182841        +   Madalynn Espinoza, 128 Brenda Dr, Hewitt, TX 76643-3840
19182843        +   Madeline Tamez, 12126 Orchid Blossom, San Antonio, TX 78247-4326
19182844       #+   Madina Gali, 1620 W Carolina Way, Spokane, WA 99208-5878
19182845        +   Madisen Dugan, 82A Middleboro Rd, pt. 2N, East Freetown, MA 02717-1711
19182846        +   Madison Irvin, 3314 Juliet St., Pittsburgh, PA 15213-4422
19182848        +   Madison Klisaris, 730 NE 4th ST, Earlham, IA 50072-1148
19182852        +   Maegan Wagoner, 514 Merritt St, River Oaks, TX 76114-3787
19182856        +   Maggie Cleveland, 1106 Hooks St Apt. 28, Waco, TX 76705-1420
19182857        +   Maggie Harris, 44326 Nichthawk Pass, Temecula, CA 92592-1314
19182863        +   Maila Williams, 5100 Hawthorne Ave, Apt 404, Waco TX 76710-5813
19182869        +   Mainesha Mcburrows, 5210 North Ridge Rd. N, Valdosta, GA 31605-6200
19182870        +   Maiya Clarke, 300 Romana Circle, Hewitt, TX 76643-3017
19182871        +   Makayla Joiner, 201 8th st, Moody, TX 76557-3867
19182872        +   Makayla Juergens, 5000 Sanger Ave Apt.112, Waco, TX 76710-8715
19182873        +   Makayla Underwood, 3311 E 37th St, Des Moines, IA 50317-3913
19182877        +   Malakia Montgomery, 2607 South 14th St., Waco, TX 76706-3539
19182878        +   Malcolm Lee, 277 Boston Street, Chicago Heights, IL 60411-4026
19182879        +   Maliakia Mcmearn, 9039 S University Parks Dr, Waco, TX 76706-7643
19182880       #+   Malissa Johnson, 2506 hilltop dr, 405, waco, TX 76710-1003
19182881        +   Mallory Graber, 218 Belmore Drive, North Syracuse, NY 13212-2102
19182882        +   Mallory Ortega, 2905 Leith Avenue, Fort Worth, TX 76133-1817
19182887        +   Mandi Jones, 124 Pine St, Eddy, TX 76524-9746
19182888        +   Mandy LeBlanc, 2172 Gibson St, Gretna, LA 70056-4426
19182893        +   Manuel Infante, 2230 Logan Ave., Apt. 2, San Diego, CA 92113-3664
19182894        +   Manuela Frederick, 396 May St, 3, Worcester, MA 01602-1844
19182895        +   Maqueda Davis, 2000 Bouldercrest Rd, Apt L3, Atlanta, GA 30316-3931
19182896        +   Maranda Gibbs, 404 E. Craven 12, Waco, TX 76705-1907
19182897       #+   Maranda Lee, 2755 Meadowlake Dr E, Apt 4, Memphis, TN 38115-1770
19182898        +   Marangelis Reina, 237 Marshall St, Apt 1, Elizabethport, NJ 07206-1640
19182899        +   Marc Gordon, 39 Lex Ave, Plainview, NY 11803-5913
19182900        +   Marc Lawson, 4465 Cavitt Mill Ct, Ellenwood, GA 30294-2065
19182901        +   Marcel Ingram, 216 BOY SCOUT RD, SMITHTON, PA 15479-1524
19182903        +   Marcella Arehart, 320 Applewood Lane, Hewitt, TX 76643-3057
19182904        +   Marcella Meykler, 2621 East 65th St, Brooklyn, NY 11234-6823
19182905        +   Marcellus Coleman, 3231 N Reese St., Philadelphia, PA 19140-5629
19182906        +   Marcey Johnson, 2306 greenwich Dr N, Southaven, MS 38672-8426
19182907        +   Marcia Hawes, 326 Clair Hill Dr, Rochester Hills, MI 48309-2111
19182908        +   Marcia Osterman, 2513 Hilltop Road, Oakdale, PA 15071-2104
19182909        +   Mardel Goodman, 110 Lindrose, Surfside, TX 77541-9528
19182911        +   Margaret Huffman, 2932 Midway Church Road, Elon, NC 27244-8512
19182912        +   Margaret Johnson, 11700 Preston Rd. 660-127, Dallas, TX 75230-6112
19182913        +   Margaret Kerrigan, 833 Glasgow Dr, Waco, TX 76710-5751
19182914        +   Margaret Payne, 8864 Sunset Trace Dr., Fort Worth, TX 76244-7963
19182915        +   Margaret Wear, 10988 Bali Lane, San Diego, CA 92126-2002
19182916        +   Margaret Zamora, 2318 Breezy Dr, Waco, TX 76712-8223
19182919        +   Margarita Garcia, 1912 Mitchell Avenue, Waco, TX 76708-2835
19182920        +   Margarita Gonzales, 3130 Cooksey Lane, Robinson, TX 76706-7106
19182921        +   Margie Sadler, 4240 Griffin Rd, Waycross, GA 31503-0025
19182922        +   Maria Andrade, 3008 Fitzhugh Ave, Fort Worth, TX 76105-3931
19182923        +   Maria Banks, 5000 Sanger Ave., 1211, Waco, TX 76710-8729
19182924        +   Maria Booker, 673 Rapid Way, Crowley, TX 76036-3486
19182925        +   Maria Carver, 1444 Sayre Street, San Leandro, CA 94579-2347
19182926        +   Maria Culpeper, 234 Moulton Drive, Longs, SC 29568-7560
19182927        +   Maria Demorat, 7700 Lafayette Forest Dr., Apt 33, Annaandale, VA 22003-6305
19182928        +   Maria Diaz, 186 County Road 4041, Satin, TX 76685-3002
19182929        +   Maria Garcia, 500 Bowden Rd, Clewiston, FL 33440-5003
19182930       #+   Maria Guerrero, 1517 Barnard St, Waco, TX 76701-1150
19182931        +   Maria Guevara, 1104 Primrose Dr, Waco, TX 76706-3680
19182932        +   Maria Heinze, 437 Lindenwood Ln W, Hewitt, TX 76643-3031
19182933        +   Maria Larrazolo, 2900 Webb Street, Vallejo, CA 94591-6580
19182934        +   Maria Martinez, 4701 Trail Lake Dr, Fort Worth, TX 76133-1231
19182936        +   Maria Olvera, 3000 James ave, Waco, TX 76711-1529
19182938        +   Maria Reza, 4021 Treasure Island Rd., Waco, TX 76705-7402
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51                     Page 85 of 170
District/off: 0539-3                                         User: ctello                                                         Page 84 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                                      Total Noticed: 8513
19182940        +   Maria Robbins, 1390 County Road 314, Rockdale, TX 76567-5051
19182942        +   Maria Rodriguez, 3337 WillowBrook St, D, Beverly Hills, TX 76711-1262
19182943        +   Maria Schaeffer, 17251 SE 267th Pl, Covington, WA 98042-4933
19182945        +   Mariah Davilla, 2412 Gary Lane, Waco, TX 76708-9753
19182946        +   Mariah Nichols, 206 Eagle Point Ct, Waco, TX 76705-6196
19182947        +   Mariah Samai, 4451 NW 22nd. St., Lauderhill, FL 33313-3516
19182948        +   Mariah Suarez, 1905 Cleveland Ave, Waco, TX 76706-1928
19182949        +   Mariam Banat, 3210 Fadal Ave., Waco, TX 76708-2421
19182953        +   Maribel Apodaca, 3812 Morrow Ave, Waco, TX 76710-5107
19182954        +   Marica Campbell, 618 Westview Dr., Waco, TX 76710-6043
19182955        +   Marie Alexis, 46 Cumberland Pl, Valley Stream, NY 11580-2920
19182956        +   Marie Balde, 647 Millbridge Rd, Clementon, NJ 08021-5549
19182957        +   Marie Ellingsberg, 14125 Louisiana Ave, 7108, Savage, MN 55378-5666
19182958        +   Marie Holmes, 3809 Terka Circle, Randallstown, MD 21133-3726
19182959        +   Marie Perkins, 5412 N. W. 108th Terr., Oklahoma City, OK 73162-5932
19182960        +   Marie Suraci, 630 Gramatan Ave, 2E, Fleetwood, NY 10552-1826
19182961            Mariela Velazquez, 8013 Andover Woods Dr, Apt 1801, Charlotte, NC 28210
19182963        +   Marilyn Pippin, 1014 Pecan Street, Clifton, TX 76634-1454
19182964        +   Marilyn Smith, 1001 Briar Dr. Apt. 168, Waco, TX 76710-4280
19182965        +   Marina Nix, 802 Rolling Hills Drive, Hewitt, TX 76643-4011
19182966        +   Mario Cruz Gonzalez, 3220 N.29th, Waco, TX 76708-1803
19182967        +   Mario Veale, 10010 Belle Rive Blvd, Apt. 410, Jacksonville, FL 32256-9519
19182968        +   Marisella Cavazos, 3103 Colonial Ave, Waco, TX 76707-2540
19182970        +   Marisol Marmolejo, 5001 Matthew Rd., Grand Prairie, TX 75052-1947
19182971        +   Marisol Monarez, 619 Cocapah St., Vista, CA 92083-3410
19182972        +   Marissa Garcia, 9509 Mesquite Bend Dr, 100, waco, TX 76708-5721
19182973        +   Marissa Herrera, 5121 Tennyson Dr., Apt. D, Waco, TX 76710-4711
19182974        +   Marissa Jackson, 1010 Victoria St., Waco, TX 76705-2225
19182975        +   Marissa Robles, 4224 Lakeshore Dr, Waco, TX 76710-1904
19182977        +   Marjorie Harris, 1893 skybrooke lane, hoschton, GA 30548-6286
19182978        +   Mark Atkins, 9300 Coit Road, 421, Plano, TX 75025-4483
19182980       #+   Mark Bender, 3131 George St., 304, Logansport, IN 46947-3906
19182982        +   Mark Cassano, 3285 Russell Rd, Green Cove Springs, FL 32043-8232
19182983        +   Mark Davis, 21850 N. Dobson Rd, Scottsdale, AZ 85255-4404
19182984        +   Mark Dunn, 97 Foster Center Road, Foster, RI 02825-1328
19182985        +   Mark Jovis, 1126 Uplands Dr, Northlake, TX 76226-1471
19182986        +   Mark Ojeda, 913 k street, Brawley, CA 92227-2625
19182987        +   Mark Paliotti, 60 Aberdeen ave, Warwick, RI 02888-4214
19182990        +   Mark Schonfeld, Esq., Regional Director, Securities Exchange Commission, 3 World Financial Center, Suite 400, New York, NY
                    10281-8004
19182991        +   Mark Warren, 180 Eely Rd, McDade, TX 78650-5186
19182992        +   Mark Zatopek, 181 Quail Run, Waco, TX 76712-2940
19182994        +   Markita Jones, 620 N. Hewitt Dr. Atp. 49, Hewitt, TX 76643-2900
19182997        +   Marley Ramirez, 515 Grande Ave, Apt. E, Nipomo, CA 93444-9003
19182998        +   Marnita McRae, 655 Michigan NE, 519, Washington, DC 20017-1771
19183000        +   Marquetta Austin, 2801 Denise Dr, Waco, TX 76706-3734
19183001        +   Marquita Derouen, 3413 Parrot Street, Waco, TX 76707-1747
19183002        +   Marquita Edwards, 610 lenox st, Waco, TX 76704-1516
19183003        +   Marquita Fendall, 208 cromwell ter ne, Washington, DC 20002-1030
19183004        +   Marquitta Collier, 503 honeysuckle ln, humboldt, TN 38343-3610
19183008        +   Marshayla Slaughter, 5900 Caldwell street, Waco, TX 76710-2655
19183018        +   Marta Montes, 6775 NW 169th St., Apt. C, Miami, FL 33015-4232
19183021        +   Martha Gambler, 528 E Locust Street, Fleetwood, PA 19522-1611
19183022       #+   Martha Sotelo, 5801 SE 24th St Unit 7, Des Moines, IA 50320-4727
19183024        +   Martin Carty, 602 Archergate Rd, Browns Summit, NC 27214-8504
19183027        +   Martin Krischel, 5635 Main St. A-229, Zachary, LA 70791-4083
19183029        +   Martinez, Traci, 720 Alder St., Del Norte, CO 81132-4304
19183030       #+   Martinique Francis, 101 Purvis St, 4C, Waco, TX 76705-2050
19183031        +   Marviona Powell, 2705 Summer Avenue, Waco, TX 76708-2442
19183033        +   Mary, 47871 County Rd 39, Pierce, CO 80650-9602
19183034       #+   Mary Ann Sweeney, 620 N. Hewitt Dr, 14, Hewitt, TX 76643-2910
19183035       #+   Mary Beth West, 1107 Creole Drive, Bossier City, LA 71111-8224
19183036        +   Mary Brostrom, 1406 W 11th Street, Spencer, IA 51301-2910
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51                    Page 86 of 170
District/off: 0539-3                                         User: ctello                                                        Page 85 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                                     Total Noticed: 8513
19183037        +   Mary Ellen Davis, 394 Richland Dr, A, Waco, TX 76710-6270
19183040        +   Mary Glover, 4822 Cloudcroft Ln, Irving, TX 75038-4407
19183041        +   Mary Gudmundson, 1715 Cook Ave, Billings, MT 59102-4901
19183043        +   Mary Hughes, 27460 Stanton Way, Mechanicsville, MD 20659-4325
19183049        +   Mary Mata, 1201 N 9th street, D102, Waco, TX 76707-3710
19183050        +   Mary Mathias, 566 Bluebonnett Ln, Lorena, TX 76655-9421
19183051        +   Mary McMurray, 19375 Cypress Ridge Terr, Unit 612, Leesburg, VA 20176-5187
19183052        +   Mary Mims, 3120 East Forestview Trl, Crete, IL 60417-1815
19183053        +   Mary Mondello, 655 Middle Country Road, Apt 8D1, Coram, NY 11727-3347
19183054       #+   Mary Pena, 2117 RICHTER AVE, WACO, TX 76711-1952
19183055        +   Mary Reed, 4770 Mason Road, Owosso, MI 48867-9359
19183056        +   Mary Robert, 210 Carla St, waco, TX 76705-3304
19183057        +   Mary Rogers, 625 Sherwood Place, Mantua, NJ 08051-1225
19183058        +   Mary Rogers, 4526 Hawkins Ave, Sanford, NC 27330-8677
19183059        +   Mary Rood, 1930 33rd St. S., Moorhead, MN 56560-3952
19183060        +   Mary Rufus, 9030 Markville Dr, Apt 3125, Dallas, TX 75243-0545
19183061        +   Mary Schiotis, PO Box 143, 131 Oakridge Ave, 11, Hills, IA 52235-0143
19183062        +   Mary Simmons, 117 Millstone Lane, Lexington, SC 29072-8219
19183064        +   Mary Williamson, 6620 Emerald, Waco, TX 76708-9718
19183065       #+   Maryann Lebron, 1064 carroll pl, Apt 6E, bronx, NY 10456-5754
19183066        +   Maryanne Cabrera, 8016 17th Ave., Brooklyn, NY 11214-2148
19183067        +   Maryellen Everett, 111 Lige Branch Lane, St Johns, FL 32259-7993
19183070        +   Maryssa Aguilar, 6631 Donna Ln, Belton, TX 76513-6665
19183073        +   Massachusetts Mutual Life, Insurance Company, 1295 State Street, Springfield, MA 01111-0002
19183078        +   Matthew Anderson, 3 Terrace LN, Hampton Bays, NY 11946-2423
19183079        +   Matthew Ball, 939 Sun Meadows St, College Station, TX 77845-7293
19183080        +   Matthew Barrett, 5000 Sanger Ave 826, Waco, TX 76710-8754
19183081        +   Matthew Berry, Esq., Office of General Counsel, Federal Communications Commission, 445 12th Street, S.W., Washington, DC
                    20554-0005
19183082        +   Matthew Hoyt, 6012 Paddlefish Dr, Fort Worth, TX 76179-7628
19183083        +   Matthew Martin, 1324 Woodland Dr, Reidsville, NC 27320-5921
19183084        +   Matthew Rosburg, 101 N Holly Ave, 308, Sioux Falls, SD 57104-5834
19183085        +   Matthew Teel, 4012 Belle Ave, Baltimore, MD 21215-4916
19183087        +   Maureen Farra, 1630 fairway oaks drive, Banning, CA 92220-6487
19183088        +   Maureen Polk, 2213 Mockingbird Ln, Garland, TX 75042-8304
19183089       #+   Maurice Edmonds, 3913 Nemo Road, Randallstown, MD 21133-4040
19183090        +   Maxine Owen, 1616 N 15th A St, Waco, TX 76707-2216
19183091        +   Maya Lewis, 4304 Killian St, Fort Worth, TX 76119-3826
19183113        +   Mayra Blaylock, 3527 W McLean Avenue, 1, Chicago, IL 60647-3600
19183114        +   Mayte DeLeon, 1707 Live oak ave., Waco, TX 76708-3518
19221855        +   McLennan County, c/o Diane W. Sanders, Linebarger Goggan Blair & Sampson, LLP, P.O. Box 17428, Austin, TX 78760-7428
19183131        +   Mckinnah Kendricks, 4300 Meyers Ln, 906, Waco, TX 76705-2055
19183152        +   Meaga Jamora, 2104 Abbott St, San Diego, CA 92107-2004
19183153        +   Meagan Garcia, 3601 Hay, Waco, TX 76711-1414
19183154        +   Meagan Nichols, 1116 SPRINGWOOD DR, ROBINSON, TX 76706-7257
19183155        +   Meaghan Devlin, 2664 Myra St, Jacksonville, FL 32204-3518
19183167            Med-Ex Exams PR, Inc., 5 G-4 Avenida Sanchez Osori0, Villa Fontana, Carolina, Puerto Rico 963
19183179            Med-Ex Paramedical, Inc., 925 East Executive Park Dr., Suite C, Salt Lake City, UT 84117-3544
19183226        +   MedTest of Maine, Inc., 545 Main Street, Waterboro, ME 04087-3001
19183238        +   Megan Borde, 30 Montrose Ave, Brooklyn, NY 11206-1957
19183239        +   Megan Brewer, 13301 Grayson Pl, Oklahoma City, OK 73142-6042
19183240       #+   Megan Ingram, 3917 Boarman Ave, Baltimore, MD 21215-5428
19183241        +   Megan Maxwell, 308 9th St., Moody, TX 76557-3549
19183242        +   Megan Mccartney, 405 Lee Lane, Lorena, TX 76655-9666
19183243        +   Megan Powell, 1229 boys ranch Rd, Waco, TX 76705-4992
19183244        +   Megan Thomas, 954 Williams Rd, Lorena, TX 76655-3459
19183246        +   Megan West, 2226 Fox Street, Williamsport, PA 17701-1283
19183247        +   Megan White, 8808 E 2500 N RD, Cornell, IL 61319-9537
19183248        +   Megan Wright, 739 Markham Circle, Moore, SC 29369-8974
19183250       #+   Meghan Leming, 4042 battleground ave, Greensboro, NC 27410-9784
19183254        +   Melanie Cisneros, 1138 W La Gloria Dr, Rialto, CA 92377-4448
19183255        +   Melanie Gotsdiner, 9012 Culberson Drive, Plano, TX 75025-4428
19183256        +   Melanie Hennis, 355 Dairy Rd, Reidsville, NC 27320-7810
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51                     Page 87 of 170
District/off: 0539-3                                         User: ctello                                                          Page 86 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                                       Total Noticed: 8513
19183257            Melanie Miller, 37125 trilby rd, Trilby, FL 33593
19183258        +   Melanie Montalvo, 636 Washington Street, Berwick, PA 18603-2820
19183259        +   Melanie Morales, 99 South Grove Street, Apt. 1C, Valley Stream, NY 11580-6311
19183261       #+   Melanie Sloop, 176 Edgewood Dr, Elkin, NC 28621-3202
19183262        +   Melany Candelaria Molina, 1300 Placid Circle 6104, Waco, TX 76706-4509
19183263        +   Melba Hawthorne, 408 Dearborn St., Waco, TX 76704-1432
19183264        +   Melinda Frilseth, 4433 234th Lane NW, St. Frances, MN 55070-9577
19183265       #+   Melinda Gonzalez, 315 Vance Ave, Waco, TX 76705-8570
19183266       #+   Melinda Massie, 8417 Alabama Ave, Temple, TX 76502-5002
19183268        +   Melinda Wood, 777 FM 1947, Hillsboro, TX 76645-5158
19183269        +   Melisa Lopez, 409 E. 27th St., Waco, TX 76705-3247
19183270        +   Melissa Andrews, 701 River Rd, Binghamton, NY 13901-1264
19183271        +   Melissa Bailey, 2047 West Walnut Street, Allentown, PA 18104-6409
19183272        +   Melissa Daniel, 153 Eighth Ave, Yanceyville, NC 27379-8211
19183274        +   Melissa Davis, 16595 SE State Rte E, Gower, MO 64454-8622
19183275        +   Melissa Ezell, P.O. Box 1047, Coweta, OK 74429-1047
19183277        +   Melissa Gilmete, 90 Clyde Street, Pawtucket, RI 02860-5122
19183278        +   Melissa Grannan, 10855 Dunns Fort Rd, Hearne, TX 77859-9645
19183280        +   Melissa Jaeger, 4724 Conlin Street, Metairie, LA 70006-2130
19183281        +   Melissa Joiner, 7174 Glendyne Drive North, Jacksonville, FL 32216-5787
19183282        +   Melissa Kapelusznik, 44409 Kingston Drive, Temecula, CA 92592-5621
19183283        +   Melissa Kopacsi, 428 green hollow rd, Danielson, CT 06239-4252
19183284       #+   Melissa Kostel, 1222 2nd st ne Rochester MN 55906, Rochester, MN 55906-4532
19183286       #+   Melissa Mendez, 422 Karen St., Hewitt, TX 76643-2950
19183287        +   Melissa Mendoza, 1001 West 12th Street, Caldwell, TX 77836-1601
19183288        +   Melissa Oliver, 714 Dyer Ave., Cranston, RI 02920-6930
19183289        +   Melissa Petrocco, 1111 Queens Rd, 105, Pasadena, TX 77502-4381
19183290        +   Melissa Richardson, 1206 Harvest Hill Lane, Arlington, TX 76014-1414
19183292        +   Melissa Rodriguez, 2800 Clay Ave, Waco, TX 76711-1232
19183293        +   Melissa Salinas, 3508 Wynmore Dr., Waco, TX 76706-4275
19183294        +   Melissa Smith, 144 Dickens Dr, Coppell, TX 75019-5355
19183295        +   Melissa Velasquez, 305 N Echols St., Mexia, TX 76667-2741
19183296        +   Melissa Verdecchia, 1028 Stonewood Glen Drive, Geneva, IL 60134-3729
19183298        +   Mellissa Contreras, 231 Private Rd 4909, Haslet, TX 76052-2013
19183299        +   Melony Zellous, PO Box 2521, Pflugerville, TX 78691-2521
19183301        +   Melysand Rodriguez, 3712 Lasker Ave., Waco, TX 76707-1029
19183313        +   Mercedes Burton, 2300 Batram Rd, Jacksonville, FL 32207-2623
19183314        +   Mercedes Heisterberg, 121 PR 235, Whitney, TX 76692-5139
19183315        +   Mercedes Lopez, 3825 belmont, Waco, TX 76711-1906
19183332        +   Meredith Warner, 119 A Valleywood Road, Tyrone, GA 30290-2485
19183336        +   Merry Kelley, 2605 University Blvd, Mountain Grove, MO 65711-8408
19183339        +   Meta Mukala, 2908 S. Collins St. Apt. 150, Arlington, TX 76014-2242
19183341        +   Metropolitan Life Insurance Company, Chief Procurement Officer, 277 Park Avenue, New York, NY 10172-0003
19183342        +   Mexia Brand, 18665 Midway Rd, Dallas, TX 75287-3978
19183446        +   MiKayla College, 130 E 1st Street, Earlham, IA 50072-7718
19183343        +   Mia White, 807 SW 2nd Street, Hubbard, TX 76648-2601
19183347            Micaela Estrada, 2656 HWY 7, Chilton, TX 76632
19183348        +   Micaela Fuller, 5 edgewood drive, Gloversville, NY 12078-4601
19183349        +   Micah Pinkston, 1332 Royster Road, Fort Worth, TX 76134-3702
19183350        +   Michael A. Berman, Esq., Securities Exchange Commission, Office of General Counsel-Bankruptcy, 100 F Street, N.E., Washington, DC
                    20549-2000
19183351            Michael B. Mukasey, Esq., Office of the Attorney General, U.S. Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, DC
                    20530-0001
19183352        +   Michael Baugh, 16000 Dove Rd, Moody, TX 76557-3165
19183353        +   Michael Butler, 9170 Forest Lane, 235, Dallas, TX 75243-8931
19183354        +   Michael Cobb, 10817 Cody St, Overland Park, KS 66210-1215
19183357        +   Michael Holland, 1502 Snow Trail, Lewisville, TX 75077-7543
19183361        +   Michael Murray, 415 Owen Lane, Apt 913, Waco, TX 76710-8915
19183362        +   Michael Ojeah, 1912 S 5th Street 520, WAco, TX 76706-2523
19183363        +   Michael Privett, 1413 Springleaf Cir SE, Smyrna, GA 30080-2403
19183364        +   Michael Roberts, 441 Brunner Dr, Monroeville, PA 15146-1350
19183365        +   Michael Soto, 734 Capps Street, Marlin, TX 76661-2469
19183366        +   Michael Vedquam, 2030 7th St NW, Minot, ND 58703-0904
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51                      Page 88 of 170
District/off: 0539-3                                         User: ctello                                                       Page 87 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                                    Total Noticed: 8513
19183367        +   Michael Wheeler, 1145 S. 105th Street, Edwardsville, KS 66111-3474
19183370        +   Michaela Garland, PO Box 1664, Hastings, NE 68902-1664
19183371        +   Michaela Gillam, 414 Timberline Dr, Duncanville, TX 75137-4528
19183372        +   Michaela Lewallen, 503 Sun Valley Blvd, Hewitt, TX 76643-3504
19183374        +   Michele Bittner, 928 Lambertsville Rd, Stoystown, PA 15563-8200
19183375            Michele Clarke, 2323 95th St, East Elmhurst, NY 11369-1205
19183376        +   Michele Freeman, 506 N Walnuit, Avoca, IA 51521-3533
19183377        +   Michele Stewart, 5521 Delancey Street, Philadelphia, PA 19143-1309
19183378       #+   Michelle Adams, 1331 Blazing Star Rd., Lawrenceville, GA 30045-2639
19183380        +   Michelle Bowman, 11205 China Spring Rd, Waco, TX 76708-5632
19183381        +   Michelle Braden, 905 n 25th ave, blair, NE 68008-1132
19183382        +   Michelle Castle, 653 Back Rd, Roaring Branch, PA 17765-9117
19183383        +   Michelle Closser, 815 Mary Knoll Road, Alexandria, IN 46001-8133
19183384        +   Michelle Derstine, 54 Ridge View Drive, Leola, PA 17540-1118
19183385        +   Michelle Ellis, 7614 Swan Terrace, LANDOVER, MD 20785-4644
19183386        +   Michelle George, 125 Moxon St, Springfield, MA 01151-1643
19183387        +   Michelle Griggs, 317 Roberts Rd, Cheraw, SC 29520-6773
19183388        +   Michelle Huron, 2704 South 14th St, Waco, TX 76706-3542
19183389        +   Michelle Kennedy, 1215 Circle Drive, Pittsburgh, PA 15221-4501
19183390        +   Michelle Lopez, 19 Lockhouse Rd, Westfield, MA 01085-1258
19183392        +   Michelle Moore, 4221 Wiman Dr., Fort Worth, TX 76119-2045
19183394        +   Michelle Rodriguez, 6013 Bronze River, Fort Worth, TX 76179-2334
19183395        +   Michelle Saunders, 15029 Cherrywood Dr, Laurel, MD 20707-5547
19183396        +   Michelle Seljos, 818 Dogwood St., Robinson, TX 76706-5229
19183397        +   Michelle Stidham, 223 Glenwood Drive, Kalispell, MT 59901-3427
19183400        +   Michelle Turner, 39 Samdin Blvd, Hamilton, NJ 08610-3930
19183401        +   Michelle Vazquez, 2402 gorman ave, Waco, TX 76707-2864
19183402        +   Michelle Walther, 136 CR 437, Eddy, TX 76524-2449
19183403        +   Michelle Watson, 311 W. Riggin St, Monterey Park, CA 91754-7124
19183404        +   Michelle Wokaty, 100 Boleman Dr, Hewitt, TX 76643-3801
19183408        +   Michquesha Simpson, 1320 Behrens Cir., 132, Waco, TX 76705-2865
19183412       #+   Microsoft Corporation, Dept. 551, Volume Licensing, 6100 Neil Road, Suite 210, Reno, NV 89511-1157
19183423        +   Midland Health Testing Services, Inc., 12855 Lisbon Road, Brookfield, WI 53005-2504
19183444        +   Miguel Pizana, 141 Fano St, Arcadia, CA 91006-3858
19183445        +   Mikaele Joseph, 1414 sycamore st, Harrisburg, PA 17104-3409
19183451       #+   Miki Daniels, 129 Ruth Dr, Robinson, TX 76706-5428
19183452        +   Mila Palomares, 315 March Lane SW, Washington, DC 20032-7679
19183454        +   Militza Feliciano Figueroa, 5000 Sanger Ave. 225, Waco, TX 76710-8747
19183462        +   Milton Murray, 732 Pawnee Trail, Hewitt, TX 76643-3223
19183475        +   Miranda Eastland, 1601 Spring St Apt 139A, waco, TX 76704-3041
19183476        +   Miranda Henry, 29830 RT 6, Youngsville, PA 16371-2434
19183477        +   Miranda Hillebrandt, 8500 Loblolly, Orange, TX 77632-0199
19183478        +   Miranda Lott, 41163 Lee Ct, Gonzales, LA 70737-8926
19183480        +   Miriam Escobedo, 1925 Mitchell Ave, Waco, TX 76708-2834
19183482        +   Misha White, 1104 Gelnfiddich Dr., Charlotte, NC 28215-2080
19183484        +   Misty Beltz, 6118 Ridgewood Meadow LN NE, Cedar Rapids, IA 52411-4749
19183485        +   Misty DeChaume, 109 E. 2nd St, Crawford, TX 76638-3500
19183486        +   Misty Taylor, 824 Nelson Terrace, Bedford, TX 76022-7225
19183487        +   Mitchell Corn, 3415 W Villa Rosa St, Tampa, FL 33611-2948
19183489        +   Mitchell Melikhov, 2925 West 5th Street, 20B, Brooklyn, NY 11224-3979
19183498            Modern Woodmen of America, 1701 first Ave., Rock Island, IL 61201-8779
19183499        +   Mohamed Mohamed, 1319 Lakeshore Drive, Irving, TX 75060-6673
19183502        +   Mona Shade, 525 102 nd St., White Center, WA 98146-3865
19183505        +   Monica Ayotte, 440 SawMill Rd, APT 4B, North Scituate, RI 02857-2957
19183506        +   Monica Carrion, 1349 104th ave, Oakland, CA 94603-3118
19183507        +   Monica Coleman, 3112 summer ave, Waco, TX 76708-2451
19183508        +   Monica Hart, 23005 144th Ave, springfield Gardens, NY 11413-3611
19183509        +   Monica Joiner, 220 S Pearl St, Mart, TX 76664-1427
19183510        +   Monica Lara, 915 n 13 st, Waco, TX 76707-3631
19183511        +   Monica Sanchez, 2705 Fort Ave, waco, TX 76707-3349
19183512        +   Monica Willingham, 3411 Wayneswood Rd, Ft. Washington, MD 20744-1352
19183513        +   Monica Wilson, 828 Cedar Ridge Lane, Burleson, TX 76028-9308
19183514        +   Monika Romain, 12420 TURKEY CROSSING LANE, Knoxville, TN 37932-2382
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51     Page 89 of 170
District/off: 0539-3                                  User: ctello                                    Page 88 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                 Total Noticed: 8513
19183515       #+   Monique Ashmore, 102 Planter Row, Fountain Inn, SC 29644-6336
19183517        +   Monique Hall, 2240 Kings View Circle, Spring Valley, CA 91977-3362
19183518        +   Monique Ingram, 93 Birchwood Lane, Apt 1, Jackson, TN 38305-2536
19183520       #+   Monique Roundtree, 6820 Miss Muffet Lane S, Jacksonville, FL 32210-3639
19183521        +   Monique Schexnayder, 7524 Damascus Dr 1505, Fort Worth, TX 76112-8331
19183523        +   Monique Turner, 1619 kriswood dr, houston, TX 77014-3626
19183530        +   Montana Pilar, 5911 NC HWY 163, West Jefferson, NC 28694-8123
19183532        +   Montoya Targton, 3976 Avocado Dr, Dallas, TX 75241-6201
19183535        +   Morgan Barger, 3620 Fort Ave., Waco, TX 76710-5333
19183536        +   Morgan Dorsey, 106 Dolfield Road, Owings Mills, MD 21117-3502
19183537        +   Morgan Knight, 17984 Gholson Rd, Waco, TX 76705-5808
19183543       #+   Motiree Duncan, 3605 Frye Ave W, Jacksonville, FL 32210-4938
19183544        +   Motus, Two Financial Center, Boston, MA 02111-2620
19183556        +   Muhammad Saad, 8926 Pontiac Street, Queens Village, NY 11427-2761
19183559        +   Muriel Morgan, 16508 Wellington Lake Circle, Ft Myers, FL 33908-7620
19183560        +   Murielle Joseph, 704 Saddlecreek Dr., McDonough, GA 30253-8918
19183561        +   Musu Payne, 4666 Lynnfield RD, 1320, Indianapolis, IN 46254-4968
19183562        +   Mutahannah Broomes, PO Box 4368, 293 Birck Bark Dr, Brick, NJ 08723-5901
19183567        +   Myeesha Green, 1209 Texas St, Waco, TX 76704-1960
19183568        +   Myemione Gibson, 809 E Mitchell St., Waco, TX 76704-2630
19183570        +   Mykalen Lawrence, 408 Owen Ln, 18, Waco, TX 76710-5522
19183571        +   Mylasia Blake, 615 Possum Trot Way, Aberdeen, MD 21001-2658
19183573        +   Myra Brown, 15003 40th Ave W, Unit D, Lynnwood, WA 98087-6141
19183574        +   Myra James, 200 Ave F, 3, Moody, TX 76557-3763
19183575        +   Myranda Garcia, 1104 N 3rd, McGregor, TX 76657-1114
19183577        +   Myrtle Menoher, 6 Congress St, Moravia, NY 13118-7700
19183710       #+   N'Dya Scaife, 116 Bobcat Dr, Waco, TX 76705-6161
19183588            NAIFA, ATTN: MICHAEL S ROSS, BURLINGTON, MA 01803
19183604            NAIFA, NAIFA MASSACHUSETTS, HINGHAM, MA 02043
19183618            NAIFA, NAIFA OF CONNECTICUT, NORWALK, CT 06850
19183583        +   NAIFA, P O BOX 758658, BALTIMORE, MD 21275-8658
19183582        +   NAIFA, P O BOX 75048, BALTIMORE, MD 21275-5048
19183602        +   NAIFA, 2901 TELESTAR COURT, FALLS CHURCH, VA 22042-1261
19183638        +   NAIFA, 7416 TURNER FISH RD, WILLOW SPRING, NC 27592-9769
19183621            NAIFA, NAIFA-NORTH CAROLINA, RALEIGH, NC 27605
19183593        +   NAIFA, P O BOX 1502, COLUMBIA, SC 29202-1502
19183601            NAIFA, NAIFA-GEORGIA, DULUTH, GA 30097-8178
19183600            NAIFA, 1018 PEACHTREE INDUSTRIAL BLVD, DULUTH, GA 30097-8178
19183587            NAIFA, C/O CAROL MUCCI, BUFORD, GA 30515
19183581        +   NAIFA, P O BOX 211153, AUGUSTA, GA 30917-1153
19183609        +   NAIFA, P O BOX 37028, JACKSONVILLE, FL 32236-7028
19183629        +   NAIFA, P O BOX 14365, TALLAHASSEE, FL 32317-4365
19183610            NAIFA, P O BOX 151, LAKE WORTH, FL 33460-0151
19183586        +   NAIFA, P O BOX 43067, BIRMINGHAM, AL 35243-0067
19183594            NAIFA, ATTN: SHARON COLE, COLUMBIA, TN 38402
19183595        +   NAIFA, PO BOX 307, COLUMBIA, TN 38402-0307
19183614            NAIFA, ATTN: GAYLE PRESCOTT, LOUISVILLE, KY 40243
19183596        +   NAIFA, 17 S. HIGH STREET STE 200, COLUMBUS, OH 43215-3464
19183630        +   NAIFA, PO BOX 208, TERRACE PARK, OH 45174-0208
19183592        +   NAIFA, 3629 CHURCH ST, CINCINNATI, OH 45244-3003
19183599        +   NAIFA, P O BOX 530, DEWITT, MI 48820-0530
19183589        +   NAIFA, 409 WAHSINGTON STREET, CEDAR FALLS, IA 50613-2812
19183635        +   NAIFA, 1835 DOWNING AVE., WATERLOO, IA 50701-6031
19183636            NAIFA, P O BOX 1044, WATERLOO, IA 50704-1044
19183591            NAIFA, MARVIN J STALLMAN, CLU, LUTC, CEDAR RAPIDS, IA 52402-3221
19183590            NAIFA, ATTN: PHYLLIS NIXON, CEDAR RAPIDS, IA 52403
19183639            NAIFA, KALAHARI RESORT CONVENTION CNTR, WISCONSIN DELLS, WI 53965
19183616        +   NAIFA, 1405 NORTH LILAC DRIVE STE 121, MINNEAPOLIS, MN 55422-4528
19183608            NAIFA, CHICAGO REGION, INGLESIDE, IL 60041
19183627        +   NAIFA, 60 ADLOFF LANE, SPRINGFIELD, IL 62703-4402
19183628            NAIFA, C/O JOAN HECKER, ST LOUIS, MO 63124
19183631        +   NAIFA, 4013 NORTHWEST DONDEE LANE, TOPEKA, KS 66618-2672
19183637            NAIFA, P O BOX 783233, WICHITA, KS 67278-3233
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51              Page 90 of 170
District/off: 0539-3                                   User: ctello                                                Page 89 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                             Total Noticed: 8513
19183615            NAIFA, PO BOX 73085, METAIRIE, LA 70033-3085
19183603            NAIFA, GREATER NEW ORLEANS, HARAHAN, LA 70123
19183585        +   NAIFA, 5526 GALERIA DRIVE, BATON ROUGE, LA 70816-6082
19183584        +   NAIFA, PO BOX 73085, BATON ROUGE, LA 70874-3085
19183612        +   NAIFA, 1123 S.UNIVERSITY STE 230, LITTLE ROCK, AR 72204-1605
19183613        +   NAIFA, P O BOX 242482, LITTLE ROCK, AR 72223-0026
19183619        +   NAIFA, 6051 N BROOKLINE SUITE 124, OKLAHOMA CITY, OK 73112-4286
19183625        +   NAIFA, PO BOX 264, SAPULPA, OK 74067-0264
19183632        +   NAIFA, 9524 E 81ST STE B 1547, TULSA, OK 74133-8032
19183633            NAIFA, P O BOX 54734, TULSA, OK 74155
19183597        +   NAIFA, 9101 LBJ FREEWAY, DALLAS, TX 75243-1924
19183598            NAIFA, ATT-WORLDCERIES, DALLAS, TX 75248
19183607            NAIFA, 3200 WILCREST DR, HOUSTON, TX 77042-6030
19183605        +   NAIFA, 3100 S GESSNER STE 216, HOUSTON, TX 77063-3797
19183606        +   NAIFA, 3300 S GESSNER ROAD SUITE 202, HOUSTON, TX 77063-5299
19183626            NAIFA, P O BOX 4160, SCOTTSDALE, AZ 85261-4160
19183611            NAIFA, 9187 W FLAMINGO RD STE 110, LAS VEGAS, NV 89147-6456
19183622            NAIFA, PARTNERS FINANCIAL GROUP, RENO, NV 89502
19183617        +   NAIFA, 710 S MYRTLE AVENUE SUITE 220, MONROVIA, CA 91016-3423
19183634        +   NAIFA, 1485 TREAT BOULEVARD, SUITE 202B, WALNUT CREEK, CA 94597-7996
19183623        +   NAIFA, 770 L STREET STE 900, SACRAMENTO, CA 95814-3367
19183624        +   NAIFA, 1425 RIVER PARK DRIVE STE 200, SACRAMENTO, CA 95815-4513
19183620            NAIFA, NAIFA- OREGON, PORTLAND, OR 97229
19183640        +   NAIFA, 9740 BRIDGE RD. SE, YELM, WA 98597-6600
19183641        +   NAIFA GREATER NEW ORLEANS INC, P O BOX 73085, METAIRIE, LA 70033-3085
19183642       #+   NAIFA LOUISIANA, 5526 GALERIA DRIVE, BATON ROUGE, LA 70816-6082
19183645        +   NAJI GARABET, 3030 E COLORADO BLVD, PASADENA, CA 91107-3840
19183657            NANCY SEMCO, PO BOX 4262, MIDDLETOWN, RI 02842-0262
19183664        +   NATALIA ANCHIPOLOVSKY MD, DO Phd, 5 SUMMIT AVENUE 106, HACKENSACK, NJ 07601-1271
19183665        +   NATALIA ANCHIPOLOVSKY MD, DO Phd, 119 GORDON COURT, ORADELL, NJ 07649-2415
19183680        +   NATHAN YONKER, 3864 56TH STREET, HOLLAND, MI 49423-9352
19183681        +   NATHANIEL CONNER III, 585 E 21st St Apt 3k, Brooklyn, NY 11226-7262
19183687        +   NATIONAL DISTRIBUTION SYSTEMS, 1905 N WILCOX AVENUE 800, LOS ANGELES, CA 90068-3813
19183688            NATIONAL DRUG TESTING COLLECTION LLC, 106 TOBOGGAN TRAIL, RUIDOSO, NM 883355
19183689        +   NATIONAL GLASS MIRROR, 5715 KEARNY VILLA ROAD STE 116, SAN DIEGO, CA 92123-1167
19183694        +   NATIONAL GRID, P O BOX 960, NORTHBORO, MA 01532-0960
19183695            NATIONAL GRID, P O BOX 1005, WOBURN, MA 01807-1005
19183697            NATIONAL GRID, P O BOX 1049, WOBURN, MA 01807-1049
19183691            NATIONAL GRID, P O BOX 11737, NEWARK, NJ 07101-4737
19183690            NATIONAL GRID, P O BOX 11735, NEWARK, NJ 07101-4735
19183693            NATIONAL GRID, P O BOX 11740, NEWARK, NJ 07101-4740
19183692            NATIONAL GRID, P O BOX 11739, NEWARK, NJ 07101-4739
19183698       ++   NATIONAL GRID, 300 ERIE BLVD WEST, SYRACUSE NY 13202-4250 address filed with court:, NATIONAL GRID, P O BOX 4300,
                    WOBURN, MA 01888-4300
19183704        +   NCI NURSING CORPS, PO BOX 2580, WINTERSVILLE, OH 43953-0580
19183705        +   NCS, P O BOX 321, EGG HARBOR CITY, NJ 08215-0321
19183707        +   NCTI, 2995 FOOTHILLS BLVD STE 100, ROSEVILLE, CA 95747-6394
19183709        +   NDASA, 1629 K STREET NW SUITE 300, WASHINGTON, DC 20006-1631
19183708            NDASA, 2303 N 4TH STREET SITE 14-1249, PHOENIX, AZ 85008
19183720        +   NELLIE KUH, 336 FAIRVIEW DR, BURLINGTON, WV 26710-7387
19183722        +   NELSON, JOHN ROBERT, 965 FRANKLIN AVE, GREAT FALLS, MT 59405-8229
19183723        +   NEMAHA VALLEY COMMUNITY HOSPITAL, 1600 COMMUNITY DRIVE, SENECA, KS 66538-9758
19183732            NEOPOST INC, ATTN: COLLECTIONS DEPT., MILFORD, CT 06461
19183730        +   NEOPOST INC, PO BOX 4240, HARRISBURG, PA 17111-0240
19183727            NEOPOST INC, P O BOX 73740, CHICAGO, IL 60673-7740
19183726            NEOPOST INC, P O BOX 73727, CHICAGO, IL 60673-7727
19183725            NEOPOST INC, 25880 NETWORK PLACE, CHICAGO, IL 60673-1258
19183729            NEOPOST INC, ATTN: RATE CHANGE/DEPT 3704, DALLAS, TX 75312-3704
19183728            NEOPOST INC, P O BOX 123689, DALLAS, TX 75312-3689
19183739        +   NEOPOST INC, P O BOX 9246, VAN NUYS, CA 91409-9246
19183733        +   NEOPOST INC, 3400 BRIDGE PKWY STE 201, REDWOOD CITY, CA 94065-1195
19183736            NEOPOST INC, P O BOX 45840, SAN FRANCISCO, CA 94145-0840
19183735            NEOPOST INC, P O BOX 45822, SAN FRANCISCO, CA 94145-0822
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 91 of 170
District/off: 0539-3                             User: ctello                                          Page 90 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                       Total Noticed: 8513
19183734          NEOPOST INC, P O BOX 45800, SAN FRANCISCO, CA 94145-0800
19183731        + NEOPOST INC, 30955 HUNTWOOD AVE, HAYWARD, CA 94544-7005
19183738          NEOPOST INC, NEOPOST RATE CHANGE DEPT., UNION CITY, CA 94587
19183737        + NEOPOST INC, 5200 SOUTHCENTER BLVD SUITE 140, SEATTLE, WA 98188-7910
19183741          NEOSHO MEMORIAL REGIONAL MEDICAL CENTER, P O BOX 426, CHANUTE, KS 66720-0426
19183740        + NEOSHO MEMORIAL REGIONAL MEDICAL CENTER, 629 S. PLUMMER, CHANUTE, KS 66720-1928
19183742          NEPHROLOGY ASSOCIATES PC, PO BOX 830525 DEPT OWC 5, BIRMINGHAM, AL 35283-0525
19183746        + NETC LLC, 100 CORPORATE DRIVE-SUITE A207, TRUMBULL, CT 06611-6344
19183745          NETC LLC, P O BOX 1067, FAIRFIELD, CT 06825
19183748        + NEURODIAGNOSTIC AND SLEEP DISORDER CENTER PC, 2525 S TELEGRAPH ROAD SUITE 200, BLOOMFIELD HILLS, MI
                  48302-0288
19183749        + NEVADA CITY HOSPITAL, 320 N 14TH STREET, RICH HILL, MO 64779-2145
19183751        + NEVADA DEPT OF TAXATION, 2550 PASEO VERDE, STE 180, HENDERSON, NV 89074-7129
19183754        + NEVADA INCORPORATORS REGISTRATION SERVICE LLC, 2520 ST. ROSE PARKWAY, SUITE 107, HENDERSON, NV
                  89074-7784
19183756          NEW BERN FAMILY PRACTICE, A DIVISION OF COASTAL CAROLINA HLTH, NEW BERN, NC 28560
19183755        + NEW BERN FAMILY PRACTICE, P O BOX 12248, NEW BERN, NC 28561-2248
19183757        + NEW DIRECTIONS IN MEDICINE INC, 5138 MAIN STREET, MANCHESTER CENTER, VT 05255-9783
19183758       #+ NEW ENGLAND DNA INC, 2257 SILAS DEANE HWY, ROCKY HILL, CT 06067-2328
19183762        + NEW HAMPSHIRE DEPT OF REVENUE ADMIN, 109 PLEASANT ST, CONCORD, NH 03301-3852
19183763          NEW JERSEY DEPT OF LABOR AND, WORKFORCE DEVELOPMENT, TRENTON, NJ 08646-0059
19183764        + NEW JERSEY DEPT OF THE TREASURY, DIVISION OF TAXATION, PO BOX 281, TRENTON, NJ 08602-0281
19183765          NEW JERSEY DEPT OF THE TREASURY, DIVISION OF TAXATION, PO BOX 281, TRENTON, NJ 08695-0281
19183766        + NEW MED DIAGNOSTICS, 19662 N PISQUE LANE, WOODLAWN, IL 62898-2111
19183767          NEW MEXICO DEPARTMENT OF WORKFORCE SOLUTIONS, P O BOX 1928, ALBUQUERQUE, NM 87103-1928
19183771        + NEW WORLD PARAMEDICALS INC, 2 RONALDS AVE., NEW ROCHELLE, NY 10801-7525
19183772          NEW YORK DEPT. OF FINANCE, BANKRUPTCY SECTION, PO BOX 5300, ALBANY, NY 12205-0300
19183773        + NEW YORK DEPT. OF FINANCE, W.A. HARRIMAN CAMPUS, B8, RM 700, ALBANY, NY 12227-0001
19183774        + NEW YORK DEPT. OF FINANCE, W.A. HARRIMAN CAMPUS, B8, BLDG 9 RM 449, ALBANY, NY 12227-0001
19183780          NEW YORK LIFE INS, 51 MADISON AVENUE ROOM 551, NEW YORK, NY 10010-1655
19183779        + NEW YORK LIFE INS, 51 MADISON AVENUE - JC - 22ND FLOOR, NEW YORK, NY 10010-1655
19183778        + NEW YORK LIFE INS, 51 MADISON AVE RM 201, NEW YORK, NY 10010-1655
19183777        + NEW YORK LIFE INS, 1501 HIGHWOODS BLVD 200-B, GREENSBORO, NC 27410-2052
19183775        + NEW YORK LIFE INS, 200 MEETING STREET, SUITE 202, CHARLESTON, SC 29401-3187
19183781        + NEW YORK LIFE INS, PO BOX 8015, WAUSAU, WI 54402-8015
19183776        + NEW YORK LIFE INS, 801 N BRAND BLVD STE PH, GLENDALE, CA 91203-3274
19183789          NEW YORK LIFE INS CO, ATTN:COLIN GARDNER, NEW YORK, NY 10010-1655
19183788          NEW YORK LIFE INS CO, ATTN: CAROLANNE FORDE/MEDICAL FEES, NEW YORK, NY 10010-1655
19183792          NEW YORK LIFE INS CO, ATTN: CAROL MYERS/MEDICAL FEES ACCT, NEW YORK, NY 10010-6658
19183784          NEW YORK LIFE INS CO, ATTN: VALERIE WALCOTT, NEW YORK, NY 10010
19183785          NEW YORK LIFE INS CO, ATTN: PEGGY SMITH, NEW YORK, NY 10010
19183787          NEW YORK LIFE INS CO, ATTN: PATRICIA BLACKNELL, NEW YORK, NY 10010
19183791          NEW YORK LIFE INS CO, ATTN: NAUMAN AHMAD/MED. FEES UNIT, NEW YORK, NY 10010-1655
19183786          NEW YORK LIFE INS CO, ATTN: MARIA TORRES, NEW YORK, NY 10010
19183790          NEW YORK LIFE INS CO, ATTN: HAL HURLEY/MEDICAL FEES UNIT, NEW YORK, NY 10010-1655
19183782        + NEW YORK LIFE INS CO, 51 MADISON AVE STE 551, NEW YORK, NY 10010-1655
19183783        + NEW YORK LIFE INS CO, 51 MADISON AVE., NEW YORK, NY 10010-1655
19183794          NEW YORK LIFE INS CO, ATTN: ELIZABETH JARIM, SLEEPY HOLLOW, NY 10591
19183795          NEW YORK LIFE INS CO, C/O ELIZABETH JAIRAM, SLEEPY HOLLOW, NY 10591
19183800          NEW YORK LIFE INSURANCE COMPANY, 51 MADISON AVENUE ROOM 551, NEW YORK, NY 10010-1655
19183798        + NEW YORK LIFE INSURANCE COMPANY, 51 MADISON AVENUE JC - 2ND FLOOR, NEW YORK, NY 10010-1610
19183797        + NEW YORK LIFE INSURANCE COMPANY, 200 MEETING ST STE 202, CHARLESTON, SC 29401-3187
19183801        + NEW YORK LIFE INSURANCE COMPANY, 1200 JORIE BLVD, OAKBROOK, IL 60523-2218
19183802        + NEW YORK PARAMEDICAL SERVICES, 3311 SHORE PARKWAY STE 1A, BROOKLYN, NY 11235-3937
19183803          NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE, CORP-V, ALBANY, NY 12212-5163
19183804          NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE, NYS AR LEVY RECEIVABLES, BINGHAMTON, NY
                  13902-4137
19183805        + NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE, P O BOX 4139, BINGHAMTON, NY 13902-4139
19183807        + NEWBURY PARK URGENT CARE, 2080 NEWBURY RD, THOUSAND OAKS, CA 91320-3385
19183806        + NEWBURY PARK URGENT CARE, 2080 NEWBURY RD B, NEWBURY PARK, CA 91320-3385
19183808        + NEXAIR LLC, 1350 CONCOURSE AVENUE, SUITE 103, MEMPHIS, TN 38104-2018
19183810        + NEXT LEVEL ADMINISTRATORS LLC, PO BOX 1061, BRADENTON, FL 34206-1061
19183812          NEXTCARE URGENT CARE, PO BOX 843833, LOS ANGELES, CA 90084-3833
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51              Page 92 of 170
District/off: 0539-3                                  User: ctello                                               Page 91 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                            Total Noticed: 8513
19183811        + NEXTCARE URGENT CARE, PO BOX 79573, CITY OF INDUSTRY, CA 91716-9573
19183813          NEXTCARE URGENT CARE - MESA, P O BOX 933895, ATLANTA, GA 31193-3895
19183814          NEXTCARE URGENT CARE - MESA, PO BOX 207950, DALLAS, TX 75320-7950
19183816        + NEXTCARE URGENT CARE - MESA, 2550 N THUNDERBIRD CIRCLE, SUITE 303, MESA, AZ 85215-1219
19183815          NEXTCARE URGENT CARE - MESA, P O BOX 843833, LOS ANGELES, CA 90084-3833
19183818          NEXTGEN HEALTHCARE INFORMATION SYSTEMS LLC, QUALITY SYSTEMS, LOS ANGELES, CA 90051
19183819        + NGIC, 800 SUPERIOR AVE 4TH FLOOR, CLEVELAND, OH 44114-2601
19183820        + NHN URGENT CARE MILITARY CUTOFF, P O BOX 601973, CHARLOTTE, NC 28260-1973
19183821          NHRMC PHYSICIAN GROUP, PO BOX 603457, CHARLOTTE, NC 28260-3457
19183822        + NHRMC PHYSICIAN GROUP, 1725 NEW HANOVER MEDICAL PARK DRIVE, WILMINGTON, NC 28403-5345
19183865        + NMS MANAGEMENT SERVICES, 2901 S CONGRESS AVENUE, PALM SPRINGS, FL 33461-2133
19183866        + NO DRUGS INCORPORATED, 3225 SELDON COURT, FREMONT, CA 94539-5625
19183871        + NORAN NEUROLOGICAL CLINIC, 910 E 26TH STREET 110, MINNEAPOLIS, MN 55404-4526
19183872        + NORAN NEUROLOGICAL CLINIC, 2828 CHICAGO AVENUE 320, MINNEAPOLIS, MN 55407-4187
19183875        + NORMA VARGAS, 7625 COUNTY ROAD 1014, JOSHUA, TX 76058-4372
19183876        + NORMAN NOWAIN LLC, 1436 S MAIN STREET STE 200, LOS ANGELES, CA 90015-4412
19183877          NORMAN REGIONAL SPORTS OCCUPATIONAL MEDICINE, 724 24TH AVENUE NW SUTIE 200, NORMAN, OK 73069
19183878        + NORMAN REGIONAL SPORTS OCCUPATIONAL MEDICINE, PO BOX 1330, NORMAN, OK 73070-1330
19183881        + NORTH AMERICAN TRAINING GROUP, 1293 BEACON CIRCLE, WELLINGTON, FL 33414-3151
19183883        + NORTH BEND MEDICAL CENTER INC, 1900 WOODLAND DRIVE, COOS BAY, OR 97420-2099
19183884          NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERV, CONTROLLERS OFFICE, RALEIGH, NC 27699-2022
19183885        + NORTH CAROLINA DEPT OF REVENUE, 501 NORTH WILMINGTON ST, RALEIGH, NC 27604-8002
19183886          NORTH COUNTRY HOSPITAL AND MED PRACTICES, ATTN: 21301W, BELFAST, ME 04915-4033
19183887          NORTH COUNTRY HOSPITAL AND MED PRACTICES, PO BOX 21301, BELFAST, ME 04915-4110
19183888        + NORTH COUNTRY HOSPITAL AND MED PRACTICES, 189 PROUTY DRIVE, NEWPORT, VT 05855-9820
19183889          NORTH DAKOTA OFFICE OF, STATE TAX COMMISSIONER, 600 EAST BOULEVARD AVE, DEPT 127, BISMARCK, ND
                  58505-0599
19183890        + NORTH HINSDALE HEALTH CLINIC, 146 SCALE ROAD, HINSDALE, MT 59241-9614
19183896        + NORTH STATE DRUG TESTING, 2301 PARK MARINA DR 17, REDDING, CA 96001-2188
19183897        + NORTH TEXAS PARAMEDICAL SERVICES LLC, PO BOX 964, MCKINNEY, TX 75070-8146
19183900        + NORTHBAY OCCUPATIONAL HEALTH, PO BOX 39000, SAN FRANCISCO, CA 94139-0001
19183902        + NORTHERN CALIFORNIA DRUG TESTING CLINIC, 573 W EL CAMINO REAL, MOUNTAIN VIEW, CA 94040-2641
19183901        + NORTHERN CALIFORNIA DRUG TESTING CLINIC, 1580 W. EL CAMINO REAL STE 11, MOUNTAIN VIEW, CA 94040-2463
19183909          NORTHERN COUNTIES HEALTH CARE INC, CALEDONIA HOME HEALTH AD HOSPICE, ST JOHNSBURY, VT 05819
19183911          NORTHERN COUNTIES HEALTH CARE INC, 165 SHERMAN DRIVE, ST JOHNSBURY, VT 05819-9811
19183910          NORTHERN COUNTIES HEALTH CARE INC, ST JOHNSBURY COMMUNITY HEALTH CENTER, ST JOHNSBURY, VT 05819
19183903          NORTHERN COUNTIES HEALTH CARE INC, CONCORD HEALTH CENTER, CONCORD, VT 05824
19183904          NORTHERN COUNTIES HEALTH CARE INC, DANVILLE HEALTH CENTER, DANVILLE, VT 05828
19183905          NORTHERN COUNTIES HEALTH CARE INC, HARDWICK AREA HEALTH CENTER, HARDWICK, VT 05843
19183907          NORTHERN COUNTIES HEALTH CARE INC, ISLAND POND HEALTH CENTER, ISLAND POND, VT 05843
19183906          NORTHERN COUNTIES HEALTH CARE INC, NORTHERN COUNTIES DENTAL CENTER, HARDWICK, VT 05843
19183908          NORTHERN COUNTIES HEALTH CARE INC, ORLEANS DENTAL CENTER, ORLEANS, VT 05860
19183912          NORTHERN ROCKIES MEDICAL CENTER, 802 2ND STREET SE, CUT BANK, MT 59427-3329
19183913       ++ NORTHERN TESTING INC, 2201 15TH ST SW, MINOT ND 58701-6935 address filed with court:, NORTHERN TESTING INC, 3108
                  S BROADWAY STE E, MINOT, ND 58701
19183914        + NORTHFIELD GLOBAL CONSULTING LLC, 10 SANBORN ROAD, EAST KINGSTON, NH 03827-2021
19183915        + NORTHLAKE FINANCIAL MANAGEMENT, 215 ST ANN DRIVE SUITE 3, MANDEVILLE, LA 70471-3394
19183916        + NORTHSHORE OMEGA, 9532 EAGLE WAY, CHICAGO, IL 60678-0095
19183919        + NORTHSHORE UNIVERSITY HEALTHSYSTEM, 4901 SEARLE PARKWAY, SKOKIE, IL 60077-5313
19183918        + NORTHSHORE UNIVERSITY HEALTHSYSTEM, 2650 RIDGE AVENUE, EVANSTON, IL 60201-1700
19183917        + NORTHSHORE UNIVERSITY HEALTHSYSTEM, 9532 EAGLE WAY, CHICAGO, IL 60678-0095
19183920        + NORTHSTAR MEDICAL SERVICES INC, 720 4TH AVENUE EAST, ALEXANDRIA, MN 56308-1518
19183921        + NORTHSTAR MEDICAL SERVICES INC, 416 NOKOMIS STREET, ALEXANDRIA, MN 56308-1544
19183922          NORTHWEST COMMUNITY HEALTH CENTER, 320 EAST 2ND STREET, LIBBY, MT 59923-2010
19183923        + NORTHWEST PHYSICIANS ASSOCIATES PC, 104 E ADAMS ST., COCHRANTON, PA 16314-8604
19183924        + NORTHWEST PHYSICIANS ASSOCIATES PC, 1012 WATER STREET, MEADVILLE, PA 16335-3468
19183925        + NORTHWESTERN HEALTH SCIENCES UNIVERSITY, 2501 WEST 84TH STREET, BLOOMINGTON, MN 55431-1599
19183926        + NORTHWESTERN MEDICINE OCCUPATIONAL HEALTH, 245 SOUTH GARY AVE STE 208, BLOOMINGDALE, IL 60108-2218
19183929          NORTON COUNTY HOSPITAL, P O BOX 250, NORTON, KS 67654-0250
19183930          NORTON ROSE FULBRIGHT US LLP, 2200 ROSS AVENUE, DALLAS, TX 75201-2784
19183931          NORTON ROSE FULBRIGHT US LLP, P O BOX 844284, DALLAS, TX 75284-4284
19183932          NORTON ROSE FULBRIGHT US LLP, DEPT 2613, DALLAS, TX 75312-2613
19183933          NORTON ROSE FULBRIGHT US LLP, 1301 MCKINNEY SUITE 5100, HOUSTON, TX 77010-3095
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51               Page 93 of 170
District/off: 0539-3                                   User: ctello                                                  Page 92 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                               Total Noticed: 8513
19183934        + NORTON ROSE FULBRIGHT US LLP, 555 SOUTH FLOWER STREET, LOS ANGELES, CA 90071-2300
19183935          NORTON SOUND HEALTH CORP, 306 WEST 5TH AVENUE, NOME, AK 99762-0966
19183937        + NOUVEAU MEDIC CONCIERGE RECOVERY, 270 17TH ST 3509, ATLANTA, GA 30363-1266
19183938          NOVA HEALTHCARE TN PLLC, P O BOX 840138, DALLAS, TX 75284-0138
19183939        + NOWCARE PHYSICIANS PC, P O BOX 7068, PORTSMOUTH, VA 23707-0068
19183940        + NRH OCCUPATIONAL MEDICINE, 724 24TH AVE NW, SUITE 200, NORMAN, OK 73069-6214
19183941        + NRH OCCUPATIONAL MEDICINE, PO BOX 268810, OKLAHOMA CITY, OK 73126-8810
19183942          NTEGRATED, NTEGRATED, DALLAS, TX 75240
19183943        + NTEGRATED, 15400 KNOLL TRAIL DRIVE, SUITE 400, DALLAS, TX 75248-7024
19183944       #+ NW NATURAL, 220 NW 2ND AVENUE, PORTLAND, OR 97209-3943
19183945          NW NATURAL, PO BOX 6017, PORTLAND, OR 97228-6017
19183946        + NW ONSITE DRUG TESTING, 11625 SW CAMDEN LN, BEAVERTON, OR 97008-5259
19183948        + NWABUEZE NNAMDI INC, 3050 CHARLES DRIVE, JACKSON, LA 70748-6135
19183578        + Naafay Fazli, 54 Astra Way, Saint Johns, FL 32259-1267
19183579        + Nadia Castor, PO Box 85, Evans, GA 30809-0085
19183644        + Najala Galindo, 9995 Old Marlin Rd, Riesel, TX 76682-3114
19183646        + Nakeesha Kinsey, 1916 Walworth Court, Germantown, TN 38138-3626
19183648        + Nancy Escobar, 2604 Hartman, 5207, Dallas, TX 75204-2673
19183650        + Nancy Glaister, 11130 Desoto Rd, Riverview, FL 33578-4514
19183652        + Nancy Hujar, 27 Standish Ave, Binghamton, NY 13901-1631
19183653        + Nancy Jones, 6056 Cedar Glen Drive, Grand Prairie, TX 75052-0408
19183654        + Nancy Nmesirionye, 804 Leah Dr, Troy, TX 76579-2685
19183655        + Nancy Pine, 11743 N COUNTY ROAD 200 E, Farmersburg, IN 47850-8067
19183656        + Nancy Schmidt, 5611 East Captain, Chillicothe, IL 61523-9691
19183660        + Nashae Cherry, 1061 Myrtle ave, 1a, Brooklyn, NY 11206-5808
19183661        + Nashea Chappell, 1051 west palm ave, jacksonville, FL 32254-2343
19183662        + Nasreen Ravat, 8104 zephyr court, Arlington, TX 76002-3007
19183663        + Nastassia Echols, 2865 Executive Drive, Memphis, TN 38115-1811
19183666        + Natalia Hernandez, 9518 jefferson st, Bellflower, CA 90706-3526
19183667        + Natalie DeFreitas, 1600 Lehigh Pkwy E, 10A, Allentown, PA 18103-3081
19183668        + Natalie Lattibeaudier, 10009 Moorgate Ave, Apt 201, Spotsylvania, VA 22553-4422
19183669       #+ Natasha Burton, 5230 Rita Street, Jacksonville, FL 32209-3141
19183672        + Natasha Hill, 298 west second, El Paso, IL 61738-1023
19183673        + Natasha Holmes, 2663 Kit Carson Street Unit A, Sacramento, CA 95818-2058
19183674        + Natasha Jarmon, 4933 Ridgeview Dr, Waco, TX 76710-1724
19183675        + Natasha Morrow, 3907 E. Tiffin Ave, Des Moines, IA 50317-3903
19183676          Natasha Patel, 604 Lincoln Dr, 604, Atlanta, GA 30329
19183677        + Natasha Simmons, 1402 Saratoga, A, Waco, TX 76705-2682
19183678          Natasha Vargas, 706 Park Meadows Hewitt Tx 76643, Hewitt, TX 76643
19183679        + Nathaelle Pierre, 88 Clinton Street, Brockton, MA 02302-3809
19183682          Nathaniel Goforth, 205 FM 1996, 23, 23, Oglesby, TX 76561
19183683        + Nathaniel Smart, 3148 Heritage Lane, Forest Hill, TX 76140-1945
19183684        + National Credit-reporting System, Inc., 300 Philadelphia Ave., Egg Harbor City, NJ 08215-2014
19183686        + National Diagnostics, 2701 Coltsgate Road, Suite 1003, Charlotte, NC 28211-3534
19183699        + National Health Insurance Company, 4455 LBJ Freeway, Suite 375, Dallas, TX 75244-5908
19183700        + Naurtica Perry, 2815 Justina Rd, Jacksonville, FL 32277-3403
19183701        + Nautica Pride, 346 applewood lane, hewitt, TX 76643-3057
19183702        + Navleen Mann, 14332 hollyhock way, Burtonsville, MD 20866-1700
19183703        + Navroop Kaur, 5024 Arroyo Ln, Apt. K201, Simi Valley, CA 93063-7630
19183715        + Nechelle Holmes, 8560 2nd ave, 615, silver spring, MD 20910-6305
19183716          Nedra Lemieux, 336 D 21st St, Baton Rouge, LA 70806
19183717        + Neeli Snider, 824 Nelson Terrace, Bedford, TX 76022-7225
19183718        + Neiman Jones, 4602 Swiss Ave 10, dallas, TX 75204-7104
19183719        + Nekia Mckinney, 5340 Golfbrook Dr., Jacksonville, FL 32208-6615
19183724        + Neomia Hunter, 493 SW Chris Terrace, Lake City, FL 32024-0302
19183743        + Nequan Evans, 1605 Spring St, 76, Waco, TX 76704-3011
19183744        + Nerlie Bonaparte, 2535 Jammes rd, 24, Jacksonville, FL 32210-3762
19183747        + Netoshia Mcbride Wright, 53 james clark dr, Middletown, NY 10940-6269
19183799        + New York Life Insurance Company, 51 Madison Avenue, New York, NY 10010-1655
19183823        + Nichelle Rowlls, 1019 Telluride Dr, Arlington, TX 76001-8529
19183824        + Nicholas Doherty, 2108 Wyoming Ave, Billings, MT 59102-4010
19183826          Nickola Frederick, 195 Ridgewood Dr, Alexandria, KY 41001-4352
19183827        + Nicole Bates, 5717 Westlawn Dr, waco, TX 76710-1545
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51          Page 94 of 170
District/off: 0539-3                               User: ctello                                          Page 93 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19183828            Nicole Boyette, 5900 S. Hwy. 45, Apt. 5306, Wilmer, TX 75172
19183829        +   Nicole Brown, 4904 Pebble Creek Drive, Antioch, TN 37013-1808
19183830       #+   Nicole Brown, 6655 Hwy 436, McKenzie, TN 38201-8748
19183831        +   Nicole Fragetti, 4108 Hylan Blvd., Staten Island, NY 10308-3335
19183832        +   Nicole Garcia, 10602 Cedros Ave, Mission Hills, CA 91345-2210
19183833        +   Nicole Gardner, 1271 E 52nd St, Brooklyn, NY 11234-2308
19183836        +   Nicole Jackson, 1737 CATHERINE FRAN DRIVE, ACCOKEEK, MD 20607-3231
19183838        +   Nicole Medina, 5120 Big Forest Lane, Jacksonville, FL 32210-7997
19183840        +   Nicole Odom, 9821 Chapel Road, 2312, Waco, TX 76712-8797
19183841        +   Nicole Ross, 3606 Lockwood Rd, Gwynn Oak, MD 21207-6244
19183842        +   Nicole Shields, 25 N Landon Ave, Kingston, PA 18704-5114
19183843        +   Nicole Swierenga, 804 Vannornam Drive, Bellevue, NE 68005-2557
19183844        +   Nicole Washington, 1 Hazelnook Rd, Fort Worth, TX 76134-3428
19183845        +   Nicole Wilson, 1522 Pitney Cir, Jacksonville, FL 32225-8283
19183846        +   Niesha Bracey, 202 Fleetwood Dr, Harrisburg, PA 17109-5506
19183847        +   Niiki Mclearen, 1492 Riley Dr, Axtell, TX 76624-1497
19183848        +   Nikeisha Bowers, 5495 CR 2345, Marietta, TX 75566-5750
19183849        +   Nikita Banks, 1221 Vincent St, Fort Worth, TX 76120-4178
19183851        +   Nikki Colan, 17238 Rampart St, Omaha, NE 68136-4191
19183853        +   Nikki Helms, 4523 Cheshire St, San Diego, CA 92117-4022
19183854        +   Nikki Mitchum, 1712 Carissa Dr, conyers, GA 30094-1128
19183855        +   Nikki Reyes, 3305 James Ave, Waco, TX 76711-1534
19183856        +   Nikki Vaughn, 12891 Gholson Rd., Waco, TX 76705-5612
19183857        +   Nikki Vieyra Machado, 2208 Ave D, Kearney, NE 68847-5525
19183858        +   Nikkidrea Mitchell, 350 Richland Dr, apt D, waco, TX 76710-6229
19183860        +   Nikollite Smith, 311 Lange St, Marlin, TX 76661-2123
19183862        +   Nina Stephens, 205 Eagle Point Ct, Lacy-Lakeview, TX 76705-6196
19183863        +   Niqeria Stafford, 210 ravine st, Jacksonville, FL 32206-2140
19183864        +   Nita Jenkins, 3518 Nomas St, Dallas, TX 75212-3521
19183867        +   Noah Lopez, 130 E Wall Street, Hewitt, TX 76643-3407
19183868        +   Noelle Keshmiri, 1926 Hillman Avenue, Belmont, CA 94002-1740
19183869        +   Nonanna Finley, 8563 dorbandt cir, El Paso, TX 79907-6109
19183879        +   Normisha Rauls, 600 Faulkner Lane, Waco, TX 76704-1838
19183880        +   Normita Hewett, 4040 Dallas Drive, Oxnard, CA 93033-6602
19183882        +   North American Training Group, 9030 Bellhurst Way 124, West Palm Beach, FL 33411-3618
19183927        +   Northwestern Mutual Life, Insurance Company, 720 East Wisconsin Avenue, Milwaukee, WI 53202-4703
19183936        +   Norwena Manluctao, 1006 Freedom Drive, SUISUN city, CA 94585-2645
19183949        +   Nye'Esha Townsend, 2009 Gregory Ln, F, Waco, TX 76708-1265
19184067        +   O'NEILL ENTERPRISES INC, 4020 WAKE FOREST RD, RALEIGH, NC 27609-0009
19184066        +   O'NEILL ENTERPRISES INC, 4020 WAKE FOREST RD SUITE 214, RALEIGH, NC 27609-6866
19184065        +   O'NEILL ENTERPRISES INC, 818 East Blvd, CHARLOTTE, NC 28203-5116
19184068        +   O'NEILL ENTERPRISES INC, 4701 WRIGHSTVILLE AVE, WILMINGTON, NC 28403-6912
19184069        +   O'NEILL ENTERPRISES INC, 108N KERR AVE, WILMINGTON, NC 28405-3472
19184064        +   O'NEILL ENTERPRISES INC, 2161 HENDERSONVILLE RD, ARDER, NC 28704-7741
19184070        +   O'Neill Enterprises, Inc., 820 East Blvd., Suite 818, Charlotte, NC 28203-5116
19183951        +   OCCUMED PLUS - MCKINNEY LP, PO BOX 462284, GARLAND, TX 75046-2284
19183952        +   OCCUPATIONAL AND ENVIROMENTAL MEDICINE, 400 RED CREEK DRIVE STE 220, ROCHESTER, NY 14623-4281
19183957        +   OCCUPATIONAL HEALTH CARE INTL, 1234 WEST SOUTH JORDAN PKWY SUITE A, SOUTH JORDAN, UT 84095-4640
19183959        +   OCCUPATIONAL HEALTH CENTER INC, 2050 MICHIGAN AVENUE, MOBILE, AL 36615-1113
19183958            OCCUPATIONAL HEALTH CENTER INC, DEPT 3356, DALLAS, TX 75312-3356
19183960            OCCUPATIONAL HEALTH PARTNERS, PO BOX 1379, SEARCY, AR 72145-1379
19183961        +   OCCUPATIONAL HEALTH SERV, 1097 FLEDDERJOHN ROAD STE 4, CHARLESTON, WV 25314-4208
19183962            OCCUPATIONAL HEALTH SERV, P O BOX 1800, COLUMBUS, NE 68602-1800
19183956        +   OCCUPATIONAL HEALTH SERVICES, 52 CREST AVENUE, WINTHROP, MA 02152-1064
19183955        +   OCCUPATIONAL HEALTH SERVICES, 75 CLAREMONT STREET, SUITE F, KALLISPELL, MT 59901-3500
19183953        +   OCCUPATIONAL HEALTH SERVICES, 205 SUNNY VIEW LANE, KALISPELL, MT 59901-3120
19183965            OCCUPATIONAL HEALTH SERVICES OF PRH LLC, 25 MANCHESTER SQUARE STE 2, PORTSMOUTH, NH 03801
19183966        +   OCCUPATIONAL HEALTH SERVICES OF PRH LLC, 25 NEW HAMPSHIRE AVE STE 105, PORTSMOUTH, NH 03801-2845
19183964        +   OCCUPATIONAL HEALTH SERVICES OF PRH LLC, 380 LAFAYETTE ROAD, HAMPTON, NH 03842-2243
19183963        +   OCCUPATIONAL HEALTH SERVICES OF PRH LLC, 540 LAFAYETTE ROAD, HAMPTON, NH 03842-3344
19183968        +   OCCUPATIONAL HEALTH SERVICES-COLUMBUS, 3005 19TH STREET, COLUMBUS, NE 68601-4252
19183967        +   OCCUPATIONAL HEALTH SERVICES-COLUMBUS, PO BOX 1800, COLUMBUS, NE 68602-1800
19183969            OCCUPATIONAL MEDICINE - CORPORATE WELLNESS, PO BOX 416373, BOSTON, MA 02241-6373
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51             Page 95 of 170
District/off: 0539-3                                  User: ctello                                              Page 94 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                           Total Noticed: 8513
19183970            OCCUPATIONAL MEDICINE - CORPORATE WELLNESS, PO BOX 23918, NEWARK, NJ 07189-0918
19183972        +   OCCUPATIONAL MEDICINE ASSOC, 200 MULLIN STREET, WATERTOWN, NY 13601-3668
19183971        +   OCCUPATIONAL MEDICINE ASSOC, 6533 EMERALD, BOSIE, ID 83704-8737
19183973        +   OCCUPATIONAL MEDICINE CENTER, 306 WEST HIGH AVENUE, NEW PHILADELPHIA, OH 44663-2134
19183975        +   OCCUPATIONAL MEDICINE OF COLUMBUS, PO BOX 1776, FORTSON, GA 31808-1776
19183974        +   OCCUPATIONAL MEDICINE OF COLUMBUS, 7301 NORTHLAKE DRIVE, COLUMBUS, GA 31909-2788
19183976        +   OCCUPATIONAL PERFORMANCE COMPANY LLC, 917 E PRESCOTT ROAD, SALINA, KS 67401-7421
19183977        +   OCCUPATIONAL SAFETY SERVICES INC, 1711 A HILLYER ROBINSON INDUSTRIAL PKWY, OXFORD, AL 36203-1394
19183979        +   OCHSNER BATON ROUGE, 9001 SUMMA AVE, BATON ROUGE, LA 70809-3726
19183983            OCHSNER HEALTH SYSTEMS, PO BOX 54107, NEW ORLEANS, LA 70154-4107
19183981            OCHSNER HEALTH SYSTEMS, C/O JOANIE STROPOLA, HAMMOND, LA 70403
19183986        +   OCTS, 230 DOCTORTOWN ROAD, JESUP, GA 31545-5601
19183987        +   OCTS, PO BOX 10, SCREVEN, GA 31560-0010
19183989        +   ODASTRA LLC, 823 W ARMSTRONG WAY, CHANDLER, AZ 85286-7013
19183992        +   OFFICE BOY LTD, 2611 MANANA DR, DALLAS, TX 75220-1301
19183995        +   OFFICE INNOVATORS INC, P O BOX 154349, IRVING, TX 75015-4349
19183994        +   OFFICE INNOVATORS INC, 2114 WILLIAM BREWSTER, IRVING, TX 75061-2061
19183993        +   OFFICE INNOVATORS INC, 2114 WILLIAM BREWSTER STREET, IRVING, TX 75061-2061
19183998        +   OFFICE MAX INC, 12140 VANCE DAVIS DR, CHARLOTTE, NC 28269-7697
19184001            OFFICE MAX INC, OFFICEMAX CREDIT PLAN, DES MOINES, IA 50368-9020
19183999            OFFICE MAX INC, DEPT 58- 3602704081, DES MOINES, IA 50368-9020
19184002            OFFICE MAX INC, DEPT.58-3602825951, DES MOINES, IA 50368-9020
19184000            OFFICE MAX INC, P O BOX 9020, DES MOINES, IA 50368-9020
19184004        +   OFFICE MAX INC, 2415 S 133RD PLAZA, OMAHA, NE 68144-5905
19184003        +   OFFICE MAX INC, 3502 REGENCY CREST, GARLAND, TX 75041-6189
19184005            OFFICE OF THE ATTORNEY GENERAL, 600 E BOULEVARD AVE DEPT 125, BISMARK, ND 58505-0040
19184008            OFFICE OF THE ATTORNEY GENERAL, AG 4583535161 CAUSE 961237D, SAN ANTONIO, TX 78265-9791
19184007        +   OFFICE OF THE ATTORNEY GENERAL, P O BOX 659791, SAN ANTONIO, TX 78265-9791
19184009            OFFICE OF THE ATTORNEY GENERAL, TEXAS CHILD SUPPORT SDU, SAN ANTONIO, TX 78265-9791
19184010            OFFICE OF THE ATTORNEY GENERAL, TX CHILD SUPPORT SDU, SAN ANTONIO, TX 78265-9791
19184006            OFFICE OF THE ATTORNEY GENERAL, DISTRICT GENERAL CHILD SUPPORT DIV, CORPUS CHRISTI, TX 78403
19184012        +   OHCI PLUS LLC, 558 E RIVERSIDE DRIVE, SUITE 203, ST GEORGE, UT 84790-7173
19184013            OHIO BUREAU OF WORKERS COMPENSATION, PO BOX 89492, CLEVELAND, OH 44101-6492
19184014            OHIO DEPT OF TAXATION, P O BOX 27, COLUMBUS, OH 43216-0027
19184016            OHIO DEPT OF TAXATION, P O BOX 804, COLUMBUS, OH 43216-0804
19184015            OHIO DEPT OF TAXATION, PO BOX 530, COLUMBUS, OH 43216-0530
19184017            OHIO DEPT OF TAXATION, PO BOX 182101, COLUMBUS, OH 43218-2101
19184018        +   OHIO DEPT OF TAXATION, 4485 NORTHLAND RIDGE BLVD, COLUMBUS, OH 43229-6596
19184019        +   OHIO NATIONAL, ONE FINANCIAL WAY, CINCINNATI, OH 45242-5800
19184021        +   OHTD ON WHEELS LLC, 13337 SOUTH STREET 30, CERRITOS, CA 90703-7308
19184023        +   OIL VALLEY INTERNAL MEDICINE ASSOCIATES, 339 W SPRING ST STE 102, TITUSVILLE, PA 16354-1655
19184024        +   OKC Northwest Medical, L.L.C., 3330 NW 56th Street, Oklahoma City, OK 73112-4479
19184026        +   OKLAHOMA DRUG ALCOHOL DNA TESTING LLC, 8920 S WESTERN AVENUE, OKLAHOMA CITY, OK 73139-9202
19184027        +   OKLAHOMA SPINE AND BRAIN INSTITUTE, 6802 S OLYMPIA AVENUE SUITE 300, TULSA, OK 74132-1826
19184028        +   OKLAHOMA SPORTS AND ORTHOPEDICS INSTITUTE PLLC, P O BOX 5995, NORMAN, OK 73070-5995
19184039        +   OKLAHOMA TAX COMMISSION, 2501 NORTH LINCOLN BLVD, OKLAHOMA CITY, OK 73105-4508
19184029       ++   OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA CITY
                    OK 73102-8601 address filed with court:, OKLAHOMA TAX COMMISSION, 2501 LINCOLN BLVD, OKLAHOMA CITY, OK 73194
19184035            OKLAHOMA TAX COMMISSION, FRANCHISE TAX, OKLAHOMA CITY, OK 73126-0930
19184033            OKLAHOMA TAX COMMISSION, INCOME TAX, OKLAHOMA CITY, OK 73126-0890
19184038            OKLAHOMA TAX COMMISSION, P O BOX 269027, OKLAHOMA CITY, OK 73126-9027
19184041        +   OLDHAM SMITH P.L., P.O.BOX 1012, TAVARES, FL 32778-1012
19184042        +   OLEAN GENERAL HOSPITAL, 515 MAIN STREET, OLEAN, NY 14760-1598
19184044        +   OLIVA, ANA, 3602 N MCCOLL, MCALLEN, TX 78501-9166
19184045        +   OLIVA, ROSALINDA, 1620 E KUHN ST, EDINBURG, TX 78542-0647
19184046        +   OLIVE GARDEN, 9465 ATLANTIC BLVD, JACKSONVILLE, FL 32225-8233
19184053            OLMSTED MEDICAL CENTER, PO BOX 5777, ROCHESTER, MN 55903-5777
19184052        +   OLMSTED MEDICAL CENTER, 210 NINTH STREET SE, ROCHESTER, MN 55904-6400
19184055        +   OMH MEDICAL GROUP MEDCARE WALKIN, PO BOX 1708, GAYLORD, MI 49734-5708
19184057            OMH MEDICAL GROUP MEDCARE WALKIN, 271 W MCCOY RD, GAYLORD, MI 49735-8253
19184056        +   OMH MEDICAL GROUP MEDCARE WALKIN, 850 N OTSEGO STE 1, GAYLORD, MI 49735-1568
19184058        +   OMNIMETRIX, PO BOX 888-387, ATLANTA, GA 30356-0387
19184059        +   OMNIMETRIX, 4295 HAMILTON MILL RD SUITE 100, BUFORD, GA 30518-8849
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                       Entered 11/14/20 23:29:51                Page 96 of 170
District/off: 0539-3                                     User: ctello                                                   Page 95 of 169
Date Rcvd: Nov 12, 2020                                  Form ID: NOA                                                Total Noticed: 8513
19184060        +   ON THE GO MOBILE PHELBOTOMY LLC, 1903 PRIMROSE COURT, ARLINGTON, TX 76014-2600
19184061        +   ONE HEALTH @ WORK OWENSBORO, 2211 MAYFAIR AVENUE SUITE 101, OWENSBORO, KY 42301-4569
19184062        +   ONE MEDICAL INC, 913 COTTONWOOD, SHERMAN, TX 75090-2831
19184063        +   ONE SOURCE SCREENING SOLUTIONS LLC, 5700 LAKE WORTH ROAD 100, GREEN ACRES, FL 33463-3213
19184073        +   ONSITE ADVANTAGE MOBILE DRUG, 2201 STIEGLITZ AVE SE, ALBUQUERQUE, NM 87106-9613
19184074        +   ONTARIO REFRIGERATION SERVICE INC, 635 S MOUNTAIN AVE, ONTARIO, CA 91762-4114
19184078            OPTIMUM, PO BOX 742698, CINCINNATI, OH 45274-2698
19184076            OPTIMUM, 1860 MONAD ROAD, BILLINGS, MT 59102-5768
19184079            OPTIMUM, PO BOX 660889, DALLAS, TX 75266-0889
19184081            ORACLE USA INC, P O BOX 71028, CHICAGO, IL 60694-1028
19184083        +   ORACLE USA INC, 222 WEST LAS COLINAS BLVD, IRVING, TX 75039-5421
19184082            ORACLE USA INC, P O BOX 203448, DALLAS, TX 75320-3448
19184088            OREGON DEPARTMENT OF REVENUE, P O BOX 14777, SALEM, OR 97309-0960
19184084            OREGON DEPARTMENT OF REVENUE, P O BOX 14780, SALEM, OR 97309-0469
19184085            OREGON DEPARTMENT OF REVENUE, P O BOX 14790, SALEM, OR 97309-0470
19184087            OREGON DEPARTMENT OF REVENUE, P O BOX 14800, SALEM, OR 97309-0920
19184092        +   ORION WORKFORCE SURETY LLC, 17 S BROADWAY, WATERTOWN, SD 57201-3537
19184093        +   ORKIN PEST CONTROL, 3330 KELLER SPRINGS ROAD, SUITE 250, CARROLLTON, TX 75006-5053
19184094        +   ORKIN PEST CONTROL, 4201 LAKE SHORE DRIVE, SUITE A, WACO, TX 76710-1968
19184097            ORTONVILLE AREA HEALTH SERVICES, 450 EASTVOLD AVE, ORTONVILLE, MN 56278-1133
19184100        +   OSCAR CASTANEDA, 3350 SHELBY STREET 210, ONTARIO, CA 91764-4883
19184101        +   OSCHMANN EMPLOYEE SCREENING SERVICES, 1037 S ALVERNON WAY SUITE 150, TUCSON, AZ 85711-5349
19184102            OSF HEALTHCARE, ST MARY MEDICAL CENTER OC, GALESBURG, IL 61401
19184103        +   OSF HEALTHCARE, 800 NE GLEN OAK AVENUE, PEORIA, IL 61603-3200
19184104            OSF OCCUPATIONAL HEALTH, PO BOX 776793, CHICAGO, IL 60677-6793
19184105        +   OSF OCCUPATIONAL HEALTH, 800 NE GLEN OAK AVENUE, PEORIA, IL 61603-3255
19184106        +   OTTLEY CLEANING SERVICE, 4007 POND VALLEY COURT, MCLEANSVILLE, NC 27301-9108
19184110            OWENSBORO HEALTH MEDICAL GROUP INC, P O BOX 8500-6160, PHILADELPHIA, PA 19178-6160
19184108            OWENSBORO HEALTH MEDICAL GROUP INC, ATTN: ACCOUNTING DEPARTMENT, OWENSBORO, KY 42301
19184107        +   OWENSBORO HEALTH MEDICAL GROUP INC, 2211 MAYFAIR AVE SUITE 102, OWENSBORO, KY 42301-4569
19184109        +   OWENSBORO HEALTH MEDICAL GROUP INC, P O BOX 23229, OWENSBORO, KY 42304-3229
19183978            Occupational Safety Services, Inc., 1707 Hilver Robinson Industrial Parkway, Oxford, AL 36203-1352
19183984        +   Octavia Joseph, 5000 Sanger Ave Apt 1328, Waco, TX 76710-8744
19183988        +   Odalis Torres, 205 Turtle Cv, Apt F, Waco, TX 76711-1169
19183990        +   Oddie Humphrey, 1802 A Priceville Road, Gilbert, SC 29054-9781
19184011            Office of the General Counsel, Pension Benefit Guaranty Corp., 1200 K Street, N.W., Washington, DC 20005-4026
19184020        +   Ohio National Life Insurance Company, One Financial Way, Cincinnati, OH 45242-5800
19184025        +   Okiria Coleman, 6355 Morse ave, 1006, Jacksonville, FL 32244-3725
19184047       #+   Oliver Brown, 5633 wharton drive, fort worth, TX 76133-2810
19184048        +   Olivia Castillo, 1224 S Green St, Tehachapi, CA 93561-2456
19184050        +   Olivia McBride, 3122 Trice Ave, Waco, TX 76707-1245
19184054        +   Omesia Daniels, 2418 south 27th, Waco, TX 76706-3910
19184071        +   Onesio Goldman, 1985 Bedford Ave, 5, Brooklyn, NY 11225-5706
19184072        +   Onika Francis, 1627 Evergreen Way, Essex, MD 21221-2621
19184090        +   Oriana Brown, 1322 Woodruff Ave, Jacksonville, FL 32205-7195
19184098        +   Osariemen Agho, 701 South 19th Street, Newark, NJ 07103-1033
19184099        +   Oscar Almazan, 1115 Spring Branch, Waco, TX 76711-1376
19184114            P BRASHEAR LLC, 185 WILLIAMSBURG STREET, LAKE CHARLES, LA 70605-5719
19184112        +   P J GOLDBERG INC, 5669 COLUMBIA RD, APT 202, COLUMBIA, MD 21044-1973
19184111        +   P J GOLDBERG INC, 5669 Columbia Road SUITE 202, Columbia, MD 21044-1973
19184113        +   P J GOLDBERG INC, 220 MARLEY ST, NEW MARKET, MD 21774-6539
19184115        +   PACE PACE LLP, 4054 MCKINNEY AVE STE 310, DALLAS, TX 75204-8275
19184117            PACER SERVICE CENTER, P O BOX 71364, PHILADELPHIA, PA 19176-1364
19184116            PACER SERVICE CENTER, PO BOX 70951, CHARLOTTE, NC 28272-0951
19184119            PACER SERVICE CENTER, PO BOX 780549, SAN ANTONIO, TX 78278-0549
19184118            PACER SERVICE CENTER, PO BOX 5208, PORTLAND, OR 97208-5208
19184121        +   PACIFIC LIFE COMPANY, 750 MAIN ST, LYNCHBURG, VA 24504-1412
19184120        +   PACIFIC LIFE COMPANY, 45 ENTERPRISE, ALISO VIEJO, CA 92656-2601
19184123        +   PAHCS II/NORTHWESTERN MED OCC HEALTH, 245 SOUTH GARY AVENUE 101, BLLOMINGDALE, IL 60108-2200
19184124            PAHCS II/NORTHWESTERN MED OCC HEALTH, DEPT 4086, CAROL STREAM, IL 60122-4086
19184129        +   PAJAMA PROPERTIES LLC, 4255 RUFFIN ROAD, STE 300, SAN DIEGO, CA 92123-1246
19184133            PALMER AGENCY, 1849 CLAIRMONT ROAD, DECATUR, GA 30033-3417
19184132        +   PALMER AGENCY, PO BOX 98159, ATLANTA, GA 30359-1859
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 97 of 170
District/off: 0539-3                               User: ctello                                          Page 96 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19184134        +   PALMER INVESTIGATIVE SERVICES, PO BOX 10760, PRESCOTT, AZ 86304-0760
19184135        +   PALMERI FAMILY MEDICINE ASSOCIATES PA, 6345 LONG AVENUE, SHAWNEE, KS 66216-2577
19184144       #+   PAMELA L KIMERY, 1404 PRIMM RD, ASHLAND CITY, IN 37015-6254
19184156        +   PAPERBOS LLC, 5505 EAGLE COURT STE F, FLORENCE, MT 59833-6656
19184155        +   PAPERBOS LLC, PO BOX 811, FLORENCE, MT 59833-0811
19184160        +   PARAMED EXPRESS LLC, 24580 CR 40, STERLING, CO 80751-9619
19184161        +   PARAMED EXPRESS LLC / BASHIRA HARRIS-MUHAMMAD, 409 Misshaki Ter, Atlanta, GA 30349-1932
19184162        +   PARAMED OF AMERICA, 1520 East Three Notch St., ANDALUSIA, AL 36420-3408
19184166            PARAMEDICAL SERVICES OF VA INC, 2002 BREMO ROAD, RICHMOND, VA 23226-2441
19184167        +   PARAMEDICAL SERVICES OF VA INC, 144 BUSINESS PARK DR, VIRGINIA BEACH, VA 23462-6527
19184165            PARAMEDICAL SERVICES OF VA INC, 12695 MAMANUS BLVD, NEWPORT NEWS, VA 23602-4435
19184168        +   PARAMEDICAL SERVICES OF VA INC, 3618 BRAMBLETON AVE, Roanoke, VA 24018-3659
19184171            PARAMEDICALS COM LLC, URB VILLA FONTANA, CAROLINA, PR 00983
19184172            PARAMEDICALS COM LLC, AVE MONSERRATE AB19 LOCAL 5, CAROLINA, PR 00984
19184170        +   PARAMEDICALS COM LLC, 47A CREIGHTON ST, BOSTON, MA 02130-1381
19184173        +   PARAMEDICALS COM LLC, 152 CENTRAL AVE, CLARK, NJ 07066-1115
19184174        +   PARAMEDICALS COM LLC, 27 KENSINGTON DR, MANALAPAN, NJ 07726-3168
19184175        +   PARAMEDICALS COM LLC, 1270 BROADWAY, NEW YORK, NY 10001-3211
19184176            PARAMEX SCREENING SERVICES LP, 1450 SHERMAN AVE, CHICO, CA 95926-2705
19184177        +   PARASOFT CORPORATION, 101 E HUNTINGTON DRIVE 2ND FLOOR, MONROVIA, CA 91016-3496
19184178        +   PARATOX, INC., 1805 BANCROFT ST, MISSOULA, MT 59801-5781
19184179        +   PARENT COMPANY INC, 200 N MAIN ST, E LONG MEADOW, MA 01028-2392
19184180        +   PARENT COMPANY INC, 200 N MAIN STREET, EAST LONGMEADOW, MA 01028-2392
19184182            PARHAM DOCTORS HOSPITAL, 7770 E PARHAM RD, RICHMOND, VA 23294
19184181        +   PARHAM DOCTORS HOSPITAL, PO BOX 402478, ATLANTA, GA 30384-2478
19184184        +   PARIS HENRY COUNTY CLINIC, 305 TYSON AVE, PARIS, TN 38242-4579
19184185        +   PARISH AND CITY TREASURER, 222 SAINT LOUIS STREET, BATON ROUGE, LA 70802-5817
19184187            PARISH AND CITY TREASURER, CITY OF BATON ROUGE - PARISH OF EAST BAT, BATON ROUGE, LA 70821-2590
19184186        +   PARISH AND CITY TREASURER, PO BOX 1471, BATON ROUGE, LA 70821-1471
19184189            PARK MED AMBULATORY CARE, P O BOX 410229, NASHVILLE, TN 37241-0229
19184190        +   PARKER + LYNCH, DEPT CH 14031, PALATINE, IL 60055-0001
19184191            PARSONS COMMERCIAL ROOFING, PO BOX 21835, WACO, TX 76702-1835
19184192        +   PARTNERS IN SAFETY INC, 800 ROUTE 17M, MIDDLETOWN, NY 10940-9700
19184194        +   PATEL, PULLIAM HUBLI, 644 W 12TH STREET, TRACY, CA 95376-3437
19184195            PATHOLOGY SERVICES PC, PO BOX 1289, NORTH PLATTE, NE 69103-1289
19184198        +   PATIENT CARE PLUS, 934 NORTH AUGUSTA STREET, STAUNTON, VA 24401-3282
19184199        +   PATIENT CARE PLUS, 42 LAMBERT STREET, STAUNTON, VA 24401-2421
19184200        +   PATIENT FIRST CORP., P O BOX 5411, GLEN ALLEN, VA 23058-5411
19184201            PATIENT FIRST., P O BOX 759041, BALTIMORE, MD 21275-9041
19184202        +   PATIENTS FIRST LAKE ELLA MED, 1690 NORTH MONROE STREET, TALLAHASSEE, FL 32303-5533
19184203        +   PATIENTS LIKE ME, 160 SECOND STREET, CAMBRIDGE, MA 02142-1515
19184226            PATRICK METELUS, 143 High Park Ave, Stratford, CT 06615
19184228        +   PATRIOT SAFETY AND SERVICES LLC, 3001 W ILLINOIS AVENUE STE 2B2, MIDLAND, TX 79701-3113
19184230        +   PAUL INTERNAL MEDICINE, 4355 JOHNS CREEK PARKWAY STE 500, SUWANEE, GA 30024-9100
19184243        +   PAULINE TOURVILLE, 17 AMBERLY DRIVE, ST PETERS, MO 63376-2918
19184245        +   PAYTECH INC, 7979 E TUFTS AVENUE, SUITE 1000, DENVER, CO 80237-2847
19184249        +   PEAK HEALTH, 2303-A WELLINGTON DRIVE, WILSON, NC 27893-8620
19184253        +   PEDIATRIC ASSOCIATES LLP, 2600 TOWER DRIVE SUITE 214, MONROE, LA 71201-5783
19184254        +   PEDIATRIC ASSOCIATES LLP, PO BOX 2927, MONROE, LA 71207-2927
19184256        +   PELICAN DIAGNOSTICS LLC, 3101 CYPRESS ST, WEST MONROE, LA 71291-5286
19184259        +   PENA, JOHN, 1823 S MAPLE AVE, BERWYN, IL 60402-1549
19184260        +   PENN MUTUAL COMPANY, 600 DRESHER ROAD, HORSHAM, PA 19044-2267
19184261        +   PENN MUTUAL COMPANY, THE PENN MUTUAL LIFE INS COMPANY, PHILADELPHIA, PA 19172-0001
19184263            PENNSYLVANIA DEPARTMENT OF REVENUE, DEPT 280425, HARRISBURG, PA 17128-0425
19184262            PENNSYLVANIA DEPARTMENT OF REVENUE, PO BOX 280404, HARRISBURG, PA 17128-0404
19184266            PENNSYLVANIA DEPT OF STATE, PITTSBURGH DISTRICT OFFICE, STATE OFFICE BLDG, RM 104, 300 LIBERTY AVE,
                    PITTSBURGH, PA 15222-1210
19184264            PENNSYLVANIA DEPT OF STATE, 5TH FLOOR STRAWBERRY SQUARE, HARRISBURG, PA 17128-0605
19184267        +   PENNSYLVANIA DEPT OF STATE, SCRANTON DISTRICT OFFICE, SAMTERS BLDG, RM 201, 101 PENN AVE, SCRANTON,
                    PA 18503-2012
19184265        +   PENNSYLVANIA DEPT OF STATE, PHILADELPHIA NORTHEAST DISTRICT, 3240 RED LION RD, PHILADELPHIA, PA
                    19114-1109
19184270        +   PEOPLEFLUENT, 300 5TH AVENUE, WALTHAM, MA 02451-8778
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51             Page 98 of 170
District/off: 0539-3                                User: ctello                                              Page 97 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                           Total Noticed: 8513
19184268          PEOPLEFLUENT, P O BOX 822205, PHILADELPHIA, PA 19182-2205
19184269        + PEOPLEFLUENT, 434 FAYETTEVILLE STREET 9TH FLOOR, RALEIGH, NC 27601-1891
19184272          PERFECTION PARAMEDICAL, 6795 VERANDAH LANE, FT WAYNE, IN 46835-9268
19184273        + PERRIN MOBILE MEDICAL, P O BOX 221, SOLON SPRINGS, WI 54873-0221
19184274        + PETER CHANG, 6565 W LOOP SOUTH 300, BELLAIRE, TX 77401-3500
19184278        + PFAU, BETH MICHELLE, 5930 MAPLE BEND TRAIL, ALLENDALE, MI 49401-8391
19184285          PHILA OCCHEALTH/WORKNET OCC MED, PO BOX 827842, PHILADELPHIA, PA 19182-7842
19184287          PHILLIPS COUNTY HOSPITAL ASSOCIATION, FAMILY HEALTH CLINIC, MALTA, MT 59538
19184288          PHILLIPS COUNTY HOSPITAL ASSOCIATION, HEALTH DEPARTMENT, MALTA, MT 59538
19184289        + PHILLIPS COUNTY HOSPITAL-PHILLIPSBURG, 1719 HWY 183, PO BOX 547, PHILLIPSBURG, KS 67661-0547
19184290        + PHILLIPS LAW GROUP PC, 3101 N CENTRAL AVE SUITE 1500, PHOENIX, AZ 85012-2681
19184291        + PHOEBE CORPORATE HEALTH CENTER, 2410 SYLVESTER ROAD, ALBANY, GA 31705-2480
19184296        + PHYSICAL DATA SERVICES ILLINOIS INC, 2615 CHAMPION RD, NAPERVILLE, IL 60564-4953
19184298        + PHYSICAL EVALUATIONS INC, 4707 ARMOUR RD, COLUMBUS, GA 31904-5228
19184301        + PHYSICAL EXAMS INC, PO BOX 1157, WEXFORD, PA 15090-1157
19184300          PHYSICAL EXAMS INC, P O BOX 20047, CHARLESTON, WV 25362
19184299        + PHYSICAL EXAMS INC, P O BOX 725349, ATLANTA, GA 31139-2349
19184304        + PHYSICALLY SPEAKING INC, 5640 SOUTHWYCK BLVD, TOLEDO, OH 43614-1569
19184303          PHYSICALLY SPEAKING INC, 3645, SHAKER HEIGHTS, OH 44122-5229
19184305        + PHYSICALLY SPEAKING INC, 24461 DETROIT ROAD STE 350, WESTLAKE, OH 44145-1541
19184302          PHYSICALLY SPEAKING INC, 21110 E ILLINOIS, FARMINGTON, IL 61531
19184322        + PHYSICIAN'S PRIMARY CARE CENTER INC., 335 SOUTHWEST 13TH STREET, ONTARIO, OR 97914-4547
19184307        + PHYSICIANS CARE/CROSSROADS URGENT CARE PLLC, 4747 HWY 58, CHATTANOOGA, TN 37416-2231
19184309        + PHYSICIANS CARE/CROSSROADS URGENT CARE PLLC, 2021 HAMILTON PLACE BLVD., CHATTANOOGA, TN 37421-6046
19184308        + PHYSICIANS CARE/CROSSROADS URGENT CARE PLLC, 6170 SHALLOWFORD RD 101, CHATTANOOGA, TN 37421-1892
19184310        + PHYSICIANS CARE/CROSSROADS URGENT CARE PLLC, PO BOX 671244, DALLAS, TX 75267-1244
19184312          PHYSICIANS HEALTH CENTER, 6990 NW 37TH AVENUE, MIAMI, FL 33147-6514
19184313          PHYSICIANS IMMEDIATE CARE, P O BOX 8798, CAROL STREAM, IL 60197-8798
19184316        + PHYSICIANS IMMEDIATE CARE, 3475 SOUTH ALPINE, ROCKFORD, IL 61109-2604
19184314        + PHYSICIANS IMMEDIATE CARE, 11475 NORTH 2ND STREET, MACHESNEY PARK, IL 61115-1285
19184315        + PHYSICIANS IMMEDIATE CARE, 10100 FOREST HILLS ROAD, MACHESNEY PARK, IL 61115-8234
19184319        + PHYSICIANS INSURANCE SERVICES OF ILLINOIS INC, 125 S WACKER DRIVE, SUITE 300, CHICAGO, IL 60606-4421
19184320        + PHYSICIANS PRIMARY CARE, 9021 PARK ROYAL DR, FT MYERS, FL 33908-9617
19184321          PHYSICIANS PRIMARY CARE, 335 SW 13TH STREET, ONTARIO, OR 97914-4547
19184323        + PHYSICIANS TREATMENT CENTER, 2832 CANDLERS MOUNTAIN RD, LYNCHBURG, VA 24502-2210
19184324          PHYSICIANS TREATMENT CENTER, 1007 SHEFFIELD DR, LYNCHBURG, VA 24502-2125
19184325        + PILOTFISH, 100 ROSCOMMON DRIVE, MIDDLETOWN, CT 06457-1591
19184327        + PINNACLE HEALTHCARE INC, 4231 BALBOA AVENUE, 1099, SAN DIEGO, CA 92117-5504
19184328        + PINNACLE HEALTHCARE INC, 7001 VIA AGAVE, SAN DIEGO, CA 92130-1370
19184329        + PINNACLE INSURANCE AND FINANCIAL SERVICES, 7791 BELFORT PKWY, JACKSONVILLE, FL 32256-6901
19184330        + PINNACLE MEDICAL GROUP AZ-PC, 4343 EAST 31ST PLACE, YUMA, AZ 85365-6553
19184331        + PIPELINE TESTING CONSORTIUM INC, 9 COMPOUND DRIVE, HUTCHINSON, KS 67502-4349
19184335          PITNEY BOWES GLOBAL FINANCIAL, SERVICES LLC, SHELTON, CT 06484-7151
19184334          PITNEY BOWES GLOBAL FINANCIAL, P O BOX 371887, PITTSBURGH, PA 15250-7887
19184332          PITNEY BOWES GLOBAL FINANCIAL, SERVICES LLC, LOUISVILLE, KY 40285-6460
19184339       ++ PITNEY BOWES INC, 27 WATERVIEW DRIVE, SHELTON CT 06484-4361 address filed with court:, PITNEY BOWES INC, P O
                  BOX 856210, LOUISVILLE, KY 40285-6210
19184343          PITNEY BOWES INC, P O BOX 371896, PITTSBURGH, PA 15250-7896
19184342          PITNEY BOWES INC, P O BOX 371874, PITTSBURGH, PA 15250-7874
19184338          PITNEY BOWES INC, P O BOX 850502, LOUISVILLE, KY 40233-9801
19184347          PITNEY BOWES PURCHASE POWER, P O BOX 371874, PITTSBURG, PA 15250-7874
19184345          PITNEY BOWES PURCHASE POWER, ACCT: 8000-9000-0118-3361, LOUISVILLE, KY 40285-6042
19184348        + PLACING IT, 4200 BENT CREEK ROAD, MCKINNEY, TX 75071-5034
19184349        + PLAQUEMINES MEDICAL CENTER, 27136 HWY 23, PORT SULPHUR, LA 70083-2602
19184351        + PMD SERVICE INC, 2801 MAIN STREET, SUITE 566, IRVINE, CA 92614-5025
19184352        + PMD Service, Inc., 2421 Vista Nobleza, Newport Beach, CA 92660-3551
19184353        + PNL MOBILE PHLEBOTOMY INC, 3932 WILSHIRE BLVD 210, LOS ANGELES, CA 90010-3307
19184354        + POCAHONTAS MEDICAL CLINIC PA, 2901 MEDICAL CENTER DRIVE, POCAHONTAS, AR 72455-9438
19184355        + POGUE PROPERTIES LLC, 3845 S 103RD EAST AVE SUITE 100, TULSA, OK 74146-2453
19184356        # POLARIS COURIER, PO BOX 40884, JACKSONVILLE, FL 32203-0884
19184357        + POLICE AND FIREMAN'S INSURANCE ASSOC, PO BOX 1913, CARMEL, IN 46082-1913
19184359        + PORT OF SEATTLE, P O BOX 68727, SEATTLE, WA 98168-0727
19184360          PORT OF SEATTLE, P O BOX 24507, SEATTLE, WA 98124-0507
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51             Page 99 of 170
District/off: 0539-3                                  User: ctello                                              Page 98 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                           Total Noticed: 8513
19184361            PORT OF SEATTLE, P O BOX 34249-1249, SEATTLE, WA 98124-1249
19184362            PORTNEUF MEDICAL PRACTICES, P O BOX 4168, POCATELLO, ID 83205-4168
19184363        +   PORTUGESE FRATERNAL SOCIETY, 1100 14TH STREET SUITE E, MODESTO, CA 95354-1030
19184368        +   POSTMASTER, 14202 20 AVENUE, FLUSHING, NY 11351-3000
19184380            POSTMASTER, CASHIER, PITTSBURGH, PA 15233-4458
19184374            POSTMASTER, GENERAL MAIL CENTER, JACKSONVILLE, FL 32203-9607
19184373            POSTMASTER, GMF, JACKSONVILLE, FL 32203
19184375            POSTMASTER, 10990 FORT CAROLINE RD, JACKSONVILLE, FL 32225-9998
19184369            POSTMASTER, 305 MAIN STREET, GREENVILLE, MS 38701-9998
19184367        +   POSTMASTER, 815 OFFICE PARK RD STE-1, DES MOINES, IA 50265-2502
19184364     ++++   POSTMASTER, 550 OAKLAND RD NE, CEDAR RAPIDS IA 52402-4654 address filed with court:, POSTMASTER, 610 OAKLAND
                    ROAD NE STE -F, CEDAR RAPIDS, IA 52402
19184365            POSTMASTER, ATTN: LOCKBOX DEPT 505, CHICAGO, IL 60631
19184377            POSTMASTER, POSTAL EMPORIUM, OMAHA, NE 68102-9998
19184378        +   POSTMASTER, 5303 N 91ST AVE, OMAHA, NE 68134-9600
19184379            POSTMASTER, BUSINESS MAIL ENTRY, OMAHA, NE 68134-9651
19184372            POSTMASTER, BRENDA BISHOP, IRVING, TX 75061-9998
19184366            POSTMASTER, FARMERS BRANCH STATION, DALLAS, TX 75381-9998
19184370        +   POSTMASTER, 901 S HEWITT DRIVE, HEWITT, TX 76643-9998
19184388            POSTMASTER, WACO BMEU, WACO, TX 76702-9998
19184384            POSTMASTER, WOODWAY STATION, WACO, TX 76702
19184387            POSTMASTER, ATTN: BUSINESS MAIL ENTRY UNIT, WACO, TX 76702-9651
19184385            POSTMASTER, PO BOX FEE PAYMENT, WACO, TX 76702
19184386        +   POSTMASTER, 430 W STATE HWY 6, WACO, TX 76712-3973
19184382            POSTMASTER, DOWNTOWN STATION, SALT LAKE CITY, UT 84101
19184383            POSTMASTER, CMRS-FP, THE LAKES, NV 88905-4707
19184389            POSTMASTER, WEST COVINA, WEST COVINA, CA 91793
19184371            POSTMASTER, EXPRESS MAIL MGR, HONOLULU, HI 96820-9605
19184376            POSTMASTER, KENT DOWNTOWN, KENT, WA 98032-9998
19184381            POSTMASTER, RENTON MPO, RENTON, WA 98058-998
19184390            POWDER RIVER MEDICAL CLINIC, 507 NORTH LINCOLN AVENUE, BROADUS, MT 59317-0489
19184392        +   POWER PLUS, 5500 E LA PALMA AVENUE, ANAHEIM, CA 92807-2108
19184394        +   PPN Paramedical Company, Inc., 5246 Mission Street, San Francisco, CA 94112-3732
19184396        +   PREBLE MEDICAL SERVICES INC, 101 COLLINS AVE, MANDAN, ND 58554-3176
19184398        +   PREFERRED DATA VOICE NETWORKS, 9312 INTERLINE AVE, BATON ROUGE, LA 70809-1909
19184400        +   PREMIER INSPECTIONS INC, PO Box 2371, Montebello, CA 90640-8271
19184401        +   PREMIER LAB TESTING LLC, 3024 WESTFORK DRIVE, BATON ROUGE, LA 70816-2252
19184402        +   PREMIUM WATERS INC, 2125 BROADWAY STREET NE, MINNEAPOLIS, MN 55413-1727
19184403        +   PREMIUM WATERS INC, 2100 SUMMER STREET NE, MINNEAPOLIS, MN 55413-2664
19184404            PREMIUM WATERS INC, PO BOX 9128, MINNEAPOLIS, MN 55480-9128
19184405        +   PRESCRIPTIVE DATA SOLUTIONS, LLC, 20079 STONE OAK STE 1105 435, SAN ANTONIO, TX 78258-6942
19184408            PRESENCE TECHNOLOGY, 2095 W PINNACLE PEAK RD, STE 110, PHOENIX, AZ 85027-1262
19184407        +   PRESENCE TECHNOLOGY, 16605 N 28TH AVE, SUITE 101, PHOENIX, AZ 85053-7551
19184409        +   PRESNELL, JARED, 1614 W VETERANS MEMORIAL HWY, BLANCHARD, OK 73010-8301
19184410        +   PRESTO TECH SOLUTIONS, 4595 BROADMOOR AVE SE, GRAND RAPIDS, MI 49512-5448
19184411            PRESTON HEALTHCARE SERVICES, 17548 VETERANS MEMORIAL HIGHWAY, KINGWOOD, WV 26537-9797
19184412            PRESTON URGENT CARE FAMILY PRACTICE, 411 MORGANTOWN STREET, KINGWOOD, WV 26537-1095
19184414        +   PRIMARY CARE MEDICAL CENTER, 300 SOUTH 8TH ST 480W, MURRAY, KY 42071-2403
19184420            PRIMARY CARE PLUS, 15444 DEDEAUX RD B, GULFPORT, MS 39503-2637
19184418        +   PRIMARY CARE PLUS, 12000 MOBILE AVE, GULFPORT, MS 39503-3113
19184417        +   PRIMARY CARE PLUS, 14055 SEAWAY RD, SUITE 200, GULFPORT, MS 39503-4610
19184419        +   PRIMARY CARE PLUS, PO BOX 2349, GULFPORT, MS 39505-2349
19184416        +   PRIMARY CARE PLUS, P O BOX 3089, GULFPORT, MS 39505-3089
19184415            PRIMARY CARE PLUS, 1410 S CLARK BLVD, SUITE 2100, CLARKSVILLE, TN 47129-3212
19184421        +   PRIME SYSTEMS INC, 96 JEFFERSON BLVD, WARWICK, RI 02888-1045
19184425        +   PRIMO DIRECT, 101 N CHERRY STREET, SUITE 501, WINSTON-SALEM, NC 27101-4080
19184424            PRIMO DIRECT, PO BOX 600147, RALEIGH, NC 27675-6147
19184423            PRIMO DIRECT, CL 900016, COLUMBIA, SC 29202-3125
19184426        +   PRINCIPAL FINANCIAL GROUP, 201 ALHAMBRA CIRCLE, CORAL GABLES, FL 33134-5107
19184429        +   PRINCIPAL FINANCIAL GROUP, ATTN: LINDA NAVARA, DES MOINES, IA 50392-0001
19184430        +   PRINCIPAL FINANCIAL GROUP, ATTN: CHARLINN REEVES, DES MOINES, IA 50392-0001
19184428        +   PRINCIPAL FINANCIAL GROUP, ATTN: JULIE ARMSTRONG, DES MOINES, IA 50392-0001
19184431            PRINCIPAL FINANCIAL GROUP, 801 GRANDE AVE, DES MOINES, IA 50392-1520
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20            Entered 11/14/20 23:29:51         Page 100 of 170
District/off: 0539-3                            User: ctello                                        Page 99 of 169
Date Rcvd: Nov 12, 2020                         Form ID: NOA                                     Total Noticed: 8513
19184427        + PRINCIPAL FINANCIAL GROUP, 711 HIGH STREET, DES MOINES, IA 50392-0001
19184433        + PRINCIPAL LIFE INS CO, 801 GRAND AVE., DES MOINES, IA 50309-8012
19184434        + PRINCIPAL LIFE INS CO, 711 HIGH STREET, DES MOINES, IA 50392-0001
19184435          PRINCIPAL LIFE INS CO, PO BOX 34936, SEATTLE, WA 98124-1936
19184437        + PRIORITY INSURANCE EXAMS SERVICES, 16045 SHERMAN WAY ST, VAN NUYS, CA 91406-4085
19184439        + PRISCILLA'S FLOWER SHOPPE, 1204 WEST 6TH STREET, IRVING, TX 75060-2628
19184440          PRIVIA MEDICAL GROUP LLC, P O BOX 13050, BELFAST, ME 04915-4021
19184441        + PRN PARAMEDICAL COMPANY INC, 5246 Mission St, San Francisco, CA 94112-3732
19184443        + PROCOM LLC, 2701 W 25TH AVE, DENVER, CO 80211-4730
19184444        + PROCOM LLC, 1805 FORTINO BLVD, PUEBLO, CO 81008-1851
19184446        + PROFESSIONAL DRUG SCREENING, 1208 S TARBORO STREET, WILSON, NC 27893-3550
19184447        + PROFESSIONAL TOXICOLOGY SERVICES, INC, 7917 BOND STREET, LENEXA, KS 66214-1557
19184448        + PROGRESS SOFTWARE CORPORATION, 14 OAK PARK DRIVE, BEDFORD, MA 01730-1485
19184449        + PROGRESSIVE PAINT CONCEPTS, 2521 INDIGO DRIVE, EL CAJON, CA 92019-3871
19184450        + PROHEALTH, 3298 SUMMIT BLVD, SUITE 33, PENSACOLA, FL 32503-4350
19184451          PROMPT CARE - LOVES PARK, BILLING DEPARTMENT, LOVES PARK, IL 61130-0168
19184452        + PROMPT CARE EXPRESS PC, 892 E CHICAGO STREET, SUITE C, COLDWATER, MI 49036-2063
19184453          PROSALUTEM, PO BOX 810774, DALLAS, TX 75381-0774
19184454        + PROSTAR MOVING LLC, 4501 CHAUMONT TRAIL, ARLINGTON, TX 76013-8341
19184455          PROSTAR SERVICES, PO BOX 110209, CARROLLTON, TX 75011-0209
19184466          PROTECTIVE LIFE INS, P O BOX 44130, JACKSONVILLE, FL 32231-4130
19184467          PROTECTIVE LIFE INS, P O BOX 45153, JACKSONVILLE,, FL 32232-5153
19184458          PROTECTIVE LIFE INS, PO BOX 12687, BIRMINGHAM, AL 35202-6687
19184457        + PROTECTIVE LIFE INS, P O BOX 830619, BIRMINGHAM, AL 35283-0619
19184459        + PROTECTIVE LIFE INS, PO BOX 1982, BRENTWOOD, TN 37024-1982
19184460          PROTECTIVE LIFE INS, PO BOX 3129, BRENTWOOD, TN 37024-3129
19184463          PROTECTIVE LIFE INS, ATTN: JANE HARGES, DEERFIELD, IL 60015
19184464          PROTECTIVE LIFE INS, ATTN: CLAIMS ACCOUNT, DEERFIELD, IL 60015
19184461          PROTECTIVE LIFE INS, ATTN: BOB BANVELOS, DEERFIELD, IL 60015
19184462          PROTECTIVE LIFE INS, C/O ELANORE ORTIZ, DEERFIELD, IL 60015
19184465        + PROTECTIVE LIFE INS, P O BOX 790, DERRFIELD, IL 60015-0790
19184456        + PROTECTIVE LIFE INS, 2345 WAUKEGAN ROAD 210, BANNOCKBURN, IL 60015-1553
19184468          PROTECTIVE LIFE INS, ROBERT BANUELOS, WOODLAND HILLS, CA 91365
19184472          PROTECTIVE LIFE INS, ATTN: E ORTIZ, WOODLAND HILLS, CA 91367
19184471          PROTECTIVE LIFE INS, 5550 TAPANGA BLVD 300, WOODLAND HILLS, CA 91367
19184475          PROTECTIVE LIFE INS, 5550TAPANGA BLVD. 300, WOODLAND HILLS, CA 91367
19184469        + PROTECTIVE LIFE INS, 5550 TOPANGA BLVD 300, WOODLAND HILLS, CA 91367-7448
19184474        + PROTECTIVE LIFE INS, 5550 TOPANGA BLVD., WOODLAND HILLS, CA 91367-6478
19184478        + PROTECTIVE LIFE INS, 5550 TOPANGA BLVD., WOOKLAND HILLS, CA 91367-6478
19184476        + PROTECTIVE LIFE INS, 5550 TOPANGA BLVD. STE 300, WOODLAND HILLS, CA 91367-7448
19184477        + PROTECTIVE LIFE INS, 5550 TOPANGA CANYON BLVD., WOODLAND HILLS, CA 91367-6478
19184480        + PROTECTIVE LIFE INSURANCE COMPANY, PO BOX 716, DEERFIELD, IL 60015-0716
19184481          PROVIDENCE HEALTH SERVICES WA, BUSINESS OFFICE, PORTLAND, OR 97208
19184482          PROVIDENCE HEALTH SERVICES WA, PO BOX 4669, PORTLAND, OR 97208-4669
19184483          PROVIDENCE HEALTH SERVICES WA, PO BOX 94762, SEATTLE, WA 98124-7062
19184485          PROVIDENCE MEDICAL GROUP MT, ST PATRICK HOSPITAL/PROVIDENCE BROADWAY, MISSOULA, MT 59804
19184486          PROVIDENCE MEDICAL GROUP MT, BUSINESS OFFICE, PORTLAND, OR 97208
19184484          PROVIDENCE MEDICAL GROUP MT, PO BOX 12, LIBERTY LAKE, WA 99019-0012
19184488        + PROVIDERTRUST INC, 618 CHURCH STREET, STE 520, NASHVILLE, TN 37219-2457
19184489          PROVIDERTRUST INC, PO BOX 306121, NASHVILLE, TN 37230-6121
19184493          PROVISIONS HEALTH SERVICES LLC, 419 CAMERON AVENUE, LACROSSE, WI 54601
19184492        + PROVISIONS HEALTH SERVICES LLC, 2522 GOLF ROAD, EAU CLAIRE, WI 54701-6033
19184494          PROVISIONS HOME HEALTHCARE AND REHABILITATION LLC, PO BOX 248, MENOMONIE, WI 54751-0248
19184500        + PRUDENTIAL, 2101 WELSH ROAD, DRESHER, PA 19025-5002
19184503        + PRUDENTIAL, P O BOX 8660, PHILADELPHIA, PA 19176-8660
19184498        + PRUDENTIAL, 2701 COLTSGATE RD, CHARLOTTE, NC 28211-3534
19184499        + PRUDENTIAL, PO BOX 34625, CHARLOTTE, NC 28234-4625
19184501        + PRUDENTIAL, 503 WANDO PARK BLVD STE 130, MOUNT PLEASANT, SC 29464-7867
19184496        + PRUDENTIAL, 3495 PIEDMONT ROAD SUITE 300, ATLANTA, GA 30305-1717
19184497          PRUDENTIAL, P O BOX 101241, ATLANTA, GA 30392-1241
19184504        + PRUDENTIAL, 13001 COUNTY RD. 10 STE 4C, PLYMOUTH, MN 55442-1199
19184502        + PRUDENTIAL, 15750 W DODGE ROAD SUITE 302, OMAHA, NE 68118-2521
19184505        + PRUDENTIAL, 6415 BABCOCK RD STE 100, SAN ANTONIO, TX 78249-2963
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51          Page 101 of 170
District/off: 0539-3                              User: ctello                                         Page 100 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                       Total Noticed: 8513
19184506          PRUDENTIAL 401K, FEE REMITTANCE, WILKES-BARRE, PA 18703-1206
19184509        + PS BUSINESS PARKS INC, 8200 SPRINGWOOD DR, IRVING, TX 75063-5811
19184508          PS BUSINESS PARKS INC, TPLP OFFICE PARK PROP ROYAL TECH, DALLAS, TX 75320-0697
19184511          PSEG CO, PO BOX 14444, NEW BRUNSWICK, NJ 08906-4444
19184514        + PSEG LONG ISLAND LLC, 333 EARLE OVINGTON BLVD SUITE 403, UNIONDALE, NY 11553-3645
19184513          PSEG LONG ISLAND LLC, PO BOX 9039, HICKSVILLE, NY 11802-9039
19184512          PSEG LONG ISLAND LLC, PO BOX 888, HICKSVILLE, NY 11802-0888
19184516        + PSYCHEMEDICS CORPORATION, 289 GREAT ROAD SUITE 200, ACTON, MA 01720-4766
19184515        + PSYCHEMEDICS CORPORATION, PO BOX 2219, ACTION, MA 01720-6219
19184517          PSYCHEMEDICS CORPORATION, P O BOX 4163, WOBURN, MA 01888-4163
19184519          PTS DRUG ALCOHOL AND DNA TESTING, 119 WEST MAIN STREET, DOWELLTOWN, TN 37059
19184520        + PTS DRUG ALCOHOL AND DNA TESTING, 119 W MAIN STREET, SMITHVILLE, TN 37166-1323
19184521        + PUBLIC HEALTH SERVICE, US DEPT OF HEALTH HUMAN SERVICES, RM 4A53 PARKLAWN BLDG., 5600 FISHERS LANE,
                  ROCKVILLE, MD 20857-0002
19184523          PUBLIC STORAGE, 8830 LONG STREET, LENEXA, KS 66215-3528
19184522        + PUBLIC STORAGE, 7500 N MACARTHUR BLVD, IRVING, TX 75063-7510
19184524        + PUSEY, KATHERINE, PO BOX 310, DELMAR, DE 19940-0310
19184525        + PUTNAM COUNTY BOARD OF EDUCATION, 77 COURTHOUSE DRIVE, WINFIELD, WV 25213-9347
19184122        + Pacific Life Insurance Company, 45 Enterprise, Aliso Viejo, CA 92656-2601
19184125       #+ Paige Buffington, 100 river place, Kalispell, MT 59901-2881
19184126        + Paige Campbell, 201 W Tinsley Dr, Robinson, TX 76706-5323
19184128        + Paige Thomas, 18 Pickering Street, Sheffield, PA 16347-4418
19184130        + Pajama Properties, LLC, Julian Piccioni, 4255 Ruffin Road, Ste 300, San Diego, CA 92123-1246
19184137        + Pamela Allen, 3128 dearborn blvd, Sioux City, IA 51104-2427
19184136        + Pamela Allen, 1206 Timberline Street, Waco, TX 76705-2220
19184138        + Pamela Brown, 5 Colts Neck Drive, Sicklerville, NJ 08081-5611
19184139        + Pamela Chapman, 235 S Marion Ave, Louisville, OH 44641-2006
19184140        + Pamela Dixon, 207 Rachael Rd., McGregor, TX 76657-2209
19184141        + Pamela Fitzgerald, 2416 Oslo Avenue, Mays Landing, NJ 08330-3365
19184143        + Pamela Holmes, P.O Box 113, 8100 FLYNN CK. RD, Comptche, CA 95427-0113
19184145        + Pamela Martinez, 1009 s15th st, Waco, TX 76706-1721
19184146        + Pamela Mele, 5 Glover Street, Apt 1, Southbridge, MA 01550-2336
19184147        + Pamela Nash, 3208 NE 124th Ave, Vancouver, WA 98682-7837
19184148        + Pamela Nichols, 362 FM 2490, China Spring, TX 76633-4553
19184150        + Pamela Tate, 148 Hatteras Drive, Dover, DE 19904-3883
19184151        + Pamela Twitty, 4300 Rance Lane, Waco, TX 76708-5854
19184152        + Pamela Webb, 5511 Montrose Ave, Altoona, PA 16602-1331
19184153        + Panny Lewis, 3651 Rowe Rd, Dodgeville, WI 53533-8946
19184154        + Paola Ramirez, 2522 Parrott Ave, Waco, TX 76707-1940
19184159       #+ Para Green, 410 East Ross Avenue, Mart, TX 76664-1433
19184163        + Paramedical Exams, LLC, 232 Providence HWY, Westwood, MA 02090-1908
19184169          Paramedical Services of Virginia, Inc., 133 Business Park Drive, Suite 105, Virginia Beach, VA 23462
19184188        + Parish Singleton, 3521 N 22nd, Waco, TX 76708-2047
19184193        + Parveen Qureshi, 129 Lake Shore Drive, Ronkonkoma, NY 11779-3154
19184196        + Patience Price, 550 hodge ln, Eddy, TX 76524-2718
19184197        + Patience Smith, 3414 39th ave, Colmar Manor, MD 20722-2006
19184204        + Patrice Banks, 6722 Deseo apartment 228, Irving, TX 75039-3118
19184206        + Patrice Davis, 12324 Cheerio PL, Waldorf, MD 20601-4648
19184207        + Patrice Harris, 12015 179th street, Queens, NY 11434-2723
19184209        + Patricia Bucher, N64 W26361 Hillview Dr, Sussex, WI 53089-3416
19184210        + Patricia Cook, 1988 CATFISH CHURCH RD, Latta, SC 29565-4276
19184211        + Patricia Dunn, 9306 Gray Fox Lane, Port Richey, FL 34668-4356
19184212        + Patricia Fehrman, 2 BELMONT PL E, Batesville, IN 47006-8468
19184213       #+ Patricia Frawley, 1963 US 322, Utica, PA 16362-2825
19184215        + Patricia Herbelin, 1410 Chapel Hill Dr., Waco, TX 76712-8713
19184216        + Patricia Herrick, 440 Jaque Lane unit 1, Billings, MT 59105-3958
19184217        + Patricia Meehan, 45 Longfellow Dr, Apt C, Munhall, PA 15120-2857
19184218        + Patricia Page, 597 Rock Shadow Crt, Stone Mountain, GA 30087-5632
19184219        + Patricia Parker, 60 Partridge Meadow, West Suffield, CT 06093-2802
19184220        + Patricia Robinson, 4527 Regal Dr, Baytown, TX 77521-1875
19184221        + Patricia Roderique, 16750 County Road 210, Jasper, MT 64755-8306
19184222        + Patricia Salazar, 3213 N 22nd St, Waco, TX 76708-2041
19184223        + Patricia Shirley, 42 Pulaksi Road, Kings Park, NY 11754-2531
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                              Entered 11/14/20 23:29:51                     Page 102 of 170
District/off: 0539-3                                          User: ctello                                                          Page 101 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                                        Total Noticed: 8513
19184224        +   Patricia Tillman, 29 Keeler Street, Huntington, NY 11743-5328
19184225        +   Patrick Horne, 1000 S. Tyler ST, Apt 10, Amarillo, TX 79101-3432
19184227        +   Patrick O'Conner, 1475 Alameda Dr, Spring Hill, FL 34609-5712
19184229        +   Patty Betag, 1011 13th Street N., Jacksonville, FL 32250-3655
19184231        +   Paul Tymchyn, PO Box 33, Actamont, NY 12009-0033
19184232        +   Paula Allen, 745 Santa Fe Trail, Sumter, SC 29154-9109
19184233        +   Paula Barnes, 2028 hart dr, Hebron, KY 41048-9387
19184234        +   Paula Dooley, 12881 cr 1114, Athens, TX 75751-5691
19184235        +   Paula Duke, 2701 34th St. N., Lot 123, St. Petersburg, FL 33713-3690
19184236        +   Paula Free, 5517 Camp Ground Rd, Waco, TX 76705-4907
19184237        +   Paula Patena, 172 Pearl Drive, Hewitt, TX 76643-3186
19184238        +   Paula Rabe, 815 NW 13TH AVE, Cape Coral, FL 33993-7213
19184240        +   Paulette Campbell, 805 Barton Drive, Oswego, IL 60543-7735
19184241        +   Paulette Munnerlyn, 1017 Westgrove Dr, Saginaw, TX 76179-3443
19184242       #+   Pauline Caraker, 3235 E Pheasant Dr, Dover, PA 17315-4747
19184248        +   Payton Mitchell, 12658 Gholson Rd, Waco, TX 76705-5684
19184255        +   Pedro Fonseca, 1994 Spring Lake Rd, Waco, TX 76705-1254
19184257        +   Pelz Paramedical, 823 Airport North Office Park, Ft. Wayne, IN 46825-6711
19184271        +   Perenda Jones, 141 Arabia Road, North, SC 29112-9493
19184275        +   Peter Conway, 14937 Greenberry Hill Ct, Chesterfield, MO 63017-7705
19184276        +   Petra Padilla, 1012 Chapel View Rd., Waco, TX 76712-8103
19184277        +   Peyton Wolf, 9005 W. Lake Creek Rd., Bellmead, TX 76705-5024
19184279        +   Phalandria Mims, 1516 Gurley Lane, 3102, Waco, TX 76706-3531
19184280        +   Phalandria Stewart, 1648 N 16th St, Waco, TX 76707-2228
19184281        +   Phallon Bordley, 301 West Montrose st apt1, Vineland, NJ 08360-4561
19184286        +   Phillip Reynolds, 6369 Godfrey Ave, Dallas, TX 75217-5062
19184292        +   Phoenix Moore, 410 Edgemont St, Mount Washington, PA 15211-2406
19184293        +   Phondara Sanchez, 9761 Mountain Vista Circle, Elk Grove, CA 95757-2614
19184294            Phyllis Edwards, 329 S Bobby Street, St.Lenox, GA 31639
19184295        +   Phyllis Waters, 122 Riverwood Circle, Apt 5, Carthage, TN 37030-1825
19184297            Physical Evaluation Services, Inc., 4707 Armour Road, Columbus, GA 31904-5228
19184306        +   Physically Speaking, Inc., Brian E. Schmidt, 3089 Bay Lending Drive, Westlake Village, OH 44145-4424
19184317        +   Physicians Insurance, Services of Illinois, Insurance Exam Services, 125 South Wacker Drive, Ste 300, Chicago, IL 60606-4421
19184350        +   Pleasure Perkins, 208 Falcon, Robinson, TX 76706-6287
19184358        +   Porschea Gambrell, 1934 W Florence Ave, 5, Los Angeles, CA 90047-2165
19184399        +   Premier Exams, Tracy Astorino, 17003 Patterson Drive, Omaha, NE 68135-2646
19184422        +   Primerica Life Insurance Company, 1 Primerica Parkway, Duluth, GA 30099-4000
19184436        +   Principal Life Insurance Company, 600 Vine Street, Suite 1800, Cincinnati, OH 45202-2429
19184438        +   Priscilla Duron, 210 Lyndon Circle, Waco, TX 76706-3560
19184479        +   Protective Life Insurance Company, 2801 Highway 280 South, Birmingham, AL 35223-2488
19184490        +   Provisions Health Services, Gwen Sweeney, N 6366 Lamphere Road, Arkansaw, WI 54721-9412
19184491        +   Provisions Health Services, Amy Schlosser, N492 Cty Rd D, Eau Galle, WI 54737-9506
19184507        +   Prudential Retirement Insurance, and Annuity Company, 30 Scranton Office Park, Scranton, PA 18507-1755
19184518        +   Psydja Graham, 11 oakland Avenue, Glenville, NY 12302-3029
19184530            QUADIENT POSTAGE FUNDING, P O BOX 30193, TAMPA, FL 33630-3193
19184531            QUADIENT POSTAGE FUNDING, P O BOX 31021, TAMPA, FL 33631-3021
19184529            QUADIENT POSTAGE FUNDING, PO BOX 6813, CAROL STREAM, IL 60197-6813
19184534        +   QUADRANT HEALTH STRATEGIES INC, 34 SALEM STREET, WILMINGTON, MA 01887-1355
19184532        +   QUADRANT HEALTH STRATEGIES INC, 500 CUMMINGS CENTER, SUITE 4350, BEVERLY, MA 01915-6518
19184533            QUADRANT HEALTH STRATEGIES INC, 27A CENTENNIAL DR, PEABODY, MA 01960
19184535        +   QUAKER MEDICAL ASSOCIATES PC, 3560 N BUFFALO ROAD, ORCHARD PARK, NY 14127-1934
19184536            QUALITY CONTROL TESTING INC, 709 HWY 35 S STE C, PORT LAVACA, TX 77979
19184537        +   QUALITY DRUG ALCOHOL TESTING, 432 W SABINE, CARTHAGE, TX 75633-2422
19184538            QUALITY EXAMS SERVICES, INC, BRANCH 169, HOLLYWOOD, CA 90038
19184547        +   QUANTUM EPM, 615 S FEDERAL BLVD SUITE 102, DENVER, CO 80219-2933
19184549            QUENCH USA INC, P O BOX 781393, PHILADELPHIA, PA 19178-1393
19184552        +   QUEST DIAGNOSTICS, 1201 S COLLEGEVILLE ROAD, COLLEGEVILLE, PA 19426-2998
19184551            QUEST DIAGNOSTICS, P O BOX 740709, ATLANTA, GA 30374-0709
19184554            QUEST DIAGNOSTICS, FILE NO. 50368, LOS ANGELES, CA 90074-0368
19184553        +   QUEST DIAGNOSTICS, FILE NO. 91514, LOS ANGELES, CA 90074-0001
19184557            QUEST SOFTWARE INC, PO BOX 731381, DALLAS, TX 75373-1381
19184560        +   QUICK CARE MEDICAL SERVICES, 515 WEST 27TH STREET, SCOTTBLUFF, NE 69361-4313
19184561        +   QUICK CARE MEDICAL SERVICES, 3210 AVENUE B, SCOTTSBLUFF, NE 69361-4314
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51                Page 103 of 170
District/off: 0539-3                                   User: ctello                                                 Page 102 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                               Total Noticed: 8513
19184562        + QUICK TRAX LLC, 425 N FINDLAY ST STE 315, DAYTON, OH 45404-2203
19184563        + QUINCY MEDICAL GROUP, 1025 MAINE ST., QUINCY, IL 62301-4096
19184564          QUINCY MEDICAL GROUP, PO BOX 4361, SPRINGFIELD, IL 62708-4361
19184526        + Qanette Brice, 2525 E Lakeshore Dr, Apt 601, Waco, TX 76705-7803
19184527        + Qiana Gentry, 2616 Tiverton Ln, Cincinnatia, OH 45231-1850
19184528       #+ Qiauna McCraney, 3034 Ripple Reed Ln, Jacksonville, FL 32226-2041
19184540        + Quamisha Walker, 1521 Trice, Waco, TX 76707-2262
19184541        + Quandra Hightower, 3601 Kernan Blvd S Apt. 1434, Jacksonville, FL 32224-9682
19184542        + Quanesha Long, 714 N 16th St, Waco, TX 76707-3519
19184543       #+ Quaneshawa Barrett, 1300 Main Street, Waco, TX 76704-1951
19184544       #+ Quanettia Dedmon, 7012 Martha Lane, Fort Worth, TX 76112-5215
19184545        + Quanisha Ervin, 817 Colcord Ave, 3208, Waco, TX 76707-2465
19184546       #+ Quanterria Byrd, 715 Kasimir Dr, Jacksonville, FL 32211-7269
19184550        + Quenin Hines, 2137 Huntington Dr, Grand Prairie, TX 75051-3736
19184555        + Quest Diagnostics, Incorporated, 1201 S. Collegeville Road, CV3003, Legal Department, Collegeville, PA 19426-2998
19184556        + Quest Diagnostics, Incorporated, 1201 S. Collegeville Road, CV3035, Collegeville, PA 19426-2998
19184558       #+ Quiana Ridgeway, 207 walnut hill rd, b-7, West Chester, PA 19382-6571
19184565        + Qunisha Roberson, 1881 Airport Freeway, Apt. 411, Euless, TX 76040-4061
19184566        + Quonda Ervin, 4303 North Shore Dr., 2503, Irving, TX 75038-9038
19184567       #+ Qwantia Upson, 3258 Altamont Ave E, Jacksonville, FL 32208-1329
19184570        + RABENHORST LIFE INSURANCE, PO BOX 2666, BATON ROUGE, LA 70821-2666
19184589        + RAD TESTING MOBILE COLLECTION, 1435 N MARKET BLVD SUITE 11, SACRAMENTO, CA 95834-1944
19184590        + RADNOR FAMILY PRACTICE LLC, 304 KING OF PRUSSIA ROAD, RADNOR, PA 19087-4430
19184592        + RADNOR FAMILY PRACTICE LLC, 372 W LANCASTER AVENUE, WAYNE, PA 19087-3924
19184597        + RAFIYEV, NAZILYA, 1501 FOSTER RD, WARMINSTER, PA 18974-3623
19184598        + RAGLAND BURTON COMMUNICATIONS, 8 ESSEX ROAD, SCOTCH PLAINS, NJ 07076-2547
19184599        + RAH, SARAH, 4870 WESTOAK CT, SUGAR HILL, GA 30518-0004
19184601        + RAITER CLINIC LTD, 417 SKYLINE BLVD, CLOQUET, MN 55720-1198
19184605        + RAMIN R SAMADI MD PA, 6654 ST ANDREWS ROAD, FORT WORTH, TX 76132-4579
19184612        + RAMSON, TAKISHA, 67 SUNDOWN DR, JACKSON, TN 38305-7847
19184613        + RAN CHEN EXAMS, 94-45 238TH STREET, FLORAL PARK, NY 11001-3820
19184614        + RANDA BRICE, 5251 WOODSIDE DR, INDIANAPOLIS, IN 46228-2301
19184621          RAPID CITY REGIONAL HOSPITAL, P O BOX 860013, MINNEAPOLIS, MN 55486-0013
19184623          RAPID CITY REGIONAL HOSPITAL, ATTN: PATIENT FINANCIAL SERVICES, RAPID CITY, SD 57709
19184624        + RAPID RESPONSE DRUG ALCOHOL TESTING SERVICES, 8889 JEWELLA AVE STE B, SHREVEPORT, LA 71118-2138
19184628        + RASHMI C PATEL MD, 2380 ELMHURST RD, MOUNT PROSPECT, IL 60056-5805
19184629        + RASHMI CHAND, 11306 SE 228TH PLACE, KENT, WA 98031-2606
19184637        + RAVINDRA R REDDY MD, 3520 GENERAL DEGAULLE DRIVE, NEW ORLEANS, LA 70114-6757
19184642          RAYMOND W BLISS ARMY HEALTH CENTER (RWBAHC), DEFENSE AND ACCOUNTING OFFICE, FT HUACHUCA, AZ
                  85613-7079
19184643        + RAYMOND, KATHY, 24422 CALLE TASSJARA, MURRIETA, CA 92562-4303
19184644        + RBB COMMUNICATIONS LLC, 355 ALHAMBRA CIRCLE SUITE 800, CORAL GABLES, FL 33134-5006
19184645        + RDTT INC, 54 JUDITH DRIVE, DANBURY, CT 06811-3447
19184648          READY REFRESH BY NESTLE, PO BOX 856680, LOUISVILLE, KY 40285-6680
19184647          READY REFRESH BY NESTLE, P O BOX 856192, LOUISVILLE, KY 40285-6192
19184646          READY REFRESH BY NESTLE, PO BOX 856158, LOUISVILLE, KY 40285-6158
19184670        + REBEL STAMP SIGN CO INC, 307 CHOCTAW DR, BATON ROUGE, LA 70805-7653
19184671        + REDI-CARE PHYSICIANS INC, 2461 NAZARETH RD, EASTON, PA 18045-2743
19184673        + REDIMED, 4615 EASTMAN AVE, MIDLAND, MI 48640-2694
19184674        + REED'S FLOWERS, 1029 AUSTIN AVENUE, WACO, TX 76701-1986
19184676        + REEVES SAFETY, 338 GREENFIELD RD, ABILENE, TX 79602-5616
19184679        + REGENT PRODUCTS CORP, 8999 PALMER STREET, RIVER GROVE, IL 60171-1926
19184680        + REGENTS MEDICAL CENTER PC, 254 REN MAR DR STE 100, PLEASANT VIEW, TN 37146-3723
19184686        + REGIONAL AIRLINE ASSOCIATION, 1201 15TH STREET NW SUITE 430, WASHINGTON, DC 20005-2899
19184687          REGIONAL EMPLOYEE ASSISTANCE PROGRAM, PO BOX 8691, BELFAST, ME 04915-8691
19184688          REGIONAL EMPLOYEE ASSISTANCE PROGRAM, ATTN: MEDICAL RECORDS, BROWNWOOD, TX 76804
19184691          REGIONAL ORTHOPEDIC ASSOCIATES PC, 410 12 CUMBERLAND STREET, LEBANON, PA 17042-5351
19184692        + REGIONAL WEST GARDEN COUNTY, 1100 W 2ND STREET, OSHKOSH, NE 69154-6152
19184694        + REHABILITATION OCCUPATIONAL SPECIALISTS, 126 S. STATE STREET STE 100, NEWTOWN, PA 18940-3524
19184693          REHABILITATION OCCUPATIONAL SPECIALISTS, 1854 VETERANS HIGHWAY, LEVITTOWN, PA 19056-2107
19184695        + REHABILITATION OF SOUTH FLORIDA INC, 2590 SW 107TH AVENUE, MIAMI, FL 33165-2400
19184696          REHOBOTH MCKINLEY CHRISTIAN HEALTH CARE SERVICES I, PO BOX 16384, BELFAST, ME 04915-4058
19184697        + REHOBOTH MCKINLEY CHRISTIAN HEALTH CARE SERVICES I, 2111 COLLEGE DRIVE, GALLUP, NM 87301-5600
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51                Page 104 of 170
District/off: 0539-3                                    User: ctello                                                 Page 103 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                               Total Noticed: 8513
19184698       ++ RELIABLE DRUG ALCOHOL TESTING, 7135 SYLVANIA AVE BUILDING 2, SYLVANIA OH 43560-5501 address filed with court:,
                  RELIABLE DRUG ALCOHOL TESTING, 7610 NEW WEST ROAD, TOLEDO, OH 43617
19184699        + RELIABLE MOVERS, 318 WINGATE DRIVE, BATON ROUGE, LA 70815-6569
19184700        + RELIALAB TEST INC, 3656 TROUSDALE DRIVE SUTE 109, NASHVILLE, TN 37204-4533
19184702        + RELIANCE MEDICAL GROUP LLC, 3451 N BUTLER AVE, FARMINGTON, NM 87401-2361
19184701        + RELIANCE MEDICAL GROUP LLC, 511 E 20TH ST, FARMINGTON, NM 87401-2105
19184703        + RELIASTAR LIFE INS CO, 3702 PAYSPHERE CIRCLE, CHICAGO, IL 60674-0001
19184705        + RENAY M YAMASHIRO, 328 COLUSA WAY, VISTA, CA 92083-5662
19184715        + RENVILLE COUNTY HOSPITAL CLINICS, 611 EAST FAIRVIEW AVENUE, OLIVIA, MN 56277-1397
19184716        + RENVILLE COUNTY HOSPITAL CLINICS, 100 HEALTH WAY, OLIVIA, MN 56277-1117
19184717        + RENZENBERGER INC, 14325 WEST 95TH STREET, LENEXA, KS 66215-5210
19184722        + REVEEL LLC, 4521 CAMPUS DRIVE SUITE 400, IRVINE, CA 92612-2621
19184723        + REVEEL LLC, PO BOX 103, RODEO, CA 94572-0103
19184729        + RHEA HEALTH LLC, 1421 S COUNCIL ROAD, OKLAHOMA CITY, OK 73128-9504
19184733        + RHODE ISLAND DIVISION OF TAXATION, ONE CAPITAL HILL, PROVIDENCE, RI 02908-5816
19184732        + RHODE ISLAND DIVISION OF TAXATION, ONE CAPITOL HILL, PROVIDENCE, RI 02908-5811
19184734          RHODE ISLAND DIVISION OF TAXATION, EMPLOYER TAX SECTION, PROVIDENCE, RI 02908
19184743        + RICELAND REGENTS PARK I II, 85 IH-10 NORTH STE 109, BEAUMONT, TX 77707-2560
19184745        + RICHARD L BOTTRELL AGENCY, 6142 MASONIC DRIVE, ALEXANDRIA, LA 71301-2329
19184749        + RICHARD T MIN MD, 1380 LUSITANA ST 515, HONOLULU, HI 96813-2441
19184760          RICOH USA, INC, P O BOX 827577, PHILADELPHIA, PA 19182-7577
19184755          RICOH USA, INC, PO BOX 532530, ATLANTA, GA 30353-2530
19184756          RICOH USA, INC, PO BOX 534777, ATLANTA, GA 30353-4777
19184757          RICOH USA, INC, PO BOX 802815, CHICAGO, IL 60680-2815
19184758          RICOH USA, INC, PO BOX 660342, DALLAS, TX 75266-0342
19184759          RICOH USA, INC, PO BOX 31001-0850, PASADENA, CA 91110-0850
19184762        + RISK INSURANCE MANAGEMENT SOCIETY OF OREGON, P O BOX 2010, PORTLAND, OR 97208-2010
19184763        + RISPOLI LAW PLLC, 420 W ROOSEVELT ST, PHOENIX, AZ 85003-1325
19184766        + RIVERTON PHYSICIAN PRACTICE, 1005 COLLEGE VIEW DRIVE, RIVERTON, WY 82501-2289
19184767        + RIVERVIEW HEALTH, 323 S MINNESOTA STREET, CROOKSTON, MN 56716-1601
19184768          RIVERWOOD HEALTHCARE CENTER, 200 BUNKER HILL DRIVE, AITKIN, MN 56431-1865
19184771          ROANOKE CHOWAN COMMUNTIY HEALTH CENTER INC, CARE, AHOSKIE, NC 27910
19184780        + ROBERT FAHLMAN, 619 VIA ROMERO LANE, ALAMO, CA 94507-1819
19184781     ++++ ROBERT GRIFFIN, 9101 VALLEY HILL LN APT 2015, FORT WORTH TX 76116-8358 address filed with court:, Robert Griffin, 3101
                  W Normandale St Apt 2015, Fort Worth, TX 76116
19184786        + ROBERT S NORELL PA, 300 NW 70TH AVENUE, SUITE 305, PLANTATION, FL 33317-2379
19184787        + ROBERT SKALSKI, 17770 BECK ROAD, NORTHVILLE, MI 48168-8830
19184788        + ROBERT WAYNE HATFIELD, 8004 DOUGLAS, KALAMAZOO, MI 49009-6349
19184803          ROCC EMPLOYER SERVICES, P O BOX 4699, LAFAYETTE, IN 47903-4699
19184802        + ROCC EMPLOYER SERVICES, 1321 UNITY PLACE STE A, LAFAYETTE, IN 47905-5774
19184807          ROCHESTER CLINIC, 3070 WELLNER DRIVE NE, ROCHESTER, MN 55906-8427
19184811          ROCK COUNTY HOSPITAL, HC 75 BOX 300, BASSETT, NE 68714-9760
19184808          ROCK COUNTY HOSPITAL, HC 75 BOX 400, BASSETT, NE 68714
19184810        + ROCK COUNTY HOSPITAL, 102 E SOUTH STREET, BASSETT, NE 68714-5512
19184809        + ROCK COUNTY HOSPITAL, 801 S STATE STREET, BASSETT, NE 68714-5062
19184813          ROCKET SOFTWARE, P O BOX 842974, BOSTON, MA 02284-2974
19184812          ROCKET SOFTWARE, PO BOX 842965, BOSTON, MA 02284-2965
19184815        + ROCKET SOFTWARE, 77 FOURTH AVE, STE 100, WALTHAM, MA 02451-7567
19184814        + ROCKET SOFTWARE, 6001 SHELLMOUND STREET, EMERYVILLE, CA 94608-1968
19184816        + ROCKY MOUNTAIN CARE CLINIC, 4088 WEST 1820 SOUTH, SALT LAKE CITY, UT 84104-4886
19184819        + RODICK ELECTRICAL SERVICES, 10850 SWITZER AVE STE 114, DALLAS, TX 75238-5301
19184821        + RODNEY E ORR MD PC, 335 FAIRVIEW STREET, SILVERTON, OR 97381-1916
19184823        + RODNEY RICHIE MD, 2911 HERRING AVENUE, WACO, TX 76708-3245
19184822        + RODNEY RICHIE MD, 3509 LAKE HEIGHTS, WACO, TX 76708-1005
19184825        + RODRIGUEZ, CARLOS, 1818 S STATE COLLEGE BLVD, APT 206, ANAHEIM, CA 92806-8904
19184826        + RODRIGUEZ, CARLOS, 10622 MORNINGSIDE DRIVE, GARDEN GROVE, CA 92843-4903
19184827        + ROGER C CLIFFORD GEN CONTRACTOR, 568 LANG RD, SEWICKLEY, PA 15143-2471
19184832          ROMAN CENTURION CORP, 417 HIAWATHA DRIVE, BUFFALO GROVE, IL 60089-3457
19184836        + RONALD BRUMBAUGH, PO BOX 364, RED CLOUD, NE 68970-0364
19184841        + ROOKS COUNTY HEALTH CENTER, PO BOX 389, PLAINVILLE, KS 67663-0389
19184842          ROOSEVELT MEDICAL CENTER, PO BOX 24296, BELFAST, ME 04915-4493
19184843        + ROOSEVELT MEDICAL CENTER, PO BOX 419, CULBERTSON, MT 59218-0419
19184855        + ROSE KENNEDY MD, 1211 COOLIDGE ST SUITE 405, LAFAYETTE, LA 70503-2638
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51           Page 105 of 170
District/off: 0539-3                               User: ctello                                          Page 104 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                        Total Noticed: 8513
19184866        + ROWAN MEDICINE DEPT OF PEDIATRICS, 405 HURFFVILLE CROSSKEYS RD STE 203, SEWELL, NJ 08080-9344
19184874          RREEF America REIT II Corp. VVV, 7900 Tysons One Place, Suite 600, McLean, VA 22102-5979
19184876        + RSM US LLP, 801 Nicollet Mall, West Tower, Suite 1100, Minneapolis, MN 55402-2500
19184875        + RSM US LLP, 5155 PAYSPHERE CIRCLE, CHICAGO, IL 60674-0001
19184881          RUSSELL YOUNG, 1149 TERRACE VIEW DRIVE, FORT WORTH, TX 76108-6972
19184885        + RUTTER, TRACY D, 2300 W BREEN AVE, KINGSFORD, MI 49802-5912
19184888        + RVC ASSOCIATES LP, 270 MADISON AVE STE 1801, NEW YORK, NY 10016-0600
19184887        + RVC Associates L.P., 286 Madison Avenue, 12th Flr., New York, NY 10017-6368
19184569        + RW MEDICAL LLC, 6170 JOLIET ROAD, COUNTRYSIDE, IL 60525-3976
19184568        + RW MEDICAL LLC, 3017 N ASHLAND AVENUE, CHICAGO, IL 60657-3142
19184891        + RYAN LLC, 13155 NOEL ROAD SUITE 100, DALLAS, TX 75240-5050
19184892          RYAN LLC, PO BOX 848351, DALLAS, TX 75284-8351
19184896        + RYMAX EXAMINATION SERVICES INC, 195-24 HILLSIDE AVE, HOLLIS, NY 11423-2022
19184571       #+ Rachael Washington, 701 Rusk Street, Waco, TX 76704-2234
19184573        + Rachel Baptiste, 8803 Forest Ave SW, Lakewood, WA 98498-3517
19184574        + Rachel Bowling, 306 Lockridge Hill Lane, Rosenberg, TX 77469-1863
19184575        + Rachel Chavez, 1904 burnett, waco, TX 76706-1816
19184576        + Rachel Gray, 2247 E 19th St, Apt. 5, Oakland, CA 94606-4733
19184577        + Rachel Guerrero, 3848 Haleys Way, Round Rock, TX 78665-1153
19184578        + Rachel Harms, 11233 Vera Cruz, Champlin, MN 55316-3512
19184579        + Rachel Hunter, 6301 Saddleback Dr., Denton, TX 76210-0516
19184580        + Rachel Lott, 7802 FM 185, Gatesville, TX 76528-3351
19184581       #+ Rachel Moore, 705 McReynolds St., Carthage, NC 28327-9217
19184583       #+ Rachel Parsons, 1815 Walworth-Penfield Rd, Walworth, NY 14568-9753
19184584        + Rachel Reeves, 109-23 Francis Lewis Blvd., Queens Village, NY 11429-1403
19184585        + Rachel Rosene, 1060 Main St., PO Box 311, Monroe, OR 97456-0311
19184587        + Rachelle Lazarre, 450 W Inman Avenue, rahway, NJ 07065-2419
19184588        + Rachelle Pantaleon, 963 Aberdeen Ave NE, Unit E, Renton, WA 98056-4818
19184593        + Raeleene Howard, 2425 S 21st Street, 110, Waco, TX 76706-3430
19184594        + Raevaughn Mathis, 112 s Norma st, waco, TX 76705-1350
19184595        + Rafael Hernandez Jr, 3712 Hemlock St 3, San Diego, CA 92113-2870
19184596       #+ Rafael Medina, 3427 NW 54th Terrace, Gainesville, FL 32606-6926
19184600        + Raigen Bowers, 10100 Pantherway, 138, Waco, TX 76712-8284
19184602        + Rajgneil Pal, 8676 Hawley Way, Elk Grove, CA 95624-4575
19184603        + Ralph Daras, 2002 Thomas Ave, San Diego, CA 92109-4616
19184604        + Ralph Davis, 6001 Westridge Lane APT 1625, Fort Worth, TX 76116-0507
19184606        + Ramin Samadi, 6654 St. Andrews Road, Fort Worth, TX 76132-4579
19184608        + Ramon Davila, 4731 Rosemarys Farm, San Antonio, TX 78244-1333
19184609        + Ramon Jackson, 511 Thornfield RD, Baltimore, MD 21229-4308
19184610       #+ Ramona Needham, 3501 Live Oak Ave, Waco, TX 76708-3128
19184611          Ramona Pierre, 251 Post St., Killona, LA 70057
19184615       #+ Randi Katz, 2350 Adobe Rd, Space 159, Bullhead, AZ 86442-4453
19184616        + Randy Davis, 6421 Seaford Rd, Arlington, TX 76001-7853
19184617        + Ranesha Carroll, 2425 south 21st, 349, Waco, TX 76706-3482
19184618        + Rania Tamimi, 1324 64th ST, Waco, TX 76710-4118
19184619       #+ Ranjita Poudyal, 5756 COVENTRY PARK DR APT, 290, Haltom, TX 76117-8558
19184620        + Rannetta Rogers, 2269 Luxmore Drive, Saint Louis, MO 63136-4521
19184625        + Raquel Villarrial, 707 Dogwood St, Robinson, TX 76706-5213
19184626        + Raquella Robinson, 2833 circle street east, Jacksonville, FL 32216-8506
19184627        + Rashaunette Jones, 914 Vanessa Dr., Hewitt, TX 76643-3214
19184631        + Rauf Newman, 1221 valley forge place, Phildelphia, PA 19122-4029
19184632        + Raven Bailey, 1201 N. 9th Street, D204, Waco, TX 76707-3711
19184633        + Raven Manning, 540 W. Minnesota Ave, Apt 540, Macclenny, FL 32063-2653
19184634        + Raven Mincey, 2236 Hugh edwards drive, Jacksonville, FL 32210-3759
19184635        + Raven Morgan, 227 Village Place Dr, Lorena, TX 76655-9734
19184638        + Raviyn Canteen, 1530 Rosedale Avenue, 2, Bronx, NY 10460-3275
19184639       #+ Ray Edward Jr., 18446 Edgewood Ave., Springfield Gardens, NY 11413-3055
19184640          Rayburn Norris, 987 Petit Rd., Waco, TX 76708
19184649        + Rebecca Borden, 1625 Wooded Acres 115, Waco, TX 76710-2801
19184650        + Rebecca Diefenderfer, 9209 Colorado St., Joshua, TX 76058-4234
19184651        + Rebecca Harris, 130 E White Dr., Archdale, NC 27263-2852
19184652        + Rebecca Hogan, 99 Redwood Drive, Bristol, CT 06010-2417
19184653       #+ Rebecca Lewis, 7115 Winterberry Dr, Dallas, TX 75249-1522
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                     Page 106 of 170
District/off: 0539-3                                        User: ctello                                                    Page 105 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                  Total Noticed: 8513
19184654        +   Rebecca Lujan, 1211 S. Sneed, Sedalia, MO 65301-5363
19184655        +   Rebecca Lyvers, 4132 Aldington Dr, Jacksonville, FL 32210-5112
19184656        +   Rebecca Mosow, 380 First Street, Flora, MS 39071-9338
19184658        +   Rebecca Nix, 2323 McKenzie Ave., Waco, TX 76708-2742
19184659        +   Rebecca Pannell, 1720 North 19th Street, Waco, TX 76707-2108
19184660        +   Rebecca Sadlow, PO Box 271, 100 Hume Road, Windsor, MA 01270-9298
19184661        +   Rebecca Steffy, 1205 Laurel Park, Robinson, TX 76706-5676
19184662       #+   Rebecca Tepe, 6536 Spring Valley Road, Lorena, TX 76655-3113
19184663        +   Rebecca Walker, 1923 Ramada Dr, Waco, TX 76712-8432
19184664        +   Rebecca Williams, 1001 Ocala Rd, 248, Tallahassee, FL 32304-1674
19184665        +   Rebecca Zapata, 1100 N. 6th St. Apt. Q6, Waco, TX 76707-3804
19184666        +   Rebekah Abernathy, 1300 Bear Creek Pkwy., 2334, Euless, TX 76039-5254
19184667        +   Rebekah Easterly, 1440 Park Ln, Alvarado, TX 76009-5404
19184669        +   Rebekka Morgan, 11238 E US Highway 84, Gatesville, TX 76528-4428
19184675       #+   Reem Jamaleddine, 8014 W. Hwy 84, Apt 2090, Waco, TX 76712-3888
19184677        +   Reeynole Buchanan, 3321 Sadie St. NE, Lacey, WA 98516-1420
19184678        +   Regan Robertson, 7124 Brekenridge Drive, Fort Worth, TX 76179-2569
19184681        +   Regina Dennis, 156 Walnut Road, Ocala, FL 34480-9499
19184682        +   Regina Magee, 1036 Delano St, Waco, TX 76704-1665
19184683            Regina Radley, 1737 US RT 9W 53, Selkirk, NY 12158
19184684        +   Regine Borgella, 22 francine Dr, North Massapequa, NY 11758-3615
19184706        +   Renay Yamashiro, 328 Colusa Way, Vista, CA 92083-5662
19184707        +   Rene Harthcock, 131 Deanna St, Robinson, TX 76706-5319
19184708        +   Rene Ortega, 238 Timberwood Dr, Oakdale, CA 95361-8227
19184710        +   Renee Proffitt, 16125 Holland Rd, Brook Park, OH 44142-3357
19184711        +   Renee Viruet, 3042 Captiva Bluff Circle, Jacksonville, FL 32226-2072
19184712        +   Renita Coleman, P.O. BOX 811, Coppell, TX 75019-0800
19184719       #+   Reotha Young, 435 Little Ave, Apt 218, McGregor, TX 76657-2222
19184721        +   Reuben Amos, 955 Dunrose Ct, Vacaville, CA 95687-7702
19184725        +   Reveel, LLC, c/o Charles Withers, Esq., 2802 Juan Street, Ste 12, San Diego, CA 92110-2762
19184726        +   Rex Banker, 15931 Pond Rush Court, Land O Lakes, FL 34638-3746
19184727        +   Reyna Escalante, 150 Blaine St, Apt J, Santa Cruz, CA 95060-2864
19184728        +   Reynier Alonso Pavon, 460 South Main Street, 165, North Syracuse, NY 13212-3037
19184730        +   Rhea Portis, 801 S. 4th, Corsicana, TX 75110-7407
19184731        +   Rhealynn Ortiz, 37846 Cardiff st., Palmdale, CA 93550-7019
19184737        +   Rhonda Betters, 3004 Sarah St., Waco, TX 76706-4013
19184739        +   Rhonda Hougnon, 24 Victoria Circle, Collegeville, PA 19426-3924
19184740        +   Rhonda Stuart, 419 Eric ave, Jacksonville, FL 32218-3809
19184741        +   Rhonda Wade, 1006 E. Jessamine St., Fort Worth, TX 76104-6510
19184742        +   Rhonda Willis, 8493 Ruckman Ave, Jacksonville, FL 32221-6576
19184747        +   Richard Militante, 2462 Tennessee St., Vallejo, CA 94591-4860
19184748            Richard Smart, 1600 MLK Jr. Blvd. Apt 5, Waco, TX 76704
19184750        +   Richard Tremblay, 955 Garfield Avenue, Ardsley, PA 19038-1908
19184751        +   Richo USA, Inc., 70 Valley Stream Parkway, Malvern, PA 19355-1407
19184752        +   Rickay Levi, 7012 fishpond rd, Waco, TX 76710-1019
19184753        +   Rickey Reeves, 2508 Glenoaks st, Bedford, TX 76021-4726
19184754        +   Ricky Gonzalez, 2122 Clay Avenue, Waco, TX 76706-2724
19184761        +   Rina Richardi, 107 Evergreen Ave, Braintree, MA 02184-7600
19184764        +   Rita Regalado, 4001 Austin Ave, Waco, TX 76710-7128
19184765        +   Riversource Life Insurance Company, 227 Ameriprise Financial Center, Minneapolis, MN 55474-0002
19184769        +   Riyan Farrow, 915 Freestone Drive, Arlington, TX 76017-5918
19184770        +   Rlandria Williams, 821 s polk st, apt 1714, Desoto, TX 75115-7640
19184774        +   Robbin Beach, 9205 N K St, Spokane, WA 99208-6563
19184776       #+   Robert Bean, 106 Cypress St, P.O. BOX 761, Daisetta, TX 77533-0761
19184777        +   Robert Brook, 1165 Ferndale Road West, Orono, MN 55391-9635
19184778        +   Robert Brown, 8729 Gaines Dr., Fort Worth, TX 76244-5993
19184779        +   Robert Diaz, 29A 10TH Terrace,, Dania, FL 33004-4322
19184782        +   Robert Johnson, 308 S Rita st, Waco, TX 76705-1372
19184783        +   Robert Miller, 3832 Javalyn Court, Slatington, PA 18080-3822
19184784        +   Robert Miller, 6513 Landmark Dr, Waco, TX 76710-5550
19184785       #+   Robert Mitchell, 201 Phillips Road, McGregor, TX 76657-2207
19184789        +   Roberta Katzmayr, 361 Ripley Ct., Naperville, IL 60565-2250
19184790        +   Roberta Miller, 1147 Towne ST, Cincinnati, OH 45216-2227
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 107 of 170
District/off: 0539-3                                User: ctello                                           Page 106 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                         Total Noticed: 8513
19184791        +   Roberta Newberry, 1233 8th St., West Des Moines, IA 50265-2623
19184793        +   Roberto Rodriguez, 1912 S. 5th St., 470, Waco, TX 76706-2512
19184792        +   Roberto Rodriguez, 207 n. glenwood ave., 207c, rialto, CA 92376-5531
19184795        +   Robin Bowers, 3821 Maple Ave., Waco, TX 76707-1034
19184796        +   Robin Hovermale, 16720 Edward Doub Rd, Williamsport, MD 21795-3108
19184797        +   Robin Hudson, 2656 Lehman Street, Baltimore, MD 21223-2809
19184798            Robin Kopelowitz, 3536 Sandpiper Dr., Apt. 4, Boynton Beach, FL 33436
19184804        +   Rochanee Sanders, 1212 chestnut st., Waco, TX 76704-2345
19184818        +   Roderick Hughes, 27 Oakbrook Dr., Lewisville, TX 75057-2125
19184820        +   Rodkeda Daniels, 989 Monument Rd, Apt 715, Jacksonville, FL 32225-7422
19184824        +   Rodreka Jackson, 3543 Dawson st, Jacksonville, FL 32209-3305
19184828        +   Rohit Midha, 2822 Founders Way, Saugus, MA 01906-4548
19184830        +   Roland Austin, 3400 Robinson Dr 86, Waco, TX 76706-4711
19184831        +   Roland Pacheco Chavez, 555 Commercial AVE 5, San Francisco, CA 94080-3415
19184833        +   Roman Centurion Corp., dba STAT Ins. Medical Svcs., 417 Higwatha Drive, Buffalo Grove, IL 60089-3457
19184834            Romona Bravo, 104 S 8th St, Lott, TX 76656
19184835        +   Ron Martin, 4066 Bishop Bridge, Memphis, TN 38118-6709
19184838        +   Ronesha Page, 1849 W 5th St., Jacksonville, FL 32209-6008
19184839       #+   Ronn Fisher, 13850 peyton drive, Dallas, TX 75240-3717
19184840        +   Ronny Davis, 6348 Rolling Wood Trail, Fort Worth, TX 76135-5272
19184844        +   Rosa Alcantara, 2274 Georgian Woods place, Silver Spring, MD 20902-1810
19184845        +   Rosa Maria Rodriguez, 3604 Beyer Boulevard 14-204, San Ysidro, CA 92173-4925
19184846        +   Rosa Pollock, 88 Rufus Edwards Rd, Folkston, GA 31537-6927
19184848        +   Rosalind Greene, 204 Graffius Ave, Punxsutawney, PA 15767-1661
19184849        +   Rosalinda Luna, 794 Normandy, Apt 719, Houston, TX 77015-3475
19184850        +   Rosalinda Martinez, 603 Parkside Dr, apt 22, Groesbeck, TX 76642-1141
19184851        +   Rosana Entz, 3917 Haley's Way, Round Rock, TX 78665-1560
19184852        +   Rosanna Garcia, 7525 153rd ST, Apt 539, Flushing, NY 11367-4001
19184853        +   Rosanna Kyles, 1315 N 15th St, Waco, TX 76707-2203
19184854        +   Roschanda Harrison, 4612 Sanger Ave, 102, Waco, TX 76710-4801
19184856        +   Roseanne Cipollone, 213 Caswell Drive, Columbus, OH 43230-6225
19184857        +   Roselyn Inness, 711 4TH STREET SE, ALTOONA, IA 50009-1914
19184859        +   Roshae Moore, 7878 Marvin D Love Fwy, Apt. 6105, Dallas, TX 75237-3762
19184860        +   Rosherion Oliver, 1512 Wilson Ave., Waco, TX 76708-2151
19184861        +   Rosia Jones, 8116 Cutter Hill Ave, Fort Worth, TX 76134-3413
19184862        +   Rosie Sepulveda, 115 Saffle Rd, Robinson, TX 76706-7168
19184863        +   Rosita Harris, 518 N. Lakewood Ave., Baltimore, MD 21205-2634
19184864        +   Ross Bish, 305 Greeves St., Kane, PA 16735-1515
19184865        +   Rouchel Comas, 8680 SW 199th St, Cutler Bay, FL 33189-1934
19184867        +   Roxabeth Frausto, P.O. Box 1421, El Cerrito, CA 94530-4421
19184868        +   Roxana Payandeh, 2285 Kings Garden Way, Falls Church, VA 22043-2558
19184869        +   Roxane Whitt, 3711 E Hwy 31, Axtell, TX 76624-1211
19184870        +   Roxsane Sarsour, 120 W MAIN ST, 511, TROY, TX 76579-2731
19184871        +   Roy Gowan, 209 Sherwood Oaks, Waco, TX 76705-1749
19184872        +   Roy Lee, 654 Village Creek Drive, Lilburn, GA 30047-4159
19184873       #+   Royale Tillman, 3045 4th street, 12, Moline, IL 61265-5964
19184878        +   Ruby De Los Santos, 1410 James Ave, Apt 217, Waco, TX 76706-2095
19184879        +   Rukiya Blair, 5023 Alpha Ave, Jacksonville, FL 32205-6401
19184880        +   Rupali Patel, 704 Blair Ct., Mansfield, TX 76063-5839
19184882        +   Ruth Ann White, 26 rita Faiola Ln, Franklinville, NJ 08322-3550
19184884        +   Ruthann Bernal, 933 church ave, Waco, TX 76706-3209
19184886        +   Ruyan Han, 772 Pierre Lane, Plano, TX 75023-7053
19184889        +   Ryan Lam, 2018 Atherton Circ, Corona, CA 92879-8547
19184890        +   Ryan Leppink, 2427 Alderbrook Dr, High Point, NC 27265-9293
19184893        +   Ryan Michalak, 302 Wolverine Dr, Lacy Lakeview, TX 76705-6190
19184895        +   Rylesia Lee, 2509 E Lakeshore Dr, Apt 2001, Waco, TX 76705-7814
19184897        +   S USA LIFE INSURANCE COMPANY INC, 100 W 33RD STREET SUITE 1007, NEW YORK CITY, NY 10001-2982
19184898        +   SAAKYAN, NARINE, 10423 Garden Grove Ave, Porter Ranch, CA 91326-3423
19184907        +   SACO RIVER MEDICAL GROUP, 7 GREENWOOD AVENUE, CONWAY, NH 03818-8100
19184908        +   SACO RIVER MEDICAL GROUP, PO BOX 537, GLEN, NH 03838-0537
19184911        +   SACRAMENTO OCCUPATIONAL MEDICAL GROUP, 8001 FRUITRIDGE ROAD, SUITE A, SACREMENTO, CA 95820-6760
19184910       #+   SACRAMENTO OCCUPATIONAL MEDICAL GROUP, 5665 POWER INN ROAD STE 120, SACRAMENTO, CA 95824-2338
19184920        +   SAFE-T-WORKS INC, 1029 SUNSET AVE, ASHEBORO, NC 27203-5259
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51             Page 108 of 170
District/off: 0539-3                                User: ctello                                             Page 107 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                           Total Noticed: 8513
19184919          SAFEGUARD DATA STORAGE, P O BOX 471487, FORT WORTH, TX 76147-1400
19184921        + SAFETY RESOURCES COMPANY OF OHIO INC, 4650 SOUTHWAY STREET SW, CANTON, OH 44706-1935
19184922          SAFETY RESOURCES COMPANY OF OHIO INC, PO BOX 80425, CANTON, OH 44708-0425
19184923        + SAHA PARAMEDICAL SERVICE, 1022 GROVE ST, ELIZABETH, NJ 07202-2414
19184925          SAINTS OCCUPATIONAL HEALTH NETWORK, 6201 N SANTA FE SUITE 2000, OKLAHOMA CITY, OK 73118-7532
19184926          SAINTS OCCUPATIONAL HEALTH NETWORK, PO BOX 269017, OKLAHOMA CITY, OK 73126-9017
19184927        + SALINA REGIONAL HEALTH CENTER, 400 S SANTA FE, SALINA, KS 67401-4198
19184928          SALINA REGIONAL HEALTH CENTER, PO BOX 3677, SALINA, KS 67402-3677
19184934        + SALMON SIMS THOMAS ASSOCIATES PLLC, 12720 HILLCREST ROAD, DALLAS, TX 75230-2047
19184936        + SALUM JR, VIRGIL, 3431 Edgewater Place, Vallejo, CA 94591-8398
19184935          SALUM JR, VIRGIL, 189 AUDREY PLACE, VACAVILLE, CA 95687-6903
19184937        + SALVANT ENVIRONMENTAL SERVICES INC, 4488 FLORIDA BOULEVARD, BATON ROUGE, LA 70806-3930
19184938          SALVANT ENVIRONMENTAL SERVICES INC, PEST CONTROL SERVICE, BATON ROUGE, LA 70809
19184955          SAMBA HOLDINGS INC, DEPT LA 24536, PASADENA, CA 91185-4536
19184957          SAMG OCCUPATIONAL MED EMERALD, 3340 E GOLDSTONE WAY, MERIDIAN, ID 83642-1026
19184956          SAMG OCCUPATIONAL MED EMERALD, 1055 NORTH CURTIS ROAD, BOISE, ID 83706-1309
19184962        + SAN DIEGO GAS ELECTRIC COMPANY, 488 8TH AVENUE, SAN DIEGO, CA 92101-3096
19184963          SAN DIEGO GAS ELECTRIC COMPANY, PO BOX 25111, SANTA ANA, CA 92799-5111
19184964          SAN FRANCISCO AIRPORT COMMISSION, PO BOX 59753, LOS ANGELES, CA 90074-9753
19184965        + SAN FRANCISCO AIRPORT COMMISSION, PO BOX 8097, SAN FRANCISCO, CA 94128-8097
19184966        + SANDHILLS FAMILY MEDICINE, P O BOX G, MULLEN, NE 69152-1555
19184967        + SANDHU, PARMINDER, 12415 SE 221ST PLACE, KENT, WA 98031-9664
19184969          SANDRA CUMMINGS, 10856 E PLATA AVENUE, MESA, AZ 85212-2913
19184982        + SANDY'S FLORIST / ARAPAHO FLOWERS, 5020 N JUPITER RD, GARLAND, TX 75044-5465
19184983        + SANDY'S FLORIST / ARAPAHO FLOWERS, 5020 N. JUPITER, GARLAND, TX 75044-5465
19184984        + SANDY'S FLORIST / ARAPAHO FLOWERS, 2141 E. ARAPAHO, SUITE 160, RICHARDSON, TX 75081-3186
19184990          SANFORD HEALTH, C/O SHANNON HOGLIN, THIEF RIVER, MN 56701
19184987        + SANFORD HEALTH, 1305 WEST 18TH STREET, SIOUX FALLS, SD 57105-0401
19184985          SANFORD HEALTH, 3838 12TH AVE N, FARGO, ND 58102-2931
19184986          SANFORD HEALTH, P O BOX 2168, FARGO, ND 58107-2168
19184989          SANFORD HEALTH, P O BOX 5074, SIOUX FALLS, SD 57117-5074
19184988          SANFORD HEALTH, P O BOX 5039, SIOUX FALLS, SD 57117-5039
19184995          SANFORD HEALTH OCCUPATIONAL MEDICINE, 3838 12THS AVENUE NORTH, FARGO, ND 58102-2931
19184991        + SANFORD HEALTH OCCUPATIONAL MEDICINE, 2603 EAST BROADWAY AVENUE, BISMARCK, ND 58501-5107
19184992          SANFORD HEALTH OCCUPATIONAL MEDICINE, ATTN: BUSINESS OFFICE, BISMARCK, ND 58504
19184993          SANFORD HEALTH OCCUPATIONAL MEDICINE, PO BOX 5501, BISMARCK, ND 58506-5501
19184994        + SANFORD HEALTH OCCUPATIONAL MEDICINE, 1531 WEST VILLARD STREET, DICKINSON, ND 58601-4657
19184996        + SANFORD HEALTH OCCUPATIONAL MEDICINE, 801 21ST AVENUE SE, MINOT, ND 58701-6064
19184997          SAP AMERICAN INC, P O BOX 7780-824024, PHILADELPHIA, PA 19182-4024
19184998        + SAPLING DATA LLC, 2900 W ANDERSON LANE C-200-326, AUSTIN, TX 78757-1102
19184999        + SAPLING DATA LLC, 11610 BUTTONWOOD DR, AUSTIN, TX 78759-3856
19185003        + SARA KRAMER MD, 343 E 30TH STREET, NEW YORK, NY 10016-6417
19185008        + SARA TRAVERS, 1341 N. GRAY AVE, PANAMA CITY, FL 32401-4432
19185016        + SARAH HARTMAN HAUGHT, 22130 MARTINEZ STREET, WOODLAND HILLS, CA 91364-1613
19185020        + SARAH NICHOLSON, 30 STEELE HOLLOW ROAD, SPENCER, WV 25276-9113
19185031        + SARATOGA MEDICAL CLINIC P C, 7839 A ROLLING ROAD, SPRINGFIELD, VA 22153-2821
19185039        + SASS, 808 W RIDGECREST BLVD, RIDGECREST, CA 93555-4023
19185053        + SB STAPP LLC, 8697 S ZEPHYER STREET, LITTLETON, CO 80128-6258
19185054          SC DEPARTMENT OF REVENUE, CORPORATION, COLUMBIA, SC 29214-0006
19185056          SC DEPARTMENT OF REVENUE, DEPARTMENT OF REVENUE, COLUMBIA, SC 29214-0100
19185055          SC DEPARTMENT OF REVENUE, NOA, COLUMBIA, SC 29214-0030
19185057        + SC JOHNSON, 1525 HOWE STREET, RACINE, WI 53403-2236
19185058       ++ SCANSTAT TECHNOLOGIES, PO BOX 2480, ROSWELL GA 30077-2480 address filed with court:, SCANSTAT TECHNOLOGIES,
                  288 S MAIN STREET, ALPHARETTA, GA 30009-7916
19185059          SCANSTAT TECHNOLOGIES, PO BOX 2480, ROSWELL, GA 30077-2480
19185061        + SCENIC RIVERS HEALTH SERVICES, 20 5TH ST SE, COOK, MN 55723-9702
19185060        + SCENIC RIVERS HEALTH SERVICES, P O BOX 135, BIGFORK, MN 56628-0135
19185062          SCHNEIDER ELECTRIC BUILDINGS AMERICAS, INC, PO BOX 841868, DALLAS, TX 75284-1868
19185064        + SCHURICHT, RENE, 3324 FAIRLOMAS RD, NATIONAL CITY, CA 91950-8212
19185066        + SCL HEALTH SYSTEM, PO BOX 22797, BILLINGS, MT 59104-2797
19185067        + SCL HEALTH SYSTEM, 500 ELDORADO BLVD BLDG 6 STE 6250, BROOMFIELD, CO 80021-3408
19185068          SCL HEALTH SYSTEM, PO BOX 912980, DENVER, CO 80291-2980
19185069        + SCOTT INC, 2425 HIGHWAY 2 EAST, KALISPELL, MT 59901-2309
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 109 of 170
District/off: 0539-3                               User: ctello                                         Page 108 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19185070        +   SCOTT INC, 2425 HWY 2 EAST, KALLISPELL, MT 59901-2309
19185075        +   SEACOAST REDICARE, 396 HIGH STREET, SOMERSWORTH, NH 03878-1427
19185078        +   SEAWAY ORTHOPEDICS PC, 271 ANDREWS STREET, MASSENA, NY 13662-3401
19185082        +   SECURE HEALTH PARTNERS LLC, 469 S CHERRY STREET SUITE 101, DENVER, CO 80246-1222
19185084        +   SECURITY MUTUAL LIFE INS CO, PO BOX 1625, BINGHAMTON, NY 13902-1625
19185093            SEHOUA, ATTN:JOHN VALICKUS TREASURER, CONCORD, NH 03302-3462
19185094        +   SEHOUA, PO BOX 16392, HIGH POINT, NC 27261-6392
19185090            SEHOUA, ATTN: ED SHEEHAN TREASURER, CHARLOTTE, NC 28230
19185091            SEHOUA, MARY FERNALD/SCOTTISH RE, CHARLOTTE, NC 28277
19185092            SEHOUA, RYAN STRIBLING TREASURER, COLUMBIA, SC 29205
19185101            SEHOUA, ATTN: DAVID EVANS, SUWANEE, GA 30024
19185098            SEHOUA, ATTN: PAUL MILLER, LOGANVILLE, GA 30052-0726
19185085            SEHOUA, JAMES SWINTON TREASURER, ATLANTA, GA 30346
19185086            SEHOUA, ATTN: DEBBIE BOYD, TREASURER, ATLANTA, GA 30348
19185089            SEHOUA, C/O JULIE LONG, FLMI-TREASURER SEHOUA, BIRMINGHAM, AL 35253
19185099        +   SEHOUA, 7956 VAUGHN RD 134, MONTGOMERY, AL 36116-6625
19185100        +   SEHOUA, P O BOX 1890, RIDGELAND, MS 39158-1890
19185095            SEHOUA, C/O DANNY COLLINS-CHIEF UNDERWRITER, JACKSON, MS 39205
19185088        +   SEHOUA, PO BOX 3613, BALLWIN, MO 63022-3613
19185096            SEHOUA, ATTN: MARTHA GRIMSLEY, TREASURER, LENEXA, KS 66285
19185097        +   SEHOUA, P O BOX 5465, LINCOLN, NE 68505-0465
19185087        +   SEHOUA, P O BOX 460939, AURORA, CO 80046-0939
19185104            SELINA MANSON, 16715 NW CHARLAIS ST, BEAVERTON, OR 97006-7268
19185105            SELMAN AND COMPANY, ACCOUNTS PAYABLE, CLEVELAND, OH 44134
19185107            SEMLER SCIENTIFIC INC, DEPT LA 24524, PASADENA, CA 91185-4524
19185109       #+   SEMLER SCIENTIFIC INC, 911 BERN COURT STE 110, SAN JOSE, CA 95112-1242
19185108        +   SEMLER SCIENTIFIC INC, 2330 NW EVERETT STREET, PORTLAND, OR 97210-3530
19185111        +   SENORA ANGELS HOME HEALTH AND SERVICES, 5824 REOH COURT, VA BEACH, VA 23464-5047
19185112        +   SERENGETI SYSTEMS, 1108 LAVACA ST STE 110, AUSTIN, TX 78701-2110
19185113        +   SERESS, KATHLEEN, 4201 TOPANGA CANYON BLVD, WOODLAND HILLS, CA 91364-5253
19185117            SFO MEDICAL CLINIC, PO BOX 742357, LOS ANGELES, CA 90074-2357
19185121        +   SHAH HARISH, 1349 ELKWOOD DR, MILPITAS, CA 95035-2423
19185145        +   SHANDAR MILLER, 16253 HWY 431, PRAIRIEVILLE, LA 70769-6721
19185163        +   SHANNON CLINIC, P O BOX 22000, SAN ANGELO, TX 76902-7200
19185164        +   SHANNON CLINIC, 120 E BEAUREGARD AVENUE, SAN ANGELO, TX 76903-5919
19185165        +   SHANNON CLINIC, 120 EAST HARRIS AVENUE, SAN ANGELO, TX 76903-5904
19185166        +   SHANNON CLINIC, 201 E ARIZONA AVENUE, SWEETWATER, TX 79556-7119
19185224       #+   SHARPE MEMORIAL CLINIC, 128 S 5TH PO BOX 307, OSBORNE, KS 67473-0307
19185225            SHARPS COMPLIANCE INC, P O BOX 679502, DALLAS, TX 75267-9502
19185249        +   SHAWNEE COUNTY, 200 SE 7TH STREET, TOPEKA, KS 66603-3959
19185250            SHAWNEE COUNTY, SHAWNEE COUNTY CORONER, TOPEKA, KS 66603-3644
19185262        +   SHEIKH, TAHIRA, 4224 MESA DR, CARROLLTON, TX 75010-4433
19185270        +   SHEILA PORTER, P O BOX 17514, TAMPA, FL 33682-7514
19185298        +   SHERIDA AZEEZ, 12689 SW 21 ST, MIRAMAR, FL 33027-2612
19185307        +   SHERREE HUSSEY, 2048 Dogwood Road, Snellville, GA 30078-2548
19185314        +   SHERRY SULLIVAN, 11016 17th Ave Sw., Seattle, WA 98146-2024
19185318        +   SHERYL HANNA, 1645 CRESENT STREET, TRAVERSE CITY, MI 49686-4764
19185328        +   SHIREEN SEECOOMAR, 195-24 HILLSIDE AVE, HOLLIS, NY 11423-2022
19185337            SHMG OCCUPATIONAL HEALTH, PO BOX 2864, GRAND RAPIDS, MI 49501-2864
19185336        +   SHMG OCCUPATIONAL HEALTH, 100 MICHIGAN STREET NE MC999, GRAND RAPIDS, MI 49503-2560
19185342        +   SHORELINE PHYSICAL THERAPY, 1717 SHIPYARD BLVD STE 320, WILMINGTON, NC 28403-8019
19185350            SHRED-IT USA, P O BOX 29864, NEW YORK, NY 10087-9864
19185348            SHRED-IT USA, P O BOX 5149, NEW YORK, NY 10087-5149
19185353        +   SHRED-IT USA, 10162 BELLWRIGHT ROAD STE A, SUMMERVILLE, SC 29483-5408
19185347            SHRED-IT USA, 1885 SR 84 SUITE 106, FT LAUDERDALE, FL 33315
19185345            SHRED-IT USA, 28883 NETWORK PLACE, CHICAGO, IL 60673-1288
19185344            SHRED-IT USA, 25668 NETWORK PLACE, CHICAGO, IL 60673-1256
19185343        +   SHRED-IT USA, 1625 WALLACE DRIVE, CARROLLTON, TX 75006-6654
19185346        +   SHRED-IT USA, 9755 CLIFFORD DR STE 150, DALLAS, TX 75220-5336
19185354            SHRED-IT USA, SHRED-IT WACO, WACO, TX 76701
19185352            SHRED-IT USA, PO BOX 101007, PASADENA, CA 91189-1007
19185351            SHRED-IT USA, C/O SHRED-IT SUPPORT CENTER, OAKVILLE, CANADA L6J7T4
19185363            SIERRA DOCTORS MEDICAL GRP, P O BOX 9453, BELFAST, ME 04915-9453
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51             Page 110 of 170
District/off: 0539-3                                 User: ctello                                              Page 109 of 169
Date Rcvd: Nov 12, 2020                              Form ID: NOA                                            Total Noticed: 8513
19185362        + SIERRA DOCTORS MEDICAL GRP, 275 GRASS VALLEY HWY., AUBURN, CA 95603-4533
19185366        + SIERRA MEDICAL GROUP, 44469 10TH STREET WEST, LANCASTER, CA 93534-3324
19185367          SIERRA MEDICAL GROUP, PO BOX 7008, LANCASTER, CA 93539-7008
19185368        + SIERRA MEDICAL GROUP, 39115 TRADE CENTER DRIVE STE 130, PALMDALE, CA 93551-3649
19185373        + SIERRA SCREENING SERVICES, 212 CROWN POINT DRIVE, DAYTON, NV 89403-7411
19185371        + SIERRA SCREENING SERVICES, 2641 BRENTWOOD DR, CARSON CITY, NV 89701-5741
19185372        + SIERRA SCREENING SERVICES, 4493 E NYE LN, CARSON CITY, NV 89706-1323
19185374        + SILCO FIRE SECURITY, 10765 MEDALLION DRIVE, CINCINNATI, OH 45241-4828
19185376        + SIMEDHEALTH LLC, 4881 NW 8TH AVENUE SUITE 2, GAINESVILLE, FL 32605-4582
19185379        + SINGER BURKE COMPANY, 6345 BALBOA BLVD STE 375, ENCINO, CA 91316-1536
19185380        + SINK, REBECCA, 8716 ARLIES TRAIL, WILLOW SPRINGS, NC 27592-8608
19185381          SITKA COMMUNITY HOSPITAL, 209 MOLLER AVENUE, SITKA, AK 99835-7142
19185382        + SKOPP, DAVID, 1537 ROSE AVE, SANTA ROSA, CA 95407-7175
19185386        + SKYLIGHT FINANCIAL, 2012 WEST 25TH STREET, SUITE 600, CLEVELAND, OH 44113-4119
19185387        + SKYLINE SECTOR 5, 525 113TH STREET, ARLINGTON, TX 76011-5403
19185389        + SLEEPY EYE MEDICAL CENTER, 400 4TH AVE NW, SLEEPY EYE, MN 56085-1109
19185390          SLHS SERVICE AREA, P O BOX 1012, BOISE, ID 83701-1012
19185391        + SLOCUM-DICKSON MEDICAL GROUP, 1729 BURRSTONE ROAD, NEW HARTFORD, NY 13413-1093
19185392        + SM CORPORATECARE LLC, 15972 COLLECTIONS CENTER DRIVE, CHICAGO, IL 60693-0001
19185393        + SMARTDOG SERVICES LLC, 7004 BEE CAVE RD BLDG 3 STE 100, AUSTIN, TX 78746-5885
19185394     ++++ SMITH AND PURVIS FAMILY PRACTICE, 658 NORTHSIDE DR E STE A, STATESBORO GA 30458-4828 address filed with court:,
                  SMITH AND PURVIS FAMILY PRACTICE, 412 NORTHSIDE DR EAST STE 200, STATESBORO, GA 30458-4836
19185395        + SMITH AND PURVIS FAMILY PRACTICE, 658 NORTHSIDE DR EAST STE A, STATESBORO, GA 30458-4828
19185396        + SMITH COUNTY MEMORIAL HOSPITAL, 614 S MAIN STREET, SMITH CENTER, KS 66967-3000
19185397          SMITH COUNTY MEMORIAL HOSPITAL, P O BOX 349, SMITH CENTER, KS 66967-0349
19185398        + SMOOT ANDERSON CO, PO BOX 8234, WACO, TX 76714-8234
19185399        + SMS SEARING MOBILE SAFETY, 324 GRAND ST, COLDWATER, MI 49036-1050
19185400        + SMS SOFTWARE TECHNOLOGIES INC, 647 E ROYAL LANE SUITE 2019, IRVING, TX 75039-3560
19185401          SNI COMPANIES, PO BOX 740497, ATLANTA, GA 30374-0497
19185402        + SNI COMPANIES, 14241 DALLAS PKWY STE 550, DALLAS, TX 75254-2917
19185403        + SNM LAB AND PARAMEDICAL INC, 914 40TH AVE, EAST BRADENTON, FL 34208-4656
19185405        + SODEXO AMERICA LLC, 200 6TH AVE SOUTH, ST PETERSBURG, FL 33701-4904
19185406        + SOKO UNITED CORP, 566 EAST LAMBERT ROAD, BREA, CA 92821-4116
19185409          SOLARWINDS INC, PO BOX 730720, DALLAS, TX 75373-0720
19185408        + SOLARWINDS INC, 7171 SOUTHWEST PARKWAY BLDG 400, AUSTIN, TX 78735-0002
19185424        + SOPHEAP PANG, 6511 FRANZ WARNER PKWY, WHITSETT, NC 27377-9215
19185423        + SOPHEAP PANG, 4 COOPERS RIDGE CT, GREENSBORO, NC 27407-5074
19185429          SORAYA MOSTERT, 142 WINNEY HILL ROAD, ONEONTA, NY 13820-1145
19185432        + SOUND MASKING WORKS, P O BOX 2673, SHERMAN, TX 75091-2673
19185433        + SOUTH CAROLINA DEPARTMENT OF INSURANCE, 1201 MAIN ST SUITE 1000, COLUMBIA, SC 29201-3291
19185435          SOUTH CAROLINA DEPARTMENT OF INSURANCE, PO BOX 100105, COLUMBIA, SC 29202-3105
19185434        + SOUTH CAROLINA DEPARTMENT OF INSURANCE, 300 ARBOR LAKE DRIVE, COLUMBIA, SC 29223-4536
19185439          SOUTH CENTRAL KANSAS MEDICAL CENTER, PO BOX 21014, BELFAST, ME 04915-4107
19185438        + SOUTH CENTRAL KANSAS MEDICAL CENTER, 6401 PATTERSON PARKWAY, ARKANSAS CITY, KS 67005-5701
19185437        + SOUTH CENTRAL KANSAS MEDICAL CENTER, PO BOX 1107, ARKANSAS CITY, KS 67005-1107
19185440        + SOUTH DAKOTA DEPT OF REVENUE, 445 EAST CAPITOL AVE, PIERRE, SD 57501-3100
19185443          SOUTH GEORGIA MEDICAL CENTER, PO BOX 9, VALDOSTA, GA 31603-0009
19185442        + SOUTH GEORGIA MEDICAL CENTER, P O BOX 1854, VALDOSTA, GA 31603-1854
19185445        + SOUTHEASTERN INTEGRATED MEDICAL, 4881 NW 8TH AVE STE 2, GAINESVILLE, FL 32605-4582
19185446        + SOUTHEASTERN INTEGRATED MEDICAL, 4343 W NEWBERRY ROAD SUITE 13, GAINESVILLE, FL 32607-2825
19185447        + SOUTHERLAND, SHANNON, 10655 N 9TH ST 102, PHOENIX, AZ 85020-1164
19185448        + SOUTHERN CALIFORNIA DRUG TESTING CLINIC, 6670 RESEDA BLVD 102, RESEDA, CA 91335-8428
19185449        + SOUTHERN CALIFORNIA DRUG TESTING CLINIC, 20301 VENTURA BLVD, 105, WOODLAND HILLS, CA 91364-0906
19185451        + SOUTHERN COLORADO CLINIC, 3676 PARKER BLVD, PUEBLO, CO 81008-2282
19185450        + SOUTHERN COLORADO CLINIC, P O BOX 9000, PUEBLO, CO 81008-9000
19185452        + SOUTHERN ELECTRICAL CONTRACTORS, 10875 BILLIE DRIVE, DENHAM SPRINGS, LA 70706-0829
19185453          SOUTHERN PLAINS MEDICAL CENTER, 2222 W IOWA AVENUE, CHICKASHA, OK 73018-2738
19185455        + SOUTHWEST AIRLINES CO, 50 TERMINAL DRIVE, FORT LAUDERDALE, FL 33315-3601
19185454        + SOUTHWEST AIRLINES CO, OAL BILLING, DALLAS, TX 75397-0001
19185457        + SOUTHWEST GEORGIA HEALTH CARE INC, P O BOX 357, RICHLAND, GA 31825-0357
19185458        + SOUTHWEST HEALTHCARE SERVICES, 802 2ND STREET NW, SUITE 1, BOWMAN, ND 58623-4469
19185459        + SOUTHWEST MAINTENANCE, 803 S ROBINSON DR, WACO, TX 76706-5625
19185460          SOUTHWEST MEDICAL SOLUTIONS LLC, 3315 N 124TH ST, BROOKFIELD, WI 53005-3105
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 111 of 170
District/off: 0539-3                                User: ctello                                          Page 110 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                        Total Noticed: 8513
19185461        +   SOUTHWEST MEDICAL SOLUTIONS LLC, 5533 W 109TH ST SUITE 101, OAK LAWN, IL 60453-5058
19185463        +   SOUTHWEST PAPER STOCK INC, P O BOX 1808, FORT WORTH, TX 76101-1808
19185464        +   SOUTHWEST SERVICE LIFE INSURANCE COMPANY, PO BOX 982005, FORT WORTH, TX 76182-8005
19185465        +   SOUTHWESTERN VERMONT MEDICAL CENTER, PO BOX 5732, BELFAST, ME 04915-5700
19185467            SPARKLETTS, P O BOX 403628, ATLANTA, GA 30384-3628
19185470        +   SPARTAN MOBILE DRUG TESTING LLC, 439 LAKEVIEW DRIVE, WASHINGTON, PA 15301-3009
19185485            SPECTRUM BUSINESS, P O BOX 11827, NEWARK, NJ 07101-8127
19185471            SPECTRUM BUSINESS, P O BOX 0377, BUFFALO, NY 14240-0377
19185473            SPECTRUM BUSINESS, P O BOX 70873, CHARLOTTE, NC 28272-0873
19185472            SPECTRUM BUSINESS, P.O. BOX 70872, CHARLOTTE, NC 28272-0872
19185495            SPECTRUM BUSINESS, P O BOX 30262, TAMPA, FL 33630-3262
19185496            SPECTRUM BUSINESS, PO BOX 31710, TAMPA, FL 33631-3710
19185483            SPECTRUM BUSINESS, PO BOX 3237, MILWAUKEE, WI 53201-3237
19185494            SPECTRUM BUSINESS, PO BOX 790450, ST LOUIS, MO 63179-0450
19185479            SPECTRUM BUSINESS, P O BOX 650047, DALLAS, TX 75265-0047
19185480            SPECTRUM BUSINESS, P O BOX 650063, DALLAS, TX 75265-0063
19185481            SPECTRUM BUSINESS, PO BOX 650356, DALLAS, TX 75265-0356
19185482            SPECTRUM BUSINESS, P O BOX 660097, DALLAS, TX 75266-0097
19185478        +   SPECTRUM BUSINESS, P O BOX 660545, DALLAS, TX 75266-0545
19185484        +   SPECTRUM BUSINESS, 602 N HIGHWAY 69, NEDERLAND, TX 77627-7153
19185493            SPECTRUM BUSINESS, P O BOX 7174, PASADENA, CA 91109-7174
19185476            SPECTRUM BUSINESS, P O BOX 60074, CITY OF INDUSTRY, CA 91716-0074
19185475            SPECTRUM BUSINESS, DEPT. 466, CINTI, OH 45274-0466
19185474            SPECTRUM BUSINESS, P O BOX 740466, CINTI, OH 45274-0466
19185486            SPECTRUM BUSINESS., P O BOX 742617, CINCINNATI, OH 45274-2614
19185487            SPECTRUM BUSINESS., PO BOX 742614, CINCINNATI, OH 45274-2617
19185490        +   SPECTRUM BUSINESS., P O BOX 3019, MILWAUKEE, WI 53201-3019
19185492            SPECTRUM BUSINESS., PO BOX 790086, ST. LOUIS, MO 63179-0086
19185488            SPECTRUM BUSINESS., PO BOX 660889, DALLAS, TX 75266-0889
19185491            SPECTRUM BUSINESS., P O BOX 78016, PHOENIX, AZ 85062-8016
19185489            SPECTRUM BUSINESS., PO BOX 60229, LOS ANGELES, CA 90060-0229
19185502        +   SPECTRUM HEALTH, 1009 W GREEN ST, HASTINGS, MI 49058-1710
19185498        +   SPECTRUM HEALTH, P O BOX 2048, GRAND RAPIDS, MI 49501-2048
19185501            SPECTRUM HEALTH, 2902 BARDFORD SE NE, GRAND RAPIDS, MI 49525
19185504        +   SPECTRUM HEALTH PENNOCK LAB, 1009 W GREEN STREET, HASTINGS, MI 49058-1710
19185505        +   SPENCER HEALTH SOLUTIONS LLC, 1981 J N PEASE PLACE SUITE 103, CHARLOTTE, NC 28262-4529
19185507        +   SPIVEY ENTERPRISES INC, 1481 DEAN FOREST ROAD, SAVANNAH, GA 31405-9341
19185508        +   SPRING BRANDI MANGUS, 1637 HURRICANE RD, ELKVIEW, WV 25071-7205
19185510            SPRINGFIELD MEDICAL CARE SYSTEMS INC, PO BOX 4151, WOBURN, MA 01888-4151
19185509        +   SPRINGFIELD MEDICAL CARE SYSTEMS INC, PO BOX 710, SPRINGFIELD, VT 05156-0710
19185511        +   SPRINGHILL PHYSICIAN PRACTICES INC, 3715 DAUPHIN STREET, SUITE 7-A, MOBILE, AL 36608-1775
19185515            SPRINT, REGEAST LOCKBOX, BALTIMORE, MD 21297-1621
19185531            SPRINT, P O BOX 600607, JACKSONVILLE, FL 32260-0607
19185536            SPRINT, PO BOX 30723, TAMPA, FL 33630-3723
19185527            SPRINT, ACCT 921794035, DALLAS, TX 75265-0270
19185537        +   SPYGLASS INC, P O BOX 5147, EVANSVILLE, IN 47716-5147
19185538            SQL SENTRY LLC, 75 REMITTANCE DRIVE, DEPT 6092, CHICAGO, IL 60675-6092
19185542            SRISAI PC, 7972 W JEFFERSON BLVD STE A, FORT WAYNE, IN 46804-4140
19185544        +   ST ANDREWS BOTTINEAU CLINIC, 316 OHMER STREET, BOTTINEAU, ND 58318-1097
19185543        +   ST ANDREWS BOTTINEAU CLINIC, 314 OHMER STREET, BOTTINEAU, ND 58318-1059
19185545        +   ST ANDREWS HEALTH CENTER, 316 OHMER STREET, BOTTINEAU, ND 58318-1097
19185546        +   ST ANTHONY MEDICAL CLINICS, 311 S CLARK ST, CARROLL, IA 51401-3038
19185548        +   ST CHARLES MERCY HOSP OCC MED, 2600 NAVARRE AVENUE, OREGON, OH 43616-3297
19185547            ST CHARLES MERCY HOSP OCC MED, PO BOX 636435, CINCINNATI, OH 45263-6435
19185551        +   ST FRANCIS HOSPITAL MEDICAL CENTER, 100 DEERFIELD ROAD, WINDSOR, CT 06095-4252
19185549        +   ST FRANCIS HOSPITAL MEDICAL CENTER, 114 WOODLANDS ST, SUITE 4320, HARTFORD, CT 06105-1208
19185550        +   ST FRANCIS HOSPITAL MEDICAL CENTER, 1598 EAST MAIN STREET, TORRINGTON, CT 06790-3519
19185552            ST JOHN PROPERTIES INC, P O BOX 62696, BALTIMORE, MD 21264-2696
19185554        +   ST LUKE'S HOSPITAL AND CLINICS OF DULUTH, 915 EAST 1ST STREET, DULUTH, MN 55805-2193
19185556        +   ST LUKES HOSPITAL,, 702 FIRST ST SW, CROSBY, ND 58730-3329
19185555        +   ST LUKES HOSPITAL,, PO BOX 10, CROSBY, ND 58730-0010
19185557        +   ST LUKES HOSPITAL,, P O BOX C, CROSTY, ND 58730-0658
19185558            ST LUKES WORKPLACE HEALTH, PO BOX 505252, ST LOUIS, MO 63150-5252
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51            Page 112 of 170
District/off: 0539-3                                User: ctello                                           Page 111 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                         Total Noticed: 8513
19185559        + ST VINCENT CHARITY OCCUPATIONAL HEALTH, PO BOX 932006, CLEVELAND, OH 44193-0007
19185560        + ST. FRANCIS HOSPITAL, 3401 LUDINGTON STREET, ESCANABA, MI 49829-1377
19185579          STAPLES CREDIT PLAN, PO BOX 689020, DES MOINES, IA 50368-9020
19185580          STAPLES CREDIT PLAN, P O BOX 78004, PHOENIX, AZ 85062-8004
19185581          STAPLES CREDIT PLAN, DEPT 00-02306173, THE LAKES, NV 88901-6721
19185582        + STARBUCK CLINIC, P O BOX 460, STARBUCK, MN 56381-0460
19185583          STARK STARK ATTORNEYS AT LAW, ATTN: CYNDI MARK CONLEY, PRINCETON, NH 08543-5315
19185584          STATE COMPTROLLER, INTEREST AND PENALTIES DEPT, AUSTIN, TX 78711-2247
19185588          STATE OF CONNECTICUT, DEPARTMENT OF REVENUE SERVICES, HARTFORD, CT 06102-5030
19185590          STATE OF CONNECTICUT, PO BOX 2974 DEPT OF REVENUE SERVICES, HARTFORD, CT 06104-2974
19185591          STATE OF CONNECTICUT, DEPARTMENT OF MOTOR VECHICLES, WETHERSFIELD, CT 06161-3003
19185592          STATE OF DELAWARE, DIVISION OF MOTOR VEHICLES, DOVER, DE 19903
19185593          STATE OF MARYLAND, DEPARTMENT OF ASSESSMENTS AND, BALTIMORE, MD 21201-2395
19185594          STATE OF MARYLAND, DEPT OF ASSESSMENTS TAXATION, BALTIMORE, MD 21201-2395
19185596          STATE OF MARYLAND, P O BOX 17132, BALTIMORE, MD 21297-0175
19185600          STATE OF NEW JERSEY, DEPARTMENT OF LABOR, TRENTON, NJ 08625-0929
19185598          STATE OF NEW JERSEY, DIVISION OF EMPLOYER ACCOUNTS, TRENTON, NJ 08625-0059
19185599          STATE OF NEW JERSEY, PO BOX 381, TRENTON, NJ 08625-0381
19185605          STATE OF NEW JERSEY, 1 RIVER ROAD, WEST TRENTON, NJ 08628
19185604        + STATE OF NEW JERSEY, PO BOX 7068, W TRENTON, NJ 08628-0068
19185602          STATE OF NEW JERSEY, DIVISION OF TAXATION-REVENUE PROC CTR, TRENTON, NJ 08646-0666
19185601          STATE OF NEW JERSEY, P O BOX 193, TRENTON, NJ 08646-0193
19185603          STATE OF NEW JERSEY, PO BOX 911, TRENTON, NJ 08646-0911
19185597        + STATE OF NEW JERSEY, 1200 NEGRON DR, HAMILTON, NJ 08691-1913
19185607          STATE OF RHODE ISLAND, DIVISION OF TAXATION, PROVIDENCE, RI 02908-5807
19185608          STATE OF RHODE ISLAND, DIVISION OF TAXATION-DEPT 88, PROVIDENCE, RI 02940-9702
19185609     ++++ STATESBORO FAMILY PRACTICE, 658 NORTHSIDE DR E STE A, STATESBORO GA 30458-4828 address filed with court:,
                  STATESBORO FAMILY PRACTICE, 412 NORTHSIDE DRIVE EAST 200, STATESBORO, GA 30458
19185610        + STEAMBOAT MEDICAL GROUP, 1280 INDUSTRIAL AVE, SUITE 103, CRAIG, CO 81625-2903
19185613        + STELLIS HEALTH PA, 1700 HIGHWAY 25 NORTH, BUFFALO, MN 55313-1930
19185652          STERICYCLE INC, P.O.BOX 9001590, LOUISVILLE, KY 40290-1590
19185651          STERICYCLE INC, PO BOX 9001589, LOUISVILLE, KY 40290-1589
19185650          STERICYCLE INC, P O BOX 9001588, LOUISVILLE, KY 40290.-1588
19185648          STERICYCLE INC, P O BOX 6578, CAROL STREAM, IL 60197-6578
19185649          STERICYCLE INC, P O BOX 6582, CAROL STREAM, IL 60197-6582
19185647          STERICYCLE INC, P O BOX 6575, CAROL STREAM, O; 60197-6575
19185657          STERLING TALENT SOLUTIONS, NEWARK POST OFFICE, NEWARK, NJ 07193-6482
19185656          STERLING TALENT SOLUTIONS, PO BOX 35626, NEWARK, NJ 07193-5626
19185654        + STERLING TALENT SOLUTIONS, 1 STATE STREET PLAZA 24TH FLOOR, NEW YORK, NY 10004-1561
19185655        + STERLING TALENT SOLUTIONS, 249 W 17TH STREET, 6TH FLOOR, NEW YORK, NY 10011-5388
19185658        + STEVE MARINO INC, P.O. BOX 277, BRANDON, FL 33509-0277
19185661        + STEVEN COFIELD, 2653 ASHLEY OAK DRIVE, SCHERTZ, TX 78154-5409
19185665        + STEVENS COMMUNITY MEDICAL CNTR, 400 EAST FIRST STREET, MORRIS, MN 56267-1408
19185667          STEVENS COUNTY HOSPITAL, 1006 SOUTH JACKSON STREET, HUGOTON, KS 67951-2858
19185666        + STEVENS COUNTY HOSPITAL, P O BOX 10, HUGOTON, KS 67951-0010
19185669          STEWARD SHARON REGIONAL HEALTH SYSTEM INC, 111 HUNTINGTON AVENUE SUITE 1800, BOSTON, MA 02199-7653
19185670        + STEWARD SHARON REGIONAL HEALTH SYSTEM INC, 295 N KERRWOOD DRIVE 104, HERMITAGE, PA 16148-5207
19185671          STEWART STEVENSON, PO BOX 301063, DALLAS, TX 75303-1063
19185672          STEWART STEVENSON, P O BOX 200441, HOUSTON, TX 77216-0441
19185675        + STONE RESOURCE LLC, 9755 DOGWOOD RD SUITE 350, ROSWELL, GA 30075-7029
19185674        + STONE RESOURCE LLC, 4514 COLE AVE, SUITE 600, DALLAS, TX 75205-4193
19185676        + STORMONT VAIL WORKCARE, 1500 SW 10TH AVE, TOPEKA, KS 66604-1353
19185677        + STORMONT VAIL WORKCARE, 1504 SW 8TH AVENUE, TOPEKA, KS 66606-1632
19185680          SUDDENLINK, PO BOX 742535, CINCINNATI, OH 45274-2535
19185681          SUDDENLINK, P O BOX 650742, DALLAS, TX 75265-0742
19185683        + SUE GUIDRY MT (ASCP) INC, 606 WEST BAYOU PKWY, LAFAYETTE, LA 70503-3606
19185690        + SUMMIT VIEW CLINIC, 11019 CANYON ROAD EAST STE A, PUYALLUP, WA 98373-4298
19185691        + SUNBRIGHT PAPER RECYCLING, 701A TEXAS CENTRAL PKWY, WACO, TX 76712-6683
19185694          SUNGARD AVAILABILITY SERVICES, PO BOX 776896, CHICAGO, IL 60677-6896
19185693        + SUNGARD AVAILABILITY SERVICES, 91233 COLLECTION CENTER DRIVE, CHICAGO, IL 60693-0001
19185692        + SUNGARD AVAILABILITY SERVICES, P O BOX 91233, CHICAGO, IL 60693-1233
19185697          SUNNY MEADOW MEDICAL CLINIC PC, 305 NORTH 37TH STREET, NORFOLK, NE 68701-3275
19185698          SUNNYSIDE COMMUNITY HOSPITAL, PO BOX 22004, BELFAST, ME 04915-4117
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 113 of 170
District/off: 0539-3                               User: ctello                                         Page 112 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19185700        +   SUNSHINE PROMOTIONS, 2025 ALTURAS RD, ATASCADERO, CA 93422-1102
19185702        +   SUPERINTENDENT OF FINANCIAL SERVICES, 110 WILLIAM STREET, NEW YORK, NY 10038-3901
19185701        +   SUPERINTENDENT OF FINANCIAL SERVICES, NEW YORK STATE DEPT OF FINANCIAL SVCS, ALBANY, NY 12257-0001
19185703        +   SUPERIOR ONSITE HEALTH SOLUTIONS, PO BOX 1156, VERNON, NJ 07462-1156
19185706        +   SURESCREEN LABS, 2015 ASSEMBLY STREET, COLUMBIA, SC 29201-2130
19185708        +   SURSCAN, 2030 G AVENUE STE 1102, PLANO, TX 75074-5565
19185717        +   SUSAN GUILBAULT, 8300 CENTRAL PARK DRIVE, WACO, TX 76712-6667
19185729        +   SUSQUEHANNA HEALTH MEDICAL GROUP, 1201 GRAMPIAN BLVD, WILLIAMSPORT, PA 17701-1900
19185732            SWEDISH MEDICAL GROUP, PO BOX 25608, SALT LAKE CITY, UT 84125-0608
19185733            SWEDISH MEDICAL GROUP, P O BOX 84026, SEATTLE, WA 98124-8426
19185734            SWIFT COUNTY BENSON HOSPITAL, 1815 WISCONSIN AVENUE, BENSON, MN 56215-1653
19185745        +   SYMONDS FLAGS POLES, 7503 FLAGSTONE DR BLDG 30, FORT WORTH, TX 76118-6953
19185749        +   SYSTEMS CHECK INC, 80 SCENIC DRIVE, 2ND FLOOR, SUITE 7, FREEHOLD, NJ 07728-5211
19185752        +   SZCZUROSKI, CLARA, 2303 N 35TH LN, MCALLEN, TX 78501-5822
19184901        +   Sabreena Leach, 5491 Cliff Estates Rd, Temple, TX 76502-6509
19184902        +   Sabrina Pena, 3409 Charlton Ave, Waco, TX 76711-1501
19184905       #+   Sabrina Whitt, 800 W. Main St, Stewardson, IL 62463-1012
19184906        +   Sabrina Wiley, 120 Den Ric Drive, McDonough, GA 30253-5487
19184913        +   Sade Meche, 6540 Crystal Ct, Waco, TX 76712-6968
19184916        +   Sadie Kasior, 1504 B James Avenue, Waco, TX 76706-2044
19184917        +   Sadittha Greenwood, 3840 E pointe D, Southaven, MS 38672-6646
19184918        +   Sady Verona, 7916 Mimosa Dr, North Richland Hills, TX 76180-5351
19184924        +   Sahara Smothers, 6843 Corday Road, Jacksonville, FL 32208-2423
19184929        +   Sallie Blount, 509 N. Rogers St., Waxahachie, TX 75165-3357
19184930        +   Sally Franco, 14487 Swanley St, Orlando, FL 32832-6334
19184931        +   Sally Seymore, 1090 N Guignard Drive, 15, Sumter, SC 29150-2400
19184933        +   Sally Villalpando, 1520 Westcreek Dr., Azle, TX 76020-3777
19184939        +   Sam Lam, P.O. Box 993, Carnation, WA 98014-0993
19184941        +   Samantha Crouch, 4502 Lake Shore Dr, Apt 418, Waco, TX 76710-1834
19184942        +   Samantha Kosinski, 957 Sedgefield Circle, Grovetown, GA 30813-5861
19184943        +   Samantha Martino, 3200 Knoll Pines, Denton, TX 76208-1319
19184944        +   Samantha Murphy, 1400 Westview Drive, Apt 22, Gatesville, TX 76528-1102
19184946        +   Samantha Pena, 4104 Sherry Ln., Waco, TX 76711-1153
19184949        +   Samantha Satchell, 2326 Reuter Ave, Waco, TX 76708-2551
19184950        +   Samantha Swain, 2514 State Hwy 7, Chilton, TX 76632-3095
19184951        +   Samantha Thomas, 1950 Logging Ln, Jacksonville, FL 32221-2030
19184952        +   Samantha Voss, 1400 Cedar Lane Rd, Waverly, IA 50677-1312
19184953        +   Samantha Watson, 11611 Kime Cir, Seaford, DE 19973-7250
19184958        +   Samia Fundi, 2961 Commonwealth Circle, Milton, GA 30004-4268
19184959        +   Samitra Weathers, 5600 oakmeadow dr, 409, fort worth, TX 76132-2437
19184960        +   Sammantha Pfeiffer, 865 West Main Street, Catskill, NY 12414-5113
19184961        +   Sammons Financial Group, Inc., 4601 Westown Parkway, Suite 300, Des Moines, IA 50266-1071
19184968        +   Sandra Cote, 905 Dayton, Waco, TX 76706-4937
19184970        +   Sandra Gunther, 45 Evergreen Ave, Bethpage, NY 11714-1514
19184971        +   Sandra Henderson, 801 Twin Hills Lane, Desoto, TX 75115-5569
19184972        +   Sandra Lee, 922 Dartmouth Woods Dr., Dartmouth, MA 02747-5123
19184973        +   Sandra Lopez, 530 S McDonnell Ave, Los Angeles, CA 90022-1838
19184974        +   Sandra Morton, 5621 B Foxbourgh, Waco, TX 76708-5428
19184975        +   Sandra Newton, 28 Carlton street, White Plains, NY 10607-1440
19184976        +   Sandra Peters, 1504 Fruit Cove Woods, St. Johns, FL 32259-2909
19184977        +   Sandra Soler, 70 college drive, Edison, NJ 08817-5984
19184978       #+   Sandra Taylor, 1800 Primrose Dr, 143F, Waco, TX 76706-3406
19184979        +   Sandra Walsh, 7440 Willow Lane, Granite Bay, CA 95746-7326
19184980        +   Sandtaza Shelby, 4249 Crenshaw ave, Fort Worth, TX 76105-4231
19184981        +   Sandy McIsaac, 33 Allendale Road, Cheektowaga, NY 14215-1862
19185000        +   Sapna Patel, 722 Rowland rd, Stone Mountain, GA 30083-4837
19185001        +   Sara Keenan, 1414 San Jose Ave, Alameda, CA 94501-4044
19185002        +   Sara Kennedy, 2500 55th Ave, Greeley, CO 80634-4501
19185004        +   Sara Martinez, 1005 Fisher, Waco, TX 76705-2506
19185006        +   Sara Rodriguez, 13340 Corak Street, Baldwin Park, CA 91706-3820
19185007        +   Sara Sumibcay, 900 Southampton rd 48, Benicia, CA 94510-1823
19185009        +   Sara Walker, 7880 Village Drive Apt. A, Cincinnati, OH 45242-4344
19185010        +   Sara Zuniga, 924 Martin Ave, Waco, TX 76706-3229
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                   Page 114 of 170
District/off: 0539-3                                        User: ctello                                                    Page 113 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                  Total Noticed: 8513
19185012        +   Sarah Easley, 2210 Columbus Ave, Apt D, Waco, TX 76701-1048
19185013        +   Sarah Gilmore, 2729 Middle Neck Rd, Odenton, MD 21113-1576
19185017        +   Sarah Hooker, 1525 Stony Knoll Road, Dobson, NC 27017-8050
19185018       #+   Sarah Khalfan, 4603 W Naomi Way, Fresno, CA 93722-4327
19185019        +   Sarah Lott, 3924 Lois Circle, Rowlett, TX 75088-4956
19185022        +   Sarah Pilgreen, 1100 n 6th apt m3, Waco, TX 76707-3803
19185023        +   Sarah Pursche, 985 Neighbors Corner, Mart, TX 76664-5311
19185024        +   Sarah Rodriguez, 1515 Herring Ave, Waco, TX 76708-2929
19185026        +   Sarah Schroer, 6224 Streamside Drive, Apt. 36, Burlington, KY 41005-9261
19185027        +   Sarah Stevens, 12953 Via Napoi, Riverside, CA 92503-4528
19185029        +   Sarah Wright, 112 Mockingbird Circle, Waco, TX 76708-3755
19185030        +   Sarai Ayala, 1210 Ahrens, Houston, TX 77017-5526
19185032        +   Saratou Allie, 112 Reservoit St, Lowell, MA 01850-2245
19185033        +   Saray Maldonado, 1700 Sheppard St., Waco, TX 76711-1748
19185034        +   Sarel Ortiz, 8806 Clearwater Dr, Dallas, TX 75243-7106
19185035        +   Sarena Gilmore, 1500 Lake Shore r. Apt 1205, Waco, TX 76708-3732
19185036        +   Sarita Sutton, 3216 N 72nd St, Kansas City, KS 66109-1203
19185037       #+   Sasha Thompson, 2425 S 21st Street, Apt 114, Waco, TX 76706-3430
19185038        +   Sasha Velasquez, 3436 Daughtrey Ave, Waco, TX 76711-2007
19185040            Satish Lall, 11940 147th Street, Apt. 2, Jamaica, NY 11436-1528
19185041        +   Satoya Nixon, 2928 W. 7th St., Jacksonville, FL 32254-1908
19185042        +   Savanna Kuykendall, 3429 Hay Ave, Waco, TX 76711-1509
19185043       #+   Savanna Zachgo, 1801 Mountainview Dr., Waco, TX 76710-2663
19185044       #+   Savannah Cummings, 45 Pickering St., Apt. 7, Fall River, MA 02720-2955
19185045        +   Savannah Davidson, 4502 Lake Shore Drive, Apt. 203, Waco, TX 76710-1832
19185046        +   Savannah Johnson, 606 Sumner Ave, New Castle, PA 16105-2470
19185047            Savannah Marston, Roosevelt, NY 11575
19185048        +   Savannah Reiske, 215 Norwood, Waco, TX 76712-2732
19185049        +   Savannah Wilson, 102 E WALL ST, HEWITT, TX 76643-3407
19185050            Savings Bank Mutual Life Insurance, Company of Massachusetts, 1 Linscott Rd., Woburn, MA 01801-2001
19185051        +   Savish Merced, 34 Wayne St., Springfield, MA 01118-2036
19185063        +   Schquwanna Daniels, 2443 Madrid Dr, Augusta, GA 30906-4080
19185065       #+   Schuyler Woodall, 8985 Bechtold Road, Rogers, MN 55374-9766
19185072        +   Scott Nivens, 41 Grey Coach Lane, Reading, MA 01867-1367
19185073        +   Scott Rembert, 16415 Buccaneer LN, 7021, Houston, TX 77062-5758
19185074        +   Scott Rullestad, 1233 8th St., West Des Moines, IA 50265-2623
19185076       #+   Sean Davidson, 741 Woodruff Rd., 1136, Greenville, SC 29607-3590
19185077        +   Seara Blair, 5023 Alpha Ave, Jacksonville, FL 32205-6401
19185081        +   Secretary of Treasury, 15th Pennsylvania Avenue, N.W., Washington, DC 20220-0001
19185103        +   Selena Castillo, 1721 Howard St, Waco, TX 76711-1735
19185110        +   Sendi Hernandez, 3608 Parrish Street, Waco, TX 76705-2539
19185114        +   Serita Baysmore, 1416 Nighthawk Lane, Mansfield, TX 76063-2282
19185115        +   Servando Sanchez, 429 N Ralrigh Ave, B, Atlantic City, NJ 08401-1033
19185116            Seteria Pierce, 10790 Lem Turner Rd., Jacksonville, FL 32218
19185118        +   Shacheron Fletcher, 817 Colcord Avenue, 2303, Waco, TX 76707-2462
19185119       #+   Shacola Royal, 4608 Stone Ridge Dr, Temple, TX 76502-3732
19185123        +   Shakayla Carter, 436 Owen Lane, Apt. 69, Waco, TX 76710-5535
19185124        +   Shakayla Jones, 8014 W. Highway 84 Apt.1077, Waco, TX 76712-3884
19185125            Shakenna Mchellen, 4450 Song Sparrow r, Middleburg, FL 32068
19185126        +   Shaketa Golden, 355 tate rd, Bolivar, TN 38008-1933
19185127       #+   Shakira Coleman, 6650 103rd Street, 803, Jacksonville, FL 32210-7138
19185128        +   Shakira Hammonds, 67 Treacy Ave, Newark, NJ 07108-1512
19185129        +   Shalacia Thompson, 925 Valentine Ave, Waco, TX 76706-3234
19185130        +   Shalana Jett, 88 cleveland street, Central Falls, RI 02863-1606
19185131       #+   Shaleiah Stephens, 1612 W. Colvin St., Syracuse, NY 13207-1928
19185133        +   Shamara Jackson, 2425 S. 21st St., 143, Waco, TX 76706-3432
19185134        +   Shamarien Harris, 3001 S New Rd, 12101, Waco, TX 76706-3854
19185135        +   Shamberly Pearson, 567 Happy Landing Rd, Waynesville, GA 31566-3641
19185136       #+   Shameka Mayes, 500 E. Cravens Ave., Apt. 4, Waco, TX 76705-1908
19185137        +   Shameka Taylor, 6490 S Cockrell Hill Rd, 3115, Dallas, TX 75236-9579
19185138        +   Shamika Duncan, 822 Perimeter Rd, Apt. 11B, Perry, GA 31069-2113
19185139        +   Shamika Thurman, 487 Blue Ruin Rd., Louise, MS 39097-3176
19185141        +   Shamone Proctor, PO Box 155372, Waco, TX 76715-5372
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51   Page 115 of 170
District/off: 0539-3                                         User: ctello                                  Page 114 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                Total Noticed: 8513
19185142        +   Shamorea Jackson, 524 N. 10th, Waco, TX 76701-1217
19185185        +   Shan'Toyia Daniels, 1108 E Ramsey Ave, Fort Worth, TX 76104-6534
19185144        +   Shanara Greer, 636 South Creek Dr, Royse City, TX 75189-6193
19185146        +   Shane Chubbs, 10400 Wagon Rut Ct, Fort Worth, TX 76108-8909
19185147        +   Shane Metcalf, 3716 Katy Lane, Waco, TX 76705-3345
19185149        +   Shaneil Pal, 8676 Hawley Way, Elk Grove, CA 95624-4575
19185151        +   Shaneka Taylor, 3437 NW 44th St, Apt. 208, Lauderdale Lakes, FL 33309-4272
19185153        +   Shanequa Wilkerson, 3113 Skinner Rd., Lorena, TX 76655-3239
19185155        +   Shani Howard, 3748 Brookdale Ave, Oakland, CA 94619-1018
19185157        +   Shanique Jordan, 6457 fort Caroline rd, Apt 41, Jacksonville, FL 32277-2058
19185158        +   Shanna Drinnon, 104 North 2nd ST. Po Box 23, Long Grove, IA 52756-0023
19185159        +   Shanna Pegues, 14081 Ridgeway Drive, Gulfport, MS 39503-4994
19185160            Shanna Rehn, 820 f.m. 1953, Groesbeck, TX 76642
19185161        +   Shannetta Bland, 6536 N. 64th plza, apt 4, Omaha, NE 68152-2213
19185162        +   Shannon Bryant, 3220 Searchwood Dr, Jacksonville, FL 32277-3553
19185167       #+   Shannon Harris, 12200 IH 10 West, Apt 2004, San Antonio, TX 78230-1020
19185169        +   Shannon Lively, 1309 Kings CT CR, Moore, OK 73160-1605
19185170        +   Shannon Majors, 2208 HERITAGE CIRCLE, Carrollton, TX 75006-1634
19185171        +   Shannon Mcmillan, 2704 Rock Island Rd., 143, Irving, TX 75060-2274
19185172        +   Shannon Miles, 8108 Helmsdale Dr, Sacramento, CA 95828-5596
19185175        +   Shannon Theiss, 10507 Old Kings Rd, Jacksonville, FL 32219-2040
19185176        +   Shannon Wesson, 27 Nieske Rd, Monson, MA 01057-9432
19185177        +   Shannon White, 2733 NW 35th Dr., Okeechobee, FL 34972-1101
19185178        +   Shanon Rziha, 2324 Broadway Ave, Great Bend, KS 67530-3920
19185179        +   Shanquetta Newman, 837 NW 4TH AVE, Fort Laude, FL 33311-7214
19185180        +   Shantal Vera, 10960 Beach Blvd., lot 520, Jacksonville, FL 32246-4862
19185181        +   Shante Porter, 265 livonia ave, 11g, Brooklyn, NY 11212-6005
19185183       #+   Shantill Thomas, 9300 Regal Dr, Waco, TX 76712-8424
19185184        +   Shantoria Rowe, 3042 Belair Rd S, Jacksonville, FL 32207-4403
19185188        +   Shaquaisha Jordan, 5327 Timuquana Rd, Jacksonville, FL 32210-8084
19185189        +   Shaquana Bennett, 1112 Ellis Rd South, Jacksonville, FL 32205-6219
19185190        +   Shaquania Thomas, 509 Bowden St., D, Waco, TX 76710-7542
19185191        +   Shaquinta Green, 1421 Austin Ave, 213, Waco, TX 76701-1709
19185193        +   Shara Fields, 1000 Kane St., 1, Waco, TX 76705-2913
19185194        +   Sharayne Daniels, 500 Acme Street, Apt. 901, Jacksonville, FL 32211-1401
19185195        +   Sharda Miller, 4246 Fair Lane, Fort Worth, TX 76119-4002
19185196        +   Sharee Brown Garcia, 1400 Chapel Creek road, Waco, TX 76712-8121
19185197       #+   Shareece Moody, 3451 Saland Way, 301, Jacksonville, FL 32246-0807
19185198        +   Sharelle Franklin, 718 Harlem, Waco, TX 76704-1851
19185199        +   Sharelle Smith, 1214 Southey St, Apt D, Waco, TX 76704-2872
19185200        +   Sharica Burks, 2401 Mckenzie Ave, Waco, TX 76708-2744
19185201        +   Sharlin Wellington, 4930 Galleon Dr. NE, Tacoma, WA 98422-1934
19185202        +   Sharmaine Brown, 404 Rustic View, Fort Worth, TX 76140-7542
19185203        +   Sharoanda Davis, 3685 Elkhorn Blvd, Apt 1713, Highland, CA 95660-3786
19185204        +   Sharon Ashe, 112 Lakeview Shore Lp, Mooresville, NC 28117-6630
19185205        +   Sharon Brown, 5885 Edenfield Rd, Apt K1, Jacksonville, FL 32277-1242
19185206        +   Sharon Croom, 5144 RALSTON AVE, Indianapolis, IN 46205-1348
19185207        +   Sharon Diffendall, 83 S. Heck Rd, Lititz, PA 17543-8560
19185208        +   Sharon Frost, 3941 Euclid Blvd, Youngstown, OH 44512-1302
19185209        +   Sharon Jenkins, 2403 Mark dr, Mesquite, TX 75150-5316
19185210       #+   Sharon Lorenz, 1092 Roberts Rd, Demorest, GA 30535-2825
19185211        +   Sharon Massington, 2005 W. Avenue H, Temple, TX 76504-5256
19185212        +   Sharon Morton, 2108 Remington St A, Fort Worth, TX 76116-2131
19185213        +   Sharon Pacheco, 415 mineral spring ave, c 104, Pawtucket, RI 02860-3579
19185214        +   Sharon Paul, 2523 E. Timberview Lane, Arlington, TX 76014-1829
19185215        +   Sharon Ross, 408 Burnell Circle, Waco, TX 76712-3959
19185216        +   Sharon Rushing, 8956 Sweet Flag Loop East, Southaven, MS 38671-5098
19185218        +   Sharon Smith, 4102 Glenarm Ave, Baltimore, MD 21206-2528
19185219        +   Sharon Steinman, 8 crusader ct, Germantown, MD 20874-6226
19185220        +   Sharon Sweazey, 207 March Blvd., Phillipsburg, NJ 08865-3902
19185223        +   Sharonda Fleming, 202 Academy Street, Winona, MS 38967-2504
19185227        +   Sharymar Cosme, 5000 Sanger Avenue, Waco, TX 76710-8712
19185229        +   Shaterica Washington, 2509 E Lakeshore Dr, Apt 1402, Waco, TX 76705-7812
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51   Page 116 of 170
District/off: 0539-3                                         User: ctello                                  Page 115 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                Total Noticed: 8513
19185230        +   Shatisha Sanders, 12024 Gentian Court, Jacksonville, FL 32246-4018
19185233        +   Shauna Chapman, 3201 Holly Knoll Ct, Abingdon, MD 21009-2746
19185234        +   Shauna Elliott, 2811 sw archer rd apt j80, Gainesville, FL 32608-1828
19185235        +   Shauna Motis, 134 4th St. Apt. B, Seal Beach, CA 90740-6011
19185236        +   Shaundra Hearne, 3546 Goldleaf trail dr, Katy, TX 77449-1609
19185237            Shaunell Ford, 4100 SUITLAND RD APT 301, SUITLAND, MD 20746-2001
19185238        +   Shaunell Lorenzo, 733 E 226 St, APT 3R, Bronx, NY 10466-4245
19185241        +   Shavontae Warren, 3507 41st, Meridian, MS 39305-3227
19185243        +   Shawn Venter, 5940 Los Feliz, Buena Park, CA 90620-3427
19185244        +   Shawn Williams, 944 Duty Ave., Waco, TX 76706-3216
19185245        +   Shawna Farnlacher, 13495 Bancroft Ave., B101, San Leandro, CA 94578-2576
19185246        +   Shawna Hanson, 2312 Larch Lane, Sheridan, WY 82801-9320
19185247       #+   Shawna Martin, 13393 Mondovi Dr, Frisco, TX 75033-0947
19185248        +   Shawna Pace, 1124 S New rd, Waco, TX 76711-1314
19185252        +   Shawney Varnnum, 3901 N 23rd st, Waco, TX 76708-1650
19185254        +   Shawntel Kingstro, 1265 kendall dr apt 1525, San Bernardino, CA 92407-5861
19185256        +   Shawntrese Sapp, 2405 JJ Flewellen Rd, Apt 2501, Waco, TX 76704-1224
19185258        +   Shayla White, 3819 Kendall Ln, Waco, TX 76705-3629
19185259        +   She, 708 Venice Way, Apt 3, Inglewood, CA 90302-7598
19185260        +   Sheena Camacho, 104 Pfeiffer st, Camden, NJ 08105-2056
19185264        +   Sheila Gosdin, 3720 Pacific Court, 220, Benbrook, TX 76109-3967
19185265            Sheila Gray, 117 CR 218, Reagan, TX 76680
19185266        +   Sheila Henry, 2716 Sageman Ave, Pittsburgh, PA 15226-2314
19185267            Sheila Kerner, 307 Poplar Rd, Baltimore, MD 21221-6626
19185268        +   Sheila Martinez, 4124 S Henderson St, Fort Worth, TX 76115-1228
19185269       #+   Sheila Piper, 258 Wallingford Ave., Athol, MA 01331-1552
19185272        +   Sheila Walker, 9904 Iron Horse Trail, Waco, TX 76708-6164
19185273        +   Shekiki Dixon, 3285 ridgeway rd, Memphis, TN 38115-3537
19185274       #+   Shekima Sherrill, 4151 Tobin, Jacksonville, FL 32257-6437
19185275        +   Shelby King, 6077 1 Larimer Rd, Macclenny, FL 32063-4933
19185276        +   Shelby Magana, 1311 Bagby Ave, Unit A, Waco, TX 76706-2122
19185277        +   Shelexia Johnson, 1337 N 60th, WAco, TX 76710-4176
19185278        +   Shelia Hixson, 1107 N Betsy Dr., Robinson, TX 76706-4903
19185279        +   Shelia Laury, 6433 Evonshire Dr., Forest Hill, TX 76119-7376
19185280       #+   Shelisia Champion, 12250 Atlantic Blvd., 303, Jacksonville, FL 32225-5803
19185283        +   Shelley Emmons, 1413 Proctor Ave., Waco, TX 76708-3661
19185285        +   Shelly Koerth, 108 N Strauss Drive, Robinson, TX 76706-5316
19185286        +   Shelly Oliver, 1081 S Agnes Wells Road, Bruceville, TX 76630-3204
19185287        +   Shelly Whyte, 173 Lawson St., Hempstead, NY 11550-6949
19185290        +   Sheneque Hawthorne, 5417 Tennyson Dr, Waco, TX 76710-5747
19185291        +   Shenequi Davis, 3111 Poplar Hill Tr, Mansfield, TX 76063-4842
19185293        +   Shenikia Williams, 4392 Norman Hall Rd, Valdosta, GA 31605-5465
19185294        +   Shequita Washington, 1019 Vedral Place, Cedar Hill, TX 75104-7905
19185296        +   Sheretta Boston, 2702 SKYVIEW SILVER DRIVE, Houston, TX 77047-5098
19185297        +   Sheri Davis, 628 Chestnut Street, Ithaca, NY 14850-3061
19185300        +   Sherika Marshall, 3637 N. 25th St., Waco, TX 76708-1935
19185301            Sherington Abney, 1610 Addison Rd S, District Heights, MD 20747-1567
19185304        +   Shermona Griffin, 260 County Rd 102, Marlin, TX 76661-6436
19185305        +   Sheron Bennett, 9111 222nd Street, Queens Village, NY 11428-1471
19185306        +   Sheronda Jeffries, 1584 Antona Pl., memphis, TN 38106-8202
19185308        +   Sherri Davis, 3525 Log Cabin Road, North Port, FL 34291-7020
19185309        +   Sherri Nichelson, 8625 Old Keith Bridge Road, Gainesville, GA 30506-5997
19185310        +   Sherri Smith, 2804 Viriginia Drive, Manhattan, KS 66502-2342
19185311        +   Sherronda Phillips, 24687 HWY 17 N, Lexington, MS 39095-5186
19185313        +   Sherry Pack, 701 N Old Temple Rd, Apt 1002, Hewitt, TX 76643-3536
19185315        +   Sherry Wiltshire, 1202 Dean Dr, Robinson, TX 76706-6107
19185316        +   Sherry Wimberley, 2409 S 40th St, Abilene, TX 79605-7126
19185317        +   Sherwin Williams, 45 Handcock Street, unit 103, Quincy, MA 02171-1732
19185319        +   Sheryl Jenkins, 4029 Paige Janette Drive, Harvey, LA 70058-5660
19185320        +   Sheryl Pfeifer, 6929 Nava, Grand Prairie, TX 75054-5551
19185321        +   Sheryl Renninger, 16800 Labrador Street, Northridge, CA 91343-1745
19185322        +   Shi'ravin Lacy, 1800 Primrose Drive, 211I, Waco, TX 76706-3409
19185324        +   Shindana Winston, 817 ETA Street, 1405, National City, CA 91950-1423
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                            Entered 11/14/20 23:29:51            Page 117 of 170
District/off: 0539-3                                         User: ctello                                           Page 116 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                         Total Noticed: 8513
19185325        +   Shiniqua Miles, 10 fanning st, riverheaf, NY 11901-4802
19185326        +   Shiniqua Sterling, 812 Carver St waco tx 76704, Bellmead, TX 76704-1508
19185327        +   Shircola Haynes, 3117 Paint Horse Drive, Robinson, TX 76706-7605
19185329        +   Shirin Golozar, 125 Montana Ave 202, Santa Monica, CA 90403-1053
19185330        +   Shirlea Jefferson, 804 N Patricia, Lacy Lakeview, TX 76705-1167
19185331        +   Shirlen Cole, 2021 Sugar Loaf Dr, Harvey, LA 70058-5414
19185332        +   Shirley Angle, 2086 Palomino Trl., Keller, TX 76248-3101
19185335        +   Shirley Taylor, 5003 S. Denley Dr, Dallas, TX 75216-7037
19185338        +   Shonda Glasker, 4301 Gram Lane, Waco, TX 76705-2661
19185357        +   Shuvonne Cowart, 3518 Valerie Dr., Spring, TX 77380-1218
19185360        +   Sienna Miller, 1012 raddison dr, hewitt, TX 76643-3903
19185361        +   Sierra Cheyenne Thompson, 375 west m st, Benicia, CA 94510-2707
19185364       #+   Sierra Lawson, 1811 Dillard st, Fort Worth, TX 76105-2924
19185365        +   Sierra Martinez, 1401 Holly Vista St, Waco, TX 76711-1323
19185369        +   Sierra Milton, 6001 Barton Hills Drive Apt. 5, Fort Worth, TX 76112-1323
19185370        +   Sierra Screening Services, Karen Balter, 2641 Brentwood Dr., Carson City, NV 89701-5741
19185375        +   Sima Sulla, 2103 Lucaya Bend Apt L4, Coconut Creek, FL 33066-1144
19185378        +   Simonne Hollis, 1066 Seville DR, Clarkston, GA 30021-1053
19185383        +   Sky Souza, 106 Plain Street, Fall River, MA 02723-1438
19185384        +   Skyla Cox, 204 Shady Place Dr., Waco, TX 76712-6476
19185385       #+   Skylar Miller, 282 O'Donnell Rd, Po box 252, Mill Run, PA 15464-0252
19185404        +   Sochia Dixon, 10825 Daisy Ct, Manassas, VA 20109-7260
19185407            Soko United Corp., Shawn O'Neill, 566 E. Lambert Road, Brea, CA 92821-4116
19185410        +   Solomiya Flaig, 161 Pepple RD E, East Freedom, PA 16637-8219
19185412       #+   Sondra Almeida, 6 Downey St, Plymouth, MA 02360-5714
19185413        +   Sonia Anazagasty, 5809 Cypress Cove Drive, The Colony, TX 75056-3688
19185415        +   Sonja Lafrance, 25 Michaels Ct 307, Winter Springs, FL 32708-5733
19185417        +   Sonjia Garland, 1240 Rosedale Springs Ln., Ft. Worth, TX 76134-4805
19185418        +   Sony Mann, 14332 Hollyhock way, Burtonsville, MD 20866-1700
19185419        +   Sonya Cameron, 6505 May Drive, Apt A, Waco, TX 76710-5504
19185422        +   Sonya Stuttler, 1917 Russell St, Covington, KY 41014-1131
19185425        +   Sophia Kelly, 62 E. Washington Ave., Apt. 305, Washington, NJ 07882-1986
19185428            Sophora Joseph, 11323 212th St, Queens Village, NY 11429-2311
19185430        +   Soraya Mozell, 5011 Foothill Blvd, Oakland, CA 94601-5329
19185431        +   Sorayma Leon, 513 S. 17 St., Waco, TX 76706-1873
19185497        +   Spectrum Enterprise, 701 Canyon Drive, Coppell, TX 75019-3872
19185506        +   Spencer Health Solutions, LLC, 820 East Blvd., Suite 818, Charlotte, NC 28203-5116
19185541        +   Sri Harsha Katamaneni, 14814 Daneway Dr., Frisco, TX 75035-4824
19185561            St. Johns Properties, Inc., P O BOX 62696, BALTIMORE, MD 21264-2696
19185562       #+   Stacey Hart, 1506 James St, Plattsmouth, NE 68048-2437
19185563        +   Stacey Krajewski, 2047 Cap Rock Ln, Grand Prairie, TX 75052-8871
19185564        +   Stacey Macon, 10921 62nd Ave ct e, Puyallup, WA 98373-5862
19185568        +   Stacey Robinson, 1715 Riata Dr, Waco, TX 76712-8631
19185569        +   Stacey Watt, 35 Hilltop Lane, Egg Harbor Township, NJ 08234-6911
19185570        +   Staci Guy, 121 bridge st, Seneca Falls, NY 13148-2301
19185571        +   Staci Massey, 3021 Comanche Trail, Waco, TX 76712-8382
19185572        +   Stacy Bone, P.O. Box 1115, Hewitt, TX 76643-1115
19185574        +   Stacy Stack, 6993 Juliet Lane, Jacksonville, FL 32244-4132
19185575        +   Stacy Wilson, 215 Carol Street, Waskom, TX 75692-4817
19185576       #+   Stacy Younce, 3001 S New Road, 10101, Waco, TX 76706-3899
19185611            Stefanie Warrant, 11801 8th Ave N, Humboldt, IA 50548
19185612        +   Stella Kantor, 2241 ROLLING RIVER LN UNIT 4, Simi Valley, CA 93063-2966
19185614        +   Stephania Saint Louis, 10 Paerdegat 14th street, Brooklyn, NY 11236-4124
19185615       #+   Stephanie Allen, 700 S 4th St, Apt 1001, Waco, TX 76706-1073
19185617        +   Stephanie Brown, 37 Tannery Dr, Penfield, PA 15849-5511
19185616        +   Stephanie Brown, 231 E. Elm St., Norristown, PA 19401-3843
19185618        +   Stephanie Costa, 315 Helms Ave, Swedesboro, NJ 08085-1017
19185620        +   Stephanie Evans, 2425 Driftwood St, Waco, TX 76706-3919
19185622        +   Stephanie Horton, 781 Schaeper Rd, Robinson, TX 76706-7156
19185623        +   Stephanie Koen, 2400 Geronimo Dr, Oxnard, CA 93033-4742
19185624        +   Stephanie LaMar, 3323 Barrett Ave., Richmond, CA 94805-2177
19185625       #+   Stephanie Lewis, 1612 Nocatee Ave, Jacksonville, FL 32221-1462
19185626        +   Stephanie Mador, 110 Lee Marvin Drive, Varnville, SC 29944-5356
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51               Page 118 of 170
District/off: 0539-3                                       User: ctello                                              Page 117 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                            Total Noticed: 8513
19185627        +   Stephanie Martinez, 63 Clyde Ave, East Providence, RI 02914-3003
19185628        +   Stephanie Mbengue, 4801 Sanger Ave, Apt 34, Waco, TX 76710-5856
19185629        +   Stephanie Mitchell, 1049 Cascade St, C, Mesquite, TX 75149-3342
19185630        +   Stephanie Moon, 47 Parish Lane, Willingboro, NJ 08046-2707
19185631        +   Stephanie Ordonez, 45545 Fig Ave, Lancaster, CA 93534-1831
19185632        +   Stephanie Perreault, 3201 Edgewood, Killeen, TX 76542-3153
19185633        +   Stephanie Ramirez, 1516 west ave, Waco, TX 76707-3050
19185635        +   Stephanie Smith, 923 Baxter st, Saint Paul, NE 68873-2320
19185636        +   Stephanie Snowden, 1401 Thicket Way, Decatur, GA 30035-3740
19185637            Stephanie Stubbs, 417 E. Akard ST, Weatherford, TX 76086-5407
19185638        +   Stephanie Valdez, 409 8th St, Valley Mills, TX 76689-4542
19185639        +   Stephanie Williams, 12 Wicker CT, Sterling, VA 20164-1621
19185640        +   Stephany Loredo, 202 Wolverine Dr., Waco, TX 76705-6186
19185641        +   Stephen Castro, 1515 Woodside Meadows Court, Redding, CA 96002-0348
19185645        +   Stephen Sullins, 824 Spanish Trail, Waco, TX 76712-9200
19185646        +   Stephen Szanto, 3716 Katy Lane, Waco, TX 76705-3345
19185653        +   Sterling Infosystems, Inc., 1 State Street, 24th Flr., New York, NY 10004-5388
19185659        +   Steve Mckeever, 2612 Arthur Ave, Des Moines, IA 50317-3014
19185660            Steven Burkhart, 4380 Hwy 56, Evening Shade, AR 72532
19185662        +   Steven Isham, 2789 Country Spring Rd, Lorena, TX 76655-3308
19185663        +   Steven Rathers, 3937 Bonita Springs Dr, Fort Worth, TX 76123-3412
19185668        +   Stevie Schreiber, 201 estates dr., Woodway, TX 76712-3603
19185673        +   Stirling Gish, 109 Presley Dr, Lorena, TX 76655-9766
19185678        +   Stormy Green, 815 Columbus, Apt 3113, Waco, TX 76701-1250
19185685        +   Suleyca Martinez, 607 E 7th St, McGregor, TX 76657-2129
19185687        +   Summer McQuade, 479 Cr 3665, China Spring, TX 76633-4574
19185686        +   Summer Mccullough, 10827 Garrett Rd., Stanton, CA 90680-2206
19185689        +   Summer Williams, 6517 Mundo Dr, Waco, TX 76712-6665
19185695        +   Sungard Availability Services LP, 680 East Swedesford Road, Wayne, PA 19087-1605
19185696        +   Sunni Williams, 6765 Bagby Ave, Waco, TX 76712-6938
19185704        +   Suranny Pena, 355 Spring Street, Reading, PA 19601-2115
19185707        +   Suresh Ramakrishnan, 13531 Heathrow LN, Centerville, VA 20120-1799
19185709        +   Susan Aiken, 2750 community rd., 2750, Bennettsville, SC 29512-6513
19185711        +   Susan Benefield, 106 Strathmore Street, Southern Pines, NC 28387-7535
19185712        +   Susan Daily, 15228 84th st NE, Lake Stevens, WA 98258-8809
19185713        +   Susan English, 605 Greer, Waco, TX 76710-4625
19185714        +   Susan Friday, 8051 University Place, La Mesa, CA 91942-5524
19185715        +   Susan Galindo, 12048 FM 1795, Hawkins, TX 75765-6215
19185716        +   Susan Gilmartin, 2005 Oakwood Dr, Richardson, TX 75082-4613
19185718        +   Susan Hastings, 4813 N Cascades St., Ft. Worth, TX 76137-5113
19185719        +   Susan Isele, 1216 Rainbow Drive, Silver Spring, MD 20905-4134
19185720        +   Susan Johnson, 4744 Clayton Antcoch Rd, Troy, TN 38260-3042
19185721        +   Susan Klisaris, 730 Ne 4th Street, Earlham, IA 50072-1148
19185723        +   Susan Malone, 6 hill street, York, PA 17403-1930
19185724        +   Susan Meyer, 40 A Sterling Street, Manchester, NJ 08759-5500
19185726        +   Susan Sirmones, 2929 Justina Road APT 58, Jacksonville, FL 32277-3469
19185727        +   Susan Smith, 4316 S. Renellie Dr., Tampa, FL 33611-1142
19185728       #+   Susan Wilson, 125 Hartwell Dr, Little River, SC 29566-8548
19185730        +   Suzanne Edmunds, 75 Maine Ave, C-21, Rockville Centre, NY 11570-3671
19185731        +   Suzanne Lochie, 1326 w locust st, scranton, PA 18504-2110
19185735        +   Sybilla Brown, 3200 Sharon Lane, East Norriton, PA 19403-4142
19185736        +   Syderia Watts, 5791 university club blvd N, Apt 310, Jacksonville, FL 32277-9407
19185737        +   Sydnee Flores, 10700 Lilry Rd, Waco, TX 76708-5850
19185738        +   Sydney Allen, 5000 Sanger Avenue, Apt 1414, Waco, TX 76710-8732
19185739        +   Sydney Sanchez, 2413 Trice Ave, Waco, TX 76707-2049
19185740        +   Syetta Blow, 821 Lucas St, Marlin, TX 76661-3263
19185742        +   Sylvia Clevenger, 716 Kipling Dr, Waco, TX 76710-5715
19185744            Symetra Life Insurance Company, 777 108th Avenue NE, Suite 1200, Bellevue, WA 98004-5135
19185746        +   Symone Mcnelton, 1801 Reuter Ave, Waco, TX 76708-2540
19185747        +   Synthia Armstead, 6416 Serena ln, Woodway, TX 76712-6966
19185748        +   Syra Harris, 3052 Bedford Road #15, Bedford, TX 76021-7341
19185750        +   Systems Check, Inc., Michael Wall, 80 Scenic Drive, Suite 7, Freehold, NJ 07728-5211
19185754            TAA TOOLS INC, 2660 SUPERIOR DR NW STE 101, ROCHESTER, MN 55901-8383
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 119 of 170
District/off: 0539-3                               User: ctello                                         Page 118 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19185779        +   TALX, 3065 PAYSPHERE CIRCLE, CHICAGO, IL 60674-0001
19185778        +   TALX, 4076 PAYSPHERE CIRCLE, CHICAGO, IL 60674-0001
19185841        +   TARHEEL PARAMEDICAL SERVICES, INC, 1117 CRAWFORD COURT, WILMINGTON, NC 28409-4439
19185867       #+   TAYLOR LAW GROUP LLC, 206 E MAIN STREET, DOTHAN, AL 36301-1724
19185872        +   TCRG OPPORTUNITY XIV LLC, 6000 WESTERN PLACE STE 360, FORT WORTH, TX 76107-4607
19185876            TECH PLAN INC, 717 TAYLOR DRIVE, PLANO, TX 75074-6778
19185881        +   TELEGENISYS INC, 5055 BUSINESS CENTER DRIVE, FAIRFIELD, CA 94534-1643
19185882            TELERIK INC, PROGRESS SOFTWARE CORP, BOSTON, MA 02284-5828
19185884        +   TELERIK INC, 201 JONES RD 2ND FLOOR, WALTHAM, MA 02451-1600
19185883            TELERIK INC, PO BOX 206614, DALLAS, TX 75320-6614
19185895        +   TERESA DEMMING, 142 E BONITA AVENUE 138, SAN DIMAS, CA 91773-3003
19185912            TERMINIX, P O BOX 742592, CINCINNATI, OH 45274-2592
19185917        +   TERRI TROMBLEY, 110 jEFFERSON BLVD STE E2, WARWICK, RI 02888-3854
19185918        +   TERRI TROMBLEY, 207 JAMES TRAIL, WEST KINGSTON, RI 02892-1752
19185926       #+   TEST EXPRESS LLC, ONE LAKE SHORE DRIVE, LAKE CHARLES, LA 70629-0127
19185927        +   TEST SMARTLY LABS, 10630-B METCALF, OVERLAND PARK, KS 66212-1816
19185928        +   TEVAN, MARINA, 424 N KENWOOD ST 2, GLENDALE, CA 91206-3273
19185930        +   TEXAS ALCOHOL AND DRUG TESTING SVCS INC, 2151 F M 1960 WEST, HOUSTON, TX 77090-3103
19185931            TEXAS ALCOHOL AND DRUG TESTING SVCS INC, 411 LANTERN BEND DRIVE SUITE 210, HOUSTON, TX 77090-2836
19185932            TEXAS AVENUE MEDICAL CLINIC, 1703 E 29TH STREET, BRYAN, TX 77802-1406
19185936        +   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS, 2655 VILLA CREEK DR STE 270, DALLAS, TX 75234-7316
19185933            TEXAS COMPTROLLER OF PUBLIC ACCOUNTS, UNCLAIMED PROPERTY, AUSTIN, TX 78711-2019
19185937        +   TEXAS DEPARTMENT OF INSURANCE, 333 GUADALUPE, AUSTIN, TX 78701-3938
19185939            TEXAS DEPARTMENT OF INSURANCE, LICENSING DEPARTMENT, AUSTIN, TX 78711-2069
19185941            TEXAS DEPARTMENT OF INSURANCE, ACCOUNTING CRE-2150, AUSTIN, TX 78714-9104
19185942            TEXAS DEPARTMENT OF INSURANCE, FILINGS INTAKE DIV, MAILCODE 106-1E, AUSTIN, TX 78714-9104
19185938            TEXAS DEPARTMENT OF INSURANCE, FINANCIAL REGULATION DIVISION, AUSTIN, TX 78714
19185940            TEXAS DEPARTMENT OF INSURANCE, PO BOX 12875, AUSTIN, TX 78711-2875
19185943        +   TEXAS HEALTH CENTER PA, 4804 NORTH NAVARRO, VICTORIA, TX 77904-2079
19185945            TEXAS MEDCLINIC, 13722 EMBASSY ROW, SAN ANTONIO, TX 78216-2000
19185944        +   TEXAS MEDCLINIC, 204 E RHAPSODY DR, SAN ANTONIO, TX 78216-3114
19185946        +   TEXAS SNOW, 1201 ESTATES DRIVE, WOODWAY, TX 76712-2217
19185947       #+   TEXAS STATE BOARD OF PUBLIC ACCOUNTANCY, 333 GUADALUPE TOWER 3, SUITE 900, AUSTIN, TX 78701-3945
19185949        +   THAN T AUNG MD INC, 2421 OLD EUREKA WAY, REDDING, CA 96001-0336
19185950        +   THAW, KEVIN, 2226 E 16TH STREET, BROOKLYN, NY 11229-4425
19185952        +   THAYER COUNTY HEALTH SERVICES, 120 PARK AVE, HEBRON, NE 68370-2019
19185951        +   THAYER COUNTY HEALTH SERVICES, P O BOX 49, HEBRON, NE 68370-0049
19185953            THE ANNEX EMPLOYMENT TESTING AND WELLNESS CENTER, 120 S FOREST DRIVE, CASPER, WY 82609-2239
19185954        +   THE BOARD OF APPLETON MUNICIPAL HOSPITAL AND NURSI, 30 SOUTH BEHL STREET, APPLETON, MN 56208-1699
19185955        +   THE BOARD OF EDUCATION COUNTY KANAWHA, 200 ELIZABETH ST, CHARLESTON, WV 25311-2119
19185956        +   THE BROKERS SOURCE, 116 FEDERAL STE 260, PITTSBURGH, PA 15212-5712
19185958            THE BUREAU OF NATIONAL AFFAIRS INC, PO BOX 419889, BOSTON, MA 02241-9889
19185957            THE BUREAU OF NATIONAL AFFAIRS INC, BNA, BALTIMORE, MD 21264-4543
19185960       #+   THE CENTER OF INDUSTRIAL REHABILITATION SERVICES, 1401 SOUTH 6TH STREET, MCALLEN, TX 78501-2959
19185959        +   THE CENTER OF INDUSTRIAL REHABILITATION SERVICES, 709 S BROADWAY, MCALLEN, TX 78501-5001
19185961        +   THE CENTER OF INDUSTRIAL REHABILITATION SERVICES, 4201 S SHARY RD STE 102B, MISSION, TX 78572-1579
19185962        +   THE CENTERS FOR ADVANCED ORTHOPAEDICS LLC, 8401 CONNECTITCUT AVENUE STE 800, CHEVY CHASE, MD
                    20815-5832
19185963        +   THE CHEMNET CONSORTIUM INC, 1302 AVENUE D STE 103, BILLINGS, MT 59102-3100
19185965        +   THE CLINIC AT ELM LAKE PA, 3700 N FRONTAGE RD, COLUMBUS, MS 39701-8408
19185967        +   THE CLINIC PC, 16240 HIGHWAY 17, TOXEY, AL 36921-2489
19185966        +   THE CLINIC PC, P O BOX 236, TOXEY, AL 36921-0236
19185968        +   THE COLES FIRM, 4925 GREENVILLE AVE, SUITE 200, DALLAS, TX 75206-0500
19185970        +   THE COMMONWEALTH OF MASSACHUSETTS, 150 MT VERNON ST, DORCHESTER, MA 02125-3125
19185969            THE COMMONWEALTH OF MASSACHUSETTS, MA DEPT OF UNEMPLOYMENT ASSISTANCE, BOSTON, MA 02241-9815
19185971            THE CORVALLIS CLINC PC, CORVALLIS CLINIC, CORVALLIS, OR 97330
19185972        +   THE CORVALLIS CLINC PC, 3680 NW SAMARITAN DRIVE, CORVALLIS, OR 97330-3781
19185973        +   THE DOCTORS CENTER, 4637 SPID, CORPUS CHRISTI, TX 78411-4413
19185974            THE DOVE DAY RECYCLING CO, P O BOX 166602, IRVING, TX 75016-6602
19185976        +   THE EXPO GROUP INC, 5931 CAMPUS CIRCLE DRIVE W, IRVING, TX 75063-2606
19185977            THE GEILER COMPANY, PO BOX 11324, CINCINNATI, OH 45211-0324
19185978        +   THE GIATRAS LAW FIRM, 118 CAPITAL STREET SUITE 400, CHARLESTON, WV 25301-2614
19185979        +   THE GREENWOOD ENDOSCOPY CENTER INC, 103 LINER DRIVE, GREENWOOD, SC 29646-2311
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 120 of 170
District/off: 0539-3                                        User: ctello                                                       Page 119 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                     Total Noticed: 8513
19185982        + THE HARTFORD GROUP CLAIMS, 200 HOPEMEADOW STREET, SIMSBURY, CT 06089-9793
19185983        + THE HEALTH CENTER, 157 TOWNE AVE, PLAINFIELD, VT 05667-9425
19185984        + THE INK SPOT, 1162 COUNTY CLUB LANE, FORT WORTH, TX 76112-2303
19185986          THE LINCOLN NATIONAL LIFE INS CO, P O BOX 0821, CAROL STREAM, IL 60132-0821
19185989        + THE NEBRASKA MEDICAL CENTER-SHENANDOAH CLINIC, 1 JACK FOREST DRIVE, SHENANDOAH, IA 51601-4586
19185988          THE NEBRASKA MEDICAL CENTER-SHENANDOAH CLINIC, PO BOX 3839, OMAHE, NE 68103-0839
19185990        + THE OCCUPATIONAL HEALTH CENTER., 1910 SASSAFRAS STREET, SUITE 200, ERIE, PA 16502-2716
19185992        + THE PHYSIATRY GROUP, 952 ROSE DRIVE SUITE B, NORTHPORT, AL 35476-3363
19185993        + THE PHYSICIAN NETWORK, 2000 Q STREET SUITE 500, LINCOLN, NE 68503-3610
19185996        + THE SAXTON GROUP, 851 EAST I-65 SERVICE RD S SUITE 800, MOBILE, AL 36606-3115
19185997          THE SAXTON GROUP, C/O HORNE, LLP, MOBILE, AL 36609
19185998        + THE SOURCE MARKETING PRODUCTS AND SERVICES, 810 N GREAT SOUTHWEST PARKWAY, ARLINGTON, TX
                  76011-5429
19185999       #+ THE TRADE GROUP, 1434 PATTON PLACE, CARROLLTON, TX 75007-4926
19186001        + THE UROLOGY CLINIC, PO BOX 116833, ATLANTA, GA 30368-6833
19186000        + THE UROLOGY CLINIC, 120 TRINITY PL, ATHENS, GA 30607-2100
19186002        + THE WACO OCHOA CO INC, 2007 LASALLE AVENUE, WACO, TX 76706-3442
19186004        + THEDACARE AT WORK, 2809 N PARK DRIVE LN, APPLETON, WI 54911-1603
19186007          THERAPAK LLC, PO BOX 740864, ATLANTA, GA 30374-0864
19186010          THERAPAK LLC, P O BOX 843765, LOS ANGELES, CA 90084-3765
19186009        + THERAPAK LLC, 1442 ARROW HIGHWAY BLDG A, IRWINDALE, CA 91706-1343
19186008        + THERAPAK LLC, 651 WHARTON DRIVE, CLAREMONT, CA 91711-4819
19186019          THERRELL ALARM PROTECTION, PO BOX 8055, WACO, TX 76714-8055
19186024        + THOMAS DODDS, 301 JOHNSON ROAD, COLLEGEVILLE, PA 19426-1778
19186029        + THOMAS SCHMIDT, 15497 E SUMMER ISLAND RD, LAKE PARK, MN 56554-9120
19186031        + THOMPSON FLANAGAN, 626 W JACKSON BLVD SUITE 500, CHICAGO, IL 60661-5672
19186033          THOMSON REUTERS TAX AND ACCOUNTING INC, P O BOX 6016, CAROL SREAM, IL 60197-6016
19186035          THOMSON REUTERS TAX AND ACCOUNTING INC, 33317 TREASURY CENTER, CHICAGO, IL 60694-3300
19186032        + THOMSON REUTERS TAX AND ACCOUNTING INC, 311 S. Wacker Dr., 1200, CHICAGO, IL 60694-0001
19186034          THOMSON REUTERS TAX AND ACCOUNTING INC, P O BOX 71687, CHICAGO, IL 60694-1687
19186037        + THRIFTY CAR RENTAL, DEPT 2241, TULSA, OK 74182-0001
19186036          THRIFTY CAR RENTAL, COMMERCIAL BILLING, DEPT 1271, DALLAS, TX 75312-1271
19186040        + THS PHYSICIAN PARTNERS INC, 4605 MACCORKLE AVENUE SW, SOUTH CHARLESTON, WV 25309-1311
19186039        + THS PHYSICIAN PARTNERS INC, 1097 FLEDDERJOHN ROAD, CHARLESTON, WV 25314-4208
19186081        + TIMELY TESTING LTD, 294 E MOANA LANE, SUITE B3, Reno, NV 89502-4634
19186103        + TLC EVENT RENTALS AND PRODUCTIONS, INC, 4445 MCEWEN RD, DALLAS, TX 75244-5206
19186105          TODD FISHER MD FAMILY MEDICINE, 300 EAST MAIN STREET, HUMMELSTOWN, PA 17036-1725
19186106        + TOKIO MARINE HCC SURETY GROUP, 801 S FIGUEROA STREET SUITE 700, LOS ANGELES, CA 90017-2523
19186131        + TORRY ROBINSON, 5404 STEEPLE CHASE, DOUGLASVILLE, GA 30135-1247
19186130        + TORRY ROBINSON, 2900 CHAMBLEE TUCKER RD, ATLANTA, GA 30341-4100
19186133        + TOTAL MD, 4623 FOREST HILL BLVD STE 101, WEST PALM BEACH, FL 33415-9120
19186134        + TOTAL MEDICAL GROUP INC, 6361 THOMAS ST, HOLLYWOOD, FL 33024-4132
19186136          TOTALFUNDS, P O BOX 3808, MILFORD, CT 06460-8708
19186137          TOTALFUNDS, P O BOX 30193, TAMPA, FL 33630-3193
19186138          TOTALFUNDS, P O BOX 31021, TAMPA, FL 33631-3021
19186135          TOTALFUNDS, PO BOX 6813, CAROL STREAM, IL 60197-6813
19186140          TOWNER COUNTY MEDICAL CENTER, HIGHWAY 281 N, CANDO, ND 58324-0688
19186141          TOWNER COUNTY MEDICAL CENTER, PO BOX 688, CANDO, ND 58324-0688
19186143        + TPLP OFFICE PARK, Angelique Benschneider, 8200 Springwood, Ste 240, IRVING, TX 75063-5813
19186144          TPLP OFFICE PARK PROPERTIES, TPLP ROYAL TECH-REGENT LP, DALLAS, TX 75320-0697
19186145          TPLP OFFICE PARK PROPERTIES, ROYAL TECH, DALLAS, TX 75320-0697
19186147        + TPLP Office Park Properties, A Texas Limited Partnership, Angelique Benschneider, 8200 Springwood, Ste 240, Irving, TX 75063-5813
19186146          TPLP Office Park Properties, A Texas Limited Partnership, Angelique Benschneider, Irving, TX 75063
19186163        + TRAINING FOR WARRIORS LLC, 21420 BLAKELY SHORES DRIVE, CORNELIUS, NC 28031-6612
19186167        + TRANSAMERICA LIFE INSURANCE COMPANY, 4333 EDGEWOOD ROAD NE, CEDAR RAPIDS, IA 52499-0001
19186168          TRAVELERS CL, P O BOX 660317, DALLAS, TX 75266-0317
19186170        + TRCA, PO BOX 1490, DENTON, TX 76202-1490
19186172          TRCA, 3401 E UNIVERSITY DR, DENTON, TX 76208-1044
19186171        + TRCA, 2600 VIRGINIA CIRCLE, DENTON, TX 76209-1507
19186175        + TREASURER CITY OF PITTSBURG, 660 1ST AVE, PITTSBURGH, PA 15219-3141
19186174          TREASURER CITY OF PITTSBURG, PAYROLL TAX EXPENSE - 414 GRANT STREET, PITTSBURG, PA 15219-2476
19186176          TREASURER CITY OF PITTSBURG, PAYROLL EXPENSE TAX, PITTSBURGH, PA 15264
19186179          TREASURER CITY OF PITTSBURG, P O BOX 643780, PITTSBURGH, PA 15264-3780
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51         Page 121 of 170
District/off: 0539-3                             User: ctello                                         Page 120 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                       Total Noticed: 8513
19186178          TREASURER CITY OF PITTSBURG, P O BOX 642595, PITTSBURGH, PA 15264-2595
19186177        + TREASURER CITY OF PITTSBURG, P O BOX 400031 W, PITTSBURGH, PA 15268-0001
19186186        + TREASURER STATE OF OHIO, PO Box 365, London, OH 43140-0365
19186180        + TREASURER STATE OF OHIO, 246 N HIGH ST 1ST FLOOR, COLUMBUS, OH 43215-2406
19186181          TREASURER STATE OF OHIO, JONES LAW GROUP, COLUMBUS, OH 43215
19186183          TREASURER STATE OF OHIO, P O BOX 15098, COLUMBUS, OH 43215-0098
19186182        + TREASURER STATE OF OHIO, 1952 W BROAD STREET, COLUMBUS, OH 43223-1260
19186185          TREASURER STATE OF OHIO, P O BOX 10468, DES MOINES, IA 50306-0468
19186187          TREASURER TOWNSHIP OF LOWER MERION, 75 E LANCASTER AVENUE, ARDMORE, PA 19003-2376
19186193        + TRI MED SERVICES, 233 EDELWEISS DR, UNIT 10B, BOZEMAN, MT 59718-3935
19186194        + TRI MEDICAL PLLC, 4010 DUPONT CIRCLE, LOUISVILLE, KY 40207-4812
19186196        + TRI STATE NURSING ENTERPRISES INC, 3100 S LAKEPORT STREET, SIOUX CITY, IA 51106-4222
19186216        + TRI-STATE FINANCIAL GROUP, PO BOX 38, BRIDGEPORT, PA 19405-0038
19186197          TRIALWORKS, DON O'LEARY, CORAL GABLES, FL 33146
19186199          TRIANGLE COMMUNICATIONS, PO BOX 1140, HAVRE, MT 59501-1140
19186200          TRIANGLE COMMUNICATIONS, PO BOX 1220, HAVRE, MT 59501-1220
19186205          TRINITY MEDICAL GROUP, P O BOX 5010, MINOT, ND 58702-5010
19186207        + TRINITY REGIONAL MEDICAL CENTER, 2520 9TH AVENUE SOUTH, FORT DODGE, IA 50501-5440
19186208        + TRINITY WORKCARE, 4000 JOHNSON ROAD, STEUBENVLLE, OH 43952-2364
19186209        + TRINITY WORKCARE, 380 SUMMIT AVENUE, SUITE G105, STUEBENVILLE, OH 43952-2667
19186212        + TRISTAN MEDICAL OCCUPATIONAL HEALTH, 210 WASHINGTON STREET, FAIRHAVEN, MA 02719-4044
19186213        + TRISTAN MEDICAL OCCUPATIONAL HEALTH, 184 W MAIN STREET, NORTON, MA 02766-1243
19186214        + TRISTAN MEDICAL OCCUPATIONAL HEALTH, 675 PARAMOUNT DRIVE SUITE 203, RAYNHAM, MA 02767-5416
19186222        + TRU CARE LABS INC, 3520 N MONROE STREET, TALLAHASSEE, FL 32303-2745
19186223        + TRUSTWAVE HOLDINGS INC, 70 WEST MADISON STREET, SUITE 600, CHICAGO, IL 60602-4210
19186224          TRUSTWAVE HOLDINGS INC, 75 REMITTANCE DRIVE, SUITE 6000, CHICAGO, IL 60675-6000
19186225          TSS INC, 120 CARLANNA LAKE RD, KETCHIKAN, AK 99901-5611
19186227          TUFTS MEDICAL CENTER, 800 WASINGTON STREET, BOSTON, MA 02111-1552
19186228          TUFTS MEDICAL CENTER, PO BOX 28296, NEW YORK, NY 10087-8296
19186232        + TWIN CITIES ASSOCIATE OF HOME OFFICE UNDERWRITERS, 443 BROOKWOOD DRIVE, HUDSON, WI 54016-7522
19186233        + TWIN LAKES DRUG AND DNA TESTING LLC, 105 EAST WOOD STREET, PARIS, TN 38242-4018
19186235        + TWIN RIVERS HEALTH CARE LLC, 220 WEST LEOTA, NORTH PLATTE, NE 69101-6293
19186234        + TWIN RIVERS HEALTH CARE LLC, PO BOX 2009, NORTH PLATTE, NE 69103-2009
19185815        + TaNesia Chatmon, 4912 Lovell Ave, Fort Worth, TX 76107-5379
19185755        + Tabatha Smith, 88551 Waxwing Ct., Yulee, FL 32097-2646
19185758        + Tabitha Brady, 6138 Bentham Road, Gibsonville, NC 27249-9754
19185759        + Tabitha O'Neal, 248 Old Osage Rd. Apt. 101, Gatesville, TX 76528-4627
19185763        + Taelor Malinowski, 68 Pine Court North, West Seneca, NY 14224-2531
19185764        + Tahira Sheikh, 4224 Mesa Drive, Carrollton, TX 75010-4433
19185765        + Taija Massenburg, 699 Wake Avenue, El Centro, CA 92243-9598
19185766        + Taila McClain, 8990 lithia court, Jacksonville, FL 32216-3313
19185768        + Takesha Ramson, 67 Sundown Dr, Jackson, MS 38305-7847
19185769        + Takeya Miller, 5557 Whitby Road, Baltimore, MD 21206-3819
19185770        + Takia Ford, 1100 N. 6th St. Apt. X5, Waco, TX 76707-3805
19185772        + Takisha Williams, 918 linn st, waco, TX 76704-1946
19185773        + Talecha Blackwell, 171 West North Bend Rd, Cincinnati, OH 45216-1737
19185774        + Talice Nicholson, 556 Little St SE, 4, Marietta, GA 30008-2673
19185775        + Talisa Pena, 4104 Sherry Ln, Waco, TX 76711-1153
19185776        + Talisha Aleman, 3000 Woodland Park Dr., 2108, Houston, TX 77082-2694
19185777        + Talithacumi Nwachukwu, 2021 Gurley Avenue, Waco, TX 76706-2830
19185781        + Tamara Herbin, 4310 Hemingway Dr, Woodbridge, VA 22193-5119
19185783        + Tamara Miller, 4605 NE Leverich Ct, Vancouver, WA 98663-3663
19185784        + Tamara Moore, 5505 Miller's Creek Dr, Powder Springs, GA 30127-4754
19185785        + Tamara Ragland, 1517 Treeline Drive, Desoto, TX 75115-7749
19185787        + Tamara Sullivan, 4055 N. Blue Wing Place, Boise, ID 83714-9725
19185791        + Tameka Sykes, 20 BAKER ROAD STE 8, NEWNAN, GA 30265-2134
19185793       #+ Tamesia White, 9455 103rd Street 1613, Jacksonville, FL 32210-0301
19185794        + Tamie Samways, 1571 main st, Coventry, RI 02816-8444
19185797          Tamitha Williams, PO Box 1822, Elsmere, KY 41018
19185799        + Tammera Moore, 175 Lorena Meadows, Lorena, TX 76655-3245
19185800        + Tammie McCutcheon, 5600 n beach, Apt 1014, Haltom City, TX 76137-2817
19185801        + Tammie Morales, 211 Gertrude Street, Jeannette, PA 15644-9729
19185802        + Tammie Tucker, 3416 Parrott Ave, Waco, TX 76707-1748
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                   Page 122 of 170
District/off: 0539-3                                        User: ctello                                                  Page 121 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                Total Noticed: 8513
19185803        +   Tammy Capps, 6638 River Track Rd., Gibsonville, NC 27249-9757
19185808        +   Tammy Proctor, 4925 CR 955, Princeton, TX 75407-5278
19185809        +   Tammy Reynolds, 116 Benton Ave, Missoula, MT 59801-8728
19185810        +   Tammy Schaeffer, 9204 Day Star Drive, Plano, TX 75025-5056
19185811        +   Tammy Varnadore, 513 eskie dixon rd, Elgin, SC 29045-8962
19185812        +   Tammy Watson, 15974 El Soccorro Loop, Corpus Christi, TX 78418-6604
19185813        +   Tammy Wolfe, 1725 N MLK, Apt. 707, Waco, TX 76704-1421
19185816        +   Tangie Bryant, PO Box 841922, Pearland, TX 77584-0027
19185818        +   Tanisha Brackens, 326 Maple Plaza, 326, Mexia, TX 76667-2057
19185819        +   Tanisha Brown, 1171 Lane Ave South, Apt504, Ja, FL 32205-6257
19185820        +   Tanisha Slaughter, 205 Applegrove circle, 205 Applegrove circle, Waco, TX 76704-2983
19185821        +   Tanner Feldman, 103 towne west dr, Lorena, TX 76655-3157
19185822        +   Tanquavia Thompson, 1100 N 6th street, Cc7, Waco, TX 76707-3806
19185824        +   Tanya Gryszowka, 1476 patrill hollow rd, Hardwick, MA 01082-9255
19185825       #+   Tanya Washington, 5223 Morris ave, apt 202, suitland, MD 20746-3925
19185826        +   Tanya Webb, 349 Billing Port Rd 4, paulboro, NJ 08066-2245
19185827        +   Tanya Wilhite, 847 Prairie Creek Dr, Grand Prairie, TX 75052-6082
19185830            Tara Boyett, 337 W Elm Mott Dr, Elm Mott, TX 76640
19185831        +   Tara Capuyan De Castro, 22923 Alexandria Ave., Torrance, CA 90502-2630
19185834        +   Tara Griffin, 10133 B Cordoba Ct., Waco, TX 76708-6296
19185835        +   Tara Jenkins, 3506 Old Village Drive, Orange Park, FL 32065-5521
19185836        +   Tara Minter, 2732 Guerrant Springs Rd, Ruffin, NC 27326-9291
19185837        +   Tara Pimpton, 787 Farney RD, Lorena, TX 76655-4328
19185839        +   Tara Valleen, 13566 Poppy St. NW, Andover, MN 55304-3638
19185840        +   Tara Williams, 2725 Herring Ave., Waco, TX 76708-3235
19185843        +   Tariq Abdullah, 36 Slater Ave, Yonkers, NY 10710-3050
19185844        +   Taronda Hall, 112 shirley, Waco, TX 76705-1109
19185847        +   Taryn Scott, 925 Wooded Acres Dr., Apt. D, Waco, TX 76710-4513
19185848        +   Tasha Eckford, 30546 Camargo RD, nettleton, MS 38858-9378
19185849        +   Tasha Good, PO Box 261, Moody, TX 76557-0261
19185850       #+   Tasha Kemp, 3703 Latimer, Waco, TX 76705-2530
19185851        +   Tasheena Elliott, 90 Winter Ave, Staten Island, NY 10301-2353
19185853        +   Tashiba Hardy, 2355 N State Hwy 360 Apt 228, Grand Prairie, TX 75050-8712
19185854        +   Tasma Smith, 2100 Joey Drive, Waco, TX 76711-2018
19185855        +   Tatiana Hightower, 1529 N 5th St, Waco, TX 76707-2412
19185856        +   Tawana Parrish, 216 Flower Lane, McDonough, GA 30252-3715
19185857        +   Tawanda Sherrod, 38 barrington Lane, Willingboro, NJ 08046-3915
19185859        +   Tawanna Timmons, 1593 W 10th St, Jacksonville, FL 32209-5462
19185860        +   Tawny Labee, 1159 185th st CT E, Spanaway, WA 98387-8526
19185861        +   Tawone House, 6608 South Freeway 27, Fort Worth, TX 76134-2940
19185862        +   Taylar Johnson, 5516 tama Dr., Waco, TX 76708-4900
19185863        +   Taylor Easley, 6148 Round Lake Rd. N., Jacksonville, FL 32277-1558
19185864        +   Taylor Ewing, 2201 Richter Ave, Waco, TX 76711-1954
19185865        +   Taylor Jackson, 848 River Rd, Waco, TX 76705-5623
19185868        +   Taylor Powell, 1331 North 63rd Street, Waco, TX 76710-4111
19185869        +   Taylor Ross, 2826 S University Parks Dr, Waco, TX 76706-6560
19185870        +   Tayona Johnson, 1419 Dukeland st, Baltimore, MD 21216-4020
19185871        +   Tayundria Young, 3417 Colcord Ave, Waco, TX 76707-1729
19185873        +   Teachers Insurance and Annuity, Association of America, 730 Third Avenue, New York, NY 10017-3207
19185874        +   Teandrea Luedke, 213 N. Waco St., Mart, TX 76664-1039
19185875       #+   Tearra Norman, 620 N Hewitt Dr., 116, Hewitt, TX 76643-2926
19185878        +   Tedra Johnson, 7901 Camelot Rd, Fort Worth, TX 76134-4831
19185879        +   Tehquerra Warren, 2190 Madison Avenue, MF, New York, NY 10037-2205
19185880       #+   Tekherah Smith, 11135 Yuklon Ave, Inglewood, CA 90303-2749
19185885       #+   Telia Eason, 421 young James circle, Stockbridge, GA 30281-1475
19185886        +   Telishia Rodriguez, 6228 Gillespie St, Philadelphia, PA 19135-3215
19185887        +   Telyana Weathers, 724 E 216TH ST, Bronx, NY 10467-5825
19185888        +   Teneisha Holden, 620 Brown ave, ERIE, PA 16502-2529
19185892        +   Tennessee Farmers Life Insurance Company, 147 Bear Creek Pike, Columbia, TN 38401-2266
19185893       #+   Teresa Cienfuegos Mondragon, 711 Neil Dr, 229, Waco, TX 76710-6002
19185894        +   Teresa Darnell, 1115 Woodside Dr, Daytona Bch, FL 32117-2438
19185896        +   Teresa Garcia, 3125 N. 19th St, Waco, TX 76708-2005
19185897        +   Teresa Graham, 2206 Maple St, Columbus, IN 47201-4379
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 123 of 170
District/off: 0539-3                                        User: ctello                                                        Page 122 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                      Total Noticed: 8513
19185898        +   Teresa James, 918 Melrose Dr., Waco, TX 76710-4236
19185899        +   Teresa Jones, 1605 Seley Ave., Waco, TX 76704-2062
19185900        +   Teresa Lagace, 621 A Hoosick Rd, brunswick, NY 12180-6726
19185902        +   Teresa Lowery, 4520 SE Ina Ave, Apt 16, Milwaukie, OR 97267-5915
19185903        +   Teresa Nunno, 107 Goates Rd, Troy, TX 76579-3635
19185904        +   Teresa Ramos, 4462 FM 1395, Wills Point, TX 75169-6182
19185905        +   Teresa Ryan, 1338 S Lotus Dr, Dunedin, FL 34698-5419
19185906        +   Teresa Stoner, 811 e elm ave, Lindenwold, NJ 08021-1116
19185907        +   Terese Chanda, 7120 Pershing Rd, Berwyn, IL 60402-3942
19185908        +   Teresita Catherine, 4445 Alvin Dark Ave, Apt 112, Baton Rouge, LA 70820-3053
19185909        +   Teri Russo, 19662 N Pisque Lane, Woodlawn, IL 62898-2111
19185910        +   Terianiesha Sutton, 2026 S 7th, apt b099, waco, TX 76706-2428
19185911        +   Terica Holder, 203 East Ross, Mart, TX 76664-1450
19185914        +   Terrance Nathan, 365 Conestoga, Waco, TX 76706-6556
19185915        +   Terri Crider, 860 N. Houston St, Lorena, TX 76655-3406
19185916        +   Terri Morrison, 303 Clarkson St., Burlington, NJ 08016-1806
19185919        +   Terri Trombley, 110 Jefferson Blvd Ste E-2, Warwick, RI 02888-3854
19185920        +   Terricka Mcdade, 300 Wildcat Drive, Waco, TX 76705-6187
19185921        +   Terry Bason, 7219 Paschall ave apt B, Philadelphia, PA 19142-1015
19185922        +   Terry Dale, 11548 Willet Court North, Jacksonville, FL 32225-3516
19185923        +   Terry Daniels, 150 plumrose lane, Waynesville, GA 31566-4528
19185924        +   Terry Varnado, 204 Rainsong Drive, Cedar Hill, TX 75104-3150
19185948        +   Teyana Morris, 3600 Scroggins Drive Apt11E, Waco, TX 76705-7505
19185964        +   The Cincinnati Life Insurance Company, 6200 S. Gilmore Road, Fairfield, OH 45014-5141
19185985        +   The Lincoln National, Life Insurance Company, Corporate Procurement, 100 N. Greene Street, Greensboro, NC 27401-2547
19185991        +   The Penn Mutual Life Insurance Company, 600 Dresher Road, Horsham, PA 19044-2267
19185994        +   The Prudential Insurance, Company of America, David Catso, VP Beneficiary Srvcs., 2101 Welsh Road, Dresher, PA 19025-5000
19186003        +   Thea Fraser, 11350-4 Camino Playa Cancun, San Diego, CA 92124-1583
19186011       #+   Theresa Bethea, 1155 Clemson Frontage Rd., Apt 721, Columbia, SC 29229-8239
19186012            Theresa Braziel, 7640 CandleRidge circle Apt 1903, Fort Worth, TX 76133
19186013        +   Theresa Davis, 3050 Maine Anjou Dr. 233, Grand Prairie, TX 75052-0908
19186014        +   Theresa Dolan, 3107 Division Street, Scranton, PA 18504-9641
19186015        +   Theresa Figgs, 1000 Asbury Lane, Elizabeth City, NC 27909-6658
19186017        +   Theresa Hernandez, 2900 Mildred, Waco, TX 76706-4005
19186018        +   Theresa Messenger, 1406 Las Jardines Ct., Arlington, TX 76013-6439
19186020        +   Thomas Annis, 9759 Redbird Creek Drive, Jacksonville, FL 32221-3294
19186021        +   Thomas Bradshaw, 245 Sunset Ln, Ft. Worth, TX 76114-4326
19186023        +   Thomas Cleckler, 4838 county road 30, Clanton, AL 35045-7115
19186025        +   Thomas Ellis, P. O. Box 1312, Mexia, TX 76667-1312
19186027            Thomas O'Toole, 615 W172nd St. 4B, New York, NY 10032
19186026        +   Thomas Oeun, 1401 s 18th st, apt 2, Renton, WA 98055-3546
19186028        +   Thomas Rubenstein, 2409 Peach Blossom Ct, Bedford, TX 76021-7234
19186038            Thrivenet Financial for Lutherans, 4321 N. Ballard Road, Appleton, WI 54919-0001
19186041        +   Thylida Torres, 2009 West 6th Street, Jacksonville, FL 32209-5813
19186042        +   Tia Frasier, 801 Baywood Cr, Morrow, GA 30260-2189
19186043        +   Tiahna Green, 2106 North Camac Street, Philadelphia, PA 19122-1107
19186045        +   Tiara Mcdade, 3129 Mckenzie, Waco, TX 76708-2652
19186047        +   Tiara Roby, 5101 Sanger Ave, 709, Waco, TX 76710-5870
19186048        +   Tiera Ross, 2374 Island Shore Dr. S, Jacsonville, FL 32218-3393
19186050        +   Tierra Campbell, 57 Addi Ln., Waco, TX 76705-1046
19186051            Tierra Hannah, 65254 Alford Dr, C, Waco, TX 76710
19186052        +   Tierra Mitchell, 3600 Scroggin Dr. Apt 3C, Waco, TX 76705-2583
19186053        +   Tierra Poole, 2509 E Lakeshore Dr, Apt 907, Waco, TX 76705-7811
19186054        +   Tiffani McReynolds, 839 Country Lane, McGregor, TX 76657-9734
19186056        +   Tiffany Amie, 1919 Eagle Pass, Keller, TX 76248-6806
19186058        +   Tiffany Blockson, 56 East Davant, Memphis, TN 38109-2305
19186060        +   Tiffany Cassarino, 48 arrowbrook rd, windsor, CT 06095-3924
19186061        +   Tiffany Chayze, 11 Lynn Hall, Newark, DE 19711-5925
19186062        +   Tiffany Cuellar, 3200 Saint Jullet St, Apt. 1242, Fort Worth, TX 76107-1208
19186064        +   Tiffany Grammer, 6300 New Harbor Lane, Fort Worth, TX 76179-4128
19186065       #+   Tiffany Gross, 4116 W McKay Ave, Tampa, FL 33609-4325
19186066        +   Tiffany Hoosier, 344 Richland Dr Apt 352C, Waco, TX 76710-6248
19186067        +   Tiffany Jackson, 17427 125th AVE, jamaica, NY 11434-3303
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51   Page 124 of 170
District/off: 0539-3                                        User: ctello                                  Page 123 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                Total Noticed: 8513
19186069        +   Tiffany Kuboosh, 3987 Sherrys Way, Middleburg, FL 32068-3244
19186071        +   Tiffany Maynard, 10947 Ardath Ave, Los Angeles, CA 90303-2404
19186072        +   Tiffany Medlock, 415 Owen Lane apt 912, Waco, TX 76710-8915
19186075        +   Tiffany Titus, P.O. Box 20395, Waco, TX 76702-0395
19186076        +   Tiffany Williams, 2929 justina rd 22, Jacksonville, FL 32277-3456
19186077       #+   Tikiya Hall, 5615 Eartha Drive, Jacksonville, FL 32209-2107
19186078        +   Tim Akpinar, 5328 Little Neck Pkwy, Little Neck, NY 11362-1819
19186079        +   Tim Cajka, 1847 Sea Pines Road, El Cajon, CA 92019-4555
19186083        +   Timolin Gordon, 3880 s beckley 4301, Dallas, TX 75224-4681
19186084        +   Timothy Davis, 8685 Baymeadows Road E, Jacksonville, FL 32256-3999
19186085       #+   Timothy Garner, 200 Clay Avenue, 4, Waco, TX 76706-1085
19186086        +   Timothy Jardon, 3500 Meyers Lane, Waco, TX 76705-1806
19186087        +   Timothy McSorley, 5260 Lake Road, Newfield, NJ 08344-5217
19186088            Timothy Olmstead, 4594 W. Spring Creek Parkway, 3326, Plano, TX 75024
19186090       #+   Timothy Threet, 12222 Tson CV, Unit A, Austin, TX 78758-5305
19186091        +   Tina Camargo, 2737 Mildred, Waco, TX 76706-4041
19186092        +   Tina Carabajal, 235 lawrence, Fairfield, CA 94533-6417
19186093       #+   Tina Costa, 65 Worcester Rd., Apt. 59, Charlton, MA 01507-1366
19186094        +   Tina Goldman, 4000 N 19th St., 013, Waco, TX 76708-1616
19186095        +   Tina Kenney, 2000 Despaux Dr, Apt. B, Chalmette, LA 70043-5872
19186097        +   Tina Sigmund, 3820 Blueridge Ct, The Colony, TX 75056-4084
19186099        +   Tinechia Bruton, 6009 Bronze River Road, Fort Worth, TX 76179-2334
19186100        +   Tionah Newman, 3928 Main St, Grasonville, MD 21638-1257
19186101        +   Tirsit Besha, 1904 Casadel Ave, Baltimore, MD 21230-1443
19186104        +   Tmarah Sutton, 2717 windsor ave, waco, TX 76708-3224
19186107        +   Tomara Brown, 13615 4th Ave NE, Seattle, WA 98125-3037
19186108        +   Tomaya Hutchinson, 3033 LIPPIZAN, ROBINSON, TX 76706-7463
19186109        +   Tomeka Marshall, 19943 Imperial Stone Drive, Houston, TX 77073-6172
19186112       #+   TonEishia Washington, 4542 N 19 apt H, waco, TX 76708-1211
19186111        +   Tondricka Vaughan, 11691 Cherry Bark Dr E, Jacksonville, FL 32218-7676
19186113        +   Toni Balderrama, 6301 Achievement ave, Brownsville, TX 78526-8529
19186114        +   Toni Bowling, Bowling-Bricker, 605 N Jackson Park Dr, Seymour, IN 47274-1853
19186115        +   Toni Peterson, 5373 Oak Forest Dr, Jacksonville, FL 32211-5476
19186118            Tony Plump, 6507 Mary Dr. Apt C, Waco, TX 76710
19186119        +   Tonya Crowe, 1040 Mineral Creek Ct., Lexington, SC 29073-7432
19186120        +   Tonya Jackson, 83 Kentwood Drive, Dover, DE 19901-8715
19186121        +   Tonya Jackson, 7806 Spencer Rd, Glen Burnie, MD 21060-8254
19186122        +   Tonya Owens, 9253 Zepher Lily Lane, Jacksonville, FL 32219-6005
19186123        +   Tonya Patrick, 6955 Cainwood Drive, College Park, GA 30349-4713
19186124        +   Tonya Petrime, 970 Perrydale Rd, Dallas, OR 97338-9237
19186125        +   Tonya Waters, 7 E Mountain Lane, Grand Prairie, TX 75052-5975
19186126        +   Tori Jones, 3036 Colonial Ave, Waco, TX 76707-2539
19186127        +   Tori Thomas, 4209 Brookcrest Circle, Waco, TX 76710-4804
19186128        +   Torie Howard, 1820 N.12th, Waco, TX 76707-2326
19186129        +   Torrance Johnson, 912 N 12th, 1612 N 12TH, Waco, TX 76707-2322
19186139        +   Towanda Banks, 10223 Cletus Dr, Baton Rouge, LA 70815-1571
19186142        +   Toya Denson, 1825 Hidden Creek Dr., Sherwood, AR 72120-2286
19186148        +   Tracey Ellis, 1017 Robert Welch Ln, Cheapeake, VA 23320-6770
19186149        +   Tracey Hawkins, 2781 Hickory Pointe ln 4, Memphis, TN 38115-1165
19186150        +   Tracey Mader, 280 Albert Avenue, Lakewood, NJ 08701-5403
19186151       #+   Tracey Pruitt, 140 Woodgreen RD., 16, Plantersville, MS 38862-9734
19186152        +   Traci Corby, 3010 SW 1st Avenue, Cape Coral, FL 33914-4501
19186153        +   Traci Rosendale, 11810 sw 203rd St, Douglass, KS 67039-8236
19186154        +   Traci Spratling, P.O. BOX 20395, Waco, TX 76702-0395
19186155        +   Tracie Stewart, 1190 sw fehn dr, Ankeny, IA 50023-2846
19186156        +   Tracy Bass, 6208 Fortview Way, Baltimore, MD 21224-5505
19186157        +   Tracy Breitkreutz, 1553 Clark Ave, Waco, TX 76708-2112
19186158        +   Tracy Humphries, 130 Peeler Creek Road, Gaffney, SC 29340-4927
19186159        +   Tracy Miles, 1217 Brook Avenue, Waco, TX 76708-3627
19186160        +   Tracy Morris, 230 W. B. Ave, Kingman, KS 67068-1311
19186161        +   Tracy Rolla, 4751 Ramey Avenue, Fort Worth, TX 76105-3630
19186162        +   Tradajia Watkins, 5101 Sanger Ave, apt820, waco, TX 76710-5877
19186164        +   Tramecia Parker, 1313 Berkshire st, Waco, TX 76705-3590
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 125 of 170
District/off: 0539-3                               User: ctello                                         Page 124 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19186166        +   Tramorria Daniel, 297 Western Dr, Waco, TX 76712-2747
19186173        +   Treasure Fields, 1516 Gurley Lane Apt 5101, Waco, TX 76706-3533
19186188        +   Trenice Audain, P.O. Box 902, East Orange, NJ 07019-0902
19186189       #+   Treva Heck, 142 Bishop ST, Brunswick, GA 31525-2359
19186190        +   Treveon Henderson, 6533 Cold Water Dr., Waco, TX 76712-6670
19186201            Tri-Medical PLLC, 4010 Dupont Circle, Suite 228, Louisville, KY 40207-4825
19186198        +   TrialWorks LLC, 1550 Madruga Avenue, Suite 508, Coral Gables, FL 33146-3048
19186202        +   Trina Miles, 2871 coppersmith pl, Bryans Road, MD 20616-7026
19186203       #+   Triniti Rios, 300 East Round Grove Road, Apt 817, Lewisville, TX 75067-8388
19186210       #+   Trisa Neelon, 7117 SW Archer Rd, Lot 2432, Gainesville, FL 32608-4649
19186211       #+   Trisha Henry, 511 Iowa Ave E, Saint Paul, MN 55130-3024
19186217        +   Tristen Bayer, 2016 Liveoak, Waco, TX 76708-3430
19186218        +   Tristin Denkins, 1810 N. 10th St., Waco, TX 76707-2310
19186220        +   Troy Hoover, 9612 Palomita Ct Nw, Albuquerque, NM 87114-3487
19186221        +   Troy Price, 6619 Emerald Dr., Waco, TX 76708-9719
19186226        +   Tsz Man Yeung, 111 E. Mosholu PKWY N, Apt. 3C, Bronx, NY 10467-2913
19186230        +   Twayna Locklear, 190 Crepe Myrtle Dr, Pembroke, NC 28372-9329
19186239        +   Ty Mckinney, 4617 edmond, Waco, TX 76710-4617
19186240        +   Tyerra Whitlock, 7125 steer ln, Crowley, TX 76036-4731
19186242        +   Tyler Boda, 8809 Hornaday Cir S Apt 1310, Fort Worth, TX 76120-3933
19186243        +   Tyler Bruce, 1700 Breezy Dr. 209, Waco, TX 76712-8244
19186244        +   Tyler Donavan, 1015 Lincoln St, McGregor, TX 76657-1958
19186245        +   Tynika Chase, 206 E Lynn Creek Dr, Arlington, TX 76002-2781
19186247        +   Tynishia Richardson, 9505 Armelle Way, Apt. 12, Jacksonville, FL 32257-8894
19186248        +   Tynyta Kizer, 12021 mccormick rd., 104, Jacksonville, FL 32225-5540
19186250        +   Tyra Turner, 103 Omaha Drive, Hewitt, TX 76643-3706
19186251       #+   Tysheka Cannon, 7137 Oakney Road, Jacksonville, FL 32211-4995
19186252        +   Tyuon Brazell, 5543 84 1/2 Ave. N, Brooklyn Park, MN 55443-2169
19186253        +   Tyyler Cuffee, 4112 N. 31st, Waco, TX 76708-1512
19186254        +   U S ANTI DOPING AGENCY, 5555 TECH CENTER DR STE 200, COLORADO SPRINGS, CO 80919-2372
19186255        +   U S DEPARTMENT OF HOMELAND SECURITY, 233 PEACHTREE ST STE 410, ATLANTA, GA 30303-1573
19186256        +   U S DEPARTMENT OF HOMELAND SECURITY, 2501 S STATE HIGHWAY 121 BUSINESS, LEWISVILLE, TX 75067-4394
19186257        +   U S DEPARTMENT OF HOMELAND SECURITY, 801 E CAMPBELL RD STE 130, RICHARDSON, TX 75081-1856
19186258        +   UHS OCCUPATIONAL MEDICINE, 33 MITCHELL AVENUE SUITE 204, BINGHAMTON, NY 13903-1642
19186260            ULINE, ACCT RECEIVABLE, WAUKEGAN, IL 60085
19186262        +   UM SHORE MEDICAL CENTER AT EASTON, 219 S WASHINGTON ST, EASTON, MD 21601-2913
19186263            UNCLE DANS RIB HOUSE BBQ CATERING, dba UNCLE DAN'S RIB HOUSE, WACO, TX 76710
19186265        +   UNDERWOOD CLINIC PC, 87 LINCOLN AVENUE, UNDERWOOD, ND 58576-4020
19186264        +   UNDERWOOD CLINIC PC, P O BOX 253, UNDERWOOD, ND 58576-0253
19186266        +   UNION CENTER FOR OCCUPATIONAL HEALTH, 4001 E WABASH AVE STE A, TERRE HAUTE, IN 47803-1677
19186267            UNION REAL ESTATE, 301 GRANT STREET STE 1250, PITTSBURGH, PA 15219-1629
19186268        +   UNITED HEALTHCARE, PO BOX 740800, ATLANTA, GA 30374-0800
19186269            UNITED HEALTHCARE, 22561 NETWORK PLACE, CHICAGO, IL 60673-1225
19186271        +   UNITED HEALTHCARE, PO BOX 30985, SALT LAKE CITY, UT 84130-0985
19186270            UNITED HEALTHCARE, DCG HOLDINGS INC., MINNEAPOLIS, MN 5540-1459
19186273        +   UNITED HOSPITAL DISTRICT, 515 SOUTH MOORE, BLUE EARTH, MN 56013-2158
19186277            UNITED STATES TREASURY, ACS, BENSALEM, PA 19020-9980
19186284        +   UNITED STATES TREASURY, 300 HOSPITAL ROAD ROOM 11B30, FORT GORDON, GA 30905-5741
19186282            UNITED STATES TREASURY, PO BOX 1029, COLEMAN, FL 33521-1029
19186279            UNITED STATES TREASURY, ACS, CINCINNATI, OH 45250
19186283            UNITED STATES TREASURY, 5005 NORTH PIEDREA STREET, EL PASO, TX 79920
19186278        +   UNITED STATES TREASURY, P O BOX 11138, CASPER, WY 82602-5007
19186289        +   UNITED STATES TREASURY, 90 HOPE DRIVE BLDG 6000, MOUNTAIN HOME AFB, ID 83648-1062
19186293        +   UNITED WAY GOLF TOURNAMENT, 30 LAUREL ST, HARTFORD, CT 06106-1361
19186294        +   UNITED WAY OF GREATER GREENSBORO INC, 1500 YANCEYVILLE STREET, GREENSBORO, NC 27405-6932
19186295        +   UNIVERSAL FORENSICS CORP, 100 E BROWARD BLVD STE 1700, FT LAUDERDALE, FL 33301-3529
19186296        +   UNIVERSAL SCREEN, INC, P.O. BOX 607, SPRING HILL, TN 37174-0607
19186298            UNIVERSITY OF WYOMING FAMILY MEDICINE RESIDENCY PR, 820 EAST 17TH STREET, CHEYENNE, WY 82001-4714
19186300            UNVERSITY HEALTH ASSOCIATES, PO BOX 780, MORGANTOWN, WV 26507-0780
19186301            UNVERSITY HEALTH ASSOCIATES, P O BOX 1050, MORGANTOWN, WV 26507-1050
19186303        +   UP HEALTH SYSTEM PORTAGE, 894 CAMPUS DRIVE SUITE B, HANCOCK, MI 49930-1644
19186302        +   UP HEALTH SYSTEM PORTAGE, 500 CAMPUS DRIVE, HANCOCK, MI 49930-1453
19186305        +   UPHS OCCUPATIONAL MEDICINE, 1414 W FAIR AVE STE 35, MARQUETTE, MI 49855-2675
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51            Page 126 of 170
District/off: 0539-3                               User: ctello                                            Page 125 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                          Total Noticed: 8513
19186304          UPHS OCCUPATIONAL MEDICINE, 26374 NETWORK PLACE, CHICAGO, IL 60673-1263
19186306        + UPM GROUP LLC, 251 W CENTRAL AVE 136, SPRINGBORO, OH 45066-1103
19186308        + UPMC BEDFORD MEMORIAL, P O BOX 371601, PITTSBURGH, PA 15251-0001
19186310          UPMC COMMUNITY MEDICINE INC, PO BOX 382046, PITTSBURGH, PA 15250-8046
19186309          UPMC COMMUNITY MEDICINE INC, UPMC JAMESON WORK HEALTH, NEW CASTLE, PA 16101
19186313        + UPMC EXPRESS CARE, 532 NORTH FRONT STREET, WORMLEYSBURG, PA 17043-1016
19186312          UPMC EXPRESS CARE, PO BOX 1286, HARRISBURG, PA 17108-1286
19186311        + UPMC EXPRESS CARE, 400 YORK STREET, HANOVER, PA 17331-3357
19186316          UPS, P O BOX 650690, DALLAS, TX 75265-0690
19186317        + UPTOWN PREMIER MEDICAL, 8422 OAK STREET, NEW ORLEANS, LA 70118-2046
19186318        + UPTRENDS LLC, 1800 NW CORPORATE BLVD STE 202, BOCA RATON, FL 33431-7336
19186319        + URGENT CARE CLINIC OF OXFORD LLC, 1487 BELK BLVD, OXFORD, MS 38655-5371
19186324          US BANK, P O BOX 70870, ST PAUL, MN 55170-9703
19186325          US DEPARTMENT OF HOMELAND SECURITY, U.S. Citizenship and Immigration Service, LINCOLN, NE 68501-7129
19186326        + US DEPT HEALTH AND HUMAN SERVICES, GENERAL COUNSEL, 200 INDEPENDENCE S.W., WASHINGTON, DC
                  20201-0004
19186327        + US DRUG CHECK LLC, 9201 BLUE LICK ROAD, LOUISVILLE, KY 40229-1051
19186328        + US HEALTH ADMINISTRATORS LLC, 300 BURNETT ST SUITE 200, FORT WORTH, TX 76102-2734
19186329        + US HEALTH WORKS MEDICAL GRP MN PC, P O BOX 741707, ATLANTA, GA 30374-1707
19186330        + US HEALTHWORKS INC, PO BOX 404467, ATLANTA, GA 30384-4467
19186332        + US HEALTHWORKS INC, 3012 US HWY 301 NORTH, TAMPA, FL 33619-2208
19186331        + US HEALTHWORKS INC, 22840 SOLADAD CYN ROAD, SAUGUS, CA 91350-2630
19186334        + US HEALTHWORKS MED GROUP OF WA, P O BOX 50046, LOS ANGELES, CA 90074-0046
19186333          US HEALTHWORKS MED GROUP OF WA, PO BOX 79377, CITY OF INDUSTRY, CA 91716-9377
19186335        + US HEALTHWORKS MED GROUP OF WA, 3850 SOUTH MERIDIAN, PUYALLUP, WA 98373-3701
19186337        + US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, PO BOX 531686, ATLANTA, GA 30353-1686
19186339        + US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, P O BOX 531682, ATLANTA, GA 30353-1682
19186338        + US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, P O BOX 531673, ATLANTA, GA 30353-1673
19186340          US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, P.O. BOX 740990, LOS ANGELES, CA 90074-0990
19186342        + US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, P O BOX 41139, SANTA ANA, CA 92799-1139
19186341        + US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, 1340 MITCHELL ROAD, MODESTO, CA 95351-4920
19186336          US HEALTHWORKS MEDICAL GROUP OF ALASKA LLC, 2440 E TUDOR RD PMB 1168, ANCHORAGE, AK 99507-1185
19186345        + US HEALTHWORKS MEDICAL GROUP OF FLORIDA INC, P O BOX 531675, ATLANTA, GA 30353-1675
19186344        + US HEALTHWORKS MEDICAL GROUP OF FLORIDA INC, P O BOX 404473, ATLANTA, GA 30384-4473
19186343        + US HEALTHWORKS MEDICAL GROUP OF FLORIDA INC, P O BOX 404493, ATLANTA, GA 30384-4493
19186346          US HEALTHWORKS MEDICAL GROUP OF FLORIDA INC, PO BOX 932489, ATLANTA, GA 31193-2489
19186347        + US HEALTHWORKS MEDICAL GROUP OF TEXAS INC, PO BOX 404974, ATLANTA, GA 30384-4974
19186349        + US HEALTHWORKS MEDICAL GROUP PC, P O BOX 50042, LOS ANGELES, CA 90074-0042
19186348          US HEALTHWORKS MEDICAL GROUP PC, P O BOX 79162, CITY OF INDUSTRY, CA 91716-9162
19186350        + US HEALTHWORKS MEDICAL GROUP PC, P O BOX 41139, SANTA ANA, CA 92799-1139
19186358        + US POSTAL SERVICE, 1 WELWYN RD, GREAT NECK, NY 11022-5042
19186353        + US POSTAL SERVICE, 14202 20TH AVENUE, FLUSHING, NY 11351-3000
19186361        + US POSTAL SERVICE, 1100 KINGS ROAD, JACKSONVILLE, FL 32203-9500
19186351          US POSTAL SERVICE, USPS HASLER, CAROL STREAM, IL 60132-0527
19186362          US POSTAL SERVICE, EMPORIUM STATION, OMAHA, NE 68102
19186363          US POSTAL SERVICE, BUSINESS MAIL ENTRY, OMAHA, NE 68119-9513
19186360          US POSTAL SERVICE, 2701 W IRVING BLVD, IRVING, TX 75061-9998
19186352          US POSTAL SERVICE, PO BOX 223745, DALLAS, TX 75222-3745
19186354          US POSTAL SERVICE, 4600 MARK IV PKWY, FORT WORTH, TX 76161-9804
19186357          US POSTAL SERVICE, 4600 MARK IV PKWY, FT WORTH, TX 76161-9804
19186356        + US POSTAL SERVICE, ATTN POSTMASTER, FT WORTH, TX 76166-0001
19186355        + US POSTAL SERVICE, 3020 S CHERRY LN, FT WORTH, TX 76166-0001
19186359          US POSTAL SERVICE, 901 S HEWITT DR, HEWITT, TX 76643
19186366          US POSTAL SERVICE, POSTMASTER, WACO, TX 76702
19186370          US POSTAL SERVICE, WACO-BMEU, WACO, TX 76702-9998
19186368          US POSTAL SERVICE, WINDOW SERVICES, WACO, TX 76702-2900
19186369          US POSTAL SERVICE, WOODY WINDOW UNIT, WACO, TX 76702-9998
19186367        + US POSTAL SERVICE, P O BOX 2505, WACO, TX 76702-2505
19186364          US POSTAL SERVICE, SALT LAKE DOWNTOWN STATION, SALT LAKE CITY, UT 84101
19186365          US POSTAL SERVICE, CMRS-FP, THE LAKES, NV 88905-4707
19186371          US POSTAL SERVICE, ATTN BOX SECTION, WEST COVINA, CA 91793-9998
19186372        + USA EXAMINATIONS INC, PO BOX 421442, SAN DIEGO, CA 92142-1442
19186373        + USA MOBILE DRUG TESTING EMPIRE STATE-CNY, 960 STATE FAIR BLVD, SYRACUSE, NY 13209-1238
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                   Entered 11/14/20 23:29:51             Page 127 of 170
District/off: 0539-3                                  User: ctello                                             Page 126 of 169
Date Rcvd: Nov 12, 2020                               Form ID: NOA                                           Total Noticed: 8513
19186374        +   USA MOBILE DRUG TESTING OF DALLAS, P O BOX 244, ROCKWALL, TX 75087-0244
19186375        +   USA MOBILE DRUG TESTING OF NASHVILLE, 1712 STONEY HILL LANE, SPRING HILL, TN 37174-6186
19186376        +   USA-MDT COMPANY LLC, 11016 N DALE MABRY HWY STE 204, TAMPA, FL 33618-3871
19186377        +   USAMDT OF THE EAST BAY, 4847 HOPYARD RD STE 4-424, PLEASANTON, CA 94588-3360
19186379        +   USHealth Administrators LLC, Doug Kirnegay, 300 Burnett Street, Suite 200, Fort Worth, TX 76102-2734
19186261        +   Ulyssa Melendez, 3729 Erath St., Waco, TX 76710-5011
19186272        +   United HealthCare Insurance Company, 9900 Bren Road East, Minnetonka, MN 55343-4402
19186274        +   United Parcel Service Inc., 2925 Merrell Road, Dallas, TX 75229-4905
19186275        +   United Services Automobile Association, 9800 Fredericksburg Road, San Antonio, TX 78288-0002
19186299        +   Unkiye Briscoe, 1403 E. Kensington ST. 205, Mart, TX 76664-1825
19186320        +   Uriel Garcia, 302 Rabbit Hill, Lorena, TX 76655-3034
19186321        +   Ursula Mathis, PO Box 181822, Arlington, TX 76096-1822
19186553        +   V-MED SUPPLY INC, P O BOX 7569, FREEPORT, NY 11520-0715
19186386        +   VALDOSTA FAMILY MEDICINE ASSOC, 2412 NORTH OAK STREET, VALDOSTA, GA 31602-2567
19186388        +   VALENTINE MEDICAL CLINIC LLC, P O BOX 3366, OMAHA, NE 68176-0001
19186387            VALENTINE MEDICAL CLINIC LLC, P O BOX 82653, LINCOLN, NE 68501-2653
19186389            VALENTINE MEDICAL CLINIC LLC, 502 N CHERRY STREET, VALENTINE, NE 69201-1518
19186395        +   VALLEY BEVERAGE LLC, 11035 FARROW ROAD, BLYTHEWOOD, SC 29016-8757
19186396        +   VALLEY DAY AND NIGHT CLINIC, 3302 BOCA CHICA BLVD, BROWNSVILLE, TX 78521-4202
19186397        +   VALLEY DAY AND NIGHT CLINIC, P O BOX 1029, OLMITO, TX 78575-1029
19186399            VALLEY IMMEDIATE CARE LLC, 815 N CENTRAL AVE STE C, MEDFORD, OR 97501-5873
19186398        +   VALLEY IMMEDIATE CARE LLC, 1600 DELTA WATERS ROAD, MEDFORD, OR 97504-9114
19186400        +   VALLEY INDUSTRIAL AND FAMILY MEDICAL GROUP, 225 SOUTH CHINOWTH ROAD, VISALIA, CA 93291-5411
19186401        +   VALLEY INDUSTRIAL MEDCIAL GROUP, 755 EAST TERRACE AVENUE, TULARE, CA 93274-2175
19186402        +   VALLEY OCCUPATIONAL HEALTH SERVICES, 3600 LIND AVE SW STE 110, RENTON, WA 98057-4970
19186403        +   VALLEY PHLEBOTOMY SERVICE LLC, 951 E BOGARD STE 102, WASILLA, AK 99654-7175
19186404            VALLEY PHYSICIAN SERVICES, P O BOX 11653, BELFAST, ME 04915-4007
19186405            VALLEY PHYSICIAN SERVICES, PO BOX 16605, BELFAST, ME 04915-4061
19186406        +   VALLEY REGIONAL HOSPITAL., 243 ELM STREET, CLAREMONT, NH 03743-4999
19186408            VAN EPEREN FINANCIAL GROUP, 11211 RIVER VIEW DRIVE, POTOMAC, MD 20854-1565
19186416            VCHS MEDICAL CLINIC ORD, 2707 L STREET, SUITE 1, ORD, NE 68862-1275
19186418            VECTOR SECURITY INC, P O BOX 89462, CLEVELAND, OH 44101-6462
19186422        +   VEEAM PAYMENT SOLUTIONS, PO BOX 5066, HARTFORD, CT 06102-5066
19186421            VEEAM PAYMENT SOLUTIONS, P O BOX 742647, CINCINNATI, OH 45274-2647
19186423        +   VEEAM PAYMENT SOLUTIONS, 2330 INTERSTATE 30, MESQUITE, TX 75150-2720
19186424        +   VELASCO, FLORENDO, 4521 Mendocino Court, LOS ANGELES, CA 90065-4916
19186425        +   VENTURE ENTERPRISE INC, 823 VISTA CIRCLE, DELANO, MN 55328-9237
19186430            VERIFIED PERSON, INC, PO BOX 35626, NEWARK, NJ 07193-5626
19186429        +   VERIFIED PERSON, INC, 22 NORTH FRONT STREET, MEMPHIS, TN 38103-2162
19186432        +   VERISMA SYSTEMS INC, PO BOX 556, PUEBLO, CO 81002-0556
19186431        +   VERISMA SYSTEMS INC, P O BOX 558, PUEBLO, CO 81002-0558
19186433            VERITAS NATIONAL FIELD SERVICE, P O BOX 271165, FLOWER MOUND, TX 75027-1165
19186464            VERIZON, PO BOX 15150, WORCESTER, MA 01615-0150
19186457            VERIZON, P O BOX 1939, PORTLAND, ME 04104-5010
19186458        +   VERIZON, P O BOX 1939, PTLD, ME 04104-5010
19186459            VERIZON, PO BOX 4667, TRENTON, NJ 08650-4667
19186455        +   VERIZON, PO BOX 8585, PHILA, PA 19101-8585
19186441            VERIZON, ACCOUNT: 412278888897307Y, BALTIMORE, MD 21265-0646
19186456            VERIZON, PO BOX 52187, PHOENIX, AZ 85072-2187
19186451            VERIZON, P O BOX 30001, INGLEWOOD, CA 90313-0001
19186487            VERIZON WIRELESS, GREAT LAKES, ST LOUIS, MO 63179-0292
19186483            VERIZON WIRELESS, 2525 S 132ND ST, OMAHA, NE 68144-2532
19186474        +   VERIZON WIRELESS, PO BOX 2210, INGLEWOOD, CA 90305
19186503        +   VERTAFORE INC, 24431 NETWORK PLACE, CHICAGO, IL 60673-1244
19186504        +   VERTAFORE INC, 999 18TH STREET SUITE 400, DENVER, CO 80202-2424
19186507            VIA CHRISTI, P O BOX 2865, WICHITA, KS 67201-2865
19186506            VIA CHRISTI, OKLAHOMA REGIONAL MEDICAL CENTER, PONCA CITY, OK 74601
19186508            VIA CHRISTI OEM NE, P O BOX 2865, WICHITA, KS 67201-2865
19186513        +   VICKI LYNN HERD, 15231 COLONY PLACE APT 112, WOODBRIDGE, VA 22191-4963
19186524       #+   VICTORIA LEIGH MUNYON, 5647 VISTA DRIVE, WEST DES MOINES, IA 50266-7581
19186536        +   VIRGINIA DEPT OF TAXATION, 1957 WESTMORELAND ST, RICHMOND, VA 23230-3225
19186543            VISTA CORPORATE HEALTH, PO BOX 504385 (sub acct 5), ST LOUIS, MO 63150-4385
19186544            VISTA MEDICAL CTR WEST CORP HEALTH, P O BOX 504385, ST LOUIS, MO 63150-4385
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                   Page 128 of 170
District/off: 0539-3                                       User: ctello                                                      Page 127 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                    Total Noticed: 8513
19186550        + VMED SUPPLY, 429 ATLANTIC AVE., FREEPORT, NY 11520-5256
19186551        + VMED SUPPLY, PO BOX 7569, FREEPORT, NY 11520-0715
19186557          VRC COMPANIES, NATIONAL SECURITY AND TRUST/IVS, BIRMINGHAM, AL 35246-5874
19186556          VRC COMPANIES, VITALCHART / DEPT 5853, BIRMINGHAM, AL 35246-5853
19186558        + VRC COMPANIES, 5400 MELTECH BLVD, SUITE 101, MEMPHIS, TN 38118-7705
19186383        + Vaishali Mehta, 3217 Overland Ave, Los Angeles, CA 90034-4571
19186385        + Valarie Salinas, 1812 Columbus St., Waco, TX 76701-1031
19186392        + Valerie Quinn, 905 Champions Ct, Roanoke, TX 76262-1588
19186393        + Valerie Simpson, 71 Riveredge Rd, Lincoln Park, NJ 07035-2419
19186407        + Van Dinh, 2135 Serene CT, Keller, TX 76248-5692
19186410        + Vanessa Blake, 12 Catalina Drive, Debary, FL 32713-3202
19186411        + Vanessa Harren, 3504 Kaufman Ave., Apt 11, Vancouver, WA 98660-1451
19186412        + Vanessa Murillo, 126 E 20th Street, National City, CA 91950-5602
19186413        + Varun Kapoor, 10671 NW 6th Street, Coral Springs, FL 33071-7934
19186414        + Vasti Peeples, 526 b Georgetown Pl, Chula Vista, CA 91911-5640
19186415        + Vatima Myers, 2024 N. 33rd St, Waco, TX 76707-1217
19186426        + Vera Holmes, 12405 Sussex Lane, Bowie, MD 20715-3148
19186427        + Verenice Martinez, 2425 S 25th St, Waco, TX 76706-3943
19186428        + Verenise Suarez, 4140 Acree Street, Waco, TX 76711-1113
19186434       #+ Verity Nehwah, 5000 Denton Hwy, 131, Haltom City, TX 76117-1486
19186467          Verizon Business Network Services, Inc., HQ Legal Contract Admin., One Verizon Way, Basking Ridge, NJ 07920-1097
19186496        + Veronaca Simpson, 991 Malibu Drive, Marietta, GA 30066-2875
19186497        + Veronica Galvan, 6558 Arbor Place, 2215, Fort Worth, TX 76132-2942
19186498        + Veronica Jones, 9515 Sylvan Still Rd, R, Laurel, MD 20723-1542
19186499        + Veronica Leal, 2812 Clearwater Dr., Mesquite, TX 75181-1866
19186500        + Veronica Naranjo, 243 Oak Meadow Trl, McGregor, TX 76657-4133
19186501        + Veronica Ragobeer, 14422 105th avenue, Jamaica, NY 11435-4935
19186502        + Veronica Salinas, 3417 Colcord Ave, Waco, TX 76707-1729
19186505        + Vertez Anderson, 2323 Courtney Dr West, Jacksonville, FL 32208-3065
19186510        + Vicki Anne Espiritu, 21742 Grace Ave, Carson, CA 90745-2706
19186512        + Vicki Carpenter, 9007 SE County Road 2175, Corsicana, TX 75109-9747
19186514        + Vickie Grube, 132 Joanne Dr, Gholson, TX 76705-5932
19186515        + Vickie Parsons, P.O. Box 1286, Hewitt, TX 76643-1286
19186516        + Victor Cintron, 4307 Gram Ln, Waco, TX 76705-2661
19186518        + Victoria David, 1728 Raccoon Run Road, Monongahela, PA 15063-9525
19186519        + Victoria Harting, 185 Virginia Lane, APT E, Glen Burnie, MD 21061-5773
19186521        + Victoria Hernandez, 1529 Mitchell ave, Waco, TX 76708-2966
19186522        + Victoria Johnson, 13878 170th St., Milaca, MN 56353-3327
19186523        + Victoria Koehler, 136 Bentwood Dr., Robinson, TX 76706-9623
19186526        + Victoria Navarro, 3501 Townsend blvd, Apt278, Jacksonville, FL 32277-9303
19186528        + Victoria Reed, 1855 Niblick Dr, Jacksonville, FL 32210-1328
19186529        + Victoria Trimble, 3700 Speight Ave, Waco, TX 76711-1717
19186530        + Victorya Craven, 1213 Rose St, Waco, TX 76704-1862
19186531        + Vieanna Austin, 4900 Windhaven Pkwy, Apt 16205, Lewisville, TX 75056-6126
19186532        + Vikramjit Mann, 14332 Hollyhock Way, Burtonsville, MD 20866-1700
19186534        + Virgen Rivera Latimer, 1901 Richter Ave, Apt 5103, Waco, TX 76711-4015
19186535        + Virginia Alvarado, 3441 Elizabeth Circle, WACO, TX 76711-1525
19186538        + Virginia Fitzhugh, 245 Elco Lane, China Spring, TX 76633-2751
19186539        + Virginia Franco, 13 Chestnut Street, Westford, MA 01886-2305
19186540        + Virginia Fullen, 305 Horseshoe Bend, Eddy, TX 76524-2550
19186542       #+ Virginia Thurston, 2003 Skylark Drive, Arlington, TX 76010-8020
19186545        + Vivian Bly, 4414 Crawford Ave, Northern Cambria, PA 15714-1471
19186546        + Vivian Scott, 1912 S. 5th St., Apt. 408, Waco, TX 76706-2503
19186547        + Viviana Rodriguez, 2205 Prospect Ave, Fort Worth, TX 76164-8048
19186548        + Viviano Patino, 11450 Dalian Ct 1st Floor, College Point, NY 11356-1575
19186549        + Vivlicia Jackson, 382 Ivan Dr., Lewisville, TX 75067-6242
19186559        + WACO CENTRAL PARK LIMITED, P O BOX 429, CHINA SPRING, TX 76633-0429
19186561        + WAFFLE HOUSE EAST COAST WAFFLES, 5986 FINANCIAL DRIVE, NORCROSS, GA 30071-2949
19186562          WAGEWORKS INC, P O BOX 8363, PASADENA, CA 91109-8363
19186563        + WAGEWORKS INC, 1100 PARK PLACE 4TH FLOOR, SAN MATEO, CA 94403-1599
19186565        + WALKER AGENCY INC, 375 N STEPHANIE ST STE 1514, HENDERSON, NV 89014-8902
19186567        + WAMEGO HOSPITAL ASSOCIATION, 711 GLENN DRIVE, WAMEGO, KS 66547-1199
19186568        + WAMEGO HOSPITAL ASSOCIATION, PO BOX 2286, WICHITA, KS 67201-2286
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20             Entered 11/14/20 23:29:51          Page 129 of 170
District/off: 0539-3                             User: ctello                                        Page 128 of 169
Date Rcvd: Nov 12, 2020                          Form ID: NOA                                      Total Noticed: 8513
19186570        + WANG, JESSICA, 7646 162ND ST, FRESH MEADOWS, NY 11366-1046
19186573          WAP SERVICES INC, 800 WEST CUMMINGS PARK SUITE 5225, WOBURN, MA 01801-6356
19186571        + WAP Services, 800 W. Cummings Park, suite 5225, Woburn, MA 01801-6356
19186574        + WARD MEMORIAL HOSPITAL, 406 S GARY AVENUE, MONAHANS, TX 79756-4798
19186576          WASHINGTON STATE DEPT OF REVENUE, PO BOX 47478, OLYMPIA, WA 98504-7478
19186577          WASTE CONNECTIONS INC, P O BOX 650308, DALLAS, TX 75265-0308
19186578          WASTE CONNECTIONS INC, PO BOX 660389, DALLAS, TX 75266-0389
19186579        + WATCHUNG SPRING WATER CO INC, P O BOX 3019, LAKEWOOD, NJ 08701-9019
19186580          WAUSAU EXAM SERVICES PROFILES, BRANCH 557, WAUSAU, WI 54403
19186581        + WAYLAND FAMILY AND SPORTS MEDICINE, 2870 STATE ROUTE 21, WAYLAND, NY 14572-9709
19186582        + WAYNE CAPUTO DPM, 1050 WALL STREET WEST STE 360, LYNDHURST, NJ 07071-3604
19186583        + WAYNE COUNTY BOE, PO BOX 70, WAYNE, WV 25570-0070
19186584        + WB Equities, LLC, 33 Hunting Hill Drive, Dix Hills, NY 11746-6569
19186585        + WBKE LAWNCARE SERVICES INC, PO BOX 23252, WACO, TX 76702-3252
19186587        + WCN PARAMEDICAL SERVICES, 7999 POTRANCO RD, SAN ANTONIO, TX 78251-2185
19186588        + WEDGEWOOD INVESTMENT CORP, P O BOX 14215, GREENSBORO, NC 27415-4215
19186590        + WEI MOU JIANG, 2562 CROPSEY AVE, BROOKLYN, NY 11214-6606
19186593          WELLNOW URGENT CARE, PO BOX 10459, ALBANY, NY 12201-5459
19186602        + WEST ALABAMA FAMILY PRACTICE AND SPORTS MEDICINE P, 100 RICE MINE RD LOOP STE 206, TUSCALOOSA, AL
                  35406-2418
19186603        + WEST HOLT MEDICAL CLINIC, 405 W PEARL, ATKINSON, NE 68713-4882
19186605        + WEST RIVER HEALTH SERVICES, 1000 HIGHWAY 12, HETTINGER, ND 58639-7530
19186606        + WEST VIRGINIA MOBILE DRUG TESTING INC, 527 CLUB VIEW DR, BRIDGEPORT, WV 26330-7049
19186607        + WEST VIRGINIA STATE TAX DEPT, 1001 LEE ST, CHARLESTON, WV 25301-1725
19186608          WEST VIRGINIA STATE TAX DEPT, PO BOX 766, BANKRUPTCY UNIT, CHARLESTON, WV 25323-0766
19186609          WESTERN CATHOLIC UNION, 510 MARINE STREET, QUINCY, IL 62301
19186610        + WESTERN CONNECTICUT HEALTH NETWORK AFFILIATES INC, 79 SANDPIT ROAD STE 302, DANBURY, CT 06810-4010
19186611          WESTERN FRATERNAL LIFE ASSOCIATION, ATTN: ANN DAY, CEDAR RAPIDS, IA 52402-5372
19186612          WESTERN MISSOURI MEDICAL CENTER, P O BOX 537, WARRENSBURG, MO 64093-0537
19186613        + WESTERN PLAINS MEDICAL COMPLEX, P O BOX 1478, DODGE CITY, KS 67801-1478
19186615          WHATCOM OCCUPATIONAL HEALTH, 3010 SQUALICUM PARKWAY, BELLINGHAM, WA 98225-1938
19186616          WHEELING HOSPITAL INC, PO BOX 644106, PITTSBURGH, PA 15264-4106
19186617          WHEELING HOSPITAL INC, 1 MEDICAL PARK, WHEELING, WV 26003-6300
19186618        + WHITE RIVER FAMILY PRACTICE, 331 OLCOTT DRIVE SUITE U3, WHITE RIVER JUNCTION, VT 05001-9263
19186627        + WIENHOFF DRUG TESTING INC, 2176 E FRANKLIN, SUITE 120, MERIDIAN, ID 83642-8009
19186626       #+ WIENHOFF DRUG TESTING INC, 5125 N GLENWOOD ST, BOISE, ID 83714-1329
19186634        + WILLIAM C LAST IV, 12605 HAZEL COURT, BROOMFIELD, CO 80020-5860
19186637        + WILLIAM E HAINES, 1191 SUGARTREE CT., CINCINNATI, OH 45231-4614
19186645        + WILLIAMS SONOMA, 7755 POLK LANE, OLIVE BRANCH, MS 38654-8313
19186649        + WILMINGTON FRA INC, 77 N WASHINGTON ST 4TH FLOOR, BOSTON, MA 02114-1908
19186648          WILMINGTON FRA INC, 18075 NE CEDAR DRIVE, BATTLE GROUND, WA 98605
19186651        + WILSON FAMILY PRACTICE, 901 LAKEVIEW AVENUE, MILFORD, DE 19963-1731
19186652          WILSON M CAVALCANTE, 4518 MAINFIELD AVENUE, APT 2, BALTIMORE, MD 21214-2863
19186655        + WILSON MANAGEMENT INC, 1215 120TH AVENUE NE SUITE 103, BELLEVUE, WA 98005-2135
19186658          WINDING WATERS MEDICAL CLINIC, PO BOX 4609, PORTLAND, OR 97208-4609
19186657        + WINDING WATERS MEDICAL CLINIC, 603 MEDICAL PARKWAY, ENTERPRISE, OR 97828-5124
19186660          WINDSTREAM, P O BOX 580451, CHARLOTTE, NC 28258-0451
19186659          WINDSTREAM, P O BOX 105521, ATLANTA, GA 30348-5521
19186662          WINDSTREAM, PO BOX 9001908, LOUISVILLE, KY 40290-1908
19186661          WINDSTREAM, P O BOX 9001013, LOUISVILLE, KY 40290-1013
19186663          WINDSTREAM COMMUNICATIONS, PO BOX 538652, ATLANTA, GA 30353-8652
19186664          WINDSTREAM COMMUNICATIONS, PO BOX 9001908, LOUISVILLE, KY 40290-1908
19186665          WINDSTREAM COMMUNICATIONS, PO BOX 9001950, LOUISVILLE, KY 40290-1950
19186667        + WINGATE RUSSOTTI SHARPIRO AND HALPERIN LLP ATTORNE, 420 LEXINGTON AVENUE SUITE 2750, NEW YORK, NY
                  10170-0023
19186668        + WINGET, MARY, 736 LOLETTA AVE, MODESTO, CA 95351-1835
19186669          WINONA HEALTH SERVICES, P O BOX 856659, MINNEAPOLIS, MN 55485-6659
19186670        + WISCONSIN DEPT OF REVENUE, 2135 RIMROCK RD, MADISON, WI 53713-1443
19186674        + WORKCARE RESOURCES INC, 16 MURRAY GUARD DRIVE, JACKSON, TN 38305-3750
19186673          WORKCARE RESOURCES INC, 49 OLD HICKORY BLVD EAST, JACKSON, TN 38305
19186675        + WORKERS COMPENSATION, PO BOX 7948, MADISON, WI 53707-7948
19186676        + WORKFIT MEDICAL CLINIC, 1160 CHILI AVENUE, SUITE 200, ROCHESTER, NY 14624-3035
19186678          WORKFORCE SAFETY AND INSURANCE, P O BOX 5585, BISMARK, ND 58506-5585
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                   Page 130 of 170
District/off: 0539-3                                       User: ctello                                                       Page 129 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                     Total Noticed: 8513
19186677          WORKFORCE SAFETY AND INSURANCE, P O BOX 5550, BISMARCK, ND 58506-5550
19186680        + WORKING WELL, PO BOX 1000, DYER, IN 46311-0800
19186679          WORKING WELL, 35332 EAGLEWAY, CHICAGO, IL 60678-1353
19186682        + WORKMED - YOUNGSTOWN, 60 MARWOOD CIRCLE, YOUNGSTOWN, OH 44512-6249
19186681        + WORKMED - YOUNGSTOWN, 20 OHLTOWN ROAD, AUSTINTOWN, OH 44515-2331
19186683          WORKNET OCCUPATIONAL HEALTH, ATTN MEDICAL RECORDS, PENNSAUKEN, NJ 08110
19186684          WORKNET OCCUPATIONAL MEDICINE, PO BOX 827929, PHILADELPHIA, PA 19182-7929
19186685        + WORKPLACE HEALTH, 15 ENTERPRISE DR STE 200, AUGUSTA, ME 04330-7998
19186686        + WORKPLACE HEALTH, 30 CHASE AVENUE, WATERVILLE, ME 04901-4624
19186688        + WORKPLACE HEALTH SERVICES, 408 NORTH MAIN STREET, WARSAW, NY 14569-1015
19186691          WORKPRO, 0095 BRICK CHURCH RD, CAMBRIDGE, OH 43725-8221
19186689        + WORKPRO, 10095 BRICK CHURCH ROAD, CAMBRIDGE, OH 43725-8550
19186690        + WORKPRO, PO BOX 610, CAMBRIDGE, OH 43725-0610
19186692        + WORKSRIGHT SOFTWARE, INC, PO BOX 1156, MADISON, MS 39130-1156
19186694        + WORKWELL OCCUPATIONAL HEALTH, 135 COMMONWEALTH DR. STE 120, GREENVILLE, SC 29615-4881
19186693        + WORKWELL OCCUPATIONAL HEALTH, 131 COMMONWEALTH DR 200, GREENVILLE, SC 29615-4887
19186696        + WORKWISE, 1005 COLLEGE VIEW DRIVE, RIVERTON, WY 82501-2289
19186695        + WORKWISE, 2002 W SUNSET DR, RIVERTON, WY 82501-2283
19186697        + WRH OCCUPATIONAL MEDICINE, PO BOX 67069, CUYAHOGA FALLS, OH 44222-7069
19186698        + WRH OCCUPATIONAL MEDICINE, 1900 23RD STREET, CUYAHOGA FALLS, OH 44223-1404
19186699        + WVMDT, 1370 JOHNSON AVE, BRIDGEPORT, WV 26330-1492
19186702          WYOMING DEPT OF REVENUE, HERSCHLER BLDG, 2ND FL WEST, CHEYENNE, WY 82002-0110
19186703        + WYOMING PERIOPERATIVE ANESTHESIA CONSULTANTS, PO BOX 1155, BILLINGS, MT 59103-1155
19230857        + Waco Central Park, LTD, c/o J. David Dickson, Beard Kultgen Brophy Bostwick & Dickson,, 220 South 4th St., Waco,Texas 76701-2225
19186564        + Wakeelah Salaam, 17 SHEPARD AVE, East Orange, NJ 07018-3076
19186566        + Walter Aguilar Rodriguez, 1161 w. Norwood st, Rialto, CA 92377-4419
19186569        + Wanda Byron Jones, 466 Fish Hatchery Rd., Cordele, GA 31015-5458
19186592        + Wei Wei, 14541 Little Anne Dr, Little Elm, TX 75068-2736
19186595        + Wendi Duffil, 649 Gregg Ave, Birdgeville, PA 15017-2119
19186597        + Wendy Hylton, 307 Dahl Street, Madison, NC 27025-2011
19186600        + Wendy Milliman, 3825 Eddy Gatesville Pkwy, Moody, TX 76557-3900
19186620        + Whitney Daniel, 4801 Sanger Ave Apt 51 A, Waco, TX 76710-5858
19186621       #+ Whitney Griffin, PO Box 269332, Indianapolis, IN 46226-9332
19186622        + Whitney Hunter, 3042 Rayford st, Jacksonville, FL 32205-5650
19186624        + Whitney Watson, 402 E Avenue G, Valley Millls, TX 76689-4403
19186625        + Whitney Williams, 3117 Alexander, Waco, TX 76708-2675
19186629        + Wiggin Properties, LLC, 5801 N. Broadway, Suite 120, Oklahoma City, OK 73118-7491
19186628          Wiggin Properties, LLC, 5801 N. Broadway, Sutie 120, Oklahoma City, OK 73118
19186632       #+ Wilhemina Pinkston, 709 Winslow Way, Columbia, SC 29229-8587
19186633        + William Brown, 141 River Court, East Palatka, FL 32131-4034
19186635       #+ William Coplen, 195 Carr Lane, Lorena, TX 76655-3380
19186636        + William Crenshaw, 1404 Chapel Downs, Waco, TX 76712-8117
19186638        + William Eger, 2607 ROUTE 17K, P O BOX 147, Bullville, NY 10915-0147
19186639        + William Evans, 1450 Mill Valley Ct 101, Fort Worth, TX 76120-4804
19186640        + William Hutchins, 505 Salado Creek Lane, Georgetown, TX 78633-6005
19186641        + William Meide, 1340 Sunset View Lane, Jacksonville, FL 32207-7633
19186644        + William Stowe, PO Box 278, Eden, NC 27289-0278
19186646        + Willis Chapman, 3428 N 32nd St, Waco, TX 76708-1827
19186647        + Wilma Stover, 96 TOWE ROAD, Blairsville, GA 30512-4230
19186650        + Wilneshia Waits, 2425 s 21st 141, Waco, TX 76706-3432
19186654          Wilson Management (BJM LLC), 9501 NE 13th Street, Clyde Hill, WA 98004
19186656        + Wilson Ruiz, 10702 Palomino Bend, San Antonio, TX 78254-5974
19186666       #+ Windy Murphy, 26333 Angelica Rd, Punta Gorda, FL 33955-1422
19186672        + Woodmen of the World, Life Insurance Society, 1700 Farnam Street, Omaha, NE 68102-2022
19186700        + Wyatt Nunley, 2623 Home St., Stockton, CA 95205-6515
19186701        + Wynona Douglas, 15532 Woodlore Drive, Baton Rouge, LA 70816-1564
19186707          XCEED SOFTWARE INC, 3141 TASCHEREAU BLVD, SUITE 413, GREENFIELD PARK, QUEBEC, CANADA J4V 2H2
19186706          XCEED SOFTWARE INC, 10 BOUL DE MORTAGNE STE 200, BOUCHERVILLE, QUEBEC, CANADA J4B 5K6
19186718          XO COMMUNICATIONS, P O BOX 828618, PHILADELPHIA, PA 19182-8618
19186710          XO COMMUNICATIONS, PO BOX 530471, ATLANTA, GA 30353-0471
19186711          XO COMMUNICATIONS, PO BOX 5738, CAROL STREAM, IL 60197-5738
19186713          XO COMMUNICATIONS, 14242 COLLECTIONS CENTER DR, CHICAGO, IL 60693-0142
19186714          XO COMMUNICATIONS, PO BOX 650226, DALLAS, TX 75265-0226
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51            Page 131 of 170
District/off: 0539-3                               User: ctello                                        Page 130 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                      Total Noticed: 8513
19186720        + XO COMMUNICATIONS, 8851 SANDY PKWY, SANDY, UT 84070-6438
19186716          XO COMMUNICATIONS, FILE 50550, LOS ANGELES, CA 90074-0550
19186717          XO COMMUNICATIONS, P O BOX 7158, PASADENA, CA 91109-7158
19186719          XO COMMUNICATIONS, FILE 73708, SAN FRANCISCO, CA 94160-3708
19186722          XPERT DIAGNOSTICS INC, PO BOX 2119, NORTH LITTLE ROCK, AR 72115-2119
19186704        + Xavier Avila, 301 2nd street, Moody, TX 76557-3604
19186705        + Xavier Brown, 120 South 16th Street, Richmond, CA 94804-2516
19186708        + Xiaobin Chen, 3776 Richmond Ave, Staten Island, NY 10312-3837
19186721        + Xochil Figueroa, 1315 Betty Lane, Haltom City, TX 76117-5802
19186724        + YAHYAI, ELIZABETH, 2155 CORTE VISTA 98, CHULA VISTA, CA 91915-4127
19186725        + YAKUTAT COMMUNITY HEALTH CENTER, P O BOX 112, YAKUTAT, AK 99689-0112
19186736        + YESSIKA BROCHERO, 21616 115th Road, Cambria Heights, NY 11411-1112
19186737        + YIM FUN FUNG, 81 ELIZABETH STREET, NEW YORK, NY 10013-4729
19186738        + YISROEL MATZLIACH, 6030 N CENTRAL PARK AVE, CHICAGO, IL 60659-3205
19186749        + YOUENS AND DUCHICELA CLINIC, 402 YOUENS DR, WEIMAR, TX 78962-3680
19186750        + YOUR COMFORT AIR, P O BOX 5342, WACO, TX 76708-0342
19186751        + YOUR COMFORT AIR, 323 N INDUSTRIAL DR, SUITE M, WACO, TX 76710-5905
19186723        + Yahterriya Darby, 5025 Quan Dr Apt 6, Jacksonville, FL 32205-7062
19186726        + Yasheera Jackson, 3600 W. Waco Dr., C, Waco, TX 76710-5378
19186728        + Yasmine Evans, 815 Columbus Ave, Apt 3206, Waco, TX 76701-1284
19186729        + Yasmine Moise, 17950 Sunmeadow Drive, 4508, Dallas, TX 75252-5389
19186731        + Yaw Nsiah, 18800 LINA STREET, 404, Dallas, TX 75287-2502
19186732        + Yelena Chernichenko, 416 S. Henderson St, Seattle, WA 98108-4583
19186733        + Yer Vang, 3111 E Illinois Ave, Fresno, CA 93702-1912
19186735        + Yessica Treto, 4716 Erath, Waco, TX 76710-4624
19186739        + Ynise Carpenter, 2509 E. Lake Shore Dr. Apt. 1903, Waco, TX 76705-7814
19186740        + Yokika Hornsby, 605 Hollywood Dr., Waco, TX 76704-1014
19186741        + Yolanda Alaniz, 7615 Heathridge, San Antonio, TX 78250-2995
19186742        + Yolanda Bologna, 505 Clifton Avenue, Clifton, NJ 07011-3227
19186743        + Yolanda Cephus, 424 Gano Ave, Orange Park, FL 32073-4443
19186746        + Yolanda Selders, 1565 Tom Reed Rd, Isola, MS 38754-4651
19186747        + Yolande Hilliard, P.O. Box 380812, Duncanville, TX 75138-0812
19186748        + Yolette Paul, 60 Hawthorne Pl, 4, North Providence, RI 02904-7600
19186752        + Yourhonda Harrison, 716 Bird Circle, Sulphur Springs, TX 75482-4527
19186753        + Yuhan Tseng, 4505 Bentley Dr, Plano, TX 75093-7150
19186755        + Yvette Alvarez, 12444 Goldstone Dr., Victorville, CA 92392-8696
19186756        + Yvette Tellado, 100 Rock Rd Apt 110, Hawthorne, NJ 07506-1573
19186758        + Yvonne Bell, 12818 Hayne Blvd, New Orleans, LA 70128-1310
19186759        + Yvonne DeConinck, 2285 Marsh Hawk Ln 10-301, Fleming Island, FL 32003-3302
19186760       #+ Yvonne Flores, 37357 Golden Cir, Palmdale, CA 93550-2546
19186761        + Yvonne Pullen, 8548 Old Marlin Road, Waco, TX 76705-5292
19186771        + ZAYAS LAW, 20 GRAND STREET, HARTFORD, CT 06106-1560
19186772          ZAYO GROUP LLC, P O BOX 952136, DALLAS, TX 75395-2136
19186773        + ZAYO GROUP LLC, 400 CENTENNIAL PARKWAY SUITE 200, LOUISVILLE, CO 80027-1210
19186778        + ZHUZHUNA KUCHUYKAN, 30510 SW REBEKAH ST 3404, WILSONVILLE, OR 97070-6660
19186779        + ZIP IN MEDIA PRODUCTIONS LLC, 2103 CORAL WAY SUITE 201, MIAMI, FL 33145-2660
19186780          ZOHO CORPORATION, P O BOX 894926, LOS ANGELES, CA 90189-4926
19186785          ZYMEWIRE, PO BOX 70662, TORONTO, CANADA M6P 4E7
19186762       #+ Zachary Humphrey, 1801 MountainView Dr, Waco, TX 76710-2663
19186763        + Zachary Raymer, 4804 Tulipwood Rd, Jacksonville, FL 32210-5364
19186764        + Zakia Haley, 9536 Limosine Dr, Crowley, TX 76036-9500
19186765        + Zakiya Kasumba, 5 Cross Keys RD, Apt. C, Baltimore, MD 21210-1721
19186767       #+ Zariah Money, 2730 Park Lake Dr, Waco, TX 76708-1569
19186768        + Zarinah Harris, 601 New Jersey Ave, Apt 3F, Brooklyn, NY 11207-5723
19186774        + Zeanza Penistan, 8 Mason St, Johnstown, NY 12095-1230
19186775        + Zeaselatrease Haynes, 620 Calumet, Waco, TX 76704-1528
19186776        + Zeina El, 8014 West Highway 84 Apt 2090, Waco, TX 76712-3888
19186777        + Zenaida Cartwright, 2254 Misty Dr., Waco, TX 76712-8232
19186781        + Zohrey Thomas, 5307 Avenue L, Brooklyn, NY 11234-3307
19186783        + Zuje Elizardo, 3335 Court St, Brownsville, TX 78521-4682
19179879        + eMEDICAL OFFICES, 651 W. MOUNT PLEASANT AVE., LIVINGSTON, NJ 07039-1600
19179881        + eMEDICAL OFFICES, 3 CENTURY DRIVE PO BOX 6143, PARSIPPANY, NJ 07054-7143
19179880        + eMEDICAL OFFICES, 2 KINGS HIGHWAY, MIDDLETOWN, NJ 07748-3509
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                                     Entered 11/14/20 23:29:51                       Page 132 of 170
District/off: 0539-3                                                  User: ctello                                                            Page 131 of 169
Date Rcvd: Nov 12, 2020                                               Form ID: NOA                                                          Total Noticed: 8513
19179909               + eNOAH iSOLUTIONS INC, 2955 E HILLCREST DRIVE SUITE 124, WESTLAKE VILLAGE, CA 91362-3178
19179910               + eNoah iSolutions, Inc., Manoj Sherman, 2955 E. Hillcrest Drive, Suite 124, Westlake Village, CA 91362-3178
19179971               + eScreen, Inc., 7500 W. 110th, Suite 500, Overland Park, KS 66210-2407

TOTAL: 8114

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QDJSHERMAN.COM
                                                                                        Nov 13 2020 03:23:00      Daniel J. Sherman, 509 N. Montclair, Dallas, TX
                                                                                                                  75208-5450
cr                        Email/Text: houston_bankruptcy@LGBS.com
                                                                                        Nov 13 2020 01:50:00      Jefferson County, Linebarger Goggan Blair &
                                                                                                                  Sampson LLP, c/o John P. Dillman, P.O. Box
                                                                                                                  3064, Houston, TX 77253-3064
19177070               + Email/Text: mhunt@afba.com
                                                                                        Nov 13 2020 01:51:00      5 STAR LIFE INSURANCE COMPANY, 909 N
                                                                                                                  WASHINGTON ST, ALEXANDRIA, VA
                                                                                                                  22314-1555
19177142               + Email/Text: rlbrown@acrmc.com
                                                                                        Nov 13 2020 01:51:00      ADAMS COUNTY REGIONAL MEDICAL
                                                                                                                  CENTER, 230 MEDICAL CENTER DRIVE,
                                                                                                                  SEAMAN, OH 45679-8002
19177170                  Email/Text: amscbankruptcy@adt.com
                                                                                        Nov 13 2020 01:51:00      ADT SECURITY SERVICES, P O BOX 371956,
                                                                                                                  PITTSBURGH, PA 15250-7956
19177169                  Email/Text: amscbankruptcy@adt.com
                                                                                        Nov 13 2020 01:51:00      ADT SECURITY SERVICES, P O BOX 371878,
                                                                                                                  PITTSBURGH, PA 15250-7878
19177242                  EDI: ALDEPREV.COM
                                                                                        Nov 13 2020 03:28:00      ALABAMA DEPARTMENT OF REVENUE,
                                                                                                                  CORPORATE TAX SECTION,
                                                                                                                  MONTGOMERY, AL 36132-7435
19177240                  EDI: ALDEPREV.COM
                                                                                        Nov 13 2020 03:28:00      ALABAMA DEPARTMENT OF REVENUE,
                                                                                                                  CORPORATE INCOME TAX UNIT,
                                                                                                                  MONTGOMERY, AL 36132-7431
19177241                  EDI: ALDEPREV.COM
                                                                                        Nov 13 2020 03:28:00      ALABAMA DEPARTMENT OF REVENUE, P O
                                                                                                                  BOX 327435, MONTGOMERY, AL 36132-7435
19177243                  EDI: ALDEPREV.COM
                                                                                        Nov 13 2020 03:28:00      ALABAMA DEPARTMENT OF REVENUE,
                                                                                                                  WITHHOLDING TAX RETURNS,
                                                                                                                  MONTGOMERY, AL 36132-7483
19177351                  Email/Text: creditdept@allscripts.com
                                                                                        Nov 13 2020 01:51:00      ALLSCRIPTS HEALTHCARE LLC, 24630
                                                                                                                  NETWORK PLACE, CHICAGO, IL 60673-1246
19177353                  Email/Text: collections@allstream.com
                                                                                        Nov 13 2020 01:49:00      ALLSTREAM, P O BOX 2966, MILWAUKEE,
                                                                                                                  WI 53201-2966
19177352                  Email/Text: collections@allstream.com
                                                                                        Nov 13 2020 01:49:00      ALLSTREAM, P O BOX 30484, BILLINGS, MT
                                                                                                                  59107-0484
19177764                  EDI: AZDEPREV.COM
                                                                                        Nov 13 2020 03:23:00      ARIZONA DEPARTMENT OF REVENUE, P O
                                                                                                                  BOX 29010, PHOENIX, AZ 85038-9010
19177765                  EDI: AZDEPREV.COM
                                                                                        Nov 13 2020 03:23:00      ARIZONA DEPARTMENT OF REVENUE, P O
                                                                                                                  BOX 29079, PHOENIX, AZ 85038-9079
19177766                  EDI: AZDEPREV.COM
                                                                                        Nov 13 2020 03:23:00      ARIZONA DEPARTMENT OF REVENUE, P O
                                                                                                                  BOX 29085, PHOENIX, AZ 85038-9085
19177768               + EDI: ARKDEPREV.COM
                                                                                        Nov 13 2020 03:23:00      ARKANSAS DEPT OF FINANCE AND
                                                                                                                  ADMIN, PO BOX 1272, LITTLE ROCK, AR
                                                                                                                  72203-1272
19177767               + EDI: ARKDEPREV.COM
                                                                                        Nov 13 2020 03:23:00      ARKANSAS DEPT OF FINANCE AND
                                                                                                                  ADMIN, OFFICE OF STATE REVENUE
                                                                                                                  ADMIN., 1509 W SEVENTH ST., LITTLE
                                                                                                                  ROCK, AR 72201-4223
19177791               + Email/Text: creditanalysts@asante.org
                                                                                        Nov 13 2020 01:51:00      ASANTE PHYSICIAN PARTNERS, PO BOX
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20          Entered 11/14/20 23:29:51              Page 133 of 170
District/off: 0539-3                           User: ctello                                             Page 132 of 169
Date Rcvd: Nov 12, 2020                        Form ID: NOA                                           Total Noticed: 8513
                                                                                 4749, MEDFORD, OR 97501-0227
19177867           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   AT&T, PO BOX 105503, ATLANTA, GA
                                                                                 30348-5503
19177922        + Email/Text: ocmdpt@aol.com
                                                          Nov 13 2020 01:49:00   ATLANTIC PHYSICAL THERAPY
                                                                                 REHABILITATION AND SPORT, 11070
                                                                                 CATHELL ROAD UNIT 4, BERLIN, MD
                                                                                 21811-9344
19177914           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, BILL PAYMENT CENTER, SAGINAW,
                                                                                 MI 48663-0003
19177911           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PAYMENT CENTER, SACRAMENTO,
                                                                                 CA 95887-0001
19177912           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PAYMENT CENTER, SACRAMENTO,
                                                                                 CA 95887-001
19177873           EDI: CINGMIDLAND.COM
                                                          Nov 13 2020 03:28:00   ATT, P O BOX 8220, AURORA, IL 60572-8220
19177872           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 8212, AURORA, IL 60572-8212
19177915           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 22111, TULSA, OK 74121-2111
19177870           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 8100, AURORA, IL 60507-8100
19177871           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 8110, AURORA, IL 60507-8110
19177901           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 13146, NEWARK, NJ
                                                                                 07101-5646
19177903           EDI: CINGMIDLAND.COM
                                                          Nov 13 2020 03:28:00   ATT, PO BOX 2969, OMAHA, NE 68103-2969
19177868           EDI: CINGMIDLAND.COM
                                                          Nov 13 2020 03:28:00   ATT, PO BOX 530006, ATLANTA, GA
                                                                                 30353-0006
19177869           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 277019, ATLANTA, GA
                                                                                 30384-7019
19177864           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 105068, ATLANTA, GA
                                                                                 30348-5068
19177865           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 105262, ATLANTA, GA
                                                                                 30348-5262
19177866           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 105414, ATLANTA, GA
                                                                                 30348-5414
19177892           EDI: CINGMIDLAND.COM
                                                          Nov 13 2020 03:28:00   ATT, PO BOX 630047, DALLAS, TX
                                                                                 75263-0047
19177899           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 9001309, LOUISVILLE, KY
                                                                                 40290-1309
19177894           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 650502, DALLAS, TX
                                                                                 75265-0502
19177895           EDI: CINGMIDLAND.COM
                                                          Nov 13 2020 03:28:00   ATT, PO BOX 650661, DALLAS, TX
                                                                                 75265-0661
19177897           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P.O. BOX 660921, DALLAS, TX
                                                                                 75266-0921
19177906           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 78225, PHOENIX, AZ
                                                                                 85062-8225
19177909           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 78522, PHOENIX, AZ
                                                                                 85062-8522
19177886           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, P O BOX 5080, CAROL STREAM, IL
                                                                                 60197-5080
19177879           EDI: ATTWIREBK.COM
                                                          Nov 13 2020 03:23:00   ATT, PO BOX 5001, CAROL STREAM, IL
                                                                                 60197-5001
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                   Page 134 of 170
District/off: 0539-3                                       User: ctello                                                    Page 133 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                  Total Noticed: 8513
19177878        + EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, PO BOX 5011, CAROL STREAM, IL
                                                                                                 60197-5011
19177887           EDI: CINGMIDLAND.COM
                                                                         Nov 13 2020 03:28:00    ATT, P O BOX 5082, CAROL STREAM, IL
                                                                                                 60197-5082
19177888           EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, P O BOX 5083, CAROL STREAM, IL
                                                                                                 60197-5083
19177880           EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, PO BOX 5014, CAROL STREAM, IL
                                                                                                 60197-5014
19177884           EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, P O BOX 5025, CAROL STREAM, IL
                                                                                                 60197-5025
19177881           EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, PO BOX 5017, CAROL STREAM, IL
                                                                                                 60197-5017
19177882           EDI: ATTWIREBK.COM
                                                                         Nov 13 2020 03:23:00    ATT, P O BOX 5019, CAROL STREAM, IL
                                                                                                 60197-5019
19177940        + Email/Text: beyerinkd@acmhhosp.org
                                                                         Nov 13 2020 01:49:00    AUDUBON COUNTY MEMORIAL HOSPITAL,
                                                                                                 515 PACIFIC AVENUE, AUDUBON, IA
                                                                                                 50025-1056
19177470        + Email/Text: accounting@mvrs.com
                                                                         Nov 13 2020 01:50:00    American Driving Records, Inc., 2860 Gold
                                                                                                 Trailing Court, Rancho Cordova, CA 95670-6106
19178004           Email/Text: bljohnson@bcmh.org
                                                                         Nov 13 2020 01:49:00    BARAGA COUNTY MEMORIAL HOSPITA,
                                                                                                 18341 US HIGHWAY 41, LANSE, MI
                                                                                                 49946-8024
19178043        + Email/Text: bcmhdataprocessing@beavercountyhospitalauthority.com
                                                                          Nov 13 2020 01:49:00   BEAVER COUNTY MEMORIAL HOSPITAL,
                                                                                                 PO BOX 640, BEAVER, OK 73932-0640
19178152        + Email/Text: kristi.green@bnsf.com
                                                                         Nov 13 2020 01:50:00    BNSF Railway Company, Director Drug Alcohol
                                                                                                 Testing, 2600 Lou Menck Drive, Fort Worth, TX
                                                                                                 76131-2830
19178251        + Email/Text: phsusbankruptcynotices@partners.org
                                                                         Nov 13 2020 01:50:00    Brigham and Women's Hospital, 75 Francis Street,
                                                                                                 Boston, MA 02115-6106
19178339           EDI: CALTAXFEE
                                                                         Nov 13 2020 03:23:00    CA DEPT OF TAX FEE ADMINISTRATION,
                                                                                                 ACCOUNT INFORMATION GROU, MIC: 29,
                                                                                                 PO BOX 942879, SACRAMENTO, CA
                                                                                                 94279-0029
19178349        + EDI: CALTAXFEE
                                                                         Nov 13 2020 03:23:00    CALIFORNIA BOARD OF EQUALIZATION,
                                                                                                 450 N STREET, PO BOX 942879,
                                                                                                 SACRAMENTO, CA 94279-0001
19178350           EDI: CALTAXFEE
                                                                         Nov 13 2020 03:23:00    CALIFORNIA DEPARTMENT OF TAX AND
                                                                                                 FEE ADMINISTRATIO, P O BOX 942879,
                                                                                                 SACRAMENTO, CA 94279-6001
19178358           EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00    CALIFORNIA FRANCHISE TAX BOARD, 121
                                                                                                 SPEAR ST, STE 400, SAN FRANCISCO, CA
                                                                                                 94105-1584
19178352           EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00    CALIFORNIA FRANCHISE TAX BOARD, 300
                                                                                                 S SPRING ST, STE 5704, LOS ANGELES, CA
                                                                                                 90013-1265
19178356           EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00    CALIFORNIA FRANCHISE TAX BOARD, 3321
                                                                                                 POWER INN RD, STE 250, SACRAMENTO, CA
                                                                                                 95826-3893
19178359        + EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00    CALIFORNIA FRANCHISE TAX BOARD, 600
                                                                                                 W SANTA ANA BLVD, STE 300, SANTA ANA,
                                                                                                 CA 92701-4532
19178353        + EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00    CALIFORNIA FRANCHISE TAX BOARD, 1515
                                                                                                 CLAY ST, STE 305, OAKLAND, CA
                                                                                                 94612-1431
19178354           EDI: CALTAX.COM
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                         Entered 11/14/20 23:29:51              Page 135 of 170
District/off: 0539-3                                          User: ctello                                            Page 134 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                          Total Noticed: 8513
                                                                         Nov 13 2020 03:28:00   CALIFORNIA FRANCHISE TAX BOARD, PO
                                                                                                BOX 1468, SACRAMENTO, CA 95812-1468
19178355           EDI: CALTAX.COM
                                                                         Nov 13 2020 03:28:00   CALIFORNIA FRANCHISE TAX BOARD, PO
                                                                                                BOX 2952, SACRAMENTO, CA 95812-2952
19178391        + Email/Text: casey@capecodortho.com
                                                                         Nov 13 2020 01:49:00   CAPE COD ORTHOPAEDICS SPORT
                                                                                                MEDICINE, P O BOX 2019, SANDWICH, MA
                                                                                                02563-8019
19178459           Email/Text: RMHricebill@carrishealth.com
                                                                         Nov 13 2020 01:49:00   CARRIS HEALTH LLC, 301 BECKER
                                                                                                AVENUE SW, WILLMAR, MN 56201
19178461           Email/Text: RMHricebill@carrishealth.com
                                                                         Nov 13 2020 01:49:00   CARRIS HEALTH LLC, PO BOX 150,
                                                                                                WILLMAR, MN 56201-0150
19178554           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURY LINK.1, P O BOX 29040, PHOENIX,
                                                                                                AZ 85038-9040
19178570           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 660068, DALLAS,
                                                                                                TX 75266-0068
19178568        + Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 88026, CHICAGO, IL
                                                                                                60680-1026
19178573           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 29040, PHOENIX,
                                                                                                AZ 85038-9040
19178575           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 52187, PHOENIX,
                                                                                                AZ 85072-2187
19178566           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 1319, CHARLOTTE,
                                                                                                NC 28201-1319
19178572           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 219100, KANSAS
                                                                                                CITY, MO 64121-9100
19178569           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 740463,
                                                                                                CINCINNATI, OH 45274-0463
19178565           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 4300, CAROL
                                                                                                STREAM, IL 60197-4300
19178574           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 2961, PHOENIX, AZ
                                                                                                85062-2961
19178567           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, PO BOX 96064,
                                                                                                CHARLOTTE, NC 28296-0064
19178577           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 91154, SEATTLE,
                                                                                                WA 98111-9254
19178578           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   CENTURYLINK, P O BOX 91155, SEATTLE,
                                                                                                WA 98111-9255
19178587        + Email/Text: Kristina.Koehler@cghmc.com
                                                                         Nov 13 2020 01:49:00   CGH MEDICAL CENTER, 100 E LEFEVRE
                                                                                                ROAD, STERLING, IL 61081-1279
19178809           Email/Text: BANKRUPTCY@CINBELL.COM
                                                                         Nov 13 2020 01:49:00   CINCINNATI BELL TELEPHONE, P O BOX
                                                                                                748003, CINCINNATI, OH 45274-8003
19178826           Email/Text: sancheza@cintas.com
                                                                         Nov 13 2020 01:51:00   CINTAS CORPORATION, PO BOX 88005,
                                                                                                CHICAGO, IL 60680-1005
19178831        + Email/Text: BloomC@cintas.com
                                                                         Nov 13 2020 01:49:00   CINTAS FIRE PROTECTION, 151
                                                                                                CASTLEBERRY COURT, MILFORD, OH
                                                                                                45150-1896
19178829        + Email/Text: BloomC@cintas.com
                                                                         Nov 13 2020 01:49:00   CINTAS FIRE PROTECTION, 690 EAST
                                                                                                CRESCENTVILLE RD, CINCINNATI, OH
                                                                                                45246-1314
19178835           Email/Text: citjaxbankruptcy@cit.com
                                                                         Nov 13 2020 01:49:00   CIT TECHNOLOGY FIN SERV INC, 21146
                                                                                                NETWORK PLACE, CHICAGO, IL 60673-1211
19178846        + Email/Text: citycollector@cityofcharleston.org
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51              Page 136 of 170
District/off: 0539-3                                         User: ctello                                            Page 135 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                          Total Noticed: 8513
                                                                        Nov 13 2020 01:51:00   CITY OF CHARLESTON, 915 QUARRIER ST
                                                                                               TUITE 4, CHARLESTON, WV 25301-2622
19178848        + Email/Text: citycollector@cityofcharleston.org
                                                                        Nov 13 2020 01:51:00   CITY OF CHARLESTON, PO BOX 7786,
                                                                                               CHARLESTON, WV 25356-0786
19178871           Email/Text: bankruptcy@portlandoregon.gov
                                                                        Nov 13 2020 01:49:00   CITY OF PORTLAND, P O BOX 8038,
                                                                                               PORTLAND, OR 97207-8038
19178869           Email/Text: bankruptcy@portlandoregon.gov
                                                                        Nov 13 2020 01:49:00   CITY OF PORTLAND, PO BOX 1927,
                                                                                               PORTLAND, OR 97207
19178896        + Email/Text: bankruptcies@clarkpud.com
                                                                        Nov 13 2020 01:50:00   CLARK PUBLIC UTILITIES, PO BOX 8900,
                                                                                               VANCOUVER, WA 98668-8900
19178897        + Email/Text: bankruptcies@clarkpud.com
                                                                        Nov 13 2020 01:50:00   CLARK PUBLIC UTILITIES, PO BOX 8989,
                                                                                               VANCOUVER, WA 98668-8989
19178931        + Email/Text: hcole@cchealthcare.com
                                                                        Nov 13 2020 01:50:00   COASTAL CAROLINA HEALTH CARE, PO
                                                                                               BOX 12248, NEW BERN, NC 28561-2248
19178954        + EDI: CODEPREV.COM
                                                                        Nov 13 2020 03:23:00   COLORADO DEPT OF REVENUE, 1375
                                                                                               SHERMAN ST, DENVER, CO 80261-2200
19178956        + Email/Text: HYOUNG@GJHOSP.ORG
                                                                        Nov 13 2020 01:51:00   COLORADO WEST HEALTHCARE SYSTEM,
                                                                                               2021 N. 12TH STREET, GRAND JUNCTION,
                                                                                               CO 81501-2980
19178958        + Email/Text: HYOUNG@GJHOSP.ORG
                                                                        Nov 13 2020 01:51:00   COLORADO WEST HEALTHCARE SYSTEM,
                                                                                               PO BOX 1687, GRAND JUNCTION, CO
                                                                                               81502-1687
19178968           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 530098,
                                                                                               ATLANTA, GA 30353-0098
19178969           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 530099,
                                                                                               ATLANTA, GA 30353-0099
19178966           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 105184,
                                                                                               ATLANTA, GA 30348-5184
19178967           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 105257,
                                                                                               ATLANTA, GA 30348-5257
19178974           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 196,
                                                                                               NEWARK, NJ 07101-0196
19178975           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 1577,
                                                                                               NEWARK, NJ 07101-1577
19178973           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 173908,
                                                                                               DENVER, CO 80217-3908
19178972           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 660618,
                                                                                               DALLAS, TX 75266-0618
19178970        + EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 71211,
                                                                                               CHARLOTTE, NC 28272-1211
19178976           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 70219,
                                                                                               PHILADELPHIA, PA 19176-0219
19178971           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO Box 60533, CITY
                                                                                               OF INDUSTRY, CA 91716-0533
19178979           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 35170,
                                                                                               SEATTLE, WA 98124-5170
19178977           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, PO BOX 34227,
                                                                                               SEATTLE, WA 98124-1227
19178978           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, P O BOX 34744,
                                                                                               SEATTLE, WA 98124-1744
19178980           EDI: COMCASTCBLCENT
                                                                        Nov 13 2020 03:23:00   COMCAST BUSINESS, P O BOX 3001,
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                  Page 137 of 170
District/off: 0539-3                                         User: ctello                                                 Page 136 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                               Total Noticed: 8513
                                                                                                 SOUTHEASTERN, PA 19398-3001
19178981           EDI: COMCASTCBLCENT
                                                                         Nov 13 2020 03:23:00    COMCAST BUSINESS, PO BOX 3002,
                                                                                                 SOUTHEASTERN, PA 19398-3002
19178982           EDI: COMCASTCBLCENT
                                                                         Nov 13 2020 03:23:00    COMCAST BUSINESS, P O BOX 3006,
                                                                                                 SOUTHEASTERN, PA 19398-3006
19178990           Email/Text: melody@ccmaui.org
                                                                         Nov 13 2020 01:49:00    COMMUNITY CLINIC OF MAUI, 1881 NANI
                                                                                                 STREET, WAILUKU, HI 96793
19178998        + Email/Text: saday@cmhcare.com
                                                                         Nov 13 2020 01:49:00    COMMUNITY MEMORIAL HEALTHCARE
                                                                                                 INC, 100 N 7TH, WYMORE, NE 68466-1704
19179019           Email/Text: lisa_sanders@concentra.com
                                                                         Nov 13 2020 01:51:00    CONCENTRA, P O BOX 9010, BROOMFIELD,
                                                                                                 CO 80021-9010
19179017           Email/Text: lisa_sanders@concentra.com
                                                                         Nov 13 2020 01:51:00    CONCENTRA, P O BOX 9008, BROOMFIELD,
                                                                                                 CO 80021-9008
19179018           Email/Text: lisa_sanders@concentra.com
                                                                         Nov 13 2020 01:51:00    CONCENTRA, PO BOX 9009, BROOMFIELD,
                                                                                                 CO 80021-9009
19179071           Email/Text: lisa_sanders@concentra.com
                                                                         Nov 13 2020 01:51:00    CONCENTRA, P O BOX 9008,
                                                                                                 WESTMINISTER, CO 80021-9008
19185589           Email/Text: DRS.Bankruptcy@po.state.ct.us
                                                                         Nov 13 2020 01:49:00    STATE OF CONNECTICUT, PO BOX 5089,
                                                                                                 HARTFORD, CT 06102-5089
19179079           Email/Text: DRS.Bankruptcy@po.state.ct.us
                                                                         Nov 13 2020 01:49:00    CONNECTICUT DEPT OF REVENUE
                                                                                                 SERVICES, 25 SIGOURNEY ST 2,
                                                                                                 HARTFORD, CT 06106-5032
19179151        + Email/Text: IaFinancialCounsel@mercyhealth.com
                                                                         Nov 13 2020 01:50:00    COVENANT MEDICAL CENTER INC, P O
                                                                                                 BOX 6200, WATERLOO, IA 50704-6200
19179161           Email/Text: CCICollectionsGlobalForms@cox.com
                                                                         Nov 13 2020 01:51:53    COX BUSINESS, P O BOX 2167, OMAHA, NE
                                                                                                 68103-2167
19179162           Email/Text: CCICollectionsGlobalForms@cox.com
                                                                         Nov 13 2020 01:51:33    COX BUSINESS, PO BOX 79171, PHOENIX,
                                                                                                 AZ 85062-9171
19179160           Email/Text: CCICollectionsGlobalForms@cox.com
                                                                         Nov 13 2020 01:51:53    COX BUSINESS, P O BOX 248851,
                                                                                                 OKLAHOMA CITY, OK 73124-8851
19179224           Email/Text: bankruptcy@dsservices.com
                                                                         Nov 13 2020 01:50:00    CRYSTAL SPRING WATER CO, PO BOX
                                                                                                 660579, DALLAS, TX 75266-0579
19179227        + Email/Text: bankruptcy@dsservices.com
                                                                         Nov 13 2020 01:50:00    CRYSTAL SPRING WATER CO, 6750
                                                                                                 DISCOVERY BLVD, MABLETON, GA
                                                                                                 30126-4677
19179233        + Email/Text: cls-bankruptcy@wolterskluwer.com
                                                                         Nov 13 2020 01:51:00    CT CORPORATION, P O BOX 4349, CAROL
                                                                                                 STREAM, IL 60197-4349
19179253        + Email/Text: alachney@customsec.com
                                                                         Nov 13 2020 01:50:00    CUSTOM SECURITY SYSTEMS INC, P O BOX
                                                                                                 15628, BATON ROUGE, LA 70895-5628
19179252        + Email/Text: alachney@customsec.com
                                                                         Nov 13 2020 01:50:00    CUSTOM SECURITY SYSTEMS INC, 690 OAK
                                                                                                 VILLA BOULEVARD, BATON ROUGE, LA
                                                                                                 70815-8403
19178647        + Email/Text: dl-csgbankruptcy@charter.com
                                                                         Nov 13 2020 01:51:00    Charter Communications Operating LLC, 6524
                                                                                                 Manchester Avenue, St. Louis, MO 63139-3520
19179364        + Email/Text: Conifer-DH-Bankruptcy.Notification@coniferhealth.com
                                                                          Nov 13 2020 01:50:00   DARTMOUTH HITCHCOCK CLINIC, 253
                                                                                                 PLEASANT ST, CONCORD, NH 03301-2593
19179502           Email/PDF: DellBKNotifications@resurgent.com
                                                                         Nov 13 2020 02:13:27    DELL FINANCIAL SERVICES LLC, 4284
                                                                                                 COLLECTION CENTER DR, CHICAGO, IL
                                                                                                 60693
19179501           Email/PDF: DellBKNotifications@resurgent.com
                                                                         Nov 13 2020 02:11:50    DELL FINANCIAL SERVICES LLC,
                                                                                                 PAYMENT PROCESSING CENTER,
                                                                                                 CHICAGO, IL 60693
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                    Page 138 of 170
District/off: 0539-3                                        User: ctello                                                        Page 137 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                                      Total Noticed: 8513
19179503        + Email/PDF: DellBKNotifications@resurgent.com
                                                                            Nov 13 2020 02:13:27     DELL FINANCIAL SERVICES LLC, MAIL
                                                                                                     STOP PS2DF-23, ONE DELL WAY, ROUND
                                                                                                     ROCK, TX 78682-0001
19179552        + Email/Text: ecffilings@lni.wa.gov
                                                                            Nov 13 2020 01:50:00     DEPARTMENT OF LABOR INDUSTRI, P O
                                                                                                     BOX 34022, SEATTLE, WA 98124-1022
19179568           EDI: MSDOR
                                                                            Nov 13 2020 03:28:00     DEPARTMENT OF REVENUE, P O BOX
                                                                                                     23075, JACKSON, MS 39225-3075
19179572           EDI: IRS.COM
                                                                            Nov 13 2020 03:23:00     DEPARTMENT OF TREASURY, INTERNAL
                                                                                                     REVENUE SERVICE, OGDEN, UT 84201-0009
19179665           Email/Text: billing@docusign.com
                                                                            Nov 13 2020 01:51:00     DOCUSIGN INC, PO BOX 123428 DEPT 3428,
                                                                                                     DALLAS, TX 75312-3428
19179705        + Email/Text: pcareloc@dorminymedical.org
                                                                            Nov 13 2020 01:51:00     DORMINY MEDICAL CENTER, PO BOX 1447,
                                                                                                     FITZGERALD, GA 31750-1447
19179721           Email/Text: gary.strain@douglascounty-ne.gov
                                                                            Nov 13 2020 01:51:00     DOUGLAS COUNTY TREASURER, ATTN:
                                                                                                     PROPERTY DIVISION, OMAHA, NE
                                                                                                     68183-0003
19179716        + Email/Text: gary.strain@douglascounty-ne.gov
                                                                            Nov 13 2020 01:51:00     DOUGLAS COUNTY TREASURER, RM H03,
                                                                                                     OMAHA, NE 68183-0001
19179718        + Email/Text: gary.strain@douglascounty-ne.gov
                                                                            Nov 13 2020 01:51:00     DOUGLAS COUNTY TREASURER, 1819
                                                                                                     FARNAM ST, OMAHA, NE 68183-1000
19179717        + Email/Text: gary.strain@douglascounty-ne.gov
                                                                            Nov 13 2020 01:51:00     DOUGLAS COUNTY TREASURER, 1819
                                                                                                     FARNAM ST H03, OMAHA, NE 68183-1000
19179720           Email/Text: gary.strain@douglascounty-ne.gov
                                                                            Nov 13 2020 01:51:00     DOUGLAS COUNTY TREASURER, CIVIC
                                                                                                     CENTER, OMAHA, NE 68183-0003
19179744        + Email/Text: carol@drugtestservices.com
                                                                            Nov 13 2020 01:51:00     DRUG TESTING SERVICES INC, PO BOX
                                                                                                     241382, MONTGOMERY, AL 36124-1382
19179746        + Email/Text: bankruptcy@dsservices.com
                                                                            Nov 13 2020 01:50:00     DS SERVICES OF AMERICA INC, 5660 NEW
                                                                                                     NORTHSIDE DRIVE, ATLANTA, GA
                                                                                                     30328-5800
19179751           Email/Text: lynn.colombo@duke-energy.com
                                                                            Nov 13 2020 01:51:00     DUKE ENERGY, P O BOX 1326, CHARLOTTE,
                                                                                                     NC 28201-1326
19179752           Email/Text: lynn.colombo@duke-energy.com
                                                                            Nov 13 2020 01:51:00     DUKE ENERGY, PO BOX 1327, CHARLOTTE,
                                                                                                     NC 28201-1327
19179761           Email/Text: taxdept@coj.net
                                                                            Nov 13 2020 01:51:00     DUVAL COUNTY TAX COLLECTOR, 231 E
                                                                                                     FORSYTHE STREET, SUITE 130,
                                                                                                     JACKSONVILLE, FL 32202-3370
19179499        + Email/PDF: DellBKNotifications@resurgent.com
                                                                            Nov 13 2020 02:13:27     Dell Financial Services L.L.C., One Dell Way,
                                                                                                     Round Rock, TX 78682-7000
19179666        + Email/Text: billing@docusign.com
                                                                            Nov 13 2020 01:51:00     DocuSign, Inc., 221 Main Street, Suite 1000, San
                                                                                                     Francisco, CA 94105-1925
19179912           Email/Text: credit7@entergy.com
                                                                            Nov 13 2020 01:49:00     ENTERGY, PO BOX 8103, BATON ROUGE, LA
                                                                                                     70891-8103
19179913           Email/Text: credit7@entergy.com
                                                                            Nov 13 2020 01:49:00     ENTERGY, PO BOX 8108, BATON ROUGE, LA
                                                                                                     70891-8108
19179898        + Email/Text: accounting@ebiinc.com
                                                                            Nov 13 2020 01:49:00     Employment Background, Investigations, Inc., PO
                                                                                                     Box 629, Owings Mills, MD 21117-0629
19180031        + Email/Text: dept-corp-pfs-incoming-bk-notifications@fairview.org
                                                                             Nov 13 2020 01:51:00    FAIRVIEW CLINICS, 400 STINSON BLVD NE
                                                                                                     1ST FLOOR, MINNEAPOLIS, MN 55413-2614
19180032           Email/Text: dept-corp-pfs-incoming-bk-notifications@fairview.org
                                                                              Nov 13 2020 01:51:00   FAIRVIEW CLINICS, PO BOX 199,
                                                                                                     MINNEAPOLIS, MN 55440-0199
19180050           Email/Text: tlong@fmctr.com
                                                                            Nov 13 2020 01:49:00     FAMILY MEDICAL CENTER-, 1657 NORTH
                                                                                                     EXPRESSWAY, GRIFFIN, GA 30223-1276
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                       Entered 11/14/20 23:29:51              Page 139 of 170
District/off: 0539-3                                        User: ctello                                            Page 138 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                          Total Noticed: 8513
19180075        + Email/Text: pocatello_spo@farmersinsurance.com
                                                                       Nov 13 2020 01:50:00   FARMERS INSURANCE GROUP, 2500 SOUTH
                                                                                              FIFTH AVE, POCATELLO, ID 83204-1923
19180098        + Email/Text: fl@federallife.com
                                                                       Nov 13 2020 01:50:00   FEDERAL LIFE INSURANCE CO, 3750 WEST
                                                                                              DEERFIELD RD, RIVERWOODS, IL
                                                                                              60015-3598
19180144           Email/Text: jackland@myfch.org
                                                                       Nov 13 2020 01:51:00   FILLMORE COUNTY HOSPITAL, PO BOX
                                                                                              193, GENEVA, NE 68361-0193
19180152        + Email/Text: lori.sorensen@fireguardusa.com
                                                                       Nov 13 2020 01:51:00   FIREGUARD INC, 4404 S 76TH CIRCLE,
                                                                                              OMAHA, NE 68127-1859
19180183           EDI: FLDEPREV.COM
                                                                       Nov 13 2020 03:23:00   FLORIDA DEPT OF REVENUE, 5050 W
                                                                                              TENNESSEE ST, TALLAHASSEE, FL
                                                                                              32399-0100
19180211           EDI: CALTAX.COM
                                                                       Nov 13 2020 03:28:00   FRANCHISE TAX BOARD, P O BOX 942857,
                                                                                              SACRAMENTO, CA 94257-0501
19180229           Email/Text: bankruptcynotification@ftr.com
                                                                       Nov 13 2020 01:51:00   FRONTIER, P O BOX 740407, CINCINNATI,
                                                                                              OH 45274-0407
19180232           Email/Text: bankruptcynotification@ftr.com
                                                                       Nov 13 2020 01:51:00   FRONTIER, PO BOX 20550, ROCHESTER, NY
                                                                                              14602-0550
19180317           EDI: GADEPTOFREV.COM
                                                                       Nov 13 2020 03:23:00   GEORGIA DEPARTMENT OF REVENUE, P O
                                                                                              BOX 740317, ATLANTA, GA 30374-0317
19180314           EDI: GADEPTOFREV.COM
                                                                       Nov 13 2020 03:23:00   GEORGIA DEPARTMENT OF REVENUE, P O
                                                                                              BOX 105499, ATLANTA, GA 30348-5499
19180315           EDI: GADEPTOFREV.COM
                                                                       Nov 13 2020 03:23:00   GEORGIA DEPARTMENT OF REVENUE, P O
                                                                                              BOX 740234, ATLANTA, GA 30374-0234
19180318           EDI: GADEPTOFREV.COM
                                                                       Nov 13 2020 03:23:00   GEORGIA DEPARTMENT OF REVENUE, PO
                                                                                              BOX 740321, ATLANTA, GA 30374-0321
19180346        + Email/Text: Kris.Hammer@glacialridge.org
                                                                       Nov 13 2020 01:50:00   GLENWOOD MEDICAL CENTER, 417
                                                                                              FRANKLIN ST. S, GLENWOOD, MN
                                                                                              56334-1598
19180367        + Email/Text: bankruptcy-notification@google.com
                                                                       Nov 13 2020 01:49:00   GOOGLE INC, DEPT 34256, SAN FRANCISCO,
                                                                                              CA 94139-0001
19180366           Email/Text: bankruptcy-notification@google.com
                                                                       Nov 13 2020 01:49:00   GOOGLE INC, 1600 AMPHITHEATRE
                                                                                              PARKWAY, MOUNTAIN VIEW, CA
                                                                                              94043-1351
19180385           Email/Text: scd_bankruptcynotices@grainger.com
                                                                       Nov 13 2020 01:50:00   GRAINGER, DEPT 196-802629931, PALATINE,
                                                                                              IL 60038-0001
19180384        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                       Nov 13 2020 01:50:00   GRAINGER, P O BOX 419267, KANSAS CITY,
                                                                                              MO 64141-6267
19180386        + Email/Text: scd_bankruptcynotices@grainger.com
                                                                       Nov 13 2020 01:50:00   GRAINGER, 6901 IMPERIAL DRIVE, WACO,
                                                                                              TX 76712-6813
19180417        + Email/Text: contactpbs@gundersenhealth.org
                                                                       Nov 13 2020 01:49:00   GUNDERSEN CLINIC LTD, 1900 SOUTH
                                                                                              AVENUE, LACROSSE, WI 54601-5496
19180418           Email/Text: contactpbs@gundersenhealth.org
                                                                       Nov 13 2020 01:49:00   GUNDERSEN CLINIC LTD, P O BOX 4444,
                                                                                              LACROSSE, WI 54602-4444
19180422        + Email/Text: rhondab@gcho.org
                                                                       Nov 13 2020 01:50:00   GUTHRIE COUNTY HOSPITAL, 710 N 12TH
                                                                                              STREET, GUTHRIE CENTER, IA 50115-1549
19180451           Email/Text: kflynn2@hallmarkhealth.org
                                                                       Nov 13 2020 01:49:00   HALLMARK HEALTH SYSTEM INC, PO BOX
                                                                                              415934, BOSTON, MA 02241-5934
19180452        + Email/Text: kflynn2@hallmarkhealth.org
                                                                       Nov 13 2020 01:49:00   HALLMARK HEALTH SYSTEM INC, 585
                                                                                              LEBANON STREET, MELROSE, MA
                                                                                              02176-3225
19180606           Email/Text: hewitt@hgsselfstorage.com
                                                                       Nov 13 2020 01:51:00   HGS SELF STORAGE, PO BOX 668, HEWITT,
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                             Entered 11/14/20 23:29:51                Page 140 of 170
District/off: 0539-3                                          User: ctello                                                    Page 139 of 169
Date Rcvd: Nov 12, 2020                                       Form ID: NOA                                                  Total Noticed: 8513
                                                                                                   TX 76643-0668
19180607           Email/Text: bhelbing@highpointfamilymedicine.com
                                                                            Nov 13 2020 01:51:00   HIGH POINT FAMILY MEDICINE LLC, 507
                                                                                                   SOUTH MONROE STREET, LANCASTER, WI
                                                                                                   53813-2054
19180613           Email/Text: bankruptcy@dsservices.com
                                                                            Nov 13 2020 01:50:00   HINCKLEY SPRINGS, P O BOX 660579,
                                                                                                   DALLAS, TX 75266-0579
19180679           Email/Text: bankruptcynotices@tax.idaho.gov
                                                                            Nov 13 2020 01:49:00   IDAHO STATE TAX COMMISSION, 800 PARK
                                                                                                   BLVD., PLAZA IV, BOISE, ID 83722-0410
19180697           Email/Text: rev.bankruptcy@illinois.gov
                                                                            Nov 13 2020 01:50:00   ILLINOIS DEPT OF REVENUE,
                                                                                                   BANKRUPTCY SECTION, PO BOX 64338,
                                                                                                   CHICAGO, IL 60664-0338
19180698        + Email/Text: rev.bankruptcy@illinois.gov
                                                                            Nov 13 2020 01:50:00   ILLINOIS DEPT OF REVENUE, 101 WEST
                                                                                                   JEFFERSON ST., SPRINGFIELD, IL 62702-5074
19180718        + Email/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV
                                                            Nov 13 2020 01:51:00                   INDIANA DEPT OF REVENUE, 100 N SENATE
                                                                                                   AVE, INDIANAPOLIS, IN 46204-2253
19180732        + Email/Text: BANKRUPTCY@INOVA.ORG
                                                                            Nov 13 2020 01:50:00   INOVA HEALTH CARE SERVICES, 2990
                                                                                                   TELESTAR COURT 2ND FLOOR, FALLS
                                                                                                   CHURCH, VA 22042-1211
19180763        + Email/Text: AR@INTOX.COM
                                                                            Nov 13 2020 01:51:00   INTOXIMETERS INC, P O BOX 798313, ST
                                                                                                   LOUIS, MO 63179-8003
19180764        + Email/Text: AR@INTOX.COM
                                                                            Nov 13 2020 01:51:00   INTOXIMETERS INC, 2081 CRAIG ROAD, ST.
                                                                                                   LOUIS, MO 63146-4107
19180769           Email/Text: IDR.Bankruptcy@ag.iowa.gov
                                                                            Nov 13 2020 01:51:00   IOWA DEPT OF REVENUE, BANKRUPTCY,
                                                                                                   PO BOX 10471, DES MOINES, IA 50306-0471
19180770           Email/Text: IDR.Bankruptcy@ag.iowa.gov
                                                                            Nov 13 2020 01:51:00   IOWA DEPT OF REVENUE, HOOVER STATE
                                                                                                   OFFICE BUILDING, 1305 E WALNUT, DES
                                                                                                   MOINES, IA 50319
19180786           Email/Text: bankruptcy2@ironmountain.com
                                                                            Nov 13 2020 01:50:00   IRON MOUNTAIN INC, PO BOX 915004,
                                                                                                   DALLAS, TX 75391-5004
19180821           Email/Text: bkrptnotices@jjkeller.com
                                                                            Nov 13 2020 01:49:00   J J KELLER ASSOCIATES INC, P O BOX 368,
                                                                                                   NEENAH, WI 54957-0368
19180823           Email/Text: bkrptnotices@jjkeller.com
                                                                            Nov 13 2020 01:49:00   J.J. Keller Associates, Inc., PO Box 368, West
                                                                                                   Breezewood, Neenah, WI 54957-0368
19238142           Email/Text: houston_bankruptcy@LGBS.com
                                                                            Nov 13 2020 01:50:00   Jefferson County, c/o John P. Dillman, Linebarger
                                                                                                   Goggan Blair & Sampson LLP, P.O. Box 3064,
                                                                                                   Houston, Tx 77253-3064
19181371           Email/Text: KDOR_KSBANKRUPTCY@KS.GOV
                                                                            Nov 13 2020 01:51:00   KANSAS DEPT OF REVENUE, 915 SW
                                                                                                   HARRISON ST, TOPEKA, KS 66625-4066
19181373           Email/Text: KGSBankruptcy@onegas.com
                                                                            Nov 13 2020 01:51:00   KANSAS GAS SERVICE, PO BOX 219046,
                                                                                                   KANSAS CITY, MO 64121-9046
19181374        + Email/Text: KGSBankruptcy@onegas.com
                                                                            Nov 13 2020 01:51:00   KANSAS GAS SERVICE, 7421 WEST 129TH
                                                                                                   STREET, OVERLAND PARK, KS 66213-2645
19181638           Email/Text: bankruptcynotice.treasury@kingcounty.gov
                                                                            Nov 13 2020 01:51:00   KING COUNTY TREASURY, 500 4TH AVE,
                                                                                                   SUITE 600, SEATTLE, WA 98104-2340
19181664           Email/Text: Pquinn@nifp.com
                                                                            Nov 13 2020 01:49:00   KOOTENAI URGENT CARE, 700 IRONWOOD
                                                                                                   DRIVE, SUITE 220E, COEUR D ALENE, ID
                                                                                                   83814-2656
19181665           Email/Text: Pquinn@nifp.com
                                                                            Nov 13 2020 01:49:00   KOOTENAI URGENT CARE, PO BOX 5727,
                                                                                                   PORTLAND, OR 97228-5727
19182476           Email/Text: collections@languageline.com
                                                                            Nov 13 2020 01:51:00   LANGUAGE LINE SERVICES INC, P O BOX
                                                                                                   202564, DALLAS, TX 75320-2564
19182533        + Email/Text: info@lahcreditunion.com
                                                                            Nov 13 2020 01:50:00   LATROBE AREA HOSPITAL INC, 121 W
                                                                                                   SECOND AVE, LATROBE, PA 15650-1068
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51              Page 141 of 170
District/off: 0539-3                                         User: ctello                                             Page 140 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                           Total Noticed: 8513
19182649           Email/Text: Compliance@libertybankerslife.com
                                                                        Nov 13 2020 01:49:00   LIBERTY BANKERS LIFE INSURANCE
                                                                                               COMPANY, 1605 LBJ FREEWAY SUITE 710,
                                                                                               DALLAS, TX 75234
19182747        + Email/Text: kkeene@lrhcares.org
                                                                        Nov 13 2020 01:51:00   LITTLETON REGIONAL HEALTHCARE, 600
                                                                                               ST. JOHNSBURY ROAD, LITTLETON, NH
                                                                                               03561-3443
19182787           Email/Text: bankruptcy@ttc.lacounty.gov
                                                                        Nov 13 2020 01:49:00   LOS ANGELES COUNTY TAX COLLECTOR,
                                                                                               PO BOX 514818, LOS ANGELES, CA
                                                                                               90051-4818
19182788           Email/Text: bankruptcy@ttc.lacounty.gov
                                                                        Nov 13 2020 01:49:00   LOS ANGELES COUNTY TAX COLLECTOR,
                                                                                               PO BOX 54027, LOS ANGELES, CA
                                                                                               90054-0027
19182799           EDI: LADOR
                                                                        Nov 13 2020 03:23:00   LOUISIANA DEPT OF REVENUE, PO BOX
                                                                                               1231, BATON ROUGE, LA 70821-1231
19182800           EDI: LADOR
                                                                        Nov 13 2020 03:23:00   LOUISIANA DEPT OF REVENUE, PO BOX
                                                                                               3550, BATON ROUGE, LA 70821-3550
19182795        + EDI: LADOR
                                                                        Nov 13 2020 03:23:00   LOUISIANA DEPT OF REVENUE, PO BOX
                                                                                               201, BATON ROUGE, LA 70821-0201
19182801           EDI: LADOR
                                                                        Nov 13 2020 03:23:00   LOUISIANA DEPT OF REVENUE, P O BOX
                                                                                               91011, BATON ROUGE, LA 70821-9011
19182803           Email/Text: bankruptcy@metrorevenue.org
                                                                        Nov 13 2020 01:50:00   LOUISVILLE METRO REVENUE
                                                                                               COMMISSION, P O BOX 35410, LOUISVILLE,
                                                                                               KY 40232-5410
19182859        + Email/Text: csells@mrhc.org
                                                                        Nov 13 2020 01:51:00   MAGNOLIA REGIONAL HEALTH CENTER, P
                                                                                               O BOX 1138, CORINTH, MS 38835-1138
19182858        + Email/Text: csells@mrhc.org
                                                                        Nov 13 2020 01:51:00   MAGNOLIA REGIONAL HEALTH CENTER,
                                                                                               2034 EAST SHILOH ROAD, CORINTH, MS
                                                                                               38834-3727
19182868        + Email/Text: paula.a.thomas@maine.gov
                                                                        Nov 13 2020 01:49:00   MAINE REVENUE SERVICES, 24 STATE
                                                                                               HOUSE STATION, AUGUSTA, ME 04333-0024
19183009        + Email/Text: BANKRUPT@MARSHFIELDCLINIC.ORG
                                                                        Nov 13 2020 01:51:00   MARSHFIELD CLINIC, 2116 CRAIG RD, EAU
                                                                                               CLAIRE, WI 54701-6118
19183015        + Email/Text: BANKRUPT@MARSHFIELDCLINIC.ORG
                                                                        Nov 13 2020 01:51:00   MARSHFIELD CLINIC, 2727 PLAZA DRIVE,
                                                                                               WAUSAU, WI 54401-4192
19183010           Email/Text: BANKRUPT@MARSHFIELDCLINIC.ORG
                                                                        Nov 13 2020 01:51:00   MARSHFIELD CLINIC, 3501 GOLF ROAD,
                                                                                               EAU CLAIRE, WI 54701-9091
19183012           Email/Text: BANKRUPT@MARSHFIELDCLINIC.ORG
                                                                        Nov 13 2020 01:51:00   MARSHFIELD CLINIC, 1000 N. OAK AVE.,
                                                                                               MARSHFIELD, WI 54449-5789
19183011        + Email/Text: BANKRUPT@MARSHFIELDCLINIC.ORG
                                                                        Nov 13 2020 01:51:00   MARSHFIELD CLINIC, 906 COLLEGE AVE
                                                                                               WEST, LADYSMITH, WI 54848-2198
19183093           Email/Text: MCHSMNCORR@mayo.edu
                                                                        Nov 13 2020 01:51:00   MAYO CLINIC, 404 WEST FOUNTAIN
                                                                                               STREET, ALBERT LEA, MN 56007-2437
19183123           Email/Text: wire@mwe.com
                                                                        Nov 13 2020 01:49:00   MCDERMOTT WILL EMERY LLP, 444 WEST
                                                                                               LAKE ST STE 4000, CHICAGO, IL 60606-0029
19183124           Email/Text: wire@mwe.com
                                                                        Nov 13 2020 01:51:00   MCDERMOTT WILL EMERY LLP, P O BOX
                                                                                               6043, CHICAGO, IL 60680-6043
19183128           Email/Text: Ebrooks@mcguirewoods.com
                                                                        Nov 13 2020 01:49:00   MCGUIREWOODS LLP, 77 WEST WACKER
                                                                                               DR STE 4100, CHICAGO, IL 60601-1818
19183191        + Email/Text: Jackie_Smith@mediacomcc.com
                                                                        Nov 13 2020 01:49:00   MEDIACOM, ONE MEDIACOM WAY,
                                                                                               MEDIACOM PARK, NY 10918
19183198        + Email/Text: nbaisinger@mpfcak.com
                                                                        Nov 13 2020 01:50:00   MEDICAL PARK FAMILY CARE INC, 2211
                                                                                               EAST NORTHERN LIGHTS BLVD,
                                                                                               ANCHORAGE, AK 99508-4192
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                Page 142 of 170
District/off: 0539-3                                           User: ctello                                              Page 141 of 169
Date Rcvd: Nov 12, 2020                                        Form ID: NOA                                            Total Noticed: 8513
19183233        + Email/Text: mtxinsinquiry@labcorp.com
                                                                          Nov 13 2020 01:51:00   MEDTOX LABORATORIES, 402 W COUNTY
                                                                                                 ROAD D, ST PAUL, MN 55112-3597
19183468           EDI: MINNDEPREV.COM
                                                                          Nov 13 2020 03:23:00   MINNESOTA DEPARTMENT OF REVENUE, P
                                                                                                 O BOX 64439, ST PAUL, MN 55164-0439
19183469           EDI: MINNDEPREV.COM
                                                                          Nov 13 2020 03:23:00   MINNESOTA DEPARTMENT OF REVENUE,
                                                                                                 PO BOX 64649, ST PAUL, MN 55164-0649
19183465           EDI: MINNDEPREV.COM
                                                                          Nov 13 2020 03:23:00   MINNESOTA DEPARTMENT OF REVENUE,
                                                                                                 MAIL STATION 1250, ST PAUL, MN
                                                                                                 55145-1250
19183470           EDI: MINNDEPREV.COM
                                                                          Nov 13 2020 03:23:00   MINNESOTA DEPT OF REVENUE, 600 N
                                                                                                 ROBERT ST., M/S 4130, ST PAUL, MN 55101
19183483        + Email/Text: ecfnotices@dor.mo.gov
                                                                          Nov 13 2020 01:49:00   MISSOURI DEPT OF REVENUE, HARRY S
                                                                                                 TRUMAN STATE OFFICE BLDG, 301 W HIGH
                                                                                                 ST, JEFFERSON CITY, MO 65101-1517
19183564        + Email/Text: bankruptcy.notice@mutualofomaha.com
                                                                          Nov 13 2020 01:50:00   MUTUAL OF OMAHA, MUTUAL OF OMAHA
                                                                                                 PLAZA 6TH FL, OMAHA, NE 68175-0001
19183563        + Email/Text: bankruptcy.notice@mutualofomaha.com
                                                                          Nov 13 2020 01:50:00   MUTUAL OF OMAHA, ATTN: TAMMIE
                                                                                                 RICHLING, OMAHA, NE 68175-0001
19183565        + Email/Text: bankruptcy.notice@mutualofomaha.com
                                                                          Nov 13 2020 01:50:00   Mutual Of Omaha Insurance Company, Mutual of
                                                                                                 Omaha Plaza, Omaha, NE 68175-0001
19183696           Email/Text: apbankruptcy@us.ngrid.com
                                                                          Nov 13 2020 01:51:00   NATIONAL GRID, P O BOX 1048, WOBURN,
                                                                                                 MA 01807-1048
19183712           Email/Text: Rev.BNC@nebraska.gov
                                                                          Nov 13 2020 01:49:00   NEBRASKA DEPT OF REVENUE, 304 NORTH
                                                                                                 5TH STREET, STE D, NORFOLK, NE
                                                                                                 68701-4091
19183713           Email/Text: Rev.BNC@nebraska.gov
                                                                          Nov 13 2020 01:49:00   NEBRASKA DEPT OF REVENUE, CRAFT
                                                                                                 STATE OFFICE BLDG, 200 SOUTH SILBER
                                                                                                 ST, NORTH PLATTE, NE 69101-4200
19183711           Email/Text: Rev.BNC@nebraska.gov
                                                                          Nov 13 2020 01:49:00   NEBRASKA DEPT OF REVENUE, NEBRASKA
                                                                                                 STATE OFFICE BUILDING, 301 CENTENNIAL
                                                                                                 MALL SOUTH, PO BOX 94818, LINCOLN, NE
                                                                                                 68508
19183714        + Email/Text: Rev.BNC@nebraska.gov
                                                                          Nov 13 2020 01:49:00   NEBRASKA DEPT OF REVENUE, NEBRASKA
                                                                                                 STATE OFFICE BUILDING, 1313 FARNAM
                                                                                                 STREET, OMAHA, NE 68102-1881
19183750        + Email/Text: tax-bankruptcy@tax.state.nv.us
                                                                          Nov 13 2020 01:50:00   NEVADA DEPT OF TAXATION, 1550
                                                                                                 COLLEGE PARKWAY, STE 115, CARSON
                                                                                                 CITY, NV 89706-7939
19183753        + Email/Text: tax-bankruptcy@tax.state.nv.us
                                                                          Nov 13 2020 01:50:00   NEVADA DEPT OF TAXATION, 4600
                                                                                                 KIETZKE LANE, BLDG L, STE 235, RENO, NV
                                                                                                 89502-5033
19183752        + Email/Text: tax-bankruptcy@tax.state.nv.us
                                                                          Nov 13 2020 01:50:00   NEVADA DEPT OF TAXATION, GRANT
                                                                                                 SAWYER OFFICE BLDG, 555 E
                                                                                                 WASHINGTON AVE, STE 1300, LAS VEGAS,
                                                                                                 NV 89101-1046
19183770           EDI: NMTRD.COM
                                                                          Nov 13 2020 03:23:00   NEW MEXICO TAXATION AND REVENUE,
                                                                                                 1100 SOUTH ST FRANCIS DRIVE, PO BOX
                                                                                                 630, SANTA FE, NM 87504-0630
19183769        + EDI: NMTRD.COM
                                                                          Nov 13 2020 03:23:00   NEW MEXICO TAXATION REVENUE
                                                                                                 DEPARTMENT, PO BOX 2527, SANTA FE, NM
                                                                                                 87504-2527
19183768           EDI: NMTRD.COM
                                                                          Nov 13 2020 03:23:00   NEW MEXICO TAXATION REVENUE
                                                                                                 DEPARTMENT, P O BOX 25127, SANTA FE,
                                                                                                 MN 87504-5127
19183809           Email/Text: liz.barden@nexair.com
                                                                          Nov 13 2020 01:51:00   NEXAIR LLC, P O BOX 125, MEMPHIS, TN
                                                                                                 38101-0125
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51               Page 143 of 170
District/off: 0539-3                                         User: ctello                                                Page 142 of 169
Date Rcvd: Nov 12, 2020                                      Form ID: NOA                                              Total Noticed: 8513
19183817           Email/Text: legal@nextgen.com
                                                                         Nov 13 2020 01:49:00   NEXTGEN HEALTHCARE INFORMATION
                                                                                                SYSTEMS LLC, 18111 VON KARMAN AVE
                                                                                                SUITE 800, IRVINE, CA 92612
19183891        + Email/Text: shelby.cathey@surgerypartners.com
                                                                         Nov 13 2020 01:49:00   NORTH IDAHO DAY SURGERY LLC, 1593
                                                                                                EAST POLSTON AVE, POST FALLS, ID
                                                                                                83854-5326
19183892        + Email/Text: bankruptcy.notices@northmemorial.com
                                                                         Nov 13 2020 01:49:00   NORTH MEMORIAL HEALTH CARE, 3300
                                                                                                OAKDALE AVENUE NORTH,
                                                                                                ROBBINSDALE, MN 55422-2900
19183893        + Email/Text: tsmith@nmhs.net
                                                                         Nov 13 2020 01:50:00   NORTH MISSISSIPPI MEDICAL CLINIC, 450 E
                                                                                                PRESIDENT ST, TUPELO, MS 38801-5599
19183894        + Email/Text: ollerm@northoaks.org
                                                                         Nov 13 2020 01:49:00   NORTH OAKS MEDICAL CENTER, PO BOX
                                                                                                2668, HAMMOND, LA 70404-2668
19183895           Email/Text: ollerm@northoaks.org
                                                                         Nov 13 2020 01:49:00   NORTH OAKS PHYSICIAN GROUP LLC, PO
                                                                                                BOX 3087, HAMMOND, LA 70404-3087
19183898        + Email/Text: mitchell.kotrba@northvalleyhealth.org
                                                                         Nov 13 2020 01:51:00   NORTH VALLEY HEALTH CENTER, 109
                                                                                                SOUTH MINNESOTA STREET, WARREN, MN
                                                                                                56762-1420
19183899           Email/Text: mitchell.kotrba@northvalleyhealth.org
                                                                         Nov 13 2020 01:51:00   NORTH VALLEY HEALTH CENTER, 300 W
                                                                                                GOOD SAMARITAN DR, WARREN, MN
                                                                                                56762-1412
19183873        + Email/Text: ebn@exchange.nscorp.com
                                                                         Nov 13 2020 01:50:00   Norfolk Southern Railway Company, Three
                                                                                                Commercial Place, Norfolk, VA 23510-2108
19183982        + Email/Text: lengle@ochsner.org
                                                                         Nov 13 2020 01:50:00   OCHSNER HEALTH SYSTEMS, 1514
                                                                                                JEFFERSON HWY, NEW ORLEANS, LA
                                                                                                70121-2429
19183980        + Email/Text: lengle@ochsner.org
                                                                         Nov 13 2020 01:50:00   OCHSNER HEALTH SYSTEMS, 9001 SUMMA
                                                                                                AVENUE, BATON ROUGE, LA 70809-3726
19183996           Email/Text: debtrecovery@officemax.com
                                                                         Nov 13 2020 01:49:00   OFFICE MAX INC, P O BOX 101705,
                                                                                                ATLANTA, GA 30392-1705
19184077           Email/Text: bcwrtoff@cablevision.com
                                                                         Nov 13 2020 01:51:00   OPTIMUM, PO BOX 9256, CHELSEA, MA
                                                                                                02150-9256
19184075        + Email/Text: bcwrtoff@cablevision.com
                                                                         Nov 13 2020 01:51:00   OPTIMUM, 1111 STEWART AVENUE,
                                                                                                BETHPAGE, NY 11714-3533
19184080        + Email/Text: bcwrtoff@cablevision.com
                                                                         Nov 13 2020 01:51:00   OPTIMUM, PO BOX 371378, PITTSBURGH,
                                                                                                PA 15250-7378
19184089           EDI: ORREV.COM
                                                                         Nov 13 2020 03:23:00   OREGON DEPARTMENT OF REVENUE, P O
                                                                                                BOX 14725, SALEM, OR 97309-5018
19184157        + Email/Text: bweiss@paperclip.com
                                                                         Nov 13 2020 01:51:00   PAPERCLIP INC, ONE UNIVERSITY PLAZA
                                                                                                STE 518, HANCKENSACK, NJ 07601-6203
19184252           Email/Text: bankruptcygroup@peco-energy.com
                                                                         Nov 13 2020 01:49:00   PECO ENERGY, P O BOX 37629,
                                                                                                PHILADELPHIA, PA 19101-0629
19184251        + Email/Text: bankruptcygroup@peco-energy.com
                                                                         Nov 13 2020 01:49:00   PECO ENERGY, 2301 MARKET STREET,
                                                                                                PHILADELPHIA, PA 19103-1380
19184283        + Email/Text: lkcandy@phelpsmemorial.com
                                                                         Nov 13 2020 01:49:00   PHELPS MEMORIAL HEALTH CENTER, 1215
                                                                                                TIBBALS STREET, HOLDREGE, NE
                                                                                                68949-1261
19184311        + Email/Text: dgurganus@physicianseast.com
                                                                         Nov 13 2020 01:51:00   PHYSICIANS EAST PA, 1850 WEST
                                                                                                ARLINGTON BOULEVARD, GREENVILLE,
                                                                                                NC 27834-5704
19184326           Email/Text: jim.young@pbsnow.com
                                                                         Nov 13 2020 01:49:00   PINNACLE BUSINESS SYSTEM INC, P O BOX
                                                                                                5530, EDMOND, OK 73083-5530
19184336        + Email/Text: bankruptcy@pb.com
                                                                         Nov 13 2020 01:51:00   PITNEY BOWES GLOBAL FINANCIAL, 1313
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                       Entered 11/14/20 23:29:51                 Page 144 of 170
District/off: 0539-3                                        User: ctello                                                Page 143 of 169
Date Rcvd: Nov 12, 2020                                     Form ID: NOA                                              Total Noticed: 8513
                                                                                              NORTH ATLANTIC STE 3000, SPOKANE, WA
                                                                                              99201-2303
19184333           Email/Text: bankruptcy@pb.com
                                                                       Nov 13 2020 01:51:00   PITNEY BOWES GLOBAL FINANCIAL, 2225
                                                                                              AMERICAN DR, NEENAH, WI 54956-1005
19184337           Email/Text: bankruptcy@pb.com
                                                                       Nov 13 2020 01:51:00   PITNEY BOWES INC, P O BOX 856042,
                                                                                              LOUISVELLE, KY 40285-6042
19184340           Email/Text: bankruptcy@pb.com
                                                                       Nov 13 2020 01:51:00   PITNEY BOWES INC, PO BOX 856390,
                                                                                              LOUISVILLE, KY 40285-6390
19184341        + Email/Text: bankruptcy@pb.com
                                                                       Nov 13 2020 01:51:00   PITNEY BOWES INC, 2225 AMERICAN DR,
                                                                                              NEENAH, WI 54956-1005
19184344           Email/Text: bankruptcy@pb.com
                                                                       Nov 13 2020 01:51:00   PITNEY BOWES PURCHASE POWER, PO
                                                                                              BOX 856042, LOUISVILLE, KY 40285-6042
19184391        + Email/Text: joann.buckholz@hcl-powerobjects.com
                                                                       Nov 13 2020 01:51:00   POWER OBJECTS, 718 WASHINGTON AVE N
                                                                                              STE 101, MINNEAPOLIS, MN 55401-3500
19184445        + Email/Text: bemis@prodatacomputer.com
                                                                       Nov 13 2020 01:49:00   PRODATA, 2809 S 160TH STREET SUITE 401,
                                                                                              OMAHA, NE 68130-1755
19184510        + Email/Text: dashworth@psbp.com
                                                                       Nov 13 2020 01:50:00   PS Business Parks, L.P., 701 Western Avenue,
                                                                                              Glendale, CA 91201-2349
19184622        + Email/Text: cspfs@monument.health
                                                                       Nov 13 2020 01:50:00   RAPID CITY REGIONAL HOSPITAL, 353
                                                                                              FAIRMONT BOULEVARD, RAPID CITY, SD
                                                                                              57701-7393
19184690        + Email/Text: cspfs@monument.health
                                                                       Nov 13 2020 01:50:00   REGIONAL HEALTH, PO BOX 3450, RAPID
                                                                                              CITY, SD 57709-3450
19184689        + Email/Text: cspfs@monument.health
                                                                       Nov 13 2020 01:50:00   REGIONAL HEALTH, 353 FAIRMONT BLVD,
                                                                                              RAPID CITY, SD 57701-7375
19184714        + Email/Text: spcc@renown.org
                                                                       Nov 13 2020 01:51:00   RENOWN HEALTH, 850 HARVARD WAY,
                                                                                              RENO, NV 89502-2055
19184713        + Email/Text: spcc@renown.org
                                                                       Nov 13 2020 01:51:00   RENOWN HEALTH, 780 KUENZLI ST STE
                                                                                              202, RENO, NV 89502-0837
19184773           Email/Text: jcobb@rcchc.org
                                                                       Nov 13 2020 01:49:00   ROANOKE CHOWAN COMMUNTIY HEALTH
                                                                                              CENTER INC, 305 BEECHWOOD BLVD
                                                                                              MEDICAL RECORDS, MURFREESBORO, NC
                                                                                              27855-1134
19184772           Email/Text: jcobb@rcchc.org
                                                                       Nov 13 2020 01:49:00   ROANOKE CHOWAN COMMUNTIY HEALTH
                                                                                              CENTER INC, 120 HEALTH CENTER DR,
                                                                                              AHOSKIE, NC 27910-8161
19184899        + Email/Text: bmcguire@sabethahospital.com
                                                                       Nov 13 2020 01:50:00   SABETHA FAMILY PRACTICE, P O BOX 247,
                                                                                              SABETHA, KS 66534-0247
19185299        + Email/Text: bmullins@schcmed.com
                                                                       Nov 13 2020 01:51:00   SHERIDAN COUNTY HOSPITAL, P O BOX
                                                                                              167, HOXIE, KS 67740-0167
19185436        + Email/Text: bankruptcy@sctax.org
                                                                       Nov 13 2020 01:50:00   SOUTH CAROLINA DEPT OF REVENUE, 301
                                                                                              GERVAIS STREET, PO BOX 125, COLUMBIA,
                                                                                              SC 29202-0125
19185441        + Email/Text: patientaccountcollector@sgmc.org
                                                                       Nov 13 2020 01:49:00   SOUTH GEORGIA MEDICAL CENTER, 2501 N
                                                                                              PATTERSON ST, VALDOSTA, GA 31602-1785
19185444           Email/Text: patientaccountcollector@sgmc.org
                                                                       Nov 13 2020 01:49:00   SOUTH GEORGIA MEDICAL CENTER, P O
                                                                                              BOX 0070, VALDOSTA, GA 31603-0070
19185466        + Email/Text: harbec@phin.org
                                                                       Nov 13 2020 01:51:00   SOUTHWESTERN VERMONT MEDICAL
                                                                                              CENTER, PO BOX 1361, WILLISTON, VT
                                                                                              05495-1361
19185468           Email/Text: bankruptcy@dsservices.com
                                                                       Nov 13 2020 01:50:00   SPARKLETTS, P O BOX 660579, DALLAS, TX
                                                                                              75266-0579
19185469           Email/Text: bankruptcy@dsservices.com
                                                                       Nov 13 2020 01:50:00   SPARKLETTS, P O BOX 515326, LOS
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                 Page 145 of 170
District/off: 0539-3                                       User: ctello                                                   Page 144 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                 Total Noticed: 8513
                                                                                                    ANGELES, CA 90051-6626
19185500        + Email/Text: cbo-patientliabilitysupportteam@spectrumhealth.org
                                                                             Nov 13 2020 01:50:00   SPECTRUM HEALTH, PO BOX 2286, GRAND
                                                                                                    RAPIDS, MI 49501-2286
19185499        + Email/Text: cbo-patientliabilitysupportteam@spectrumhealth.org
                                                                             Nov 13 2020 01:50:00   SPECTRUM HEALTH, PO BOX 2648, GRAND
                                                                                                    RAPIDS, MI 49501-2648
19185503        + Email/Text: cbo-patientliabilitysupportteam@spectrumhealth.org
                                                                             Nov 13 2020 01:50:00   SPECTRUM HEALTH PENNOCK LAB, PO
                                                                                                    BOX 2648, GRAND RAPIDS, MI 49501-2648
19177476           EDI: AGFINANCE.COM
                                                                            Nov 13 2020 03:23:00    AMERICAN GENERAL LIFE COMPANIES,
                                                                                                    1200 NORTH MAYFAIR RD, MILWAUKEE,
                                                                                                    WI 53226
19177480           EDI: AGFINANCE.COM
                                                                            Nov 13 2020 03:23:00    AMERICAN GENERAL LIFE COMPANIES,
                                                                                                    2000 AMERICAL GENERAL WAY,
                                                                                                    NASHVILLE, TN 37250
19177478           EDI: AGFINANCE.COM
                                                                            Nov 13 2020 03:23:00    AMERICAN GENERAL LIFE COMPANIES,
                                                                                                    3705 AMERICAN GENERAL CENTER,
                                                                                                    NASHVILLE, TN 37250
19177477           EDI: AGFINANCE.COM
                                                                            Nov 13 2020 03:23:00    AMERICAN GENERAL LIFE COMPANIES,
                                                                                                    ATTN: DONNA BERRY, NASHVILLE, TN
                                                                                                    37250
19177479           EDI: AGFINANCE.COM
                                                                            Nov 13 2020 03:23:00    AMERICAN GENERAL LIFE COMPANIES,
                                                                                                    ATTN: TANYA HARRIS MC 235N,
                                                                                                    NASHVILLE, TN 37250
19185512           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, PO BOX 105243, ATLANTA, GA
                                                                                                    30348-5243
19185523           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, PO BOX 740463, CINCINNATI, OH
                                                                                                    45274-0463
19185520           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, PO BOX 96064, CHARLOTTE, NC
                                                                                                    28296-0064
19185532           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, P O BOX 219100, KANSAS CITY, MO
                                                                                                    64121-9100
19185533           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, P O BOX 219623, KANSAS CITY, MO
                                                                                                    64121-9623
19185525           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, PO BOX 79255, CITY OF INDUSTRY,
                                                                                                    CA 91716-9255
19185528           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, P O BOX 650270, DALLAS, TX
                                                                                                    75265-0270
19185535           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, P O BOX 79133, PHOENIX, AZ
                                                                                                    85062.9133
19185516           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, P O BOX 4181, CAROL STREAM, IL
                                                                                                    60197-4181
19185530           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, P O BOX 660092, DALLAS, TX
                                                                                                    75266-0092
19185529           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, P O OX 660092, DALLAS, TX
                                                                                                    75266-0092
19185514           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, PO BOX 17621, BALTIMORE, MD
                                                                                                    21297-1621
19185518           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, PO BOX 4191, CAROL STREAM, IL
                                                                                                    60197-4191
19185513           Email/Text: bmg.bankruptcy@centurylink.com
                                                                            Nov 13 2020 01:50:00    SPRINT, PO BOX 530503, ATLANTA, GA
                                                                                                    30353-0503
19185534           EDI: NEXTEL.COM
                                                                            Nov 13 2020 03:23:00    SPRINT, PO BOX 54977, LOS ANGELES, CA
                                                                                                    90054-0977
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                   Page 146 of 170
District/off: 0539-3                                       User: ctello                                                     Page 145 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                   Total Noticed: 8513
19185524           EDI: NEXTEL.COM
                                                                         Nov 13 2020 03:23:00   SPRINT, PO BOX 740602, CINCINNATI, OH
                                                                                                45274-0602
19185526           EDI: NEXTEL.COM
                                                                         Nov 13 2020 03:23:00   SPRINT, PO BOX 79357, CITY OF INDUSTRY,
                                                                                                CA 91716-9357
19185521           Email/Text: bmg.bankruptcy@centurylink.com
                                                                         Nov 13 2020 01:50:00   SPRINT, PO BOX 88026, CHICAGO, IL
                                                                                                60680-1206
19185586           Email/Text: pacer@cpa.state.tx.us
                                                                         Nov 13 2020 01:50:00   STATE COMPTROLLER, COMPTROLLER OF
                                                                                                PUBLIC ACCOUNTS, AUSTIN, TX 78774-0100
19183472           Email/Text: customerservice@summitortho.com
                                                                         Nov 13 2020 01:49:00   MINNESOTA OCCUPATIONAL HEALTH,
                                                                                                1661 ST ANTHONY AVE 2ND FL, SAINT
                                                                                                PAUL, MN 55104
19185699        + Email/Text: kim.lawson@astria.health
                                                                         Nov 13 2020 01:51:00   SUNNYSIDE COMMUNITY HOSPITAL, P O
                                                                                                BOX 719, SUNNYSIDE, WA 98944-0719
19185079        + Email/Text: DOSDOC_BANKRUPTCY@STATE.DE.US
                                                                         Nov 13 2020 01:51:00   Secretary of State, Division of Corporations,
                                                                                                Franchise Tax, P.O. Box 7040, Dover, DE
                                                                                                19903-7040
19185080        + Email/Text: DOSDOC_BANKRUPTCY@STATE.DE.US
                                                                         Nov 13 2020 01:51:00   Secretary of Treasury, P.O. Box 7040, Dover, DE
                                                                                                19903-7040
19185083        + Email/Text: lisa.girgen@securian.com
                                                                         Nov 13 2020 01:50:00   Securian Financial Group, Inc., 400 Robert Street,
                                                                                                St. Paul, MN 55101-2098
19185456        + Email/Text: james.sheppard@wnco.com
                                                                         Nov 13 2020 01:51:00   Southwest Airlines Co., 2702 Love Field Drive,
                                                                                                Dallas, TX 75235-1908
19185587        + Email/Text: home.fss-bankruptcy.934c00@statefarm.com
                                                                         Nov 13 2020 01:50:00   State Farm Mutual Automobile Insurance, One
                                                                                                State Farm Plaza, Bloomington, IL 61710-0001
19185761        + Email/Text: jweldon@tableau.com
                                                                         Nov 13 2020 01:51:00   TABLEAU SOFTWARE INC, 1621 N 34TH
                                                                                                STREET, SEATTLE, WA 98103-9193
19185877           Email/Text: tecbankruptcy@tecoenergy.com
                                                                         Nov 13 2020 01:51:00   TECO, PO BOX 31318, TAMPA, FL 33631-3318
19185891           Email/Text: tdor.bankruptcy@tn.gov
                                                                         Nov 13 2020 01:49:00   TENNESSEE DEPT OF REVENUE, 500
                                                                                                DEADERICK ST, ANDREW JACKSON BLDG,
                                                                                                NASHVILLE, TN 37242
19185935           Email/Text: pacer@cpa.state.tx.us
                                                                         Nov 13 2020 01:50:00   TEXAS COMPTROLLER OF PUBLIC
                                                                                                ACCOUNTS, 111 E 17TH ST, AUSTIN, TX
                                                                                                78774-0100
19185585           Email/Text: pacer@cpa.state.tx.us
                                                                         Nov 13 2020 01:50:00   STATE COMPTROLLER, PO BOX 149359,
                                                                                                AUSTIN, TX 78714-9359
19185934           Email/Text: pacer@cpa.state.tx.us
                                                                         Nov 13 2020 01:50:00   TEXAS COMPTROLLER OF PUBLIC
                                                                                                ACCOUNTS, P O BOX 149348, AUSTIN, TX
                                                                                                78714-9348
19186206        + Email/Text: cbo-bankruptcy@unitypoint.org
                                                                         Nov 13 2020 01:50:00   TRINITY REGIONAL MEDICAL CENTER, 802
                                                                                                KENYON ROAD, FORT DODGE, IA
                                                                                                50501-5795
19186236           Email/Text: txulec09@vistraenergy.com
                                                                         Nov 13 2020 01:50:00   TXU ENERGY, P O BOX 650638, DALLAS, TX
                                                                                                75265-0638
19186237           Email/Text: txulec09@vistraenergy.com
                                                                         Nov 13 2020 01:50:00   TXU ENERGY, PO BOX 660161, DALLAS, TX
                                                                                                75266-0161
19186238           Email/Text: txulec09@vistraenergy.com
                                                                         Nov 13 2020 01:50:00   TXU ENERGY, POST OFFICE BOX 100001,
                                                                                                DALLAS, TX 75310-0001
19185980        + Email/Text: litigation@glic.com
                                                                         Nov 13 2020 01:50:00   The Guardian Life Insurance, Company of
                                                                                                America, 3900 Burgess Place, Bethlehem, PA
                                                                                                18017-9097
19186259           Email/Text: accounts.receivable@uline.com
                                                                         Nov 13 2020 01:50:00   ULINE, P O BOX 88741, CHICAGO, IL
                                                                                                60680-1741
19186307           Email/Text: BankruptcyNotice@upmc.edu
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20               Entered 11/14/20 23:29:51              Page 147 of 170
District/off: 0539-3                                User: ctello                                            Page 146 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                          Total Noticed: 8513
                                                               Nov 13 2020 01:51:00   UPMC BEDFORD MEMORIAL, 10455
                                                                                      LINCOLN HWY, EVERETT, PA 15537-7046
19186315           Email/Text: bankruptcy@ups.com
                                                               Nov 13 2020 01:51:00   UPS, LOCKBOX 577, CAROL STREAM, IL
                                                                                      60132-0577
19186322           EDI: USBANKARS.COM
                                                               Nov 13 2020 03:28:00   US BANK, 1850 OSBORN AVENUE,
                                                                                      OAHKOSH, WI 54902
19186323        + EDI: USBANKARS.COM
                                                               Nov 13 2020 03:28:00   US BANK, 1700 FARNAM ST, 3RD FL,
                                                                                      OMAHA, NE 68102-2004
19186381        + EDI: UTAHTAXCOMM.COM
                                                               Nov 13 2020 03:23:00   UTAH STATE TAX COMMISSION, 210
                                                                                      NORTH 1950 WEST, SALT LAKE CITY, UT
                                                                                      84134-9000
19186380        + EDI: UTAHTAXCOMM.COM
                                                               Nov 13 2020 03:23:00   UTAH STATE TAX COMMISSION, 210 N 1950
                                                                                      WEST, SALT LAKE CITY, UT 84134-9000
19186454           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 9688, MISSION HILLS,
                                                                                      CA 91346-9688
19186439           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 1100, ALBANY, NY
                                                                                      12250-0001
19186460           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 4830, TRENTON, NJ
                                                                                      08650-4830
19186462           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 4833, TRENTON, NJ
                                                                                      08650-4833
19186465           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 1, WORCESTER, MA
                                                                                      01654-0001
19186436           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 15110, ALBANY, NY
                                                                                      12212-5110
19186435           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 15026, ALBANY, NY
                                                                                      12212-5026
19186437           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 15124, ALBANY, NY
                                                                                      12212-5124
19186443           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 17577, BALTIMORE, MD
                                                                                      21297-0513
19186450           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 6050, INGLEWOOD, CA
                                                                                      90312-6050
19186445        + EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 408, COCKEYSVILLE,
                                                                                      MD 21030-0408
19186466           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 1, WORCHESTER, MA
                                                                                      01654-0001
19186440           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 646, BALTIMORE, MD
                                                                                      21265-0646
19186463           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 646, WILMINGTON, DE
                                                                                      19896-0001
19186448           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 920041, DALLAS, TX
                                                                                      75392-0041
19186446           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 660720, DALLAS, TX
                                                                                      75266-0720
19186447           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 660748, DALLAS, TX
                                                                                      75266-0748
19186452           EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, PO BOX 28007, LEHIGH VALLEY,
                                                                                      PA 18002-8007
19186453        + EDI: VERIZONCOMB.COM
                                                               Nov 13 2020 03:23:00   VERIZON, P O BOX 28000, LEHIGH VLY, PA
                                                                                      18002. 18002-8000
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51                 Page 148 of 170
District/off: 0539-3                                     User: ctello                                                Page 147 of 169
Date Rcvd: Nov 12, 2020                                  Form ID: NOA                                              Total Noticed: 8513
19186449           Email/Text: rmbncreports@supermedia.com
                                                                    Nov 13 2020 01:50:00   VERIZON, P O BOX 619009, DFW AIRPORT,
                                                                                           TX 75261-9009
19186482           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 489,
                                                                                           NEWARK, NJ 07101-0489
19186472           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 660108,
                                                                                           DALLAS, TX 75266-0108
19186485        + EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 790422, ST
                                                                                           LOUIS, MO 63179-0422
19186486           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 790292, ST
                                                                                           LOUIS, MO 63179-0292
19186488           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 790406, ST
                                                                                           LOUIS, MO 63179-0406
19186484           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 70366, SAN
                                                                                           JUAN, PR 00936-8366
19186471           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 6170, CAROL
                                                                                           STREAM, IL 60197-6170
19186470           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 17464,
                                                                                           BALTIMORE, MD 21297-1464
19186475        + EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, P O BOX 4001,
                                                                                           INGLEWOOD, CA 90309-4001
19186468           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, P O BOX 15110,
                                                                                           ALBANY, NY 12212-5110
19186480           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, P O BOX 25505, LEIGH
                                                                                           VALLEY, PA 18002-5505
19186481           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, P O BOX 9622,
                                                                                           MISSION HILLS, CA 91346-9622
19186476           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, P O BOX 25505,
                                                                                           LEHIGH VALLEY, PA 18002-5505
19186478           EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   VERIZON WIRELESS, PO BOX 25506,
                                                                                           LEHIGH VALLEY, PA 18002-5506
19186490           EDI: VERMNTTAX
                                                                    Nov 13 2020 03:23:00   VERMONT DEPT OF TAXES, P O BOX 547,
                                                                                           MONTPELER, VT 05601-0547
19186491           EDI: VERMNTTAX
                                                                    Nov 13 2020 03:23:00   VERMONT DEPT OF TAXES, P O BOX 588,
                                                                                           MONTPELIER, VA 05601-0588
19186492           EDI: VERMNTTAX
                                                                    Nov 13 2020 03:23:00   VERMONT DEPT OF TAXES, 109 STATE
                                                                                           STREET, MONTPELIER, VT 05609-1401
19186493           EDI: VERMNTTAX
                                                                    Nov 13 2020 03:23:00   VERMONT DEPT OF TAXES, 133 STATE
                                                                                           STREET, MONTPELIER, VT 05633-1401
19186533           Email/Text: atl@atlevin.com
                                                                    Nov 13 2020 01:50:00   VILLAGE OF ROCKVILLE CENTRE, PO BOX
                                                                                           950, ROCKVILLE CENTRE, NY 11571-0950
19186537           Email/Text: bkr@taxva.com
                                                                    Nov 13 2020 01:51:00   VIRGINIA DEPT OF TAXATION, PO BOX
                                                                                           1115, RICHMOND, VA 23218-1115
19186554        + Email/Text: BankrNotice@vmware.com
                                                                    Nov 13 2020 01:51:54   VMWare, Inc., 3401 Hillview Avenue, Palo Alto,
                                                                                           CA 94304-1383
19186469        + EDI: VERIZONCOMB.COM
                                                                    Nov 13 2020 03:23:00   Verizon Wireless, One Verizon Place, General
                                                                                           Counsel, Alpharetta, GA 30004-8510
19186575           EDI: WADEPREV.COM
                                                                    Nov 13 2020 03:23:00   WASHINGTON STATE DEPT OF REVENUE,
                                                                                           PO BOX 47476, OLYMPIA, WA 98504-7476
19186594        + EDI: WFFC.COM
                                                                    Nov 13 2020 03:28:00   WELLS FARGO BANK, ACCOUNT
                                                                                           ANALYSIS, MINNEAPOLIS, MN 55485-0001
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                                 Entered 11/14/20 23:29:51                    Page 149 of 170
District/off: 0539-3                                              User: ctello                                                         Page 148 of 169
Date Rcvd: Nov 12, 2020                                           Form ID: NOA                                                       Total Noticed: 8513
19186604              + Email/Text: ezompa@comcast.net
                                                                                   Nov 13 2020 01:49:00     WEST ISLE URGENT CARE, 2027 61ST
                                                                                                            STREET, GALVESTON, TX 77551-1401
19186614                 Email/PDF: HCABKNotifications@resurgent.com
                                                                                   Nov 13 2020 02:13:27     WESTERN PLAINS MEDICAL COMPLEX,
                                                                                                            3001 AVENUE A, DODGE CITY, KS
                                                                                                            67801-2270
19186671                 Email/Text: reimbursement@whallc.com
                                                                                   Nov 13 2020 01:51:00     WOMENS HEALTHCARE ASSOCIATES LLC,
                                                                                                            7650 SW BEVELAND RD STE 200,
                                                                                                            PORTLAND, OR 97223-8692
19186715              + EDI: VERIZONCOMB.COM
                                                                                   Nov 13 2020 03:23:00     XO COMMUNICATIONS, 13865 SUNRISE
                                                                                                            VALLEY DRIVE, HERNDON, VA 20171-6187
19186712              + EDI: VERIZONCOMB.COM
                                                                                   Nov 13 2020 03:23:00     XO COMMUNICATIONS, 14239 COLLECTION
                                                                                                            CENTER DRIVE, CHICAGO, IL 60693-0001

TOTAL: 400


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
aty             *+            Daniel J. Sherman, 509 N. Montclair, Dallas, TX 75208-5450
cr              *+            Carrollton Farmers Branch ISD, c/o Perdue Brandon Fielder et al, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX
                              75042-8234
cr              *+            Lenora Price, 1801 Caddy Cir. 1012, Fort Worth, TX 76140-6322
19177223        *+            AIG Procurement Services, Inc., Two Peach Tree Hill Road, Livingston, NJ 07039-5701
19177239        *             ALABAMA DEPARTMENT OF REVENUE, BUSINESS PRIVILEGE TAX SECTION, MONTGOMERY, AL 36132-7431
19177893        *             ATT, P O BOX 630047, DALLAS, TX 75263-0047
19177885        *             ATT, PO BOX 5025, CAROL STREAM, IL 60197-5025
19177139        *+            Adam Ramram, 61 Pine St., Leominster, MA 01453-3832
19177215        *+            Affirm Background Screening, Inc., 310 Stuntz Ave., Suite 101, Ashland, WI 54806-1984
19177489        *+            American National Insurance Company, One Moody Plaza, Galveston, TX 77550-7999
19177499        *+            American-Amicable Life Insurance Company of Texas, 425 Austin Ave., Waco, TX 76701-2147
19177595        *+            Angela Dijohn, 3589 Moir Farm Rd, Sandy Ridge, NC 27046-7507
19178306        *             BROOKMAT, CORP, co ARDENBROOK INC AGENT, 4725 THORNTON AVE., FREMONT, CA 94536-6408
19178253        *+            Brigham and Women's Hospital, 900 Commonwealth Avenue, Boston, MA 02215-1213
19178361        *             CALIFORNIA STATE CONTROLLER, PO BOX 942850, SACRAMENTO, CA 94250-5873
19178499        *             CAUSEWAY PARTNERS LLC, REGIONS BANK BLDG SUITE 1040, METAIRIE, LA 70002
19178504        *             CBC RESTAURANT CORP, PO BOX 203881, DALLAS, TX 75320-3881
19178510        *             CDW DIRECT LLC, P O BOX 75723, CHICAGO, IL 60675-5723
19178547        *             CENTURY LINK.1, PO BOX 173821, DENVER, CO 80217-3821
19178555        *             CENTURY LINK.1, PO BOX 29040, PHOENIX, AZ 85038-9040
19178557        *             CENTURY LINK.1, PO BOX 29060, PHOENIX, AZ 85038-9060
19178576        *             CENTURYLINK, PO BOX 52187, PHOENIX, AZ 85072-2187
19179009        *+            COMSYS Information Technology Services LLC, dba TAPFIN Process Solutions, 4400 Post Oak Parkway, Suite 1800, Houston,
                              TX 77027-3416
19179035        *             CONCENTRA, P O BOX 82549, HAPEVILLE, GA 30354-0549
19179026        *             CONCENTRA, P O BOX 11030, DENVER, CO 80211-0030
19179237        *             CULLIGAN BOTTLED WATER, 135 S LASALLE DEPT 8511, CHICAGO, IL 60674-8193
19178535        *             Central Alabama Paramedical Services, LLC, 4208 Carmichael Court North, Montgomery, AL 36106-3621
19178632        *+            Charles J. Colby Ruth Colby Trust Number 2, Colby Management Co., 6581 University Ave., Windsor Heights, IA 50324-1728
19178822        *+            Cindy Prosser, 1272 Bragdon Rd, Lake City, SC 29560-6214
19179194        *+            Crump Life Insurance Services, Inc., 389 Interpace Parkway, 4th Floor, Parsippany, NJ 07054-1132
19179379        *+            DAVENPORT MOUNT VERNON PARTNERS LP, 1400 QUAIL STREET, SUITE 195, NEWPORT BEACH, CA 92660-2769
19179547        *             DEPARTMENT OF ASSESSMENTS AND TAXATION, 301 WEST PRESTON ST, BALTIMORE, MD 21201-2395
19179571        *             DEPARTMENT OF TREASURY, INTERNAL REVENUE SERVICES, CINCINNATI, OH 45999-0009
19179381        *+            David Carlstone, 3903 N O'Connor Rd, Irving, TX 75062-7630
19179662        *             DoctorsCare, 2320 WILMA RUDOLPH BLVD, CLARKSVILLE, TN 37040-8960
19179969        *             ESCREEN INC, P O BOX 25902, OVERLAND PARK, KS 66225-5902
19179901        *+            Employment Background Investigations, Inc., PO Box 629, Owings Mills, MD 21117-0629
19179948        *+            Erika Erazo, 170 ralston st, San Francisco, CA 94132-3022
19180107        *             FEDEX, PO BOX 371461, PITTSBURGH, PA 15250-7461
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51                     Page 150 of 170
District/off: 0539-3                                       User: ctello                                                         Page 149 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                       Total Noticed: 8513
19180212    *             FRANCHISE TAX BOARD, P O BOX 942857, SACRAMENTO, CA 94257-0551
19180239    *+            FTL Paramedical, LLC, 424 Central Street, Leominster, MA 01453-6126
19180066    *+            Farm Bureau Life Insurance Company of Michigan, 7373 W. Saginaw Hwy, Lansing, MI 48917-1124
19180132    *+            Fidelity Guaranty Life Insurance Company, 2 Ruan Center, 601 Locust Street, 14th Flr., Des Moines, IA 50309-3706
19180140    *+            Fieldprint, Inc., 400 Lippincott Drive, Suite 115, Marlton, NJ 08053-4161
19180155    *+            First Advantage LNS Occupational Health Solutions,, 1000 Alderman Dr., Alpharetta, GA 30005-4101
19180221    *             Freedom Life Insurance Company of America, 300 Burnett Street, Suite 200, Ft. Worth, TX 76102-2734
19180389    *+            GREAT FALLS MEDICAL SERVICES, LLC, 1118 CENTRAL AVENUE, GREAT FALLS, MT 59401-3738
19180296    *+            Genzyme Corporation, 500 Kendall Street, Cambridge, MA 02142-1108
19180376    *+            Government Personnel Mutual Life Insurance Company, 2211 NE Loop 410, San Antonio, TX 78217-4630
19180646    *+            HORTON INTERNATIONAL LLC, 20 CHURCH STREET, HARTFORD, CT 06103-1246
19180645    *+            Horton International, 20 Church Street, Hartford, CT 06103-1246
19180719    *+            INDIANA DEPT OF REVENUE, 100 N SENATE AVE, INDIANAPOLIS, IN 46204-2253
19180736    *+            INOVALON INC, 4321 COLLINGTON ROAD, BOWIE, MD 20716-2259
19180752    *             INTERNAL REVENUE SERVICE, P O BOX 105273, ATLANTA, GA 30348-5273
19179637    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, District Director, Attn: Insolvency, Internal Revenue Service, 31 Hopkins Plaza, Room
                          1150, Baltimore, MD 21201
19180759    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, INTERNAL REVENUE SERVICE, DEPARTMENT OF TREASURY, OGDEN, UT
                          84201-0039
19180757    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, INTERNAL REVENUE SERVICE, MEMPHIS, MEMPHIS, TN 37501-0030
19180753    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, INTERNAL REVENUE SERVICE, P O BOX 57, BENSALEM, PA 19020
19180756    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, INTERNAL REVENUE SERVICE, STOP 6705 P-6 RAIVS TEAM, KANSAS CITY, MO
                          64999
19180760    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, Internal Revenue Service, P.O. BOX 21126, Philadelphia, PA 19114
19186276    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, INTERNAL REVENUE SERVICE, AUSTIN, TX 73301
19186281    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, INTERNAL REVENUE SERVICE, CINCINNATI, OH
                          45999-0150
19186291    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, INTERNAL REVENUE SERVICE, OGDEN, UT
                          84201-0039
19186287    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, P O BOX 219236, KANSAS CITY, MO 64121
19186286    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, P O BOX 24017, FRESNO, CA 93779-4017
19186290    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, P O BOX 9941, OGDEN, UT 84409
19186285    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, STOP 37106, FRESNO, CA 93888
19186288    *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                          19101-7346, address filed with court:, UNITED STATES TREASURY, STOP 6705-5-2, KANSAS CITY, MO 64999
19180768    *P++          IOWA DEPARTMENT OF REVENUE, ATTN BANKRUPTCY UNIT, PO BOX 10471, DES MOINES IA 50306-0471, address
                          filed with court:, IOWA DEPT OF REVENUE, PO BOX 10460, DES MOINES, IA 50306-0460
19180775    *+            IPSWITCH INC, 10 MAGUIRE RD STE 220, LEXINGTON, MA 02421-3120
19180691    *+            Idemia Identity Security USA, LLC, 296 Concord Road, Suite 300, Billerica, MA 01821-3487
19181200    *+            John Hancock Life Insurance Company, 197 Clarendon Street, Boston, MA 02116-5010
19181496    *+            Keith Arceneaux, 9349 Pieta Lane, Baton Rouge, LA 70809-9670
19181535    *+            Kemper Fairfield, LLC, 9450 W BRYAN MAWR STE 750, ROSEMONT, IL 60018-5253
19181644    *+            Kirsten Johnson, 338 Lake Shore DR, Aiken, SC 29801-9243
19181659    *+            Knights of Columbus Insurance Company, Underwriting Dept., 1 Columbus Plaza, New Haven, CT 06510-3326
19181834    *+            LA QUINTA INN, 7017 SHALLOWFORD RD, CHATTANOOGA, TN 37421-6726
19182110    *+            LA QUINTA INN, 5719 HIGHWAY 6, MISSOURI CITY, TX 77459-4094
19182663    *+            LIFELINE MEDICAL INC, 22 SHELTER ROCK LANE, DANBURY, CT 06810-8267
19182797    *             LOUISIANA DEPT OF REVENUE, P O BOX 201, BATON ROUGE, LA 70821-0201
19182796    *+            LOUISIANA DEPT OF REVENUE, PO BOX 201, BATON ROUGE, LA 70821-0201
19182702    *+            Lindan Comrada, 360 Monroe St., Apt 1, Eugene, OR 97402-5076
19183177    *             MED-EX PARAMEDICAL, 261 S MAIN ST, SODA SPRINGS, ID 83276-1627
19183204    *+            MEDICAL SCREENING SERVICES INC., 3350 FAIRVIEW STREET, PASADENA, TX 77504-1904
19183323    *             MERCY MEDICAL CENTER, PO BOX 1824, CEDAR RAPIDS, IA 52406-1824
19183074    *+            Massachusetts Mutual Life Insurance Company, 1295 State Street, Springfield, MA 01111-0002
19183227    *+            MedTest of Maine, Inc., 545 Main Street, Waterboro, ME 04087-3001
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                           Entered 11/14/20 23:29:51                     Page 151 of 170
District/off: 0539-3                                       User: ctello                                                          Page 150 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                        Total Noticed: 8513
19183214    *+            MediTest of Maine, Inc., 545 Main Street, Waterboro, ME 04087-3001
19183215    *+            MediTest of Maine, Inc., 545 Main Street, Waterboro, ME 04087-3001
19183221    *+            Medphysicals Plus, LLC, 4141 B Street, Suite 210, Anchorage, AK 99503-5939
19183545    *+            Motus, Two Financial Center, Boston, MA 02111-2620
19183721    *+            NELLIE KUH, 336 FAIRVIEW DR, BURLINGTON, WV 26710-7387
19183947    *+            NW ONSITE DRUG TESTING, 11625 SW CAMDEN LANE, BEAVERTON, OR 97008-5259
19183685    *+            National Credit-reporting System, Inc., 300 Philadelphia Ave., Egg Harbor City, NJ 08215-2014
19183759    *+            New England DNA, Inc., 2257 Silas Deane Hwy, Rocky Hill, CT 06067-2328
19183760    *+            New England DNA, Inc., 2257 Silas Deane Hwy, Rocky Hill, CT 06067-2328
19183928    *+            Northwestern Mutual Life Insurance Company, 720 East Wisconsin Avenue, Milwaukee, WI 53202-4703
19183997    *             OFFICE MAX INC, PO BOX 101705, ATLANTA, GA 30392-1705
19184022    *             OHTD ON WHEELS LLC, 13337 SOUTH STREET 30, CERRITOS, CA 90703-7308
19184030    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, P O BOX 26800, OKLAHOMA CITY,
                          OK 73126-0800
19184031    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, P O BOX 26850, OKLAHOMA CITY,
                          OK 73126-0850
19184032    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, P O BOX 26860, OKLAHOMA CITY,
                          OK 73126-0860
19184036    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, P O BOX 26930, OKLAHOMA CITY,
                          OK 73126-0930
19184034    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, PO BOX 26920, OKLAHOMA CITY, OK
                          73126-0920
19184037    *P++          OKLAHOMA TAX COMMISSION, GENERAL COUNSEL S OFFICE, 100 N BROADWAY AVE SUITE 1500, OKLAHOMA
                          CITY OK 73102-8601, address filed with court:, OKLAHOMA TAX COMMISSION, PO BOX 26930, OKLAHOMA CITY, OK
                          73126-0930
19184086    *             OREGON DEPARTMENT OF REVENUE, PO BOX 14790, SALEM, OR 97309-0470
19184131    *+            PAJAMA PROPERTIES, LLC, 4255 RUFFIN ROAD, STE 300, SAN DIEGO, CA 92123-1246
19184258    *+            PELZ PARAMEDICAL INC, 823 AIRPORT NORTH OFFICE PARK, FT WAYNE, IN 46825-6711
19184346    *             PITNEY BOWES PURCHASE POWER, P O BOX 856042, LOUISVILLE, KY 40285-6042
19184397    *+            PREBLE MEDICAL SERVICES INC, 101 COLLINS AVENUE, MANDAN, ND 58554-3176
19184442    *+            PRN PARAMEDICAL COMPANY INC, 5246 Mission St., San Francisco, CA 94112-3732
19184470    *+            PROTECTIVE LIFE INS, 5550 TOPANGA BLVD 300, WOODLAND HILLS, CA 91367-7448
19184473    *+            PROTECTIVE LIFE INS, 5550 TOPANGA BLVD. 300, WOODLAND HILLS, CA 91367-7448
19184495    *             PROVISIONS HOME HEALTHCARE AND REHABILITATION LLC, P.O. BOX 248, MENOMONIE, WI 54751-0248
19184164    *+            Paramedical Exams, LLC, 232 Providence HWY, Westwood, MA 02090-1908
19184318    *+            Physicians Insurance Services of Illinois, Insurance Exam Services, 125 South Wacker Drive, Suite 300, Chicago, IL 60606-4421
19184393    *+            Power Plus, 5500 E. La Palma Ave., Anaheim, CA 92807-2108
19184432    *             Principal Financial Group, 711 High Street, Des Moines, IA 50392-4820
19184735    *             RHODE ISLAND DIVISION OF TAXATION, ONE CAPITOL HILL, PROVIDENCE, RI 02908-5800
19184736    *             RHODE ISLAND DIVISION OF TAXATION, ONE CAPITOL HILL, PROVIDENCE, RI 02908-5811
19184744    *+            RICELAND REGENTS PARK I II, 85 IH-10 NORTH, STE 109, BEAUMONT, TX 77707-2560
19184724    *+            Reveel, LLC, 4521 Campus Drive, Suite 400, Irvine, CA 92612-2621
19185349    *             SHRED-IT USA, PO BOX 5149, NEW YORK, NY 10087-5149
19185477    *             SPECTRUM BUSINESS, PO BOX 60074, CITY OF INDUSTRY, CA 91716-0074
19185519    *P++          SPRINT NEXTEL CORRESPONDENCE, ATTN BANKRUPTCY DEPT, PO BOX 7949, OVERLAND PARK KS 66207-0949,
                          address filed with court:, SPRINT, P O BOX 4191, CAROL STREAM, IL 60197-4191
19185522    *P++          SPRINT NEXTEL CORRESPONDENCE, ATTN BANKRUPTCY DEPT, PO BOX 7949, OVERLAND PARK KS 66207-0949,
                          address filed with court:, SPRINT, P O BOX 88026, CHICAGO, IL 60680-1206
19185517    *P++          SPRINT NEXTEL CORRESPONDENCE, ATTN BANKRUPTCY DEPT, PO BOX 7949, OVERLAND PARK KS 66207-0949,
                          address filed with court:, SPRINT, PO BOX 4181, CAROL STREAM, IL 60197-4181
19185553    *             ST JOHN PROPERTIES, INC, P O BOX 62696, BALTIMORE, MD 21264-2696
19185595    *             STATE OF MARYLAND, DEPARTMENT OF ASSESSMENTS TAXATION, BALTIMORE, MD 21201-2395
19185606    *             STATE OF NEW JERSEY, 1 RIVER ROAD, WEST TRENTON, NJ 08628
19185462    *             Southwest Medical Solutions, LLC, 5533 W. 109th Street, Suite 101, Oak Lawn, IL 60453-5058
19185751    *+            Systems Check, Inc., Michael Wall, 80 Scenic Drive, Suite 7, Freehold, NJ 07728-5211
19186184    *+            TREASURER STATE OF OHIO, 246 N HIGH ST 1ST FLOOR, COLUMBUS, OH 43215-2406
19186195    *+            TRI MEDICAL PLLC, 4010 DUPONT CIRCLE, LOUISVILLE, KY 40207-4812
19185981    *+            The Guardian Life Insurance Company of America, 3900 Burgess Place, Bethlehem, PA 18017-9097
19185987    *+            The Lincoln National Life Insurance Company, Corporate Procurement, 100 N. Greene Street, Greensboro, NC 27401-2547
19185995    *+            The Prudential Insurance Company of America, David Catso, VP Beneficiary Srvcs., 2101 Welsh Road, Dresher, PA 19025-5000
19186280    *+            UNITED STATES TREASURY, RAIUS TEAM PO BOX 145500 STOP 2800 F, CINCINNATI, OH 45250-5500
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51         Page 152 of 170
District/off: 0539-3                              User: ctello                                       Page 151 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                     Total Noticed: 8513
19186292    *+            UNITED STATES TREASURY., 300 HOSPITAL ROAD ROOM 11B30, FORT GORDON, GA 30905-5741
19186297    *+            UNIVERSAL SCREEN, INC, P O BOX 607, SPRING HILL, TN 37174-0607
19186382    *             UTAH STATE TAX COMMISSION, 210 NORTH 1950 WEST, SALT LAKE CITY, UT 84134-0180
19186417    *             VCHS MEDICAL CLINIC ORD, 2707 L STREET STE 1, ORD, NE 68862-1275
19186461    *             VERIZON, PO Box 4830, Trenton, NJ 08650-4830
19186438    *             VERIZON, PO BOX 15124, ALBANY, NY 12212-5124
19186444    *             VERIZON, PO BOX 17577, BALTIMORE, MD 21297-0513
19186442    *             VERIZON, PO BOX 646, BALTIMORE, MD 21265-0646
19186473    *             VERIZON WIRELESS, P. O. BOX 660108, DALLAS, TX 75266-0108
19186489    *             VERIZON WIRELESS, PO BOX 790422, ST LOUIS, MO 63179-0422
19186477    *             VERIZON WIRELESS, PO BOX 25505, LEHIGH VALLEY, PA 18002-5505
19186479    *             VERIZON WIRELESS, P O BOX 25506, LEHIGH VALLEY, PA 18002-5506
19186494    *             VERMONT DEPT OF TAXES, 133 STATE ST, MONTPELIER, VT 05633-1401
19186572    *+            WAP Services, 800 W. Cummings Park, suite 5225, Woburn, MA 01801-6356
19186589    *+            WEDGEWOOD INVESTMENT CORPORATION, P O BOX 14215, GREENSBORO, NC 27415-4215
19186591    *+            WEI MOU JIANG, 2562 CROPSEY AVENUE, BROOKLYN, NY 11214-6606
19186560    *+            Waco Central Park, Ltd., PO Box 429, China Spring, TX 76633-0429
19177065    ##+           24-7 ONSITE DRUG AND ALCOHOL TESTING, 9708 SPID SUITE B-100, CORPUS CHRISTI, TX 78418-5122
19177069    ##+           4OCTET NETWORKS LLC, 2445 SE 14TH ST, POMPANO BEACH, FL 33062-7219
19177073    ##+           5280 DRUG TESTING COMPANY LLC, 6093 S QUEBEC ST #103, GREENWOOD VILLAGE, CO 80111-4543
19177084    ##+           A AND P ENTERPRISES LLC, 811 S CENTRAL AVE, SIDNEY, MT 59270-4940
19177318    ##+           A'lise Thomas, PO Box 422, Thornton, CA 95686-0422
19177111    ##+           ABRAMS AND ABRAMS PC, 180 W WASHINGTON ST SUITE 910, CHICAGO, IL 60602-2316
19177121    ##+           ACCORDIA LIFE AND ANNUITY COMPANY ACCOUNTS PAYABLE, 132 TURNPIKE RD - ATTN CHRISTINA BAHRS,
                          SOUTHBOROUGH, MA 01772-2129
19177181    ##+           ADVANCED OCCUPATIONAL MEDICINE, 3125 WEST MAIN, KALAMAZOO, MI 49006-2958
19177186    ##+           ADVANCED SPECIMEN COLLECTIONS LLC, 2512 WATERBRIDGE WAY, EVANSVILLE, IN 47710-3200
19177228    ##            AINSWORTH FAMILY CLINIC PC, P O BOX 287, AINSWORTH, NE 69210
19177258    ##            ALCOHOL AND DRUG TESTING SERVICES, 164 S US HWY 17 STE 11B, EAST PALATKA, FL 32131-4025
19177338    ##+           ALLIED NATIONAL, 440 REGENCY PARKWAY SUITE 134, OMAHA, NE 68114-3742
19177497    ##            AMERICAN WATER TECHNOLOGIES, 134 REGAL ST, BILLINGS, MT 59101-3131
19177628    ##            ANKLE AND FOOT CARE INC, 186 BLANEY ROAD, SUITE A, KITTANNING, PA 16201-3568
19177656    ##+           ANTHONY APA, 16577 NW ROSSETTA ST, PORTLAND, OR 97229-1164
19177683    ##+           ANY LAB TEST NOW, 1733 PEARL STREET, EUGENE, OR 97401-4163
19177685    ##+           ANY LAB TEST NOW, 6701 S LOUISE AVENUE, SIOUX FALLS, SD 57108-5982
19177732    ##+           ARCPOINT LABS OF ORLANDO, 709 E MICHIGAN STREET, ORLANDO, FL 32806-4645
19177747    ##            ARGUS FINANCIAL GROUP INC, 3508 FAR WEST BLVD STE 250, AUSTIN, TX 78731-2239
19177761    ##+           ARIELLE PARKER, 608 s. camilla, Memphis, TN 38104-4415
19177783    ##+           ARROWHEALTH CORPORATION, 42103 50TH ST WEST 3367, QUARTZ HILL, CA 93536-3512
19177799    ##+           ASHIKA DESKINS, 9950 Vale Road, Vienna, VA 22181-4004
19177850    ##+           ASPIRE HEALTH SOLUTIONS, 70 SUNRISE HWY STE 500, VALLEY STREAM, NY 11581-1233
19177856    ##+           ASSURANCE TESTING SERVICES INC, 2237-B S CONGRESS AVE, PALM SPRINGS, FL 33406-7620
19177971    ##+           AW FOX INC, 2075 CHARLOTTE ST, BOZEMAN, MT 59718-2729
19177094    ##+           Aaron Egeland, 300 Coach Circle, Billings, MT 59102-4327
19177137    ##+           Adam Garbin, 110 N. Broadway St., Franklin, KS 66735-9433
19177157    ##+           Adrian Thompson, 112 w shady grove, Irving, TX 75060-5963
19177158    ##+           Adriana Caro, 12990 Winterberry Way, Moreno Valley, CA 92553-1228
19177163    ##+           Adriene Battles, 3924 Homan Ave, Waco, TX 76707-1648
19177168    ##+           Adrina Thompson, 9312 Cynthia Ct, Fort Worth, TX 76140-5170
19177199    ##+           Aerial Smith, 700 Timber Oaks Lane, Apt 1101, Grand Prairie, TX 75051-1100
19177268    ##+           Alex Vershinin, 7133 Fox Dr, The Colony, TX 75056-4438
19177273    ##+           Alexandra Silva, 184 Nahant Street, Wakefield, MA 01880-3427
19177283    ##+           Alexis Carrigan, 8707 Lincoln St NE, Blaine, MN 55434-3333
19177286    ##+           Alexis Haynes, 502 4th Street, Moody, TX 76557-3636
19177295    ##+           Alexis Twitty, 3802 Aynor Dr., Bowie, MD 20721-2400
19177297    ##+           Alexis Yorker, 12214 s 26th st, Bellevue, NE 68123-1727
19177299    ##+           Alexus Cooper, 2408 Silverbrook Ln, 1217, Arlington, TX 76006-6167
19177301    ##+           Alezay Trevino, 2913 Reuter Ave, Waco, TX 76708-2434
19177307    ##+           Alicia Arroyo, 404 4th St, Moody, TX 76557-3607
19177317    ##+           Alina Palacio, 150 Royale Greens, Coldspring, TX 77331-3020
19177320    ##+           Alisha Nutt, 116 Rimes st, Marlin , TX 76661-2732
19177321    ##+           Alison Bruso, 83 Montgomery St., chicopee, MA 01020-5201
19177331    ##+           Allendra Carpenter, 9216 Regal Dr, Waco, TX 76712-8420
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                  Page 153 of 170
District/off: 0539-3                                      User: ctello                                                Page 152 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                              Total Noticed: 8513
19177350    ##+           Allona Harrison, 26850 US Hwy 380 E, Apt 4307, Aubrey, TX 76227-7954
19177368    ##+           Altaira Burks, 1412 W. Grove Rd, Decatur, IL 62521-9023
19177382    ##+           Alyssa Esones, 857 171st PL NE, Bellevue, WA 98008-3757
19177394    ##+           Amanda Caruana, 1700 Breezy Dr, 149, Waco, TX 76712-8247
19177396    ##+           Amanda Clark, 44 Margaret Drive, Ballston Spa, NY 12020-2702
19177400    ##+           Amanda Daughtry, 506 Kristi, Robinson, TX 76706-5137
19177401    ##+           Amanda Davis, 101 Craig St., Hillsboro, TX 76645-2125
19177404    ##+           Amanda Evans, 5793 S. Waterbury Cir, Unit J, Salt Lake City, UT 84121-1152
19177406    ##+           Amanda Flowers, 1700 W. Tate, Apt A, Robinson, TX 76706-5662
19177411    ##+           Amanda Herring, 109 Sanders Ln, Riesel, TX 76682-3318
19177416    ##+           Amanda Patterson, 403 N Guadalupe St, Whitney, TX 76692-2232
19177419    ##+           Amanda Ragusa, 4009 Primrose Path, Winston Salem, NC 27127-6674
19177428    ##+           Amara Ihekweazu, 4440 Cambridge Drive, Orangeburg, SC 29118-8334
19177435    ##+           Amber German, 424 Water Bridge Drive, Lewisville, TX 75056-5590
19177436    ##+           Amber Gilles, 4841 Mayer Avenue Northeast, Saint Michael, MN 55376-9596
19177437    ##+           Amber Gosche, 7848 Free Avenue, Jacksonville, FL 32211-7851
19177443    ##+           Amber Lassetter, 1404 Thistle Park, Robinson, TX 76706-7293
19177445    ##+           Amber Looney, 2107 Mountainview Dr, WACO, TX 76710-2649
19177448    ##+           Amber Moore, 853 s hillcrest, Wichita, KS 67218-2847
19177451    ##+           Amber Sanford, 999 Country Club Road, Eustis, FL 32726-5111
19177462    ##+           Amelia Bentley, 3338 International Village CT,, Jacksonville, FL 32277-0991
19177465    ##+           America Santos, 8242 Webster Ave, Kansas City, KS 66109-1558
19177492    ##+           American Specimen Collections, LLC, 2512 Waterbridge Way, Evansville, IN 47710-3200
19177510    ##+           Amirah Rahim, 1620 Noblet Ave, Sharon Hill, PA 19079-2515
19177513    ##+           Ammon Dixon, 8300 Indian Trail Rd, Charlotte, NC 28227-5475
19177520    ##+           Amy Doucet, N63W23309 Main St, 201, Sussex, WI 53089-3283
19177530    ##+           Amy Rowland, 4908 Sunset Drive, Ralston, NE 68127-2841
19177541    ##+           Andre Wilson, 205 B Street Apt C-5, Sergeant Bluff, IA 51054-8573
19177553    ##+           Andrea Martinez, 2117 Sanger ave, Waco, TX 76707-3471
19177554    ##+           Andrea Mickelson, 9004 163rd St Ct E, Puyallup, WA 98375-9638
19177560    ##+           Andrea Thierry, 1838 s. las vegas trl 284, White Settlement, TX 76108-6374
19177565    ##+           Andrew Adom, 624 Washtington St., Apt A 326, Coventry, RI 02816-6185
19177573    ##+           Andrew Pickett, 100 HILLSIDE CT, Winter Haven, FL 33884-3837
19177575    ##+           Andrew Smithson, 2117 NW Abilene Rd, Ankeny, IA 50023-4858
19177577    ##+           Andrey Leonovich, 415 Milgate St., Utica, NY 13501-1624
19177582    ##+           Aneesah Dupree, 37 Willow Court, Hamilton, NJ 08619-4621
19177583    ##+           Anetha Woodill, 300 Stead Dr., Waco, TX 76705-8569
19177585    ##+           Angel Brown, 5235 N 96th st, Omaha, NE 68134-2607
19177602    ##+           Angela Noble, 1515 Cuyamaca Ave., Spring Valley, CA 91977-4661
19177604    ##+           Angela Santos, 9433 SW 41st St. Apt. 201, Miramar, FL 33025-7337
19177605    ##+           Angela Schroeder, 4013 Cumberland Ave, Waco, TX 76707-1026
19177606    ##+           Angela Tatum, 7950 County Road 258, Clyde, TX 79510-5916
19177614    ##+           Angelica Spencer, 1310 Bundrant Dr, Apt 202, Killeen, TX 76543-3510
19177625    ##+           Anita Guarino, 5285a E. Antioch Rd, Springville, TN 38256-4484
19177626    ##+           Anita Hall, 440 Owen Ln., 77, Waco, TX 76710-5537
19177634    ##+           Anna Birchler, 1553 Stowell Drive, Rochester, NY 14616-1891
19177635    ##+           Anna Cutright, 402 Sandpiper Lane, Surf City, NC 28445-8760
19177638    ##+           Anna McGowen, 4714 Lexington Ave, Bellmead, TX 76705-2377
19177639    ##+           Anna Priester, 3532 Bangor Ct. W, Irving, TX 75062-7432
19177640    ##+           Anna Shepherd, 2121 Ridgmar Blvd. 617, Fort Worth, TX 76116-2349
19177643    ##+           Annabelle Galliguez, 320 Applewood Ln, Hewitt, TX 76643-3057
19177672    ##+           Antoinette Holmes, 2710 Charbray Dr, Jacksonville, FL 32211-4059
19177678    ##+           Antonize Russell, 1820 esters rd, Apt 2032, Irving, TX 75061-9560
19177701    ##+           April Andrews, 901 Barrington Drive, Apt 6, Baker, LA 70714-7931
19177704    ##+           April Craven, 7426 Emory Oaks Lane, Dallas, TX 75249-1442
19177709    ##+           April Scott, 5811 Edmond Ave, Waco, TX 76710-4323
19177710    ##+           April Smith, 1294 E34th St, Oakland, CA 94610-2863
19177754    ##+           Arianne Padre, 2050 Grayson Dr, Apt 9107, Grapevine, TX 76051-7082
19177771    ##+           Arledge David, 2948 Carlingford Ln, Vallejo, CA 94591-3811
19177776    ##+           Arline Valdez, 4001 Clydesdale Way, Robinson, TX 76706-7417
19177787    ##+           Arthur Jackson, 8290 MacArthur Blvd, Apt B, Oakland, CA 94605-3504
19177808    ##+           Ashley Coffman, 3550 Hillcrest Drive, Apt 122, Waco, TX 76708-3146
19177810    ##+           Ashley Downing, 3010 B ST, Philadelphia, PA 19134-2837
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51           Page 154 of 170
District/off: 0539-3                                User: ctello                                          Page 153 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                        Total Noticed: 8513
19177813    ##+           Ashley Farris, 2101 Kirby Lee, Waco, TX 76712-8606
19177814    ##+           Ashley Fletcher, 59 W. Smith Lane, Finger, TN 38334-2290
19177817    ##+           Ashley Gilbert, 502 Rusk st, Waco, TX 76704-2145
19177819    ##+           Ashley Hairston, 1311 21 st n, Columbus, MS 39701-3835
19177821    ##+           Ashley Henderson, 101 Faye Drive, lacy lakeview, TX 76705-1150
19177826    ##+           Ashley Rhodes, 2826 S University Parks Dr,, 611B, waco, TX 76706-6562
19177828    ##+           Ashley Salas, 2401 Connor Ave, Waco, TX 76706-2955
19177830    ##+           Ashley Sparkman, 3409 Wood Ave, Waco, TX 76711-2023
19177935    ##+           Audrey Foerster, 3001 S New Rd, Apt 1205, Waco, TX 76706-3750
19177949    ##+           Autumn Feltes, 750 Arlington Dr, Woodway, TX 76712-3202
19177952    ##+           Ava Seaton, 6708 Rockbrook, Memphis, TN 38141-7827
19177975    ##+           Aysha Marchetti, 4537 Sleepy Meadows Dr, Fort Worth, TX 76244-5796
19178000    ##+           BAPTIST HEALTH MEDICAL GROUP INC, 9115 LEESGATE ROAD SUITE A, LOUISVILLE, KY 40222-6017
19178031    ##+           BAUM HEDLUND ARSTEI GOLDMAN, 12100 WILSHIRE BLVD 950, LOS ANGELES, CA 90025-7107
19178064    ##+           BENTLEY AND MORE LLP, 4 PARK PLAZA ATTN BILLING, IRVINE, CA 92614-5209
19178067    ##+           BERKSHIRE MEDICAL CENTER, 777 NORTH STREET PO BOX 1789, PITTSFIELD, MA 01202-1789
19178121    ##+           BIO-MED TESTING SERVICE INC, 1952 MCGILCHRIST ST SE, SALEM, OR 97302-1561
19178144    ##+           BLUE RIDGE SCIENTIFIC TRANSPORT, 1074 SHADOW PEAK RD, FOREST, VA 24551-2664
19178009    ##+           Barbara Estrada, 435 Little Ave, Apt 225, Mc Gregor, TX 76657-2222
19178017    ##+           Barbara Parks, 1123 W. Main St, Gatesville, TX 76528-1122
19178019    ##+           Barbara Sherwood, 7 Abedar Lane, Latham, NY 12110-4701
19178025    ##+           Barry Atwood, 108 King Arthur Drive, King, NC 27021-9178
19178044    ##+           Becky Bentley, 21 6th Ave S.E, Oelwein, IA 50662-2338
19178049    ##+           Belinda Hill, 309 south carolina ave, Pasadena, MD 21122-5443
19178080    ##+           Bethany Baker, 204 Shenandoah ST, Marlin, TX 76661-2148
19178081    ##+           Bethany DiNitto, 37 Highland Ave, Coventry, RI 02816-7821
19178088    ##+           Betsy Wensel, 8888 Kipapa Way, Diamondhead, MS 39525-4216
19178094    ##+           Beverly Woodroof, 6523 Alford Dr., Waco, TX 76710-4218
19178109    ##+           Billie Bailey, 1560 Pleasant Hill Dr, Axtell, TX 76624-1244
19178156    ##+           Boishea Radulovich, 110 Steel Dust Dr, Red Oak, TX 75154-5441
19178159    ##+           Bonnie Alanis, 201 S Joyce St, Lacy Lakeview, TX 76705-1345
19178163    ##+           Bonnie Hurst, 2700 Haworth Avenue, Apt. 19, Newberg, OR 97132-1933
19178176    ##+           Brandi Allen, 928 Travis Ave, 209, Fort Worth, TX 76104-3186
19178181    ##+           Brandon Antoine, 1109 Seminary Ave, Unit 2, Oakland, CA 94621-3947
19178182    ##+           Brandon Chapman, 5450 Somerset Drive, Apt 309, The Colony, TX 75056-4892
19178191    ##+           Brandy White, 303 Shirley dr Lacy Lakeview tx 76705, Waco, TX 76705-1126
19178197    ##+           Breana Green, 5350 Arlington Expy. Apt 1104, Jacksonville, FL 32211-6835
19178200    ##+           Breanna Sanchez, 3733 Erath St., Waco, TX 76710-5011
19178213    ##+           Brentaya Hill, 4527 W pioneer dr, apt 1406, irving, TX 75061-3866
19178216    ##+           Bresha Mcgowen, 4714 Lexington St, Waco, TX 76705-2377
19178218    ##+           Bria Smith, 3952 Atlantic Blvd F5, Jacksonville, FL 32207-2062
19178221    ##+           Bria Whiteside, 2726 Colcord Ave, Waco, TX 76707-1915
19178223    ##+           Brian Fishel, 6 N Lavale St, La Vale, MD 21502-7220
19178224    ##+           Brian Gingrich, 831 Cranford Ave, Westfield, NJ 07090-1308
19178226    ##+           Brian Spadaro, 5548 Bear Road, 6B, Syracuse, NY 13212-1406
19178235    ##+           Brianna Goines, 1316 Southey Street, Waco, TX 76704-2851
19178245    ##+           Bridget Jones, 1466 Manotak point dr, 205, Jacksonville, FL 32210-1190
19178250    ##+           Brienne Stoddard, 338 E. Fallbrook St, APT B, Fallbrook, CA 92028-3367
19178257    ##+           Britnay Washington, 4124 N WESTPORT CT, Peoria, IL 61615-3907
19178259    ##+           Britney Mitchell, 4803 glen valley dr, Arlington, TX 76018-1255
19178265    ##+           Brittany Anderson, 721 Rambler Dr, Waco, TX 76710-4064
19178278    ##+           Brittany Greene, 1040 Spacious Skies Lane, Durham, NC 27703-9859
19178281    ##+           Brittany Hopper, 98 Ponderosa Dr., Oak Harbor, WA 98277-9490
19178283    ##+           Brittany Jones, 1122 Steele Ct, Apt 3, Jacksonville, FL 32209-6397
19178286    ##+           Brittany Lewis, 1410 Meadow Ct, Midlothian, TX 76065-3694
19178290    ##+           Brittany Rugh, 2204 Constitution Blvd., 203, New Kensington, PA 15068-4749
19178293    ##+           Brittany Walker, 1516 Gurley Lane, 6106, Waco, TX 76706-3533
19178315    ##+           Bryan Crews, 11035 Wedgemere Drive, Trinity, FL 34655-7117
19178337    ##+           Byron Kennedy, 1441 Constance St, New Orleans, LA 70130-4147
19178469    ##+           CASEY FORD, 120 JOSHUA CIRCLE, ELLABELLE, GA 31308-7302
19178648    ##+           CHARTWELL EXECUTIVE SEARCH LLC, 2515 MCKINNEY AVE STE 875, DALLAS, TX 75201-7613
19178729    ##            CHRISTEN DARGAN, 3906 168TH STREET, COUNTRY CLUB HILLS, IL 60478-2128
19178793    ##+           CHRONIC CARE MANAGEMENT LLC, 1014 SIXTH ST, TRAVERSE CITY, MI 49684-2398
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                        Entered 11/14/20 23:29:51                  Page 155 of 170
District/off: 0539-3                                     User: ctello                                                      Page 154 of 169
Date Rcvd: Nov 12, 2020                                  Form ID: NOA                                                    Total Noticed: 8513
19178856    ##+           CITY OF HEWITT, PO BOX 610, HEWITT, TX 76643-0610
19178863    ##            CITY OF LENEXA, PO BOX 14888, LENEXA, KS 66285-4888
19178881    ##+           CJ COOPER ASSOCIATES INC, 1325 STAMY ROAD, HIAWATHA, IA 52233-9500
19178902    ##+           CLEARSTAR INC, 5955 SHILOH ROAD E SUITE 104, ALPHARETTA, GA 30005-0002
19178994    ##            COMMUNITY HEALTH PARTNERS INC, 126 S MAIN STREET, LIVINGSTON, MT 59047-2624
19179112    ##            COPIES OF INTEGRITY LLC, P O BOX 834, LADSON, SC 29456-0834
19179128    ##+           COUNTRY VISION CABLE, PO BOX 199, CHESHIRE, OR 97419-0199
19179170    ##+           CP LCF III LLC, P O BOX 28930, ST LOUIS, MO 63132-0930
19179246    ##+           CURVATURE INC, 10420 HARRIS OAKS BLVD SUITE C, CHARLOTTE, NC 28269-7513
19178347    ##+           Caitlynn Alt, 529 Williw Way, McGregor, TX 76657-1021
19178368    ##+           Camillo Di Lorenzo, 19 Yale Place, Merrick, NY 11566-4418
19178373    ##+           Candace Martinez, 744 Chestershire rd, Columbus, OH 43204-2324
19178383    ##+           Candice Mativa, 222 4th Street, Wilmerding, PA 15148-1004
19178411    ##+           Carla Roberson, 1505 Willowcrest Rd, Durham, NC 27703-9459
19178413    ##+           Carla Sullivan, 3540 Granada Dr., Richland Hills, TX 76118-5951
19178427    ##+           Carly Smith, 18423 SE River Road, Milwaukie, OR 97267-6427
19178428    ##+           Carmelita McCoy, 7937 Free Ave, Jacksonville, FL 32211-7850
19178431    ##+           Carmen Paige, 4777 A ST 6, San Diego, CA 92102-2664
19178440    ##+           Carolina Burleson, 9444 Cold springs Dr, Waco, TX 76708-7156
19178449    ##+           Carolyn Foreman, 6820 Margaret Drive, Forest Hill, TX 76140-1324
19178472    ##+           Cassanbra Morris, 2849 S. Oakland Forest Dr., Oakland Park, FL 33309-7565
19178483    ##+           Cassie Reed, 4506 Kendall Lane, Waco, TX 76705-7704
19178488    ##+           Cathey Carter, 2500 fairway dr, 1403, Alvin, TX 77511-4632
19178491    ##+           Cathy Acree, 1253 Cottonwood Drive, Crowley, TX 76036-4071
19178494    ##+           Cathy Friedman, 853 Seacrest Drive, Largo, FL 33771-1329
19178496    ##+           Catrina Greene, 150 Banff St., Bear, DE 19701-4708
19178518    ##+           Cecilia Carmon, 31050 La Hwy 16, 633, Denham Springs, LA 70726-8997
19178526    ##+           Celeste Edwards, 23555 Mapleridge Drive, Southfield, MI 48075-3315
19178527    ##+           Celestine Chapple, 52 Jenny Lane, Indianapolis, IN 46201-4614
19178586    ##+           Cesley Guinn, 2525 E Lakeshore Dr, Apt 406, Waco, TX 76705-7803
19178594    ##+           Chadrika Johnson, 5700 Altama Ave, Apt. 5, Brunswick, GA 31525-2223
19178596    ##+           Chakevia McClendon, 2316 Monroe Street Apt 5, Hollywood, FL 33020-7007
19178597    ##+           Chakia Stanley, 2825 Highland Hill Pkwy, Douglasville, GA 30135-5185
19178618    ##+           Charataya Coleman, 2412 N 41st, Waco, TX 76708-3010
19178633    ##+           Charles Lee, 5613 Wellsley Dr, Greensboro, NC 27407-5462
19178643    ##+           Charnee Nugent, 1909 Trinity Dr, Waco, TX 76710-2752
19178653    ##+           Chase Cunningham, 6901 Hansell Rd Apt 6312, Plano, TX 75024-4216
19178660    ##+           Chayann Garcia, 502 Whispering Ave., Waco, TX 76705-1736
19178665    ##+           Chelse Brown, 6509A Tom Stock St, Fort Worth, TX 76116-2134
19178668    ##+           Chelsea Brown, 509 N Hewitt Dr, 39, Hewitt, TX 76643-3078
19178671    ##+           Chelsea Hill, 3212 Herschel St, Jacksonville, FL 32205-8666
19178675    ##+           Chelsea Shaw, 101 ramsey ave, Oglesby, TX 76561-2025
19178687    ##+           Cheryl Frakes, 5207 Waltham Court, Garland, TX 75043-7662
19178692    ##+           Cheryl Reifer, 4601 Cape Charles Drive, Plano, TX 75024-6824
19178693    ##+           Cheryl Sautner, 96 Oak Creek Dr, Royersford, PA 19468-3479
19178698    ##+           Chevelle Starks, 3701 4th St SE, Apt. A, Washington, DC 20032-5414
19178699    ##+           Cheyanne Taylor, 340 Mountain Ave, Williamsport, PA 17701-3356
19178707    ##+           Cheyenne Peluso, 390 E. Oakenwald St., Apt. 439, Dallas, TX 75203-0900
19178715    ##+           Chiana Stanfer, 121 Deanna St, Robinson, TX 76706-5319
19178721    ##+           Chonda Dunn, 13911 Winthorpe CT, Houston, TX 77047-1180
19178753    ##+           Christina Hill, 18050 Kelly Blvd, Apt. 715, Dallas, TX 75287-5620
19178755    ##+           Christina Jones, 105 N Mott St, Elm Mott, TX 76640-3443
19178768    ##+           Christine Hedgecoke, 919 Petit, Waco, TX 76708-7027
19178772    ##+           Christine Medeiros, 5333 Park High Blvd. 48, Concord, CA 94521-3720
19178774    ##+           Christine Ross, Five Eight Eight Two, Inc., 1014 Ravine Terrace, St. Johns, FL 32259-9036
19178778    ##+           Christopher Champagne, 114 Beau Arbre Ct, Covington, LA 70433-7905
19178790    ##+           Christy Orr, Po Box 784, Hewitt, TX 76643-0784
19178804    ##+           Cidney Edwards, 3378 Cristil St, Memphis, TN 38118-4611
19178900    ##+           Claudius Hines, 2557 Phlox Street, Jacksonville, FL 32209-2446
19178907    ##+           Clement Johnson, 725 s golden west ave, Santa Ana, CA 92704-2816
19178910    ##+           Cleopatra Stanford, 1400 Proctor Ave, Waco, TX 76708-3662
19178921    ##+           Cloriel Wilson, 5708 Justina Terrace, Apt H, Jacksonville, FL 32277-3158
19179090    ##+           Consolidated Health Services, Inc., Kathy McNight, 4 Carriage Lane, Charlotte, SC 29407-6048
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 156 of 170
District/off: 0539-3                                User: ctello                                           Page 155 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                         Total Noticed: 8513
19179114    ##+           Cora Ringo, 1040 North 33rd St., Waco, TX 76707-2516
19179115    ##+           Cordera Matlock, 350 Continental Drive 11105, Lewisville, TX 75067-8995
19179127    ##+           Cory White, 810 NE 106th St, apt 3, Seattle, WA 98125-7321
19179138    ##+           Courtnee Cobb, 22035 Castle Springs Dr, Katy, TX 77450-4501
19179140    ##+           Courtney Beaudoin, 17 Village Way, 5, Webster, MA 01570-2324
19179141    ##+           Courtney Flickinger, 808 Golf Course Apt A, Gatesville, TX 76528-2411
19179146    ##+           Courtney Snider, 1706 Patrick Rd., Waco, TX 76708-7613
19179174    ##+           Crescendo Bioscience, Inc., 341 Oyster Point Blvd., So. San Francisco, CA 94080-1913
19179178    ##+           Cretessa Hall, 1501 N 9th St, B304, Waco, TX 76707-3706
19179196    ##+           Crystal Callaway, 3732 Jade St, Ft Worth, TX 76244-8174
19179205    ##+           Crystal Henderson, 2503 Countryside ln, Fort Worth, TX 76133-5865
19179216    ##+           Crystal Salas, 205 Chapel Trail Circle, Unit A, Waco, TX 76712-8977
19179217    ##+           Crystal Sherman, 3200 Saint Juliet Street, Apt 2102, Fort Worth, TX 76107-1250
19179218    ##+           Crystal Smith, 541 East Mountain Ave, South Williamsport, PA 17702-7736
19179229    ##+           Crystal Taylor, 2216 Carruthers Dr, Fort Worth, TX 76112-8044
19179244    ##+           Curtisha Marshall, 2324 Lasker Ave., Waco, TX 76707-2028
19179261    ##+           Cynthia Christie, 1575 Gantry Road, North Port, FL 34288-3853
19179262    ##+           Cynthia Chroge, 425 south 11th street, Escanaba, MI 49829-3332
19179267    ##            Cynthia Harvel, 218 West 99th Terrace, KANSAS CITY, MO 64114-4300
19179273    ##+           Cynthia Robertson, 1609 Homedale Dr., 2002, Fort Worth, TX 76112-3664
19179274    ##+           CynthiaRose Pan, 310 washington street apt 7, West Warwick, RI 02893-5948
19179373    ##            DATAWATCH, 271 MILL ROAD, CHELMSFORD, MA 01824-4105
19179395    ##+           DAWN A ALEXANDER, 5115 N SOCRUM LOOP, ROAD 63, LAKELAND, FL 33809-4291
19179427    ##+           DEACONESS CLINIC, 421 CHESTNUT STREET, EVANSVILLE, IN 47713-1227
19179635    ##+           DIRECT HEALTH SOLUTIONS HR LLC, 12923 SHAKER BLVD STE 104, CLEVELAND, OH 44120-2034
19179701    ##+           DORIS ASBURY, PO BOX 2642, MURFREESBORO, TN 37133-2642
19179715    ##+           DOTNETNUKE CORP, 155 BOVET RD SUITE 201, SAN MATEO, CA 94402-3110
19179730    ##+           DRUG ALCOHOL TESTING, 2346 S LYNHURST DR STE A-101, INDIANAPOLIS, IN 46241-8626
19179769    ##+           DYNAMIC DOCUMENT IMAGING, 371 LOCUST ST, LAGUNA BEACH, CA 92651-1603
19179278    ##+           Daiquiri Denton, PO Box 10711, Midwest City, OK 73140-1711
19179279    ##+           Daisha Halsey, 1907 Post Oak Dr, Waco, TX 76705-3588
19179286    ##+           Dakota Morrow, 1912 S 5th St, 431, Waco, TX 76706-2506
19179299    ##+           Damika Thompson, 376 Great Beds Ct, Perth Amboy, NJ 08861-5200
19179301    ##+           Damon Minor, 2816 Madison Dr, Apt B, Waco, TX 76706-4341
19179306    ##+           Dana Crenshaw, 1404 Chapel Downs, Waco, TX 76712-8117
19179315    ##+           Danette Steele, 1090 Independence Way, Norcross, GA 30093-6808
19179323    ##+           Daniela Loyo, 7746 North College Cir, Unit C, North Richland hills, TX 76180-9312
19179325    ##+           Daniella Gonzalez, 3663 Plum Tree DR, Eugene, OR 97402-5632
19179326    ##+           Danielle Brown, 1406 lemmon st, baltimore, MD 21223-3130
19179329    ##+           Danielle DeFeo, 7952 Los Robles Ct, Jacksonville, FL 32256-7718
19179330    ##+           Danielle Figueredo, 221 Allie Lane, Luling, LA 70070-4589
19179334    ##+           Danielle Parrish, 346 SW Count Court, Lake City, FL 32025-2402
19179336    ##+           Danielle Robinson, 214 Eppirt Street, East Orange, NJ 07018-2410
19179346    ##+           Daranique Nichols, 1409 Chapelwood, Waco, TX 76712-8126
19179349    ##+           Darius Kyser, 3632 Turret Drive, Winston Salem, NC 27101-2262
19179351    ##+           Darla Prudhome, 2001 NE Aloclek Dr., Apt M213, Hillsboro, OR 97124-8050
19179353    ##+           Darlene James, 304 Live Oak, Valley Mills, TX 76689-4474
19179391    ##+           Davida Ervin, 1720 Cherbourg Drive, Apt 1705, Fort Worth, TX 76120-5031
19179396    ##+           Dawn Leavitt, 401 Winter Ave, Apt. 2, Wheeling, WV 26003-9608
19179397    ##+           Dawn Perry, 2901 rebel dr, Bossier City, LA 71111-3122
19179402    ##+           Dawna Love, 4032 Sherry Lane, Waco, TX 76711-1151
19179436    ##+           Deanna Boland, 12456 194th Lane NW, Elk River, MN 55330-4117
19179438    ##+           Deanna Carr, 526 N 34th St, Waco, TX 76710-5417
19179441    ##+           Deanna King, 3702 Cedardale Rd., Baltimore, MD 21215-7308
19179444    ##+           Deanna Williams, 333 E Denton Dr 417, Euless, TX 76039-3944
19179446    ##+           Deanne French, 508 Edwards, Riesel, TX 76682-2902
19179448    ##+           Deaungela Felder, 2350 Pathway Drive 524, Fort Worth, TX 76119-2755
19179453    ##+           Deborah Davis, 305 Fenton Ave, Egg Harbor Township, NJ 08234-5573
19179483    ##+           Deion Mobley, 252 CandleBark Drive, Jacksonville, FL 32225-5352
19179484    ##+           Deja Ross, 1441 Manotak Ave. Apt 2002, Jacksonville, FL 32210-1002
19179488    ##+           Delanie Denton, 14353 Old China Spring Rd, China Spring, TX 76633-3345
19179509    ##+           Demarcus Brown, 224 William, Marlin, TX 76661-3026
19179512    ##+           Demetria Evans, 936 Valentine Ave., Waco, TX 76706-3235
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                      Entered 11/14/20 23:29:51                Page 157 of 170
District/off: 0539-3                                    User: ctello                                                  Page 156 of 169
Date Rcvd: Nov 12, 2020                                 Form ID: NOA                                                Total Noticed: 8513
19179516    ##+           Demontrae Denson, 4045 Saint Christian st, Fort Worth, TX 76119-5537
19179522    ##+           Denise Brown, 136 Isaac Drive, Lumberton, NC 28360-0500
19179524    ##            Denise Cox, 1911 Lincoln St, Anderson, IN 46016-4248
19179529    ##+           Denise LoFaro, 23 Matt Fenton Drive, Little Ferry, NJ 07643-1394
19179533    ##+           Denise Parente, 12 Jesse Rd, Howell, NJ 07731-2066
19179589    ##+           Desiree Davila, 2200 W. Lowden St. Apt. 23, Fort Worth, TX 76110-2864
19179590    ##+           Desiree Dominguez, PO Box 34192, San Diego, CA 92163-4192
19179599    ##+           Detrice Waters, 180 Waters Edge Drive, Locust Grove, GA 30248-3864
19179600    ##+           Dev Thapa, 555 E El Camino Real, Apt 518, Sunnyvale, CA 94087-1959
19179615    ##+           Diana Schrader, 807 n 36th street, 16, Council Bluffs, IA 51501-8614
19179622    ##+           Diane Stubbe, 4801 Pleasant Street 102, West Des Moines, IA 50266-6109
19179673    ##+           Domonique Bradby, 3537 Juneway, Baltimore, MD 21213-1942
19179674    ##+           Domoniquea Crawford, 6920 shenandoah dr, Forest Hill, TX 76140-1818
19179682    ##+           Donna Hislope, 303 Forest Creek Lane, Bruceville, TX 76630-3348
19179683    ##+           Donna Kimber, 5 Shipley Ct., Greensboro, NC 27405-3418
19179685    ##+           Donna Ladesic, 607 Shady Grove Dr., Granbury, TX 76049-7579
19179692    ##+           Donna Straughn, 6626 Alford Dr., Waco, TX 76710-4221
19179709    ##+           Dorothy Crenshaw, 1404 Chapel Downs Rd, Waco, TX 76712-8117
19179711    ##+           Dorothy Roy, 701 spanish main, lot 142, Key West, FL 33042-4333
19179722    ##+           Douglas Merriman, 3928 Valley View, Flower Mound, TX 75022-6107
19179915    ##+           ENVOY INC, 488 BRYANT STREET, SAN FRANCISCO, CA 94107-1303
19179939    ##++++        ERICA SPICER, 8745 PALM BREEZE RD APT 509, JACKSONVILLE FL 32256-3755, address filed with court:, Erica Spicer,
                          8787 Southside Blvd, Apt. 509, Jacksonville, FL 32256
19180010    ##+           EXAMS PLUS INC, 6919 E 10TH ST D2, INDIANAPOLIS, IN 46219-4822
19179788    ##+           Ebony Anderson, 1600 Lake Shore Dr. apt 711, Waco, TX 76708-3708
19179792    ##+           Ebony Jackson, 3007 briery dr, Fort Worth, TX 76119-1509
19179799    ##+           Edna Figueroa, 8371-116th Street, 4C, Richmond, NY 11418-3449
19179812    ##+           Eileen Collins, 34 Neptune Ave., Winthrop, MA 02152-1127
19179824    ##+           Eli Reifer, 4601 Cape Charles Dr, Plano, TX 75024-6824
19179826    ##+           Elisabeth Aliano, 23 Bramber 11, Rochester, NH 03867-4567
19179828    ##+           Elisabeth Schmelzer, 853 Robin Ln, Oconto Falls, WI 54154-9200
19179830    ##+           Elisha Baldobino, 820 E Dove Loop Road, Apt 1314, Grapevine, TX 76051-7288
19179835    ##+           Elizabeth Andarge, 1552 Almaden Rd Apt 204, San Jose, CA 95125-6534
19179836    ##+           Elizabeth Arellano, 185 W. County Line Rd., Calimesa, CA 92320-1239
19179839    ##+           Elizabeth Britt, 28249 S. Satsuma Rd., Livingston, LA 70754-3143
19179854    ##+           Elizabeth Rivera, 101 Humboldt St, Apt 2G, Brooklyn, NY 11206-3408
19179858    ##+           Elizabeth Taylor, 602 Mississippi Ave., Alliance, NE 69301-3451
19179864    ##+           Ellain Bayugo, 404 Regency Court, Middletown, NY 10940-1704
19179887    ##+           Emily Lahood, 8214 Princeton Square Blvd E, 1311, Jacksonville, FL 32256-8314
19179890    ##+           Emily Smith, 709 8th Ave NW, Jamestown, ND 58401-2116
19179891    ##+           Emily Wagner, 4502 Lakeshore dr, Apt 814, Waco, TX 76710-1837
19179892    ##+           Emma Brunet, 5101 Sanger Ave Apartment 1011, Waco, TX 76710-5871
19179893    ##+           Emmalee Fox, 101 holmes rd, 2, Jonesboro, AR 72405-8415
19179896    ##+           Emone Hills, 2409 MacArthur Dr, Waco, TX 76708-2317
19179907    ##+           Enicia Dunston, 2303 Kirby Lee St, Waco, TX 76712-8610
19179938    ##+           Erica Peters, 1450 Hwy 360, Apt. 256, Grand Prairie, TX 75050-4129
19179940    ##+           Erica Valent, 9521 Cherrycrest Dr Apt 4162, Benbrook, TX 76126-3184
19179944    ##+           Ericka Swain, 3602 West Waco Dr Apt B, Waco, TX 76710-5310
19179972    ##+           Essence Floyd, 905 Tahoe Trl, Hewitt, TX 76643-3633
19179983    ##+           Eunice Ervin, 6917 Legato Lane, Fort Worth, TX 76134-3728
19179984    ##+           Eunice Matlock, 620 Wolftrap Drive, Denton, TX 76209-8455
19179988    ##            Evelyn Bernal, 8855 Fontana Ln, Rosedale, MD 21237-2311
19180002    ##+           Exam Corp., George Kouriabalis, 9801 West Higgins Road, Suite 100, Rosemont, IL 60018-4722
19180020    ##+           Exzaviar Payne, 3704 Portland St, 289, Irving, TX 75038-6615
19180042    ##+           FAMILY CARE CLINIC, 119 E ACADEMY, DEL RIO, TX 78840-6072
19180068    ##+           FARMERS INSURANCE GROUP, 2009 MACKENZIE WAY STE 320, CRANBERRY TOWNSHIP, PA 16066-5338
19180074    ##+           FARMERS INSURANCE GROUP, 17150 WEST 118TH TERRACE, OLATHE, KS 66061-6599
19180091    ##+           FAST-TRAK CONSTRUCTION, INC, 1150 EMPIRE CENTRAL PLACE, SUITE 124, DALLAS, TX 75247-4312
19180170    ##            FIRST HELP URGENT CARE INC, 1801 CRYSTAL LAKE DRIVE, LAKELAND, FL 33801-5979
19180110    ##+           Felicia Cothran, 119 Friar Tuck Rd, Rome, GA 30161-5821
19180114    ##+           Felicia London, 317 Tiffton Circle, Hewitt, TX 76643-3354
19180116    ##+           Felicia Pulliam, 1211 Stetson Trail, McGregor, TX 76657-4104
19180117    ##+           Felicia Thomas, 1020 scotland dr. 1208, desoto, TX 75115-2024
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51          Page 158 of 170
District/off: 0539-3                               User: ctello                                         Page 157 of 169
Date Rcvd: Nov 12, 2020                            Form ID: NOA                                       Total Noticed: 8513
19180118    ##+           Felicia Tucker, 834 Columbus Rd, Burlington, NJ 08016-1802
19180119    ##+           Felicita Anderson, 200 Ave. F Apt.4, Moody, TX 76557-3763
19180205    ##+           Frances Guerrero, 11218 w 58th st, Shawnee, KS 66203-2240
19180209    ##+           Frances Saberon, 444 St Louis Avenue, Egg Harbor City, NJ 08215-2015
19180219    ##+           Fredrena White, 211 Elders Pond Circle, Columbia, SC 29229-8172
19180233    ##+           Frontier Airlines, 7001 Tower Road, Denver, CO 80249-7381
19180245    ##+           GABBIE MEDICAL CLINIC, 401 EAST STREET, TEXARKANA, AR 71854-6507
19180262    ##+           GAMA INTERNATIONAL, 3112 FAIRVIEW PARK DRIVE, FALLS CHURCH, VA 22042-4504
19180244    ##+           GC COMMUNICATIONS INC, 618 MAIN STREET, SUITE 5, WILLISTON, ND 58801-5328
19180297    ##+           GEOCEL ENTERPRISES INC, 3545 WILSHIRE BLVD, SUITE 490, LOS ANGELES, CA 90010-2378
19180334    ##+           GINA TORRES, 5241 BON VIVANT DR 115, TAMPA, FL 33603-1853
19180342    ##+           GLEN CRAWFORD, 750 E 3RD STREET STE T-25, POMONA, CA 91766-2087
19180391    ##+           GREAT LAKES PARAMEDICAL INC, 124 NORTH DIVISION ST, TRAVERSE CITY, MI 49684-2263
19180248    ##+           Gabriel Sustello, 999 Hiawatha Place South, 300, Seattle, WA 98144-2862
19180249    ##+           Gabriela Cortes, 2510 S 27th St, Waco, TX 76706-3912
19180253    ##+           Gabrielle Escobedo, 1009 Victoria St., Bellmead, TX 76705-2224
19180254    ##+           Gabrielle Morgan, 6034 Green Pond Rd, Jacksonville, FL 32258-1151
19180260    ##+           Gail Patino, 6512 Marina Pointe Village Ct., Apt 205, Tampa, FL 33635-9031
19180261    ##+           Gail Tergerson, P.O. box 363, Elm Mott, TX 76640-0363
19180273    ##+           Gayle Lively, 1250 South Saint Vrain, Unit 10, Estes Park, CO 80517-5433
19180275    ##+           Gelethia Beasley, 318 Bassett Loop, Columbia, SC 29229-7008
19180292    ##+           Geneva Saenz, 1108 Rambler, Waco, TX 76710-4052
19180304    ##+           George Sevigny, 71 Coley Trafton Road, Shapleigh, ME 04076-4206
19180310    ##+           Georgi Merrigan, 2723 SW 17th Place, Cape Coral, FL 33914-4024
19180327    ##+           Gery Bettendorf, 1604 NE Skidmore St, Portland, OR 97211-5161
19180328    ##+           Gilbert Arriaga, 5100 Hawthorne Dr., Apt 404, Waco, TX 76710-5813
19180329    ##+           Gilbert Grant, 132-15 140th St, S Ozone Park, NY 11436-2016
19180347    ##+           Glince Royal, 105 Midland Avenue, Garfield, NJ 07026-1854
19180378    ##+           Grace Holmes, 3551 clubhouse circle E, apt b, Decatur, GA 30032-2034
19180400    ##+           Gregory Riedl, 919 Mossbridge Ct, Pleasant Hill, CA 94523-4855
19180412    ##+           Guillermina Hernandez, 5724 Nevada Ave, Apt. B, South Gate, CA 90280-8031
19180504    ##+           HCI METROMEDIC WALK IN, 46 FOSTER STREET, NEW BEDORD, MA 02740-6662
19180589    ##+           HELLER SEARCH ASSOCIATES INC, 33 LYMAN STREET SUITE 303, WESTBOROUGH, MA 01581-5402
19180596    ##            HENSEL ELECTRIC COMPANY, PO BOX 8438, WACO, TX 76714-8438
19180651    ##+           HOT SHRED, 210 N ROBERTS STREET, WEST, TX 76691-1232
19180434    ##+           Hadley Lindley, 1700 Rogers Road, 347, Fort Worth, TX 76107-8623
19180437    ##+           Hailey Fugit, 2837 Hunter St, Fort Worth, TX 76112-6732
19180439    ##+           Hailey Samford, 525 Crescent Dr, Lacy Lakeview, TX 76705-2033
19180441    ##+           Haleigh Collie, 15531 Sierra Grande Rd, Valley Center, CA 92082-5231
19180443    ##+           Haleigh Olsen, 1521 Delaware Ave., Des Moines, IA 50317-2541
19180447    ##+           Haley Yates, 10752 South 3rd Street Road, Waco, TX 76706-7592
19180461    ##+           Hanna Burleson, 9444 Cold Springs Dr, Waco, TX 76708-7156
19180463    ##+           Hannah Golden, 1700 Breezy Dr, Apt 295, Waco, TX 76712-8238
19180475    ##+           Harold Chaparro, 2525 Hwy 360, Apt 1223, Euless, TX 76039-8500
19180477    ##+           Harold Moran, 217 Prospect Pkwy, Burlington, VT 05401-4150
19180480    ##+           Harriett Masters, 2022 FM 339 South, Groesbeck, TX 76642-3442
19180490    ##+           Hassan Hubey, 2601 Cedar St., Apt. 104, Norwalk, IA 50211-9745
19180491    ##+           Hattie Mayfield, 350 Fairforest Way apt 8207, Greenville, SC 29607-4433
19180498    ##+           Hayleah Castilleja, 2601 Mount Carmel, Waco, TX 76710-1509
19180500    ##+           Haylie Stapleton, 2009 Century dr, Waco, TX 76712-8404
19180516    ##+           Healthcare Realty, 4708 ALLIANCE BLVD. SUITE 785, PLANO, TX 75093-5337
19180561    ##+           Heather Brown, 124 Forest Lake Blvd, 702, Daytona, FL 32119-8103
19180568    ##+           Heather Peters, 2418 S 45th St, Kansas City, KS 66106-3614
19180573    ##+           Heather Stark, 1181 Belcrest Drive, Redding, CA 96003-7202
19180574    ##+           Heather Vaughn, 601 Brown Trail, 431, Hurst, TX 76053-5781
19180579    ##+           Heaven Hughes, 2600 Furrs St, Arlington, TX 76006-4144
19180585    ##+           Heidi Fisher, 17975 Natchez Ave, Prior Lake, MN 55372-9713
19180588    ##+           Helena Rew, 431 Jefferson St, Salisbury, MD 21804-3975
19180684    ##            IDAHO STATE TAX COMMISSION, 611 WILSON AVE, STE 5, POCATELLO, ID 83201-5046
19180686    ##+           IDAHO WORKCARE, 203 N HOLMES AVE, IDAHO FALLS, ID 83401-2613
19180688    ##+           IDEAL PRODUCERS, 7400 COLLEGE DR STE 205, OVERLAND PARK, KS 66210-4028
19180702    ##+           Immanuel Ward, 5315 Tennington Park, Dallas, TX 75287-5512
19180805    ##+           Istassnia Jones, 1600 lakeshore dr, 512, waco, TX 76708-3706
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                  Entered 11/14/20 23:29:51              Page 159 of 170
District/off: 0539-3                                 User: ctello                                           Page 158 of 169
Date Rcvd: Nov 12, 2020                              Form ID: NOA                                         Total Noticed: 8513
19180814    ##+           Ivonne Medrano, 5101 Sanger Ave, Apt 1110, Waco, TX 76710-5872
19180815    ##+           Ivory Gorham, 808 Winston Ave, Baltimore, MD 21212-4542
19180881    ##+           JAMES GLOVER, 1021 Columns Drive, Lithia Springs, GA 30122-3128
19180912    ##+           JANDA EXAMS INC, 94-35 240TH ST, FLORAL PARK, NY 11001-3828
19181239    ##            JORDAN FRENCH, 7923 NOTTOWAY CIRCLE, LOUISVILLE, KY 40214-3223
19181323    ##            JUNEAU URGENT AND FAMILY CARE, PO BOX 16183, LOVES PARK, IL 61132-6183
19180925    ##+           Ja'Nelle Thompson, 242 Horizon Drive, Edison, NJ 08817-5775
19180829    ##+           Jackie Mitchell, 224 pine sapp drive, Blythewood, SC 29016-7207
19180831    ##+           Jacob Archuletta, 200 Cranbrook Dr, Woodway, TX 76712-3919
19180838    ##+           Jacqueline Betancourt, 12242 Hawkstowe Lane, Jacksonville, FL 32225-5327
19180844    ##+           Jacqueline Mock, 350 Crossing Blvd Apt 808, Orange Park, FL 32073-2866
19180852    ##+           Jacquelyn Lambert, 9 Batesview Dr, Greenville, SC 29607-1126
19180864    ##+           Jakiemia Bayer, 249 Wallace Street, Apt 2, Freeport, NY 11520-1511
19180866    ##+           Jalakia Fisher, 1516 James Ave, Apt. C, Waco, TX 76706-2061
19180870    ##+           Jama Gipson, 10613 Admiral Drive, Oklahoma City, OK 73162-6807
19180873    ##+           Jameka Toney, 104 Crescent St, Waco, TX 76705-1848
19180874    ##+           Jamela Martin, 8612 East 92nd Street, Kansas City, MO 64138-4665
19180884    ##+           James Hanson, 942 John Street Apt B, Sparta, WI 54656-2516
19180886    ##+           James Haynes, 4410 Phil Dr., Killeen, TX 76542-5866
19180890    ##+           James Schaffer, 7950 Broadstone Loop 202, Tampa, FL 33625-2437
19180892    ##+           James Wise, 855 Collinswood Dr, Jacksonville, FL 32225-0855
19180898    ##+           Jamie Bell, 435 Crescent St. Lacy, Lakeview, TX 76705-1842
19180899    ##+           Jamie Carlile, 111 James Wesley Dr., Robinson, TX 76706-4825
19180906    ##+           Jamila Hall, 1994 Baltimore Ave, Cincinnati, OH 45225-1905
19180909    ##+           Jana McGee, 3727 Andrews Hwy 1300, Odessa, TX 79762-6309
19180910    ##+           Jana Wilkerson, 1267 Tiffany Lane, Lewisville, TX 75067-5631
19180913    ##+           Jandrea Bowden, 3739 Anvers Blvd., Jacksonville, FL 32210-5004
19180917    ##+           Jane Keys, 52 Washington dr apt a, Maple Shade, NJ 08052-8417
19180918    ##+           Jane Nielson, 8101 Normandale Lake Blvd, 418, Bloomington, MN 55437-4114
19180922    ##+           Janell Waters, 127 Truitt St, Salisbury, MD 21804-4414
19180927    ##+           Janet Kemp, 14196 Whisperwood Dr., Clearwater, FL 33762-3352
19180948    ##+           Janisa Navarro, 2970 Bainbridge ave, 5A, Bronx, NY 10458-2136
19180951    ##+           January Tongay, 611 N Grover Sreet, Apt 1, Liberty, MO 64068-1653
19180958    ##+           Jasmaine Bolden, 7178 Cypress Cove Rd, Jacksonville, FL 32244-4431
19180969    ##+           Jasmine Padgett, 1900 Windsor Avenue, Waco, TX 76708-3449
19180972    ##+           Jasmine Stevens, 15455 ella blvd, 82, Houston, TX 77090-5398
19180977    ##+           Jason Diehl, 620 North Hewitt Drive, Apt. 40, Hewitt, TX 76643-2914
19180978    ##+           Jason Houser, 4611 N. 175th Ave,, Omaha, NE 68116-3168
19180981    ##+           Jason Scott, 5716 Ainsdale Dr, Fort Worth, TX 76135-1457
19180996    ##+           Jaydn Frazier, 3400 Robinson Dr trlr 99, Waco, TX 76706-4713
19180997    ##+           Jayla Haynes, 5021 fall river dr, Fort Worth, TX 76103-1209
19181000    ##+           Jazmely Ortiz, 8859 Old Kings Rd S, 902, Jacksonville, FL 32257-1751
19181013    ##+           Jeanette Lopez, 1903 Pez Dr., Grand Prairie, TX 75051-7424
19181017    ##+           Jeannine Hardin, 3720 196th St SW, Apt 773, Lynnwood, WA 98036-5942
19181033    ##+           Jelani Rashad, 28 Atlantic Circle, 108, Pittsburg, CA 94565-5256
19181035    ##+           Jenethea Kemp, 100 Newstead Drive, Bolivar, TN 38008-3903
19181039    ##+           Jenna Prater, 1307 S. Court Pl, Salina, KS 67401-5512
19181040    ##+           Jennie Brown, 2111 W 10th St., Grand Island, NE 68803-3611
19181045    ##+           Jennifer Cordero, 2860 creston avenue, 44, Bronx, NY 10468-1849
19181046    ##+           Jennifer Dalton, 1508 high pointe drive, Apt g, Harrisburg, PA 17110-9251
19181048    ##+           Jennifer Drank, 5314 Whitney St, Jacksonville, FL 32277-1316
19181050    ##+           Jennifer Dyson, 3512 S. Home Ave, Marion, IN 46953-4448
19181053    ##+           Jennifer Gibson, 10217 A Lilac Lane, Waco, TX 76708-6272
19181055    ##+           Jennifer Harris, 467 Brazos Loop, Waco, TX 76705-5690
19181056    ##+           Jennifer Hill, 13809 Northwest Ct, Haslet, TX 76052-2669
19181057    ##+           Jennifer Hill, 2509 E Lakeshore Dr, Apt 907, Waco, TX 76705-7811
19181060    ##+           Jennifer Jiminez, 608 E 9th St, Sterling, IL 61081-2515
19181062    ##+           Jennifer Knowlton, 10302 Bellwether Ln, Lone Tree, CO 80124-9511
19181068    ##+           Jennifer Paschoal, 49 Ferncrest Dr, Riverside, RI 02915-1812
19181075    ##+           Jennifer Silkou, 15937 LEXINGTON PARK BLVD, Jacksonville, FL 32218-8151
19181080    ##+           Jennifer Valentine, 520 66th Ave W, Bradenton, FL 34207-6037
19181086    ##+           Jenny Mondragon, 506 E 2nd St., McGregor, TX 76657-1720
19181088    ##+           Jerel Ward, 1716 B North 19th Street, Waco, TX 76707-2108
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51           Page 160 of 170
District/off: 0539-3                                User: ctello                                           Page 159 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                         Total Noticed: 8513
19181092    ##+           Jermaine Jackson, 415 Owen LANE, APT 1204, Waco, TX 76710-8920
19181096    ##+           Jesse Davies, 415 Owen Lane, Apt 1703, Waco, TX 76710-8929
19181099    ##+           Jessi Niles, 1921 Century Drive, Woodway, TX 76712-8402
19181107    ##+           Jessica Boehme, 1205 W. 10th Street, McGregor, TX 76657-1923
19181109    ##+           Jessica Castillo, 4410 Osage Dr, Balch Springs, TX 75180-3526
19181122    ##+           Jessica Jackson, 760 FM 3049, Blum, TX 76627-3092
19181123    ##+           Jessica Majors, 3500 Meyers Ln, Apt 33, Waco, TX 76705-1876
19181133    ##+           Jessica Sawyer, 3813 N. 24th Street, Waco, TX 76708-1657
19181136    ##+           Jessica Spratt, 4502 Lake Shore Dr., Apt 728, Waco, TX 76710-1836
19181140    ##+           Jessica Voigt, 12005 41st Ave N, Apt. 303, Plymouth, MN 55441-1232
19181147    ##+           Jessie Olsen, 3531 2 1/2 St Ne, Minneapolis, MN 55418-1103
19181156    ##+           Jide Akintoye, 2751 Scarborough Drive, Grand Prairie, TX 75052-4270
19181157    ##+           Jill Burnett, 1103 27th Street, A3, Dickinson, TX 77539-8761
19181160    ##+           Jill Hyde, 2621 Alexander Ave., Waco, TX 76708-2705
19181178    ##+           Joanna Carr, 4628 N Shore Dr, Wichita Falls, TX 76310-3513
19181185    ##+           Jodi Corona, 14 springridge rd, bath, PA 18014-2129
19181189    ##+           Jody Luft, 603 West 21st Street, Kearney, NE 68845-5240
19181202    ##+           John Jonassen, 11244 Marshview Lane N., Champlin, MN 55316-3154
19181203    ##+           John Jones, 3701 Moorcroft Rd, Frisco, TX 75036-8256
19181212    ##+           John Smith, 7033 Panavision Trl, Dallas, TX 75249-2605
19181216    ##+           John Yezak, 3108 Beauford St, Robinson, TX 76706-7448
19181217    ##+           John Young, 2600 Clear Springs Drive, Apt. 604, Richardson, TX 75082-4268
19181223    ##+           Jolene Mahan, 711 4th St. SE, Altoona, IA 50009-1914
19181229    ##+           Jonathan Charnquist, 5007 Country Club Cir, Apt 12, Ralston, NE 68127-2856
19181230    ##+           Jonathan Goldberg, 5669 COLUMBIA RD APT 202, Columbia, MD 21044-1973
19181235    ##+           Jonetta Pendergrass, 5681 Edenfield Rd. 1218, Jacksonville, FL 32277-9408
19181236    ##+           Jonique Whitaker, 502 Barbara Jean St, Hewitt, TX 76643-2944
19181237    ##+           Jonisha Jackson, 416 Belmont Dr., Laplace, LA 70068-3424
19181238    ##+           Jonna Jorgensen, 425 Hall Ave, 8, Coos Bay, OR 97420-1559
19181240    ##+           Jordan Garrett, 2323 Misty Dr., Waco, TX 76712-8226
19181241    ##+           Jordan Jackson, 3748 Skylark Dr., Riverside, CA 92505-3647
19181245    ##+           Josanne Carrington, 352 Congress Avenue, Lansdowne, PA 19050-1004
19181251    ##+           Josefina Cuevas, 175 Springwood Ciecle Unit D, Longwood, FL 32750-5063
19181252    ##+           Joseph Aquino, 1260 Hopkins St, Apt. 7, Berkeley, CA 94702-1163
19181253    ##+           Joseph Cherry, 400 N Ervay, Apt 520, Dallas, TX 75201-3128
19181257    ##+           Joseph Laccitelli, PO Box 4085, Roselle Park, NJ 07204-0585
19181260    ##+           Josephine Galvan, 2905 South Jennings Avenue, Fort Worth, TX 76110-6507
19181261    ##+           Josezetta Payton, 5000 Sanger Ave, Apt 1217, Waco, TX 76710-8729
19181263    ##+           Joshua Harvey, 6530 Orchid, Lumberton, TX 77657-6706
19181265    ##+           Joshua Hickman, 27419 Dolton Ave, Canyon Country, CA 91351-2602
19181267    ##+           Joshua Miliner, 2626 Timberly Dr. Apt. 1D, Indianapolis, IN 46220-1563
19181270    ##+           Josie Singleton, 2070 Lake Harbin road, Apt C6, Morrow, GA 30260-1931
19181273    ##+           Joy Collins, 97 Oleander Dr, Kingsland, GA 31548-7100
19181274    ##+           Joy Culp, 161 Forestivew Cir, Columbia, SC 29212-2450
19181276    ##+           Joyce Booker, 3905 Frisco Av, Forest Hills, TX 76119-6829
19181278    ##+           Joyce Goree, 1133 South 97th Street, Omaha, NE 68124-1131
19181281    ##+           Joytonia Albright, 2139 W. 39th st., Jacksonville, FL 32209-3002
19181292    ##+           Juanita Chaires, 3535 Roberts Avenue 13, Tallahassee, FL 32310-5041
19181307    ##+           Julia Smith, 7 Filbert Street, Medford, NJ 08055-2634
19181310    ##+           Julianne Zitella, 6105 E Hilltop Dr, Coal City, IL 60416-9577
19181426    ##+           KATHERINE M BAIRD, 6115 ABBOTTS BRIDGE ROAD 106, JOHNS CREEK, GA 30097-5752
19181643    ##+           KIRSTEN JOHNSON, 338 LAKE SHORE DR, AIKEN, SC 29801-9243
19181698    ##+           KRONOS INCORPORATED, 297 BILLERICA RD, CHELMSFORD, MA 01824-4119
19181340    ##+           Kaama Hubbard, 3050 Five Forks Trickum Rd, STE D-454, LILBURN, GA 30047-1810
19181344    ##+           Kadi Scott, 301 OakGrove Circle, Elm Mott, TX 76640-3448
19181347    ##+           Kaila Colon, 97 Prospect st, Manchester, NH 03104-3793
19181348    ##+           Kailey Newsome, 2121 Lakeview Dr., Waycross, GA 31501-6059
19181352    ##+           Kaitlin Williamson, 21654 State Highway 317, Moody, TX 76557-3154
19181357    ##+           Kalee Dehart, 200 S. Mott, Elm Mott, TX 76640-3591
19181358    ##+           Kalia Bailey, 3451 Saland Way, 610, Jacksonville, FL 32246-0811
19181360    ##+           Kalyanee Leonard, 14338 se 4th st, Apt. C, Bellevue, WA 98007-6635
19181363    ##+           Kambrey Flournoy, 152 Lakes Dr., Brunswick, GA 31523-7888
19181364    ##+           Kamyle Davis, 114 Stephen Williams Ln, Adel, GA 31620-7884
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                          Entered 11/14/20 23:29:51     Page 161 of 170
District/off: 0539-3                                       User: ctello                                    Page 160 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                  Total Noticed: 8513
19181368    ##+           Kandy Brady, 3027 S 9th 1/2 STreet, Terre Haute, IN 47802-3904
19181370    ##+           Kanesha Price, 3621 Frankford Rd, Apt 925, Dallas, TX 75287-6117
19181376    ##+           Kara Spencer, 1015 Ranchito Rd, Waco, TX 76705-2352
19181382    ##+           Karen Bockemeier, 2316 Grandview Blvd, Sioux, IA 51104-3841
19181391    ##+           Karen Lindberg, 625 Lakeshore Drive, 2, Kewaunee, WI 54216-8910
19181392    ##+           Karen Lowrey, 2222 Pilgrim Ln, Lorena, TX 76655-3422
19181393    ##            Karen McGrane, 1325 W Commerce ST, Brownstown, IN 47220-1708
19181398    ##+           Karen Seiser, 7036 Littlemore Drive, Madison, WI 53718-3425
19181401    ##+           Karena Harrison, 1620 Bartram Road 4304, Jacksonville, FL 32207-2664
19181404    ##+           Karina Guerrero, 2301 Langdon Avenue, Dallas, TX 75235-3204
19181407    ##+           Karissa Populus, 4695 N. Church Lane, 9108, Atlanta, GA 30339-1584
19181417    ##+           Kasaundra Owens, 305 W Vega Ln, Killeen, TX 76542-6432
19181420    ##+           Katesa Daniel, 1700 Breezy, 136, Waco, TX 76712-8248
19181423    ##+           Katherine Duczkowski, 2815 N 43rd Street, Waco, TX 76710-2113
19181431    ##+           Katherine Whalen, 3255 Evergreen Hills Dr, 5, Macedon, NY 14502-8850
19181437    ##+           Kathryn Ecdao, 6823 Dunton St, Huntersville, NC 28078-1004
19181438    ##+           Kathryn Hart, 413 Keren Place, Hurst, TX 76053-4409
19181439    ##+           Kathryn Love, 124 Linden Lane, Hewitt, TX 76643-3816
19181447    ##+           Kathy Speigel, 2025 Lakepointe Dr., 11H, Lewisville, TX 75057-6418
19181450    ##+           Katie D'Angelo, 501 Willow Way, McGregor, TX 76657-1021
19181451    ##+           Katie Gotshall, 555 Grant Street, Indiana, PA 15701-3144
19181454    ##+           Katina Harris, 3412 PERRY ST, JACKSONVILLE, FL 32206-1960
19181466    ##+           Kayla Becker, 133 HW Fair Dr, McGregor, TX 76657-3421
19181467    ##+           Kayla Bright, 503 Woodland Dr, Lorena, TX 76655-4344
19181469    ##+           Kayla Fross, 237 Cypress Lane, Saint Marys, GA 31558-2654
19181472    ##+           Kayla Mainer, 3306 E. Hills Ct, Spokane, WA 99202-5352
19181473    ##+           Kayla Puckett, 700 Fertile Valley rd, Somerville, TN 38068-5263
19181477    ##+           Kaylee Stoner, 3064 Barbara Lane, Hilliard, FL 32046-5614
19181489    ##+           Keara Hall, 16412 Starview St., Moreno Valley, CA 92551-7218
19181493    ##+           Keishonna Smith, 816 Rock Dam Rd, Marlin, TX 76661-2142
19181503    ##+           Kelley Zaid, 53 Burton St. 2, Walton, NY 13856-1040
19181508    ##+           Kelly Duff, 713 Dillard St, Greensboro, NC 27403-3018
19181519    ##+           Kellye Grove, 11315 SE CR 245, Lulu, FL 32061-7725
19181521    ##+           Kelsey Gibbs, 1700 San Pablo Rd S, Apt. 320, Jacksonville, FL 32224-2045
19181523    ##+           Kelsey Gutierrez, 211 Zuni Drive, Hewitt, TX 76643-3007
19181525    ##+           Kelsey Horn, 7515 garden grove, San Antonio, TX 78250-3195
19181529    ##+           Kelsey West, 300 Stead Dr., Waco, TX 76705-8569
19181544    ##+           Kennan McMillan, 3902 East 29th St, APT F19, Bryan, TX 77802-4222
19181569    ##+           Kera Carson, 850 Leora Lane, 3221, Lewisville, TX 75056-4675
19181576    ##+           Kevin Clark, 169 Bremerton Pl NE, Renton, WA 98059-5244
19181577    ##+           Kevin Mills, 2950 Mustang Dr Apt 409, Grapevine, TX 76051-5854
19181582    ##+           Khadija Ferguson, 1434 w 24th st, Erie, PA 16502-2209
19181584    ##+           Khalid Mahmood, 3418 Beretania Way, Sacramento, CA 95834-2548
19181588    ##+           Khylea Hall, 1104 kellum st, Waco, TX 76704-2349
19181590    ##            Kia Vassar, 498 Waubonsee Cir, Oswego, IL 60543-8731
19181595    ##+           Kianna Setzler, 5438 Cardan Rd, Jacksonville, FL 32244-1826
19181598    ##+           Kiara Marshall, 5751 Greenhouse Rd Apt 627, Katy, TX 77449-3467
19181605    ##+           Kim Hazen, 16361 Cussewago Rd, Meadville, PA 16335-7415
19181608    ##+           Kim Villescas, 3937 W St, Omaha, NE 68107-3152
19181611    ##+           Kimberlie McKelvey, 540 Connie Dr, Hewitt, TX 76643-2954
19181620    ##+           Kimberly Dodd, 1213 Ave. F, Apt 108, Moody, TX 76557-3675
19181621    ##+           Kimberly Evans, 1215 Nayarit Dr, Dallas, TX 75217-9052
19181634    ##+           Kimeca Washington, 1100 N6th St., Apt BB8, Waco, TX 76707-3806
19181639    ##+           Kira Hahn, 1404 1/2 5th Ave, Silvis, IL 61282-2601
19181662    ##+           Kody Ryon, 435 NE Cherry Ave, Earlham, IA 50072-1032
19181670    ##+           Kris Pelky, 100 Riverbend Drive, Kingsland, TX 78639-4419
19181672    ##+           Krista Fish, 160 Bedrock Trl, Waco, TX 76708-7306
19181679    ##+           Kristian Culbertson, 3120 Cornerstone Drive, Lancaster, PA 17603-9466
19181683    ##+           Kristin Barone, 5954 Albrecht Ave, Marysville, CA 95901-7248
19181684    ##+           Kristin Brown, 38 austin st, Wakefield, RI 02879-2310
19181691    ##+           Kristina Lytle, 567 South Michillinda Avenue, Pasadena, CA 91107-5706
19181693    ##+           Kristine Yarmagyan, 9272 Premier Way, Sacramento, CA 95826-4245
19181699    ##+           Krystal Barnett, 5450 Hwy 342, Pontotoc, MS 38863-7380
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51            Page 162 of 170
District/off: 0539-3                                User: ctello                                         Page 161 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                       Total Noticed: 8513
19181700    ##+           Krystal Birdwell, 3857 high country dr., Bryan, TX 77808-6024
19181701    ##+           Krystal Gill, 870 Lyndsi Lane, Hinesville, GA 31313-9453
19181712    ##+           Kuruwitage Madushani, 36 Devonshire Dr., Novato, CA 94947-2068
19181714    ##+           Kyla Helm, 3525 Hazelwood Ave, Apt 3, Cincinnati, OH 45211-5856
19181715    ##            Kyla King, 701 Linwood Dr, Apt B15, Harrisonville, MO 64701-3346
19182266    ##+           LA QUINTA INN, 17650 FOUR OAKS LANE, SCHERTZ, TX 78154-3430
19182587    ##+           LEANKIT INC, 236 2ND AVE S, FRANKLIN, TN 37064-2690
19182658    ##+           LIFE STATUS 360 LLC, 1850 GATEWAY BLVD STE 260, CONCORD, CA 94520-8469
19182518    ##+           LaTonya Davis, 2301 Windsprint Way Apt 516, Arlington, TX 76014-1834
19182426    ##+           Laci Kifer, 1207 AVE F, APT 101, Moody, TX 76557-3671
19182428    ##+           Lacrecia Franklin, 6601 Fishpond Rd, Waco, TX 76710-2501
19182430    ##+           Lacy Fry, 2415 S University Parks Dr, Apt 5108, Waco, TX 76706-6545
19182432    ##+           Ladashia Carter, 228 Reeves rd, longview, TX 75605-6235
19182433    ##+           Ladia Gibson, 1321 McGeHee Street, Reidsville, NC 27320-5620
19182435    ##+           Lajuan Ellis, 9903 Sunset Dr., Jacksonville, FL 32208-1304
19182436    ##+           Lajuana Jennings, 22497 MACARTHUR BLVD, California, MD 20619-3071
19182449    ##+           Lakeiva Swain, 3513 Sunkissed rd, Tallahassee, FL 32305-7041
19182455    ##+           Lakeshia Thompson, 2032 Matador Ranch Rd, Fort Worth, TX 76134-4177
19182460    ##+           Lakeythia Gates, 310 Penton Lane, Bellmead, TX 76705-4842
19182473    ##+           Lane Meiers, 2207 Ave B, Billings, MT 59102-2606
19182474    ##+           Lanessa Thompson, 808 Rambler Dr., Apt 7, Waco, TX 76710-4007
19182485    ##+           Laquita Isaac, 8151 Alderman Rd, Apt 1300, Jacksonville, FL 32211-6284
19182493    ##+           Larry Nelson, 400 Old Brandon Rd 201, Hillsboro, TX 76645-2392
19182497    ##+           Lashanae Waits, 3213 summer avenue, Waco, TX 76708-2452
19182499    ##+           Lashea Ratliff, 324 south ave L, Crawford, TX 76638-3005
19182506    ##+           Latara Mitchell, 401 N Colorado St, 117, Hearne, TX 77859-2056
19182515    ##+           Latisha Iglehart, 1800 Primrose Dr., 342T, Waco, TX 76706-3414
19182517    ##+           Latonya Arnold, 800 Broward Rd, Apt H202, Jacksonville, FL 32218-5920
19182519    ##+           Latonya Lewis, 9810 N. MacArthur Blvd, Apt 302, Irving, TX 75063-7114
19182526    ##+           Latoya Graves, 1600 Lakeshore Dr, Apt 1223, Waco, TX 76708-3713
19182527    ##+           Latoya Jackson, 605 N. Patricia, Waco, TX 76705-1134
19182529    ##+           Latoya Spong, 1919 W Galena St, Milwaukee, WI 53205-1509
19182531    ##+           Latricia White, 2120 Wiley Oaks Lane, Jacksonville, FL 32210-2692
19182536    ##+           Laura Castelli, 36 Mallet Hill Rd, Columbia, SC 29223-3216
19182538    ##+           Laura Gatewood, 100 E Ridgeway Dr Apt 415, Midlothian, TX 76065-2129
19182540    ##+           Laura Rivera, 1014A N Valley Mills Dr, Waco, TX 76710-4670
19182542    ##+           Laura Stewart, 2039 Hugh Edwards Dr, Jacksonville, FL 32210-2943
19182543    ##+           Laura Theobald, 4051 Sw 56th St, Des Moines, IA 50321-1600
19182548    ##+           Laura Ward, 7055 Terra Chase Cove, 414, Fort Worth, TX 76137-7504
19182553    ##+           Lauren Driver, PO Box 444, Moody, TX 76557-0444
19182556    ##+           Lauren Harris, 415 Owen ln., Apt. 1408, Waco, TX 76710-8926
19182558    ##+           Lauren Murphy, 56 Holliston Street, Medway, MA 02053-1423
19182560    ##+           Lauren Richard, 6817 S Crandon Ave, 2, Chicago, IL 60649-6761
19182566    ##+           Laurie Kabes, 18351 Kenyon Ave, apt 202, Lakeville, MN 55044-4744
19182568    ##+           Laurie Rogers, POB 328, Axtell, TX 76624-0328
19182579    ##+           Lea Ivy, 8600 Coppertowne Ln Apt 301, Dallas, TX 75243-8094
19182580    ##+           Leah Adams, 226 Atwood Ct 2634, Weatherford, TX 76086-4757
19182589    ##+           Lecker Coleman, 2212 Birken Dr, Memphis, TN 38134-5948
19182601    ##            Leonard Chukwujioke, 12808 TAMARACK RD, Silver Spring, MD 20904-1527
19182621    ##+           Letitia Taborn, 18909 Lloyd Circle 816, Dallas, TX 75252-2627
19182622    ##+           Letitia Winn, 5437 Boca Canyon 154, Fort Worth, TX 76112-9495
19182623    ##+           Letroy Higgins, 2 south blair, Normal, IL 61761-3169
19182687    ##+           Linda Hutyra, 2005 Real Drive, Waco, TX 76712-8454
19182689    ##+           Linda Kent, 112 state school rd, Gatesville, TX 76528-2917
19182698    ##+           Linda Soranno, 5 Mountain Terrace, Columbia, NJ 07832-2740
19182709    ##+           Lindsey Jiang, 1079 Oak Moss Dr, Lawre, GA 30043-3145
19182719    ##+           Lisa Clegg, 1444 S. Kelley Rd, Schenectady, NY 12306-6412
19182729    ##+           Lisa Kaliczak, 611 Park Ave Apt 806, Baltimore, MD 21201-4548
19182732    ##+           Lisa Miller, 1218 Parkdale Dr, Waco, TX 76710-4147
19182736    ##+           Lisa Sevenski, 5960 Peninsula Ave 207, Key West, FL 33040-6052
19182741    ##+           Lisa Wise, 854 Beaglin Park Dr, Salisbury, MD 21804-9164
19182764    ##+           Lorena Xhelo, 78 Elm St., Apt. 2, Worcester, MA 01609-2365
19182768    ##+           Lori Gruber, 3933 Rochester Dr, Fort Worth, TX 76244-8627
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                 Entered 11/14/20 23:29:51            Page 163 of 170
District/off: 0539-3                                User: ctello                                            Page 162 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                          Total Noticed: 8513
19182773    ##+           Lori Macke, 7652 Serum Ave, Ralston, NE 68127-5309
19182778    ##+           Lori Taormina, 1815 Brickton Station, Buford, GA 30518-6029
19182794    ##+           Louise Ramirez, 4032 E. Southcross Blvd, Apt.3307, San Antonio, TX 78222-3623
19182804    ##+           Loukeisha Ishmon, 6407 Falmouth Road, Bartlett, TN 38134-3721
19182810    ##+           Loy Storm, 812 S Adams Street, McGregor, TX 76657-2355
19182813    ##+           Lucille Burgess, 231 Summerlea Drive, Columbia, SC 29203-5533
19182829    ##+           Lynda Smith, 6303 W. Shady Shores Rd., 316, Denton, TX 76208-5541
19182902    ##+           MARCELINA BURROUGHS, 482 w cascade Dr, apt 4, Rialto, CA 92376-3248
19183032    ##            MARVLYN YOST, 1210 W ELM PLACE, GRIFFITH, IN 46319-2688
19183048    ##+           MARY MANGIAMELI, 3071 So. 33rd St, Omaha, NE 68105-3663
19183162    ##+           MED NOW, 1040 BARNUM AVENUE, STRATFORD, CT 06614-4968
19183209    ##+           MEDICOPY SERVICES, 210 12TH AVENUE SOUTH, NASHVILLE, TN 37203-4046
19183302    ##            MEMORIAL CARE MEDICAL FOUNDATION, 2742 DOW AVENUE, TUSTIN, CA 92780-7242
19183442    ##+           MIDWEST ROI INC, 837 S WESTERN AVENUE, SUITE B, CHICAGO, IL 60612-4690
19182842    ##+           Madeline Maxwell, 11910 Chapel Rd, Lorena, TX 76655-3195
19182876    ##+           Malachi Fisher, 209 Buckeye Rd, Amherst, NY 14226-2311
19182883    ##+           Mallory Shirazi, 3005 Aldercrest Rd, tillamook, OR 97141-9703
19182886    ##+           Mandi Gabriele, 5614 southern hills dr, north richland hills, TX 76180-0834
19182910    ##+           Maren Solano, 3333 Monument Road Apartment 1315, Jacksonville, FL 32225-3765
19182917    ##+           Margarette Pierce, 10040 NW 137 St, Yukon, OK 73099-8228
19182918    ##+           Margarita Esparza, 3315 Godfrey St, 57, Midland, TX 79707-4732
19182935    ##+           Maria Martinez, 632 E. 74th Street, Los Angeles, CA 90001-2308
19182939    ##+           Maria Rivera, 5111 INTERSTATE 35 N, APT 121, Waco, TX 76705-7016
19182944    ##+           Mariah Bethea, 118 Dutch Village Dr, Irmo, SC 29063-8717
19182969    ##+           Mariska Sackey, 4321 Quad City Dr., 7308, Ft.Worth, TX 76155-1093
19182976    ##+           Marjorie Culverhouse, 1303 W 11th Street, McGregor, TX 76657-1934
19182988    ##+           Mark Rhoades, 292 J.L. Brazzil Loop, Waco, TX 76705-5309
19182989    ##+           Mark Richards, 89 Marble Hill Rd., Great Meadows, NJ 07838-2314
19182996    ##+           Marlene Henderson, 1918 Proctor Ave, Waco, TX 76708-3444
19183019    ##+           Martae Bowers, 1108 North 34th Street, 102, Waco, TX 76710-5401
19183020    ##+           Martha Cazarez, P.O.Box 222, Hewitt, TX 76643-0222
19183026    ##+           Martin Gonzales, 3700 Colcord, Waco, TX 76707-1624
19183038    ##+           Mary Flores, 5011 Glen Ridge, Apt. R20, San Antonio, TX 78229-5455
19183039    ##+           Mary Garcia, 1100 Parkdale Dr, Waco, TX 76710-4145
19183042    ##+           Mary Huff, 2616 W. 37th Ave, Kennewick, WA 99337-3120
19183045    ##+           Mary Landry, 9446 Crandon Dr, Baton Rouge, LA 70810-8803
19183047    ##+           Mary Male, 4317 Wheeler, Bellmead, TX 76705-2234
19183063    ##+           Mary Welch, 5114 Western Blvd, 1322, Jacksonville, NC 28546-0034
19183086    ##+           Maureen Colt, P.O. Box 1964, San Marcos, CA 92079-1964
19183156    ##+           Mechelle Crosby, 8398 Satinwood Drive, Greenwood, LA 71033-3227
19183157    ##+           Mechelle Sauvage, 702 S 51st E, Apt 929-B, Bradenton, FL 34208-8510
19183245    ##+           Megan Washington, 217 matthew street, Hillsboro, TX 76645-3441
19183249    ##+           Meghan Bell, 1427 Flint Hill Road, Landenberg, PA 19350-1159
19183253    ##+           Mekdes Mekuria, 9909 Wenzel LN, Fort Washington, MD 20744-5756
19183260    ##+           Melanie Powers, 616 W Graham Ave, Council Bluffs, IA 51503-6712
19183267    ##+           Melinda Powell, 1110 Niagara HTS, Belton, TX 76513-8221
19183276    ##+           Melissa Ferguson, 1404 Hymelia Ave, Metairie, LA 70003-3712
19183279    ##+           Melissa Hill, 4804 43rd Ave, Apt 3, Sunnyside, NY 11104-1242
19183291    ##+           Melissa Rodriguez, 8226 Green Parrot Rd Unit 107, Jacksonville, FL 32256-3289
19183297    ##+           Melissa White, 6701 May Dr. Apt 15B, Waco, TX 76710-5511
19183300    ##+           Melvalyn Smith Brown, 1600 Laurel Road, Apt G87, Lindenwold, NJ 08021-6774
19183316    ##+           Mercedes Roberson, 718 Coleman St, Marlin, TX 76661-2458
19183338    ##+           Mesha Hooks, 1001 Hideaway St., B3, Valdosta, GA 31601-4316
19183356    ##+           Michael Gomez, 2667 NW 33St, 2410, Fort Lauderdale, FL 33309-6477
19183359    ##+           Michael Macomber, 4422 N Orchard St, Apt 2, Tacoma, WA 98407-4331
19183360    ##+           Michael Miller, 3928 Cumberland Ave, Waco, TX 76707-1025
19183369    ##+           Michael Zeigler, 8338 vomac rd, Dublin, CA 94568-1447
19183391    ##+           Michelle Lowe, 255 Smyerstown Rd, Rossiter, PA 15772-9209
19183393    ##+           Michelle Peterson, 205 Bradford Lake Cir, Jacksonville, FL 32218-0105
19183398    ##+           Michelle Storto, 1202 Riverview Drive, Arlington, TX 76012-4257
19183399    ##+           Michelle Testerman, 4536 Spring View Ln apt 6307, Fort Worth, TX 76244-5970
19183447    ##+           Mikayla Railey, 803 East Thrush Lane 26, Glendive, MT 59330-3429
19183450    ##+           Mikesha Green, 4300 Meyers Ln, Apt 1511, Waco, TX 76705-2067
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                    Entered 11/14/20 23:29:51               Page 164 of 170
District/off: 0539-3                                   User: ctello                                                Page 163 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                              Total Noticed: 8513
19183461    ##+           Milnesha Cline, 605 Bridgewood Circle, Apt 732, Fort Worth, TX 76112-1737
19183481    ##+           Mischelle Logan, 2330 Breezy Dr, waco, TX 76712-8223
19183494    ##+           Mobile Medic Health Services, LLC, Linda Snyder, 834 Assembly Court, Reunion, FL 34747-6759
19183516    ##+           Monique Brinson, 5100 hawthorne drive, 1101, waco, TX 76710-5882
19183519    ##+           Monique Johnson, 309 E High St Carriage House, Philadelphia, PA 19144-1103
19183522    ##+           Monique Therrien, 2307 NE 4th St, H305, Renton, WA 98056-8818
19183533    ##            Montrea Moore, 508 N Streeper St., Baltimore, MD 21205-2713
19183538    ##+           Morina Lozano, 1201 N 9th Street, D201, Waco, TX 76707-3711
19183576    ##+           Myranda Stout, 4724 Hodde Dr, 233, Waco, TX 76710-8826
19183643    ##+           NAIFA-COLUMBUS, P O BOX 448, LEWIS CENTER, OH 43035-0448
19183706    ##+           NCTI, 333 SUNRISE AVENUE STE 500, ROSEVILLE, CA 95661-3480
19183761    ##+           NEW ENGLAND DRUG TESTING, 490 SHREWSBURY ST, WORCESTER, MA 01604-1607
19183796    ##            NEW YORK LIFE INS CO, PO BOX 8310, SLEEPY HOLLOW, NY 10591-8310
19183793    ##+           NEW YORK LIFE INS CO, 1 ROCKWOOD RD MAIL DROP 202, SLEEPY HOLLOW, NY 10591-1053
19183580    ##+           Nadia Graves, 360 Mill Creek Rd, Waco, TX 76712-6406
19183647    ##+           Nakeithia James, P.O. Box 884, Berwick, LA 70342-0884
19183649    ##+           Nancy Fowler, 8122 W. 81st Street, Overland Park, KS 66204-3406
19183651    ##+           Nancy Hobin, 39 Fulton Street, 1st Fl, Deer Park, NY 11729-1600
19183658    ##+           Nanette Noel, 1747 Denison dr., Perris, CA 92571-7580
19183659    ##+           Narsha Dumas, 1932 Cologne Ave apt k14, Mays Landing, NJ 08330-6410
19183670    ##+           Natasha Day, 5332 village lane, Fort Worth, TX 76119-6238
19183671    ##+           Natasha Herrera, 1816 Travis, Waco, TX 76711-2063
19183825    ##+           Nicholas Evans, 1619 Sheridan Rd, Pekin, IL 61554-1805
19183834    ##+           Nicole Guest, 1906 Galaxy Dr, Killeen, TX 76543-3931
19183835    ##+           Nicole Harrison, 205 Birch Street, Lacy Lakeview, TX 76705-1903
19183837    ##+           Nicole James, 1093 Virginia Pine Court, Manning, SC 29102-2248
19183839    ##+           Nicole Mendenhall, 3302 East County Rd 144, Midland, TX 79706-7728
19183850    ##+           Nikita Moodie, 10809 Westwood Loop, 126, San Antonio, TX 78254-5401
19183852    ##+           Nikki Cumby, 2425 South 21st St Apt 351, 351, Waco, TX 76706-3482
19183859    ##+           Niklous Whyte, 1200 Loren Drive, DeKalb, IL 60115-2105
19183861    ##+           Nilda Santiago, 411 Providence road, apt 202, Brandon, FL 33511-4749
19183870    ##+           Nora Marquez, 1118 N 14th St, Waco, TX 76707-3138
19183874    ##+           Norma Price, 4100 Brookcrest Circle, Waco, TX 76710-4849
19183954    ##+           OCCUPATIONAL HEALTH SERVICES, 202 CONWAY DR STE 200, KALISPELL, MT 59901-3153
19184091    ##+           ORION WORKFORCE SURETY LLC, 931 2ND AVENUE SW, WATERTOWN, SD 57201-3314
19183950    ##+           Oatavia Howard, 1222 CHESTNUT ST, UNIT A, Waco, TX 76704-2345
19183985    ##+           Octavia Walker, 57 N. Somerville 910, Memphis, TN 38104-2163
19183991    ##+           Odessa Adams, 7543 val marie lane, Memphis, TN 38133-5133
19184040    ##+           Olapeju Dairo, 204 Hibiscus Avenue, Mcallen, TX 78501-1819
19184043    ##+           Olga Motornaya, 12909 N Hogan Lane, Spokane, WA 99208-8586
19184049    ##+           Olivia Jones, 1023b South Monroe St, McGregor, TX 76657-2371
19184051    ##+           Olivia Rovelo, 420 Owen Lane, 38, Waco, TX 76710-5527
19184096    ##+           Or'Tavia Johnson, 415 owen ln, 201, Waco, TX 76710-8902
19184095    ##+           Orlander Lowery, 4802 S. 31st St, Unit 1004, Temple, TX 76502-3480
19184246    ##+           PAYTECH INC, 8400 EAST PRENTICE AVE STE 1400, GREENWOOD VILLAGE, CO 80111-2926
19184284    ##            PHELPS MEMORIAL HEALTH CENTER, PO BOX 540655, OMAHA, NE 68154-0655
19184406    ##+           PRESENCE TECHNOLOGY, 3650 MANSELL RD SUITE 400, ALPHARETTA GA, GA 30022-3068
19184413    ##            PRIMARY CARE MEDICAL CENTER, 15444 DEDEAUX ROAD SUITE B, GULFPORT, MS 39503-2637
19184127    ##+           Paige Hupp, 6824 Woodbine Road, Woodbine, MD 21797-8922
19184142    ##+           Pamela Greytak, 14127 75th Ave. NE, Kirkland, WA 98034-4917
19184149    ##+           Pamela Smith, 2405 Cainwood Court, Conyers, GA 30094-8203
19184158    ##+           Paquita Perkins, 204 Green Street, Apt. 3A, Marlin, TX 76661-4305
19184183    ##+           Paris Harper, 7740 Davis Circle, Omaha, NE 68134-6620
19184205    ##+           Patrice Beka, 1300 Placid Circle, Apt 6105, Waco, TX 76706-4509
19184208    ##+           Patricia Brown, 108 Otter Branch Dr, Apt 37, Magnolia, NJ 08049-1561
19184214    ##+           Patricia Griffin, 5529 Cross Creek Lane Apt 1085, 1085, Benbrook, TX 76109-5835
19184239    ##+           Paula Teixeira, 211 Lazaretto Road, Apt 4G, Prospect Park, PA 19076-1819
19184244    ##+           Pavel Odintsov, 503 10th Street Apt 1, Carlstadt, NJ 07072-1221
19184247    ##+           Paytence Karr, 537 N Somerset Terr, apt 2, Olathe, KS 66062-5408
19184250    ##+           Pebbles Blake, 233 Erie Street, Camden, NJ 08102-2619
19184282    ##+           Phelisha Bollin, 5205 Cameron Creek Cir., Apt. 16, Fort Worth, TX 76132-3266
19184395    ##+           Prasanth Kannegenti, 6 Yosemite Court, Columbus, GA 31907-1730
19184487    ##+           Provider Trust, Inc., 2300 Charlotte Ave 104, Nashville, TN 37203-1877
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20              Entered 11/14/20 23:29:51        Page 165 of 170
District/off: 0539-3                              User: ctello                                      Page 164 of 169
Date Rcvd: Nov 12, 2020                           Form ID: NOA                                    Total Noticed: 8513
19184539    ##            QUALITY URGENT CARE, PO BOX 15855, LOVES PARK, IL 61132-5855
19184559    ##            QUICK CARE MEDICAL SERVICES, P O BOX 10152, LOVES PARK, IL 61131-0152
19184548    ##+           Quavadis Jones, 1408 Moody Street, Waycross, GA 31501-7230
19184591    ##+           RADNOR FAMILY PRACTICE LLC, 427 E LANCASTER AVENUE, WAYNE, PA 19087-4220
19184630    ##+           RASHON WIMBERLY, 1116 SEVEN OAKS BLVD, SMYRNA, TN 37167-6450
19184672    ##            REDIMED, 1458 W CENTER AVE, ESSEXVILLE, MI 48732-2151
19184817    ##+           ROCKY RIVER URGENT CARE INC, 19895 DETROIT RD, ROCKY RIVER, OH 44116-1815
19184572    ##+           Rachel Bailey, 3421 Kay St, Apt. V6, Columbia, SC 29210-0711
19184582    ##+           Rachel Morgan, 4290 Eagles View Lane, Jacksonville, FL 32277-1463
19184586    ##+           Rachel Vertrees, 7500 Emmitt F Lowry, Apt. 2508, Texs City, TX 77591-2533
19184607    ##+           Ramisha Fields, 6306 May Dr., Waco, TX 76710-5646
19184636    ##+           Raven Symone Bias, 3501 lasker ave, Waco, TX 76707-1109
19184641    ##+           Rayce Luke, 181 Quail Run Drive, Waco, TX 76712-2940
19184657    ##+           Rebecca Niehus, 4718 Redbud Drive, Sand Springs, OK 74063-3215
19184668    ##+           Rebekah Hood, 1421 Rainbow Dr, Cedar Falls, IA 50613-6562
19184685    ##+           Reginique Howell, 9979 Misty Elm Dr., Cordova, TN 38016-0543
19184704    ##+           Remeikca Munroe, 5311 Chicago Ave SW 5, Lakewood, WA 98499-5712
19184709    ##+           Renee Carnegie, 3560 Ramill Road, Memphis, TN 38128-3322
19184718    ##+           Reo Temple, 3505 Jersey Ridge Road Apt 720, Davenport, IA 52807-2282
19184720    ##+           Reteecia Handy, 405 Hollandale Circle, apt E, Arlington, TX 76010-2340
19184738    ##+           Rhonda Gorbett, 6536 W County Road 375 S, Greencastle, IN 46135-8261
19184746    ##+           Richard Linder, 3227 Marigold Dr, Clearwater, FL 33761-2210
19184775    ##+           Robbin Brown, 337 Madison Avenue, Hampton, GA 30228-5910
19184794    ##+           Robett Judie, 102 Royal Drive, Marlin, TX 76661-2035
19184799    ##+           Robin Mack, 106 A Faye St, Waco, TX 76705-1151
19184800    ##+           Robin Meador, 4017 Roselawn Drive, Waco, TX 76710-7133
19184801    ##+           Robin Nix, 415 Owen Lane, Apt 1306, Waco, TX 76710-8923
19184805    ##+           Rochelle Canady, 6408 Tierra Dr, Woodway, TX 76712-6972
19184806    ##+           Rochelle Walker Hinton, 10 Gifford Court, Maplewood, NJ 07040-3001
19184829    ##+           Rokia Dixon, 407 Phillips Drive, Quitman, GA 31643-2556
19184837    ##+           Ronald Denton, 6326 Stephens Quarry Lane, Corryton, TN 37721-4015
19184847    ##+           Rosalina Ayala, 2137 Sheridan Road, San Bernardino, CA 92407-4650
19184858    ##+           Rosetta Hardges, 535 N Lakewood Ave, Baltimore, MD 21205-2635
19184877    ##+           Ruben Buell, 2321 Lonesome Dove Rd, Grapevine, TX 76092-3319
19184883    ##+           Ruth Parker, 2100 Eastway, Glen Burnie, MD 21060-7440
19184894    ##+           Ryan Woodroof, 6523 Alford Dr, Waco, TX 76710-4218
19184909    ##+           SACRAMENTO OCCUPATIONAL MEDICAL GROUP, 2708 MERCANTILE DRIVE, RANCHO CORDOVA, CA
                          95742-6518
19184912    ##+           SACRAMENTO OCCUPATIONAL MEDICAL GROUP, 1550 HARBOR BLVD, WEST SACRAMENTO, CA 95691-3830
19185106    ##+           SEMLER SCIENTIFIC INC, 9040 PEMBRIDGE DR, ELK GROVE, CA 95624-1343
19185226    ##            SHARPS COMPLIANCE INC, P O BOX 52792, LAFAYETTE, LA 70505-2792
19185302    ##+           SHERITA MCQUEEN, 400 LAKE JORDAN DR, HINESVILLE, GA 31313-5742
19185388    ##            SLEEPY EYE MEDICAL CENTER, PO BOX 323, SLEEPY EYE, MN 56085-0323
19185539    ##+           SQL SENTRY LLC, 8936 NORTHPOINTE EXEC PARK DR STE 200, HUNTERSVILLE, NC 28078-4806
19185642    ##+           STEPHEN G MCDANIEL, 6704 TENNYSON DR, WACO, TX 76710-4264
19185664    ##            STEVENS COMMUNITY MEDICAL CNTR, P O BOX 660, MORRIS, MN 56267-0660
19185682    ##            SUDDENLINK, PO BOX 660365, DALLAS, TX 75266-0365
19185705    ##+           SURE TEST, INC, P O BOX 1840, SIOUX FALLS, SD 57101-1840
19185741    ##+           SYLVERINE POWELL, 3000 Ford Rd Apt B41, Bristol, PA 19007-1409
19184900    ##+           Sabine Mardarenko, 3068 Clydesdale Way, Waco, TX 76706-7297
19184903    ##+           Sabrina Rodriguez, 91 Kersey Road, Wakefield, RI 02879-2423
19184904    ##+           Sabrina Ulmer, 84 Carriage Lane Apt C, Destrehan, LA 70047-3183
19184914    ##+           Sade Meeks, 5202 Glen Arbor Ct, Apt. 5202, Aiken, SC 29801-2003
19184915    ##+           Sadie Garcia, 5709 Hawthorne Drive, Waco, TX 76710-5724
19184932    ##+           Sally Stokesberry, 10384 Conser Apt. 1D1, Overland Park, KS 66212-2624
19184940    ##+           Samantha Burke, 105 North Jenna St, Riesel, TX 76682-3057
19184945    ##+           Samantha Parker, 301 H. Street, Elgin, OK 73538-9249
19184947    ##+           Samantha Roscoe, 139 A Market st, Cheraw, SC 29520-2411
19184948    ##+           Samantha Rutty, 12 Brooklyn Ave., Apt 509, Valley Stream, NY 11581-1287
19184954    ##+           Samaria Dorham, 1307 Berkshire St, Waco, TX 76705-3590
19185005    ##+           Sara Presnell, 521 Jamestown Ave., Darlington, SC 29532-3594
19185011    ##+           Sarah Alcala, 4609 Beverly Dr, Waco, TX 76711-1003
19185014    ##+           Sarah Hampton, 4914 Laurel Hall Dr., Indianapolis, IN 46226-2134
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                         Entered 11/14/20 23:29:51             Page 166 of 170
District/off: 0539-3                                      User: ctello                                            Page 165 of 169
Date Rcvd: Nov 12, 2020                                   Form ID: NOA                                          Total Noticed: 8513
19185015    ##+           Sarah Harris, 210-1 Gayhead Earlton Rd, Earlton, NY 12058-2104
19185021    ##+           Sarah Ogletree, 492 Hamilton Drive, West Jefferson, NC 28694-8434
19185025    ##+           Sarah Schroeder, 4205 W PARK ROW BLVD, CORSICANA, TX 75110-4307
19185028    ##+           Sarah Walsh, 1351 N Kingston Street, Gilbert, AZ 85233-1716
19185052    ##+           Sayed Hashemi, 7521 sienna drive, 704, Fort Worth, TX 76133-7352
19185071    ##+           Scott Ladner, 10173 China Creek Dr, Waco, TX 76708-6128
19185102    ##+           Sejal Patel, 6805 Matador Ranch Road, North Richland Hills, TX 76182-4479
19185120    ##+           Shaenna Alderman, 3806 South Cameron Ave, Tyler, TX 75701-9104
19185122    ##+           Shakala Jefferson, 2307 Herring ave, Waco, TX 76708-2760
19185132    ##+           Shamaleitha Terry, 107 Comfort Street, Rochester, NY 14620-1106
19185140    ##+           Shamika Whitfield, 4312 Meadowknoll Drive, Fort Worth, TX 76123-2558
19185143    ##+           Shanara Cadestin, 4240 Migration Drive, Unit 12, Jacksonville, FL 32257-8153
19185148    ##+           Shaneika Huitt, 143 FM 1240, Riesel, TX 76682-3812
19185150    ##+           Shaneka Lowe, 1109 Coleman st apt B, Marlin, TX 76661-2645
19185152    ##+           Shanell Stewart, 3338 International Village CT, Jacksonville, FL 32277-0991
19185154    ##+           Shanerica White, 2650 South Forum Dr 18202., Grand Prairie, TX 75052-7049
19185156    ##+           Shanika Scott, 324 Richland Dr, D, Waco, TX 76710-6258
19185168    ##+           Shannon Lane, 2692 FM 217, Valley Mills, TX 76689-3134
19185173    ##            Shannon Parker, 7256 Stony Barr Rd, Windsor Mill, MD 21244-1958
19185174    ##+           Shannon Pirkey, 57 Elm Street 4, Milford, NH 03055-4892
19185182    ##+           Shantel Clelland, 22186 hernando Ave, port Charlotte, FL 33952-5523
19185186    ##+           Shantricia Leno Tillis, 66 Daughtrey Ave, 514, Waco, TX 76706-1677
19185187    ##+           Shaolin Taylor, 308 Calvary Street, Waco, TX 76705-3477
19185192    ##+           Shaqwanda Johnson, 9037 8th Ave, Jacksonville, FL 32208-5707
19185217    ##            Sharon Shivlall, 17316 103rd RD, Jamaica, NY 11433-1306
19185221    ##+           Sharon Tackett, 413 Chorus Rd, Fort Mill, SC 29715-6716
19185222    ##+           Sharon Tolle, 1005 W. Seward, Blue Hill, NE 68930-3521
19185228    ##+           Shatavia Eady, 401 Century 21 Dr H29, Jacksonville, FL 32216-7777
19185231    ##+           Shatrisse Taylor, 9950 Bruceville Rd, Apt. 139, Elk Grove, CA 95757-9511
19185232    ##+           Shatwon Mathis, 1613 W 10th street, Jacksonville, FL 32209-5417
19185239    ##+           ShaunJurrica Martin, 518 Martin Luther King Dr., Apt B, Asheboro, NC 27203-4893
19185240    ##+           Shavon Cooke, 12612 grey eagle ct, 31, germantown, MD 20874-5306
19185242    ##+           Shawn Griffith, 1326 Starling Lane, Lewisville, TX 75077-7604
19185251    ##+           Shawnetta Woods, 509 N Hewitt Dr, Apt 100, Hewitt, TX 76643-3087
19185253    ##+           Shawntel Benoit, 372 W Fork, 3331, Irving, TX 75039-5019
19185255    ##+           Shawntel Maxwell, 3021 MAPLEWOOD BLVD, 2, Omaha, NE 68134-5444
19185257    ##+           Shayla Dages, 3190 Eastex Fwy, Apt. 156, Beaumont, TX 77703-2653
19185261    ##+           Sheena Strain, 921 N. Lambert Street, Brazil, IN 47834-1346
19185263    ##+           Sheila Brady, 2 Cypress Grove Ct, Owings Mills, MD 21117-6703
19185271    ##+           Sheila Wagner, 213 Maple Avenue, Glen Burnie, MD 21061-2454
19185281    ##+           Shelley Barnes, 29625 Gimpl Hill Road, Eugene, OR 97402-9013
19185282    ##+           Shelley Davis, 414 LCR 116, Axtell, TX 76624-1339
19185284    ##+           Shelly Klug, 5504 Wiliamsburg Way, Fitchburg, WI 53719-1613
19185288    ##+           Shemekia Walker, 3117 Butler St., Apt. E., Springfield, IL 62703-5870
19185289    ##+           Shen'ea Soule, 7221 Melvin Road, Jacksonville, FL 32210-6732
19185292    ##+           Shenika Lalanne, 1905 Nena Hills Dr, Tallahassee, FL 32304-3771
19185295    ##+           Sherell Thomas, 410 green oaks circle, Apt 2099, Arlington, TX 76006-2056
19185303    ##+           Sherlyn Kelley, 3928 Cumberland Ave, Waco, TX 76707-1025
19185312    ##+           Sherry Crews, 11035 Wedgemere Drive, Trinity, FL 34655-7117
19185323    ##+           Shimere Morales, 719 Southard St, Trenton, NJ 08638-4229
19185333    ##+           Shirley Hawkins, 817 Colcord Ave Apt.2203, Waco, TX 76707-2460
19185334    ##+           Shirley Simeon, 4300 Meyers Lane Apt 1307, Waco, TX 76705-2063
19185339    ##+           Shondreka Haynes, 2300 Lyle Avenue, Waco, TX 76708-2771
19185340    ##+           Shondrell Gardner, 6925 Shenandoah Dr, Fort Worth, TX 76140-1817
19185341    ##+           Shontavia Rhodes, 2315 Reuter, Waco, TX 76708-2550
19185355    ##+           Shundrika Morris, 158 Bay Circle Dr, Loris, SC 29569-2549
19185356    ##+           Shunice Johnson, 4292 Lakeshore Dr., Waco, TX 76710-1907
19185358    ##+           Siddeeqah Bilal, 1220 Carter Drive, 1220, Waco, TX 76706-3552
19185359    ##+           Sidell Ingraham, 1919 Joe Ramsey Blvd, Apt. F-13, Greenville, TX 75401-8810
19185377    ##+           Simone Alexander, 2607 Woodrow Ave, Waco, TX 76708-1959
19185411    ##+           Som Her, 4 Lauderdale Ct., Sacramento, CA 95838-2158
19185414    ##+           Sonia Johnson, 1309 S linn st., apt. 207, Boone, IA 50036-5389
19185416    ##+           Sonja Lane, 1636 Gill St., Blue Mound, TX 76131-1014
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                Entered 11/14/20 23:29:51           Page 167 of 170
District/off: 0539-3                                User: ctello                                          Page 166 of 169
Date Rcvd: Nov 12, 2020                             Form ID: NOA                                        Total Noticed: 8513
19185420    ##+           Sonya Meggs, 1912 Bonaparte Dr, Apt 318, Arlington, TX 76006-6873
19185421    ##+           Sonya Sanders, 726 Silver Sands Dr, Cordova, TN 38018-3583
19185426    ##+           Sophia Otunomo, 1737 scarborough dr, 2h, bellevue, NE 68123-3461
19185427    ##+           Sophie Mann, 3318 Gillham Rd, Apt 3W, Kansas City, MO 64109-1752
19185540    ##+           Sraavan Donthineni, 9965 64th Road, Apt 5J, Rego Park, NY 11374-2682
19185565    ##+           Stacey Martin, 506 3RD AVE UNIT C, Valley Mills, TX 76689-4599
19185566    ##+           Stacey Medina, 4211 Gram Lane, Waco, TX 76705-2659
19185567    ##+           Stacey Miller, 507 Lori Lane, Council Bluffs, IA 51503-7781
19185573    ##+           Stacy Rogers, 3521 Spanish Creek Rd, Folkston, GA 31537-8555
19185577    ##+           Stacyann Cox, 10200 Belle Rive Boulevard, 58, Jacksonville, FL 32256-9503
19185578    ##+           Stanis Inscoe, 330 Rivers Reach Ct 109, Prince Frederick, MD 20678-4196
19185619    ##+           Stephanie Dick, 512 E RIDGEWOOD ST, SHAWNEE, OK 74801-6340
19185621    ##+           Stephanie Hardy, 149 Amy Joy Dr, China Spring, TX 76633-2960
19185634    ##+           Stephanie Roll, 3920 N. 104th CT 305, Omaha, NE 68134-7742
19185643    ##+           Stephen Herrera, 2527 W Dorothea AVE, Visalia, CA 93277-7209
19185644    ##+           Stephen Steiner, 906 Allen St. APT 1534, Dallas, TX 75204-5887
19185679    ##+           Stormy Kemp, 128 Anthony Dr., Waco, TX 76705-5208
19185684    ##+           Sue Wells, 4025 Frederick Ave, Waco, TX 76707-1008
19185688    ##+           Summer Strohl, 44988 Croughwell Rd, Taylor, NE 68879-8507
19185710    ##+           Susan Baker, 255 Madrid Ct, Merritt Island, FL 32953-3046
19185722    ##+           Susan Lawrence, 152 Pearl St, Apt 4, Rutland, VT 05701-2986
19185725    ##+           Susan Nixon, 2009 Washington Ave, Waco, TX 76701-1014
19185743    ##+           Sylvia Jackson, 107 East Place, White Settlement, TX 76108-2121
19185901    ##+           TERESA LOWERY, 9900 SE LAWNFIELD RD APT 91, CLACKAMAS, OR 97015-9618
19185913    ##+           TERMINIX, 860 RIDGE LAKE BLVD, MEMPHIS, TN 38120-9408
19185929    ##+           TEXAS ALCOHOL AND DRUG TESTING SVCS INC, 16903 RED OAK DRIVE STE 130, HOUSTON, TX 77090-3938
19185975    ##+           THE DRUG TESTING CENTER, 801 HENRYETTA ST STE 6, SPRINGDALE, AR 72762-5184
19186005    ##+           THEDACARE AT WORK, 2009 S MEMORIAL DRIVE, APPLETON, WI 54915-1222
19186082    ##+           TIMELY TESTING LTD, 8725 TECHNOLOGY WAY STE B-2, RENO, NV 89521-5924
19186132    ##+           TORRY ROBINSON, 5528 SYLVANIA DRIVE SE, MABLETON, GA 30126-5662
19186192    ##+           TRI MED SERVICES, 2075 CHARLOTTE ST STE 1, BOZEMAN, MT 59718-2729
19186204    ##+           TRINITY DRUG TESTING LLC, 3109 E UNIVERSITY BLVD, ODESSA, TX 79762-6954
19185753    ##+           Ta Her, 1900 Darthmouth APT 246, Clovis, CA 93612-3861
19185756    ##+           Tabatha Wilson, 1001 N Valley Mills Drive, Apt. 206, Waco, TX 76710-4632
19185757    ##+           Tabitha Barnes, 4651 S. Custer Rd, Apt# 1203, Mckinney, TX 75070-8103
19185760    ##+           Tabitha Wesley, 4329 NE 83rd Street, Kansas City, MO 64119-4502
19185762    ##+           Tadia Goddard, 105 West Grove Terrace, 8, Irvington, NJ 07111-5704
19185767    ##+           Takeedra Hardesty, 4149 S.Hulen Street, Apt 1321, Fort Worth, TX 76109-4974
19185771    ##+           Takila Selmer, 4036 Willow Wyck N, Memphis, TN 38118-4991
19185780    ##+           Tamara Gooden, 220 W Ash, Elm Mott, TX 76640-3801
19185782    ##+           Tamara Jones, 1023B S Monroe, McGregor, TX 76657-2371
19185786    ##+           Tamara Small, 37 Federal CT, Galloway, NJ 08205-3603
19185788    ##+           Tamara Willich, 620 N Hewitt Dr, Apt 60, Hewitt, TX 76643-2919
19185789    ##+           Tamarra Spann, 7048 Sun Ct, Indianapolis, IN 46241-3695
19185790    ##+           Tamatha Moran, 1465 Platano Ct, Chula Vista, CA 91911-5129
19185792    ##+           Tamequa Brown, 620 N Hewitt Dr, Apt 52, Hewitt, TX 76643-2916
19185795    ##+           Tamika Smith, 2179 Thomas Ct., Jacksonville, FL 32207-6651
19185796    ##+           Tamika Wilson, 11535 Summer Haven Blvd N, Jacksonville, FL 32258-2544
19185798    ##+           Tamiya Covington, 5421 Humbert Ave, Fort Worth, TX 76107-7020
19185804    ##+           Tammy Magallon, 736 Darlington Trail, Fort Worth, TX 76131-3544
19185805    ##+           Tammy Malmberg, 37209 Cody Circle, Apt. K2, Hilliard, FL 32046-6996
19185806    ##+           Tammy Mangum, 1205 Monterey Circle, Jonesboro, GA 30236-8256
19185807    ##+           Tammy Payne, 908 Saddle Hill Rd, Greenwood, SC 29646-9470
19185814    ##+           Taneka Wiggins, 6803 Cleary Dr, Memphis, TN 38141-7828
19185817    ##+           Tania Shuman, 11553 Lucas Street, Jacksonville, FL 32218-3230
19185823    ##+           Tanya Coleman, 20315 Sutter Creek Drive, Apt 415, Brookfield, WI 53045-3957
19185828    ##            Tanyesha Cain, 2106 MARIPOSA LN APT 527, ARLINGTON, TX 76010-6745
19185829    ##+           Taquoya Lanier, 2509 East Lake shore Dr., 1506, Waco, TX 76705-7813
19185832    ##+           Tara Clement, 9327 E Northshore dr, Effingham, IL 62401-7626
19185833    ##+           Tara Gray, 2609 West Canyon Ave, Apt 306, San Diego, CA 92123-4692
19185838    ##+           Tara Tyson, 362 Bridge Valley Rd., Pequea, PA 17565-9770
19185842    ##+           Taria Clayton, 5000 Sanger, 818, Waco, TX 76710-8726
19185845    ##+           Tarsha Moore, 4518 Water Mill Drive, Apartment 4, Memphis, TN 38116-7462
     Case 20-32548-hdh7 Doc 26 Filed 11/14/20                     Entered 11/14/20 23:29:51               Page 168 of 170
District/off: 0539-3                                   User: ctello                                                 Page 167 of 169
Date Rcvd: Nov 12, 2020                                Form ID: NOA                                               Total Noticed: 8513
19185846    ##+           Taryn Lukey, 10129 Iron Horse Trail, Waco, TX 76708-6127
19185852    ##+           Tashera Reese, 5847 Edmond Ave, Waco, TX 76710-4323
19185858    ##+           Tawania Hayes, 901 S Kobayashi Road, 422, Webster, TX 77598-4825
19185866    ##+           Taylor Lavalley, 2600 S. 34th Street, Apt. 212, Grand Forks, ND 58201-6037
19185889    ##+           Tenesha Redrick, 815 Columbus Ave., Apt. 2202, Waco, TX 76701-1287
19185890    ##+           Tenesha Williams, 210 Coral Reef, Bellmead, TX 76705-7403
19185925    ##+           Tessa Johnson, 1228 S Charles Street, Baltimore, MD 21230-4239
19186006    ##+           Theodore Allen, 48 HORSESHOW RD NW, Adairsville, GA 30103-5324
19186016    ##+           Theresa Gadson, 1613 Wakefield Dr, Brandon, FL 33511-2330
19186022    ##+           Thomas Chatman, 4811 Birmingham, Killeen, TX 76542-5933
19186030    ##+           Thomasin Debano, 101 Hampton Ln, Springtown, TX 76082-5891
19186044    ##+           Tiandra Bell, 5000 Sanger Ave, Apt. 1714, Waco, TX 76710-8746
19186046    ##+           Tiara Murphy, 378 East Grand Ave, Rahway, NJ 07065-5301
19186049    ##+           Tierra Armstrong, 1591 Lane Ave S, Apt 121B, Jacksonville, FL 32210-1505
19186055    ##+           Tiffanie Totman, 3510 Hancock St 119, Bellevue, NE 68005-5682
19186057    ##+           Tiffany Baker, 2615 Parrott Ave, Waco, TX 76707-1941
19186059    ##+           Tiffany Brennan, 1035 Regas Dr S, Atlantic Beach, FL 32233-7009
19186063    ##+           Tiffany Grable, 1182 SE Irish Court, Port Orchard, WA 98367-9655
19186068    ##+           Tiffany Jones, 1290 Church St, Baker City, OR 97814-2960
19186070    ##+           Tiffany Martinez, 9717 somerset wind dr apt 101, Riverview, FL 33578-5544
19186073    ##+           Tiffany O'Hara, 75 Eastern Ave Apt 5, Greencastle, PA 17225-1177
19186074    ##+           Tiffany Robertson, 312 East Live Oak St Apt 14, San Gabriel, CA 91776-1530
19186080    ##+           Time Insurance Company, 501 West Michigan, Milwaukee, WI 53203-2706
19186089    ##+           Timothy Teasdale, 1813 Clarence St 5, Dallas, TX 75215-2758
19186096    ##+           Tina Shawn, 501 Giles Ave, Crowley, TX 76036-3227
19186098    ##+           Tina Sterling, 1005 Manning St, Apt. 5, Eden, NC 27288-5984
19186102    ##+           Tisa Holmes McCoy, 222 Covington Park Dr, Jackson, MS 39212-5056
19186110    ##+           Tommy Gibson, 2345 N Houston St., Apt. 412, Dallas, TX 75219-7632
19186116    ##+           Toni Sanders, 728 Calumet St, Waco, TX 76704-1530
19186117    ##+           Tonia Couture Keener, 901 East Young Ave Lot 99, Temple, TX 76501-1578
19186165    ##+           Trameshia Dickerson, 8708 las vegas court 1415, Fort Worth, TX 76116-3383
19186169    ##+           Travis Nevius, 6907 NE Northridge Lane, LaCenter, WA 98629-5218
19186191    ##+           Trey Zeinert, 8014 W Highway 84 apt 2055, Waco, TX 76712-3887
19186215    ##+           Tristan Patrick, 2526 Bosque BLVD APT A, Waco, TX 76707-2610
19186219    ##+           Tristina Reichardt, 522 E. State Highway 60, Loveland, CO 80537-8217
19186229    ##+           Twanette Ragas, 7813 Evening Star Dr, Fort Worth, TX 76133-7658
19186231    ##+           Twilah Heckstall, 3507 Terrace Drive Apt A, Suitland, MD 20746-2822
19186241    ##+           Tykeria Walden, 47 W 42St, Jacksonville, FL 32208-5201
19186246    ##+           Tynisha Miller, 612 luxton apt 202, Fort Worth, TX 76104-1643
19186249    ##+           Tyra Coleman, 1015 Ranchito Rd., Waco, TX 76705-2352
19186314    ##+           UPPER CONNECTICUT VALLEY HOSPITAL, PO BOX 380, LITTLETON, NH 03561-0380
19186378    ##+           Usha Maratta, 10425 N. MacArthur Blvd., 254, Irving, TX 75063-5194
19186552    ##+           V-MED SUPPLY INC, 429 ATLANTIC AVE, FREEPORT, NY 11520-5255
19186420    ##+           VECTOR SECURITY INC, 10365 HOOD ROAD S 209, JACKSONVILLE, FL 32257-3261
19186419    ##+           VECTOR SECURITY INC, 9456 PHILLIPS HWY 7, JACKSONVILLE, FL 32256-1342
19186541    ##+           VIRGINIA INDUSTRIAL MEDICINE, 436 CLAIRMONT AVENUE SUITE 109, COLONIAL HEIGHTS, VA 23834-1766
19186384    ##+           Valanteena Johnson, 6255 Stanton Ave, Highland, CA 92346-2044
19186390    ##+           Valerie Brown, 217 Johnson Court, Crestview, FL 32536-4810
19186391    ##+           Valerie Johnson, 3404 Maple Ave, Waco, TX 76707-1114
19186394    ##+           Valerie Speranza, 1562 E 57th Street, Brooklyn, NY 11234-4025
19186409    ##+           Vanderbilt University Medical Center, Josh c. Denny, MD, MS, 2525 West End Ave., Nashville, TN 37203-1775
19186495    ##+           Vernita Walton, 8111 Pelorus Lane, Charlotte, NC 28269-6925
19186509    ##+           Vianca Wilcox, 2416 Spillway Lane, Apt 407, Arlington, TX 76006-6004
19186511    ##+           Vicki Boyll, 9621 S. Lake ridge Drive, Unit 130, Bloomington, IN 47401-8486
19186517    ##+           Victor Ramirez, 36 Scott Circle, Waco, TX 76705-8544
19186520    ##+           Victoria Hebert, 1619 KIRKLAND HILL RD, Axtell, TX 76624-1187
19186525    ##+           Victoria Martinez, 805 thurston st, Manhattan, KS 66502-5657
19186527    ##+           Victoria Parker, 5010 Ridgetree Lane, 204, Arlington, TX 76017-0925
19186555    ##+           Vonmarie Gonzalez, 630 Hellam Street, Wrightsville, PA 17368-1134
19186586    ##+           WBKE LAWNCARE SERVICES INC, 9413 MESQUITE BEND, WACO, TX 76708-5702
19186642    ##+           WILLIAM ORTEGO, 412 W 9TH ST, THE DALLES, OR 97058-1402
19186653    ##+           WILSON M CAVALCANTE, 1812 BOLTON STREET 3, BALTIMORE, MD 21217-4408
19186687    ##+           WORKPLACE HEALTH MUSKEGON, 1675 LEAHY STREET, SUITE 120, MUSKEGON, MI 49442-5538
       Case 20-32548-hdh7 Doc 26 Filed 11/14/20                               Entered 11/14/20 23:29:51                   Page 169 of 170
District/off: 0539-3                                              User: ctello                                                       Page 168 of 169
Date Rcvd: Nov 12, 2020                                           Form ID: NOA                                                     Total Noticed: 8513
19186596           ##+           Wendy Hershey, 7640 Harvest Moon Rd, Reno, NV 89523-3826
19186598           ##+           Wendy Jacobs, 1934 Julian Ln, Merrick, NY 11566-5222
19186599           ##+           Wendy Langenegger, 1791 SW McLennan County Road, McGregor, TX 76657-4037
19186601           ##+           Wesley Brown, 1471 Garnet Way, Plumas Lake, CA 95961-8945
19186619           ##+           Whitley Nevis, 3611 Redbird St, Waco, TX 76705-2544
19186623           ##+           Whitney Knaff, 7909 Frey Road, Shepherd, MT 59079-4543
19186630           ##+           Wilfreda Waller, 1551 Adams Ave, Braselton, GA 30517-4322
19186631           ##+           Wilfredo Lebron, 2540 James Maury Dr., Herdon, VA 20171-4354
19186643           ##+           William Ortego, 412 West 9th Street, The Dalles, OR 97058-1402
19186709           ##+           Xiomara Suncin, 1528 Lyle Ave, Waco, TX 76708-2961
19186727           ##+           Yashica Tuttle, 1203 kingston place, Thomasville, NC 27360-3561
19186730           ##+           Yaveta Murry, 3923 Jackson Ave 38, Memphis, TN 38128-6645
19186734           ##+           Yesenia Hernandez, 750 East Third Street O12, Pomona, CA 91766-2052
19186744           ##+           Yolanda Hickland, 720 Farmhurst Drive, C, Charlotte, NC 28217-4952
19186745           ##+           Yolanda Hyde, 900 Henderson Ave, 1620, Houston, TX 77058-3810
19186754           ##+           Yulonda Scarborough, 1127 Fawn Lily Dr, Temple, TX 76502-7801
19186757           ##+           Yvonne Anderson, 8020 Weeping Fig Lane, Charlotte, NC 28215-7118
19186769           ##+           ZaTwanda McCall, 2563 Boudreaux Ave, Zachary, LA 70791-2240
19186766           ##+           Zarah Magtanong, 1402 CORTE RAPALLO, Escondido, CA 92026-2247
19186770           ##+           Zavira Blas, 1220 Monument Blvd, B4, Concord, CA 94520-4425
19186782           ##+           Zondra Tolbert, 5200 Ivy Wood Ln, Apt 336, Fort Worth, TX 76115-4039
19186784           ##+           Zumyko Kato, 73 Lewis St, Paterson, NJ 07501-3606

TOTAL: 0 Undeliverable, 155 Duplicate, 1073 Out of date forwarding address


                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 14, 2020                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 10, 2020 at the address(es) listed
below:
Name                             Email Address
Daniel J. Sherman
                                 on behalf of Trustee Daniel J. Sherman djsherman@syllp.com csherman@ecf.axosfs.com

Daniel J. Sherman
                                 djsherman@syllp.com csherman@ecf.axosfs.com

Diane W. Sanders
                                 on behalf of Creditor McLennan County austin.bankruptcy@publicans.com

J. David Dickson
                                 on behalf of Creditor Waco Central Park LTD dickson@thetexasfirm.com
                                 perez@thetexasfirm.com;brewer@thetexasfirm.com;harrison@thetexasfirm.com;pattillo@thetexasfirm.com

John E. Mitchell
                                 on behalf of Debtor Examination Management Services Inc. john.mitchell@katten.com

John P. Dillman
                                 on behalf of Creditor Jefferson County houston_bankruptcy@publicans.com

Sherrel K. Knighton
                                 on behalf of Creditor Dallas County Sherrel.Knighton@lgbs.com
      Case 20-32548-hdh7 Doc 26 Filed 11/14/20                         Entered 11/14/20 23:29:51                  Page 170 of 170
District/off: 0539-3                                       User: ctello                                                   Page 169 of 169
Date Rcvd: Nov 12, 2020                                    Form ID: NOA                                                 Total Noticed: 8513
                          Dallas.Bankruptcy@lgbs.com;Sean.French@lgbs.com;Olivia.Salvatierra@lgbs.com;Julie.Wilson@lgbs.com

Sherrel K. Knighton
                          on behalf of Creditor McLennan CAD Sherrel.Knighton@lgbs.com
                          Dallas.Bankruptcy@lgbs.com;Sean.French@lgbs.com;Olivia.Salvatierra@lgbs.com;Julie.Wilson@lgbs.com

Theodore J. Riney
                          on behalf of Creditor Healthcare Realty Services Incorporated bkteam@rineypackard.com

United States Trustee
                          ustpregion06.da.ecf@usdoj.gov


TOTAL: 10
